Exhibit 10.2

 

Execution Version

 

 

CONTRIBUTION AGREEMENT

 

AMONG

 

EQUITABLE PRODUCTION COMPANY

 

EQUITABLE GATHERING EQUITY, LLC

 

PINE MOUNTAIN OIL AND GAS, INC.

 

AND

 

NORA GATHERING, LLC

 

Dated as of April 13, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 ASSETS CONTRIBUTION

1

Section 1.1

Contribution of Assets

1

Section 1.2

Assets

2

Section 1.3

Excluded Assets

2

Section 1.4

Certain Definitions

3

Section 1.5

Effective Time; Proration of Costs and Revenues

6

Section 1.6

Intentions of the Parties

7

 

 

 

ARTICLE 2 CASH CONTRIBUTION, DISTRIBUTIONS AND LOANS

7

Section 2.1

Cash Contribution

7

Section 2.2

Effective Time Adjustment

7

Section 2.3

Cash Distributions and Loans

9

Section 2.4

Capital Account Balances

9

 

 

 

ARTICLE 3 TITLE MATTERS

9

Section 3.1

Title

9

Section 3.2

Definitions of Defensible Title and Permitted Encumbrances

10

Section 3.3

Notice of Asserted Title Defects; Defect Adjustments

12

Section 3.4

Consents to Assignment and Preferential Rights to Purchase

15

Section 3.5

Casualty or Condemnation Loss

16

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF EQUITABLE

16

Section 4.1

Disclaimers

16

Section 4.2

EPC

18

Section 4.3

EGEL

18

Section 4.4

Liability for Brokers’ Fees

19

Section 4.5

Consents, Approvals or Waivers

19

Section 4.6

Litigation

20

Section 4.7

Taxes

20

Section 4.8

Environmental Laws

20

Section 4.9

Compliance with Laws

21

Section 4.10

Contracts

21

Section 4.11

Permits, etc.

21

Section 4.12

Outstanding Capital Commitments

21

Section 4.13

Abandonment

21

Section 4.14

Condition of Equipment, etc.

22

Section 4.15

Payments of Property Costs

22

Section 4.16

Absence of Certain Events

22

Section 4.17

Regulatory Matters

22

Section 4.18

Information

22

Section 4.19

Sole Member

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PMOG

22

Section 5.1

Existence and Qualification

22

Section 5.2

Power

23

Section 5.3

Authorization and Enforceability

23

Section 5.4

No Conflicts

23

Section 5.5

Liability for Brokers’ Fees

23

Section 5.6

Consents, Approvals or Waivers

23

Section 5.7

Litigation

24

Section 5.8

Financing

24

Section 5.9

Independent Investigation

24

Section 5.10

Equitable Information

24

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

24

Section 6.1

Existence and Qualification

24

Section 6.2

Valid Issuance

25

Section 6.3

Power

25

Section 6.4

Authorization and Enforceability

25

Section 6.5

No Conflicts

25

Section 6.6

Consents, Approvals or Waivers

25

Section 6.7

Litigation

26

 

 

 

ARTICLE 7 COVENANTS OF THE PARTIES

26

Section 7.1

Access

26

Section 7.2

Indemnity Regarding Access

26

Section 7.3

Pre-Closing Notifications

26

Section 7.4

Confidentiality, Public Announcements

27

Section 7.5

Governmental Reviews

28

Section 7.6

Tax Matters

28

Section 7.7

Further Assurances

30

Section 7.8

Assumption of Obligations

30

Section 7.9

Pipeline Agreement

30

Section 7.10

Operation of Assets

31

Section 7.11

Financial Information

31

Section 7.12

Termination of Gas Gathering Agreement

31

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

32

Section 8.1

Conditions of Equitable to Closing

32

Section 8.2

Conditions of PMOG to Closing

33

 

 

 

ARTICLE 9 CLOSING

34

Section 9.1

Time and Place of Closing

34

Section 9.2

Closing Deliveries of Equitable

34

Section 9.3

Closing Deliveries of PMOG

35

Section 9.4

Closing Deliveries of the Company

36

 

 

 

ARTICLE 10 TERMINATION AND AMENDMENT

36

Section 10.1

Termination

36

 

ii

--------------------------------------------------------------------------------


 

Section 10.2

Effect of Termination

37

 

 

 

ARTICLE 11 INDEMNIFICATIONS; LIMITATIONS

37

Section 11.1

Indemnification

37

Section 11.2

Indemnification Actions

40

Section 11.3

Limitation on Actions

41

 

 

 

ARTICLE 12 MISCELLANEOUS

43

Section 12.1

Receipts

43

Section 12.2

Property Costs

43

Section 12.3

Counterparts

43

Section 12.4

Notices

43

Section 12.5

[Intentionally Omitted]

44

Section 12.6

Expenses

44

Section 12.7

Replacement of Bonds, Letters of Credit and Guarantees

44

Section 12.8

Governing Law; Jurisdiction; Court Proceedings

45

Section 12.9

Records

45

Section 12.10

Captions

45

Section 12.11

Waivers

45

Section 12.12

Assignment

45

Section 12.13

Entire Agreement

46

Section 12.14

Amendment

46

Section 12.15

No Third Person Beneficiaries

46

Section 12.16

References

46

Section 12.17

Construction

47

Section 12.18

Limitation on Damages

47

Section 12.19

Attorneys’ Fees

47

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A-1

 

Gathering Assets

Exhibit A-2

 

Water Disposal Wells; Other Excluded Assets

Exhibit A-3

 

Equipment, Machinery, Fixtures and Other Tangible Personal Property and
Improvements

Exhibit A-4

 

Other Excluded Assets

Exhibit A-5

 

Delinquent Liens for Current Taxes or Assessments

Exhibit A-6

 

Delinquent Liens Arising in the Ordinary Course of Business

Exhibit B

 

Form of Conveyance

Exhibit C

 

Form of Amended and Restated Limited Liability Company Agreement of Nora
Gathering, LLC

Exhibit D

 

Form of Assignment of Easement Agreement

Exhibit E

 

Form of Note

Exhibit F

 

Permitted Encumbrances

Exhibit G

 

Form of Gathering Agreement

Exhibit H

 

Form of Gas Purchase Agreement

Exhibit I

 

[Intentionally Omitted]

Exhibit J

 

[Intentionally Omitted]

Exhibit K

 

Nora-T Line

Exhibit L

 

Form of Change of Control Agreement

Exhibit M

 

Form of Equitable Guaranty

Exhibit N

 

Form of Range Guaranty

Exhibit O

 

Form of Interconnect Agreement

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 4.2(d)

 

Conflicts (EPC)

Schedule 4.3(d)

 

Conflicts (EGEL)

Schedule 4.5

 

Consents, Approvals or Waivers (EPC and EGEL)

Schedule 4.6A

 

Litigation

Schedule 4.6B

 

Litigation

Schedule 4.7

 

Taxes and Assessments

Schedule 4.9

 

Compliance with Laws

Schedule 4.10

 

Contracts

Schedule 4.11

 

Permits

Schedule 4.12

 

Outstanding Capital Commitments

Schedule 4.13

 

Abandonment

Schedule 4.14

 

Condition of Equipment, etc.

Schedule 4.16

 

Certain Events

Schedule 7.10

 

Operation of Assets

 

iv

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

Defined Term

 

Section

 

 

 

Affiliate

 

Section 1.4(a)

Agreement

 

Preamble

Assets

 

Section 1.2

Asserted Title Defect

 

Section 3.2(a)

Asserted Title Defect Amount

 

Section 3.3(c)

Business Day

 

Section 1.4(c)

Cash Contribution

 

Section 2.1

Change of Control Agreement

 

Section 9.2(g)

Chosen Court

 

Section 12.8

Claim

 

Section 11.2(b)

Claim Notice

 

Section 11.2(b)

Closing

 

Section 9.1

Closing Date

 

Section 9.1

Closing Payment

 

Section 2.2(a)

Company

 

Preamble

Company Indemnified Persons

 

Section 11.1(b)

Consents

 

Section 4.5

Contracts

 

Section 1.2(b)

Conveyance

 

Section 9.2(a)

Damages

 

Section 11.1(e)

Defensible Title

 

Section 3.2(a)

Easements

 

Section 1.2(c)

Equitable

 

Preamble

Equitable Indemnified Persons

 

Section 11.1(c)

Effective Time

 

Section 1.4(d)

Effective Time Adjustment

 

Section 2.2(a)

EGEL

 

Preamble

Encumbrances

 

Section 3.2(a)

Environmental Laws

 

Section 4.8

EPC

 

Preamble

Equitable

 

Preamble

Exchange Act

 

Section 1.4(e)

Excluded Assets

 

Section 1.3

Execution Date

 

Preamble

Exploration Agreement

 

Section 1.4(f)

Exploration Agreement PMOG Area

 

Section 1.4(g)

Gathering Agreement

 

Section 9.2(e)

Gathering Assets

 

Section 1.2(a)

Governmental Authority

 

Section 1.4(h)

Governmental Permits

 

Section 4.11

HSR Act

 

Section 7.5

Hydrocarbons

 

Section 1.4(i)

 

v

--------------------------------------------------------------------------------


 

Indemnified Person

 

Section 11.2(a)

Indemnifying Person

 

Section 11.2(a)

Laws

 

Section 1.4(j)

Letter of Intent

 

Section 12.13

LLC Agreement

 

Section 9.2(d)

Material Adverse Effect

 

Section 4.1(d)

New Easement Agreement

 

Section 9.3(d)

New Lease

 

Section 1.4(k)

Nora Field

 

Section 1.4(l)

Nora-T Line

 

Section 1.4(m)

Original Lease

 

Section 1.4(n)

Party; Parties

 

Preamble

Party Lawsuit

 

Section 1.4(o)

Permitted Encumbrances

 

Section 3.2(b)

Person

 

Section 1.4(p)

Pipeline Agreement

 

Recitals

PMOG

 

Preamble

PMOG Indemnified Persons

 

Section 11.1(b)

Pre-Closing Taxable Period

 

Section 7.6(c)

Preferential Rights

 

Section 4.5

Property Costs

 

Section 1.5(c)

Purchase Agreement

 

Section 1.4(q)

Records

 

Section 1.4(r)

Scheduled Transfer Requirements

 

Section 4.5(a)

SEC

 

Section 1.4(s)

Securities Act

 

Section 1.4(t)

Statements of Revenues and Expenses

 

Section 7.11

Straddle Taxable Period

 

Section 7.6(c)

Tax

 

Section 1.4(u)

Tax Return

 

Section 1.4(v)

Termination Date

 

Section 10.1

Title Arbitrator

 

Section 3.3(f)

Title Claim Date

 

Section 3.3(a)

Title Defects

 

Section 3.2(a)

Transaction Documents

 

Section 12.13

Transfer Taxes

 

Section 1.4(w)

 

vi

--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (this “Agreement”), dated as of April 13, 2007, (the
“Execution Date”) is by and among Equitable Production Company, a Pennsylvania
corporation (“EPC”), Equitable Gathering Equity, LLC, a Delaware limited
liability company (“EGEL”, and, collectively with EPC, “Equitable”), Pine
Mountain Oil and Gas, Inc., a Virginia corporation (“PMOG”), and Nora Gathering,
LLC, a Delaware limited liability company (the “Company”).  EPC, EGEL, PMOG and
the Company are sometimes referred to herein, collectively, as the “Parties”
and, individually, as a “Party.”

 

RECITALS:

 

WHEREAS, EPC and EGEL are the owners of various natural gas pipeline gathering
facilities and pipelines, commonly known as the Nora Gas Gathering System
(including the Nora-T pipeline), located in Dickenson, Buchanan, Wise and
Russell Counties, Virginia, and used in the gathering of natural gas from the
Nora Field, as further described herein;

 

WHEREAS, such gathering facilities and pipelines are situated upon, through
and/or under various properties, which are owned or held by EPC, PMOG, and/or
EGEL by virtue of various agreements or conveyances;

 

WHEREAS, EPC and EGEL have entered into that certain Pipeline Agreement dated as
of January 1, 2005 (the “Pipeline Agreement”), for the lease and/or sublease of
facilities and pipelines relating to such gathering system;

 

WHEREAS, Equitable desires to contribute such gathering facilities and
pipelines, together with all of Equitable’s other rights, titles and interests
in and to such gathering facilities and pipelines and the Pipeline Agreement, to
the Company on the terms and conditions hereinafter set forth; and

 

WHEREAS, PMOG desires to contribute a specified amount of cash and certain
assets to the Company on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 


ARTICLE 1


ASSETS CONTRIBUTION


 

Section 1.1          Contribution of Assets.  On the terms and conditions
contained in this Agreement, Equitable agrees to contribute to the Company and
the Company agrees to accept

 

1

--------------------------------------------------------------------------------


 

from Equitable the Assets.  As consideration for the contribution of the Assets,
the Company shall issue to EGEL a fifty percent (50%) membership interest in the
Company.

 

Section 1.2            Assets.  “Assets” means all of the right, title and
interest of Equitable in and to the following:

 


(A)   THE GAS GATHERING SYSTEM, FACILITIES, COMPRESSORS, PIPELINES, PIG AND
OTHER STATIONS AND EASEMENTS DESCRIBED ON EXHIBIT A-1 (THE “GATHERING ASSETS”);


 


(B)   ALL PRESENTLY EXISTING CONTRACTS, AGREEMENTS AND INSTRUMENTS BY WHICH THE
ASSETS ARE BOUND OR SUBJECT, INCLUDING OPERATING AGREEMENTS, PIPELINE
AGREEMENTS, DECLARATIONS AND ORDERS, EXCHANGE AGREEMENTS, AND TRANSPORTATION
AGREEMENTS, BUT EXCLUDING ANY CONTRACT, AGREEMENT OR INSTRUMENT TO THE EXTENT
THAT (1) TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT OR APPLICABLE LAW,
(2) EQUITABLE IS UNABLE TO OBTAIN, USING COMMERCIALLY REASONABLE EFFORTS, A
WAIVER OF, OR OTHERWISE SATISFY, SUCH TRANSFER RESTRICTION (PROVIDED THAT
EQUITABLE SHALL NOT BE REQUIRED TO PROVIDE CONSIDERATION OR UNDERTAKE
OBLIGATIONS TO OR FOR THE BENEFIT OF THE HOLDERS OF SUCH RIGHTS IN ORDER TO
OBTAIN ANY NECESSARY CONSENT OR WAIVER), AND (3) THE FAILURE TO OBTAIN SUCH
WAIVER OR SATISFY SUCH TRANSFER RESTRICTION WOULD CAUSE A TERMINATION OF SUCH
CONTRACT, AGREEMENT OR INSTRUMENT OR A MATERIAL IMPAIRMENT OF THE RIGHTS
THEREUNDER (SUBJECT TO SUCH EXCLUSIONS, THE “CONTRACTS”);


 


(C)   ALL EASEMENTS, PERMITS, LICENSES, SERVITUDES, RIGHTS-OF-WAY, SURFACE
LEASES AND OTHER SURFACE RIGHTS APPURTENANT TO, AND USED OR HELD FOR USE
PRIMARILY IN CONNECTION WITH, THE GATHERING ASSETS OR OTHER ASSETS (THE
“EASEMENTS”), INCLUDING THOSE EASEMENTS DESCRIBED ON EXHIBIT A-1, BUT EXCLUDING
ANY OF THE FOREGOING TO THE EXTENT THAT (1) TRANSFER IS RESTRICTED BY
THIRD-PARTY AGREEMENT OR APPLICABLE LAW, (2) EQUITABLE IS UNABLE TO OBTAIN,
USING COMMERCIALLY REASONABLE EFFORTS, A WAIVER OF, OR OTHERWISE SATISFY, SUCH
TRANSFER RESTRICTION (PROVIDED THAT EQUITABLE SHALL NOT BE REQUIRED TO PROVIDE
CONSIDERATION OR UNDERTAKE OBLIGATIONS TO OR FOR THE BENEFIT OF THE HOLDERS OF
SUCH RIGHTS IN ORDER TO OBTAIN ANY NECESSARY CONSENT OR WAIVER), AND (3) THE
FAILURE TO OBTAIN SUCH WAIVER OR SATISFY SUCH TRANSFER RESTRICTION WOULD CAUSE A
TERMINATION OF SUCH PERMIT OR OTHER INSTRUMENT OR A MATERIAL IMPAIRMENT OF THE
RIGHTS THEREUNDER;


 


(D)   ALL GATHERING LINES, PIPELINES, COMPRESSORS, EQUIPMENT, MACHINERY,
FIXTURES AND OTHER TANGIBLE PERSONAL PROPERTY AND IMPROVEMENTS USED OR HELD FOR
USE PRIMARILY IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF THE GATHERING
ASSETS OR OTHER ASSETS, BUT EXCLUDING ANY SUCH ITEMS INCLUDED IN THE EXCLUDED
ASSETS; AND


 


(E)   THE RECORDS.


 

Section 1.3          Excluded Assets.  Notwithstanding anything to the contrary
contained herein, the Assets shall not include, and the following are excepted,
reserved and excluded from the transactions contemplated hereby (collectively,
the “Excluded Assets”):

 

2

--------------------------------------------------------------------------------


 


(A)   ALL WATER DISPOSAL WELLS, AND ANY TRANSFER FACILITY, LOADOUT FACILITY OR
OTHER FACILITY ASSOCIATED WITH SUCH WATER DISPOSAL WELLS, PRIMARILY USED IN
CONNECTION WITH THE DISPOSAL OF PRODUCED WATER DERIVED FROM OR OTHERWISE
ATTRIBUTABLE TO ANY OF THE WELLS THAT PRODUCE GAS TRANSPORTED THROUGH THE
GATHERING ASSETS, INCLUDING THOSE WATER DISPOSAL WELLS AND ASSOCIATED FACILITIES
DESCRIBED ON EXHIBIT A-2;


 


(B)   ALL CORPORATE, FINANCIAL, INCOME AND FRANCHISE TAX AND LEGAL RECORDS OF
EQUITABLE THAT RELATE TO EQUITABLE’S BUSINESS GENERALLY (OTHER THAN THOSE
RELATING PRIMARILY TO THE ASSETS), AND ALL BOOKS, RECORDS AND FILES THAT RELATE
TO THE EXCLUDED ASSETS AND COPIES OF ANY RECORDS RETAINED BY EQUITABLE;


 


(C)   (I) EQUIPMENT, MACHINERY, FIXTURES AND OTHER TANGIBLE PROPERTY AND
IMPROVEMENTS DESCRIBED ON EXHIBIT A-3 ATTACHED HERETO; (II) COMPUTERS AND
PERIPHERAL EQUIPMENT RELATED TO SUCH EQUIPMENT; (III) COMMUNICATION AND
TELECOMMUNICATION EQUIPMENT INCLUDING BUT NOT LIMITED TO RADIOS, TOWERS, AND
NETWORKING EQUIPMENT; (IV) CUSTOM APPLICATIONS AND DATABASES; (V) MEASUREMENT
AND DATA COLLECTION DEVICES; AND (VI) SOFTWARE AND ASSOCIATED LICENSES,
INCLUDING BUT NOT LIMITED TO ANY SOFTWARE RELATING TO THE SCADA SYSTEM, ENERTIA,
ALTRA, FLOW-CAL, TALON, ARIES, PRODUCTION ACCESS, PRE-DRILL MANAGER, GEOGRAPHIX,
SYNERGY, AND CYGNET;


 


(D)   ALL RIGHTS AND ALL OBLIGATIONS OF EQUITABLE WITH RESPECT TO ANY REFUND OR
PAYMENT OF TAXES OR OTHER COSTS OR EXPENSES BORNE BY EQUITABLE OR EQUITABLE’S
PREDECESSORS IN INTEREST AND TITLE ATTRIBUTABLE TO THE ASSETS AND THE PERIOD
PRIOR TO THE EFFECTIVE TIME;


 


(E)   ALL RIGHTS AND ALL OBLIGATIONS OF EQUITABLE WITH RESPECT TO THE CLAIMS AND
CAUSES OF ACTION RELATING TO THE ASSETS THAT ACCRUED OR AROSE PRIOR TO THE
EFFECTIVE TIME (OTHER THAN CLAIMS OR CAUSES OF ACTION FOR PROCEEDS TO WHICH THE
COMPANY IS ENTITLED UNDER SECTION 1.5(B));


 


(F)    EQUITABLE’S AREA-WIDE BONDS, PERMITS AND LICENSES (INCLUDING ALL FEDERAL
COMMUNICATIONS COMMISSION LICENSES) OR OTHER PERMITS, LICENSES OR AUTHORIZATIONS
USED IN THE CONDUCT OF EQUITABLE’S BUSINESS GENERALLY AND NOT EXCLUSIVELY
RELATED TO THE GATHERING ASSETS; AND


 


(G)   THOSE OTHER ASSETS AND INTERESTS IDENTIFIED ON EXHIBIT A-4.


 

Section 1.4            Certain Definitions.  As used herein:

 


(A)   “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH
PERSON, WITH CONTROL IN SUCH CONTEXT MEANING (I) THE POWER TO DIRECT THE VOTE OF
MORE THAN FIFTY PERCENT (50%) OF THE VOTING SHARES OR OTHER SECURITIES OF SUCH
PERSON THROUGH OWNERSHIP, PURSUANT TO A WRITTEN AGREEMENT, OR OTHERWISE OR
(II) THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF A PERSON THROUGH
OWNERSHIP OF VOTING SHARES OR OTHER SECURITIES, PURSUANT TO A

 

3

--------------------------------------------------------------------------------


 


WRITTEN AGREEMENT, OR OTHERWISE.  FOR THE PURPOSES OF THIS AGREEMENT, THE
COMPANY SHALL NOT BE CONSIDERED AN AFFILIATE OF ANY PARTY OR SUCH PARTY’S
AFFILIATES.


 


(B)   [INTENTIONALLY OMITTED].


 


(C)   “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY, OR A DAY ON
WHICH BANKS ARE CLOSED FOR BUSINESS IN PITTSBURGH, PENNSYLVANIA OR FORT WORTH,
TEXAS.


 


(D)   “EFFECTIVE TIME” MEANS 12:01 A.M. LOCAL TIME WHERE THE ASSETS ARE LOCATED
ON JUNE 1, 2006.


 


(E)   “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(F)    “EXPLORATION AGREEMENT” HAS THE MEANING GIVEN TO SUCH TERM IN THE
PURCHASE AGREEMENT.


 


(G)   “EXPLORATION AGREEMENT PMOG AREA” HAS THE MEANING GIVEN TO SUCH TERM IN
THE PURCHASE AGREEMENT.


 


(H)   “GOVERNMENTAL AUTHORITY” MEANS ANY GOVERNMENT AND/OR ANY POLITICAL
SUBDIVISION THEREOF, INCLUDING DEPARTMENTS, COURTS, COMMISSIONS, BOARDS,
BUREAUS, MINISTRIES, AGENCIES OR OTHER INSTRUMENTALITIES.


 


(I)    “HYDROCARBONS” MEANS ALL OIL, GAS, COALBED METHANE GAS AND OTHER
ASSOCIATED HYDROCARBONS.


 


(J)    “LAWS” MEANS ALL LAWS, STATUTES, RULES, REGULATIONS, ORDINANCES, ORDERS,
REQUIREMENTS AND CODES OF GOVERNMENTAL AUTHORITIES.


 


(K)   “NEW LEASE” HAS THE MEANING GIVEN TO SUCH TERM IN THE PURCHASE AGREEMENT.


 


(L)    “NORA FIELD” HAS THE SAME MEANING AS THE TERM “AMI” IN THE OPERATING
AGREEMENT (AS DEFINED IN THE PURCHASE AGREEMENT).


 


(M)  “NORA-T LINE” MEANS THE PIPELINE DEPICTED ON EXHIBIT K.


 


(N)   “ORIGINAL LEASE” HAS THE MEANING GIVEN TO SUCH TERM IN THE PURCHASE
AGREEMENT.


 


(O)   “PARTY LAWSUIT” MEANS THE ONGOING LITIGATION AND CLAIMS IN THE ACTION
STYLED AS PINE MOUNTAIN OIL & GAS, INC. V. EQUITABLE PRODUCTION COMPANY, USDC WD
VA, ABINGDON DIVISION, CA NO. 1:05CV095 (INCLUDING THE RELATED SEPTEMBER 22,
2005 ARBITRATION PROCEEDING).


 


(P)   “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, ESTATE, GOVERNMENTAL AUTHORITY OR ANY OTHER ENTITY.

 

4

--------------------------------------------------------------------------------


 


(Q)   “PURCHASE AGREEMENT” MEANS THAT CERTAIN PURCHASE AND SALE AGREEMENT OF
EVEN DATE HEREWITH BETWEEN EPC AND PMOG.


 


(R)    “RECORDS” MEANS ALL GATHERING AND TRANSPORTATION FILES, COMPRESSION
FILES, LAND FILES AND SURVEYS, CONTRACT FILES AND ALL OTHER BOOKS, RECORDS,
DATA, FILES, MAPS AND ACCOUNTING RECORDS TO THE EXTENT RELATING PRIMARILY TO THE
ASSETS, EXCLUDING HOWEVER, (A) ANY RECORD TO THE EXTENT THAT: (1) DISCLOSURE OR
TRANSFER OF SUCH RECORD IS RESTRICTED BY ANY THIRD-PARTY AGREEMENT OR APPLICABLE
LAW, (2) EQUITABLE IS UNABLE TO OBTAIN, USING COMMERCIALLY REASONABLE EFFORTS, A
WAIVER OF, OR OTHERWISE SATISFY, SUCH DISCLOSURE RESTRICTION (PROVIDED THAT
EQUITABLE SHALL NOT BE REQUIRED TO PROVIDE CONSIDERATION OR UNDERTAKE
OBLIGATIONS TO OR FOR THE BENEFIT OF THE HOLDERS OF SUCH RIGHTS IN ORDER TO
OBTAIN ANY NECESSARY CONSENT OR WAIVER) AND (3) THE FAILURE TO OBTAIN SUCH
WAIVER OR SATISFY SUCH DISCLOSURE RESTRICTION WOULD CAUSE A TERMINATION OF SUCH
INSTRUMENT OR A MATERIAL IMPAIRMENT OF THE RIGHTS THEREUNDER; (B) COMPUTER
SOFTWARE; (C) ALL LEGAL RECORDS AND LEGAL FILES OF EQUITABLE (OTHER THAN
(X) TITLE OPINIONS AND (Y) CONTRACTS) AND ALL OTHER WORK PRODUCT OF AND
ATTORNEY-CLIENT COMMUNICATIONS WITH ANY OF EQUITABLE’S LEGAL COUNSEL;
(D) RECORDS RELATING TO THE SALE OF THE ASSETS, INCLUDING BIDS RECEIVED FROM AND
RECORDS OF NEGOTIATIONS WITH THIRD PERSONS; (E) ANY OTHER RECORDS TO THE EXTENT
CONSTITUTING EXCLUDED ASSETS; AND (F) CONTRACTS AND AGREEMENTS OF NO FURTHER
FORCE AND EFFECT AS OF THE EFFECTIVE TIME.


 


(S)   “SEC” MEANS THE U.S. SECURITIES AND EXCHANGE COMMISSION.


 


(T)    “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY
SUCCESSOR STATUTE THERETO AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER.


 


(U)   “TAX” MEANS ALL TAXES, INCLUDING INCOME TAX, SURTAX, REMITTANCE TAX,
PRESUMPTIVE TAX, NET WORTH TAX, PRODUCTION TAX, PIPELINE TRANSPORTATION TAX,
VALUE ADDED TAX, WITHHOLDING TAX, GROSS RECEIPTS TAX, WINDFALL PROFITS TAX,
PROFITS TAX, SEVERANCE TAX, PERSONAL PROPERTY TAX, REAL PROPERTY TAX, SALES TAX,
SERVICE TAX, TRANSFER TAX, USE TAX, EXCISE TAX, PREMIUM TAX, CUSTOMS DUTIES,
STAMP TAX, MOTOR VEHICLE TAX, ENTERTAINMENT TAX, INSURANCE TAX, CAPITAL STOCK
TAX, FRANCHISE TAX, OCCUPATION TAX, PAYROLL TAX, EMPLOYMENT TAX, SOCIAL
SECURITY, UNEMPLOYMENT TAX, DISABILITY TAX, ALTERNATIVE OR ADD-ON MINIMUM TAX,
ESTIMATED TAX, AND ANY OTHER ASSESSMENTS, DUTIES, FEES, OR LEVIES IMPOSED BY A
GOVERNMENTAL AUTHORITY, TOGETHER WITH ANY INTEREST, FINE OR PENALTY THEREON, OR
ADDITION THERETO.


 


(V)   “TAX RETURN” MEANS ANY RETURN, DECLARATION, REPORT, CLAIM FOR REFUND, OR
INFORMATION RETURN OR STATEMENT RELATING TO TAXES, INCLUDING ANY SCHEDULE OR
ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT THEREOF, REQUIRED TO BE FILED
WITH ANY GOVERNMENTAL AUTHORITY.


 


(W)  “TRANSFER TAXES” MEANS ALL TRANSFER, SALES, USE, DOCUMENTARY, STAMP DUTY,
CONVEYANCE AND OTHER SIMILAR TAXES, DUTIES, FEES OR CHARGES.

 

5

--------------------------------------------------------------------------------


 

Section 1.5            Effective Time; Proration of Costs and Revenues.

 


(A)   TITLE AND INTEREST IN AND TO THE ASSETS SHALL BE TRANSFERRED FROM
EQUITABLE TO THE COMPANY AT THE CLOSING, BUT CERTAIN FINANCIAL BENEFITS AND
BURDENS IN RESPECT OF THE ASSETS SHALL BE TRANSFERRED EFFECTIVE AS OF THE
EFFECTIVE TIME, AS DESCRIBED BELOW.


 


(B)   THE COMPANY SHALL BE ENTITLED TO ALL INCOME, PROCEEDS, RECEIPTS AND
CREDITS EARNED WITH RESPECT TO THE ASSETS ON AND AFTER THE EFFECTIVE TIME, AND
SHALL BE RESPONSIBLE FOR (AND ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL
PROPERTY COSTS INCURRED ON AND AFTER THE EFFECTIVE TIME (PROVIDED THAT THE
COMPANY’S ENTITLEMENT TO INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH
RESPECT TO, AND RESPONSIBILITY FOR AND ENTITLEMENT TO REFUNDS WITH RESPECT TO
PROPERTY COSTS RELATING TO, CERTAIN OF THE ASSETS SHALL BE ADJUSTED AS OF
CLOSING IN THE MANNER DESCRIBED IN SECTION 2.2).  FOR THE PURPOSE OF DETERMINING
THE AMOUNT OF GATHERING FEES TO BE INCLUDED AS INCOME UNDER THIS
SECTION 1.5(B) WITH RESPECT TO VOLUMES OF GAS PRODUCED BY ANY MEMBER OF THE
COMPANY OR ANY OF ITS AFFILIATES, IT SHALL BE ASSUMED THAT THE GATHERING
AGREEMENT WAS EFFECTIVE AS OF THE EFFECTIVE TIME.  EQUITABLE SHALL BE ENTITLED
TO ALL INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS
PRIOR TO THE EFFECTIVE TIME, AND SHALL BE RESPONSIBLE FOR (AND ENTITLED TO ANY
REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED PRIOR TO THE EFFECTIVE TIME
(PROVIDED THAT EQUITABLE’S ENTITLEMENT TO INCOME, PROCEEDS, RECEIPTS AND CREDITS
EARNED WITH RESPECT TO, AND RESPONSIBILITY FOR AND ENTITLEMENT TO REFUNDS WITH
RESPECT TO PROPERTY COSTS RELATING TO, CERTAIN OF THE ASSETS SHALL BE ADJUSTED
AS OF CLOSING IN THE MANNER DESCRIBED IN SECTION 2.2).  “EARNED” AND “INCURRED”,
AS USED IN THIS AGREEMENT, SHALL BE INTERPRETED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (AS PUBLISHED BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD).  SURFACE USE FEES, INSURANCE PREMIUMS AND OTHER
PROPERTY COSTS THAT ARE PAID PERIODICALLY SHALL BE PRORATED BASED ON THE NUMBER
OF DAYS IN THE APPLICABLE PERIOD FALLING BEFORE AND AT OR AFTER THE EFFECTIVE
TIME, EXCEPT THAT PRODUCTION, SEVERANCE AND SIMILAR TAXES BASED UPON REVENUES
GENERATED BY THE ASSETS SHALL BE PRORATED BASED ON THE AMOUNT OF REVENUES
GENERATED BY THE ASSETS BEFORE, OR AT AND AFTER THE EFFECTIVE TIME.  IN EACH
CASE, THE COMPANY SHALL BE RESPONSIBLE FOR THE PORTION ALLOCATED TO THE PERIOD
ON AND AFTER THE EFFECTIVE TIME AND EQUITABLE SHALL BE RESPONSIBLE FOR THE
PORTION ALLOCATED TO THE PERIOD BEFORE THE EFFECTIVE TIME.


 


(C)   “PROPERTY COSTS” MEANS ALL OPERATING EXPENSES (INCLUDING COSTS OF
INSURANCE AND AD VALOREM, PROPERTY AND SIMILAR TAXES BASED UPON OR MEASURED BY
THE OWNERSHIP OR OPERATION OF THE ASSETS, BUT EXCLUDING ANY OTHER TAXES),
CAPITAL EXPENDITURES INCURRED IN THE OWNERSHIP AND OPERATION OF THE ASSETS IN
THE ORDINARY COURSE OF BUSINESS, AND OVERHEAD COSTS IN EACH CASE AS WOULD HAVE
BEEN CHARGED TO THE ASSETS UNDER THE LIMITED LIABILITY COMPANY AGREEMENT OF THE
COMPANY ASSUMING IT WAS IN EFFECT AT ALL TIMES DURING THE PERIOD BETWEEN THE
EFFECTIVE TIME AND CLOSING.


 

Section 1.6            Intentions of the Parties.  The Parties acknowledge that
the description of the Gathering Assets comprising the Nora Gas Gathering System
(including the Nora-T Line) as provided on Exhibit A-1 may be incomplete,
including with respect to easements, servitudes,

 

6

--------------------------------------------------------------------------------


 

rights-of-way, surface leases and other surface rights and the plat of such
system, and the Parties may amend Exhibit A-1 prior to the Closing Date in order
to more fully describe the Gathering Assets (it being acknowledged by the
Parties that the Gathering Assets are intended to cover all of Equitable’s and
its Affiliates’ interests in and to their currently existing natural gas
gathering system and related assets, other than the Excluded Assets and as set
forth in the following sentence, located within the Nora Field including any
currently existing sections of the Nora Gas Gathering System extending beyond
the Nora Field that service wells in the Nora Field).  Notwithstanding the
foregoing, the Parties further acknowledge that the Gathering Assets do not
include any gas gathering system, facilities, compressors, pipelines, pig and
other stations, Easements, or other assets and interests of EPC or EGEL in the
separate gathering system commonly known as the Roaring Fork Gas Gathering
System located within and outside of the Nora Field, which system is used as of
the date hereof in connection with the transportation of Hydrocarbons produced
from the wells listed on Exhibit A-4, among other wells.

 


ARTICLE 2


CASH CONTRIBUTION, DISTRIBUTIONS AND LOANS

 

Section 2.1            Cash Contribution.  On the terms contained in this
Agreement, PMOG agrees to contribute to the Company at the Closing an amount of
cash equal to Fifty-Three Million Sixty Five Thousand One Hundred Seventy Six
Dollars and Thirteen Cents (US$53,065,176.13) (as adjusted pursuant to
Section 3.4 and Section 3.5, the “Cash Contribution”), to be applied as set
forth in Section 2.3.  Additionally, on the terms and conditions contained in
this Agreement, PMOG agrees to contribute to the Company and the Company agrees
to accept from PMOG, PMOG’s right, title and interest (if any) in and to the gas
gathering system, facilities, compressors and pipelines described on
Exhibit A-1, excluding any interest that PMOG owns in its capacity as the lessor
under the Original Lease or the New Lease or as Grantor under the New Easement
Agreement.  As consideration for the contribution of such assets and the Cash
Contribution, the Company shall issue to PMOG a fifty percent (50%) membership
interest in the Company.

 

Section 2.2            Effective Time Adjustment.

 


(A)   NOT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, EQUITABLE
SHALL PREPARE IN GOOD FAITH, USING THE BEST INFORMATION AVAILABLE TO EQUITABLE,
AND DELIVER TO PMOG A PRELIMINARY SETTLEMENT STATEMENT SETTING FORTH AN
ESTIMATED CALCULATION OF THE NET AMOUNT RECEIVED (OR PAID) BY EQUITABLE FOR THE
ACCOUNT OF THE COMPANY PURSUANT TO SECTION 1.5(B) (SUCH NET AMOUNT BEING CALLED
HEREIN THE “EFFECTIVE TIME ADJUSTMENT.  SUCH STATEMENT SHALL SHOW THE
CALCULATION OF EACH ADJUSTMENT, BASED, TO THE EXTENT POSSIBLE, ON ACTUAL
CREDITS, CHARGES, RECEIPTS AND OTHER ITEMS ATTRIBUTABLE TO THE PERIOD OF TIME
FROM AND AFTER THE EFFECTIVE TIME AND PMOG SHALL REVIEW SUCH PRELIMINARY
SETTLEMENT STATEMENT AND DISCUSS WITH EQUITABLE ANY CHANGES NECESSARY THERETO. 
THE PARTIES SHALL USE THEIR REASONABLE EFFORTS EXERCISED IN GOOD FAITH TO AGREE
UPON SUCH PRELIMINARY SETTLEMENT STATEMENT AS OF CLOSING.  AN AMOUNT EQUAL TO
EIGHTY PERCENT (80%) OF THE ESTIMATED EFFECTIVE TIME ADJUSTMENT, SET FORTH IN
THE PRELIMINARY SETTLEMENT STATEMENT MUTUALLY AGREED TO BY THE PARTIES IN
ACCORDANCE WITH THIS SECTION 2.2(A), SHALL

 

7

--------------------------------------------------------------------------------


 


CONSTITUTE THE DOLLAR AMOUNT TO BE CONTRIBUTED BY PMOG TO THE COMPANY AT THE
CLOSING (THE “CLOSING PAYMENT”), TOGETHER WITH THE CASH CONTRIBUTION TO BE
CONTRIBUTED BY PMOG AT CLOSING.


 


(B)   AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING, BUT NOT LATER THAN
THE ONE HUNDRED AND TWENTIETH (120TH) DAY FOLLOWING THE CLOSING DATE, EQUITABLE
SHALL PREPARE IN GOOD FAITH, USING THE BEST INFORMATION AVAILABLE TO EQUITABLE,
AND DELIVER TO PMOG A STATEMENT SETTING FORTH THE FINAL CALCULATION OF THE
EFFECTIVE TIME ADJUSTMENT AND SHOWING THE CALCULATION OF EACH ADJUSTMENT, BASED,
TO THE EXTENT POSSIBLE, ON ACTUAL CREDITS, CHARGES, RECEIPTS AND OTHER ITEMS
ATTRIBUTABLE TO THE PERIOD OF TIME FROM AND AFTER THE EFFECTIVE TIME AND SHALL
SUPPLY REASONABLE DOCUMENTATION AVAILABLE TO SUPPORT ANY SUCH CREDITS, CHARGES,
RECEIPTS OR OTHER ITEMS.  AS SOON AS REASONABLY PRACTICABLE BUT NOT LATER THAN
THE THIRTIETH (30TH) DAY FOLLOWING RECEIPT OF EQUITABLE’S STATEMENT HEREUNDER,
PMOG SHALL DELIVER TO EQUITABLE A WRITTEN REPORT CONTAINING ANY CHANGES THAT
PMOG PROPOSES BE MADE TO SUCH STATEMENT.  EQUITABLE AND PMOG SHALL UNDERTAKE TO
AGREE ON THE AMOUNT OF THE ACTUAL EFFECTIVE TIME ADJUSTMENT NO LATER THAN ONE
HUNDRED AND EIGHTY (180) DAYS AFTER THE CLOSING DATE.  IN THE EVENT THAT SUCH
PARTIES CANNOT REACH AGREEMENT WITHIN SUCH PERIOD OF TIME, EITHER EQUITABLE OR
PMOG MAY REFER THE REMAINING MATTERS IN DISPUTE TO ERNST & YOUNG LLP, OR IF
ERNST & YOUNG LLP IS UNABLE OR UNWILLING TO PERFORM ITS OBLIGATIONS UNDER THIS
SECTION 2.2(B), SUCH OTHER NATIONALLY-RECOGNIZED INDEPENDENT ACCOUNTING FIRM AS
MAY BE ACCEPTED BY EQUITABLE AND PMOG, FOR REVIEW AND FINAL DETERMINATION.  THE
ACCOUNTING FIRM SHALL CONDUCT THE ARBITRATION PROCEEDINGS IN PITTSBURGH,
PENNSYLVANIA IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION IN EFFECT AS OF THE DATE HEREOF, TO THE EXTENT SUCH
RULES DO NOT CONFLICT WITH THE TERMS OF THIS SECTION 2.2(B).  THE ACCOUNTING
FIRM’S DETERMINATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF
THE MATTERS IN DISPUTE AND SHALL BE FINAL AND BINDING ON ALL PARTIES, WITHOUT
RIGHT OF APPEAL.  IN DETERMINING THE PROPER AMOUNT OF THE EFFECTIVE TIME
ADJUSTMENT, THE ACCOUNTING FIRM SHALL NOT INCREASE THE EFFECTIVE TIME ADJUSTMENT
MORE THAN THE INCREASE PROPOSED BY EQUITABLE NOR DECREASE THE EFFECTIVE TIME
ADJUSTMENT MORE THAN THE DECREASE PROPOSED BY PMOG, AS APPLICABLE.  THE
ACCOUNTING FIRM SHALL ACT AS AN EXPERT FOR THE LIMITED PURPOSE OF DETERMINING
THE SPECIFIC DISPUTED MATTERS SUBMITTED BY EITHER EQUITABLE OR PMOG AND MAY NOT
AWARD DAMAGES OR PENALTIES.  EQUITABLE AND PMOG SHALL EACH BEAR ITS OWN LEGAL
FEES AND OTHER COSTS OF PRESENTING ITS CASE.  EQUITABLE AND PMOG SHALL BEAR
ONE-HALF OF THE COSTS AND EXPENSES OF THE ACCOUNTING FIRM.  WITHIN TEN (10) DAYS
AFTER THE EARLIER OF (I) THE EXPIRATION OF PMOG’S THIRTY (30) DAY REVIEW PERIOD
WITHOUT DELIVERY OF ANY WRITTEN REPORT OR (II) THE DATE ON WHICH THE EQUITABLE
AND PMOG, OR THE ACCOUNTING FIRM, AS APPLICABLE, FINALLY DETERMINE THE ACTUAL
EFFECTIVE TIME ADJUSTMENT, (A) EQUITABLE SHALL CONTRIBUTE TO THE COMPANY AN
AMOUNT OF CASH EQUAL TO THE AMOUNT BY WHICH THE ESTIMATED EFFECTIVE TIME
ADJUSTMENT EXCEEDS THE ACTUAL EFFECTIVE TIME ADJUSTMENT; OR (B) PMOG SHALL
CONTRIBUTE TO THE COMPANY AN AMOUNT OF CASH EQUAL TO EIGHTY PERCENT (80%) OF THE
AMOUNT BY WHICH THE ACTUAL EFFECTIVE TIME ADJUSTMENT EXCEEDS THE ESTIMATED
EFFECTIVE TIME ADJUSTMENT.

 

8

--------------------------------------------------------------------------------


 


(C)   THE ADJUSTMENT DESCRIBED IN SECTION 2.2(A) SHALL SERVE TO SATISFY UP TO
THE AMOUNT OF THE ADJUSTMENT (I) THE COMPANY’S ENTITLEMENT UNDER SECTION 1.5 TO
INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS BETWEEN
THE EFFECTIVE TIME AND THE CLOSING (AND THE COMPANY SHALL NOT HAVE ANY SEPARATE
RIGHTS TO RECEIVE ANY INCOME, PROCEEDS, RECEIPTS AND CREDITS WITH RESPECT TO
WHICH AN ADJUSTMENT HAS BEEN MADE) AND (II) THE COMPANY’S OBLIGATION UNDER
SECTION 1.5 TO PAY PROPERTY COSTS ATTRIBUTABLE TO THE OWNERSHIP AND OPERATION OF
THE ASSETS WHICH ARE INCURRED BETWEEN THE EFFECTIVE TIME AND THE CLOSING (AND
THE COMPANY SHALL NOT BE SEPARATELY OBLIGATED TO PAY FOR ANY PROPERTY COSTS WITH
RESPECT TO WHICH AN ADJUSTMENT HAS BEEN MADE).


 

Section 2.3          Cash Distributions and Loans.  At the Closing, the Company
shall:

 


(A)   DISTRIBUTE AN AMOUNT EQUAL TO TWENTY PERCENT (20%) OF THE SUM OF SIXTY-SIX
MILLION THREE HUNDRED THIRTY ONE THOUSAND FOUR HUNDRED SEVENTY DOLLARS AND
SIXTEEN CENTS (US$66,331,470.16) AND THE EFFECTIVE TIME ADJUSTMENT TO EGEL; AND


 


(B)   LOAN THE REMAINING AMOUNT OF CASH CONTRIBUTED TO THE COMPANY HEREUNDER TO
ET BLUE GRASS COMPANY, WITH SUCH LOAN TO BE ENTERED BY A SEPARATE NOTE IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E, WHICH LOAN SHALL BE REPAID
PRIOR TO THE COMPANY REQUIRING ANY CAPITAL CONTRIBUTION BY PMOG OR EQUITABLE
UNDER THE LLC AGREEMENT.


 

Section 2.4            Capital Account Balances.  Following the completion of
the contributions by Equitable and PMOG, the distribution to EGEL pursuant to
Section 2.3(a) and the other actions taken pursuant to Section 2.3, the
respective capital account balances of EGEL and PMOG shall be equal.

 


ARTICLE 3


TITLE MATTERS

 

Section 3.1            Title.

 


(A)   THE CONVEYANCE SHALL CONTAIN A SPECIAL WARRANTY OF TITLE AGAINST EVERY
PERSON LAWFULLY CLAIMING OR TO CLAIM THE INTEREST TO BE CONVEYED BY EQUITABLE TO
THE COMPANY OR ANY PART THEREOF BY, THROUGH AND UNDER EQUITABLE AND ITS
AFFILIATES, BUT NOT OTHERWISE, SUBJECT TO PERMITTED ENCUMBRANCES, BUT SHALL
OTHERWISE BE WITHOUT WARRANTY OF TITLE, EXPRESS, IMPLIED OR STATUTORY, EXCEPT
THAT THE CONVEYANCE SHALL TRANSFER TO THE COMPANY ALL RIGHTS OR ACTIONS ON TITLE
WARRANTIES GIVEN OR MADE BY EQUITABLE’S PREDECESSORS (OTHER THAN AFFILIATES OF
EQUITABLE), TO THE EXTENT EQUITABLE MAY LEGALLY TRANSFER SUCH RIGHTS.

 


(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3.1(A) AND THE
CONVEYANCE, SECTION 3.3 SHALL PROVIDE PMOG’S AND THE COMPANY’S EXCLUSIVE REMEDY
IN RESPECT OF ASSERTED TITLE DEFECTS REPORTED IN ACCORDANCE WITH THIS
ARTICLE 3.  NEITHER PMOG NOR THE COMPANY SHALL BE ENTITLED TO MAKE ANY CLAIMS
AGAINST EQUITABLE OR ANY OF ITS AFFILIATES UNDER EQUITABLE’S SPECIAL WARRANTY OF
TITLE IN THE CONVEYANCE AGAINST ANY SUCH ASSERTED TITLE DEFECT.

 

9

--------------------------------------------------------------------------------


 

Section 3.2            Definitions of Defensible Title and Permitted
Encumbrances.

 


(A)   AS USED IN THIS AGREEMENT WITH RESPECT TO THE ASSETS, THE TERM “DEFENSIBLE
TITLE” MEANS MARKETABLE TITLE IN SOUTHWESTERN VIRGINIA, FREE AND CLEAR OF ALL
LIENS, CHARGES, ENCUMBRANCES, IRREGULARITIES OR OTHER DEFECTS (“ENCUMBRANCES”)
OTHER THAN PERMITTED ENCUMBRANCES.  THE TERM “TITLE DEFECT” MEANS, AS
APPLICABLE, (I) ANY ENCUMBRANCE THAT WOULD CAUSE EQUITABLE NOT TO HAVE
DEFENSIBLE TITLE OR (II) OTHER THAN WITH RESPECT TO THE LANDS COVERED BY THE
ORIGINAL LEASE OR ANY EXPLORATION AGREEMENT PMOG AREA, THE LACK OF EASEMENTS OR
OTHER AGREEMENTS COVERING THE CONTINUOUS LENGTH OF EACH PIPELINE INCLUDED IN THE
ASSETS ALLOWING FOR THE TRANSPORTATION OF THE HYDROCARBONS AS CURRENTLY
TRANSPORTED THROUGH SUCH PIPELINE.  THE TERM “ASSERTED TITLE DEFECT” MEANS A
TITLE DEFECT REPORTED BY PMOG OR THE COMPANY PURSUANT TO SECTION 3.3 HEREOF.


 


(B)   AS USED IN THIS AGREEMENT, THE TERM “PERMITTED ENCUMBRANCES” MEANS ANY OR
ALL OF THE FOLLOWING:


 

(I)            ALL CONTRACTS;

 

(II)           PREFERENTIAL RIGHTS;

 

(III)          THIRD-PARTY CONSENT REQUIREMENTS AND SIMILAR RESTRICTIONS WITH
RESPECT TO WHICH WAIVERS OR CONSENTS ARE OBTAINED BY EQUITABLE FROM THE
APPROPRIATE PARTIES PRIOR TO THE CLOSING DATE OR THE APPROPRIATE TIME PERIOD FOR
ASSERTING THE RIGHT HAS EXPIRED OR WHICH ARE EXPRESSLY NOT REQUIRED TO BE
SATISFIED PRIOR TO A TRANSFER;

 

(IV)          LIENS FOR CURRENT TAXES OR ASSESSMENTS NOT YET DELINQUENT OR, IF
DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS AND LISTED ON
EXHIBIT A-5;

 

(V)           MATERIALMAN’S, MECHANIC’S, REPAIRMAN’S, EMPLOYEE’S, CONTRACTOR’S,
OPERATOR’S AND OTHER SIMILAR LIENS OR CHARGES ARISING IN THE ORDINARY COURSE OF
BUSINESS FOR AMOUNTS NOT YET DELINQUENT (INCLUDING ANY AMOUNTS BEING WITHHELD AS
PROVIDED BY LAW), OR, IF DELINQUENT, BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE ACTIONS AND LISTED ON EXHIBIT A-6;

 

(VI)          ALL RIGHTS TO CONSENT, BY REQUIRED NOTICES TO, FILINGS WITH, OR
OTHER ACTIONS BY GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE SALE OR
CONVEYANCE OF EASEMENTS, RIGHTS OF WAY, LICENSES, GATHERING FACILITIES OR
INTERESTS THEREIN IF THEY ARE CUSTOMARILY OBTAINED SUBSEQUENT TO THE SALE OR
CONVEYANCE;

 

(VII)         RIGHTS OF REASSIGNMENT ARISING UPON FINAL INTENTION TO ABANDON OR
RELEASE ANY EASEMENT OR RIGHT OF WAY;

 

(VIII)        WITH REGARD TO LANDS COVERED BY THE ORIGINAL LEASE OR INCLUDED IN
THE EXPLORATION AGREEMENT PMOG AREA AND TO THE EXTENT NOT CREATED BY, THROUGH

 

10

--------------------------------------------------------------------------------


 

or under Equitable: easements, rights-of-way, servitudes, permits and other
rights in respect of surface and subsurface operations and any rights related to
coal, coal seams or coal mining, whether statutory or otherwise, other than
rights to explore for, develop and produce coalbed methane;

 

(IX)                                WITH REGARD TO LANDS NOT COVERED BY THE
ORIGINAL LEASE OR INCLUDED IN THE EXPLORATION AGREEMENT PMOG AREA: EASEMENTS,
RIGHTS-OF-WAY, SERVITUDES, PERMITS AND OTHER RIGHTS IN RESPECT OF SURFACE AND
SUBSURFACE OPERATIONS WHICH WOULD BE ACCEPTED BY A REASONABLY PRUDENT PURCHASER
ENGAGED IN THE BUSINESS OF OWNING AND OPERATING ASSETS SIMILAR TO THE ASSETS IN
THE APPALACHIAN BASIN;

 

(X)                                   ALL RIGHTS RESERVED TO OR VESTED IN ANY
GOVERNMENTAL AUTHORITY TO CONTROL OR REGULATE ANY OF THE ASSETS IN ANY MANNER
AND ALL OBLIGATIONS AND DUTIES UNDER ALL APPLICABLE LAWS OR UNDER ANY FRANCHISE,
GRANT, LICENSE OR PERMIT ISSUED BY ANY SUCH GOVERNMENTAL AUTHORITY;

 

(XI)                                ANY ENCUMBRANCE WHICH IS DISCHARGED BY
EQUITABLE AT OR PRIOR TO CLOSING;

 

(XII)                             WITH RESPECT TO THE EASEMENTS, RIGHTS OF WAY
AND OTHER RIGHTS OVER, UNDER OR THROUGH ANY LANDS AND PROPERTIES OWNED BY PMOG
OR ITS AFFILIATES, ANY ENCUMBRANCE OR IMPERFECTION IN TITLE OTHER THAN THOSE
ENCUMBRANCES OR IMPERFECTIONS IN TITLE ARISING BY, THROUGH OR UNDER EQUITABLE OR
ITS AFFILIATES;

 

(XIII)                          ANY MATTERS SHOWN ON EXHIBIT F; AND

 

(XIV)                         ANY OTHER ENCUMBRANCES WHICH DO NOT, INDIVIDUALLY
OR IN THE AGGREGATE, MATERIALLY DETRACT FROM THE VALUE OF OR MATERIALLY
INTERFERE WITH THE USE, OWNERSHIP OR OPERATION OF THE ASSETS SUBJECT THERETO OR
AFFECTED THEREBY (AS CURRENTLY USED, OWNED OR OPERATED) AND WHICH WOULD BE
ACCEPTED BY A REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND
OPERATING GATHERING SYSTEM OR PIPELINE ASSETS IN THE APPALACHIAN BASIN.

 

Section 3.3            Notice of Asserted Title Defects; Defect Adjustments.

 


(A)   TO ASSERT A CLAIM OF A TITLE DEFECT PRIOR TO CLOSING, PMOG MUST DELIVER A
CLAIM NOTICE TO EQUITABLE ON OR BEFORE 5:00 P.M. EDT ON APRIL 25, 2007 (THE
“TITLE CLAIM DATE”), EXCEPT AS OTHERWISE PROVIDED UNDER SECTION 3.4 OR
SECTION 3.5; PROVIDED THAT PMOG AGREES TO FURNISH EQUITABLE AT THE END OF EVERY
WEEK PERIOD FOLLOWING THE EXECUTION OF THIS AGREEMENT AND PRIOR TO THE TITLE
CLAIM DATE WITH A CLAIM NOTICE IF ANY OFFICER OF PMOG OR ITS AFFILIATES
DISCOVERS OR LEARNS OF ANY TITLE DEFECT DURING SUCH  PERIOD.  EACH SUCH NOTICE
SHALL BE IN WRITING AND SHALL INCLUDE (I) A DESCRIPTION OF THE ASSERTED TITLE
DEFECT(S), (II) THE ASSETS AFFECTED, (III) SUPPORTING DOCUMENTS REASONABLY
NECESSARY FOR EQUITABLE (AS WELL AS ANY TITLE ATTORNEY OR EXAMINER HIRED BY
EQUITABLE) TO VERIFY THE EXISTENCE OF SUCH ASSERTED TITLE DEFECT(S) AND (IV) THE
AMOUNT BY WHICH PMOG REASONABLY BELIEVES THE VALUE OF THOSE ASSETS IS REDUCED BY
SUCH ASSERTED TITLE

 

11

--------------------------------------------------------------------------------


 


DEFECT(S) AND THE COMPUTATIONS AND INFORMATION UPON WHICH PMOG’S BELIEF IS
BASED.  SUBJECT TO THE COMPANY’S RIGHTS UNDER THE SPECIAL WARRANTY OF TITLE
DESCRIBED IN SECTION 3.1(A) AND ITS AND PMOG’S RIGHTS WITH RESPECT TO ANY BREACH
OF EQUITABLE’S COVENANT UNDER SECTION 7.10(F), PMOG AND THE COMPANY SHALL BE
DEEMED TO HAVE WAIVED ALL TITLE DEFECTS OF WHICH EQUITABLE HAS NOT BEEN GIVEN
NOTICE ON OR BEFORE THE TITLE CLAIM DATE.


 


(B)   IN THE EVENT THAT PMOG NOTIFIES EQUITABLE OF A TITLE DEFECT BEFORE THE
TITLE CLAIM DATE, EQUITABLE SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
ATTEMPT, AT ITS SOLE COST, TO CURE OR REMOVE ANY ASSERTED TITLE DEFECTS OF WHICH
IT HAS BEEN NOTIFIED BY PMOG.  IF EQUITABLE SO ELECTS TO CURE OR REMOVE ANY
ASSERTED TITLE DEFECT, PMOG SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE WITH EQUITABLE’S EFFORTS TO CURE OR REMOVE SUCH ASSERTED TITLE
DEFECT.  IF PRIOR TO CLOSING, EQUITABLE HAS BEEN UNABLE TO CURE OR REMOVE ANY
ASSERTED TITLE DEFECT, THEN EQUITABLE AND PMOG MUTUALLY SHALL ELECT TO HAVE ONE
OF THE FOLLOWING OPTIONS APPLY:


 

(I)            REMOVE THE ASSETS SUBJECT TO SUCH ASSERTED TITLE DEFECT FROM THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, IF THE OPERATION OF GATHERING ASSETS
(TAKEN AS A WHOLE) WOULD NOT BE MATERIALLY IMPAIRED THEREBY.  SUCH REMOVED
ASSETS SHALL NOT BE ASSIGNED AT THE CLOSING, SHALL BECOME “EXCLUDED ASSETS” FOR
ALL PURPOSES HEREUNDER AND THE CASH CONTRIBUTION SHALL BE REDUCED BY AN AMOUNT
EQUAL TO THE VALUE FOR SUCH ASSETS.

 

(II)           ASSIGN THE ASSETS SUBJECT TO THE ASSERTED TITLE DEFECT TO THE
COMPANY AT CLOSING, AND DEFEND, INDEMNIFY AND HOLD THE COMPANY, THE SUCCESSORS,
ASSIGNS AND AFFILIATES OF THE COMPANY, PMOG AND PMOG’S AFFILIATES HARMLESS FROM
AND AGAINST ALL DAMAGES THAT ARISE OUT OF OR THAT ANY SUCH PERSON MAY SUFFER AS
A RESULT OF SUCH ASSERTED TITLE DEFECT PURSUANT TO A FORM OF INDEMNITY AGREEMENT
MUTUALLY AGREEABLE TO THE PARTIES.

 

(III)          ASSIGN THE ASSETS SUBJECT TO THE ASSERTED TITLE DEFECT TO THE
COMPANY AT CLOSING, AND REDUCE THE CASH CONTRIBUTION IN ACCORDANCE WITH
SECTION 3.3(C).

 


(C)   THE CASH CONTRIBUTION SHALL BE REDUCED BY AN AMOUNT (THE “ASSERTED TITLE
DEFECT AMOUNT”) EQUAL TO THE REDUCTION IN THE VALUE FOR THE ASSETS SUBJECT TO AN
UNCURED ASSERTED TITLE DEFECT, WHICH REDUCTION IS CAUSED BY SUCH UNCURED
ASSERTED TITLE DEFECT AS DETERMINED PURSUANT TO SECTION 3.3(E); PROVIDED THAT NO
REDUCTION SHALL BE MADE IN THE CASH CONTRIBUTION WITH RESPECT TO ANY ASSERTED
TITLE DEFECT FOR WHICH AN ELECTION HAS BEEN MADE PURSUANT TO SECTION 3.3(B)(II).


 


(D)   EXCEPT FOR THE COMPANY’S RIGHTS UNDER THE SPECIAL WARRANTY OF TITLE
DESCRIBED IN SECTION 3.1(A) AND ITS AND PMOG’S RIGHTS WITH RESPECT TO ANY BREACH
OF EQUITABLE’S COVENANT UNDER SECTION 7.10(F), SECTION 3.3(C) SHALL, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, BE THE EXCLUSIVE RIGHT AND REMEDY
OF PMOG AND THE COMPANY AGAINST EQUITABLE OR ITS AFFILIATES WITH RESPECT TO ANY
TITLE DEFECT ATTRIBUTABLE TO THE ASSETS.

 

12

--------------------------------------------------------------------------------


 


(E)   THE ASSERTED TITLE DEFECT AMOUNT RESULTING FROM AN ASSERTED TITLE DEFECT
SHALL BE DETERMINED AS FOLLOWS:


 

(I)            IF PMOG AND EQUITABLE AGREE ON THE ASSERTED TITLE DEFECT AMOUNT,
THAT AMOUNT SHALL BE THE ASSERTED TITLE DEFECT AMOUNT;

 

(II)           IF THE ASSERTED TITLE DEFECT IS AN ENCUMBRANCE WHICH IS
UNDISPUTED AND LIQUIDATED IN AMOUNT, THEN THE ASSERTED TITLE DEFECT AMOUNT SHALL
BE THE AMOUNT NECESSARY TO BE PAID TO REMOVE THE ASSERTED TITLE DEFECT FROM THE
AFFECTED ASSETS;

 

(III)          IF THE ASSERTED TITLE DEFECT REPRESENTS AN ENCUMBRANCE OF A TYPE
NOT DESCRIBED IN SUBSECTIONS (I) OR (II) ABOVE, THE ASSERTED TITLE DEFECT AMOUNT
SHALL BE DETERMINED BY TAKING INTO ACCOUNT THE VALUE OF THE ASSETS SO AFFECTED,
THE PORTION OF THE ASSETS AFFECTED BY THE ASSERTED TITLE DEFECT, THE LEGAL
EFFECT OF THE ASSERTED TITLE DEFECT, THE POTENTIAL ECONOMIC EFFECT OF THE
ASSERTED TITLE DEFECT OVER THE LIFE OF THE AFFECTED ASSETS, THE VALUES PLACED
UPON THE ASSERTED TITLE DEFECT BY PMOG AND EQUITABLE AND SUCH OTHER FACTORS AS
ARE NECESSARY TO MAKE A PROPER EVALUATION;

 

(IV)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE 3, EXCEPT
FOR ADJUSTMENTS REQUIRED BY SECTION 3.4 OR SECTION 3.5, THERE SHALL BE NO CASH
CONTRIBUTION ADJUSTMENT FOR ASSERTED TITLE DEFECTS UNLESS AND UNTIL THE
AGGREGATE ASSERTED TITLE DEFECT AMOUNTS FOR ALL ASSETS FOR WHICH CLAIM NOTICES
WERE TIMELY DELIVERED PURSUANT TO SECTION 3.3(A) EXCEED THREE HUNDRED FIFTY
THOUSAND DOLLARS (US$350,000.00), AND THEN ONLY TO THE EXTENT THAT THE AGGREGATE
ASSERTED TITLE DEFECT AMOUNTS EXCEED THREE HUNDRED FIFTY THOUSAND DOLLARS
(US$350,000.00);

 

(V)           IF AN ASSERTED TITLE DEFECT OF THE TYPE NOT DESCRIBED IN
SUBSECTIONS (I) OR (II) ABOVE IS REASONABLY SUSCEPTIBLE OF BEING CURED, THE
ASSERTED TITLE DEFECT AMOUNT DETERMINED UNDER SUBSECTIONS (III) ABOVE SHALL NOT
BE GREATER THAN THE LESSER OF (1) THE REASONABLE COST AND EXPENSE OF CURING SUCH
ASSERTED TITLE DEFECT OR (2) THE SHARE OF SUCH CURATIVE WORK COST AND EXPENSE
WHICH IS ALLOCATED TO SUCH ASSETS PURSUANT TO SUBSECTION (VI) BELOW; AND

 

(VI)          THE ASSERTED TITLE DEFECT AMOUNT WITH RESPECT TO AN ASSET SHALL BE
DETERMINED WITHOUT DUPLICATION OF ANY COSTS OR LOSSES (A) INCLUDED IN ANOTHER
ASSERTED TITLE DEFECT AMOUNT HEREUNDER OR (B) INCLUDED IN A CASUALTY LOSS UNDER
SECTION 3.5.  TO THE EXTENT THAT THE COST TO CURE ANY ASSERTED TITLE DEFECT WILL
RESULT IN THE CURING OF ALL OR A PART OF ONE OR MORE OTHER ASSERTED TITLE
DEFECTS, SUCH COST OF CURE SHALL BE ALLOCATED FOR PURPOSES OF
SECTION 3.3(E)(V) AMONG THE ASSETS SO AFFECTED ON A FAIR AND REASONABLE BASIS.

 

13

--------------------------------------------------------------------------------


 


(F)    EQUITABLE AND PMOG SHALL ATTEMPT TO AGREE ON ALL ASSERTED TITLE DEFECTS
AND ASSERTED TITLE DEFECT AMOUNTS BY TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING
DATE.  IF EQUITABLE AND PMOG ARE UNABLE TO AGREE BY THAT DATE, THE AVERAGE OF
EQUITABLE’S AND PMOG’S ESTIMATES WITH RESPECT TO THE ASSERTED TITLE DEFECT
AMOUNTS FOR THE ASSERTED TITLE DEFECTS SHALL BE USED TO DETERMINE THE EFFECTIVE
TIME ADJUSTMENT PURSUANT TO SECTION 2.2, AND ALL ASSERTED TITLE DEFECTS AND
ASSERTED TITLE DEFECT AMOUNTS IN DISPUTE SHALL BE EXCLUSIVELY AND FINALLY
RESOLVED BY ARBITRATION PURSUANT TO THIS SECTION 3.3(F).  DURING THE TEN
(10) BUSINESS DAY PERIOD FOLLOWING THE CLOSING DATE, ASSERTED TITLE DEFECTS AND
ASSERTED TITLE DEFECT AMOUNTS IN DISPUTE SHALL BE SUBMITTED TO AN ATTORNEY WITH
AT LEAST TEN (10) YEARS OF EXPERIENCE IN OIL AND GAS AND PIPELINE TITLES IN THE
SOUTHWESTERN VIRGINIA AS SELECTED BY MUTUAL AGREEMENT OF PMOG AND EQUITABLE (THE
“TITLE ARBITRATOR”).  THE ARBITRATION PROCEEDING SHALL BE HELD IN PITTSBURGH,
PENNSYLVANIA AND SHALL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AS OF THE
DATE HEREOF, TO THE EXTENT SUCH RULES DO NOT CONFLICT WITH THE TERMS OF THIS
SECTION 3.3(F).  THE TITLE ARBITRATOR’S DETERMINATION SHALL BE MADE WITHIN
TWENTY (20) DAYS AFTER SUBMISSION OF THE MATTERS IN DISPUTE AND SHALL BE FINAL
AND BINDING UPON THE PARTIES, WITHOUT RIGHT OF APPEAL.  IN MAKING HIS
DETERMINATION, THE TITLE ARBITRATOR SHALL BE BOUND BY THE RULES SET FORTH IN
SECTION 3.3(E) AND MAY CONSIDER SUCH OTHER MATTERS AS IN THE OPINION OF THE
TITLE ARBITRATOR ARE NECESSARY OR HELPFUL TO MAKE A PROPER DETERMINATION. 
ADDITIONALLY, WITH THE PRIOR WRITTEN CONSENT OF PMOG AND EQUITABLE, THE TITLE
ARBITRATOR MAY CONSULT WITH AND ENGAGE DISINTERESTED THIRD PARTIES TO ADVISE THE
TITLE ARBITRATOR, INCLUDING TITLE ATTORNEYS FROM OTHER STATES AND PETROLEUM
ENGINEERS.  IN NO EVENT SHALL ANY ASSERTED TITLE DEFECT AMOUNT EXCEED THE
ESTIMATE GIVEN BY PMOG IN ITS CLAIM NOTICE DELIVERED IN ACCORDANCE WITH
SECTION 3.3(A).  THE TITLE ARBITRATOR SHALL ACT AS AN EXPERT FOR THE LIMITED
PURPOSE OF DETERMINING THE SPECIFIC DISPUTED ASSERTED TITLE DEFECTS AND ASSERTED
TITLE DEFECT AMOUNTS SUBMITTED BY EITHER PMOG OR EQUITABLE AND MAY NOT AWARD
DAMAGES, INTEREST OR PENALTIES TO EITHER PMOG OR EQUITABLE WITH RESPECT TO ANY
MATTER.  EQUITABLE AND PMOG SHALL EACH BEAR ITS OWN LEGAL FEES AND OTHER COSTS
OF PRESENTING ITS CASE.  EACH OF EQUITABLE AND PMOG SHALL BEAR ONE-HALF OF THE
COSTS AND EXPENSES OF THE TITLE ARBITRATOR.

 

Section 3.4            Consents to Assignment and Preferential Rights to
Purchase.

 


(A)   EQUITABLE WILL USE REASONABLE EFFORTS, CONSISTENT WITH INDUSTRY PRACTICES
IN TRANSACTIONS OF THIS TYPE, TO IDENTIFY, WITH RESPECT TO ALL ASSETS, THE NAMES
AND ADDRESSES OF ALL PARTIES HOLDING PREFERENTIAL RIGHTS AND CONSENTS APPLICABLE
TO THE TRANSACTIONS CONTEMPLATED HEREBY.  IN ATTEMPTING TO IDENTIFY THE NAMES
AND ADDRESSES OF SUCH PARTIES HOLDING SUCH PREFERENTIAL RIGHTS AND CONSENTS,
EQUITABLE SHALL IN NO EVENT BE OBLIGATED TO GO BEYOND ITS OWN RECORDS. 
EQUITABLE WILL REQUEST, FROM THE PARTIES SO IDENTIFIED (AND FROM ANY PARTIES
IDENTIFIED BY PMOG PRIOR TO CLOSING WHO HAVE PREFERENTIAL RIGHTS OR FROM WHOM A
CONSENT MAY BE REQUIRED), IN ACCORDANCE WITH THE DOCUMENTS CREATING SUCH RIGHTS,
EXECUTION OF WAIVERS OF PREFERENTIAL RIGHTS OR CONSENTS SO IDENTIFIED. 
EQUITABLE SHALL HAVE NO OBLIGATION OTHER THAN TO IDENTIFY SUCH PREFERENTIAL
RIGHTS AND CONSENTS AND TO SO REQUEST SUCH EXECUTION OF WAIVERS OF PREFERENTIAL
RIGHTS AND CONSENTS (INCLUDING,

 

14

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, EQUITABLE SHALL HAVE NO OBLIGATION TO ASSURE THAT SUCH
WAIVERS OF PREFERENTIAL RIGHTS AND CONSENTS ARE OBTAINED).


 


(B)   WITH RESPECT TO PREFERENTIAL RIGHTS BUT NOT CONSENTS, IF A PERSON FROM
WHOM A WAIVER OF A PREFERENTIAL RIGHT IS REQUESTED REFUSES TO GIVE SUCH WAIVER
PRIOR TO CLOSING, THE INTEREST IN THE ASSET SUBJECT TO SUCH PREFERENTIAL RIGHT
WILL BE EXCLUDED FROM THE TRANSACTION CONTEMPLATED HEREBY, SUCH INTEREST IN SUCH
ASSET WILL BECOME AN “EXCLUDED ASSET” FOR ALL PURPOSES HEREUNDER (EXCEPT IN THE
CASE OF ANY SUBSEQUENT TRANSFER OF SUCH INTEREST IN SUCH ASSET TO PMOG PURSUANT
TO THE FOLLOWING SENTENCE) AND THE CASH CONTRIBUTION WILL BE ADJUSTED DOWNWARD
BY THE VALUE (PROPORTIONATELY REDUCED TO THE EXCLUDED INTEREST) FOR SUCH
INTEREST IN SUCH ASSET.  IF WITHIN NINETY (90) DAYS FOLLOWING CLOSING, SUCH
HOLDER DOES WAIVE ITS PREFERENTIAL RIGHT, THEN PMOG AGREES THAT, WITHIN FIVE
(5) DAYS FOLLOWING EQUITABLE’S NOTICE THEREOF, THE PARTIES HERETO WILL CONDUCT A
SUBSEQUENT CLOSING (IN ACCORDANCE WITH SAME TERMS HEREOF) FOR THE PURCHASE AND
SALE OF SUCH EXCLUDED ASSET.


 


(C)   IF (I) AN ASSET IS SUBJECT TO A CONSENT THAT PROHIBITS THE TRANSFER OF
SUCH ASSET WITHOUT COMPLIANCE WITH THE PROVISIONS OF SUCH CONSENT, (II) THE
FAILURE TO COMPLY WITH OR OBTAIN SUCH CONSENT WILL RESULT IN A TERMINATION OR
OTHER MATERIAL IMPAIRMENT OF ANY RIGHTS IN RELATION TO SUCH ASSET, (III) SUCH
CONSENT IS NOT OBTAINED OR COMPLIED WITH PRIOR TO THE CLOSING AND (IV) THE
ABSENCE OF SUCH ASSET WOULD NOT MATERIALLY IMPAIR THE OPERATIONS OF THE
GATHERING ASSETS (TAKEN AS A WHOLE), THEN UNLESS OTHERWISE AGREED TO BY PMOG AND
EQUITABLE, THE ASSET OR PORTION THEREOF AFFECTED BY SUCH CONSENT WILL BE
EXCLUDED FROM THE TRANSACTIONS CONTEMPLATED HEREBY, SUCH ASSET WILL BECOME AN
“EXCLUDED ASSET” FOR ALL PURPOSES HEREUNDER (EXCEPT IN THE CASE OF ANY
SUBSEQUENT TRANSFER OF SUCH ASSET TO PMOG PURSUANT TO THE FOLLOWING SENTENCE),
AND THE CASH CONTRIBUTION WILL BE ADJUSTED DOWNWARD BY THE AGREED UPON VALUE FOR
SUCH ASSET.  IF WITHIN NINETY (90) DAYS FOLLOWING CLOSING SUCH CONSENT IS
OBTAINED OR OTHERWISE COMPLIED WITH, THEN PMOG AGREES THAT, WITHIN FIVE (5) DAYS
FOLLOWING EQUITABLE’S NOTICE THEREOF, THE PARTIES HERETO WILL CONDUCT A
SUBSEQUENT CLOSING (IN ACCORDANCE WITH THE SAME TERMS HEREOF) FOR THE PURCHASE
AND SALE OF SUCH EXCLUDED ASSET.

 


(D)   TO THE EXTENT THAT THE CONSENT OF PMOG WITH RESPECT TO THE ASSIGNMENT OF
THE ASSETS CONTEMPLATED HEREBY IS REQUIRED UNDER ANY AGREEMENT OR ARRANGEMENT,
AS OF THE CLOSING, PMOG HEREBY IRREVOCABLY GRANTS SUCH CONSENT.


 

Section 3.5            Casualty or Condemnation Loss.  Subject to the provisions
of Section 8.1(e) and Section 8.2(f) hereof, if, after the date of this
Agreement but prior to the Closing Date, any portion of the Assets is destroyed
by fire or other casualty or is taken in condemnation or under right of eminent
domain, PMOG and the Company shall nevertheless be required to close and the
Parties mutually shall elect prior to Closing one of the following options:
(i) to have Equitable cause the Assets affected by any casualty to be repaired
or restored, at Equitable’s sole cost, as promptly as reasonably practicable
(which work may extend after the Closing Date), (ii) to have Equitable indemnify
the Company, PMOG, and their respective Affiliates through a document reasonably
acceptable to Equitable and PMOG against any costs or expenses that such

 

15

--------------------------------------------------------------------------------


 

Person reasonably incurs to repair the Assets subject to any casualty or
(iii) to treat such casualty or taking as an Asserted Title Defect with respect
to the affected Assets under Section 3.3; provided that in no event shall such
Asserted Title Defect be subject to the provisions of
Section 3.3(e)(iv) hereof.  In each case, Equitable shall retain all rights to
insurance and other claims against third parties with respect to the casualty or
taking except to the extent Equitable and PMOG otherwise agree in writing.

 


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF EQUITABLE


 

Section 4.1            Disclaimers.

 


(A)   EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3, ARTICLE 4, ARTICLE 6, IN THE
CERTIFICATES DELIVERED BY EQUITABLE AT CLOSING PURSUANT TO SECTION 9.2(B) AND
SECTION 9.2(C) OR IN THE CONVEYANCE, (I) EQUITABLE MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE ASSETS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND (II) EQUITABLE EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION WITH
RESPECT TO THE ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY MADE OR
COMMUNICATED (ORALLY OR IN WRITING) TO PMOG OR ANY OF ITS AFFILIATES, EMPLOYEES,
AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PMOG BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF EQUITABLE OR
ANY OF ITS AFFILIATES).


 


(B)   EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3, ARTICLE 4, ARTICLE
6, IN THE CERTIFICATES DELIVERED BY EQUITABLE AT CLOSING PURSUANT TO SECTIONS
9.2(B) AND 9.2(C) OR IN THE CONVEYANCE, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EQUITABLE EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (III) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, OR (IV) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PMOG OR THE COMPANY OR THEIR RESPECTIVE AFFILIATES,
OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT,
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3, ARTICLE 4,

 

16

--------------------------------------------------------------------------------


 


ARTICLE 6, IN THE CERTIFICATES DELIVERED BY EQUITABLE AT CLOSING PURSUANT TO
SECTIONS 9.2(B) AND 9.2(C) AND IN THE CONVEYANCE, PMOG AND THE COMPANY HAVE MADE
OR CAUSED TO BE MADE SUCH INSPECTIONS AS PMOG AND THE COMPANY DEEM APPROPRIATE,
THE COMPANY IS RECEIVING THE ASSETS, EQUIPMENT AND ALL OTHER TANGIBLE PROPERTY
IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS.


 


(C)   ANY REPRESENTATION “TO THE KNOWLEDGE OF EQUITABLE” OR “TO EQUITABLE’S
KNOWLEDGE” IS LIMITED TO MATTERS WITHIN THE ACTUAL CONSCIOUS AWARENESS OF TED
O’BRIEN, LESTER ZITKUS, ANDY MURPHY, SHAWN POSEY, JOHN CENTOFANTI, CHRIS AKERS,
MATT ANKRUM AND PHIL ELLIOTT.


 


(D)   INCLUSION OF A MATTER ON A SCHEDULE ATTACHED HERETO WITH RESPECT TO A
REPRESENTATION OR WARRANTY THAT ADDRESSES MATTERS HAVING A MATERIAL ADVERSE
EFFECT SHALL NOT BE DEEMED AN INDICATION THAT SUCH MATTER DOES, OR MAY, HAVE A
MATERIAL ADVERSE EFFECT.  MATTERS MAY BE DISCLOSED ON A SCHEDULE FOR PURPOSES OF
INFORMATION ONLY.  AS USED HEREIN, “MATERIAL ADVERSE EFFECT” MEANS ANY CHANGE,
INACCURACY, CIRCUMSTANCE, EVENT, RESULT, OCCURRENCE, CONDITION OR AN ACT (EACH,
AN “EVENT”) THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE OWNERSHIP, OPERATION OR VALUE OF THE ASSETS, TAKEN AS A
WHOLE OR THE ABILITY OF EQUITABLE OR PMOG, AS APPLICABLE, TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR MEET ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE DOCUMENTS TO BE EXECUTED HEREUNDER; PROVIDED, HOWEVER, THAT “MATERIAL
ADVERSE EFFECT” SHALL NOT INCLUDE EVENTS RESULTING FROM GENERAL CHANGES IN
HYDROCARBON PRICES; GENERAL CHANGES IN THE HYDROCARBON EXPLORATION AND
PRODUCTION INDUSTRY OR GENERAL ECONOMIC OR POLITICAL CONDITIONS; CIVIL UNREST,
INSURRECTION OR SIMILAR DISORDERS; OR CHANGES IN LAWS.


 


(E)   SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 4.1 AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, EQUITABLE REPRESENTS AND WARRANTS TO
PMOG AND THE COMPANY THE MATTERS SET OUT IN THE REMAINDER OF THIS ARTICLE 4.

 

Section 4.2          EPC.

 


(A)   EXISTENCE AND QUALIFICATION.  EPC IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
AND IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN THE
COMMONWEALTH OF VIRGINIA.


 


(B)   POWER.  EPC HAS THE CORPORATE POWER TO ENTER INTO AND PERFORM THIS
AGREEMENT (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY EPC AT
CLOSING) AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND
SUCH DOCUMENTS).

 

17

--------------------------------------------------------------------------------


 


(C)   AUTHORIZATION AND ENFORCEABILITY.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY EPC (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY EPC AT CLOSING) AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF EPC.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY EPC (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY EPC AT CLOSING SHALL BE DULY EXECUTED AND DELIVERED BY EPC) AND
THIS AGREEMENT CONSTITUTES (AND AT THE CLOSING SUCH DOCUMENTS SHALL CONSTITUTE)
THE VALID AND BINDING OBLIGATIONS OF EPC, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY OR
OTHER SIMILAR LAWS AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS GENERALLY, AS
WELL AS TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 


(D)   NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EPC (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY EPC AT
CLOSING), AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (AND BY SUCH DOCUMENTS) SHALL NOT (I) VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF EPC, (II) RESULT IN DEFAULT (WITH DUE
NOTICE OR LAPSE OF TIME OR BOTH) OR THE CREATION OF ANY LIEN OR ENCUMBRANCE OR
GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION UNDER ANY
NOTE, BOND, MORTGAGE, INDENTURE, LICENSE OR AGREEMENT TO WHICH EPC IS A PARTY OR
BY WHICH IT IS BOUND, (III) VIOLATE ANY JUDGMENT, ORDER, RULING, OR DECREE
APPLICABLE TO EPC AS A PARTY IN INTEREST, OR (IV) VIOLATE ANY LAWS APPLICABLE TO
EPC OR ANY OF THE ASSETS, EXCEPT ANY MATTERS DESCRIBED IN CLAUSES (II), (III),
OR (IV) ABOVE WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT OR AS SET FORTH ON
SCHEDULE 4.2(D) AND EXCEPT FOR COMPLIANCE WITH THE HSR ACT.

 

Section 4.3          EGEL.

 


(A)   EXISTENCE AND QUALIFICATION.  EGEL IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS
DULY QUALIFIED TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN THE
COMMONWEALTH OF VIRGINIA.


 


(B)   POWER.  EGEL HAS THE LIMITED LIABILITY COMPANY POWER TO ENTER INTO AND
PERFORM THIS AGREEMENT (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED
BY EGEL AT CLOSING) AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (AND SUCH DOCUMENTS).


 


(C)   AUTHORIZATION AND ENFORCEABILITY.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY EGEL (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY EGEL AT CLOSING) AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY LIMITED LIABILITY COMPANY ACTION ON THE PART OF EGEL.  THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY EGEL (AND ALL DOCUMENTS REQUIRED TO BE
EXECUTED AND DELIVERED BY EGEL AT CLOSING SHALL BE DULY EXECUTED AND DELIVERED
BY EGEL) AND THIS AGREEMENT CONSTITUTES (AND AT

 

18

--------------------------------------------------------------------------------


 


THE CLOSING SUCH DOCUMENTS SHALL CONSTITUTE) THE VALID AND BINDING OBLIGATIONS
OF EGEL, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY OR OTHER SIMILAR LAWS
AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS GENERALLY, AS WELL AS TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


(D)   NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EGEL (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY EGEL AT
CLOSING), AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (AND BY SUCH DOCUMENTS) SHALL NOT (I) VIOLATE ANY PROVISION OF THE
CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OF EGEL,
(II) RESULT IN DEFAULT (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) OR THE
CREATION OF ANY LIEN OR ENCUMBRANCE OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION UNDER ANY NOTE, BOND, MORTGAGE, INDENTURE, LICENSE
OR AGREEMENT TO WHICH EGEL IS A PARTY OR BY WHICH IT IS BOUND, (III) VIOLATE ANY
JUDGMENT, ORDER, RULING, OR DECREE APPLICABLE TO EGEL AS A PARTY IN INTEREST, OR
(IV) VIOLATE ANY LAWS APPLICABLE TO EGEL OR ANY OF THE ASSETS, EXCEPT ANY
MATTERS DESCRIBED IN CLAUSES (II), (III), OR (IV) ABOVE WHICH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT OR AS SET FORTH ON SCHEDULE 4.3(D) AND EXCEPT FOR
COMPLIANCE WITH THE HSR ACT.


 

Section 4.4          Liability for Brokers’ Fees.  Neither PMOG nor the Company
shall directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Equitable or its Affiliates, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation to an intermediary in connection with the negotiation, execution or
delivery of this Agreement or any agreement or transaction contemplated hereby.

 

Section 4.5          Consents, Approvals or Waivers.  Except (a) for
preferential rights (collectively “Preferential Rights”) to purchase and other
provisions restricting assignment without consent (“Consents”) which would be
applicable to the transactions contemplated hereby that are set forth on
Schedule 4.5 (the “Scheduled Transfer Requirements”), (b) as would not,
individually or in the aggregate, have a Material Adverse Effect, (c) for
approvals customarily obtained from a Governmental Authority post-Closing, and
(d) for compliance with the HSR Act, neither the execution and delivery of this
Agreement (nor any documents required to be executed by Equitable at Closing),
nor the consummation of the transactions contemplated hereby nor thereby, nor
the compliance with the terms hereof nor thereof, (in each case) by Equitable
will (i) conflict with or result in a violation of any provision of, or
constitute (with or without the giving of notice or the passage of time or both)
a default under, or give rise to (with or without the giving of notice or the
passage of time or both) any right of termination, cancellation, or acceleration
under, any bond, debenture, note, mortgage or indenture, or any lease, contract,
agreement, or other instrument or obligation to which Equitable is a party or by
which Equitable or any of the Assets may be bound or (ii) violate any applicable
Law binding upon Equitable or the Assets.  Except (x) for the Scheduled Transfer
Requirements (y) for approvals customarily obtained from a Governmental
Authority post-Closing, and (z) for compliance with the HSR Act, the execution
of this Agreement by Equitable and the consummation of the transactions
contemplated hereby by Equitable will not require any

 

19

--------------------------------------------------------------------------------


 

material consent, approval or waiver of any Governmental Authority or other
third Person, or create a right in favor of any Person to purchase all or any
material part of the Assets.

 

Section 4.6            Litigation.  Except as disclosed on Schedule 4.6A or
Schedule 4.6B and except for the Party Lawsuit, there are no actions, suits or
proceedings pending, or to Equitable’s knowledge, threatened in writing, by or
before any Governmental Authority or arbitrator with respect to the Assets or
Equitable’s or any of its Affiliates’ ownership, operation or use thereof.  To
Equitable’s knowledge, no written notice from any third Person (including any
Governmental Authority) claiming material Damages or any material breach of duty
of care has been received by Equitable or any of its Affiliates relating to the
Assets or Equitable’s or any of its Affiliate’s ownership, operation or use
thereof, except for the suits, actions and proceedings set forth in Schedule
4.6A or Schedule 4.6B and the Party Lawsuit.

 

Section 4.7            Taxes.  Except as disclosed on Schedule 4.7: (i) all
material Tax Returns required to be filed with respect to the Assets have been
duly and timely filed; (ii) each such Tax Return is in all material respects
true, correct and complete; (iii) all material Taxes owed with respect to the
Assets have been timely paid in full; (iv) there are no Encumbrances for Taxes
on any of the Assets other than Permitted Encumbrances; (v) there is no
outstanding dispute or claim concerning any material Taxes with respect to the
Assets, and to Equitable’s knowledge no assessment, deficiency or adjustment has
been asserted or proposed with respect thereto; and (vi) to Equitable’s
knowledge, all of the Assets have been properly listed and described on the
property tax rolls for the taxing units in which such Assets are located and no
portion of the Assets constitutes omitted property for property tax purposes.

 

Section 4.8          Environmental Laws.  To Equitable’s knowledge, Equitable
and its Affiliates have complied in all respects with, and the operation of the
Assets has been in compliance in all respects with, all applicable Laws relating
to the environment (“Environmental Laws”), except such failures to comply as,
individually or in the aggregate, would not have a Material Adverse Effect. 
Except for contamination that would not, individually or in the aggregate, have
a Material Adverse Effect, to Equitable’s knowledge there has been no
contamination of groundwater, surface water or soil resulting from activities
relating to the Assets, which requires remediation under applicable
Environmental Laws.

 

Section 4.9          Compliance with Laws.  Except with respect to Environmental
Laws, which are addressed in Section 4.8, and except as disclosed on
Schedule 4.9, to Equitable’s knowledge, Equitable and its Affiliates have
complied in all respects with, and the Assets have been operated and maintained
in compliance in all respects with, all applicable Laws, except such failures to
comply as would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 4.10       Contracts.  Neither Equitable, nor to the knowledge of
Equitable, any other Person is in default under any Contract, except as
disclosed on Schedule 4.10 and except for such defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as
disclosed on Schedule 4.10, there are (a) no gathering agreements with third
Persons

 

20

--------------------------------------------------------------------------------


 

for Hydrocarbons to be transported on the Gathering Assets or (b) material
contracts or other material agreements included in or directly related to the
operation of or title to the Assets.

 

Section 4.11       Permits, etc..  To Equitable’s knowledge, except as disclosed
on Schedule 4.11, Equitable has obtained and is maintaining all material
federal, state and local governmental licenses, permits, franchises, orders,
exemptions, variances, waivers, authorizations, certificates, consents, rights,
privileges and applications therefor (the “Governmental Permits”) that are
presently necessary or required for the ownership and operation of the Assets as
currently owned and operated. To Equitable’s knowledge, except as disclosed in
Schedule 4.11, (a) the Assets have been operated in all material respects in
accordance with the conditions and provisions of such Governmental Permits, and
(b) no written notices of material violation of such Governmental Permits have
been received by Equitable or its Affiliates.

 

Section 4.12       Outstanding Capital Commitments.  As of the date hereof,
Equitable has made no commitments to third Persons to make capital expenditures
which are binding on the Assets or the owner thereof and which Equitable
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time other than those reflected in the capital
budget included as Schedule 4.12.

 

Section 4.13       Abandonment.  Since the Effective Time through the date of
this Agreement, Equitable has not abandoned, and is not in the process of
abandoning, any physical Assets (nor has it removed, nor is it in the process of
removing, any material items of personal property located upon the Assets,
except those replaced by items of substantially equivalent suitability and
value).  Except as set forth in Schedule 4.13 or as otherwise would not have a
Material Adverse Effect, there are no pipelines or gathering facilities located
on the real property included in the Assets that Equitable is currently required
by Law or by Contract to remove or abandon.

 

Section 4.14       Condition of Equipment, etc.  Except as set forth in Schedule
4.14, to the knowledge of Equitable, all pipelines, fixtures, facilities and
equipment included in the Assets have been maintained in all material respects
in a state of adequate repair consistent with industry standards in the
Appalachian Basin and are otherwise generally adequate for the normal operation
thereof.

 

Section 4.15       Payments of Property Costs.  All Property Costs and other
payments due in connection with the ownership and operation of the Assets have
been properly and correctly paid for in all material respects by Equitable.

 

Section 4.16       Absence of Certain Events.  Except as disclosed on Schedule
4.16 or as contemplated by this Agreement, since the Effective Time, there has
not been any damage, destruction or loss, whether covered by insurance or not,
with respect to the Assets that has had or is reasonably likely to have a
Material Adverse Effect.

 

Section 4.17       Regulatory Matters.  To Equitable’s knowledge, no consent is
required in connection with the transaction contemplated hereby under the
Natural Gas Policy Act of 1978,

 

21

--------------------------------------------------------------------------------


 

as amended for which the failure to obtain such consent would be reasonably
expected to have a Material Adverse Effect.  Equitable is not and the Company
will not be a natural gas company within the jurisdiction of the Natural Gas Act
of 1938 (assuming that the fact that PMOG will be a member of the Company will
not cause the Company to be a natural gas company within the jurisdiction of the
Natural Gas Act of 1938).

 

Section 4.18       Information.  To Equitable’s knowledge, Equitable has
complied in all material respects with PMOG’s requests for supporting
documentation and information relating to the transactions contemplated by this
Agreement to the extent Equitable has such documentation or information in
Equitable’s or its Affiliates’ possession or control.

 

Section 4.19       Sole Member.  EGEL is the sole member of the Company prior to
the issuance of membership interests therein to PMOG and EGEL pursuant to the
terms hereof.  The Company currently has no assets or liabilities.

 


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF PMOG

 

PMOG represents and warrants to Equitable and the Company the following:

 

Section 5.1          Existence and Qualification.  PMOG is a corporation
organized, validly existing and in good standing under the Laws of the
Commonwealth of Virginia.

 

Section 5.2          Power.  PMOG has the corporate power to enter into and
perform this Agreement (and all documents required to be executed and delivered
by PMOG at Closing) and to consummate the transactions contemplated by this
Agreement (and such documents).

 

Section 5.3          Authorization and Enforceability.  The execution, delivery
and performance of this Agreement by PMOG (and all documents required to be
executed and delivered by PMOG at Closing), and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of PMOG.  This
Agreement has been duly executed and delivered by PMOG (and all documents
required to be executed and delivered by PMOG at Closing will be duly executed
and delivered by PMOG) and this Agreement constitutes (and at the Closing such
documents will constitute) the valid and binding obligations of PMOG,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

 

Section 5.4          No Conflicts.  The execution, delivery and performance of
this Agreement by PMOG (and all documents required to be executed and delivered
by PMOG at Closing), and the consummation of the transactions contemplated by
this Agreement (and by such documents) will not (a) violate any provision of the
certificate of incorporation or bylaws of PMOG, (b) result in a default (with
due notice or lapse of time or both) or the creation of any lien or encumbrance
or give rise to any right of termination, cancellation or acceleration under any
note, bond, mortgage, indenture, license or agreement to which PMOG is a party
or by which it is

 

22

--------------------------------------------------------------------------------


 

bound, (c) violate any judgment, order, ruling, or regulation applicable to PMOG
as a party in interest, or (d) violate any Law applicable to PMOG or any of its
assets, except any matters described in clauses (b), (c) or (d) above which
would not have a material adverse effect on PMOG’s ability to consummate the
transactions contemplated hereby and except for compliance with the HSR Act.

 

Section 5.5          Liability for Brokers’ Fees.  Neither Equitable nor the
Company shall directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of PMOG or its Affiliates,
for brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation to an intermediary in connection with the negotiation, execution or
delivery of this Agreement or any agreement or transaction contemplated hereby.

 

Section 5.6          Consents, Approvals or Waivers.  Except for compliance with
the HSR Act, neither the execution and delivery of this Agreement (nor any
documents required to be executed by PMOG at Closing), nor the consummation of
the transactions contemplated hereby nor thereby, nor the compliance with the
terms hereof nor thereof (in each case, by PMOG), will (a) be subject to
obtaining any consent, approval, or waiver from any Governmental Authority or
other third Person, or (b) except as would not, individually or in the
aggregate, have a material adverse effect on PMOG’s ability to consummate the
transactions contemplated hereby, violate any applicable Law binding upon PMOG.

 

Section 5.7          Litigation.  Except for the Party Lawsuit, there are no
actions, suits or proceedings pending, or to PMOG’s knowledge, threatened in
writing by or before any Governmental Authority or arbitrator against PMOG which
are reasonably likely to impair PMOG’s ability to consummate the transactions
contemplated hereby.

 

Section 5.8          Financing.  PMOG has sufficient cash, available lines of
credit or other sources of immediately available funds (in United States
dollars) to enable it to pay the Cash Contribution to the Company at the
Closing.

 

Section 5.9          Independent Investigation.  Subject to Equitable’s and the
Company’s representations and warranties set forth in Article 3, Article 4 and
Article 6 hereof (or in any certificate furnished or to be furnished by PMOG or
the Company pursuant to this Agreement) and in the Conveyance, PMOG acknowledges
and affirms that it has made (or will make prior to Closing) all such reviews
and inspections of the Assets as PMOG has deemed necessary or appropriate. 
Except for the representations and warranties expressly made by Equitable or the
Company in Articles 3, Article 4 and Article 6 of this Agreement (or in any
certificate furnished or to be furnished to PMOG or the Company pursuant to this
Agreement) and in the Conveyance, PMOG acknowledges that there are no
representations or warranties, express or implied, as to the Assets or prospects
thereof, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, PMOG has relied solely upon its
own independent investigation, verification, analysis and evaluation.

 

Section 5.10       Equitable Information.  To the knowledge of the officers of
PMOG, as of the execution date of this Agreement, Equitable has complied in all
material respects with

 

23

--------------------------------------------------------------------------------


 

PMOG’s requests for supporting documentation and information relating to the
transactions contemplated by this Agreement.

 


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to PMOG the following:

 

Section 6.1                             Existence and Qualification.  The
Company is a limited liability company organized and validly existing under the
Laws of the State of Delaware; and the Company is duly qualified to do business
as a foreign corporation in the Commonwealth of Virginia.

 

Section 6.2                             Valid Issuance.  The offer and sale of
the membership interests in the Company to EGEL and PMOG has been duly
authorized by the Company and, when issued and delivered to EGEL and PMOG in
accordance with the terms of this Agreement, will be validly issued in
accordance with the limited liability company agreement of the Company, fully
paid (to the extent required under the limited liability company agreement of
the Company) and nonassessable, will not be subject to preemptive or similar
rights and will be free of any and all liens other than any arising under
applicable state and federal securities Laws.

 

Section 6.3                             Power.  The Company has the limited
liability company power to enter into and perform this Agreement (and all
documents required to be executed and delivered by the Company at Closing) and
to consummate the transactions contemplated by this Agreement (and such
documents).

 

Section 6.4                             Authorization and Enforceability.  The
execution, delivery and performance of this Agreement by the Company (and all
documents required to be executed and delivered by the Company at Closing), and
the consummation of the transactions contemplated hereby and thereby, have been
duly and validly authorized by all necessary limited liability company action on
the part of the Company.  This Agreement has been duly executed and delivered by
the Company (and all documents required to be executed and delivered by the
Company at Closing will be duly executed and delivered by the Company) and this
Agreement constitutes (and at the Closing such documents will constitute) the
valid and binding obligations of the Company, enforceable in accordance with
their terms except as such enforceability may be limited by applicable
bankruptcy or other similar Laws affecting the rights and remedies of creditors
generally, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at Law).

 

Section 6.5                             No Conflicts.  The execution, delivery
and performance of this Agreement by the Company (and all documents required to
be executed and delivered by the Company at Closing), and the consummation of
the transactions contemplated by this Agreement (and by such documents) will not
(a) violate any provision of the certificate of formation or limited liability
company agreement of the Company, (b) result in a default (with due notice or
lapse of time or both) or the creation of any lien or encumbrance or give rise
to any right of termination, cancellation or acceleration under any note, bond,
mortgage, indenture, license or agreement to

 

24

--------------------------------------------------------------------------------


 

which the Company is a party or by which it is bound, (c) violate any judgment,
order, ruling, or regulation applicable to PMOG as a party in interest, or
(d) violate any Law applicable to the Company or any of its assets, except any
matters described in clauses (b), (c) or (d) above which would not have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby and except for compliance with the HSR Act.

 

Section 6.6                             Consents, Approvals or Waivers.  Except
for compliance with the HSR Act, neither the execution and delivery of this
Agreement (nor any documents required to be executed by the Company at Closing),
nor the consummation of the transactions contemplated hereby nor thereby, nor
the compliance with the terms hereof nor thereof (in each case, by the Company),
will (a) be subject to obtaining any consent, approval, or waiver from any
Governmental Authority or other third Person, or (b) except as would not,
individually or in the aggregate, have a material adverse effect on the
Company’s ability to consummate the transactions contemplated hereby, violate
any applicable Law binding upon the Company.

 

Section 6.7                             Litigation.  There are no actions, suits
or proceedings pending, or to the Company’s knowledge, threatened in writing by
or before any Governmental Authority or arbitrator against the Company which are
reasonably likely to impair the Company’s ability to consummate the transactions
contemplated hereby.

 


ARTICLE 7
COVENANTS OF THE PARTIES

 

Section 7.1                             Access.  Equitable will give PMOG and
its representatives access to the Assets and access to and the right to copy, at
PMOG’s expense, the Records in Equitable’s possession, for the purpose of
conducting an investigation of the Assets and the Company, but only to the
extent that Equitable may do so without violating any obligations to any third
Person; provided that Equitable shall use its commercially reasonable efforts to
obtain all consents and waivers from such third Persons if necessary to permit
PMOG’s access to the Assets and Records.  Such access by PMOG shall be limited
to Equitable’s normal business hours, and PMOG’s investigation shall be
conducted in a manner that minimizes interference with the operation of the
Assets.  PMOG at its option may conduct a Phase I environmental audit of any or
all of the Assets, to the extent Equitable has authority to permit such an
audit, provided that neither PMOG nor its representatives shall conduct any
testing or sampling on or with respect to the Assets prior to Closing.

 

Section 7.2                             Indemnity Regarding Access.  PMOG agrees
to indemnify, defend and hold harmless Equitable, its Affiliates, the other
owners of interests in the Assets (other than PMOG or its Affiliates), and all
such Persons’ directors, officers, employees, agents and representatives from
and against any and all Damages directly attributable to access to the Assets
prior to the Closing by PMOG, its Affiliates, or its or their directors,
officers, employees, agents or representatives in connection with PMOG’s due
diligence activities with respect to the transactions contemplated hereby, even
if caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any Indemnified

 

25

--------------------------------------------------------------------------------


 

Person but excluding any Damages to the extent caused by the gross negligence or
willful misconduct of any Indemnified Person.

 

Section 7.3                             Pre-Closing Notifications.  Until the
Closing,

 


(A)          PMOG SHALL NOTIFY EQUITABLE PROMPTLY AFTER ANY OFFICER OF PMOG
OBTAINS ACTUAL KNOWLEDGE THAT (I) ANY REPRESENTATION OR WARRANTY OF EQUITABLE
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE OR (II) ANY COVENANT OR AGREEMENT
TO BE PERFORMED OR OBSERVED BY EQUITABLE PRIOR TO OR ON THE CLOSING DATE HAS NOT
BEEN SO PERFORMED OR OBSERVED IN ANY MATERIAL RESPECT.


 


(B)         EQUITABLE SHALL NOTIFY PMOG PROMPTLY AFTER ANY OFFICER OF EQUITABLE
OBTAINS ACTUAL KNOWLEDGE THAT (I) ANY REPRESENTATION OR WARRANTY OF PMOG
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE OR (II) ANY COVENANT OR AGREEMENT
TO BE PERFORMED OR OBSERVED BY PMOG PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN
SO PERFORMED OR OBSERVED IN A MATERIAL RESPECT.


 

If any of PMOG’s or Equitable’s representations or warranties are untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of PMOG’s or Equitable’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing and no non-breaching Party has terminated this
Agreement pursuant to Section 10.1, then such breach shall be considered not to
have occurred for all purposes of this Agreement;  provided that any costs or
expenses arising out of or relating to such cure shall be borne solely by the
Party who committed the breach (notwithstanding anything to the contrary herein,
including the adjustments set forth in Section 2.2).

 

Section 7.4                             Confidentiality, Public Announcements. 
Until the Closing, the Parties shall keep confidential and cause their
Affiliates and their respective officers, directors, employees and
representatives to keep confidential all information relating to this Agreement
and the Assets, except as required by applicable Laws, administrative process or
the applicable rules of any stock exchange to which such Party or its Affiliates
are subject, and except for information which is available to the public on the
date hereof or thereafter becomes available to the public other than as a result
of a breach of this Section 7.4 by such Party or any such other Person.  Until
the Closing, no Party shall make any press release or other public announcement
regarding the existence of this Agreement (or any documents contemplated by this
Agreement), the contents hereof or thereof or the transactions contemplated
hereby or thereby without the prior written consent of the other Parties;
provided, however, the foregoing shall not restrict disclosures by any Party
(a) that are agreed to in writing by Equitable and PMOG, (b) that are required
by applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates, or
(c) to Governmental Authorities and third Persons holding Preferential Rights or
Consents that may be applicable to the

 

26

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement (or any documents contemplated by
this Agreement), as reasonably necessary to obtain waivers of such rights or
such consents.  The Parties agree to negotiate a reasonable and customary
post-Closing press release. Notwithstanding the foregoing, at no time (before or
after the Closing) shall either Party or its Affiliates disclose to third
Persons the specific development plans for the Company’s operations, except
(i) with the prior written consent of the other Party, (ii) to suppliers and
other Persons bound by similar confidentiality provisions as is reasonably
necessary to conduct operations of the Company, (iii) that are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates,
(iv) as is reasonably necessary to Governmental Authorities, (v) to prospective
purchasers bound by similar confidentiality provisions, (vi) to the disclosing
Party’s Affiliates and such Party’s representatives bound by similar
confidentiality provisions or (vii) to the disclosing Party’s lenders or
financials advisors, or (viii) information which is available to the public on
the date hereof or thereafter becomes available to the public other than as a
result of a breach of this Section 7.4 by such Party or any such other Person;
provided that the disclosing Party shall be responsible for any breach by the
parties listed under subsections (ii), (v) (vi) or (vii) above of the
confidentiality provisions set forth in this sentence.

 

Section 7.5                             Governmental Reviews.  Equitable, PMOG
and the Company shall each in a timely manner (a) make all required filings,
including filings under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), and prepare applications to and conduct
negotiations, with each Governmental Authority as to which such filings,
applications or negotiations are necessary or appropriate in the consummation of
the transactions contemplated hereby, and (b) provide such information as any
other may reasonably request in order to make such filings, prepare such
applications and conduct such negotiations.  Each Party shall cooperate with and
use all reasonable efforts to assist the other with respect to such filings,
applications and negotiations.  Equitable shall pay all filing costs required by
the HSR Act, in connection with the transactions contemplated hereby, including
the attorneys’ fees; provided, however, that such attorneys’ fees shall not
exceed Ten Thousand Dollars (US$10,000).

 

Section 7.6                                   Tax Matters.

 


(A)          EFFECTIVE TIME FOR TAX PURPOSES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE PARTIES SHALL TREAT THE SALE OF THE ASSETS
HEREUNDER AS OCCURRING AS OF THE CLOSING FOR ALL TAX PURPOSES.


 


(B)         TRANSFER TAXES.  EQUITABLE AND THE COMPANY SHALL EACH PAY ANY
TRANSFER TAXES IMPOSED ON IT BY LAW AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, BUT, NOTWITHSTANDING SUCH REQUIREMENT AT LAW, THE COMPANY
WILL INDEMNIFY AND HOLD EQUITABLE HARMLESS FROM ALL SUCH TRANSFER TAXES. 
ACCORDINGLY, IF EQUITABLE IS REQUIRED AT LAW TO PAY ANY SUCH TRANSFER TAXES, THE
COMPANY SHALL PROMPTLY REIMBURSE EQUITABLE FOR SUCH AMOUNTS.  EQUITABLE AND THE
COMPANY SHALL TIMELY FILE THEIR OWN TRANSFER TAX RETURNS AS REQUIRED BY LAW AND
SHALL NOTIFY THE OTHER PARTY WHEN SUCH FILINGS HAVE BEEN MADE.  EQUITABLE AND
THE COMPANY SHALL COOPERATE AND CONSULT WITH

 

27

--------------------------------------------------------------------------------


 


EACH OTHER PRIOR TO FILING SUCH TRANSFER TAX RETURNS TO ENSURE THAT ALL SUCH
RETURNS ARE FILED IN A CONSISTENT MANNER.


 


(C)          PREPARATION OF TAX RETURNS.  WITH RESPECT TO ANY TAX RETURN
COVERING A TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING DATE (A “PRE-CLOSING
TAXABLE PERIOD”) THAT IS REQUIRED TO BE FILED AFTER THE CLOSING DATE WITH
RESPECT TO THE ASSETS, EQUITABLE SHALL CAUSE SUCH TAX RETURN TO BE PREPARED (IN
A MANNER CONSISTENT WITH PRACTICES FOLLOWED IN PRIOR TAXABLE PERIODS EXCEPT AS
REQUIRED BY A CHANGE IN LAW OR FACT) AND SHALL CAUSE SUCH TAX RETURN TO BE
EXECUTED AND DULY AND TIMELY FILED WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY
AND SHALL PAY ALL TAXES SHOWN AS DUE ON SUCH TAX RETURN.  WITH RESPECT TO ANY
TAX RETURN COVERING A TAXABLE PERIOD BEGINNING ON OR BEFORE THE CLOSING DATE AND
ENDING AFTER THE CLOSING DATE (A “STRADDLE TAXABLE PERIOD”) THAT IS REQUIRED TO
BE FILED AFTER THE CLOSING DATE WITH RESPECT TO THE ASSETS, THE COMPANY SHALL
CAUSE SUCH TAX RETURN TO BE PREPARED (IN A MANNER CONSISTENT WITH PRACTICES
FOLLOWED IN PRIOR TAXABLE PERIODS EXCEPT AS REQUIRED BY A CHANGE IN LAW OR FACT)
AND SHALL CAUSE SUCH TAX RETURN TO BE EXECUTED AND DULY AND TIMELY FILED WITH
THE APPROPRIATE GOVERNMENTAL AUTHORITY AND, SUBJECT TO EQUITABLE’S PAYMENT TO
THE COMPANY OF A PORTION OF SUCH TAX PURSUANT TO SECTION 7.6(D), SHALL PAY ALL
TAXES SHOWN AS DUE ON SUCH TAX RETURN.


 


(D)         LIABILITY FOR TAXES.  EQUITABLE SHALL BE RESPONSIBLE FOR AND
INDEMNIFY THE COMPANY AGAINST, AND EQUITABLE SHALL BE ENTITLED TO ALL REFUNDS OR
CREDITS OF, ANY TAX WITH RESPECT TO THE ASSETS THAT IS ATTRIBUTABLE TO A
PRE-CLOSING TAXABLE PERIOD OR TO THAT PORTION OF A STRADDLE TAXABLE PERIOD THAT
ENDS ON THE CLOSING DATE.  WITH RESPECT TO A STRADDLE TAXABLE PERIOD, EQUITABLE
AND THE COMPANY SHALL DETERMINE THE TAX ATTRIBUTABLE TO THE PORTION OF THE
STRADDLE TAXABLE PERIOD THAT ENDS ON THE CLOSING DATE BY AN INTERIM CLOSING OF
THE BOOKS WITH RESPECT TO THE ASSETS AS OF THE CLOSING DATE, EXCEPT FOR AD
VALOREM TAXES WHICH SHALL BE PRORATED ON A DAILY BASIS TO THE CLOSING DATE, AND
EQUITABLE SHALL PAY TO THE COMPANY AN AMOUNT EQUAL TO THE TAX SO DETERMINED TO
BE ATTRIBUTABLE TO THAT PORTION OF A STRADDLE TAXABLE PERIOD THAT ENDS ON THE
CLOSING DATE WITHIN FIVE (5) DAYS PRIOR TO THE DUE DATE FOR THE PAYMENT OF SUCH
TAX TO THE EXTENT NOT PREVIOUSLY PAID BY EQUITABLE.  THE COMPANY SHALL BE
RESPONSIBLE FOR AND INDEMNIFY EQUITABLE AGAINST, AND THE COMPANY SHALL BE
ENTITLED TO ALL REFUNDS AND CREDITS OF, ALL TAXES WITH RESPECT TO THE ASSETS
THAT ARE ATTRIBUTABLE TO THAT PORTION OF ANY STRADDLE TAXABLE PERIOD BEGINNING
AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, EQUITABLE SHALL BE
ENTITLED TO THE GENERAL ABATEMENT OF PROPERTY TAXES ISSUED BY DICKENSON COUNTY
IN THE AMOUNT OF ONE HUNDRED THOUSAND DOLLARS (US$100,000) PER YEAR FOR A PERIOD
OF FIVE (5) YEARS.


 


(E)          TAX PROCEEDINGS.  WITH RESPECT TO ANY TAX FOR WHICH EQUITABLE IS
RESPONSIBLE, EQUITABLE SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE, TO
CONTROL (IN THE CASE OF A PRE-CLOSING TAXABLE PERIOD) OR PARTICIPATE IN (IN THE
CASE OF A STRADDLE TAXABLE PERIOD) THE PROSECUTION, SETTLEMENT OR COMPROMISE OF
ANY PROCEEDING INVOLVING SUCH TAX, INCLUDING THE DETERMINATION OF THE VALUE OF
PROPERTY FOR PURPOSES OF REAL AND PERSONAL PROPERTY AD VALOREM TAXES.  THE
COMPANY SHALL TAKE SUCH ACTION IN CONNECTION WITH ANY SUCH PROCEEDING AS
EQUITABLE SHALL REASONABLY REQUEST FROM TIME TO TIME TO IMPLEMENT THE PRECEDING
SENTENCE, INCLUDING THE EXECUTION OF POWERS OF ATTORNEY.  NOTWITHSTANDING THE

 

28

--------------------------------------------------------------------------------


 


FOREGOING, NEITHER THE COMPANY NOR EQUITABLE SHALL SETTLE ANY PROCEEDING WITH
RESPECT TO ANY ISSUE THAT COULD ADVERSELY AFFECT THE OTHER PARTY IN A TAXABLE
PERIOD (OR PORTION THEREOF) BEGINNING AFTER THE CLOSING DATE WITHOUT THE OTHER
PARTY’S PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  THE COMPANY SHALL GIVE WRITTEN NOTICE TO EQUITABLE OF ITS RECEIPT OF
ANY NOTICE OF ANY AUDIT, EXAMINATION, CLAIM OR ASSESSMENT FOR ANY TAX WHICH
COULD RESULT IN ANY SUCH PROCEEDING WITHIN TWENTY (20) DAYS AFTER ITS RECEIPT OF
SUCH NOTICE.


 


(F)            ASSISTANCE AND COOPERATION.  EQUITABLE SHALL GRANT TO THE COMPANY
(OR ITS DESIGNEES) ACCESS AT ALL REASONABLE TIMES TO ALL OF THE INFORMATION,
BOOKS AND RECORDS RELATING TO THE ASSETS WITHIN THE POSSESSION OF EQUITABLE
(INCLUDING WORKPAPERS AND CORRESPONDENCE WITH GOVERNMENTAL AUTHORITIES), AND
SHALL AFFORD THE COMPANY (OR ITS DESIGNEES) THE RIGHT (AT THE COMPANY’S EXPENSE)
TO TAKE EXTRACTS THEREFROM AND TO MAKE COPIES THEREOF, TO THE EXTENT REASONABLY
NECESSARY TO PERMIT THE COMPANY (OR ITS DESIGNEES) TO PREPARE TAX RETURNS AND TO
CONDUCT NEGOTIATIONS WITH GOVERNMENTAL AUTHORITIES.  THE COMPANY SHALL GRANT TO
EQUITABLE (OR ITS DESIGNEES) ACCESS AT ALL REASONABLE TIMES TO ALL OF THE
INFORMATION, BOOKS AND RECORDS RELATING TO THE ASSETS WITHIN THE POSSESSION OF
THE COMPANY (INCLUDING WORKPAPERS AND CORRESPONDENCE WITH GOVERNMENTAL
AUTHORITIES), AND SHALL AFFORD EQUITABLE (OR ITS DESIGNEES) THE RIGHT (AT
EQUITABLE’S EXPENSE) TO TAKE EXTRACTS THEREFROM AND TO MAKE COPIES THEREOF, TO
THE EXTENT REASONABLY NECESSARY TO PERMIT EQUITABLE (OR ITS DESIGNEES) TO
PREPARE TAX RETURNS AND TO CONDUCT NEGOTIATIONS WITH GOVERNMENTAL AUTHORITIES. 
AFTER THE CLOSING DATE, EQUITABLE AND THE COMPANY WILL PRESERVE ALL INFORMATION,
RECORDS OR DOCUMENTS RELATING TO LIABILITIES FOR TAXES WITH RESPECT TO THE
ASSETS UNTIL SIX MONTHS AFTER THE EXPIRATION OF ANY APPLICABLE STATUTE OF
LIMITATIONS (INCLUDING EXTENSIONS THEREOF) WITH RESPECT TO THE ASSESSMENT OF
SUCH TAXES.


 

Section 7.7                             Further Assurances.  After Closing, each
Party agrees to take such further actions and to execute, acknowledge and
deliver all such further documents as are reasonably requested by any other
Party for carrying out the purposes of this Agreement, or of any document
delivered pursuant to this Agreement.

 

Section 7.8                             Assumption of Obligations.  By the
consummation of the transactions contemplated by this Agreement at Closing, and
without limiting the indemnification obligations of either Party under this
Agreement, from and after Closing the Company agrees to assume and pay, perform
and discharge all obligations of Equitable with respect to the Assets.

 

Section 7.9                             Pipeline Agreement.

 


(A)          EACH OF EPC AND EGEL HEREBY CONSENTS AND AGREES TO THE TRANSACTION
CONTEMPLATED BY THE PIPELINE AGREEMENT, WITH SUCH CONSENT TO BE EFFECTIVE AS OF
THE DATE OF THE PIPELINE AGREEMENT.  PMOG HEREBY AGREES THAT THE PIPELINE
AGREEMENT DOES NOT BREACH OR VIOLATE THE ORIGINAL LEASE OR THE EXPLORATION
AGREEMENT.

 

29

--------------------------------------------------------------------------------


 


(B)         UPON THE CONTRIBUTION AND ASSIGNMENT OF THE PIPELINE AGREEMENT BY
EQUITABLE TO THE COMPANY, EACH OF THE PARTIES HEREBY CONSENTS AND AGREES THE
PIPELINE AGREEMENT SHALL BE CANCELLED AND OF NO FURTHER FORCE OR EFFECT.


 

Section 7.10                      Operation of Assets.  Except as set forth on
Schedule 7.10, until the Closing, Equitable will (a) operate the Assets and the
business with respect thereto in the ordinary course, (b) not, without the prior
written consent of PMOG, which consent shall not be unreasonably withheld,
conditioned or delayed, commit to any operation, or series of related operations
thereon, requiring future capital expenditures by the Company as the owner of
the Assets in excess of those amounts reflected in the capital budget previously
provided by Equitable to PMOG, or terminate, materially amend, execute or extend
any material Contracts affecting the Assets, (c) maintain insurance coverage on
the Assets in the amounts and of the types presently in force, (d) use its
commercially reasonable efforts to maintain in full force and effect all rights
of way, easements and similar real property interests, (e) maintain all material
Governmental Permits affecting the Assets, (f) not transfer, sell, hypothecate,
encumber or otherwise dispose of any Assets, except for transfers, sales or
other similar dispositions of Assets, in one or more transactions, not exceeding
Five Hundred Thousand Dollars (US$500,000.00) of consideration (in any form), in
the aggregate, and (g) not commit to do any of the foregoing. PMOG’s approval of
any action restricted by this Section 7.10 shall be considered granted within
ten (10) days (unless a shorter time is reasonably required by the circumstances
and such shorter time is specified in Equitable’s written notice) of Equitable’s
written notice to PMOG requesting such consent unless PMOG notifies such Person
to the contrary in writing during that period. In the event of an emergency,
Equitable may take such action as a prudent operator would take and shall notify
PMOG of such action promptly thereafter.

 

Section 7.11                      Financial Information.  Equitable shall use
its commercially reasonable efforts to (a) assist PMOG and PMOG’s accountants,
at the sole cost and expense of PMOG, in the preparation of either (i) if relief
is granted by the SEC, statements of revenues and direct operating expenses and
all notes thereto related to the Assets or (ii) if such relief is not granted by
the SEC, the financial statements required by the SEC (such financial statements
set forth in the foregoing clauses (i) and (ii), as applicable, the “Statements
of Revenues and Expenses”) in each case of clauses (i) and (ii), that will be
required of PMOG or any of its Affiliates in connection with reports,
registration statements and other filings to be made by PMOG or any of its
Affiliates related to the transactions contemplated by this Agreement with the
SEC pursuant to the Securities Act, or the Exchange Act, in such form that such
statements and the notes thereto can be audited and (b) provide to PMOG access
to such financial information as is reasonably related to the preparation of the
Statements of Revenues and Expenses; provided that in no event shall Equitable
be obligated to prepare or provide financial information, records or financial
statements other than those kept by it in its ordinary course of business.

 

Section 7.12                      Termination of Gas Gathering Agreement. 
Effective as of the Closing, EGEL shall terminate and shall cause its Affiliate,
Equitable Energy, LLC, to terminate (with such termination to be effective as of
the Effective Time with

 

30

--------------------------------------------------------------------------------


 


RESPECT TO GAS PRODUCED BY ANY MEMBER OF THE COMPANY OR ANY OF ITS AFFILIATES,
AND AS OF THE CLOSING WITH RESPECT TO GAS PRODUCED BY UNAFFILIATED THIRD
PARTIES) THAT CERTAIN GAS GATHERING AGREEMENT DATED AS OF JANUARY 1, 2005
BETWEEN EGEL AND EQUITABLE ENERGY, LLC.

 


ARTICLE 8
CONDITIONS TO CLOSING

 

Section 8.1                             Conditions of Equitable to Closing.  The
obligations of Equitable to proceed to consummate the transactions contemplated
by this Agreement are subject, at the option of Equitable, to the satisfaction
on or prior to Closing of each of the following conditions:

 


(A)          REPRESENTATIONS OF PMOG.  THE REPRESENTATIONS AND WARRANTIES OF
PMOG SET FORTH IN ARTICLE 5 SHALL BE TRUE AND CORRECT (DISREGARDING ANY
MATERIALITY QUALIFIERS) AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING
DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN REPRESENTATIONS
AND WARRANTIES THAT REFER TO A SPECIFIED DATE, WHICH NEED ONLY BE TRUE AND
CORRECT, DISREGARDING ANY MATERIALITY QUALIFIERS, ON AND AS OF SUCH SPECIFIED
DATE), EXCEPT FOR SUCH BREACHES, IF ANY, THAT IN THE AGGREGATE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT;


 


(B)         PERFORMANCE.  PMOG SHALL HAVE PERFORMED AND OBSERVED, IN ALL
MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE AND ALL DELIVERIES
CONTEMPLATED BY SECTION 9.3 SHALL HAVE BEEN MADE (OR PMOG SHALL BE READY,
WILLING AND ABLE TO IMMEDIATELY MAKE SUCH DELIVERIES);


 


(C)          WORKING INTEREST PURCHASE. THE TRANSACTIONS CONTEMPLATED BY THE
PURCHASE AGREEMENT SHALL HAVE CLOSED (OR PMOG SHALL BE READY, WILLING AND ABLE
TO SIMULTANEOUSLY CLOSE SUCH TRANSACTIONS WITH THE TRANSACTIONS CONTEMPLATED
HEREBY);


 


(D)         NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION, OR OTHER
PROCEEDING (EXCLUDING ANY SUCH MATTER INITIATED BY A EQUITABLE OR ANY OF ITS
AFFILIATES) SHALL BE PENDING OR THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR
BODY OF COMPETENT JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR RECOVER SUBSTANTIAL DAMAGES
FROM EQUITABLE OR ANY AFFILIATE OF EQUITABLE RESULTING THEREFROM;


 


(E)          ASSERTED TITLE DEFECTS/CASUALTIES.  THE SUM OF ALL ASSERTED TITLE
DEFECT AMOUNTS FOR ASSERTED TITLE DEFECTS PROPERLY REPORTED UNDER
SECTION 3.3(A), PLUS THE DAMAGES RESULTING FROM ANY CASUALTY LOSS OCCURRING ON
OR AFTER THE DATE HEREOF TO ALL OR ANY PORTION OF THE ASSETS, SHALL BE LESS THAN
TEN PERCENT (10%) OF THE UNADJUSTED CASH CONTRIBUTION; AND


 


(F)            HSR ACT.  THE NECESSARY WAITING PERIOD APPLICABLE TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY UNDER THE HSR ACT SHALL
HAVE EXPIRED, OR EARLY TERMINATION OF THE WAITING PERIOD SHALL HAVE BEEN
GRANTED.

 

31

--------------------------------------------------------------------------------


 

Section 8.2                             Conditions of PMOG to Closing.  The
obligations of PMOG to consummate the transactions contemplated by this
Agreement are subject, at the option of PMOG, to the satisfaction on or prior to
Closing of each of the following conditions:

 


(A)          REPRESENTATIONS OF EQUITABLE.  THE REPRESENTATIONS AND WARRANTIES
OF EQUITABLE SET FORTH IN ARTICLE 4 SHALL BE TRUE AND CORRECT (DISREGARDING ANY
MATERIALITY QUALIFIERS, INCLUDING MATERIAL ADVERSE EFFECT) AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE
CLOSING DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES THAT REFER TO A
SPECIFIED DATE, WHICH NEED ONLY BE TRUE AND CORRECT, DISREGARDING ANY
MATERIALITY QUALIFIERS, INCLUDING MATERIAL ADVERSE EFFECT, ON AND AS OF SUCH
SPECIFIED DATE), EXCEPT FOR SUCH BREACHES, IF ANY, THAT IN THE AGGREGATE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(B)         REPRESENTATIONS OF THE COMPANY.  THE REPRESENTATIONS AND WARRANTIES
OF COMPANY SET FORTH IN ARTICLE 6 SHALL BE TRUE AND CORRECT (DISREGARDING ANY
MATERIALITY QUALIFIERS, INCLUDING MATERIAL ADVERSE EFFECT) AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE
CLOSING DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES THAT REFER TO A
SPECIFIED DATE, WHICH NEED ONLY BE TRUE AND CORRECT, DISREGARDING ANY
MATERIALITY QUALIFIERS, INCLUDING MATERIAL ADVERSE EFFECT, ON AND AS OF SUCH
SPECIFIED DATE), EXCEPT FOR SUCH BREACHES, IF ANY, THAT IN THE AGGREGATE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(C)          PERFORMANCE.  EQUITABLE AND THE COMPANY SHALL HAVE PERFORMED AND
OBSERVED, IN ALL MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED
OR OBSERVED BY SUCH PARTY UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE
AND ALL DELIVERIES BY SUCH PARTIES CONTEMPLATED BY SECTION 9.2 AND SECTION 9.4
SHALL HAVE BEEN MADE (OR SUCH PARTIES SHALL BE READY, WILLING AND ABLE TO
IMMEDIATELY MAKE SUCH DELIVERIES);


 


(D)         WORKING INTEREST PURCHASE. THE TRANSACTIONS CONTEMPLATED BY THE
PURCHASE AGREEMENT SHALL HAVE CLOSED (OR EPC SHALL BE READY, WILLING AND ABLE TO
SIMULTANEOUSLY CLOSE SUCH TRANSACTIONS WITH THE TRANSACTIONS CONTEMPLATED
HEREBY);


 


(E)          NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION, OR OTHER
PROCEEDING (EXCLUDING ANY SUCH MATTER INITIATED BY PMOG OR ANY OF ITS
AFFILIATES) SHALL BE PENDING OR THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR
BODY OF COMPETENT JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR RECOVER SUBSTANTIAL DAMAGES
FROM PMOG OR ANY AFFILIATE OF PMOG RESULTING THEREFROM;


 


(F)            ASSERTED TITLE DEFECTS/CASUALTIES.  THE SUM OF ALL ASSERTED TITLE
DEFECT AMOUNTS FOR ASSERTED TITLE DEFECTS PROPERLY REPORTED UNDER
SECTION 3.3(A), PLUS THE DAMAGES RESULTING FROM ANY CASUALTY LOSS OCCURRING ON
OR AFTER THE DATE HEREOF TO ALL OR ANY PORTION OF THE ASSETS, SHALL BE LESS THAN
TEN PERCENT (10%) OF THE UNADJUSTED CASH CONTRIBUTION; AND

 

32

--------------------------------------------------------------------------------


 


(G)         HSR ACT.  THE NECESSARY WAITING PERIOD APPLICABLE TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY UNDER THE HSR ACT SHALL
HAVE EXPIRED, OR EARLY TERMINATION OF THE WAITING PERIOD SHALL HAVE BEEN
GRANTED.

 


ARTICLE 9
CLOSING

 

Section 9.1                             Time and Place of Closing.  The
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall, (i) unless otherwise agreed to in writing by PMOG and Equitable or
otherwise provided in this Agreement, take place at the offices of Equitable
located at 225 North Shore Drive, Pittsburgh, Pennsylvania 15212, at 10:00 a.m.,
local time, on May 4, 2007, or (ii) if all conditions in Article 8 to be
satisfied prior to Closing have not yet been satisfied or waived, as soon
thereafter as such conditions have been satisfied or waived, subject to the
provisions of Article 10.  For the avoidance of doubt, each Closing subsequent
to the initial Closing pursuant to Section 3.4 shall constitute a Closing for
purposes of this Agreement and, as such, the conditions to Closing set forth in
Section 8.1 and Section 8.2, the actions required at Closing by Section 9.2 and
Section 9.3, and the adjustments required by Section 2.2 shall apply with
respect to each such Closing.  The date on which a Closing occurs is referred to
herein as the “Closing Date.”

 

Section 9.2                             Closing Deliveries of Equitable.  At the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by PMOG of its obligations pursuant to
Section 9.3, Equitable shall deliver or cause to be delivered to PMOG and the
Company, among other things, the following:

 


(A)          DULY EXECUTED CONVEYANCES OF THE ASSETS TO THE COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B (THE “CONVEYANCE”), IN
SUFFICIENT DUPLICATE ORIGINALS TO ALLOW RECORDING IN ALL APPROPRIATE
JURISDICTIONS AND OFFICES;


 


(B)         A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER OF EPC, DATED
AS OF THE CLOSING, CERTIFYING ON BEHALF OF EPC THAT THE CONDITIONS SET FORTH IN
SECTION 8.2(A) AND SECTION 8.2(C) HAVE BEEN FULFILLED;


 


(C)          A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER OF EGEL, DATED
AS OF THE CLOSING, CERTIFYING (I) ON BEHALF OF EGEL THAT THE CONDITIONS SET
FORTH IN SECTION 8.2(A) AND SECTION 8.2(C) HAVE BEEN FULFILLED AND (II) AS THE
SOLE MEMBER OF THE COMPANY, ON BEHALF OF THE COMPANY, THAT THE CONDITIONS SET
FORTH IN SECTION 8.2(B) AND SECTION 8.2(C) HAVE BEEN FULFILLED;


 


(D)         AN AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT DULY
EXECUTED BY AN AUTHORIZED OFFICER OF EGEL, DATED AS OF THE CLOSING, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C (THE “LLC AGREEMENT”);


 


(E)          A GAS GATHERING AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE
OFFICER OF EQUITABLE ENERGY LLC, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT G (THE “GATHERING AGREEMENT”);

 

33

--------------------------------------------------------------------------------


 


(F)            A GAS PURCHASE AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER
OF EPC AND AN AUTHORIZED OFFICER OF EQUITABLE ENERGY LLC, DATED AS OF THE
CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT H;

 


(G)         A CHANGE OF CONTROL AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER
OF EACH OF EPC, EGEL AND PMOG, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT L (THE “CHANGE OF CONTROL AGREEMENT”);


 


(H)         A GUARANTY AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF EQT
INVESTMENTS, LLC, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT M;


 


(I)             A NOTE DULY EXECUTED BY AN AUTHORIZED OFFICER OF ET BLUE GRASS
COMPANY, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT E;


 


(J)             AN INTERCONNECTION AGREEMENT DULY EXECUTED BY AN AUTHORIZED
OFFICER OF EPC, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT O; AND


 


(K)          RESIGNATIONS OF ALL MANAGERS AND OFFICERS OF THE COMPANY EFFECTIVE
AS OF THE CLOSING.


 

Section 9.3                             Closing Deliveries of PMOG.  At the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by Equitable of its obligations pursuant
to Section 9.2 and by the Company of its obligations pursuant to Section 9.4,
PMOG shall deliver or cause to be delivered to Equitable and the Company, among
other things, the following:

 


(A)          A WIRE TRANSFER TO THE COMPANY OF THE CASH CONTRIBUTION AND THE
CLOSING PAYMENT IN SAME-DAY FUNDS;


 


(B)         A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER OF PMOG, DATED
AS OF THE CLOSING, CERTIFYING ON BEHALF OF PMOG THAT THE CONDITIONS SET FORTH IN
SECTION 8.1(A) AND SECTION 8.1(B) HAVE BEEN FULFILLED;


 


(C)          THE LLC AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF PMOG,
DATED AS OF THE CLOSING;


 


(D)         AN ASSIGNMENT OF EASEMENT AGREEMENT DULY EXECUTED BY AN AUTHORIZED
OFFICER OF PMOG, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT D (THE “NEW EASEMENT AGREEMENT”);


 


(E)          AS ASSIGNMENT AND BILL OF SALE IN SUBSTANTIALLY THE FORM OF
EXHIBIT B (BUT WITH PMOG AS THE ASSIGNOR THEREUNDER) ASSIGNING TO THE COMPANY
PMOG’S RIGHT, TITLE AND INTEREST (IF ANY) IN AND TO THE GAS GATHERING SYSTEM,
FACILITIES, COMPRESSORS AND PIPELINES DESCRIBED ON EXHIBIT A-1;

 

34

--------------------------------------------------------------------------------


 


(F)            THE CHANGE OF CONTROL AGREEMENT DULY EXECUTED BY AN AUTHORIZED
OFFICER OF PMOG, DATED AS OF THE CLOSING; AND


 


(G)         A GUARANTY AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF RANGE
RESOURCES CORPORATION, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT N;


 

Section 9.4                             Closing Deliveries of the Company.  At
the Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by PMOG of its obligations pursuant to
Section 9.3, the Company shall deliver or cause to be delivered to Equitable and
PMOG, among other things, the following:

 


(A)          THE LLC AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF THE
OPERATING MEMBER ON BEHALF OF THE COMPANY, DATED AS OF THE CLOSING;


 


(B)         A DULY EXECUTED CONVEYANCE AND THE NEW EASEMENT AGREEMENT, IN
SUFFICIENT DUPLICATE ORIGINALS TO ALLOW RECORDING IN ALL APPROPRIATE
JURISDICTIONS AND OFFICES;


 


(C)          THE GATHERING AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF
THE OPERATING MEMBER ON BEHALF OF THE COMPANY, DATED AS OF THE CLOSING;


 


(D)         THE NEW EASEMENT AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF
THE OPERATING MEMBER ON BEHALF OF THE COMPANY, DATED AS OF THE CLOSING; AND


 


(E)          AN INTERCONNECTION AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER
OF THE OPERATING MEMBER ON BEHALF OF THE COMPANY, DATED AS OF THE CLOSING, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT O.


 


ARTICLE 10
TERMINATION AND AMENDMENT

 

Section 10.1                      Termination.  This Agreement may be terminated
at any time prior to Closing:  (i) by the mutual prior written consent of EPC
and PMOG; (ii) by either of PMOG or EPC, if the Closing has not occurred on or
before sixty (60) days after the date hereof; (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 10.1 shall not be available (A) to Equitable or the Company, if any
breach of this Agreement by Equitable or the Company has been the principal
cause of, or resulted in, the failure of the Closing to occur on or before the
Termination Date, or (B) to PMOG, if any breach of this Agreement by PMOG has
been the principal cause of, or resulted in, the failure of the Closing to occur
on or before the Termination Date; (iii) by Equitable, if (A) any of the
representations and warranties of PMOG contained in this Agreement shall not be
true and correct in all material respects (provided that any such representation
or warranty that is already qualified by a materiality standard or a material
adverse effect qualification shall not be further qualified); or (B) PMOG shall
have failed to fulfill in any material respect any of its obligations under this
Agreement; and, in the case of each of clauses (A) and (B) of this subsection
(iii), Equitable shall have given PMOG written notice of such misrepresentation,
breach of warranty

 

35

--------------------------------------------------------------------------------


 

or failure, if curable, and such misrepresentation, breach of warranty or
failure has not been cured by the Termination Date; or (iv) by PMOG, if (A) any
of the representations and warranties of Equitable or the Company contained in
this Agreement shall not be true and correct in all material respects (provided
that any such representation or warranty that is already qualified by a
materiality or Material Adverse Effect qualification shall not be further
qualified); or (B) Equitable or the Company shall have failed to fulfill in any
material respect any of its obligations under this Agreement, and, in the case
of each of clauses (A) and (B) of this subsection (iv), PMOG shall have given
Equitable written notice of such misrepresentation, breach of warranty or
failure, if curable, and such misrepresentation, breach of warranty or failure
has not been cured by the Termination Date.

 

Section 10.2                      Effect of Termination.  If this Agreement is
terminated pursuant to Section 10.1, this Agreement shall become void and of no
further force or effect except for the provisions of Section 4.4, Section 5.5,
Section 7.2, Section 7.4 (other than the last sentence thereof), Section 12.8,
Section 12.17, Section 12.18 and Section 12.19, which shall continue in full
force and effect.  Notwithstanding anything to the contrary in this Agreement,
the termination of this Agreement under Section 10.1 shall not relieve any Party
from liability for Damages resulting from any willful or negligent breach of
this Agreement by such Party in any material respect.

 


ARTICLE 11
INDEMNIFICATIONS; LIMITATIONS

 

Section 11.1                      Indemnification.

 


(A)          [INTENTIONALLY OMITTED].


 


(B)         FROM AND AFTER CLOSING, EQUITABLE SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE COMPANY INDEMNIFIED PERSONS AND THE PMOG INDEMNIFIED PERSONS
AGAINST AND FROM ALL DAMAGES INCURRED OR SUFFERED BY ANY SUCH INDEMNIFIED
PERSON:


 

(I)                                     CAUSED BY, ARISING OUT OF OR RESULTING
FROM THE OWNERSHIP, USE, OR OPERATION OF THE ASSETS BEFORE THE CLOSING,

 

(II)                                  CAUSED BY, ARISING OUT OF OR RESULTING
FROM EQUITABLE’S OR THE COMPANY’S BREACH OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED IN ARTICLE 7,

 

(III)                               CAUSED BY, ARISING OUT OF OR RESULTING FROM
ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY EQUITABLE OR THE COMPANY
CONTAINED IN ARTICLE 4, ARTICLE 6 OR IN THE CERTIFICATE DELIVERED BY EQUITABLE
AT CLOSING PURSUANT TO SECTION 9.2(B) AND SECTION 9.2(C),

 

(IV)                              CAUSED BY, ARISING OUT OF OR RESULTING FROM
THE CLAIMS, SUITS, PROCEEDINGS AND ACTIONS DESCRIBED IN SCHEDULE 4.6A HERETO, OR

 

36

--------------------------------------------------------------------------------


 

(V)                                 CAUSED BY, ARISING OUT OF OR RESULTING FROM
(A) THE EXCLUDED ASSETS OR (B) ANY PIPELINE IMBALANCES ATTRIBUTABLE TO THE
ASSETS PRIOR TO THE CLOSING,

 

except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person.  Notwithstanding the foregoing, Equitable
shall not be required under this Section 11.1(b) to indemnify, defend or hold
harmless the PMOG Indemnified Persons from Property Costs accruing from and
after the Effective Time and attributable to the Assets.  The term “Company
Indemnified Persons” as used herein means the Company and its Affiliates and
their respective directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors).  The term “PMOG Indemnified Persons” as
used herein means PMOG and its Affiliates and their respective directors,
officers, employees, stockholders, members, agents, consultants, advisors and
other representatives (including legal counsel, accountants and financial
advisors).

 


(C)          FROM AND AFTER CLOSING, PMOG SHALL INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE COMPANY INDEMNIFIED PARTIES AND THE EQUITABLE INDEMNIFIED PARTIES
AGAINST AND FROM ALL DAMAGES INCURRED OR SUFFERED BY ANY SUCH INDEMNIFIED
PERSON:


 

(I)                                     CAUSED BY, ARISING OUT OF OR RESULTING
FROM PMOG’S BREACH OF ANY OF PMOG’S COVENANTS OR AGREEMENTS CONTAINED IN
ARTICLE 5, OR

 

(II)                                  CAUSED BY, ARISING OUT OF OR RESULTING
FROM ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY PMOG CONTAINED IN
ARTICLE 5 OF THIS AGREEMENT OR IN THE CERTIFICATE DELIVERED BY PMOG AT CLOSING
PURSUANT TO SECTION 9.3(B),

 

except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person.  The term “Equitable Indemnified Persons”
as used herein means Equitable and its Affiliates and their respective
directors, officers, employees, stockholders, members, agents, consultants,
advisors and other representatives (including legal counsel, accountants and
financial advisors).

 


(D)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, FROM AND AFTER CLOSING, THIS SECTION 11.1 CONTAINS THE PARTIES’
EXCLUSIVE REMEDY AGAINST EACH OTHER WITH RESPECT TO BREACHES OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE PARTIES CONTAINED
IN ARTICLE 4, ARTICLE 5, ARTICLE 6 AND ARTICLE 7 (EXCLUDING SECTION 7.2), WHICH
SHALL BE SEPARATELY ENFORCEABLE BY THE INJURED PARTY PURSUANT TO WHATEVER RIGHTS
AND REMEDIES ARE AVAILABLE TO IT OUTSIDE OF THIS ARTICLE 11) AND THE
AFFIRMATIONS OF SUCH REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED IN THE CERTIFICATE DELIVERED BY EACH PARTY AT CLOSING PURSUANT TO
SECTION 9.2(B), SECTION 9.2(C) OR SECTION 9.3(B), AS APPLICABLE.  EXCEPT FOR
(I) THE REMEDIES CONTAINED IN THIS SECTION 11.1, (II) ANY OTHER REMEDIES
AVAILABLE TO THE PARTIES AT LAW OR IN EQUITY FOR

 

37

--------------------------------------------------------------------------------


 


BREACHES OF PROVISIONS OF THIS AGREEMENT OTHER THAN ARTICLE 4, ARTICLE 5,
ARTICLE 6 AND ARTICLE 7 (EXCLUDING SECTION 7.2) AND (III) THE REMEDIES AVAILABLE
IN CONNECTION WITH ANY OTHER DOCUMENT DELIVERED BY ANY PARTY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, FROM AND AFTER CLOSING EACH PARTY
RELEASES, REMISES, AND FOREVER DISCHARGES THE OTHER PARTIES AND THEIR RESPECTIVE
AFFILIATES AND ALL SUCH PERSONS’ STOCKHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS AND REPRESENTATIVES FROM ANY AND ALL SUITS, LEGAL OR
ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS,
LIABILITIES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY,
KNOWN OR UNKNOWN, WHICH SUCH PARTIES MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED
ON, RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT), STRICT LIABILITY,
OR OTHER LEGAL FAULT OF ANY RELEASED PERSON.


 


(E)          “DAMAGES” SHALL MEAN THE AMOUNT OF ANY ACTUAL LIABILITY, LOSS,
COST, EXPENSE, CLAIM, AWARD, OR JUDGMENT INCURRED OR SUFFERED BY ANY INDEMNIFIED
PERSON ARISING OUT OF OR RESULTING FROM THE INDEMNIFIED MATTER, WHETHER
ATTRIBUTABLE TO PERSONAL INJURY OR DEATH, PROPERTY DAMAGE, CONTRACT CLAIMS,
TORTS OR OTHERWISE INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
CONSULTANTS, ACCOUNTANTS, OR OTHER AGENTS AND EXPERTS REASONABLY INCIDENT TO
MATTERS INDEMNIFIED AGAINST, AND THE COSTS OF INVESTIGATION AND/OR MONITORING OF
SUCH MATTERS, AND THE COSTS OF ENFORCEMENT OF THE INDEMNITY; PROVIDED, HOWEVER,
THAT NO PARTY SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT FOR, AND
“DAMAGES” SHALL NOT INCLUDE (EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE AWARDED
TO AN UNAFFILIATED  THIRD PERSON) (I) LOSS OF PROFITS OR OTHER CONSEQUENTIAL
DAMAGES SUFFERED BY THE PARTY CLAIMING INDEMNIFICATION, OR ANY PUNITIVE DAMAGES
OR (II) IN THE EVENT THE INDEMNIFIED PERSON TAKES ANY ACTION THAT EXCEEDS THE
SCOPE OF THE OPERATING AUTHORITY GRANTED TO IT UNDER THE LLC AGREEMENT, ANY
LIABILITY, LOSS, COST, EXPENSE, CLAIM, AWARD OR JUDGMENT TO THE EXTENT AND ONLY
TO THE EXTENT INCREASED BY SUCH ACTION..


 


(F)            THE INDEMNITY TO WHICH EACH PARTY IS ENTITLED UNDER THIS
AGREEMENT SHALL BE FOR THE BENEFIT OF AND EXTEND TO SUCH INDEMNIFIED PERSONS
AFFILIATED WITH SUCH PARTY AS DESCRIBED ABOVE IN THIS AGREEMENT.  ANY CLAIM FOR
INDEMNITY UNDER THIS AGREEMENT BY ANY SUCH INDEMNIFIED PERSON (OTHER THAN A
PARTY) MUST BE BROUGHT AND ADMINISTERED BY THE APPLICABLE PARTY TO THIS
AGREEMENT.  NO INDEMNIFIED PERSON OTHER THAN A PARTY SHALL HAVE ANY RIGHTS
AGAINST ANY PARTY UNDER THE TERMS OF THIS SECTION 11.1 OR OTHERWISE UNDER THIS
AGREEMENT EXCEPT AS MAY BE EXERCISED ON ITS BEHALF BY SUCH PARTY, PURSUANT TO
THIS SECTION 11.1(F).  EACH PARTY MAY ELECT TO EXERCISE OR NOT EXERCISE
INDEMNIFICATION RIGHTS UNDER THIS SECTION ON BEHALF OF THE OTHER INDEMNIFIED
PERSONS AFFILIATED WITH IT IN ITS SOLE DISCRETION AND SHALL HAVE NO LIABILITY TO
ANY SUCH OTHER INDEMNIFIED PERSON FOR ANY ACTION OR INACTION UNDER THIS
AGREEMENT.


 


(G)         FOR THE SOLE PURPOSES OF THE INDEMNITIES SET FORTH IN THIS
SECTION 11.1, IN DETERMINING A BREACH OR INACCURACY OF ANY PARTY’S
REPRESENTATIONS OR WARRANTIES AND IN CALCULATING THE AMOUNT OF DAMAGES INCURRED,
ARISING OUT OF OR RELATING TO ANY SUCH BREACH OR INACCURACY OF A REPRESENTATION
OR WARRANTY, ANY REFERENCES TO “MATERIAL ADVERSE EFFECT” OR OTHER MATERIALITY
QUALIFICATIONS (OR CORRELATIVE TERMS) SHALL BE DISREGARDED.

 

38

--------------------------------------------------------------------------------


 

Section 11.2                      Indemnification Actions.  All claims for
indemnification under Section 11.1 shall be asserted and resolved as follows:

 


(A)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “INDEMNIFYING PERSON” WHEN
USED IN CONNECTION WITH PARTICULAR DAMAGES SHALL MEAN THE PERSON HAVING AN
OBLIGATION TO INDEMNIFY ANOTHER PERSON OR PERSONS WITH RESPECT TO SUCH DAMAGES
PURSUANT TO THIS AGREEMENT, AND THE TERM “INDEMNIFIED PERSON” WHEN USED IN
CONNECTION WITH PARTICULAR DAMAGES SHALL MEAN A PERSON HAVING THE RIGHT TO BE
INDEMNIFIED WITH RESPECT TO SUCH DAMAGES PURSUANT TO THIS AGREEMENT.


 


(B)         TO MAKE CLAIM FOR INDEMNIFICATION UNDER SECTION 11.1, AN INDEMNIFIED
PERSON SHALL NOTIFY THE INDEMNIFYING PERSON OF ITS CLAIM, INCLUDING THE SPECIFIC
DETAILS OF AND SPECIFIC BASIS UNDER THIS AGREEMENT FOR ITS CLAIM (THE “CLAIM
NOTICE”).  IN THE EVENT THAT THE CLAIM FOR INDEMNIFICATION IS BASED UPON A CLAIM
BY A THIRD PERSON AGAINST THE INDEMNIFIED PERSON (A “CLAIM”), THE INDEMNIFIED
PERSON SHALL PROVIDE ITS CLAIM NOTICE PROMPTLY AFTER THE INDEMNIFIED PERSON HAS
ACTUAL KNOWLEDGE OF THE CLAIM AND SHALL ENCLOSE A COPY OF ALL PAPERS (IF
ANY) SERVED WITH RESPECT TO THE CLAIM; PROVIDED THAT THE FAILURE OF ANY
INDEMNIFIED PERSON TO GIVE NOTICE OF A CLAIM AS PROVIDED IN THIS SECTION 11.2
SHALL NOT RELIEVE THE INDEMNIFYING PERSON OF ITS OBLIGATIONS UNDER SECTION 11.1
EXCEPT TO THE EXTENT (AND ONLY TO THE EXTENT OF SUCH INCREMENTAL DAMAGES
INCURRED) SUCH FAILURE RESULTS IN INSUFFICIENT TIME BEING AVAILABLE TO PERMIT
THE INDEMNIFYING PERSON TO EFFECTIVELY DEFEND AGAINST THE CLAIM OR OTHERWISE
PREJUDICES THE INDEMNIFYING PERSON’S ABILITY TO DEFEND AGAINST THE CLAIM.  IN
THE EVENT THAT THE CLAIM FOR INDEMNIFICATION IS BASED UPON AN INACCURACY OR
BREACH OF A REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT, THE CLAIM NOTICE
SHALL SPECIFY THE REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT THAT WAS
INACCURATE OR BREACHED.


 


(C)          IN THE CASE OF A CLAIM FOR INDEMNIFICATION BASED UPON A CLAIM, THE
INDEMNIFYING PERSON SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT OF THE CLAIM
NOTICE TO NOTIFY THE INDEMNIFIED PERSON WHETHER OR NOT IT AGREES TO INDEMNIFY
AND DEFEND THE INDEMNIFIED PERSON AGAINST SUCH CLAIM UNDER THIS ARTICLE 11.  THE
INDEMNIFIED PERSON IS AUTHORIZED, PRIOR TO AND DURING SUCH THIRTY (30) DAY
PERIOD, TO FILE ANY MOTION, ANSWER, OR OTHER PLEADING THAT IT SHALL DEEM
NECESSARY OR APPROPRIATE TO PROTECT ITS INTERESTS OR THOSE OF THE INDEMNIFYING
PERSON AND THAT IS NOT PREJUDICIAL TO THE INDEMNIFYING PERSON.


 


(D)         IF THE INDEMNIFYING PERSON AGREES TO INDEMNIFY THE INDEMNIFIED
PERSON, IT SHALL HAVE THE RIGHT AND OBLIGATION TO DILIGENTLY DEFEND, AT ITS SOLE
COST AND EXPENSE, THE CLAIM.  THE INDEMNIFYING PERSON SHALL HAVE FULL CONTROL OF
SUCH DEFENSE AND PROCEEDINGS, INCLUDING ANY COMPROMISE OR SETTLEMENT THEREOF. 
IF REQUESTED BY THE INDEMNIFYING PERSON, THE INDEMNIFIED PERSON AGREES TO
COOPERATE IN CONTESTING ANY CLAIM, WHICH THE INDEMNIFYING PERSON ELECTS TO
CONTEST (PROVIDED, HOWEVER, THAT THE INDEMNIFIED PERSON SHALL NOT BE REQUIRED TO
BRING ANY COUNTERCLAIM OR CROSS-COMPLAINT AGAINST ANY PERSON).  THE INDEMNIFIED
PERSON MAY PARTICIPATE IN, BUT NOT CONTROL, AT ITS SOLE COST AND EXPENSE, ANY
DEFENSE OR SETTLEMENT OF ANY CLAIM CONTROLLED BY THE INDEMNIFYING PERSON
PURSUANT TO THIS SECTION 11.2(D).  AN INDEMNIFYING PERSON SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF

 

39

--------------------------------------------------------------------------------


 


THE INDEMNIFIED PERSON, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, SETTLE ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WITH RESPECT THERETO THAT (I) DOES NOT RESULT IN A FINAL RESOLUTION OF THE
INDEMNIFIED PERSON’S LIABILITY WITH RESPECT TO THE CLAIM (INCLUDING, IN THE CASE
OF A SETTLEMENT, AN UNCONDITIONAL WRITTEN RELEASE OF THE INDEMNIFIED PERSON FROM
ALL LIABILITY IN RESPECT OF SUCH CLAIM) OR (II) MAY MATERIALLY AND ADVERSELY
AFFECT THE INDEMNIFIED PERSON (OTHER THAN AS A RESULT OF MONEY DAMAGES COVERED
BY THE INDEMNITY).


 


(E)          IF THE INDEMNIFYING PERSON DOES NOT AGREE TO INDEMNIFY THE
INDEMNIFIED PERSON WITHIN THE THIRTY (30) DAY PERIOD SPECIFIED IN
SECTION 11.2(C), FAILS TO GIVE NOTICE TO THE INDEMNIFIED PARTY WITHIN SUCH
THIRTY (30) DAY PERIOD REGARDING ITS ELECTION, OR IF THE INDEMNIFYING PARTY
AGREES TO INDEMNIFY, BUT FAILS TO DILIGENTLY DEFEND OR SETTLE THE CLAIM, THEN
THE INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO DEFEND AGAINST THE CLAIM (AT THE
SOLE COST AND EXPENSE OF THE INDEMNIFYING PERSON, IF THE INDEMNIFIED PERSON IS
ENTITLED TO INDEMNIFICATION HEREUNDER), WITH COUNSEL OF THE INDEMNIFIED PERSON’S
CHOOSING; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY SHALL MAKE NO
SETTLEMENT, COMPROMISE, ADMISSION, OR ACKNOWLEDGMENT THAT WOULD GIVE RISE TO
LIABILITY ON THE PART OF ANY INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.


 


(F)            IN THE CASE OF A CLAIM FOR INDEMNIFICATION NOT BASED UPON A
CLAIM, THE INDEMNIFYING PERSON SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT OF
THE CLAIM NOTICE TO (I) CURE THE DAMAGES COMPLAINED OF, (II) AGREE TO INDEMNIFY
THE INDEMNIFIED PERSON FOR SUCH DAMAGES, OR (III) DISPUTE THE CLAIM FOR SUCH
DAMAGES.  IF SUCH INDEMNIFYING PERSON DOES NOT RESPOND TO SUCH CLAIM NOTICE
WITHIN SUCH THIRTY (30) DAY PERIOD, SUCH PERSON WILL BE DEEMED TO DISPUTE THE
CLAIM FOR DAMAGES.


 

Section 11.3                      Limitation on Actions.

 


(A)          THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES IN ARTICLE 4,
ARTICLE 5 AND ARTICLE 6 AND THE COVENANTS AND AGREEMENTS OF THE PARTIES IN
ARTICLE 7, AND THE CORRESPONDING REPRESENTATIONS AND WARRANTIES GIVEN IN THE
CERTIFICATES DELIVERED AT THE CLOSING PURSUANT TO SECTION 9.2(B),
SECTION 9.2(C) OR SECTION 9.3(B), AS APPLICABLE, SHALL SURVIVE THE CLOSING FOR A
PERIOD OF ONE (1) YEAR, EXCEPT THAT, (I) WITH RESPECT TO ANY TAXABLE PERIOD, THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN SECTION 4.7
AND SECTION 7.6 SHALL SURVIVE UNTIL THE APPLICABLE STATUTE OF LIMITATIONS CLOSES
SUCH TAXABLE PERIOD AND (II) THE PROVISIONS OF SECTION 4.4, SECTION 5.5 AND THE
LAST SENTENCE IN SECTION 7.4 SHALL SURVIVE THE CLOSING WITHOUT TIME LIMIT.  THE
REMAINDER OF THIS AGREEMENT SHALL SURVIVE THE CLOSING WITHOUT TIME LIMIT, EXCEPT
AS PROVIDED IN SECTION 11.3(B) BELOW.  REPRESENTATIONS, WARRANTIES, COVENANTS,
AND AGREEMENTS SHALL BE OF NO FURTHER FORCE AND EFFECT AFTER THE DATE OF THEIR
EXPIRATION (IF ANY), PROVIDED THAT THERE SHALL BE NO TERMINATION OF ANY BONA
FIDE CLAIM ASSERTED PURSUANT TO THIS AGREEMENT WITH RESPECT TO SUCH A
REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT PRIOR TO ITS EXPIRATION DATE.

 

40

--------------------------------------------------------------------------------


 


(B)         THE INDEMNITIES IN SECTION 11.1(B)(II), SECTION 11.1(B)(III),
SECTION 11.1(C)(I) AND SECTION 11.1(C)(II) SHALL TERMINATE AS OF THE TERMINATION
DATE OF EACH RESPECTIVE REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT THAT IS
SUBJECT TO INDEMNIFICATION, EXCEPT (IN EACH CASE) AS TO MATTERS FOR WHICH A
SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO THE INDEMNIFYING
PERSON ON OR BEFORE SUCH TERMINATION DATE.  THE INDEMNITIES IN
SECTION 11.1(B)(I)  SHALL TERMINATE ON THE DATE WHICH IS THREE (3) YEARS FROM
THE CLOSING DATE EXCEPT (IN EACH CASE) AS TO MATTERS FOR WHICH A SPECIFIC
WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO THE INDEMNIFYING PERSON ON OR
BEFORE SUCH TERMINATION DATE.


 


(C)          EXCEPT FOR CLAIMS RELATING TO A BREACH OF A PARTY’S OBLIGATIONS
UNDER SECTION 4.4, SECTION 4.7, SECTION 5.5, SECTION 7.6, NO INDIVIDUAL CLAIM OF
AN INDEMNIFIED PERSON MAY BE MADE AGAINST ANY PARTY FOR ANY DAMAGES UNDER
ARTICLE 10 UNLESS SUCH DAMAGES EXCEED AN AMOUNT EQUAL TO FIFTY THOUSAND DOLLARS
(US$50,000). FURTHERMORE, EXCEPT FOR CLAIMS RELATING TO A BREACH OF A
EQUITABLE’S OBLIGATIONS UNDER SECTION 4.4, SECTION 4.7, THE LAST SENTENCE OF
SECTION 7.4, SECTION 7.6, SECTION 11.1(B)(IV) AND SECTION 11.1(B)(V), EQUITABLE
SHALL NOT HAVE ANY LIABILITY FOR ANY INDEMNIFICATION UNDER SECTION 11.1(B) UNTIL
AND UNLESS THE AGGREGATE AMOUNT OF THE LIABILITY FOR ALL DAMAGES FOR WHICH CLAIM
NOTICES ARE DELIVERED BY THE COMPANY OR PMOG EXCEEDS THREE HUNDRED FIFTY
THOUSAND DOLLARS (US$350,000.00), THEN ONLY TO THE EXTENT SUCH DAMAGES EXCEED
THREE HUNDRED FIFTY THOUSAND DOLLARS (US$350,000.00).  THE ADJUSTMENTS UNDER
SECTION 2.2, ANY FURTHER ADJUSTMENTS WITH RESPECT TO INCOME, PROCEEDS, RECEIPTS
AND CREDITS UNDER SECTION 12.1, ANY FUTURE ADJUSTMENTS WITH RESPECT TO PROPERTY
COSTS UNDER SECTION 12.2 AND ANY PAYMENTS IN RESPECT OF ANY OF THE PRECEDING, AS
WELL AS ANY DAMAGES ARISING OUT OF A BREACH BY A PARTY OF ANY OTHER PROVISION OF
THIS AGREEMENT (EXCLUDING THE PROVISIONS OF ARTICLE 4, ARTICLE 5, ARTICLE 6 AND
ARTICLE 7), SHALL NOT BE LIMITED BY THIS SECTION.


 


(D)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN THIS
AGREEMENT, EQUITABLE SHALL NOT BE REQUIRED TO INDEMNIFY ANY PARTY UNDER THIS
ARTICLE 11 (EXCLUDING SECTION 11.1(B)(IV) AND SECTION 11.1(B)(V)) FOR AGGREGATE
DAMAGES IN EXCESS OF FIFTEEN PERCENT (15%) OF THE CASH CONTRIBUTION.


 


(E)          THE AMOUNT OF ANY DAMAGES FOR WHICH AN INDEMNIFIED PERSON IS
ENTITLED TO INDEMNITY UNDER THIS ARTICLE 11 SHALL BE REDUCED BY THE AMOUNT OF
INSURANCE PROCEEDS ACTUALLY REALIZED AND RECEIVED BY THE INDEMNIFIED PERSON OR
ITS AFFILIATES WITH RESPECT TO SUCH DAMAGES (NET OF ANY COLLECTION COSTS, AND
EXCLUDING THE PROCEEDS OF ANY INSURANCE POLICY ISSUED OR UNDERWRITTEN BY THE
INDEMNIFIED PERSON OR ITS AFFILIATES).


 


ARTICLE 12 
MISCELLANEOUS


 

Section 12.1                      Receipts.  Any income, proceeds, receipts and
credits attributable to the Assets which are not reflected in the adjustments to
the Cash Contribution following the final adjustment pursuant to
Section 2.2(b) shall be treated as follows:  (a) all income, proceeds, receipts
and credits earned with respect to the Assets to which the Company is entitled
under

 

41

--------------------------------------------------------------------------------


 

Section 1.5 shall be the sole property and entitlement of the Company, and, to
the extent received by Equitable, Equitable shall fully disclose, account for
and remit the same promptly to the Company; and (b) all income, proceeds,
receipts and credits earned with respect to the Assets to which Equitable is
entitled under Section 1.5 shall be the sole property and entitlement of
Equitable and, to the extent received by the Company, the Company shall fully
disclose, account for and remit the same promptly to Equitable.

 

Section 12.2                      Property Costs.  Any Property Costs which are
not reflected in the adjustments to the Cash Contribution following the final
adjustment pursuant to Section 2.2(b) shall be treated as follows:  (a) all
Property Costs for which Equitable is responsible under Section 1.5 shall be the
sole obligation of Equitable and Equitable shall promptly pay, or if paid by the
Company, promptly reimburse the Company for and hold the Company harmless from
and against same; and (b) all Property Costs for which the Company is
responsible under Section 1.5 shall be the sole obligation of the Company and
the Company shall promptly pay, or if paid by Equitable, promptly reimburse
Equitable for and hold Equitable harmless from and against same.

 

Section 12.3                      Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original instrument, but all
such counterparts together shall constitute but one agreement.

 

Section 12.4                      Notices.  All notices that are required or may
be given pursuant to this Agreement shall be sufficient in all respects if given
in writing and delivered personally, by facsimile or by recognized courier
service, as follows:

 

If to EPC or EGEL:

 

225 North Shore Drive

 

 

Pittsburgh, Pennsylvania 15212

 

 

Attention: Corporate Secretary

 

 

Telephone: (412)553-5700

 

 

Telecopy: (412)553-7781

 

 

 

With a copy to:

 

Baker Botts LLP

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Avenue

 

 

Austin, Texas 78701

 

 

Attention: Michael Bengtson

 

 

Telephone: (512)322-2661

 

 

Telecopy: (512)322-8349

 

 

 

If to PMOG:

 

777 Main Street, Suite 800

 

 

Fort Worth, Texas 76102

 

 

Attention: Chad Stephens

 

 

Telephone: (810) 817-1929

 

 

Telecopy: (810) 817-1990

 

42

--------------------------------------------------------------------------------


 

With a copy to:

 

125 State Route 43

 

 

P.O. Box 550

 

 

Hartville, OH 44632

 

 

Attention: Jeffery A. Bynum

 

 

Telephone: (330) 877-6747

 

 

Telecopy: (330) 877-6129

 

 

 

If to the Company:

 

225 North Shore Drive

 

 

Pittsburgh, Pennsylvania 15212

 

 

Attention: Corporate Secretary

 

 

Telephone: (412)553-5700

 

 

Telecopy: (412)553-7781

 

Any Party may change its address for notice by notice to the other Party in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed if received
during regular business hours on a Business Day or, if not so received, on the
next Business Day.

 

Section 12.5                      [Intentionally Omitted].

 

Section 12.6                      Expenses.  All expenses incurred by Equitable
or the Company in connection with or related to the authorization, preparation
or execution of this Agreement, and the Exhibits and Schedules hereto and
thereto, and all other matters related to the Closing, including all fees and
expenses of counsel, accountants and financial advisers employed by Equitable,
shall be borne solely and entirely by Equitable, and all such expenses incurred
by PMOG shall be borne solely and entirely by PMOG.

 

Section 12.7                      Replacement of Bonds, Letters of Credit and
Guarantees.  The Parties understand that none of the bonds, letters of credit
and guarantees, if any, posted by Equitable or any of its Affiliates with any
Governmental Authority or third Person and relating to the Assets are to be
transferred to the Company.  As soon as practicable following Closing, the
Company shall obtain, or cause to be obtained in the name of the Company,
replacements for such bonds, letters of credit and guarantees, to the extent
such replacements are necessary to permit the cancellation of the bonds, letters
of credit and guarantees posted by Equitable and such Affiliates or to
consummate the transactions contemplated by this Agreement.

 

Section 12.8                      Governing Law; Jurisdiction; Court
Proceedings.  This Agreement and the legal relations between the Parties shall
be governed by and construed in accordance with the laws of the Commonwealth of
Virginia without regard to principles of conflicts of laws that would direct the
application of the laws of another jurisdiction.  Each of the Parties agrees
that it shall bring any action or proceeding in respect of any claim arising out
of or related to this Agreement or the transactions contemplated hereby
exclusively in the Federal Court for the Western District of Virginia (the
“Chosen Court”) and, solely in connection with claims arising under this
Agreement or the transactions contemplated hereby, (i) irrevocably submits to
the

 

43

--------------------------------------------------------------------------------


 

exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Court, and (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over it.  The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any Person other than the Parties.

 

Section 12.9                      Records.  Equitable shall provide access to
PMOG to such Records as PMOG shall reasonably request that are in the possession
of Equitable or its Affiliates, in order for PMOG to make copies of the same,
provided that Equitable shall be permitted to retain the originals of all such
Records as Operating Member of the Company.

 

Section 12.10               Captions.  The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

 

Section 12.11               Waivers.  Any failure by any Party to comply with
any of its obligations, agreements or conditions herein contained may be waived
by the Party to whom such compliance is owed by an instrument signed by the
Party to whom compliance is owed and expressly identified as a waiver, but not
in any other manner.  No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

Section 12.12               Assignment.  No Party shall assign or otherwise
transfer all or any part of this Agreement, except to a wholly-owned Affiliate
in a transfer whereby this Agreement remains binding upon the transferring
Party, nor shall any Party delegate any of its rights or duties hereunder,
without the prior written consent of the other Party and any transfer or
delegation made without such consent shall be void.  Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.

 

Section 12.13               Entire Agreement.  This Agreement, the Exhibits and
Schedules attached hereto and the documents to be executed hereunder or in
connection with a condition to Closing, together with the Purchase Agreement,
the exhibits and schedules attached thereto and the documents to be executed
thereunder or in connection with a condition to the closing thereof (the
“Transaction Documents”), shall constitute the entire agreement among the
Parties and their Affiliates pertaining to the subject matter of the Transaction
Documents, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, among the Parties and their Affiliates
regarding such subject matter, including that certain letter of intent, dated as
of September 25, 2006, between Range Resources Corporation and Equitable
Resources, Inc. (the “Letter of Intent”).  The Parties agree that, effective as
of the Execution Date, the Letter of Intent shall be of no further force and
effect.

 

44

--------------------------------------------------------------------------------


 

Section 12.14               Amendment.  This Agreement may be amended or
modified only by an agreement in writing signed by Equitable and PMOG and
expressly identified as an amendment or modification.

 

Section 12.15               No Third Person Beneficiaries.  Nothing in this
Agreement shall entitle any Person other than a Party to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 11.1(f).

 

Section 12.16               References.

 

In this Agreement:

 


(A)          REFERENCES TO ANY GENDER INCLUDE A REFERENCE TO ALL OTHER GENDERS;


 


(B)         REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, AND VICE VERSA;


 


(C)          REFERENCE TO ANY ARTICLE OR SECTION MEANS AN ARTICLE OR SECTION OF
THIS AGREEMENT;


 


(D)         REFERENCE TO ANY EXHIBIT OR SCHEDULE MEANS AN EXHIBIT OR SCHEDULE TO
THIS AGREEMENT, ALL OF WHICH ARE INCORPORATED INTO AND MADE A PART OF THIS
AGREEMENT;


 


(E)          UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, “HEREUNDER”, “HEREOF”,
“HEREIN” AND WORDS OF SIMILAR IMPORT ARE REFERENCES TO THIS AGREEMENT AS A WHOLE
AND NOT ANY PARTICULAR SECTION OR OTHER PROVISION OF THIS AGREEMENT; AND


 


(F)            “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE OR INCLUDING WITHOUT
LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH TERM.


 

Section 12.17               Construction.  PMOG is a party capable of making
such investigation, inspection, review and evaluation of the Assets as a prudent
person would deem appropriate under the circumstances, including with respect to
all matters relating to the Assets, their value, operation and suitability. 
Each of Equitable, PMOG and the Company has had the opportunity to exercise
business discretion in relation to the negotiation of the details of the
transaction contemplated hereby.  This Agreement is the result of arm’s-length
negotiations from equal bargaining positions.

 

Section 12.18               Limitation on Damages.  Notwithstanding anything to
the contrary contained herein, no Party or any of their respective Affiliates
shall be entitled to consequential, special or punitive damages in connection
with this Agreement and the transactions contemplated hereby (other than
consequential, special or punitive damages suffered by unaffiliated third
Persons for which responsibility is allocated to a Party) and each Party, for
itself and on behalf of its Affiliates, hereby expressly waives any right to
consequential, special or punitive damages in connection with this Agreement and
the transactions contemplated hereby.

 

45

--------------------------------------------------------------------------------


 

Section 12.19               Attorneys’ Fees.  Except as expressly provided in
Section 3.3(f) and Section 2.2(c), in connection with any suit, action or other
proceeding to enforce any Party’s obligations under this Agreement, the Party
prevailing in such suit, action or other proceeding shall be entitled to seek
the recovery of all its costs and fees (including attorneys’ fees, experts’
fees, administrative fees, arbitrators’ fees and court costs) incurred in
connection with such suit, action or other proceeding.

 

[SIGNATURE PAGE FOLLOWS]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the Execution Date.

 

 

EPC:

Equitable Production Company

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. O’Brien

 

 

Name:

Joseph E. O’Brien

 

 

Title:

President

 

 

 

 

 

 

 

EGEL:

Equitable Gathering Equity, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. O’Brien

 

 

Name:

Joseph E. O’Brien

 

 

Title:

President

 

 

 

 

 

 

 

PMOG:

Pine Mountain Oil and Gas, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Chad L. Stephens

 

 

Name:

Chad L. Stephens

 

 

Title:

Senior Vice President - Corporate Development

 

 

 

 

COMPANY:

Nora Gathering, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. O’Brien

 

 

Name:

Joseph E. O’Brien

 

 

Title:

President

 

 

SIGNATURE PAGE TO CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

RIGHTS-OF-WAY, EASEMENTS, SURFACE LEASES, ETC.

 

 

 

 

 

 

 

 

 

090019.01

 

Matney Perry

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

809

 

090019.02

 

Josephine Matney, et al.

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

812

 

090019.03

 

Gracie & Estil Daniels

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

818

 

090019.04

 

Alice Suggs, et vir.

 

2/10/1994

 

Virginia

 

Buchanan

 

420

 

794

 

090019.05

 

Maybell Matney

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

821

 

090019.06

 

Randy Lee Matney, et al.

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

815

 

090019.07

 

Julie Bell Matney, Single+B8

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

824

 

090019.08

 

Lution Matney, et ux.

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

827

 

090019.09

 

Ruby & Jay Bradley

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

830

 

090019.10

 

James H. Matney, et ux.

 

2/1/1994

 

Virginia

 

Buchanan

 

420

 

833

 

090019.11

 

Nell & Howard Dills

 

2/8/1994

 

Virginia

 

Buchanan

 

420

 

806

 

090019.12

 

Edward Horwath, et ux.

 

2/7/1994

 

Virginia

 

Buchanan

 

420

 

803

 

090060.00

 

Edgar Looney Estate

 

3/16/1994

 

Virginia

 

Buchanan

 

420

 

797

 

244754.01

 

Garnie & Lillie Anderson

 

7/16/1993

 

Virginia

 

Dickenson

 

?

 

?

 

244793.01

 

W. Harold & Dorothy Trivett

 

8/1/1994

 

Virginia

 

Dickenson

 

Unrecorded

 

Unrecorded

 

244795.01

 

Paramount Land Company

 

11/10/1989

 

Virginia

 

Dickenson

 

?

 

?

 

245552.01

 

Darrell and Sylvia Carico (Compressor Site Agreement)

 

3/27/1998

 

Virginia

 

Dickenson

 

?

 

?

 

801487.00

 

Amelia Bowles, et al.

 

1/10/1951

 

Virginia

 

Buchanan

 

115

 

68

 

801573.00

 

Deedy Daniels, Single

 

11/17/1954

 

Virginia

 

Buchanan

 

124

 

202

 

801610.00

 

Emma Jane Wimmer, et al.

 

5/4/1956

 

Virginia

 

Buchanan

 

127

 

398

 

801647.00

 

L. F. Collins, et ux.

 

5/1/1957

 

Virginia

 

Buchanan

 

132

 

167

 

801720.00

 

Marion Kennedy, et ux.

 

6/9/1960

 

Virginia

 

Buchanan

 

143

 

143

 

801721.00

 

W. M. Ritter Lumber Company

 

7/15/1960

 

Virginia

 

Buchanan

 

143

 

469

 

801727.00

 

A. B. Jewell, et al.

 

11/11/1960

 

Virginia

 

Buchanan

 

144

 

398

 

801956.00

 

Norfolk & Western Railway Co.

 

7/2/1952

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

802241.00

 

Cecil Elswick, et al.

 

11/7/1952

 

Virginia

 

Buchanan

 

119

 

122

 

802242.00

 

Landon Elswick, et ux.

 

11/18/1952

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

802248.00

 

Wiley Mullins, et ux.

 

5/23/1957

 

Virginia

 

Buchanan

 

132

 

168

 

802249.00

 

Wiley Mullins, et ux.

 

5/23/1957

 

Virginia

 

Buchanan

 

132

 

169

 

802250.00

 

Elizabeth R. Estep, et vir.

 

6/9/1960

 

Virginia

 

Buchanan

 

143

 

142

 

802644.00

 

Billy M. Mills, et al.

 

3/29/1978

 

Virginia

 

Buchanan

 

257

 

17

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

802645.00

 

Billy M.Mills, et al.

 

3/29/1978

 

Virginia

 

Buchanan

 

257

 

15

 

802651.00

 

Estbl A. Collins, et ux.

 

9/19/1978

 

Virginia

 

Buchanan

 

263

 

820

 

802841.00

 

Rufus Horn, et ux.

 

10/8/1981

 

Virginia

 

Buchanan

 

285

 

703

 

802844.00

 

Hassell White, et ux.

 

3/17/1982

 

Virginia

 

Buchanan

 

286

 

354

 

802875.00

 

Eli Mullins, et al.

 

8/17/1982

 

Virginia

 

Buchanan

 

289

 

307

 

802876.00

 

Scott Hagerman, et ux.

 

8/17/1982

 

Virginia

 

Buchanan

 

289

 

305

 

802886.00

 

Eli Mullins, et al.

 

8/17/1982

 

Virginia

 

Buchanan

 

289

 

309

 

802927.00

 

Richard Kennedy, et ux.

 

2/4/1983

 

Virginia

 

Buchanan

 

294

 

437

 

802928.00

 

Clarence M. Auville, et ux.

 

2/4/1983

 

Virginia

 

Buchanan

 

294

 

439

 

802946.00

 

Ira Allen, et ux.

 

9/21/1983

 

Virginia

 

Buchanan

 

304

 

501

 

802960.00

 

Georgia-Pacific Corp.

 

5/15/1984

 

Virginia

 

Buchanan

 

304

 

504

 

803133.00

 

Georgia Pacific Corporation

 

11/21/1985

 

Virginia

 

Buchanan

 

317

 

122

 

803218.00

 

Lon B. Rogers

 

12/22/1987

 

Virginia

 

Buchanan

 

339

 

280

 

803303.01

 

Alice Suggs, et vir.

 

2/12/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.02

 

Edgar Looney

 

2/12/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.03

 

Victoria Horwath, et vir.

 

2/8/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.04

 

Nell Dills, et vir.

 

2/10/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.05

 

May Matney

 

2/26/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.06

 

Julie B. Matney

 

3/8/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.07

 

Elmer Matney, et ux.

 

3/10/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.08

 

Gracie Daniels, et vir.

 

3/5/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

803303.09

 

Ida Rife, et vir.

 

3/10/1990

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

806052.00

 

Garfield Justus, Widowed

 

5/7/1985

 

Virginia

 

Buchanan

 

313

 

801

 

806054.00

 

Shirley Dotson, et vir.

 

5/7/1985

 

Virginia

 

Buchanan

 

313

 

803

 

807234.00

 

Eugene Kennedy, et ux.

 

10/14/1992

 

Virginia

 

Buchanan

 

400

 

233

 

807247.00

 

Georgia-Pacific Corp.

 

6/16/1993

 

Virginia

 

Buchanan

 

413

 

357

 

902360.00

 

Estil A. & Mandy J. Collins

 

9/19/1978

 

Virginia

 

Buchanan

 

Unrecorded

 

Unrecorded

 

904357.00

 

Michael M. and Roxie Mullins

 

9/27/2000

 

Virginia

 

Dickenson

 

360

 

497

 

904375.00

 

Verna Gay and Andrew Edwards

 

9/29/2000

 

Virginia

 

Dickenson

 

361

 

463

 

904493.00

 

Lloyd Hines, et al.

 

6/24/2001

 

Virginia

 

Dickenson

 

374

 

354

 

904500.00

 

Standard Banner Coal Corporation

 

4/30/2001

 

Virginia

 

Dickenson

 

374

 

356

 

904527.00

 

Eddie D. Hill and Roberta E. Hill

 

8/15/2001

 

Virginia

 

Dickenson

 

373

 

75

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

904589.00

 

Barbara E. Deel, Widow

 

7/16/2002

 

Virginia

 

Dickenson

 

378

 

114

 

904607.00

 

Barbara Smith, Widow

 

2/11/2002

 

Virginia

 

Dickenson

 

378

 

434

 

904608.00

 

Sylvia Carico & Darrell Carico

 

2/17+D101/200

 

Virginia

 

Dickenson

 

378

 

435

 

904636.00

 

Cheri Lynn Simonenko, Single

 

7/11/2002

 

Virginia

 

Dickenson

 

378

 

455

 

904644.00

 

Travis Clyde Mullins & Evelyn Diana Mullins

 

12/18/2001

 

Virginia

 

Dickenson

 

380

 

99

 

904645.00

 

Carl Kennedy & Madonna Kennedy

 

2/11/2002

 

Virginia

 

Dickenson

 

380

 

100

 

904646.00

 

Kenneth D. Lambert & Betty J. Lambert

 

2/11/2002

 

Virginia

 

Dickenson

 

380

 

101

 

904647.00

 

Toy Edwards, Single

 

2/25/2002

 

Virginia

 

Dickenson

 

380

 

97

 

904657.00

 

Carl Skeen, Sr. & Mildred Skeen

 

2/11/2002

 

Virginia

 

Dickenson

 

380

 

98

 

904894.00

 

Boyd D. Smith & Judith H. Smith

 

4/18+D68/2003

 

Virginia

 

Dickenson

 

388

 

562

 

904896.00

 

Beverly R. Shealy & Darin S. Shealy

 

4/22/2003

 

Virginia

 

Buchanan

 

572

 

258

 

904897.00

 

Carl Rasnake, Widower

 

4/17/2003

 

Virginia

 

Buchanan

 

572

 

261

 

904914.00

 

Eula Jackson, et al.

 

4/28/2003

 

Virginia

 

Buchanan

 

572

 

264

 

904945.00

 

Harold E. Johnson & Jacqueline Johnson

 

6/15/2003

 

Virginia

 

Buchanan

 

579

 

437

 

904961.01

 

Susie Deel & Carter Deel

 

6/13/2003

 

Virginia

 

Dickenson

 

394

 

355

 

904961.02

 

Retha Grizzle, Widow

 

6/13/2003

 

Virginia

 

Dickenson

 

394

 

368

 

905016.00

 

Harold G. Edwards, Jr. & Marlene Edwards

 

3/31/2003

 

Virginia

 

Dickenson

 

394

 

370

 

905071.00

 

Wilma C. Helton & Charles Helton

 

9/10/2003

 

Virginia

 

Dickenson

 

393

 

410

 

905123.00

 

Anthony Weingarten, Married But Dealing Solely

 

9/15/2003

 

Virginia

 

Dickenson

 

394

 

350

 

905541.00

 

Harold E. Johnson & Jacqueline Johnson

 

2/8/2004

 

Virginia

 

Buchanan

 

594

 

636

 

905609.00

 

Richard Thacker and Renita Thacker

 

5/18/2004

 

Virginia

 

Dickenson

 

403

 

639

 

905612.00

 

Farley Sykes & Billie Sykes

 

6/29/2004

 

Virginia

 

Dickenson

 

403

 

640

 

905631.00

 

Robert Lynn Meade & Brenda Meade

 

7/20/2004

 

Virginia

 

Dickenson

 

403

 

641

 

905695.00

 

Lillian Fleming, et al.

 

8/17/2004

 

Virginia

 

Dickenson

 

403

 

446

 

905696.00

 

Daniel B. Phillips & Jean L. Phillips

 

9/15/2004

 

Virginia

 

Dickenson

 

406

 

109

 

905734.00

 

Lawrence Colley & Anna Lou Colley

 

11/3/2004

 

Virginia

 

Buchanan

 

611

 

39

 

905745.00

 

Harold Bostic & Linda Bostic

 

11/17/2004

 

Virginia

 

Buchanan

 

611

 

560

 

905746.00

 

Marsha Ball & Bernard Ball

 

11/19/2004

 

Virginia

 

Buchanan

 

611

 

564

 

905750.00

 

Goldie Johnson

 

11/11/2004

 

Virginia

 

Buchanan

 

611

 

562

 

905751.00

 

Jennie Stilwell

 

12/7/2004

 

Virginia

 

Buchanan

 

611

 

578

 

905752.00

 

Billy A. & Linda S. Boyd

 

12/4/2004

 

Virginia

 

Buchanan

 

611

 

566

 

905753.00

 

Lonnie Boyd & Joan B. Boyd

 

11/16/2004

 

Virginia

 

Buchanan

 

611

 

568

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

905754.00

 

Fonnie Boyd & Beulah D. Boyd

 

11/16/2004

 

Virginia

 

Buchanan

 

611

 

570

 

905755.00

 

Kyle Bostic & Faye Bostic

 

11/11/2004

 

Virginia

 

Buchanan

 

611

 

572

 

905756.00

 

Christopher Bostic, Single & Keshia Bostic, Single

 

11/10/2004

 

Virginia

 

Buchanan

 

611

 

574

 

905757.00

 

Junior Ratliff

 

11/11/2004

 

Virginia

 

Buchanan

 

611

 

576

 

905818.00

 

James J. Hamilton & Daphne M. Hamilton

 

12/9/2004

 

Virginia

 

Dickenson

 

409

 

382

 

905823.00

 

Louis G. Smith, Divorced

 

12/27/2004

 

Virginia

 

Dickenson

 

409

 

622

 

905824.00

 

Louis G. Smith, Divorced

 

12/27/2004

 

Virginia

 

Dickenson

 

409

 

625

 

905825.00

 

Louis G. Smith, Divorced

 

12/27/2004

 

Virginia

 

Dickenson

 

409

 

628

 

905826.00

 

Edison L. Rose & Glora M. Rose

 

1/5/2005

 

Virginia

 

Dickenson

 

409

 

383

 

905827.00

 

Sherrie J. Stanley, Single

 

1/12/2005

 

Virginia

 

Dickenson

 

409

 

381

 

905828.00

 

Carl A. Howard, Single

 

1/12/2005

 

Virginia

 

Dickenson

 

409

 

325

 

905867.00

 

Peggy S. Mullins and Bob Mullins

 

3/2/2005

 

Virginia

 

Dickenson

 

412

 

75

 

905868.00

 

Irene S. Fuller

 

2/23/2005

 

Virginia

 

Dickenson

 

412

 

87

 

905869.00

 

Ronald Sykes and Loretta Sykes

 

2/23/2005

 

Virginia

 

Dickenson

 

412

 

89

 

905873.00

 

Wendell Bolling and Linda Bolling

 

2/24/2005

 

Virginia

 

Dickenson

 

412

 

91

 

905876.00

 

Kenneth D. Fletcher and Virginia J. Fletcher

 

1/10/2005

 

Virginia

 

Buchanan

 

617

 

427

 

905881.00

 

Bobby Gilbert, et al.

 

2/2/2005

 

Virginia

 

Buchanan

 

617

 

429

 

905882.00

 

Garneth D. Long and Sharon I. Long

 

1/28/2005

 

Virginia

 

Dickenson

 

412

 

93

 

905888.00

 

John F. Compton and Joe Ann Compton

 

1/6/2005

 

Virginia

 

Buchanan

 

617

 

431

 

905897.00

 

Carol P. Armstrong

 

3/9/2005

 

Virginia

 

Dickenson

 

412

 

95

 

905922.00

 

Rual Fuller, Single

 

3/10/2005

 

Virginia

 

Dickenson

 

412

 

97

 

905923.00

 

Leonard Byers and Eliza Byers

 

3/11/2005

 

Virginia

 

Dickenson

 

412

 

99

 

905924.00

 

Mildred H. Grizzle and Donna J. Grizzle, Single Women

 

3/10/2005

 

Virginia

 

Dickenson

 

412

 

101

 

905925.00

 

Benny Vance, et ux.

 

3/1/2005

 

Virginia

 

Dickenson

 

412

 

103

 

905944.00

 

Denny & Lois Sutherland

 

3/23/2005

 

Virginia

 

Dickenson

 

412

 

585

 

905945.00

 

Von P. Powers & Martha Powers

 

4/7/2005

 

Virginia

 

Dickenson

 

412

 

587

 

905966.00

 

David E. Rasnick, et al.

 

3/15/2005

 

Virginia

 

Dickenson

 

412

 

588

 

905968.00

 

Mary Howard & Lloyd S. Hines, Single Woman & Single Man

 

4/7/2005

 

Virginia

 

Dickenson

 

412

 

591

 

906006.00

 

Robert Dewayne Lothery, Single Dealing Solely And Separately

 

5/9/2005

 

Virginia

 

Dickenson

 

414

 

322

 

906007.00

 

Emil Artrip and Janice Artrip

 

5/11/2005

 

Virginia

 

Dickenson

 

414

 

323

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

906008.00

 

Gerri Lee Hernandez, Single

 

5/16/2005

 

Virginia

 

Dickenson

 

414

 

325

 

906010.00

 

Kathryn Lynne Arrington, et al.

 

4/9/2005

 

Virginia

 

Dickenson

 

411

 

327

 

906011.00

 

Roger W. Perkins and Tina Marie Perkins

 

4/14/2005

 

Virginia

 

Buchanan

 

621

 

276

 

906012.00

 

Rebecca Viers, A Single Woman

 

4/15/2005

 

Virginia

 

Dickenson

 

414

 

329

 

906021.00

 

Robin G. Charles and Harold F. Charles

 

5/18/2005

 

Virginia

 

Dickenson

 

414

 

341

 

906028.00

 

Mae Smith Rowlett and Marvin Rowlett

 

4/28/2005

 

Virginia

 

Dickenson

 

414

 

347

 

906031.00

 

Blanche F. Bowman, Widow

 

4/30/2005

 

Virginia

 

Dickenson

 

414

 

368

 

906032.00

 

Danny V. Jenkins and Sandy R. Jenkins

 

5/7/2005

 

Virginia

 

Dickenson

 

414

 

359

 

906045.00

 

Jerry D. Wright and Dorothy F. Wright

 

5/25/2005

 

Virginia

 

Dickenson

 

414

 

361

 

906046.00

 

Randy Mullins and Margaret Mullins

 

5/21/2005

 

Virginia

 

Dickenson

 

414
414

 

339
363

 

905464.00*  

 

Standard Banner Coal Corporation

 

11/14/2003

 

Virginia

 

Dickenson

 

398

 

596

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

906047.00

 

Winson R. Boyd and Shirly Boyd

 

5/24/2005

 

Virginia

 

Dickenson

 

414

 

364

 

906048.00

 

James J. Hamilton & Daphne M. Hamilton

 

5/31/2005

 

Virginia

 

Dickenson

 

414

 

366

 

906081.00

 

Lendy Deel and Teresa Deel

 

6/15/2005

 

Virginia

 

Dickenson

 

417

 

515

 

906122.00

 

Mary Jean Compton, et al.

 

7/21/2005

 

Virginia

 

Dickenson

 

417

 

519

 

906123.00

 

Jimmy Turner and Janet Turner

 

7/19/2005

 

Virginia

 

Dickenson

 

417

 

517

 

906155.00

 

Johnny Turner and Bessie Carolyn Turner

 

6/9/2005

 

Virginia

 

Dickenson

 

417

 

272

 

906156.00

 

Worley Zane Edwards and Darlene Edwards

 

6/10/2005

 

Virginia

 

Dickenson

 

417

 

274

 

906173.00

 

Rufus Stevens

 

8/18/2005

 

Virginia

 

Russell

 

640

 

482

 

906180.00

 

Wayne Stevens and Ella Deane Fletcher

 

8/20/2005

 

Virginia

 

Russell

 

640

 

484

 

906187.00

 

Ray Kennedy and Hazel Kennedy

 

7/27/2005

 

Virginia

 

Dickenson

 

417

 

268

 

906188.00

 

Emory A. Mullins, A Widower

 

8/3/2005

 

Virginia

 

Dickenson

 

417

 

270

 

906191.00

 

James T. and Kay Viers

 

7/30/2005

 

Virginia

 

Dickenson

 

417

 

266

 

906193.00

 

Billy Boyd and Nancy Ellen Boyd

 

7/11/2005

 

Virginia

 

Dickenson

 

417

 

539

 

906194.00

 

Claude Ray Stanley

 

7/19/2005

 

Virginia

 

Dickenson

 

417
417
417

 

535
537
545

 

906196.00

 

Brian Scott Newberry and Elizabeth B. Newberry

 

8/15/2005

 

Virginia

 

Dickenson

 

417

 

541

 

906198.00

 

Vester Meade and Edna Meade

 

8/19/2005

 

Virginia

 

Dickenson

 

417

 

543

 

906213.00

 

Ruth Jones Turner and David F. Turner

 

5/12/2005

 

Virginia

 

Dickenson

 

419

 

461

 

906247.00

 

Robert Eugene Musick

 

9/17/2005

 

Virginia

 

Russell

 

642

 

111

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

906247.00

 

Thurman Edgar Musick

 

9/17/2005

 

Virginia

 

Russell

 

642

 

113

 

906247.00

 

Zola Christine Hibbitts

 

9/17/2005

 

Virginia

 

Russell

 

642

 

105

 

906247.00

 

Betty Geraldine Hibbitts

 

9/17/2005

 

Virginia

 

Russell

 

642

 

109

 

906247.00

 

June Musick

 

9/16/2005

 

Virginia

 

Russell

 

642

 

107

 

906254.00

 

Harry C. Roberts, Jr., et ux.

 

10/12/2005

 

Virginia

 

Dickenson

 

420

 

174

 

906282.00

 

Larry Bowman and Elizabeth Bowman

 

9/22/2005

 

Virginia

 

Dickenson

 

?

 

?

 

906284.00

 

Donald Cook and Laquita Karen Cook

 

10/12/2005

 

Virginia

 

Dickenson

 

422

 

89

 

906366.00

 

Gary Bradley Barton

 

2/15/2006

 

Virginia

 

Russell

 

650

 

958

 

906367.00

 

Rufus Stevens

 

2/22/2006

 

Virginia

 

Russell

 

650

 

956

 

906410.00

 

Betty Geraldine Hibbitts

 

4/1/2006

 

Virginia

 

Russell

 

652

 

849

 

906410.00

 

June Musick

 

2/18/2006

 

Virginia

 

Russell

 

652

 

853

 

906410.00

 

Thurman Edgar Musick

 

3/31/2006

 

Virginia

 

Russell

 

652

 

847

 

906410.00

 

Robert Eugene Musick

 

4/1/2006

 

Virginia

 

Russell

 

652

 

855

 

906410.00

 

Zola Christine Hibbitts

 

4/1/2006

 

Virginia

 

Russell

 

652

 

851

 

906414.00

 

Hometown Convenience, LLC

 

1/1/2006

 

Virginia

 

Buchanan

 

?

 

?

 

906480.00

 

Rufus Stevens

 

5/12/2005+D204

 

Virginia

 

Russell

 

655

 

457

 

906484.00

 

Clifton Darrell Mullins and Jennifer R. Mullins

 

5/3/2006

 

Virginia

 

Dickenson

 

427

 

759

 

906485.00

 

Darrell W. Mullins and Joyce A. Mullins

 

5/3/2006

 

Virginia

 

Dickenson

 

427

 

761

 

906486.00

 

Ruby Margaret Carty, Widow

 

5/13/2006

 

Virginia

 

Dickenson

 

427

 

763

 

906487.00

 

Carl J. Mullins and Pauline M. Mullins

 

5/8/2006

 

Virginia

 

Dickenson

 

427

 

765

 

906488.00

 

Vester Meade and Edna Meade

 

9/12/2005

 

Virginia

 

Dickenson

 

428

 

97

 

906489.00

 

Estelle Owens, Widow

 

3/17/2006

 

Virginia

 

Dickenson

 

427

 

767

 

906490.00

 

Mary Amburgey, et al.

 

12/17/2005

 

Virginia

 

Dickenson

 

427

 

769

 

906521.00

 

Nevalee Deel, Widow

 

5/2/1987

 

Virginia

 

Dickenson

 

244

 

476

 

906522.00

 

Lola Hill, Widow

 

10/16/1987

 

Virginia

 

Dickenson

 

247

 

575

 

906523.00

 

Charles Dwain Yates

 

6/9/2006

 

Virginia

 

Dickenson

 

428

 

316

 

906524.00

 

Randall Mark Bise and Sherry L. Hayes

 

6/8/2006

 

Virginia

 

Dickenson

 

428

 

318

 

906525.00

 

Randall Mark Bise, et al.

 

6/6/2006

 

Virginia

 

Dickenson

 

428

 

321

 

906526.00

 

Carl J. Garrett and Wanda Lee Garrett

 

6/22/2006

 

Virginia

 

Dickenson

 

428

 

320

 

906527.00

 

Ruth Hamilton, et al.

 

6/15/2006

 

Virginia

 

Dickenson

 

431

 

786

 

906528.00

 

Gaynell Smith

 

1/19/2006

 

Virginia

 

Dickenson

 

428

 

163

 

906529.00

 

Sandra Louise Eyler

 

1/20/2006

 

Virginia

 

Dickenson

 

428

 

167

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

906530.00

 

Leonard Byers and Eliza Byers

 

12/14/2005

 

Virginia

 

Dickenson

 

428

 

168

 

906531.00

 

Lambert Land, LLC

 

2/28/2006

 

Virginia

 

Dickenson

 

428

 

173

 

906532.00

 

James Robert Long and Wanda Long

 

1/3/2006

 

Virginia

 

Dickenson

 

428

 

174

 

906533.00

 

Vernard Roger Kiser and Carol Kiser

 

1/9/2006

 

Virginia

 

Dickenson

 

428

 

176

 

906534.00

 

Connie Jean Stanley and Blake Stanley

 

1/3/2006

 

Virginia

 

Dickenson

 

428

 

178

 

906535.00

 

Lester Allen Kiser and Janet Kiser

 

1/11/2006

 

Virginia

 

Dickenson

 

428

 

180

 

906536.00

 

Lolla Fern Deed and Farley Deel

 

1/13/2006

 

Virginia

 

Dickenson

 

428

 

182

 

906537.00

 

Keith Allen Compton

 

3/15/2006

 

Virginia

 

Dickenson

 

428

 

184

 

906538.00

 

Marlon Colley

 

4/14/2006

 

Virginia

 

Dickenson

 

428

 

186

 

906539.00

 

Doris Ted Kiser and Judy Kiser

 

1/3/2006

 

Virginia

 

Dickenson

 

428

 

187

 

906540.00

 

Floria G. Hay

 

12/21/2005

 

Virginia

 

Dickenson

 

428

 

189

 

906541.00

 

Irene Edwards

 

1/4/2006

 

Virginia

 

Dickenson

 

428

 

191

 

906542.00

 

Jennifer S. Edwards

 

2/3/2006

 

Virginia

 

Dickenson

 

428

 

193

 

906543.00

 

Charles L. Krum and Adina C. Krum

 

3/10/2006

 

Virginia

 

Dickenson

 

428

 

194

 

906544.00

 

Colley Trevor

 

4/21/2006

 

Virginia

 

Dickenson

 

428

 

195

 

906545.00

 

Palmer Yates and Mildred Yates

 

3/15/2006

 

Virginia

 

Dickenson

 

428

 

196

 

906546.00

 

Carnell and Jane Salyers

 

1/17/2006

 

Virginia

 

Dickenson

 

428

 

200

 

906547.00

 

Carnell Salyers

 

1/17/2006

 

Virginia

 

Dickenson

 

428

 

201

 

906548.00

 

Theodore Gray Edwards and Cassie Edwards

 

1/16/2006

 

Virginia

 

Dickenson

 

428

 

202

 

906549.00

 

Theodore Gray Edwards and Cassie Edwards

 

1/16/2006

 

Virginia

 

Dickenson

 

428

 

203

 

906564.00

 

Clyde L. Rose

 

4/22/2006

 

Virginia

 

Dickenson

 

428

 

330

 

906565.00

 

Gary Joe Kincade, Special Commisioner for Colley Trevor

 

4/21/2006

 

Virginia

 

Dickenson

 

428

 

352

 

906566.00

 

Marlon Colley, A Married Man Dealing In His Sole And Separate Property

 

4/14/2006

 

Virginia

 

Dickenson

 

428

 

351

 

906569.00

 

Danny Harvey, A Married Man Dealing In His Sold And Separate Property

 

5/10/2006

 

Virginia

 

Dickenson

 

428

 

345

 

906570.00

 

Estelle Owens, Widow

 

5/26/2006

 

Virginia

 

Dickenson

 

428

 

323A

 

906571.00

 

Letha June Stanley, A Married Woman Dealing In Her Sole And Separate Property
and Welford Dotson

 

5/31/2006

 

Virginia

 

Dickenson

 

428

 

323

 

906572.00

 

Mary Jean Compton, A Widow, and Keith Allen Compton, A Married Man Dealing In
His Sole And Separate Property

 

5/31/2006

 

Virginia

 

Dickenson

 

428

 

331

 

906573.00

 

Jackie Owens and Wanda Owens

 

5/25/2006

 

Virginia

 

Dickenson

 

428

 

332

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

906574.00

 

Leon D. Yates and Susie Yates

 

5/30/2006

 

Virginia

 

Dickenson

 

428

 

328

 

906575.00

 

Connie Allen Yates and Frances K. Yates

 

5/24/2006

 

Virginia

 

Dickenson

 

428

 

326

 

906576.00

 

Sherry B. Bise, A Single Woman

 

5/30/2006

 

Virginia

 

Dickenson

 

428

 

324

 

906585.00

 

Barbara Jean Spiehs and Ken Spiehs

 

6/14/2006

 

Virginia

 

Dickenson

 

428

 

305

 

906586.00

 

Darrell R. Large and Rheta Large

 

6/9/2006

 

Virginia

 

Dickenson

 

428

 

304

 

906587.00

 

Louie Garrett and Nancy Garrett

 

6/2/2006

 

Virginia

 

Dickenson

 

428

 

303

 

906588.00

 

Louie Garrett and Nancy Garrett

 

6/2/2006

 

Virginia

 

Dickenson

 

428

 

302

 

906589.00

 

Lambert Land, LLC

 

5/30/2006

 

Virginia

 

Dickenson

 

428

 

298

 

906590.00

 

Gary Dotson, et al.

 

6/9/2006

 

Virginia

 

Dickenson

 

428

 

297

 

906591.00

 

Walker Holsapple and Barbara Holsapple

 

6/16/2006

 

Virginia

 

Dickenson

 

428

 

313

 

906592.00

 

Roger Kelsey

 

6/13/2006

 

Virginia

 

Dickenson

 

428

 

315

 

906593.00

 

Estelle Owens, Widow

 

6/9/2006

 

Virginia

 

Dickenson

 

428

 

314

 

906594.00

 

James R. Mullins and Jamie Mullins

 

6/15/2006

 

Virginia

 

Dickenson

 

428

 

311

 

906600.00

 

Kenneth Ray Robinson and Pamela F. Robinson his wife

 

7/10/2006

 

Virginia

 

Dickenson

 

428

 

309

 

906601.00

 

Gilda Jean Stanley and Ernie Stanley

 

6/16/2006

 

Virginia

 

Dickenson

 

428

 

307

 

906618.00

 

East Tennessee Natural Gas, LLC

 

5/18/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906633.00

 

Dollie Belle S. Patrick

 

7/7/2006

 

Virginia

 

Dickenson

 

429

 

293

 

906634.00

 

Peggy Kiser and Audie Lee Kiser

 

7/29/2006

 

Virginia

 

Dickenson

 

429

 

290

 

906635.00

 

Larry F. Mullins and Vonda C. Mullins

 

7/24/2006

 

Virginia

 

Dickenson

 

429

 

288

 

906636.00

 

Billy Joe Jesse

 

7/25/2006

 

Virginia

 

Dickenson

 

429

 

287

 

906637.00

 

Sammy Leftwich and Kathie Leftwich

 

7/22/2006

 

Virginia

 

Dickenson

 

429

 

286

 

906638.00

 

Ivan C. Rasnake and Mattie Jean Rasnake

 

8/5/2006

 

Virginia

 

Dickenson

 

429

 

285

 

906684.00

 

Gregory Bill Yates

 

7/21/2006

 

Virginia

 

Dickenson

 

432

 

3

 

906685.00

 

Gloria Jean Rasnick

 

8/11/2005

 

Virginia

 

Dickenson

 

432

 

5

 

906686.00

 

Delmon & Kimberly Edwards

 

7/24/2006

 

Virginia

 

Dickenson

 

432

 

2

 

906693.00

 

Commercial Recovery Systems, Inc.

 

9/13/2006

 

Virginia

 

Russell

 

663

 

152

 

906696.00

 

Ray and Carolyn Fleming

 

10/19/2006

 

Virginia

 

Dickenson

 

432

 

654

 

906697.00

 

Alvah Dotson and Genola Dotson

 

10/10/2006

 

Virginia

 

Dickenson

 

432

 

660

 

906699.00

 

David M. and Mary A. Yates

 

9/21/2006

 

Virginia

 

Dickenson

 

432

 

664

 

906702.00

 

Kenneth R. Rose and Bobby W. Rose

 

10/6/2006

 

Virginia

 

Dickenson

 

432

 

667

 

906703.00

 

James Alvie White

 

9/28/2006

 

Virginia

 

Dickenson

 

433

 

125

 

906706.00

 

Ervin Fuller and Lena J. Fuller

 

8/26/2006

 

Virginia

 

Dickenson

 

433

 

126

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Document No.

 

Grantor/Lessor

 

Document
Date

 

State

 

County

 

Book

 

Page

 

906707.00

 

Hadley D. Owens

 

10/23/2006

 

Virginia

 

Dickenson

 

433

 

128

 

906708.00

 

Clemon and Gloria Jackson

 

7/25/2006

 

Virginia

 

Dickenson

 

433

 

129

 

906709.00

 

Jean Souleyrette

 

9/8/2006

 

Virginia

 

Dickenson

 

433

 

130

 

906710.00

 

Billy and Vanessa Souleyrette

 

9/8/2006

 

Virginia

 

Dickenson

 

433

 

131

 

906712.00

 

Sylvia and Darrell Carico

 

9/8/2006

 

Virginia

 

Dickenson

 

338

 

273

 

906715.00

 

Perry Ann Mariner and James Lawrence Mariner

 

9/12/2006

 

Virginia

 

Dickenson

 

433

 

134

 

906718.01

 

Jennifer Aileen Yates/French

 

6/8/2006

 

Virginia

 

Dickenson

 

433

 

135

 

906718.02

 

Connie Yates and Frances K. Yates

 

6/8/2006

 

Virginia

 

Dickenson

 

433

 

137

 

906718.03

 

Scotty Lee French

 

6/15/2006

 

Virginia

 

Dickenson

 

433

 

139

 

906719.01

 

Robert Piggott, Trustee of the Brown Family Trust

 

7/3/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906719.02

 

Fred J. Brown, Trustee of the Brown Family Trust

 

7/3/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906719.03

 

Susan Eyster, Trustee of the Brown Family Trust

 

8/25/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906720.01

 

Fred J. Brown, Trustee of the Brown Family Trust

 

7/18/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906720.02

 

Robert Piggott, Trustee of the Brown Family Trust

 

7/26/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906720.03

 

Susan Eyster, Trustee of the Brown Family Trust

 

7/26/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906721.00

 

Johnny Ray Mullins & Branson Harold Mullins

 

6/13/2006

 

Virginia

 

Dickenson

 

433

 

141

 

906722.00

 

Johnny Ray Mullins

 

6/13/2006

 

Virginia

 

Dickenson

 

433

 

142

 

906723.00

 

Johnny Ray Mullins

 

6/13/2006

 

Virginia

 

Dickenson

 

434

 

751

 

906724.00

 

Johnny Ray Mullins & Branson Harold Mullins

 

6/13/2006

 

Virginia

 

Dickenson

 

434

 

752

 

906759.01

 

Gladwell Bowman, et al.

 

8/11/2006

 

Virginia

 

Dickenson

 

434

 

749

 

906759.02

 

Gladwell Bowman, et al.

 

8/11/2006

 

Virginia

 

Dickenson

 

434

 

753

 

906763.00

 

Gregory Rose

 

10/2/2006

 

Virginia

 

Dickenson

 

?

 

?

 

906771.00

 

Tommy Leon Hale and Brenda Hale

 

10/4/2006

 

Virginia

 

Buchanan

 

?

 

?

 

906772.01

 

Lowell D. Ray, et al.

 

9/26/2006

 

Virginia

 

Buchanan

 

?

 

?

 

906772.02

 

Lowell D. Ray, et al.

 

10/2/2006

 

Virginia

 

Buchanan

 

?

 

?

 

906774.00

 

Wayne Stevens and Ella Deane Fletcher

 

9/28/2006

 

Virginia

 

Russell

 

?

 

?

 

906775.00

 

Marvin & Patricia Counts

 

10/24/2006

 

Virginia

 

Dickenson

 

433

 

214

 

906776.00

 

Janet Delores Breeding

 

9/30/2006

 

Virginia

 

Dickenson

 

433

 

215

 

906777.00

 

Edward Lee Kiser

 

9/30/2006

 

Virginia

 

Dickenson

 

433

 

216

 

906778.00

 

Matthew & Nannie Link

 

11/13/2006

 

Virginia

 

Dickenson

 

433

 

217

 

906779.00

 

Sandra L. Yelvington

 

11/22/2006

 

Virginia

 

Dickenson

 

433

 

229

 

 

--------------------------------------------------------------------------------

*Memorandum recorded only. References made to four (4) right of way agreements.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Facility Name

 

BHP

 

Drive

 

Stages

 

Engine

 

Comp

 

Abner Gap #1

 

378

 

G

 

Multi

 

Cat G3408 SITA

 

Dresser Rand

 

Abner Gap #2

 

810

 

G

 

2

 

Cat G3512 TA

 

Dresser Rand

 

Banner #2

 

600

 

G

 

3

 

Cat 398 TAA

 

Dresser Rand

 

Banner #3

 

800

 

G

 

3

 

Cat 399TA

 

Ariel

 

Copperhead Gap #1

 

1250

 

E

 

4

 

Reliance/Elec

 

Ariel

 

Flemingtown

 

400

 

G

 

2

 

Ajax 2802 LE

 

AJAX

 

Fork Ridge #1

 

1750

 

E

 

4

 

Relance 1750

 

ARIEL JGT/6

 

Fork Ridge #2

 

1750

 

E

 

4

 

Relance 1750

 

ARIEL JGT/6

 

Hatchett

 

600

 

G

 

2

 

Cat 398 TAA

 

Dresser Rand

 

Hurricane Creek #1

 

675

 

G

 

2

 

Cat G3512 TA

 

Dresser Rand

 

Hurricane Creek #2

 

810

 

G

 

2

 

Cat G3512 TA

 

ARIEL

 

Lick Creek #1

 

600

 

G

 

2

 

Cat 398 TAA

 

Dresser Rand

 

Lick Creek #2

 

600

 

G

 

2

 

Cat 398 TAA

 

Dresser Rand

 

Middle Fork #1

 

400

 

G

 

Multi

 

Cat 3406 TA

 

Gardner Denver

 

Middle Fork #2

 

810

 

G

 

Multi

 

Cat 3512 TA

 

ARIEL

 

Nancy #1

 

400

 

G

 

2

 

Ajax 2802

 

Ajax

 

Nancy #2

 

810

 

G

 

2

 

Cat 3512 TA

 

ARIEL

 

Nora SR#1 (Banner #4)

 

1340

 

G

 

3

 

Cat 3516 TA

 

Ariel

 

Nora SR#2 (Leased)

 

1340

 

G

 

3

 

Cat 3516 TA AFR

 

Ariel

 

Nora SR#3 (Leased)

 

1340

 

G

 

3

 

Cat 3516 TA AFR

 

Ariel

 

North Big Ridge #1

 

1250

 

E

 

3

 

Reliance/Elec

 

Ariel JGK/4

 

North Big Ridge #2

 

1250

 

E

 

3

 

Reliance/Elec

 

Ariel JGK/4

 

Ramsey Ridge #1

 

305

 

G

 

Multi

 

Cat G3406 TA-HCR

 

Dresser Rand

 

Ramsey Ridge #2

 

305

 

G

 

Multi

 

Cat G3406 TA-HCR

 

Dresser Rand

 

Ramsey Ridge #3

 

675

 

G

 

2

 

Cat G3512 TA

 

Dresser Rand

 

Ramsey Ridge #4

 

810

 

G

 

Multi

 

CAT G35212 TA

 

Gardner Denver

 

Smith Ridge #1

 

810

 

G

 

2

 

Cat G3512 TA

 

ARIEL

 

Smith Ridge #2

 

810

 

G

 

2

 

Cat G3512 TA

 

ARIEL

 

South Little Caney #1

 

400

 

G

 

2

 

Caterpillar

 

Ariel JG/R

 

South Little Caney #2

 

400

 

G

 

Multi

 

Caterpillar 3408

 

Frick

 

Wampler Ridge #1

 

1265

 

G

 

4

 

Cat 3516 LE 130

 

Universal (ARIEL)

 

Wampler Ridge #2

 

1265

 

G

 

4

 

Cat 3516 LE 130

 

Dearing

 

Wampler Ridge #3

 

1265

 

G

 

4

 

CAT 3516

 

Ariel

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

451364

 

2

 

36084-H4

 

451472

 

4

 

37082-B4

 

452131

 

2

 

37082-A1

 

452678

 

2

 

36082-H4

 

452704

 

2

 

36082-H4

 

454580

 

8

 

36082-H3

 

454607

 

3

 

37082-A2

 

454710

 

2

 

37082-A4

 

454969

 

3

 

37082-A3

 

455495

 

3

 

37082-B4

 

455666

 

4

 

36082-H4

 

455743

 

4

 

37082-A2

 

455782

 

3

 

37082-A3

 

455795

 

2

 

37082-B2

 

455841

 

2

 

37082-A1

 

455862

 

3

 

37082-A1

 

455886

 

2

 

37082-A4

 

455897

 

6

 

36082-H2

 

455937

 

3

 

37082-A3

 

455945

 

2

 

37082-A2

 

455945

 

3

 

37082-A2

 

455946

 

3

 

37082-A2

 

455948

 

3

 

37082-A3

 

455949

 

2

 

36082-H2

 

455952

 

4

 

36082-H2

 

455957

 

4

 

36082-H2

 

455959

 

3

 

37082-A2

 

455969

 

2

 

37082-A4

 

455977

 

3

 

37082-A3

 

455991

 

3

 

37082-A3

 

455995

 

3

 

37082-A1

 

455998

 

4

 

37082-A4

 

455999

 

4

 

37082-H4

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456000

 

4

 

36082-H2

 

456009

 

3

 

37082-A3

 

456010

 

3

 

37082-A3

 

456019

 

3

 

37082-A3

 

456023

 

4

 

36082-H4

 

456024

 

3

 

37082-A3

 

456027

 

6

 

37082-A4

 

456029

 

4

 

37082-A3

 

456033

 

3

 

37082-A4

 

456034

 

3

 

37082-A3

 

456035

 

3

 

37082-B4

 

456039

 

2

 

37082-A4

 

456041

 

4

 

37082-B3

 

456043

 

2

 

37082-A3

 

456050

 

3

 

37082-A4

 

456051

 

3

 

37082-A4

 

456052

 

3

 

37082-A3

 

456065

 

4

 

36082-H2

 

456066

 

4

 

37082-A2

 

456071

 

3

 

37082-A2

 

456073

 

3

 

37082-A4

 

456075

 

3

 

37082-A3

 

456076

 

3

 

37082-A3

 

456087

 

3

 

37082-A2

 

456109

 

4

 

36082-H4

 

456112

 

2

 

37082-A4

 

456114

 

4

 

37082-A2

 

456115

 

3

 

37082-A3

 

456119

 

4

 

37082-A2

 

456127

 

4

 

36082-H4

 

456128

 

3

 

37082-A3

 

456129

 

3

 

37082-A1

 

456135

 

4

 

37082-A4

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456136

 

3

 

37082-A4

 

456141

 

3

 

37082-A2

 

456142

 

3

 

37082-A2

 

456154

 

4

 

36082-H4

 

456155

 

3

 

37082-A3

 

456157

 

4

 

37082-A2

 

456158

 

3

 

37082-A3

 

456159

 

4

 

36082-H4

 

456160

 

4

 

36082-H4

 

456161

 

3

 

37082-A2

 

456162

 

4

 

36082-H4

 

456163

 

4

 

36082-H4

 

456175

 

3

 

37082-A2

 

456178

 

3

 

37082-A4

 

456196

 

4

 

36082-H4

 

456201

 

3

 

37082-A3

 

456203

 

6

 

37082-B2

 

456206

 

3

 

37082-A3

 

456209

 

3

 

37082-A2

 

456210

 

4

 

37082-A2

 

456220

 

3

 

37082-A4

 

456238

 

3

 

37082-A3

 

456239

 

3

 

37082-A3

 

456241

 

2

 

37082-B1

 

456242

 

2

 

37082-A4

 

456244

 

4

 

36082-H4

 

456245

 

4

 

37082-A4

 

456251

 

3

 

36082-H4

 

456254

 

3

 

37082-A3

 

456260

 

2

 

37082-A3

 

456262

 

4

 

36082-H4

 

456265

 

2

 

37082-A3

 

456266

 

4

 

37082-A3

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456275

 

3

 

37082-A2

 

456276

 

4

 

37082-A3

 

456277

 

3

 

37082-A2

 

456278

 

3

 

37082-A3

 

456280

 

4

 

37082-A4

 

456284

 

6

 

36082-H3

 

456288

 

4

 

37082-A4

 

456290

 

4

 

37082-A4

 

456291

 

4

 

37082-A4

 

456292

 

3

 

37082-A3

 

456293

 

6

 

36082-H3

 

456305

 

4

 

37082-A4

 

456306

 

4

 

37082-A4

 

456309

 

4

 

37082-B3

 

456310

 

4

 

37082-B3

 

456313

 

6

 

36082-H3

 

456316

 

4

 

37082-A4

 

456318

 

3

 

37082-A2

 

456319

 

3

 

37082-A3

 

456320

 

3

 

37082-A2

 

456321

 

2

 

37082-A2

 

456322

 

3

 

37082-A4

 

456323

 

4

 

37082-A3

 

456324

 

4

 

36082-H4

 

456333

 

2

 

37082-B2

 

456334

 

3

 

37082-A4

 

456335

 

3

 

37082-A4

 

456341

 

3

 

37082-A2

 

456345

 

3

 

37082-B3

 

456346

 

4

 

37082-A4

 

456348

 

4

 

37082-A2

 

456354

 

4

 

37082-B2

 

456359

 

6

 

37082-B2

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456361

 

6

 

37082-A3

 

456362

 

4

 

37082-A3

 

456380

 

6

 

36082-H3

 

456391

 

3

 

37082-A3

 

456392

 

6

 

36082-H3

 

456395

 

3

 

37082-A3

 

456396

 

4

 

37082-A4

 

456397

 

2

 

37082-B1

 

456401

 

4

 

37082-A2

 

456402

 

4

 

37082-A3

 

456405

 

2

 

37082-B1

 

456406

 

3

 

37082-A4

 

456407

 

8

 

37082-A2

 

456408

 

4

 

37082-B3

 

456409

 

2

 

37082-A2

 

456410

 

6

 

37082-A2

 

456415

 

3

 

37082-A4

 

456420

 

3

 

37082-A3

 

456421

 

2

 

37082-A3

 

456422

 

2

 

37082-A3

 

456429

 

4

 

37082-A3

 

456430

 

8

 

37082-A2

 

456431

 

3

 

37082-A2

 

456432

 

3

 

37082-A4

 

456434

 

4

 

37082-A4

 

456449

 

6

 

37082-A4

 

456452

 

3

 

37082-A2

 

456463

 

2

 

37082-A4

 

456469

 

3

 

37082-B3

 

456470

 

4

 

37082-B3

 

456472

 

6

 

37082-A2

 

456473

 

2

 

37082-A2

 

456477

 

4

 

37082-A3

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456478

 

4

 

36082-H4

 

456482

 

4

 

37082-A3

 

456483

 

4

 

37082-A2

 

456484

 

4

 

37082-A2

 

456487

 

3

 

37082-A4

 

456488

 

2

 

36082-H4

 

456489

 

4

 

37082-A1

 

456494

 

4

 

37082-A3

 

456495

 

3

 

37082-B1

 

456498

 

3

 

37082-A3

 

456500

 

3

 

37082-A3

 

456501

 

4

 

37082-A3

 

456502

 

4

 

37082-A3

 

456503

 

2

 

37082-A3

 

456505

 

4

 

37082-A3

 

456515

 

2

 

37082-A2

 

456523

 

3

 

37082-A3

 

456548

 

3

 

37082-A2

 

456549

 

4

 

37082-A2

 

456550

 

4

 

37082-A4

 

456551

 

3

 

37082-A3

 

456553

 

4

 

37082-B3

 

456554

 

3

 

37082-A3

 

456560

 

3

 

37082-A3

 

456562

 

3

 

37082-A2

 

456563

 

3

 

37082-A4

 

456568

 

4

 

37082-A4

 

456572

 

3

 

37082-A4

 

456573

 

6

 

37082-A3

 

456575

 

4

 

37082-A2

 

456576

 

4

 

37082-A2

 

456578

 

4

 

37082-A3

 

456584

 

3

 

36082-H3

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456593

 

4

 

37082-A2

 

456601

 

3

 

37082-A3

 

456605

 

4

 

37082-A3

 

456610

 

4

 

37082-A4

 

456612

 

3

 

36082-H4

 

456617

 

3

 

37082-A3

 

456629

 

4

 

37082-A3

 

456637

 

6

 

37082-A3

 

456641

 

4

 

36082-H4

 

456649

 

4

 

37082-A3

 

456656

 

3

 

37082-A4

 

456657

 

3

 

37082-A4

 

456670

 

4

 

37082-A3

 

456676

 

3

 

37082-A3

 

456677

 

4

 

37082-A3

 

456678

 

3

 

37082-A4

 

456679

 

6

 

37082-A3

 

456682

 

2

 

37082-A4

 

456683

 

2

 

37082-A4

 

456692

 

6

 

37082-A3

 

456693

 

2

 

37082-A2

 

456698

 

2

 

37082-B3

 

456707

 

4

 

37082-A3

 

456709

 

3

 

37082-A2

 

456713

 

4

 

36082-H4

 

456714

 

4

 

36082-H4

 

456717

 

2

 

37082-A2

 

456720

 

2

 

37082-B3

 

456721

 

3

 

36082-H4

 

456725

 

4

 

37082-A4

 

456726

 

4

 

37082-A2

 

456727

 

3

 

37082-A2

 

456727

 

4

 

37082-A3

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456734

 

4

 

37082-A4

 

456735

 

4

 

37082-A4

 

456740

 

4

 

37082-A3

 

456741

 

3

 

37082-A3

 

456743

 

4

 

37082-B2

 

456745

 

4

 

37082-B2

 

456750

 

3

 

37082-A2

 

456755

 

4

 

37082-A3

 

456757

 

3

 

37082-A3

 

456761

 

4

 

37082-A4

 

456762

 

3

 

37082-A4

 

456774

 

4

 

37082-A4

 

456775

 

3

 

37082-A4

 

456779

 

3

 

37082-A3

 

456781

 

4

 

37082-A4

 

456781

 

4

 

37082-B2

 

456782

 

4

 

37082-A3

 

456797

 

4

 

36082-H3

 

456802

 

4

 

37082-B3

 

456806

 

3

 

37082-A4

 

456810

 

3

 

37082-A3

 

456811

 

2

 

37082-A2

 

456813

 

4

 

37082-A4

 

456814

 

3

 

37082-B3

 

456816

 

2

 

37082-A2

 

456818

 

4

 

37082-A1

 

456823

 

2

 

37082-A3

 

456830

 

4

 

37082-A3

 

456832

 

3

 

37082-A2

 

456833

 

4

 

37082-A2

 

456834

 

4

 

37082-B2

 

456839

 

3

 

37082-B3

 

456842

 

4

 

37082-A2

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456845

 

4

 

37082-A2

 

456847

 

4

 

37082-A2

 

456853

 

4

 

37082-B3

 

456855

 

4

 

37082-B3

 

456856

 

4

 

37082-B3

 

456863

 

3

 

37082-A2

 

456864

 

3

 

37082-A2

 

456865

 

4

 

37082-A2

 

456866

 

4

 

37082-A2

 

456880

 

4

 

36082-H4

 

456886

 

3

 

37082-A4

 

456898

 

4

 

37082-A4

 

456909

 

4

 

37082-A1

 

456910

 

4

 

37082-A3

 

456911

 

4

 

37082-A3

 

456912

 

4

 

37082-A3

 

456913

 

2

 

37082-A3

 

456926

 

4

 

37082-A4

 

456929

 

4

 

37082-A2

 

456932

 

4

 

37082-A1

 

456933

 

4

 

37082-A2

 

456935

 

4

 

37082-A3

 

456936

 

2

 

37082-A2

 

456937

 

4

 

37082-A3

 

456940

 

4

 

37082-A3

 

456941

 

4

 

37082-A3

 

456944

 

4

 

37082-A2

 

456949

 

4

 

36082-H4

 

456954

 

4

 

37082-A3

 

456956

 

4

 

37082-A2

 

456958

 

4

 

37082-A2

 

456963

 

2

 

37082-A2

 

456964

 

4

 

37082-A3

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

456965

 

4

 

37082-A2

 

456966

 

2

 

37082-A2

 

456974

 

3

 

37082-A3

 

456978

 

4

 

37082-B2

 

456983

 

4

 

37082-A2

 

456984

 

3

 

37082-A3

 

456990

 

4

 

37082-B2

 

456993

 

4

 

37082-A2

 

456994

 

4

 

37082-A2

 

456995

 

4

 

37082-A2

 

456996

 

4

 

37082-A2

 

457009

 

2

 

37082-A4

 

457011

 

4

 

37082-A3

 

457012

 

4

 

37082-A3

 

457013

 

2

 

37082-A1

 

457014

 

2

 

37082-A1

 

457016

 

4

 

37082-A3

 

457017

 

4

 

37082-A2

 

457019

 

2

 

37082-A3

 

457024

 

3

 

37082-A3

 

457025

 

4

 

37082-A2

 

457027

 

2

 

37082-A3

 

457027

 

3

 

37082-A2

 

457028

 

2

 

37082-A2

 

457029

 

3

 

37082-A3

 

457030

 

4

 

37082-A4

 

457031

 

4

 

37082-A2

 

457032

 

4

 

37082-A2

 

457033

 

4

 

37082-A2

 

457034

 

4

 

37082-B3

 

457035

 

4

 

37082-A2

 

457036

 

4

 

37082-B2

 

457037

 

4

 

37082-A4

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

457038

 

4

 

37082-A2

 

457039

 

4

 

37082-A2

 

457040

 

4

 

37082-A3

 

457041

 

4

 

37082-A3

 

457043

 

4

 

37082-A3

 

457044

 

2

 

37082-A3

 

457044

 

4

 

37082-A3

 

457045

 

4

 

37082-A2

 

457049

 

4

 

37082-A2

 

457053

 

4

 

37082-A2

 

457054

 

4

 

36082-H4

 

457055

 

4

 

36082-H4

 

457058

 

4

 

36082-H4

 

457062

 

4

 

37082-B3

 

457064

 

4

 

37082-A2

 

457065

 

2

 

37082-B3

 

457066

 

4

 

37082-A2

 

457067

 

3

 

37082-A2

 

457072

 

4

 

37082-A4

 

457076

 

4

 

36082-H2

 

457077

 

4

 

37082-A2

 

457078

 

4

 

37082-A2

 

457080

 

4

 

37082-A2

 

457081

 

4

 

37082-A2

 

457083

 

4

 

37082-A3

 

457085

 

4

 

37082-B2

 

457087

 

4

 

37082-A2

 

457095

 

4

 

37082-A2

 

457100

 

4

 

37082-B3

 

457106

 

4

 

36082-H2

 

457107

 

4

 

37082-A3

 

457108

 

2

 

36082-H2

 

457109

 

4

 

36082-H2

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

457110

 

2

 

37082-B2

 

457112

 

4

 

37082-B2

 

457113

 

4

 

37082-A3

 

457114

 

3

 

37082-A2

 

457118

 

4

 

37082-A3

 

457123

 

4

 

37082-A3

 

457127

 

2

 

36082-H2

 

457129

 

4

 

37082-A2

 

457131

 

4

 

37082-A2

 

457133

 

2

 

37082-A3

 

457141

 

4

 

37082-A3

 

457142

 

2

 

36082-H2

 

457145

 

4

 

37082-A3

 

457157

 

4

 

37082-A3

 

457162

 

4

 

37082-B2

 

457163

 

2

 

37082-A3

 

457164

 

4

 

37082-A3

 

457168

 

4

 

37082-B3

 

457172

 

2

 

37082-H4

 

457173

 

4

 

37082-A4

 

457182

 

4

 

37082-A3

 

457183

 

4

 

37082-A1

 

457184

 

4

 

37082-A3

 

457186

 

4

 

37082-A2

 

457188

 

2

 

36082-H3

 

457189

 

4

 

37082-A4

 

457192

 

4

 

36082-H3

 

457194

 

4

 

37082-A4

 

457195

 

2

 

36082-H3

 

457203

 

4

 

37082-B2

 

457212

 

4

 

37082-A1

 

457214

 

2

 

37082-A1

 

457216

 

2

 

37082-A1

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

457227

 

4

 

37082-A1

 

457228

 

4

 

37082-A1

 

457235

 

3

 

37082-A2

 

457236

 

4

 

37082-A4

 

457237

 

4

 

37082-A3

 

457238

 

4

 

36082-H4

 

457248

 

3

 

37082-A3

 

457257

 

4

 

37082-A4

 

457258

 

2

 

37082-A3

 

457260

 

4

 

37082-A4

 

457264

 

4

 

37082-A4

 

457266

 

4

 

37082-A3

 

457267

 

4

 

37082-B3

 

457268

 

4

 

37082-A2

 

457273

 

3

 

37082-B3

 

457274

 

4

 

37082-A3

 

457275

 

4

 

37082-A3

 

457276

 

2

 

37082-B3

 

457277

 

2

 

37082-A1

 

457278

 

4

 

37082-A2

 

457289

 

4

 

37082-B3

 

457290

 

4

 

37082-A1

 

457293

 

2

 

37082-A3

 

457294

 

4

 

37082-A3

 

457298

 

4

 

37082-A3

 

457315

 

3

 

37082-B3

 

457317

 

2

 

37082-A2

 

457322

 

3

 

37082-B2

 

457323

 

2

 

37082-B2

 

457324

 

2

 

37082-A3

 

457324

 

4

 

37082-B3

 

457325

 

2

 

37082-B2

 

457327

 

4

 

37082-B2

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

457330

 

4

 

37082-A3

 

457331

 

4

 

37082-B3

 

457332

 

2

 

37082-B2

 

457343

 

4

 

37082-B2

 

457345

 

4

 

37082-B2

 

457346

 

2

 

36082-H3

 

457348

 

4

 

37082-B2

 

457356

 

4

 

37082-B2

 

457362

 

4

 

37082-B2

 

457363

 

4

 

37082-B2

 

457364

 

4

 

37082-B2

 

457372

 

4

 

37082-A3

 

457375

 

4

 

37082-B2

 

457376

 

4

 

37082-B2

 

457377

 

4

 

37082-B2

 

457385

 

4

 

37082-B2

 

457386

 

4

 

37082-A3

 

457387

 

4

 

37082-A2

 

457391

 

4

 

37082-A4

 

457397

 

4

 

37082-B2

 

457412

 

4

 

37082-A3

 

457417

 

4

 

37082-A2

 

457418

 

4

 

37082-A3

 

457419

 

4

 

37082-B2

 

457420

 

4

 

37082-B2

 

457421

 

4

 

37082-A2

 

457426

 

4

 

37082-B2

 

457429

 

4

 

37082-B2

 

457431

 

4

 

37082-A2

 

457448

 

3

 

37082-A2

 

457459

 

4

 

37082-A4

 

457462

 

4

 

37082-B2

 

457463

 

4

 

37082-B2

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

457467

 

4

 

37082-A3

 

457477

 

4

 

37082-A3

 

457522

 

4

 

37082-A3

 

457528

 

4

 

37082-A3

 

457542

 

4

 

37082-A3

 

457546

 

4

 

36082-H4

 

833736PL

 

2

 

36082-H4

 

ANR-91PL

 

2

 

36082-H3

 

B-1

 

6

 

37082-A4

 

B-10

 

6

 

37082-B3

 

B-11

 

6

 

36082-H4

 

B-13

 

8

 

37082-A3

 

B-15

 

6

 

37082-A3

 

B-15

 

8

 

37082-A3

 

B-16

 

6

 

37082-A3

 

B-2

 

6

 

37082-A4

 

B-3

 

8

 

37082-A3

 

B-3PL

 

8

 

37082-A3

 

B-4

 

6

 

37082-A3

 

B-5

 

8

 

37082-A4

 

B-6

 

8

 

37082-A3

 

B-7

 

8

 

37082-A3

 

B-7

 

8

 

37082-B3

 

B-8

 

6

 

37082-B3

 

B-9

 

6

 

37082-A4

 

BF-100

 

6

 

37082-A2

 

BF-101

 

6

 

37082-A3

 

BF-102

 

8

 

37082-B2

 

BF-103PL

 

8

 

37082-A3

 

BF-104

 

6

 

37082-A3

 

BF-105PL

 

8

 

37082-B1

 

BF-108

 

6

 

37082-A3

 

BF-109

 

6

 

37082-A3

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BF-112

 

8

 

36082-H4

 

BF-114PL

 

8

 

37082-A4

 

BF-115

 

6

 

37082-A2

 

BF-116

 

12

 

36082-H4

 

BF-117 (BANNER SUCTION)

 

12

 

36082-H4

 

BF-119

 

6

 

36082-H4

 

BF-122

 

6

 

36082-H4

 

BF-124

 

6

 

37082-A3

 

BF-124

 

6

 

37082-B3

 

BF-125

 

12

 

37082-B3

 

BF-125

 

8

 

37082-B3

 

BF-127

 

8

 

37082-B2

 

BF-128

 

8

 

37082-B3

 

BF-130

 

8

 

37082-A2

 

BF-133

 

6

 

37082-B3

 

BF-134

 

6

 

37082-A3

 

BF-138

 

6

 

37082-A3

 

BF-140PL

 

6

 

37082-B3

 

BF-149PL

 

6

 

37082-A3

 

BF-149PL

 

8

 

37082-A3

 

BF-155

 

6

 

36082-H2

 

BF-156

 

6

 

37082-B3

 

BF-18

 

16

 

37082-A3

 

BF-20

 

6

 

37082-A3

 

BF-21

 

6

 

37082-A4

 

BF-21

 

6

 

37082-B3

 

BF-21

 

6

 

37082-B4

 

BF-22

 

6

 

37082-A3

 

BF-23

 

6

 

37082-A3

 

BF-24

 

8

 

37082-B3

 

BF-24 EXT.#1

 

8

 

37082-B3

 

BF-25

 

6

 

37082-A4

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BF-26

 

6

 

37082-B3

 

BF-27

 

6

 

37082-B3

 

BF-28

 

6

 

37082-B4

 

BF-29

 

8

 

37082-A3

 

BF-29

 

8

 

37082-A4

 

BF-30

 

6

 

37082-A4

 

BF-30 EXT.#1

 

6

 

37082-A4

 

BF-31

 

8

 

37082-A2

 

BF-31

 

8

 

37082-A3

 

BF-32

 

6

 

37082-A3

 

BF-35

 

12

 

37082-A2

 

BF-36

 

8

 

37082-A3

 

BF-37

 

20

 

37082-A3

 

BF-39

 

6

 

37082-A2

 

BF-40

 

6

 

37082-B2

 

BF-41

 

8

 

37082-A2

 

BF-42

 

6

 

37082-A3

 

BF-43

 

6

 

37082-A3

 

BF-44

 

3

 

37082-A2

 

BF-44 EXT.#1

 

6

 

37082-A1

 

BF-44 EXT.#1

 

6

 

37082-A2

 

BF-45

 

4

 

37082-A2

 

BF-45

 

6

 

37082-A2

 

BF-45

 

8

 

37082-A2

 

BF-46

 

12

 

37082-A3

 

BF-47

 

4

 

37082-B3

 

BF-48

 

6

 

37082-A2

 

BF-49

 

6

 

37082-A2

 

BF-49 EXT.#4

 

8

 

37082-A2

 

BF-50

 

6

 

37082-A2

 

BF-53

 

8

 

36082-H4

 

BF-55

 

8

 

37082-A3

 

BF-57

 

8

 

37082-A3

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BF-58

 

6

 

37082-A3

 

BF-59

 

6

 

37082-A2

 

BF-61

 

8

 

37082-A3

 

BF-62

 

16

 

37082-A2

 

BF-62

 

16

 

37082-A3

 

BF-62 EXT.#2

 

16

 

37082-B1

 

BF-62 EXT.#2

 

16

 

37082-B2

 

BF-66

 

8

 

37082-A3

 

BF-67

 

6

 

36082-H4

 

BF-67 EXT.

 

6

 

36082-H4

 

BF-67 EXT.#3

 

6

 

36082-H4

 

BF-67EXT2

 

6

 

36082-H4

 

BF-68

 

8

 

37082-A3

 

BF-69

 

6

 

37082-A3

 

BF-71

 

8

 

37082-A2

 

BF-71

 

8

 

37082-B2

 

BF-72

 

10

 

37082-A3

 

BF-72

 

8

 

37082-A4

 

BF-73

 

6

 

37082-A3

 

BF-73

 

6

 

37082-A4

 

BF-76

 

8

 

37082-B1

 

BF-76 EXT.#2

 

8

 

37082-A1

 

BF-76 EXT.#3

 

8

 

37082-A1

 

BF-76 EXT.#4

 

8

 

37082-A1

 

BF-77

 

6

 

36082-H3

 

BF-77

 

6

 

36082-H4

 

BF-78

 

6

 

37082-A2

 

BF-78

 

6

 

37082-A3

 

BF-79 EXT.

 

4

 

36082-H4

 

BF-80

 

6

 

37082-A2

 

BF-81

 

8

 

37082-A1

 

BF-81

 

8

 

37082-A2

 

BF-82

 

4

 

37082-A2

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BF-82

 

8

 

37082-A2

 

BF-82

 

8

 

37082-B2

 

BF-84

 

8

 

37082-A2

 

BF-85

 

8

 

37082-A1

 

BF-85

 

8

 

37082-B1

 

BF-87

 

6

 

37082-A2

 

BF-87 EXT.#1

 

6

 

37082-A2

 

BF-88

 

6

 

37082-A3

 

BF-88

 

8

 

37082-A3

 

BF-89

 

6

 

36082-H2

 

BF-89

 

6

 

37082-A2

 

BF-90

 

6

 

37082-A2

 

BF-90

 

8

 

37082-A2

 

BF-91

 

6

 

37082-A3

 

BF-93

 

8

 

37082-A1

 

BF-95

 

6

 

37082-A3

 

BF-97PL

 

6

 

37082-A3

 

BG-10

 

4

 

37082-A4

 

BG-100PL

 

3

 

37082-A3

 

BG-101

 

3

 

37082-A3

 

BG-102

 

4

 

37082-A3

 

BG-106

 

3

 

37082-A3

 

BG-108

 

4

 

36082-H3

 

BG-109

 

4

 

37082-A3

 

BG-11

 

4

 

37082-A4

 

BG-110

 

3

 

37082-A3

 

BG-111

 

3

 

37082-A3

 

BG-112

 

4

 

37082-A2

 

BG-113

 

4

 

37082-A3

 

BG-114PL

 

8

 

37082-A4

 

BG-12

 

4

 

37082-A4

 

BG-13

 

4

 

37082-A3

 

BG-14

 

4

 

37082-A4

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BG-15

 

4

 

37082-A4

 

BG-17

 

4

 

37082-B3

 

BG-18

 

4

 

37082-A3

 

BG-19

 

4

 

37082-A3

 

BG-2

 

4

 

37082-A3

 

BG-20

 

4

 

37082-A3

 

BG-21

 

4

 

37082-B3

 

BG-22

 

4

 

37082-B4

 

BG-23

 

4

 

37082-B2

 

BG-24

 

4

 

37082-B4

 

BG-25

 

4

 

37082-B4

 

BG-26

 

4

 

37082-A4

 

BG-27

 

4

 

37082-A4

 

BG-28

 

4

 

36082-H4

 

BG-29

 

4

 

37082-A3

 

BG-3

 

4

 

37082-A3

 

BG-30

 

4

 

37082-B3

 

BG-31

 

4

 

36082-H4

 

BG-31 EXT.1

 

6

 

36082-H4

 

BG-32

 

4

 

37082-B3

 

BG-33

 

4

 

37082-B3

 

BG-34

 

4

 

37082-B4

 

BG-35

 

4

 

37082-B3

 

BG-37

 

4

 

37082-A2

 

BG-38

 

4

 

37082-A2

 

BG-39

 

4

 

37082-B2

 

BG-4

 

4

 

37082-A4

 

BG-40

 

4

 

37082-B2

 

BG-41

 

4

 

37082-B2

 

BG-42

 

4

 

37082-A2

 

BG-43

 

4

 

37082-A2

 

BG-44

 

4

 

37082-B2

 

BG-46

 

4

 

37082-A2

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BG-47

 

4

 

37082-A2

 

BG-5

 

4

 

37082-B3

 

BG-54

 

6

 

37082-A2

 

BG-60

 

4

 

37082-A2

 

BG-63

 

4

 

37082-B3

 

BG-65

 

4

 

37082-A3

 

BG-66

 

4

 

37082-A3

 

BG-68

 

4

 

37082-A3

 

BG-69

 

4

 

37082-A3

 

BG-69

 

4

 

37082-B3

 

BG-7

 

4

 

37082-B3

 

BG-71

 

4

 

37082-A3

 

BG-72

 

4

 

37082-A3

 

BG-73

 

4

 

37082-A3

 

BG-74

 

3

 

37082-A3

 

BG-75

 

3

 

37082-A3

 

BG-76

 

4

 

37082-A2

 

BG-77

 

3

 

37082-A2

 

BG-78

 

4

 

37082-A2

 

BG-80PL

 

3

 

37082-A3

 

BG-81PL

 

3

 

37082-A3

 

BG-83

 

3

 

37082-A4

 

BG-84

 

3

 

37082-A3

 

BG-85PL

 

3

 

37082-B3

 

BG-86

 

4

 

37082-A3

 

BG-87

 

3

 

37082-A3

 

BG-88

 

3

 

37082-B3

 

BG-89

 

4

 

37082-A3

 

BG-9

 

4

 

37082-A4

 

BG-90

 

4

 

37082-A3

 

BG-92

 

3

 

37082-B3

 

BG-97

 

3

 

36082-H4

 

BG-98

 

3

 

37082-A4

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

BR-24

 

8

 

37082-A3

 

BW-111

 

3

 

37082-A4

 

BW-119

 

3

 

37082-A4

 

BW-121

 

2

 

37082-B3

 

BW-121

 

3

 

37082-B3

 

BW-159

 

3

 

37082-A3

 

BW-188

 

2

 

37082-A3

 

BW-194

 

3

 

37082-B2

 

BW-195

 

2

 

37082-B3

 

BW-208

 

2

 

37082-B3

 

BW-223

 

3

 

37082-A3

 

BW-63

 

3

 

37082-A3

 

BW-64

 

3

 

37082-A3

 

BW-77

 

3

 

37082-B3

 

BW-79

 

3

 

37082-B4

 

Nancy Inlet

 

12

 

37082-A3

 

NANCY SUCTION

 

8

 

37082-A3

 

NANCY T

 

16

 

37082-A3

 

NORA-T

 

12

 

37082-A3

 

NORA-T

 

12

 

37082-A4

 

NORA-T

 

12

 

37082-B4

 

NORA-T

 

12

 

37082-B5

 

P-160PL

 

3

 

37082-A2

 

P-222PL

 

3

 

37082-A3

 

P-27PL CONNECT

 

2

 

37082-A3

 

P-383-C PL

 

3

 

37082-A3

 

P-396PL

 

2

 

37082-B3

 

P-550404PL

 

2

 

37082-A2

 

P-550405PL

 

2

 

37082-A2

 

P-550423PL

 

3

 

37082-A4

 

P-550443PL

 

2

 

37082-A4

 

P-550450

 

4

 

37082-A4

 

P-550450PL

 

4

 

37082-A4

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

P-550451PL

 

2

 

37082-A4

 

P-550470PL

 

2

 

37082-A4

 

P-550504PL

 

6

 

37082-B4

 

P-550506PL

 

2

 

37082-B4

 

P-550508PL

 

3

 

37082-B4

 

P-550513PL

 

2

 

37082-B4

 

P-58PL

 

2

 

37082-A3

 

PC-11

 

2

 

37082-A4

 

PC-159WL

 

2

 

37082-A3

 

PC-17PL

 

3

 

37082-A3

 

PC-551010PL

 

3

 

37082-A4

 

PC-551016PL

 

3

 

37082-A3

 

PC-551018PL

 

3

 

37082-A3

 

PC-551127PL

 

3

 

37082-A2

 

RF-11

 

12

 

36082-H4

 

SMITH RIDGE DISCHARGE

 

6

 

37082-A3

 

TRAMMEL DISCHARGE

 

3

 

37082-A3

 

V-022400PL

 

2

 

37081-C8

 

V-133742PL

 

4

 

36082-H4

 

V-501819PL

 

4

 

37082-A4

 

V-501823

 

3

 

37082-B3

 

V-501832PL

 

2

 

37082-B4

 

V-502213PL

 

2

 

36082-H4

 

V-502377PL

 

2

 

36082-H4

 

V-502597

 

2

 

37082-A2

 

V-502614PL

 

6

 

36082-H2

 

V-502710

 

2

 

36082-H4

 

V-503108PL

 

3

 

37082-B4

 

V-503193

 

3

 

36082-H4

 

V-504912PL

 

2

 

37082-A3

 

V-505118PL

 

3

 

36082-H2

 

V-505254PL

 

3

 

37082-B2

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

V-505255PL

 

2

 

37082-B3

 

V-505256PL

 

2

 

37082-A3

 

V-505370PL

 

2

 

36082-H4

 

V-505371

 

3

 

37082-A2

 

V-505372PL

 

3

 

37082-A2

 

V-507926PL

 

2

 

37081-C8

 

V-535431PL

 

4

 

36082-H4

 

V-535432PL

 

2

 

36082-H4

 

V-535447PL

 

4

 

36082-H4

 

V-535454PL

 

2

 

36082-H4

 

V-535460PL

 

2

 

37082-A4

 

V-535463PL

 

2

 

37082-A3

 

V-535603PL

 

2

 

37082-A2

 

V-535653PL

 

4

 

37082-A2

 

V-535656PL

 

8

 

37082-A2

 

V-535657PL

 

8

 

37082-A2

 

V-535659PL

 

2

 

37082-A2

 

V-535688PL

 

2

 

37082-B1

 

V-535857PL

 

4

 

37082-A2

 

V-536099PL

 

4

 

37082-B2

 

VAD-4603PL

 

6

 

36082-H3

 

VC-2286

 

2

 

36082-H2

 

VC-2965PL

 

3

 

37082-A2

 

VC-3172PL

 

3

 

37082-A2

 

VC-3595PL

 

3

 

37082-A4

 

VC-4104PL

 

4

 

37082-A3

 

VC-4508PL

 

3

 

37082-A3

 

VC-4520PL

 

2

 

37082-A3

 

VC-4527PL

 

3

 

37082-B2

 

VC-4528PL

 

3

 

37082-B2

 

VC-4647PL

 

3

 

37082-B3

 

VC-4648

 

3

 

37082-B3

 

VC-4670

 

3

 

37082-A3

 

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

VC-502147PL

 

3

 

37082-A3

 

VC-502568W/PL

 

3

 

36082-H2

 

VC-502569PL

 

2

 

36082-H2

 

VC-502571PL

 

3

 

36082-H2

 

VC-502590PL

 

3

 

37082-A2

 

VC-502832PL

 

3

 

37082-A2

 

VC-502847PL

 

3

 

37082-A3

 

VC-502868PL

 

3

 

37082-B2

 

VC-502970PL

 

2

 

37082-A2

 

VC-502974

 

3

 

37082-A2

 

VC-503039

 

3

 

37082-A3

 

VC-503215PL

 

2

 

37082-A4

 

VC-503219PL

 

2

 

37082-A4

 

VC-503321PL

 

2

 

37082-A3

 

VC-503443PL

 

3

 

37082-A4

 

VC-503654

 

2

 

37082-A3

 

VC-503709

 

2

 

37082-A3

 

VC-503721PL

 

4

 

37082-B2

 

VC-503887PL

 

3

 

36082-H4

 

VC-504368PL

 

3

 

37082-A4

 

VC-504372PL

 

3

 

37082-A3

 

VC-504484PL

 

3

 

37082-A4

 

VC-504485PL

 

4

 

37082-A4

 

VC-504496W/PL

 

2

 

37082-A3

 

VC-504502W/PL

 

3

 

37082-A3

 

VC-504506PL

 

3

 

37082-A3

 

VC-504507PL

 

3

 

37082-A3

 

VC-504509PL

 

2

 

37082-A3

 

VC-504510PL

 

3

 

37082-A3

 

VC-504512PL

 

2

 

37082-A3

 

VC-504517PL

 

2

 

37082-A3

 

VC-504525PL

 

3

 

37082-A3

 

VC-504537PL

 

3

 

37082-A4

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

VC-504639PL

 

2

 

37082-A4

 

VC-504643PL

 

3

 

37082-A1

 

VC-504650PL

 

3

 

37082-A3

 

VC-504651PL

 

3

 

37082-A3

 

VC-504652PL

 

3

 

37082-A3

 

VC-504655PL

 

2

 

37082-A3

 

VC-504656PL

 

3

 

37082-A3

 

VC-504659PL

 

3

 

37082-A3

 

VC-504662PL

 

3

 

37082-A3

 

VC-504666PL

 

2

 

37082-A3

 

VC-504668PL

 

3

 

37082-A3

 

VC-504669PL

 

3

 

37082-A3

 

VC-504880PL

 

3

 

36082-H2

 

VC-504886WL

 

2

 

37082-B2

 

VC-504888PL

 

3

 

37082-B3

 

VC-504890PL

 

3

 

37082-B3

 

VC-504891PL

 

3

 

37082-B3

 

VC-504998PL

 

3

 

37082-A3

 

VC-504999PL

 

3

 

37082-A3

 

VC-504999PL

 

4

 

37082-A3

 

VC-505000PL

 

3

 

37082-A3

 

VC-505001PL

 

3

 

37082-A3

 

VC-505002PL

 

3

 

37082-A3

 

VC-505181PL

 

2

 

37082-B1

 

VC-505181PL

 

3

 

37082-B1

 

VC-505187PL

 

3

 

37082-B1

 

VC-505188PL

 

3

 

37082-B1

 

VC-505192

 

3

 

37082-A1

 

VC-505193PL

 

3

 

37082-A1

 

VC-505203PL

 

2

 

37082-A2

 

VC-505203PL

 

3

 

37082-A2

 

VC-505206PL

 

3

 

37082-A2

 

VC-505207PL

 

3

 

37082-A2

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

VC-505217PL

 

3

 

37082-B3

 

VC-505219PL

 

3

 

37082-A3

 

VC-505225PL

 

2

 

37082-A3

 

VC-505226PL

 

3

 

37082-A3

 

VC-505228PL

 

3

 

37082-A3

 

VC-505230PL

 

3

 

37082-A3

 

VC-505232PL

 

3

 

37082-A3

 

VC-505233PL

 

3

 

37082-A3

 

VC-505235PL

 

3

 

37082-A3

 

VC-505245PL

 

2

 

37082-A4

 

VC-505246PL

 

3

 

37082-A4

 

VC-505247PL

 

3

 

37082-A4

 

VC-505368PL

 

3

 

36082-H4

 

VC-505369PL

 

3

 

36082-H4

 

VC-535430PL

 

6

 

36082-H3

 

VC-535438PL

 

3

 

37082-A3

 

VC-535439PL

 

3

 

37082-A3

 

VC-535440PL

 

2

 

37082-A3

 

VC-535442PL

 

2

 

37082-A3

 

VC-535442PL

 

3

 

37082-A3

 

VC-535445PL

 

3

 

37082-A3

 

VC-535593PL

 

6

 

37082-A4

 

VC-535596PL

 

3

 

37082-A4

 

VC-535598PL

 

3

 

37082-A4

 

VC-535604PL

 

3

 

37082-A2

 

VC-535605PL

 

3

 

37082-A2

 

VC-535606WL

 

2

 

37082-A2

 

VC-535608PL

 

3

 

37082-A2

 

VC-535610PL

 

3

 

37082-B2

 

VC-535611PL

 

3

 

37082-A2

 

VC-535614PL

 

3

 

37082-A2

 

VC-535618PL

 

3

 

37082-B3

 

VC-535619PL

 

3

 

37082-B3

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

VC-535620PL

 

3

 

37082-B3

 

VC-535621PL

 

3

 

37082-B3

 

VC-535622PL

 

3

 

37082-B3

 

VC-535626PL

 

3

 

37082-A3

 

VC-535635PL

 

3

 

37082-A3

 

VC-535637PL

 

3

 

37082-A3

 

VC-535641PL

 

3

 

37082-A3

 

VC-535642PL

 

3

 

37082-A3

 

VC-535643PL

 

3

 

37082-A3

 

VC-535644PL

 

4

 

37082-A4

 

VC-535646PL

 

3

 

37082-B2

 

VC-535651

 

3

 

36082-H2

 

VC-535652

 

3

 

36082-H2

 

VC-535668PL

 

3

 

37082-A3

 

VC-535669PL

 

3

 

37082-A3

 

VC-535672PL

 

3

 

37082-A3

 

VC-535674

 

3

 

37082-A3

 

VC-535678PL

 

2

 

37082-A3

 

VC-535679PL

 

2

 

37082-A3

 

VC-535680PL

 

3

 

37082-A3

 

VC-535700PL

 

3

 

37082-A1

 

VC-535726PL

 

3

 

37082-A3

 

VC-535727PL

 

3

 

37082-A3

 

VC-535728PL

 

3

 

37082-A3

 

VC-535732PL

 

3

 

37082-A3

 

VC-535904PL

 

3

 

37082-A3

 

VC-535906PL

 

3

 

37082-A3

 

VC-535947PL

 

4

 

37082-A2

 

VC-535953PL

 

4

 

37082-B3

 

VC-536068WL

 

2

 

37082-A2

 

VC-536397PL

 

2

 

37082-A2

 

VC-536476WL

 

2

 

37082-B2

 

VC-536531PL

 

3

 

36082-H4

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A-1

GATHERING ASSETS

 

Pipe ID

 

Diameter

 

Quad ID

 

VC-703568PL

 

3

 

37082-A3

 

 

Names

 

BF-173

 

 

 

 

 

BF-171

 

 

 

 

 

BF-184

 

 

 

 

 

Nora T 16” Replacement

 

 

 

 

 

BF-90

 

 

 

 

 

BF-159

 

 

 

 

 

BF-102

 

 

 

 

 

BF-179

 

 

 

 

 

BF-169

 

 

 

 

 

BF-168

 

 

 

 

 

BF-152

 

 

 

 

 

BF-196

 

 

 

 

 

BF-197

 

 

 

 

 

BF-30 Relocation

 

 

 

 

 

BF-150

 

 

 

 

 

BF-138

 

 

 

 

 

BF-144

 

 

 

 

 

BF-165

 

 

 

 

 

BF-177

 

 

 

 

 

BF-176

 

 

 

 

 

BF-183

 

 

 

 

 

BF-182

 

 

 

 

 

BF-138

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

MAP

 

EXHIBIT A-1 Gathering Assets
Buchanan, Dickenson, Russell and Wise
Counties, Virginia

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

WATER DISPOSAL WELLS; OTHER EXCLUDED ASSETS’

 

WATER DISPOSAL WELLS

 

EPC Well No.

 

EPC Well Name

 

API Well No.

 

State

 

County

 

750148

 

Jesse Wampler 93 P-148

 

45-051-20531-00

 

VA

 

Dickenson

 

750143

 

J. Wampler V-750143 (P-143)

 

45-051-20486-00

 

VA

 

Dickenson

 

750171

 

Interstate Coal & Iron 110 P-171

 

45-051-20733-00

 

VA

 

Dickenson

 

750132

 

Interstate Coal & Iron 83 P-132

 

45-051-20437-00

 

VA

 

Dickenson

 

750205

 

Interstate Coal & Iron 140 P-205

 

45-051-20837-00

 

VA

 

Dickenson

 

535517

 

VWD-535517

 

45-051-25689-00

 

VA

 

Dickenson

 

 

OIL AND GAS WELLS

 

EPC Well No.

 

EPC Well Name

 

API Well No.

 

State

 

County

 

142571

 

Lon B. Rogers Unit 35

 

45-027-22535-00

 

VA

 

Buchanan

 

143761

 

Jewell 2

 

45-027-20937-00

 

VA

 

Buchanan

 

 

TRANSFER FACILITIES

 

EPC Facility No.

 

Description

 

 

 

State

 

County

 

P-143 T-1 & T-2 Transfer Facilities

 

Unloading and storage facilities, with pump house, together with associated
pipelines to injection facility located at Well P-143 SWD.

 

 

 

VA

 

Dickenson

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

EQUIPMENT, MACHINERY, FIXTURES AND OTHER TANGIBLE
PERSONAL PROPERTY AND IMPROVEMENTS

 

1.

 

Vehicles

2.

 

Warehouses

3.

 

Offices and contents other than the Assets

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4
EXCLUDED ASSETS

 

WELLS AND ASSOCIATED FLOW/GATHERING LINES

 

EPC Well No.

 

EPC Well Name

 

API Well No.

 

State

 

County

 

702627

 

VCP2627 - Horn, Lucinda 462

 

45-195-22155-00

 

VA

 

Wise

 

702838

 

VCP2838 - Addington, Joseph 480

 

45-195-22333-00

 

VA

 

Wise

 

702839

 

VD2839 - Chase, J. T. 621

 

45-195-23298-00

 

VA

 

Wise

 

703576

 

V3576 - Addington, J. H. 567

 

45-195-23137-00

 

VA

 

Wise

 

703804

 

VD3804 - Addington, J. H. 668

 

45-195-23742-00

 

VA

 

Wise

 

790133 (a/k/a 703804)

 

 

 

 

 

 

 

 

 

790135 (a/k/a 702839)

 

 

 

 

 

 

 

 

 

 

OTHER

 

RF-11

Dickenson #4 Tap

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-5

 

DELINQUENT LIENS FOR CURRENT TAXES OR ASSESSMENTS

 

Equitable Production Company (EPC) has filed administrative refund claims for
tax years 2003 through 2005 in Wise County, Virginia, for property taxes on
gathering assets. EPC has not received a formal response on its claim from Wise
County; however, EPC filed an Application for Correction of Erroneous Assessment
of Property Tax for such matter in the Circuit Court of Wise County on March 1,
2007.

 

In connection with the claims above, Equitable Gathering Equity, LLC (EGEL) has
also contested in good faith the assessment for 2006 and has only remitted the
portion of tax assessed by Wise County that it believes it owes under the
statute. EGEL disagrees with the assessments for years 2006 – present and will
request a refund through administrative or other legal means within the
statutory time limitation period.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-6

 

DELINQUENT LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CONVEYANCE

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TO CONTRIBUTION AGREEMENT

 

BETWEEN

 

EQUITABLE PRODUCTION COMPANY



EQUITABLE GATHERING EQUITY, LLC



PINE MOUNTAIN OIL AND GAS, INC.



AND

 

NORA GATHERING, LLC

 

CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

COMMONWEALTH OF VIRGINIA                                                   §

 

COUNTIES OF                                                                §

 

THIS CONVEYANCE, ASSIGNMENT AND BILL OF SALE (this “Assignment”) dated as
of                      , 2007, but effective as of 12:01 a.m. local time where
the Assets are located on June 1, 2006 (the “Effective Time”), is from Equitable
Production Company, a corporation organized under the laws of the Commonwealth
of Pennsylvania (“EPC”), Equitable Gathering Equity, LLC, a limited liability
company organized under the laws of Delaware (“EGEL”, and, collectively with
EPC, “Assignor”), to Nora Gathering, LLC, a limited liability company organized
under the laws of Delaware (“Assignee”). Assignor and Assignee are sometimes
referred to collectively as the “Parties” and individually as a “Party.” All
capitalized terms used but not otherwise defined herein shall have the meanings
given such terms in that certain Contribution Agreement between EPC, EGEL, Pine
Mountain Oil and Gas, Inc., a Virginia corporation (“PMOG”), and Assignee, dated
as of                        , 2007 (the “Contribution Agreement”).

 

For Ten and No/100 Dollars (US$10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

Assignor hereby GRANTS, CONVEYS, ASSIGNS and TRANSFERS to Assignee all of
Assignor’s right, title and interest (real, personal, mixed, contractual or
otherwise) in and to the following (the “Assets”):

 

(a)           the gas gathering system; facilities, compressors, pipelines, pig
and other  stations and Easements described on Exhibit A-1 attached hereto (the
“Gathering Assets”);

 

(b)           all presently existing contracts, agreements and instruments by
which the Assets are bound or subject, including operating agreements, pipeline
agreements,

 

1

--------------------------------------------------------------------------------


 

declarations and orders, exchange agreements, and transportation agreements, but
excluding any contract, agreement or instrument to the extent that (1) transfer
is restricted by third-party agreement or applicable Law, (2) Assignor is unable
to obtain, using commercially reasonable efforts, a waiver of, or otherwise
satisfy, such transfer restriction (provided that Assignor shall not be required
to provide consideration or undertake obligations to or for the benefit of the
holders of such rights in order to obtain any necessary consent or waiver), and
(3) the failure to obtain such waiver or satisfy such transfer restriction would
cause a termination of such contract, agreement or instrument or a material
impairment of the rights thereunder (subject to such exclusions, the
“Contracts”);

 

(c)           all easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
primarily in connection with, the Gathering Assets or other Assets (the
“Easements”), including those Easements described on Exhibit A-1, but excluding
any of the foregoing to the extent that (1) transfer is restricted by
third-party agreement or applicable Law, (2) Assignor is unable to obtain, using
commercially reasonable efforts, a waiver of, or otherwise satisfy, such
transfer restriction (provided that Assignor shall not be required to provide
consideration or undertake obligations to or for the benefit of the holders of
such rights in order to obtain any necessary consent or waiver), and (3) the
failure to obtain such waiver or satisfy such transfer restriction would cause a
termination of such permit or other instrument or a material impairment of the
rights thereunder;

 

(d)           all gathering lines, pipelines, compressors, equipment, machinery,
fixtures and other tangible personal property and improvements used or held for
use primarily in connection with the ownership or operation of the Gathering
Assets or other Assets, but excluding any such items included in the Excluded
Assets; and

 

(e)           the Records.

 

Notwithstanding anything to the contrary contained herein; the Assets shall not
include, and the following are excepted, reserved and excluded from the
transactions contemplated hereby (collectively, the “Excluded Assets”):

 

(a)           all water disposal wells, and any transfer facility, loadout
facility or other facility associated with such water disposal wells, primarily
used in connection with the disposal of produced water derived from or otherwise
attributable to any of the wells that produce gas transported through the
Gathering Assets, including those water disposal wells and associated facilities
described on Exhibit A-2 attached hereto;

 

(b)           all corporate, financial, income and franchise tax and legal
records of Assignor that relate to Assignor’s business generally (other than
those relating primarily to the Assets), and all books, records and files that
relate to the Excluded Assets and copies of any Records retained by Assignor;

 

(c)           (i) equipment, machinery, fixtures and other tangible property and
improvements described on Exhibit A-3 attached hereto; (ii) computers and
peripheral

 

2

--------------------------------------------------------------------------------


 

equipment related to such equipment; (iii) communication and telecommunication
equipment including but not limited to radios, towers, and networking equipment;
(iv) custom applications and databases; (v) measurement and data collection
devices; and (vi) software and associated licenses, including but not limited to
any software relating to the SCADA System, Enertia, Altra, Flow-Cal, Talon,
Aries, Production Access, Pre-drill Manager, Geographix, Synergy, and CygNet;

 

(d)           all rights and all obligations of Assignor with respect to any
refund or payment of Taxes or other costs or expenses borne by Assignor or
Assignor’s predecessors in interest and title attributable to the Assets and the
period prior to the Effective Time;

 

(e)           all rights and all obligations of Assignor with respect to the
claims and causes of action relating to the Assets that accrued or arose prior
to the Effective Time (other than claims or causes of action for proceeds to
which Assignee is entitled under Section 1.5 (b) of the Contribution Agreement);

 

(f)            Assignor’s area-wide bonds, permits and licenses (including all
Federal Communications Commission licenses) or other permits, licenses or
authorizations used in the conduct of Assignor’s business generally and not
exclusively related to the Gathering Assets; and

 

(g)           those other assets and interests identified on Exhibit A-4
attached hereto.

 

Assignor warrants title to the Assets from and against the claims and demands of
all persons claiming by, through or under Assignor and its Affiliates, but not
otherwise, subject to the Permitted Encumbrances. This Assignment shall transfer
to Assignee all rights or actions on title warranties given or made by
Assignor’s predecessors (other than its Affiliates) to the extent that such
title warranties pertain to the Assets and Assignor may legally transfer such
rights.

 

EXCEPT AS EXPRESSLY SET FORTH IN THE PRECEDING PARAGRAPH AND IN THE CONTRIBUTION
AGREEMENT, THE ASSETS ARE CONVEYED TO ASSIGNEE “AS IS, WHERE IS” AND WITH ALL
FAULTS, AND, EXCEPT AS EXPRESSLY PROVIDED IN THE CONTRIBUTION AGREEMENT OR IN
THIS ASSIGNMENT, ASSIGNOR MAKES NO, AND EXPRESSLY DISCLAIMS AND NEGATES ANY,
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY REPRESENTATION OR WARRANTY AS TO: (a) MERCHANTABILITY OF THE
ASSETS, (b) FITNESS OF THE ASSETS FOR ANY PARTICULAR PURPOSE, (c) CONDITION OF
THE ASSETS, (d) CONFORMITY OF THE ASSETS TO MODELS OR SAMPLES OF MATERIALS
(e) TITLE TO THE ASSETS OR (f) THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTIES UPON WHICH THEY ARE LOCATED.

 

TO HAVE AND TO HOLD the Assets subject to the following terms and conditions:

 

1.             Permitted Encumbrances. The Assets are assigned by Assignor
subject to all Permitted Encumbrances.

 

3

--------------------------------------------------------------------------------


 

2.             Compliance with Laws. This Assignment is made subject to all
applicable laws, statutes, ordinances, permits, decrees, orders, judgments,
rules and regulations that are promulgated, issued or enacted by a governmental
entity having jurisdiction.

 

3.             Assumption of Obligations. Assignee assumes and agrees to perform
and be bound by all of the terms, covenants, conditions, obligations and
liabilities of Assignor as to the Assets and interest herein assigned accruing
on or after the date hereof, and, from and after the date hereof, Assignee
accepts and agrees to perform and be bound by all of the terms, covenants,
conditions, obligations and liabilities of Assignor under the Contracts or with
respect to the interest assigned hereby in other agreements, (in each case) to
the extent accruing on or after the date hereof and to the extent required in
such Contracts or other agreements.

 

4.             Successors and Assigns. The terms, covenants and conditions
contained in this Assignment are binding upon and inure to the benefit of the
Parties and their respective successors and assigns, and such terms, covenants
and conditions are covenants running with the land and with each subsequent
transfer or assignment of the Assets or any part thereof.

 

5.             Contribution Agreement. This Assignment is made in accordance
with and is subject to the terms, covenants and conditions contained in the
Contribution Agreement. The terms, covenants and conditions of the Contribution
Agreement are incorporated herein by reference. If there is a conflict between
the provisions of the Contribution Agreement and this Assignment, the provisions
of the Contribution Agreement shall control.

 

6.             Further Assurances. After the date of this Assignment, the
Parties shall, without further consideration, use reasonable good faith efforts
to execute, deliver, and record or cause to be executed, delivered, and recorded
such instruments of conveyance and transfer, and take such other actions as may
be reasonably required to effectively vest in Assignee beneficial and record
title to the Assets.

 

7.             Choice of Law. This Assignment and the legal relations between
the Parties shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia without regard to principles of conflicts of laws
that would direct the application of the laws of another jurisdiction.

 

8.             Covenant. Assignor and Assignee acknowledge that the Assets are
being conveyed and assigned to use for the transportation of certain gas and
other Hydrocarbons of EPC and/or PMOG and their respective Affiliates in
accordance with the priorities set forth in Section 2.12 of that certain Amended
and Restated Limited Liability Company Agreement of even date herewith among
EGEL, PMOG and Assignee.

 

9.             Recorded Counterparts. A counterpart original of this Assignment
shall be filed for record in Buchanan, Dickenson, Wise and Russell Counties,
Virginia.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

EXECUTED on the day and year first referenced above, but effective as of the
Effective Time.

 

ASSIGNOR

 

ASSIGNEE

 

 

 

EQUITABLE PRODUCTION COMPANY

 

NORA GATHERING, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

EQUITABLE GATHERING EQUITY, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

SIGNATURE PAGE TO CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TO CONTRIBUTION AGREEMENT

 

BETWEEN

 

EQUITABLE PRODUCTION COMPANY

 

EQUITABLE GATHERING EQUITY, LLC

 

PINE MOUNTAIN OIL AND GAS, INC.

 

AND

 

NORA GATHERING, LLC

 

CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

COMMONWEALTH OF VIRGINIA                                               §

 

COUNTIES OF                                                   §

 

THIS CONVEYANCE, ASSIGNMENT AND BILL OF SALE (this “Assignment”) dated as of
                   , 2007, but effective as of 12: 01 a. m. local time where the
Assets are located on June 1, 2006 (the “Effective Time”), is from Pine Mountain
Oil and Gas, Inc., a corporation organized under the laws of the Commonwealth of
Virginia (“Assignor”), to Nora Gathering, LLC, a limited liability company
organized under the laws of Delaware (“Assignee”). Assignor and Assignee are
sometimes referred to collectively as the “Parties” and individually as a
“Party.” All capitalized terms used but not otherwise defined herein shall have
the meanings given such terms in that certain Contribution Agreement between
Equitable Production Company, a Pennsylvania corporation, Equitable Gathering
Equity, LLC, a Delaware limited liability company, Assignor and Assignee, dated
as of                    , 2007 (the “Contribution Agreement”).

 

For Ten and No/100 Dollars (US$10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

Assignor hereby GRANTS, CONVEYS, ASSIGNS and TRANSFERS to Assignee all of
Assignor’s right, title and interest (real, personal, mixed, contractual or
otherwise) in and to the following (the “Assets”):

 

(a)           the gas gathering system, facilities, compressors, pipelines, pig
and other stations and Easements described on Exhibit A-1 attached hereto (the
“Gathering Assets”);

 

(b)           all presently existing contracts, agreements and instruments by
which the Assets are bound or subject, including operating agreements, pipeline
agreements, declarations and orders, exchange agreements, and transportation
agreements, but

 

1

--------------------------------------------------------------------------------


 

excluding any contract, agreement or instrument to the extent that (1) transfer
is restricted by third-party agreement or applicable Law, (2) Assignor is unable
to obtain, using commercially reasonable efforts, a waiver of, or otherwise
satisfy, such transfer restriction (provided that Assignor shall not be required
to provide consideration or undertake obligations to or for the benefit of the
holders of such rights in order to obtain any necessary consent or waiver), and
(3) the failure to obtain such waiver or satisfy such transfer restriction would
cause a termination of such contract, agreement or instrument or a material
impairment of the rights thereunder (subject to such exclusions, the
“Contracts”);

 

(c)           all easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
primarily in connection with, the Gathering Assets or other Assets (the
“Easements”), including those Easements described on Exhibit A-1, but excluding
any of the foregoing to the extent that (1) transfer is restricted by
third-party agreement or applicable Law, (2) Assignor is unable to obtain, using
commercially reasonable efforts, a waiver of, or otherwise satisfy, such
transfer restriction (provided that Assignor shall not be required to provide
consideration or undertake obligations to or for the benefit of the holders of
such rights in order to obtain any necessary consent or waiver), and (3) the
failure to obtain such waiver or satisfy such transfer restriction would cause a
termination of such permit or other instrument or a material impairment of the
rights thereunder;

 

(d)           all gathering lines, pipelines, compressors, equipment, machinery,
fixtures and other tangible personal property and improvements used or held for
use primarily in connection with the ownership or operation of the Gathering
Assets or other Assets, but excluding any such items included in the Excluded
Assets; and

 

(e)           the Records.

 

Notwithstanding anything to the contrary contained herein, the Assets shall not
include, and the following are excepted, reserved and excluded from the
transactions contemplated hereby (collectively, the “Excluded Assets”):

 

(a)           all water disposal wells, and any transfer facility, loadout
facility or other facility associated with such water disposal wells, primarily
used in connection with the disposal of produced water derived from or otherwise
attributable to any of the wells that produce gas transported through the
Gathering Assets, including those water disposal wells and associated facilities
described on Exhibit A-2 attached hereto;

 

(b)           all corporate, financial, income and franchise tax and legal
records of Assignor that relate to Assignor’s business generally (other than
those relating primarily to the Assets), and all books, records and files that
relate to the Excluded Assets and copies of any Records retained by Assignor;

 

(c)           (i) equipment, machinery, fixtures and other tangible property and
improvements described on Exhibit A-3 attached hereto; (ii) computers and
peripheral equipment related to such equipment; (iii) communication and
telecommunication

 

2

--------------------------------------------------------------------------------


 

equipment including but not limited to radios, towers, and networking equipment;
(iv) custom applications and databases; (v) measurement and data collection
devices; and (vi) software and associated licenses, including but not limited to
any software relating to the SCADA System, Enertia, Altra, Flow-Cal, Talon,
Aries, Production Access, Pre-drill Manager, Geographix, Synergy, and CygNet;

 

(d)           all rights and all obligations of Assignor with respect to any
refund or payment of Taxes or other costs or expenses borne by Assignor or
Assignor’s predecessors in interest and title attributable to the Assets and the
period prior to the Effective Time;

 

(e)           all rights and all obligations of Assignor with respect to the
claims and causes of action relating to the Assets that accrued or arose prior
to the Effective Time (other than claims or causes of action for proceeds to
which Assignee is entitled under Section 1.5(b) of the Contribution Agreement);

 

(f)            Assignor’s area-wide bonds, permits and licenses (including all
Federal Communications Commission licenses) or other permits, licenses or
authorizations used in the conduct of Assignor’s business generally and not
exclusively related to the Gathering Assets;

 

(g)           those other assets and interests identified on Exhibit A-4
attached hereto; and

 

(h)           all of Assignor’s rights and interests under that certain Easement
Agreement of even date herewith between Assignor and Assignee and any interest
of Assignor in and to the mineral estate and associated interests in the lands
covered by such Easement Agreement.

 

Assignor warrants title to the Assets from and against the claims and demands of
all persons claiming by, through or under Assignor and its Affiliates, but not
otherwise, subject to the Permitted Encumbrances. This Assignment shall transfer
to Assignee all rights or actions on title warranties given or made by
Assignor’s predecessors (other than its Affiliates) to the extent that such
title warranties pertain to the Assets and Assignor may legally transfer such
rights.

 

EXCEPT AS EXPRESSLY SET FORTH IN THE PRECEDING PARAGRAPH AND IN THE CONTRIBUTION
AGREEMENT, THE ASSETS ARE CONVEYED TO ASSIGNEE “AS IS, WHERE IS” AND WITH ALL
FAULTS, AND, EXCEPT AS EXPRESSLY PROVIDED IN THE CONTRIBUTION AGREEMENT OR IN
THIS ASSIGNMENT, ASSIGNOR MAKES NO, AND EXPRESSLY DISCLAIMS AND NEGATES ANY,
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY REPRESENTATION OR WARRANTY AS TO: (a) MERCHANTABILITY OF THE
ASSETS, (b) FITNESS OF THE ASSETS FOR ANY PARTICULAR PURPOSE, (c) CONDITION OF
THE ASSETS, (d) CONFORMITY OF THE ASSETS TO MODELS OR SAMPLES OF MATERIALS
(e) TITLE TO THE ASSETS OR (f) THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTIES UPON WHICH THEY ARE LOCATED.

 

3

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Assets subject to the following terms and conditions:

 

1.                                      Permitted Encumbrances. The Assets are
assigned by Assignor subject to all Permitted Encumbrances.

 

2.                                      Compliance with Laws. This Assignment is
made subject to all applicable laws, statutes, ordinances, permits, decrees,
orders, judgments, rules and regulations that are promulgated, issued or enacted
by a governmental entity having jurisdiction.

 

3.                                      Assumption of Obligations. Assignee
assumes and agrees to perform and be bound by all of the terms, covenants,
conditions, obligations and liabilities of Assignor as to the Assets and
interest herein assigned accruing on or after the date hereof, and, from and
after the date hereof, Assignee accepts and agrees to perform and be bound by
all of the terms, covenants, conditions, obligations and liabilities of Assignor
under the Contracts or with respect to the interest assigned hereby in other
agreements, (in each case) to the extent accruing on or after the date hereof
and to the extent required in such Contracts or other agreements.

 

4.                                      Successors and Assigns. The terms,
covenants and conditions contained in this Assignment are binding upon and inure
to the benefit of the Parties and their respective successors and assigns, and
such terms, covenants and conditions are covenants running with the land and
with each subsequent transfer or assignment of the Assets or any part thereof.

 

5.                                      Contribution Agreement. This Assignment
is made in accordance with and is subject to the terms, covenants and conditions
contained in the Contribution Agreement. The terms, covenants and conditions of
the Contribution Agreement are incorporated herein by reference. If there is a
conflict between the provisions of the Contribution Agreement and this
Assignment, the provisions of the Contribution Agreement shall control.

 

6.                                      Further Assurances. After the date of
this Assignment, the Parties shall, without further consideration, use
reasonable good faith efforts to execute, deliver, and record or cause to be
executed, delivered, and recorded such instruments of conveyance and transfer,
and take such other actions as may be reasonably required to effectively vest in
Assignee beneficial and record title to the Assets.

 

7.                                      Choice of Law. This Assignment and the
legal relations between the Parties shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflicts of laws that would direct the application of the laws of
another jurisdiction.

 

8.                                      Covenant. Assignor and Assignee
acknowledge that the Assets are being conveyed and assigned to use for the
transportation of certain gas and other Hydrocarbons of EPC and/or PMOG and
their respective Affiliates in accordance with the priorities set forth in
Section 2.12 of that certain Amended and Restated Limited Liability Company
Agreement of even date herewith among EGEL, PMOG and Assignee.

 

9.                                      Recorded Counterparts. A counterpart
original of this Assignment shall be filed for record in Buchanan, Dickenson,
Wise and Russell Counties, Virginia.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

EXECUTED on the day and year first referenced above, but effective as of the
Effective Time.

 

ASSIGNOR

 

ASSIGNEE

 

 

 

PINE MOUNTAIN OIL AND GAS, INC.

 

NORA GATHERING LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

SIGNATURE PAGE TO CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

--------------------------------------------------------------------------------


 

STATE OF PENNSYLVANIA

 

§

 

 

§

COUNTY OF

 

§

 

Subscribed, sworn to and acknowledged before me on this           day of
           , 2007, by           , to me personally known, who, being by me duly
sworn, did say that he is           of Pine Mountain Oil and Gas, Inc., and that
said instrument was signed on behalf of said corporation.

 

Given under my hand and seal this           day of           , 2007.

 

My Commission Expires:

 

 

 

 

Notary Public, State of Pennsylvania

 

 

 

 

 

 

 

 

Name (Typed or Printed)

 

 

 

 

 

 

 

 

Notary’s Identification Number

 

STATE OF PENNSYLVANIA

 

§

 

 

 

 

 

§

COUNTY OF

 

§

 

Subscribed, sworn to and acknowledged before me on this           day of
           , 2007, by           , to me personally known, who, being by me duly
sworn, did say that he is           of Nora Gathering, LLC, and that said
instrument was signed on behalf of said corporation.

 

Given under my hand and seal this           day of           , 2007.

 

My Commission Expires:

 

 

 

 

Notary Public, State of Pennsylvania

 

 

 

 

 

 

 

 

Name (Typed or Printed)

 

 

 

 

 

 

 

 

Notary’s Identification Number

 

Attachments

 

Exhibits A-1, A-2, A-3 and A-4

 

ACKNOWLEDGEMENT PAGE TO CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF AMENDED AND RESTATED LIMITED

LIABILITY COMPANY AGREEMENT OF COMPANY

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

 

of

 

 

NORA GATHERING, LLC

 

Effective as of               , 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

Article 1 DEFINITIONS AND INTERPRETATION

2

Section 1.1

Definitions and Interpretation

2

 

 

 

Article 2 ORGANIZATION AND MEMBERSHIP INTERESTS

2

Section 2.1

Formation

2

Section 2.2

Name

2

Section 2.3

Registered Office; Registered Agent; Principal Office

2

Section 2.4

Purpose of the Company

2

Section 2.5

Foreign Qualification

2

Section 2.6

Term

3

Section 2.7

Title to Property; Contracts

3

Section 2.8

No Partnership

3

Section 2.9

Membership Interests

3

Section 2.10

Transactions With Members

3

Section 2.11

Right of Competition

3

Section 2.12

Gathering Agreements and Priority

5

 

 

 

Article 3 MANAGEMENT

6

Section 3.1

Management

6

Section 3.2

Operating Member

8

Section 3.3

Restrictions on Operating Member’s Power and Authority

13

Section 3.4

Annual Budget

16

Section 3.5

Connecting Pipelines and Facilities

19

Section 3.6

Segmentation of Pipelines and Facilities

21

Section 3.7

Notice of Tie-In

22

Section 3.8

PUHCA Covenant

22

Section 3.9

Gathering Agreement and Interconnect Agreement

22

 

 

 

Article 4 CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

22

Section 4.1

Initial Capital Contributions

22

Section 4.2

Additional Contributions

22

Section 4.3

Allocation of Profits and Losses

23

Section 4.4

Distributions

23

Section 4.5

Return of Capital Contributions

23

 

 

 

Article 5 BOOKS AND RECORDS

23

Section 5.1

Books and Records

23

 

 

 

Article 6 TRANSFERS AND ASSIGNMENTS

24

Section 6.1

Restriction on Transfers of Membership Interests

24

 

i

--------------------------------------------------------------------------------


 

Section 6.2

Transfers of Membership Interests; Admission as Member

24

Section 6.3

Transfers to Affiliates; Prohibition Against Encumbrances

25

Section 6.4

General Provisions Relating to Transfer of Membership Interests

26

Section 6.5

Right of First Refusal

26

Section 6.6

Specific Performance

29

Section 6.7

Additional Restrictions on Transfers

29

 

 

 

Article 7 FUNDING DEFAULT AND REMEDIES

30

Section 7.1

Funding Default; Remedies

30

Section 7.2

Member Advances upon Funding Default

31

Section 7.3

Consequences of Funding Default; Redirected Distributions Upon a Funding Default

32

Section 7.4

Cross-Default

33

 

 

 

Article 8 TERMINATION; WITHDRAWAL

33

Section 8.1

Dissolution

33

Section 8.2

Winding-Up and Termination

33

Section 8.3

Certificate of Cancellation

34

Section 8.4

Deemed Withdrawal

34

 

 

 

Article 9 TAX MATTERS

35

Section 9.1

Tax Partnership

35

Section 9.2

Capital Accounts

36

Section 9.3

Regulatory Allocations

36

Section 9.4

Allocations for Income Tax Purposes

38

Section 9.5

Other Allocations Provisions

39

Section 9.6

Tax Returns

39

Section 9.7

Tax Elections

40

Section 9.8

Tax Matters Member

40

Section 9.9

Tax Withholding

41

 

 

 

Article 10 CONFIDENTIALITY AND INTELLECTUAL PROPERTY

41

Section 10.1

Confidential Information

41

Section 10.2

Confidentiality Obligations

42

Section 10.3

Notice Preceding Compelled Disclosure

42

Section 10.4

Consultation as to Announcements

42

Section 10.5

Specific Performance

43

Section 10.6

Proprietary Technology

43

Section 10.7

Continuing Obligation

43

 

 

 

Article 11 MISCELLANEOUS

44

Section 11.1

Governing Law

44

Section 11.2

Notices

44

Section 11.3

Amicable Resolution of Disputes

44

Section 11.4

Entire Agreement

44

Section 11.5

Severability

45

 

ii

--------------------------------------------------------------------------------


 

Section 11.6

No Third-Party Beneficiaries

45

Section 11.7

Amendments and Waivers

45

Section 11.8

Expenses of the Members; Taxes

45

Section 11.9

No Right of Set-Off

45

Section 11.10

Relationship of the Members

45

Section 11.11

Disclaimer of Fiduciary Duties

46

Section 11.12

No Partition

46

Section 11.13

Remedies Cumulative

46

Section 11.14

Counterparts

46

Section 11.15

Joint Defense

46

 

Exhibit A

-

Definitions and Interpretation

 

 

 

 

 

Exhibit B

-

Certificate of Formation

 

 

 

 

 

Exhibit C

-

Schedule of Ownership

 

 

 

 

 

Exhibit D

-

Form of Gas Gathering Agreement for Members and Affiliates

 

 

 

 

 

Exhibit E

-

Approved Annual Budget for Fiscal Year 2007

 

 

 

 

 

Exhibit F

-

Nora-T Line

 

 

 

 

 

Exhibit G

-

Form of Non-Member Interconnect Agreement

 

 

 

 

 

Exhibit H

-

Form of Member Interconnect Agreement

 

 

 

 

 

Exhibit I

-

Operating Member Cost Reimbursement

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

NORA GATHERING, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
OF NORA GATHERING, LLC (the “Company”), effective as of                     ,
2007, is adopted, executed and agreed by the Members (as defined in Exhibit C,
as amended from time to time) and the Company.

 

WHEREAS, Equitable Gathering Equity, LLC, a Delaware limited liability company
(“EGEL”), formed the Company as a limited liability company under the laws of
the State of Delaware on April   , 2007, as its sole member, and in connection
therewith executed a limited liability company agreement of the Company, dated
as of April   , 2007 (the “Original LLC Agreement”);

 

WHEREAS, prior to the consummation of the transactions in the next recital, the
Company had no assets or liabilities;

 

WHEREAS, Equitable Production Company, a Pennsylvania corporation (“EPC”), EGEL,
Pine Mountain Oil and Gas, Inc., a Virginia corporation (“PMOG”), and the
Company entered into that certain Contribution Agreement, dated as of
April         , 2007 (the “Contribution Agreement”), whereby EPC and EGEL
contributed all of their right, title and interest in and to that certain
natural gas pipeline gathering system and pipeline located in Dickenson,
Buchanan, Wise and Russell Counties, Virginia, commonly known as the Nora gas
gathering system and the Nora-T pipeline, used in the gathering of natural gas
and as further described therein (such system and pipeline, together with
related assets contributed to the Company, the “Gathering Assets”) to the
Company, and PMOG contributed a specified amount of cash and its interest (if
any) in certain assets related to the Gathering Assets to the Company on the
terms and conditions set forth therein (in each case) in exchange for Membership
Interests in the Company; and

 

WHEREAS, the Members now desire to enter into this Agreement to establish their
relative rights and obligations with respect to the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Members and the Company
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions and Interpretation.  Capitalized terms used
in this Agreement and the Exhibits hereto, but not otherwise defined in this
Agreement and the Exhibits hereto shall have the meanings assigned to such terms
in Exhibit A. Exhibit A also sets forth certain rules applicable to the
interpretation of this Agreement.

 

ARTICLE 2

 

ORGANIZATION AND MEMBERSHIP INTERESTS

 

Section 2.1            Formation. The Company was organized as a Delaware
limited liability company by the filing of a Certificate of Formation (the
“Certificate of Formation”), a copy of which is attached hereto as Exhibit B,
with the Secretary of State of Delaware pursuant to the Act. This Agreement
amends and restates the Original LLC Agreement.

 

Section 2.2            Name. Pursuant to the Certificate of Formation, the legal
name of the Company is “Nora Gathering, LLC” and all Company business must be
conducted in such name or such other names that comply with Applicable Law as
the Management Committee may select from time to time.

 

Section 2.3            Registered Office; Registered Agent; Principal Office.
The registered office of the Company in the State of Delaware shall be the
initial registered office designated in the Certificate of Formation or such
other office (which need not be a place of business of the Company) as the
Management Committee may designate from time to time in accordance with
Applicable Law. The registered agent of the Company in the State of Delaware
shall be the initial registered agent named in the Certificate of Formation or
such other Person or Persons as the Management Committee may designate from time
to time in accordance with Applicable Law. The principal office of the Company
shall be at such place as the Management Committee may designate, and the
Operating Member shall (i) maintain the Company’s records there or such other
place as the Management Committee may designate from time to time in accordance
with Applicable Law and (ii) keep the street address of such principal office at
the registered office of the Company in the State of Delaware.

 

Section 2.4            Purpose of the Company. The purpose of the Company is to
own, construct, maintain, manage, operate and Transfer the Gathering System and
to engage in the business of gathering, compressing, transporting and delivering
natural gas and all other necessary and appropriate activities incidental to the
foregoing.

 

Section 2.5            Foreign Qualification. Prior to the Company conducting
business in any jurisdiction other than the State of Delaware, the Operating
Member shall cause the Company to comply, to the extent procedures are available
and those matters are reasonably within the control of the Operating Member,
with all requirements necessary to qualify the Company as a foreign limited
liability company in that jurisdiction. At the request of the Operating Member,
each Member shall execute, acknowledge, swear to, and deliver all certificates
and other

 

2

--------------------------------------------------------------------------------


 

instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

 

Section 2.6            Term. The existence of the Company commenced as of the
date upon which the Certificate of Formation was filed in the office of the
Secretary of State of the State of Delaware, and the Company shall continue in
existence until it is dissolved in accordance with the provisions of this
Agreement, and to the extent provided under the Act, until its affairs are wound
up and the Company is terminated in accordance with the provisions of this
Agreement and the Act (the “Term”).

 

Section 2.7            Title to Property; Contracts. The Gathering System owned
by the Company shall be owned by the Company as an entity and no Member shall
have any ownership interest in such Gathering System in its individual name. The
Company shall hold title to the Gathering System in the name of the Company and
not in the name of any Member. All contracts and agreements entered into on
behalf of the Company by any Member (whether or not in such Member’s capacity as
the Operating Member) shall be in the name of the Company and not in the name of
such Member.

 

Section 2.8            No Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member, for any purposes
other than United States federal and state tax purposes, and this Agreement
shall not be construed to suggest otherwise.

 

Section 2.9            Membership Interests. The names, addresses and relative
Membership Interests of the Members are as set forth on Exhibit C attached
hereto. If and when the Company issues additional Membership Interests or a
Member Transfers all or a portion of its Membership Interest pursuant to, and in
accordance with, the terms and conditions of this Agreement, then upon such
issuance or Transfer, as applicable, the Operating Member shall amend Exhibit C
and the records of the Company, as appropriate, to reflect such issuance or
Transfer and deliver to each Member, within a reasonable time thereafter, a copy
of Exhibit C, as amended.

 

Section 2.10         Transactions With Members. Nothing contained in this
Agreement shall prohibit the Company from entering into any transactions or
arrangements with any Member or its Affiliates; provided, however, that, except
for the Approved Affiliate Transactions, the Management Committee shall have
approved such transactions or arrangements.

 

Section 2.11         Right of Competition.

 

(a)       The Members hereby expressly agree that, except as set forth in
Section 2.11(b) and Section 3.5(c), there is no duty or obligation of a Member
or its Affiliates to offer to the Company or its other Members or their
Affiliates any particular business opportunity, project or property which may
become available to such Member or its Affiliates, and to the extent permitted
by Applicable Law and subject to the foregoing, the Members waive any duties or
obligations of the other Members and their Affiliates under Applicable Law to
offer to the Company or such Members or their Affiliates any such business
opportunity, project or property.

 

3

--------------------------------------------------------------------------------


 

(b)      Notwithstanding anything herein to the contrary, each Member (the
“Presenting Member”) agrees that it shall present, by written notice (the
“Construction Notice”) to the Management Committee and the other Members, any
proposed construction of a natural gas pipeline, separate compression or other
facility (the “Proposed Facility”) by such Presenting Member or its Affiliates
within the AMI for the gathering of gas from any well in the AMI in which any
Member (or its Affiliates) owns or controls a working interest. The Construction
Notice must include a description of the Proposed Facility, the timing of the
proposed construction and a reasonable estimate of (i) the aggregate costs of
such proposed construction and (ii) the natural gas volumes expected to flow
through such Proposed Facility during the next ten (10) year period (which shall
be accompanied by a current reserve report for the area served by the Proposed
Facility). The Company, acting through the Management Committee by the
affirmative vote of the Committee Members (other than the Presenting Member and
its Affiliates) representing more than fifty percent (50%) of the Membership
Interests remaining after excluding the Membership Interests held by the
Presenting Member and its Affiliates, shall have the first right and opportunity
for sixty (60) days from the receipt of the Construction Notice to elect, by
written notice from the Management Committee to the Presenting Member, to
construct, own and operate the Proposed Facility under the terms of this
Agreement as an addition to the Gathering System; provided, that this
Section 2.11(b) shall have no applicability to the Parallel Pipeline described
in Section 3.5(d). If the Company so elects to construct, own and operate the
Proposed Facility in accordance with the previous sentence, then the Members
agree that the then current Approved Annual Budget shall be automatically
amended to include the estimated cost of the Proposed Facility in such Approved
Annual Budget. Failure of the Management Committee to timely deliver the written
notice to the Presenting Member shall be deemed an election by the Company to
not construct, own or operate the Proposed Facility. If the Company does not
elect to construct, own or operate the Proposed Facility pursuant to this
Section 2.11(b), then the Presenting Member may construct, own and operate the
Proposed Facility at its sole cost and expense and connect the Proposed Facility
to the Gathering System pursuant to Section 3.5 hereof or any alternative
gathering system. The Company and the Members hereby acknowledge that, subject
to the provisions of the Operating Agreement, a Member (or its Affiliates) may
connect any well (inside or outside of the AMI) in which such Member (or its
Affiliates) owns or controls a working interest to another gathering system
other than the Gathering System, and such Member shall not be deemed to have
breached any of its obligations to the Company if it decides to do so.

 

(c)       Subject to a Member’s and any of its Affiliate’s obligations under
this Agreement, the Operating Agreement, other applicable agreements and
Applicable Law, it is understood and agreed that (i) a Member shall not be
required to devote all of its time to the Company’s business, and (ii) any
Member and its Affiliates may engage in and possess interests in other business
ventures of any and every type and description, independently or with others,
including the ownership, acquisition, development, operation and management of
natural gas gathering systems, gas transmission and other pipeline systems, gas
storage, gas processing, oil and gas properties, oil and gas drilling programs
(including adjacent to the Gathering System) and/or any other business venture
which may be in direct or indirect competition with the business and assets of
the

 

4

--------------------------------------------------------------------------------


 

Company. Subject to a Member’s and any of its Affiliate’s obligations under this
Agreement, the Operating Agreement, other applicable agreements and Applicable
Law, (i) neither the Company nor any other Members or their Affiliates shall
have any right, title or interest in or to such independent ventures or to any
profits therefrom, (ii) to the extent permitted by Applicable Law, no Member or
any of its Affiliates shall be in breach of its duties or obligations to the
Company or other Members or their Affiliates under Applicable Law by engaging in
such independent ventures, and (iii) each Member and the Company hereby waives
any right or claim it may have against a Member or any of its Affiliates or any
of their successors with respect to any such independent ventures or the income
or profits therefrom.

 

Section 2.12         Gathering Agreements and Priority.

 

(a)       The Members and the Company agree that the Company, subject to the
provisions of Section 3.9, shall gather gas owned by any Member or its
Affiliates on substantially the terms contained in the agreement attached hereto
as Exhibit D (the “Gathering Agreement”), with such changes as may be approved
from time to time by the Management Committee. The Members agree that, in
entering into agreements for gas gathering by the Company and conducting the
Company’s business, the Operating Member shall use commercially reasonable
efforts to cause gas produced from any well in the Contract Area in which a
Member (or its Affiliates) and each of the other Members (or an Affiliate of the
applicable Member) owns or controls a working interest under the Operating
Agreement (“First Priority Gas”) to be transported with first priority and
preference over any other gas that might be transported in the Gathering System.
The Members further agree that, in entering into agreements for gas gathering by
the Company, the Operating Member shall use commercially reasonable efforts to
cause gas produced from any well in the Contract Area in which one or more (but
not all) Members or their Affiliates own or control a working interest not
subject to the Operating Agreement (“Second Priority Gas”) to be transported
with priority and preference second only to First Priority Gas, and if more than
one Member is transporting Second Priority Gas, then on pro rata basis. The
Members further agree that, in entering into agreements for gas gathering by the
Company, the Operating Member shall use commercially reasonable efforts to cause
gas produced from any well outside of the Contract Area in which all Members or
their Affiliates own or control a working interest (“Third Priority Gas”) to be
transported with priority and preference second only to Second Priority Gas and
First Priority Gas, and if more than one Member is transporting Third Priority
Gas, then on pro rata basis. The Members further agree that, in entering into
agreements for gas gathering by the Company, the Operating Member shall use
commercially reasonable efforts to cause gas produced from any well outside of
the Contract Area in which one or more (but not all) Members or their Affiliates
own or control a working interest (“Fourth Priority Gas”) to be transported with
priority and preference second only to Third Priority Gas, Second Priority Gas
and First Priority Gas, and if more than one Member is transporting Fourth
Priority Gas, then on pro rata basis. The Members acknowledge the existence of
the Nora T/Kentucky West Interconnect on the Gathering System but agree that gas
delivered through such Nora T/Kentucky West Interconnect shall be treated as
Fourth Priority Gas, notwithstanding anything herein to the contrary.

 

5

--------------------------------------------------------------------------------


 

(b)      Notwithstanding any provision that provides priority in the Gathering
System to the gas owned or controlled by any Member or its Affiliates, the
Members further acknowledge and agree that there may be periods of time during
which such priority cannot be maintained due to operational or production rate
reasons. The Operating Member shall use its customary practices and other
commercially reasonable efforts to attempt to facilitate the continued flow of
the gas of each Member or its Affiliates through the Gathering System in
accordance with the priorities established in Section 2.12(a) during such
periods.

 

ARTICLE 3

 

MANAGEMENT

 

Section 3.1            Management.

 

(a)       The Company shall be a member managed limited liability company. To
facilitate the orderly and efficient management of the Company, the Members
shall act through the Management Committee and the Operating Member pursuant to
this Article 3. Decisions or actions taken by the Management Committee and the
Operating Member pursuant to this Agreement shall constitute decisions or
actions by the Company and shall be binding on the Company.

 

(b)      The “Management Committee” shall be composed of each Member that is the
holder of record of a Membership Interest. Each such Member entitled to a
position on the Management Committee shall be a “Committee Member.” If two or
more Members are Affiliates, then only one of the Affiliated Members shall be
permitted to be a Committee Member. Such Affiliated Members may decide which
Member among or between them will represent their collective interests as a
Committee Member. Each Committee Member shall, by notice to the Company and each
other Member, nominate one principal representative (the “Principal
Representative”) and one alternate representative (the “Alternate
Representative” and each Principal Representative or Alternate Representative
being a “Representative”) to represent such Committee Member at meetings of the
Management Committee. Each Committee Member shall have the right at any time, by
notice to the Company and each other Committee Member, to remove with or without
cause and replace any Representative nominated by it. The Representatives shall
be duly constituted as the authorized representatives and agents of the
appointing Committee Members for purposes of exercising the rights, powers and
duties of such Committee Members hereunder and each Representative shall have
the right to vote and take action by written consent on behalf of the Committee
Member that nominated such Representative. When a Principal Representative is
absent, such Representative shall be replaced by the Alternate Representative
nominated by the same Committee Member. Each Committee Member shall cause its
Representatives to take commercially reasonable efforts to attend all of the
meetings of the Management Committee.

 

(c)       Each Member hereby agrees that, it shall not take, nor permit its
Representatives to take, without the prior written consent of the Management
Committee,

 

6

--------------------------------------------------------------------------------


 

any action which would commit or bind, or purport to commit or bind, the Company
to any act, agreement or other instrument or undertaking of any kind or nature
whatsoever, nor expend, nor permit its Representatives to expend, without the
prior written consent of the Management Committee, any amounts for the account
of the Company, and will indemnify each other Member and the Company against any
claim, loss, damage or liability to which such other Member or the Company may
become subject by reason of any breach of this undertaking by that Member;
provided, that the provisions of this paragraph shall not apply to actions taken
by the Operating Member in its capacity as Operating Member, in compliance with
the provisions of this Agreement. The Company shall indemnify and hold harmless
(to the extent of the Company’s assets only) each Member and its Affiliates from
any and all damages, losses, costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities arising from or relating to settlements,
claims, demands or causes of action brought by or on behalf of any Person (other
than the Company, the Members or their Affiliates), which settlements, claims,
demands or causes of action arise out of or result from the Company’s activities
and business, even though caused in whole or in part by a pre-existing defect,
or the negligence (whether sole, joint or concurrent), strict liability,
violation of Applicable Law, or other legal fault of such Member or Affiliate
(excluding, however, any such damages, losses, costs, expenses and liabilities,
including reasonable attorneys’ fees and expenses, to the extent caused by the
gross negligence or willful misconduct (which shall include actual knowledge at
the time in question of material unlawful acts committed by such Member or
Affiliate) of such Member or Affiliate).

 

(d)      The vote of each Committee Member shall be equal to the Membership
Interest of such Committee Member or, where two Members are Affiliates, the
collective Membership Interests of the group of Members that are Affiliates.
Except as otherwise provided in this Agreement (including Section 2.11(b),
Section 3.2(e), Section 3.2(f), Section 3.3(c), Section 6.7(a), Section 7.1(c),
Section 7.3(a) and Section 7.3(b)), the Management Committee shall make
decisions, take actions or give its consent or approval by the affirmative vote
of the Committee Members representing more than fifty percent (50%) of the
Membership Interests. The same vote required for any decision, action, consent
or approval of the Management Committee as provided herein (including the vote
required by Section 2.11(b), Section 3.2(e), Section 3.2(f), Section 3.3(c),
Section 6.7(a), Section 7.1(c), Section 7.3(a) and Section 7.3(b)) shall also be
required for any amendment to, or modification of, such decision, action,
consent or approval or ratification of such decision, action, consent or
approval not previously approved by it.

 

(e)       Management Committee meetings shall be held in person, by proxy or by
telephone conference call, video conference or similar means whereby all
participating Representatives in attendance at the meeting can hear and speak to
each other. Any Member entitled to vote at a Management Committee meeting shall
have the right to call such a meeting by giving notice to the Principal
Representative of each Committee Member of the time, date, location and means of
conducting such meeting and the agenda for such meeting at least ten (10) days
prior to such meeting or, for a meeting in a case of emergency with respect to
the Gathering Assets, as soon as reasonably practicable prior to such meeting
(it being understood that the sole agenda item for a meeting in a case of
emergency with respect to the Gathering Assets shall be the item giving rise to
such

 

7

--------------------------------------------------------------------------------


 

emergency). Meetings of the Management Committee shall be held not less
frequently than once every calendar year beginning in 2008. Notice of any
meeting or of the agenda for the meeting or both shall be deemed waived if
waived in writing by all Committee Members entitled to vote at such meeting.
Additional items may be added to the agenda by any Committee Member, in each
case by notice to each Committee Member not less than three (3) days prior to
the scheduled date for the meeting, except for a meeting in a case of emergency
with respect to the Gathering Assets. If notice of the agenda for a Management
Committee meeting has not been waived as provided above, only items on the
agenda may be the subject of a vote at such meeting, unless otherwise agreed by
all Committee Members entitled to vote at such meeting. Except for a meeting in
a case of emergency with respect to the Gathering Assets, the notice for a
Management Committee meeting provided in the third preceding sentence or the
notice of a change in the agenda therefor provided in the immediately preceding
sentence shall in each case be provided in accordance with Section 11.2 and
shall be accompanied by such written materials as would provide to each
Committee Member information reasonably sufficient for such Committee Member to
reach an informed business decision on each item on such agenda. Notwithstanding
the preceding sentence, failure to receive such information shall in no event be
cause for invalidity of any resolution adopted by the Management Committee or
notice of such meeting. Committee Members shall be entitled to bring to
Management Committee meetings Alternative Representatives and advisors whose
expertise is reasonably related to the matters to be discussed.

 

(f)       Any decision or action required or permitted to be taken at a meeting
of the Management Committee may be taken without a meeting by written consent of
the Committee Members whose affirmative vote is required for the taking of such
decision or action.

 

Section 3.2            Operating Member.

 

(a)       Each Member acknowledges and agrees that EGEL shall serve as the
operating Member of the Company (the “Operating Member”), and in such capacity
shall have certain rights, powers and authority as well as duties and
responsibilities, each as set forth herein. The Operating Member shall use its
reasonable efforts to perform its duties and responsibilities in its capacity as
the Operating Member pursuant to this Agreement in accordance with all
Applicable Law and in what it reasonably believes in good faith to be the best
interests of the Company.

 

(b)      Except as otherwise provided herein, the Operating Member shall bear no
cost, expense or liability of the Company and shall not be entitled to any
remuneration in connection with its acting as the Operating Member. The costs
and expenses of the Operating Member shall be reimbursed by the Company in
accordance with the procedures and methods described on Exhibit I hereto. The
Operating Member shall use its reasonable efforts to recoup such costs and
expenses through the charging of gathering fees and rates for gathering of gas
through the Gathering System, including pursuant to the terms of Exhibit C of
the Gathering Agreement. The Members agree that the costs and expenses of the
Operating Member covered by this Section 3.2(b) include (and are not in addition
to) the costs and expenses incurred by the Operating Member pursuant to

 

8

--------------------------------------------------------------------------------


 

that certain Services Agreement, dated effective as January 1, 2005, between the
EPC and EGEL, and the costs and expenses incurred by the Operating Member under
such Services Agreement shall not operate to increase the costs and expenses for
which the Operating Member is entitled to be reimbursed by the Company in
accordance with the procedures and methods described on Exhibit I hereto.

 

(c)       The Company shall indemnify and hold harmless (to the extent of the
Company’s assets only) the Operating Member and its Affiliates from any and all
damages, losses, costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities arising from or relating to settlements, claims,
demands or causes of action brought by or on behalf of any Person (other than
the Company, the Members or their Affiliates), which settlements, claims,
demands or causes of action arise out of or result from the Operating Member’s
acting in its capacity as Operating Member and performing duties and
responsibilities of the Operating Member under this Agreement, even though
caused in whole or in part by a pre-existing defect, or the negligence (whether
sole, joint or concurrent), strict liability, violation of Applicable Law, or
other legal fault of the Operating Member or its Affiliates (excluding, however,
any such damages, losses, costs, expenses and liabilities, including reasonable
attorneys’ fees and expenses, to the extent caused by the gross negligence or
willful misconduct (which shall include actual knowledge at the time in question
of material unlawful acts committed by the Operating Member or its Affiliates)
of the Operating Member or its Affiliates).

 

(d)      The Operating Member may resign at any time by one hundred and eighty
(180) days prior written notice to the Management Committee.

 

(e)       The Operating Member may be removed by the Management Committee acting
by the affirmative vote of the Committee Members representing at least fifty
percent (50%) of the Membership Interest upon:

 

(i)         the Operating Member being adjudicated a bankrupt or insolvent;

 

(ii)        a Transfer of the Membership Interest of the Operating Member such
that, following such Transfer, the Operating Member holds no Membership
Interest; provided, that the Operating Member may Transfer all or any part of
its Membership Interest and all of its right to act as Operating Member to any
Affiliate of the Operating Member who is also a Member, subject to the
provisions of Article 6; or

 

(iii)       the gross negligence or willful misconduct (which shall include
actual knowledge at the time in question of material unlawful acts committed by
the Operating Member) of the Operating Member;

 

provided, however, if the Operating Member disputes the propriety of removal
pursuant to clause (iii) of this Section 3.2(e), no successor Operating Member
shall be appointed, and the Operating Member shall continue to serve and
discharge its duties in such capacity in accordance with this Agreement, until
removal by court order or until such dispute has been resolved by a
determination of a court of competent jurisdiction.

 

9

--------------------------------------------------------------------------------


 

 

(f)       In the event a successor Operating Member is necessary due to the
resignation or removal of an Operating Member, the Management Committee shall
meet as soon as possible to appoint a successor Operating Member, which
successor Operating Member must be a Member. If an Operating Member is removed,
such Operating Member shall have the right to vote on the election of the
successor, but neither such Operating Member nor any of its Affiliates shall
have the right to vote for itself or themselves as successor Operating Member
unless approved by the Management Committee acting by the vote of all of the
Committee Members other than the existing Operating Member and its Affiliates.
In no event shall any Member or its Affiliate be appointed successor Operating
Member without its consent. Upon the effective date of the resignation or
removal, the successor Operating Member shall succeed to all duties, rights and
authority prescribed for the Operating Member; provided, however, that the
Operating Member shall continue to serve and discharge its duties in such
capacity until the earlier of (i) one hundred and eighty (180) days after
resignation or removal or (ii) the successor Operating Member shall have been
appointed and assumed authority pursuant to this Section 3.2(f). The former
Operating Member shall transfer to the successor Operating Member custody of all
Company property and such books of account, records and other documents of the
Company required to be maintained by Operating Member pursuant to this Agreement
or otherwise held by such former Operating Member, provided that the former
Operating Member shall be entitled to retain copies of any records and documents
to which it would be entitled as a Member or as required by Applicable Law or
its customary record retention policies.

 

(g)      Except for the decisions, actions, consents or approvals delegated to
the Management Committee pursuant to this Agreement, the Operating Member shall
conduct, direct and exercise control over all activities of the Company and the
Gathering System, and shall have full power and authority on behalf of the
Company to manage and administer the business and affairs of the Company and the
Gathering System, and to do or cause to be done any and all acts deemed by the
Operating Member in its sole discretion to be necessary or appropriate to
conduct the business of the Company and the Gathering System, including the
authority to take the actions described in this Agreement and to bind the
Company and the Gathering System, in making contracts and incurring obligations
in the name of the Company and the Gathering System, in the course of the
business of the Company and the Gathering System. Without limiting the
generality of the foregoing and except as provided in Section 3.3 or otherwise
under this Agreement, the Operating Member’s power and authority shall include
the power and authority on behalf of the Company to:

 

(i)          Direct, monitor and conduct the business and operations of the
Company;

 

(ii)         Provide proper coordination between the Management Committee, the
Company and the Members;

 

(iii)        Prepare and administer the Approved Annual Budgets, including
making expenditures authorized thereunder;

 

10

--------------------------------------------------------------------------------


 

(iv)        Manage the daily operations of the Company;

 

(v)         Adopt such policies as it determines reasonably appropriate from
time to time, including policies regarding contracting, accounting, employment
and training;

 

(vi)        Negotiate, execute and administer any agreements or other documents
executed herewith and therewith, in the name and on behalf of the Company, and
to take any and all actions deemed appropriate or which may be required in
connection with the foregoing;

 

(vii)       Apply for and obtain all necessary. Governmental Authorizations and
post any bonds as may be required by the Company;

 

(viii)      Negotiate and settle any single third party damage claim or suit
against the Company in complete settlement of such claim or suit involving the
payment by the Company of not more than Five Hundred Thousand Dollars
(US$500,000.00);

 

(ix)        Open, manage (including depositing funds into and withdrawing funds
from) and close bank and investment accounts of the Company, authorize others to
take such actions on behalf of the Company, pay and discharge expenses of the
Company and hold Company funds advanced or received in Company bank and
investment accounts (subject to netting the revenues received by the Company
from its business and operations against the expenses incurred by the Company in
connection with such business and operations in such cash management arrangement
as the Operating Member determines to be commercially reasonably under the
circumstances, unless otherwise required by the Management Committee); provided,
that the Operating Member shall keep an accurate record of expenses incurred and
charges against funds and credits received and shall make such reports thereof
and deposits into bank and investment accounts of the Company as the Management
Committee may direct;

 

(x)         Purchase and otherwise acquire real or personal property of every
nature considered necessary or appropriate to carry on and conduct the business
of the Company and the Gathering System, including necessary or appropriate
improvements and expansions;

 

(xi)        Loan funds as may be authorized by the terms of the Contribution
Agreement and be paid such indebtedness in accordance with such terms;

 

(xii)       Maintain, operate and manage the Gathering System; renew, replace,
repair, abandon or make other appropriate disposition of the Company’s
properties; contract with third Persons for such purposes; and do any and all
other things necessary or appropriate to carry out the decisions of the
Management Committee and the terms and provisions of this Agreement;

 

11

--------------------------------------------------------------------------------


 

(xiii)      Enter into and execute any necessary contractor service agreements,
gas processing agreements, transportation agreements, disposal agreements, gas
gathering, gas exchange or sales contracts, transfer orders, division orders and
any other applicable agreements customarily employed in the oil and gas industry
in connection with the acquisition, sale, management or operation of natural gas
gathering system properties or in connection with facilitating the gathering of
gas production received into and delivered from the Gathering System in
accordance with this Agreement;

 

(xiv)      Sell, assign, convey or otherwise Transfer, for such consideration,
and upon such terms and conditions as the Operating Member may determine to be
in the best interests of the Company and the Gathering System, all or any part
of the Gathering System assets, any interest therein, or any interest payable
therefrom, and in connection therewith to execute and deliver such deeds,
assignments and conveyances containing such warranties as the Operating Member
may determine to be appropriate;

 

(xv)       Purchase, lease, rent or otherwise acquire or obtain the use of
facilities, machinery, equipment, tools, materials and all other kinds and types
of real or personal property that may in any way be deemed necessary, convenient
or advisable in connection with carrying on the business of the Company and the
Gathering System;

 

(xvi)      Pay rentals, all applicable taxes and any other amounts necessary or
appropriate to the maintenance or operation of the Company and the Gathering
System;

 

(xvii)     Sue and be sued, complain, defend and settle in the name of and on
behalf of the Company and the Gathering System;

 

(xviii)    Quitclaim, surrender, release or abandon any of the Company assets
that is not a material or used and useful asset, with or without consideration
therefor;

 

(xix)       Execute in the name of the Company and deliver all checks, drafts,
endorsements and other orders for the payment of Company and the Gathering
System funds;

 

(xx)        Appear and represent the Company and the Gathering System before any
Governmental Authority and to make all necessary or appropriate filings before
such Governmental Authority; and

 

(xxi)       Take such other action, execute and deliver such other documents and
perform such other acts as reasonably may be deemed by the Operating Member to
be necessary or appropriate to carry out the business and affairs of the Company
and the Gathering System in accordance with this Agreement.

 

12

--------------------------------------------------------------------------------


 

(h)      Except for the decisions, actions, consents or approvals delegated to
the Management Committee pursuant to this Agreement, each Member hereby consents
and agrees that the Operating Member is authorized to execute, deliver and
perform the agreements, acts, transactions and matters to be performed by the
Operating Member described in this Agreement on behalf of the Company and the
Gathering System, without any further act, approval or vote of the Members.

 

(i)        In accomplishing the actions provided for in Section 3.2(g) and in
fulfilling its obligations pursuant to this Agreement, the Operating Member may
retain or use its personnel, properties and equipment, or the Operating Member
may hire or rent personnel, properties and equipment of third Persons, and may
employ on a temporary or continuing basis outside accountants, attorneys,
consultants and others on such terms as the Operating Member deems advisable and
in the best interests of the Company in the Operating Member’s judgment.

 

Section 3.3            Restrictions on Operating Member’s Power and Authority.

 

(a)       Unless such acts have been approved by the Management Committee or are
contemplated by the then current Approved Annual Budget, the Operating Member
shall not have the power or authority to itself, or to cause the Company and the
Gathering System, to do or perform any of the following acts on behalf of the
Company without having obtained the prior written consent of the Management
Committee:

 

(i)         Incur any indebtedness or make any loan other than the indebtedness
referred to in Section 3.2(g)(xi) and trade payables incurred in the ordinary
course of the operations of the Company and the Gathering System;

 

(ii)        Sell, assign, convey or otherwise dispose of properties in any
calendar year having with an aggregate net book value at the time of more than
Five Hundred Thousand Dollars (US$500,000.00) (excluding any abandonment of
properties in the ordinary course of operations);

 

(iii)       Mortgage, pledge, assign in trust or otherwise encumber or permit to
be encumbered any of the Company assets, except for (A) materialman’s,
mechanic’s, repairman’s, employee’s, contractor’s, operator’s and other similar
liens or charges arising in the ordinary course of business for amounts not yet
delinquent or (B) inchoate liens relating to Taxes;

 

(iv)       Guarantee in the name or on behalf of the Company, the payment of
money or the performance of any contract or other obligation of any Person other
than the Company;

 

(v)        Loan any funds of the Company or the Gathering System to any Member
or any of their Affiliates other than the loan referred to in
Section 3.2(g)(xi);

 

(vi)       Enter into, after the effective date hereof, any new agreements or
amendments of any existing or new agreements that obligate the Company or the

 

13

--------------------------------------------------------------------------------


 

Gathering System for a term of more than one (1) year and/or requires payments
by the Company or the Gathering System in excess of one percent (1%) of the
Company’s annual gross revenues, except for construction contracts or other
agreements related to capital costs contemplated by an Approved Annual Budget;

 

(vii)      Institute any action on behalf of the Company or agree to any
settlement or confess a judgment against the Company in connection with a
threatened or pending claim, suit or other legal action involving the payment by
the Company of more than Five Hundred Thousand Dollars (US$500,000.00);

 

(viii)     Terminate or materially modify the terms of any Gathering Agreement
or any gathering agreement between the Company and third Persons or consent to
any assignment by the counterparty thereto of its rights and obligations under
any Gathering Agreement or enter into any new gathering agreement (A) with any
Member or its Affiliates, other than the Gathering Agreement, or (B) with third
Persons;

 

(ix)       Approve any amendment to the Certificate of Formation or this
Agreement;

 

(x)        Seek regulation of any of he Company’s assets by any Governmental
Authority;

 

(xi)       Approve in respect of the Company the commencement by the Company of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar Applicable Law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company to the entry of a decree or order for relief in respect of the Company
in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar Applicable Law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company; or the filing by the Company of a petition or answer or consent seeking
reorganization or similar relief in respect of the Company under any Applicable
Law; or the consent by the Company to the filing of such petition or to the
appointment of or taking possession in respect of the Company by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or similar official of the
Company or of any substantial part of the property of the Company; or the making
by the Company of an assignment for the benefit of creditors; or the admission
by the Company in writing of its inability to pay its debts generally as they
become due; or the dissolution, split-up or winding up of the Company;

 

(xii)      Approve any consolidation, merger or sale of all or substantially all
of the assets of the Company or the transformation of the Company into another
entity;

 

(xiii)     Suspend operation of the Gathering System for economic reasons (and
not reasons related to maintenance, emergencies or operational necessity);

 

14

--------------------------------------------------------------------------------


 

(xiv)     Acquire interests in existing companies or cause the incorporation of
companies, Affiliates, or the formation of joint ventures, partnerships or
profit sharing arrangements for the development of activities or businesses for
any purpose, to make contributions in cash, in kind or in services thereto, or
to liquidate or wind up such companies and to transfer any ownership interests,
rights or shares thereof;

 

(xv)      Issue any new Membership Interests;

 

(xvi)     Obligate the Company in any material manner that would be inconsistent
with the purposes of the Company;

 

(xvii)    Perform any act that would subject any other Member to liability to
third Persons for debts or obligations of the Company;

 

(xviii)   Cause the Company to distribute any of its assets to a Member or an
Affiliate of a Member other than permitted in this Agreement pursuant to
Section 8.2;

 

(xix)      Except for Approved Affiliate Transactions, cause the Company to
enter into any transactions with a Member or an Affiliate of a Member;

 

(xx)       Approve any tax elections of the Company;

 

(xxi)      Cause the Company to undertake any capital project not otherwise
contemplated in the then current Approved Annual Budget, except as provided
under Section 3.4(c) or Section 3.4(d);

 

(xxii)     Approve accounting procedures of or for the Company not in accordance
with U.S. GAAP;

 

(xxiii)    Cause or permit the Company to enter into any hedging or derivative
transaction;

 

(xxiv)   Take any action that would cause the Company’s aggregate expenditures
in any period of time covered by an Approved Annual Budget to exceed one hundred
and ten percent (110%) of the total expenditures set forth in such Approved
Annual Budget, except as provided in Section 3.4(d);

 

(xxv)    Pursuant to Section 3.5(a) and Section 3.5(b), approve and reject
requests to connect any pipeline, including any Connecting Pipeline Facilities,
to the Gathering System;

 

(xxvi)   Cause the Company to deliver gas through the Gathering System to a
delivery point other than (A) the Nora Lateral pipeline interconnect with the
East Tennessee Natural Gas Company pipeline and (B) the proposed Jewel Ridge
pipeline interconnect with the East Tennessee pipeline as covered by the
Approved Annual Budget for Fiscal Year 2007 (such points of interconnect

 

15

--------------------------------------------------------------------------------


 

referred to in clauses (A) and (B) above, the “Delivery Points”); provided, that
this provision shall not apply to any Curtailment lasting for a period of less
than ninety (90) days;

 

(xxvii)  Terminate or materially amend any Member Interconnect Agreement with
any Member or any Member’s Affiliate or, other than pursuant to the Member
Interconnect Agreement, enter into an interconnect agreement with any Member or
any Member’s Affiliates (other than for the interconnect at the northern border
of Virginia between the Nora-T Line and the pipeline owned and operated by
Kentucky West Virginia Gas Company, LLC (the “Nora-T/Kentucky West
Interconnect”) or as provided in Section 3.5(c)), or consent to any assignment
by any Member of its rights and obligations under any Member Interconnect
Agreement; and

 

(xxviii)  Disconnect any Member’s or any Member’s Affiliate’s interconnection
facilities from the Gathering System; provided that this shall not limit the
Operating Member’s right to shut in any Member as permitted under the Member
Interconnect Agreement.

 

(b)     Whenever the consent of the Management Committee is required under
Section 3.3(a), the Operating Member shall submit a written request for such
consent to each Committee Member. Each Committee Member shall use all
commercially reasonable efforts to respond to the Operating Member within ten
(10) Business Days of the date of its receipt of the Operating Member’s written
request for consent. Any failure by a Committee Member to respond within the
requisite time period shall be deemed a vote of such Committee Member on the
Management Committee to approve or consent to the request of the Operating
Member.

 

(c)     The Management Committee acting solely by the affirmative vote of any
Member (without the vote of any other Members) may cause the Company to enforce
the Company’s rights under the Contribution Agreement against any other Member.
The Management Committee acting solely by the affirmative vote of any Member
that is not a party to a transaction or arrangement between the Company and
another Member or its Affiliates may cause the Company to enforce the Company’s
rights with respect to such transaction or arrangement. The Management Committee
acting solely by the affirmative vote of any Member other than the Member
indebted to the Company (without the vote of any other Members) may cause the
Company to enforce the Company’s rights (i) under any loan made by the Company
to any other Member or its Affiliates pursuant to the Contribution Agreement and
(ii) against a Defaulting Member.

 

(d)     The Members acknowledge and agree that the Company is subject to the
Existing Agreements as a successor in interest and, notwithstanding any
provision to the contrary herein, the Operating Member is authorized to cause
the Company to perform its obligations under the Existing Agreements.

 

16

--------------------------------------------------------------------------------


 

Section 3.4           Annual Budget.

 

(a)                    At least ninety (90) days prior to the commencement of
each Fiscal Year, the Operating Member shall prepare and submit to the
Management Committee an annual operating, maintenance and capital budget (the
“Annual Budget”) for the Company for such Fiscal Year. Each proposed Annual
Budget shall include the following:

 

(i)                                     an estimate of the amounts to be
received and of the operating and maintenance costs and capital expenditures to
be incurred by the Company (or for which a reserve may be constituted by it)
within the relevant Fiscal Year (or, with respect to capital expenditures, for
the expected period of such capital expenditures), and a summary of the basis on
which such estimates were prepared;

 

(ii)                                  an estimate of sources and uses of funds
for the relevant Fiscal Year, the estimated timing thereof and the estimated
amount and timing of any Capital Contributions to be received or Distributions
to be made by the Company;

 

(iii)                               an estimate of working capital requirements
for such Fiscal Year, a summary of the basis on which such estimate was prepared
and any reserves required therefore; and

 

(iv)                              a reasonable estimate of the timing of any
required Capital Contributions to be made by the Members for such Fiscal Year.

 

(b)                   The Operating Member shall cooperate with the Management
Committee in connection with their review of the proposed Annual Budget. The
Management Committee shall consider, modify and endeavor either to approve or
reject each Annual Budget prior to the commencement of each Fiscal Year (as
approved, an “Approved Annual Budget”). Approval by the Management Committee of
any Annual Budget under the terms of this Agreement shall constitute deemed
authorization to the Operating Member to make the expenditures thereunder. The
Approved Annual Budget for Fiscal Year 2007 is set forth in Exhibit E. In
addition, to the extent reasonably necessary to accomplish the activities
contemplated by the then current Approved Annual Budget, the Operating Member is
authorized to make additional expenditures on behalf of the Company up to an
amount equal to ten percent (10%) of the total authorized amount of the then
current Approved Annual Budget. The ten percent (10%) overage amount authorized
by this Section 3.4(b) shall be calculated with respect to the original amount
of such Approved Annual Budget or, once amended, the amended amount of such
Approved Annual Budget; provided that any expenditures under
Section 3.4(d) shall not constitute part of the total authorized amount
(including the ten percent (10%) overage) of the Approved Annual Budget for
purposes of this Section 3.4(b). At any time the Operating Member reasonably
anticipates that overexpenditures under an Approved Annual Budget will exceed
such ten percent (10%) amount above the total authorized amount of the then
current Approved Annual Budget, the Operating Member shall promptly submit an
amended budget to the Management Committee for approval.

 

(c)                    If for any reason an Annual Budget is not approved by the
commencement of any Fiscal Year, the Management Committee shall be deemed to
have established an

 

17

--------------------------------------------------------------------------------


 

interim Annual Budget necessary for Operating Member to maintain continued
operation of the Gathering System and to construct such additional pipelines and
facilities as may be necessary or appropriate to connect the Gathering System to
wells owned or controlled by any Member or any of its Affiliates in the AMI.
Such interim Annual Budget, including an interim operating and maintenance and
capital budget, shall not exceed an amount equal to the prior year’s actual
operating and maintenance expense increased by three percent (3%). In no event
shall any capital expenditures contemplated by such interim Annual Budget be
used to construct pipelines and/or facilities to be located outside of the AMI.
The Management Committee shall continue to use reasonable efforts to approve an
agreed Annual Budget, and upon such approval, the interim Annual Budget deemed
approved pursuant to this (c) shall cease to apply.

 

(d)                   The Operating Member is authorized to make expenditures
not included in the then current Approved Annual Budget as may be necessary, in
the Operating Member’s sole and reasonable judgment, to cause the Company’s
operations to comply with Applicable Law, to accommodate coal mining if required
by Applicable Law, contract or pre-existing rights of coal owners, to comply
with any Governmental Authority requirements, or to deal with an emergency that
may endanger lives, property or the environment. Upon any such event, the
Operating Member shall provide written notice thereof to the other Members,
together with reasonable details regarding such event and the costs associated
therewith, within five (5) Business Days following such event. The Members shall
make such Capital Contributions as are necessitated by such expenditures as
requested by the Operating Member. Notwithstanding the foregoing, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member or
acting as Operating Member of the Company. Nothing in this Agreement shall be
interpreted as an agreement by any Member to be obligated personally for any or
all of the debts, obligations and liabilities of the Company.

 

(e)                    The Operating Member shall deliver to each Member, as
soon as commercially reasonable (i) following the end of each calendar quarter,
operating and financial reports of the Company (including the unaudited
financial statements consisting of a balance sheet, a statement of the Members’
Capital Accounts as of the last day of such calendar quarter, an income
statement for such calendar quarter, and a statement of cash flows for such
calendar quarter) and (ii) following the end of each calendar year, (A) an
audited balance sheet as of the last day of such calendar year, an audited
income statement for such calendar year, and a statement of cash flows for such
calendar year and notes associated with each,(B) an audited statement of the
Members’ Capital Accounts and changes therein for such calendar year; and (C) a
certificate of the Operating Member to the effect that the unconsolidated and
consolidated financial statements in clause (A) above present fairly in all
material respects the financial position and results of operations of the
Company on an unconsolidated basis, and the financial condition and results of
operations of the Company on a consolidated basis. The Operating Member shall
cause the audit described in clause (ii) above to be conducted by

 

18

--------------------------------------------------------------------------------


 

Ernst & Young LLP or, if such firm is unavailable, by a nationally recognized
independent certified public accounting firm approved by the Management
Committee.

 

(f)                      Prior to the Management Committee meeting held to
consider and approve the Annual Budget, each Member shall provide the other
Members with a reasonably detailed one (1) and three (3) year development plan
for the gas and oil exploration and development operations of such Member and
its Affiliates in the area that is served or would reasonably be served (through
expansion) by the Gathering System.

 

Section 3.5           Connecting Pipelines and Facilities

 

(a)                    If any unaffiliated third Person requests permission at
its sole expense to connect a well or separate pipeline owned by such Person
and/or install a separate compression or other facility owned by such Person (in
each case) located within or outside the AMI to the Gathering System which is
not provided for under the Company’s then current Approved Annual Budget, then
approval or disapproval of each such request shall be determined by the
Management Committee. Any such unaffiliated third Person shall be required to
enter into an interconnect agreement on substantially the terms contained in the
agreement attached hereto as Exhibit G. If any Member or any Member’s Affiliate
transports gas through the Gathering System pursuant to an arrangement other
than the arrangement under the Operating Agreement as of the date hereof, such
Member or such Member’s Affiliate shall be required to enter into an
interconnect agreement on substantially the terms contained in the Member
Interconnect Agreement.

 

(b)                   If a Member or any Affiliate of a Member requests
permission at its sole expense to connect a well or separate pipeline owned by
such Person and/or install a separate compression or other facility owned by
such Person (in each case) located outside of the AMI to the Gathering System
which is not provided for under the Company’s then current Approved Annual
Budget, then approval or disapproval of each such request, and the form and
substance of the interconnect agreement, shall be determined by the Management
Committee.

 

(c)                    If a Member or any Affiliate of a Member desires at its
sole expense to connect a separate pipeline owned by such Person and/or install
a separate compression or other facility owned by such Person (in each case)
within the AMI (each a “Connecting Pipeline Facility”) to the Gathering System,
then such Member or its Affiliate shall be permitted to connect such pipeline or
install such facility (as applicable) to the Gathering System pursuant to an
interconnect agreement in the form attached hereto as Exhibit H (each, a “Member
Interconnect Agreement”) subject to the satisfaction of the following
conditions:

 

(i)                                     Gas from the Connecting Pipeline
Facility through the Gathering System must be reasonably intended to flow in
accordance with the priority set forth in Section 2.12.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  As a condition to allowing such Connecting
Pipeline Facility to be connected to the Gathering System, the Member or its
Affiliate who owns such Connecting Pipeline Facility must agree:

 

(A)                              To transport any gas in which any other Member
(or its Affiliates) owns or controls an interest through such Connecting
Pipeline Facility for a gathering rate (and gas retention percentage) structured
in the same manner as the rate structure included in Exhibit D, which rate shall
be separate and additive to the gathering rate charged for the remainder of the
Gathering System; and

 

(B)                                To give the other Member or its Affiliate, by
written notice to such other Member, a thirty (30) day right to elect to
purchase a fifty percent (50%) equivalent interest in that portion of such
Connecting Pipeline Facility that is within the AMI at cost. If such right is
not exercised by such other Member or its Affiliate, and subsequently the
Connecting Pipeline Facility is used at any time for gas from any well in the
AMI in which such other Member or its Affiliate owns or controls a working
interest, then upon written notice from such other Member, such other Member or
its Affiliate may elect to purchase a fifty percent (50%) equivalent interest in
that portion of the Connecting Pipeline Facility that is within the AMI at a
price equal to sixty percent (60%) of the then depreciated net book value of the
cost of constructing that portion of the Connecting Pipeline Facility that is
within the AMI. If the other Member or its Affiliate elects to purchase a fifty
percent (50%) equivalent interest in that portion of the Connecting Pipeline
Facility that is within the AMI pursuant to this subsection (B), then the
closing of such purchase shall occur on the thirtieth (30 th) day following such
election (or the next Business Day after such date if such date is not a
Business Day) at the principal office of the Company, unless the Member or its
Affiliate who owns such Connecting Pipeline Facility, on the one hand, and the
Member or its Affiliate who elects to purchase such interest in that portion of
the Connection Pipeline Facility that is within the AMI, on the other hand,
agree upon a different time or date. In the event of any such purchase, the
portion of the Connecting Pipeline Facility that is within the AMI shall be
contributed to the Company or purchased by the Company as mutually agreed.

 

(d)                   To the extent the Company can do so without violating any
Applicable Law or contract, the Company and its Members hereby irrevocably grant
EGEL and its Affiliates the right to construct, own and operate for its sole
account and expense, a parallel (twin) line to the Nora-T Line. In connection
with the construction, ownership and operation of such parallel (twin) line to
the Nora-T Line, EGEL or its Affiliates may utilize all or part of any of the
rights of way, easements and similar rights owned by the Company to the extent
the Company is able to make available such rights of way, easements and other
rights requested without violating any obligations to third Persons; provided,
if EGEL or its Affiliates makes use of such rights of way, easements and other

 

20

--------------------------------------------------------------------------------


 

rights, that (1) the Company shall be deemed to have priority in such rights of
way, easements and similar rights and in the use of available capacity (now or
hereinafter existing) of EGEL and/or its Affiliates on the pipeline of the East
Tennessee Natural Gas Company to the extent necessary to allow the Company to
transport the capacity in the Gathering System and (2) EGEL and its Affiliates
will pay (i) one-half of any fees or charges arising under the instruments
creating or governing such rights of way, easements and similar rights, together
with one-half of any maintenance costs incurred by the Company with respect to
such rights of ways, easements and similar rights and (ii) any increased costs
of cathodic protection. For the purposes of this Agreement, a parallel (twin)
line to the Nora-T Line which utilizes any of the rights of way, easements and
similar rights owned by the Company shall be deemed to be (and referred to
herein as) the “Parallel Pipeline.” EGEL and its Affiliates shall be responsible
for and defend, indemnify and hold (A) the Company and its Affiliates and their
respective directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors) and (B) PMOG and its Affiliates and their
respective directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors), harmless for any damages, losses, costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
suffered by any of such Persons described in clauses (A) and (B) above to the
extent such damages, losses, costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities arise out of or relate to any of EGEL’s or
its Affiliates’ use of such rights of way, easements, and similar rights in
connection with the construction, ownership or operation of the Parallel
Pipeline. EGEL represents to the Company that it and its Affiliates, will not
use the Parallel Pipeline in a manner that would materially (x) limit the
quantities of gas that the Members are capable of transporting through the
Gathering System and to the Delivery Points or (y) decrease the price paid for
any Member’s gas. The rights to use the Company’s rights of way, easements and
similar rights for the purposes of the Parallel Pipeline may not be assigned to
any Person that is not a Member or an Affiliate of a Member.

 

Section 3.6           Segmentation of Pipelines and Facilities.  As used in this
Agreement, the term “Unbalanced Segment” means any portion of the Gathering
System owned by the Company that transports gas produced from wells in which any
Member, together with its Affiliates, owns sixty percent (60%) or more of the
working interest volumes being transported (the “Majority WI Member”). In the
event that any portion of the Gathering System constructed by the Company after
the date hereof becomes an Unbalanced Segment, any Member other than the
Majority WI Member may request that the Unbalanced Segment be segmented from the
remainder of the Gathering System. If the Operating Member determines in its
commercially reasonable discretion that the Unbalanced Segment can be segmented
from the remainder of the Gathering System by installing one or more check
meters at or near the point (s) in the Gathering System where the Unbalanced
Segment connects to the remainder of the Gathering System, the portion of the
Unbalanced Segment behind such check meter (the “Segmented Segment”) shall be
operated as follows:

 

(a)                    From the time the Unbalanced Segment becomes a Segmented
Segment, the Operating Member shall determine the gathering rate (and gas
retention percentage)

 

21

--------------------------------------------------------------------------------


 

to be charged for such segment using a rate structured in the same manner as the
rate structure included in Exhibit D, which rate shall be separate and additive
to the gathering rate charged for the remainder of the Gathering System.

 

(b)                   The Company shall continue to operate the Segmented
Segment in accordance with the provisions set forth in this Agreement.

 

(c)                    Any expansions to the Segmented Segment beyond the check
meter(s) separating the Segmented Segment from the remainder of the Gathering
System shall be considered a part of the Segmented Segment.

 

Section 3.7           Notice of Tie-In. After receiving a notice pursuant to
Section 2.9 of that certain Contract Operating Agreement, dated of even date
herewith, between PMOG and EPC (the “Contract Operating Agreement”), that a well
will be tied into the Gathering System, the Company shall promptly provide a
copy of such notice to the parties to the Contract Operating Agreement.

 

Section 3.8           PUHCA Covenant. No Member shall take any action that would
be reasonably expected to result in, or refrain from taking any action relating
to such Member that would be reasonably expected to be necessary to prevent, the
Company becoming a public-utility company within the meaning of PUHCA.

 

Section 3.9           Gathering Agreement and Interconnect Agreement. The
Members agree that to the extent any Member connects a well or pipeline to the
Gathering System, then such Member (on its own behalf and on behalf of any
non-operators in such well) shall enter into (i)(a) if the well is within the
AMI, a Member Interconnect Agreement or (b) if the well is outside the AMI, an
interconnect agreement approved by the Management Committee and (ii) to the
extent such Member is marketing its own production, the Gathering Agreement with
the Company.

 

ARTICLE 4

 

CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

 

Section 4.1           Initial Capital Contributions. The Members shall make the
initial Capital Contributions to the Company as set forth in the Contribution
Agreement.

 

Section 4.2           Additional Contributions. No Member is required to make
any additional Capital Contribution to the Company except as expressly provided
for in this Section 4.2. Subject to the provisions of this Section 4.2, the
Members shall make additional Capital Contributions in such amounts and at such
times as requested in writing by the Operating Member in order to comply with
the provisions of Section 3.4 (d) and to reasonably enable the Company to pay
all costs and expenses included in the then current Approved Annual Budget or
any interim Annual Budget under Section 3.4 (c), if applicable, (in each case)
when due. For the period of time that the Promissory Note is outstanding, at any
time when the Members are required to make additional Capital Contributions
pursuant to the preceding sentence, the Company acting through the Operating
Member shall demand payment under the Promissory Note from ET Blue Grass Company
in the aggregate amount of such additional Capital

 

22

--------------------------------------------------------------------------------


 

Contributions. If the outstanding balance under the Promissory Note is equal to
or greater than the aggregate amount of such additional Capital Contributions,
then the Members shall not be required to make such addition Capital
Contributions. If such aggregate amount of such additional Capital Contributions
exceeds the outstanding balance of the Promissory Note, then the Members shall
make additional Capital Contributions in amounts equal to the difference between
(i) such aggregate amount of such additional Capital Contributions and (ii) the
outstanding balance of the Promissory Note. Any required additional Capital
Contributions pursuant to this Section 4.2 shall be made by the Members in
accordance with their respective Membership Interests and on or before the
thirtieth (30th) day after receipt of the Operating Member’s written notice
therefore.

 

Section 4.3           Allocation of Profits and Losses. The Company’s Profits
and Losses shall be allocated in accordance with the Members’ respective
Membership Interests.

 

Section 4.4           Distributions. Distributions shall be made to the Members
at the times and in the aggregate amounts determined by the Management Committee
or as may be provided for in the then current Approved Annual Budget. Except for
the Distribution to EGEL contemplated by the Contribution Agreement and subject
to Section 7.3 hereof, all Distributions shall be allocated among the Members in
accordance with their Membership Interests. Notwithstanding anything to the
contrary contained herein, the Company shall not make a Distribution to any
Member on account of the interest of such Member in the Company if such
Distribution would violate Section 18-607 of the Act.

 

Section 4.5           Return of Capital Contributions. Except as expressly
provided in Article 7, (a) a Member is not entitled to the return of any part of
its Capital Contributions or to be paid interest in respect of its Capital
Contributions and (b) a Member shall not be required to contribute or to lend
any cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.

 

ARTICLE 5

 

BOOKS AND RECORDS

 

Section 5.1           Books and Records. During the Tenn and for a period of at
least five (5) years thereafter, the Operating Member shall keep or cause to be
kept at the address of the Company (or at such other place as the Management
Committee may designate from time to time in accordance with Applicable Law)
full and accurate accounts of the transactions of the Company, and a register of
Members, in proper books and records of account, which shall set forth all
information required by the Applicable Law. Such books and records shall be
maintained in accordance with U.S. GAAP, which shall be the basis for the
preparation of all financial reports. Such books and records shall be available
for inspection and copying at reasonable times during business hours by a Member
or its duly authorized agents or representatives for any purpose reasonably
related to such Member’s interest in the Company.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 6

 

TRANSFERS AND ASSIGNMENTS

 

Section 6.1           Restriction on Transfers of Membership Interests. A Member
may Transfer or Encumber all or any portion of its Membership Interests so long
as such Transfer complies with the provisions of this Article 6. Except as
expressly provided in this Article 6, no Member may Transfer or Encumber any of
its rights or obligations under this Agreement to any other Person. Neither the
Company nor any of the Members shall permit any Transfer or Encumbrance of
Membership Interest in violation of this Article 6 to be registered, if
applicable, in the relevant register of the Company.

 

Section 6.2           Transfers of Membership Interests; Admission as Member.
Any Transfer of Membership Interests and any admission of a Transferee as a
Member shall be subject to the requirements of this Section 6.2 and such
Transfer shall not be effective unless such requirements are complied with;
provided, however, that the Management Committee may waive any of the
requirements of this Section 6.2 (other than the requirements of Section 6.2
(b)). A Transferee who complies with the following requirements shall be
admitted to the Company as a Member:

 

(a)                    Except for a Transfer by a Member to any Affiliate of
such Member, a Transfer of all or any part of a Membership Interest, the
Transfer must comply with the provisions of Section 6.5;

 

(b)                   The following documents must be delivered to the
Management Committee:

 

(i)                                A copy of the instrument pursuant to which
the Transfer is effected.

 

(ii)                             With respect to any Transfer, an instrument,
executed by the Member making the Transfer (a “Transferor”) and its Transferee,
containing the following information and agreements: (A) the notice address of
the Transferee; (B) the total percentage of the Membership Interests owned by
the Transferee and the Transferor after the Transfer (which together must total
the total percentage of Membership Interests owned by the Transferor before the
Transfer); (C) the Transferee’s ratification of this Agreement and agreement to
be bound by it; (D) the Transferee’s agreement to assume all liability
associated with the transferred Membership Interest accruing from and after the
effective date of such transfer; and (E) representations and warranties by the
Transferor and its Transferee that the Transfer and admission is being made in
accordance with Applicable Laws.

 

(iii)                          With respect to any Transfer, such opinions of
counsel regarding tax and securities law matters as the Management Committee, in
its reasonable discretion, may require.

 

24

--------------------------------------------------------------------------------


 

(c)                    The Transferee must represent, warrant and covenant to
the Company and each Member that the following statements are true and correct
as of the date on which such Transferee becomes admitted to the Company as a
Member:

 

(i)                                the Transferee is duly incorporated,
organized or formed (as applicable), validly existing, and (if applicable) in
good standing under the law of the jurisdiction of its incorporation,
organization or formation; if required by Applicable Law, that the Transferee is
duly qualified and in good standing in the jurisdiction of its principal place
of business, if different from its jurisdiction of incorporation, organization
or formation; and that the Transferee has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder, and all
necessary actions by the board of directors, shareholders, managers, members,
partners, trustees, beneficiaries or other applicable Persons necessary for the
due authorization, execution, delivery and performance of this Agreement by that
Transferee have been duly taken;

 

(ii)                             the Transferee has duly executed and delivered
this Agreement and the other documents contemplated herein, and they constitute
the legal, valid and binding obligation of that Transferee enforceable against
it in accordance with their terms (except as may be limited by bankruptcy,
insolvency or similar laws of general application and by the effect of general
principles of equity, regardless of whether considered at Applicable Law or in
equity);

 

(iii)                          the Transferee’s authorization, execution,
delivery and performance of this Agreement does not and will not (1) conflict
with, or result in a breach, default or violation of, (A) the organizational
documents of such Transferee, (B) any contract or agreement to which that
Transferee is a party or is otherwise subject or (C) any Applicable Law to which
that Member is subject; or (2) unless previously satisfied, require any consent,
approval or authorization from, filing or registration with, or notice to, any
Governmental Authority or other Person; and

 

(d)                   The Transferor and its Transferee shall pay, or reimburse
the Company for, all reasonable costs and expenses payable to third Persons
(other than Affiliates) incurred by the Company in connection with the Transfer
and admission of the Transferee as a Member, including the legal fees incurred
in connection with the legal opinions referred to in Section 6.2 (b)(iii); and

 

(e)                    Unless approved by the Management Committee, no Transfer
of any Membership Interests shall effect a release by the Company or any other
Members of the Transferor from any liabilities to the Company or any other
Members arising from events occurring prior to the Transfer.

 

Section 6.3           Transfers to Affiliates; Prohibition Against Encumbrances.

 

(a)                    Any Member may Transfer all or any part of its Membership
Interest to any of its Affiliates without complying with Section 6.5.

 

25

--------------------------------------------------------------------------------


 

(b)                   Unless approved by the Management Committee, no Member may
Encumber its Membership Interests to any third Person.

 

Section 6.4           General Provisions Relating to Transfer of Membership
Interests.

 

(a)                    No Member may withdraw from the Company, other than as a
result of a Transfer of all of such Member’s Membership Interests in accordance
with this Article 6 with respect to which the Transferee becomes a Member in
place of the Transferor. Except as otherwise provided in this Agreement, any
Member who Transfers all of the Membership Interests held by such Member in a
Transfer permitted pursuant to this Article 6 where the Transferee is admitted
as a Member shall automatically cease to be a Member as of the date of
consummation of such Transfer.

 

(b)                   All distributions and allocations with respect to which
the record date is before the effective date of any Transfer shall be made to
the Transferor, and all distributions and allocations from and after such date
shall be made to the Transferee.

 

(c)                    In addition to any other restrictions on Transfer
contained herein, in no event may any Transfer of Membership Interests by any
Member be made (i) to any Person who lacks the legal right, power or capacity to
own Membership Interests or (ii) in violation of Applicable Law.

 

(d)                   The Promissory Note must be repaid in full prior to any
Transfer by EGEL of its Membership Interest.

 

Section 6.5           Right of First. Refusal.

 

(a)                    Except as provided in Section 6.3(a), Transfers of
Membership Interests by a Member shall not be permitted unless the Member has
complied with this Section 6.5. If a Member enters into an agreement whereby
such Member agrees to Transfer all or any portion of its Membership Interests to
a bona fide purchaser, then such Member (the “Transferring Party”) shall give
prompt written notice (the “Transfer Notice”) to the Company and the other
Members that are not Affiliates of the Transferring Party (the “Non-Affiliated
Members”) at least thirty (30) days prior to the closing of such Transfer (such
thirty (30) day period being referred to herein as the “First Refusal Period”),
stating that the Transferring Party intends to make such a Transfer, identifying
the terms and conditions of such Transfer, including without limitation (i) the
name and address of the prospective purchaser (the “Proposed Transferee”),
(ii) the percentage of Membership Interests proposed to be purchased pursuant to
the offer (the “First Refusal Membership Interests”) and (iii) (a) if the
Transfer is a Cash Transfer, the price to be paid for the First Refusal
Membership Interests or (b) if the Transfer is not a Cash Transfer, the Cash
Value of the First Refusal Membership Interests, determined by the Transferring
Party in good faith (such U.S. dollar amount as used in subsections (a) or (b),
as applicable, shall be referred to herein as the “Transfer Price”), which
Transfer Notice shall constitute an irrevocable election by the Transferring
Party to sell the First Refusal Membership Interests to the Non-Affiliated
Members for the Transfer Price. A copy of the offer and purchase agreement, if
in writing, shall be attached to the Transfer Notice.

 

26

--------------------------------------------------------------------------------


 

(b)                   The Non-Affiliated Members shall have the irrevocable
right, by written notice to the Transferring Party, and option to purchase at
the Transfer Price all but not less than all the First Refusal Membership
Interests. If the First Refusal Membership Interests are part of a Wider
Transaction, the Non-Affiliated Members shall only have the right and option to
purchase the First Refusal Membership Interests, and shall have no right to
purchase any other interests that may be the subject of the Wider Transaction.
Within thirty (30) days following delivery of the Transfer Notice, each
Non-Affiliated Member shall deliver a written notice to the Transferring Party
stating whether it elects to exercise its option under this Section 6.5(b), and
such notice shall constitute an irrevocable commitment by such Non-Affiliated
Member to purchase a percentage of the First Refusal Membership Interests, equal
to the ratio of (i) the Membership Interests held by such Non-Affiliated Member
to (ii) the Membership Interests held by all Members excluding the First Refusal
Membership Interests, from the Transferring Party on the terms set forth in the
Transfer Notice. Failure to timely deliver the notice to the Transferring Party
by a Non-Affiliated Member shall be deemed an election of such Non-Affiliated
Member not to exercise its options under this Section 6.5(b).

 

(c)                    If the First Refusal Membership Interests are not elected
to be purchased by all of the Non-Affiliated Members but one or more of such
Non-Affiliated Members (the “Electing Non-Affiliated Members”) have timely
elected to purchase their proportionate share of such First Refusal Membership
Interests, then the Transferring Party shall notify each Electing Non-Affiliated
Member, by written notice, which Non-Affiliated Members have elected to purchase
their proportionate share of the First Refusal Membership Interests and which
Non-Affiliated Members have not elected to purchase their proportionate share of
the First Refusal Membership Interests. The Electing Non-Affiliated Members, for
a period of five (5) days from the receipt of such notice, shall have the
irrevocable right and option to purchase at the Transfer Price all but not less
than all the First Refusal Membership Interests, and each Electing
Non-Affiliated Member shall deliver a written notice to the Transferring Party
stating whether it so elects to exercise its option under this Section 6.5(c),
and such notice shall constitute an irrevocable commitment of such Electing
Non-Affiliated Member to purchase a percentage of the First Refusal Membership
Interests, equal to the percentage agreed to among all Electing Non-Affiliated
Members who provide such notice, from the Transferring Party on the terms set
forth in the Transfer Notice. Failure to timely deliver the notice to the
Transferring Party by an Electing Non-Affiliated Member shall be deemed an
election of such Electing Non-Affiliated Member not to exercise its option under
this Section 6.5(c).

 

(d)                   If the Non-Affiliated Members elect to purchase the First
Refusal Membership Interests pursuant to Section 6.5(b) above or the Electing
Non-Affiliated Members elect to purchase the First Refusal Membership Interests
pursuant to subsection Section 6.5(c) above, then the closing of such purchase
shall occur no later than ninety (90) days after (A) if the Transfer
contemplated in the Transfer Notice is a Cash Transfer and is not part of a
wider transaction between the Transferring Party and the Proposed Transferee
involving other properties in addition to the First Refusal Membership Interests
(the “Wider Transaction”), the date of such election, (B) if the Transfer
contemplated in the Transfer Notice is a Cash Transfer but is part of the Wider

 

27

--------------------------------------------------------------------------------


 

Transaction, the date on which the Wider Transaction closes, (C) if the Transfer
contemplated in the Transfer Notice is not a Cash Transfer and is not part of
the Wider Transaction, the date on which the Cash Value is deemed final pursuant
to the provisions of Section 6.5(f) or (D) if the Transfer contemplated in the
Transfer Notice is not a Cash Transfer but is part of the Wider Transaction, on
the later of (i) the date on which the Cash Value is deemed final pursuant to
the provisions of Section 6.5(f) and (ii) the date on which the Wider
Transaction closes, (in each case) unless the Electing Non-Affiliated Members
and the Transferring Party agree upon a different time. The closing shall take
place at the offices of the Transferring Party, unless the Electing
Non-Affiliated Members and the Transferring Party agree upon a different place.
If the contemplated Transfer is part of the Wider Transaction and the Wider
Transaction terminates without completion for any reason, the Electing
Non-Affiliated Members’ rights to acquire the First Refusal Membership Interests
which are part of such Wider Transaction shall also terminate.

 

(e)                    If all of the First Refusal Membership Interests are not
elected to be purchased by the Non-Affiliated Members or Electing Non-Affiliated
Members in a timely manner pursuant to this Section 6.5, then, subject to
Article 6, the Transferring Party shall be free, for a period of ninety (90)
days from the date of the expiration of the First Refusal Period, to sell such
First Refusal Membership Interests to the Proposed Transferee under terms and
conditions no more favorable to the Proposed Transferee than those set forth in
the Transfer Notice. If the Transfer of such First Refusal Membership Interests
by the Transferring Party is not completed after the end of such ninety (90) day
period, and the Transferring Party still desires to effect such Transfer, then
the Transferring Party shall be required to deliver an additional Transfer
Notice delivered to the Company and the Non-Affiliated Members, and the terms
and conditions of this Section 6.5 shall apply to such additional Transfer
Notice, thereby giving rise anew to the rights provided in the preceding
paragraphs.

 

(f)                      For purposes of Section 6.5(d), the Cash Value proposed
by the Transferring Party in the Transfer Notice shall be conclusively deemed
correct and final unless the Electing Non-Affiliated Members give notice that
they disagree with the Transferring Party’s estimate of the Cash Value (the
“Disagreement Notice”) to the Transferring Party within ten (10) days of the
Electing Non-Affiliated Members’ receipt of the Transfer Notice. The
Disagreement Notice shall state (i) the Cash Value as determined by the
Transferring Party, (ii) the Cash Value proposed by the Electing Non-Affiliated
Members, and (iii) any information supporting the proposed Cash Value by the
Electing Non-Affiliated Members. The Transferring Party and the Electing
Non-Affiliated Members giving the Disagreement Notice (the “Disagreeing
Parties”) shall then have fifteen (15) days in which to attempt to negotiate an
agreement on the Cash Value. If no agreement has been reached by the end of such
fifteen (15) day period, any Disagreeing Party shall have the right to refer the
matter of Cash Value determination to final and binding arbitration before an
expert in accordance with this Section 6.5(f). The expert shall be selected
unanimously by the Disagreeing Parties and if the Disagreeing Parties are unable
to agree upon an expert within fifteen (15) days after deciding to refer the
matter of Cash Value determination to an expert, then, upon request of either
Disagreeing Party, the American Arbitration Association shall appoint such
expert. The expert shall not have any economic interest in or economic
relationship with the parties

 

28

--------------------------------------------------------------------------------


 

hereto or have been employed by any Party or any of their Affiliates for at
least five (5) years prior to its appointment as an expert hereunder. The
expert, once appointed, shall have no ex parte communications with the parties
hereto concerning the expert determination or the underlying dispute. All
communications between the Disagreeing Parties and the expert shall be conducted
(A) in writing with each Disagreeing Party receiving a copy of such
communications, or (B) at a meeting to which representatives of all the
Disagreeing Parties have been invited and of which all the Disagreeing Parties
have been provided at least seven (7) days notice. Within thirty (30) days after
the expert’s acceptance of its appointment, each Disagreeing Party shall provide
the expert and each other with a report containing their proposal for the
resolution of the matter and the reasons therefore, accompanied by all relevant
supporting information and data (each, an “Initial Report”). Each Disagreeing
Party may also provide the expert and the other Disagreeing Parties with a
response to the Initial Report of the other Disagreeing Parties within fifteen
(15) days of the expert’s receipt of the Initial Reports. Within sixty (60) days
of its receipt of the Initial Reports and after receipt of additional
information or data as may be required by the expert, the expert shall issue an
award selecting the proposal which it finds is more consistent with the terms of
this Agreement. In issuing its award, the expert may not propose alternate
positions or award damages, interest or penalties to any Disagreeing Party with
respect to any matter. The expert’s award shall be final and binding on the
Disagreeing Parties and judgment may be entered upon it by any court of
competent jurisdiction.

 

(g)                   Once the Cash Value is determined under Section 6.5(f),
subject to Section 6.5(d), the Transferring Party shall be obligated to sell and
the Electing Non-Affiliated Members shall be obligated to buy the First Refusal
Membership Interests at such Cash Value.

 

Section 6.6           Specific Performance. The Members agree that a breach of
the provisions of this Article 6 may cause irreparable injury to the Company and
to the other Members for which monetary damages (or other remedy at Applicable
Law) are inadequate in view of (a) the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a Member to comply with such provision and (b) the uniqueness of the business of
the Company and the relationship among the Members. Accordingly, the Members
agree that the provisions of this Article 6 may be enforced by specific
performance.

 

Section 6.7           Additional Restrictions on Transfers.

 

(a)                    During any twelve (12) month period, the total Transfers
of the Membership Interest (including, without duplication, Deemed Tax
Transfers) by or with respect to any Member shall not exceed forty-nine and
nine-tenths percent (49.9%) of the Membership Interest of such Member as of the
beginning of such twelve (12) month period unless (i) the Management Committee,
acting by the affirmative vote of Committee Members (other than the Transferor
and its Affiliates) representing more than fifty percent (50%) of the Membership
Interests remaining after excluding the Membership Interests held by the
Transferor and its Affiliates, gives its consent, (ii) the Transfer or Deemed
Tax Transfer is equal to or less than twenty-four and ninety-five

 

29

--------------------------------------------------------------------------------


 

hundredths percent (24.95%) of the Membership Interest of the Transferor and,
when combined with the Membership Interests transferred (or deemed transferred)
pursuant to all other Transfers and Deemed Tax Transfers by or with respect to
all Members during such 12 month period, does not exceed forty-nine and
nine-tenths percent (49.9%) of the Membership Interests of all Members, or
(iii) the Transferor (with the consent of the Management Committee, acting by
the affirmative vote of Committee Members (other than the Transferor and its
Affiliates) representing more than fifty percent (50%) of the Membership
Interests remaining after excluding the Membership Interests held by the
Transferor and its Affiliates, which consent shall not be unreasonably withheld,
conditioned or delayed) agrees to modify Section 4.3 to provide for the special
allocation of deductions of the Company to the Members other than the Transferor
(the “Non-Transferor Members”) so that, notwithstanding the reduced depreciation
and cost recovery deductions of the Company arising from a termination of the
Company for purposes of Section 708(b)(1)(B) of the Code (the “Technical
Termination”), (A) on an annual basis the deductions allocated to the
Non-Transferor Members will be the same amount as the amount of deductions the
Non-Transferor Members would have been allocated under Section 4.3 if the
Technical Termination had not occurred and (B) in the year of the liquidation of
the Company income and gain will be specially allocated to the Non-Transferor
Members in an amount necessary to cause the Capital Account of each Member to be
equivalent per one percent of Membership Interest held by such Member.

 

(b)                   In connection with each such Transfer and Deemed Tax
Transfer, the Member making the Transfer or with respect to whom the Deemed Tax
Transfer applies shall provide written notice to the Company and the other
Members of the date of the consummation of such Transfer or Deemed Tax Transfer
and the Membership Interest so transferred or deemed transferred.

 

(c)                    As used herein, the term “Deemed Tax Transfer” means any
event or series of events that is treated for federal income tax purposes as a
sale or exchange of a Member’s Membership Interest or portion thereof for
purposes of Section 708(b)(1)(B) of the Code.

 

ARTICLE 7

 

FUNDING DEFAULT AND REMEDIES

 

Section 7.1           Funding Default; Remedies.

 

(a)                                  If at any time a Member fails to pay any
amount of a Capital Contribution as expressly required under Section 4.2, then
such unpaid amount shall bear interest from the applicable due date until the
date such unpaid amount is paid by such Member to the Company, which interest,
together with the unpaid Capital Contribution, shall be payable to the Company
upon demand or, in the absence of any demand, on the last day of each month, at
a rate equal to LIBOR plus six percent (6%) per annum (or such lower rate as is
the maximum rate permitted by Applicable Law from time to time).

 

30

--------------------------------------------------------------------------------


 

(b)                                 The Company and any Member, other than the
Defaulting Member (each a “Non-Defaulting Member”), shall be entitled to recover
from the Defaulting Member all reasonable attorneys’ fees and other costs
incurred by each of them in the collection of amounts owing hereunder and in the
enforcement of this Agreement.

 

(c)                                  Upon the occurrence of a Funding Default,
the Operating Member shall notify the other Members by written notice that such
Funding Default has occurred. Each Non-Defaulting Member, by written notice to
the Defaulting Member and the Company, may elect to either (i) make all or a
portion of the Defaulted Contribution on behalf of the Defaulting Member as
provided in Section 7.2(a) within thirty (30) days of its receipt of such notice
from the Operating Member (and the failure to make such election within such
time period by such Non-Defaulting Member shall be deemed an election not to
make all or a portion of the Defaulted Contribution on behalf of the Defaulting
Member), or (ii) take such other action available under this Agreement,
Applicable Law or in equity as the Management Committee, acting by affirmative
vote of the Committee Members (other than the Defaulting Member and its
Affiliates) representing more than fifty percent (50%) of the Membership
Interests remaining after excluding the Membership Interests held by the
Defaulting Member and its Affiliates, may otherwise approve. If none of the
Non-Defaulted Members elect to make all or a portion of the Defaulted
Contribution on behalf of the Defaulting Member as provided in this (c) and
Section 7.2(a), then the Defaulted Contribution shall constitute indebtedness
due from the Defaulting Member to the Company unless and until such amount is
repaid by the Defaulting Member to the Company. Amounts repaid by the Defaulting
Member to the Company in connection with the Defaulted Contribution shall be
applied by the Company first to costs of collection and enforcement incurred by
the Company and second to amounts constituting the Defaulted Contribution
(applied first to all accrued and unpaid interest) of the Defaulting Member that
have not yet been paid to the Company.

 

Section 7.2           Member Advances upon Funding Default.

 

(a)                                  Upon the occurrence of a Funding Default,
any Non-Defaulting Member may elect to make all or a portion of the Defaulted
Contribution on behalf of the Defaulting Member. Such election shall be made by
such Non-Defaulting Member by written notice to the Defaulting Member and the
other Members specifying the date by which such Defaulted Contribution will be
made by such Non-Defaulting Member, which date shall be not more than ten
(10) days from the date of such election. If any other Non-Defaulting Member
wishes to join in making the Defaulted Contribution, it shall notify the
Non-Defaulting Member providing the notice, and all or a portion of the
Defaulted Contribution being paid by the electing Non-Defaulting Members shall
be divided among them pro rata in relation to their respective Membership
Interests or as otherwise agreed among them. Each Non-Defaulting Member who
makes all or a portion of a Defaulted Contribution shall be a “Funding Member”
and the portion of the Defaulted Contribution made by each Funding Member shall
constitute indebtedness due from the Defaulting Member to such Funding Member.
Amounts repaid by the Defaulting Member to any such Funding Member in connection
with the Defaulted Contribution by such Funding Member shall be applied by such
Funding Member first to costs of collection and enforcement incurred by such
Funding Member and second to amounts constituting the Defaulted Contribution
(applied first to all accrued and unpaid interest) of the Defaulting Member that
have not yet been paid to such Funding Member.

 

31

--------------------------------------------------------------------------------


 

(b)                                 The Defaulting Member shall not be deemed to
have cured the Funding Default until all of the Defaulted Contribution has been
paid by it or the Funding Default has been repaid by the application of the
Distributions to which the Defaulting Member would otherwise be entitled.

 

Section 7.3           Consequences of Funding Default; Redirected Distributions
Upon a Funding Default.

 

(a)                                  For so long as a Funding Default has
occurred and is continuing, then notwithstanding anything to the contrary
herein, (1) the Committee Member designated by the Defaulting Member or its
Affiliates shall not have the right to participate in the decisions, actions,
consents or approvals of the Management Committee, and the Management Committee
shall have the right to make decisions, take actions or give its consent or
approval by the affirmative vote of the Committee Members (other than the
Defaulting Member and its Affiliates) representing the required percentage (as
set forth in the applicable Section hereof with respect to the applicable
decision, action, consent or approval) of the Membership Interests remaining
after excluding the Membership Interests held by the Defaulting Member and its
Affiliates and (2) the Defaulting Member shall not be entitled to any
Distributions.

 

(b)                                 Any Distribution to which the Defaulting
Member would otherwise have been entitled (the “Redirected Distribution”) shall
be handled in the following order: (i) such Redirected Distribution shall be
applied by the Company in accordance with the last sentence of
Section 7.1(c) until all amounts due to the Company (if any), together with any
costs of collection and enforcement, have been paid in full; (ii) such remaining
Redirected Distribution (after the Company has received the amounts necessary to
satisfy (i) above) shall be distributed by the Company to the Funding Members
(in proportion to the amount of the Defaulted Contribution each Funding Member
is owed), until all amounts due to the Funding Members, together with any costs
of collection and enforcement, have been paid in full (and such Funding Members
shall apply such Redirected Distribution received in accordance with the last
sentence of Section 7.2(a)); and (iii) after all amounts due to the Company and
such Funding Members have been paid in full, any remaining Redirected
Distribution shall be paid to the Defaulting Member; provided, however, that the
Company acting through the Management Committee, by affirmative vote of the
Committee Members (other than the Defaulting Member and its Affiliates)
representing more than fifty percent (50%) of the Membership Interests remaining
after excluding the Membership Interests held by the Defaulting Member and its
Affiliates, may elect to retain such remaining Redirected Distributions payable
to the Defaulting Member as an advance payment for future Capital Contributions
of the Defaulting Member or demand other security or assurances for such future
Capital Contributions.

 

(c)                                  A Redirected Distribution shall be
considered a Distribution by the Company to the Defaulting Member and a
subsequent payment by the Defaulting Member of an equal amount to the Company or
to the Funding Members, as the case may be.

 

(d)                                 Each Member hereby agrees that, if at any
time it becomes a Defaulting Member, it shall promptly return to the Company,
for redistribution in accordance with (b) any amount received by it in
contravention of this Article 7.

 

32

--------------------------------------------------------------------------------


 

Section 7.4           Cross-Default. A failure by ET Blue Grass Company to make
any payment required to be made by it pursuant to the Promissory Note (including
upon demand by the Company pursuant to Section 4.2) after giving effect to any
applicable notice requirement or grace period expressly set forth in the
Promissory Note shall constitute a default of all of ET Blue Grass Company’s
Affiliates that are Members, and each such Affiliates that is a Member shall
become a Defaulting Member for the purposes of this Agreement until all amounts
owing under the Promissory Note are paid in full.

 

ARTICLE 8

 

TERMINATION; WITHDRAWAL

 

Section 8.1           Dissolution. The Company shall dissolve and its affairs
shall be wound up on the first to occur of the following events (each a
“Dissolution Event”):

 

(a)                    approval by Committee Members holding not less than
seventy five percent (75%) of the Membership Interest; or

 

(b)                   entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Act.

 

No other event shall cause a dissolution of the Company.

 

Section 8.2           Winding-Up and Termination. On the occurrence of a
Dissolution Event, the Management Committee shall act as liquidators. The
liquidators shall proceed diligently to wind up the affairs of the Company and
make final Distributions as provided herein and in the Act. The costs of winding
up shall be borne as a Company expense. Until final Distribution, the
liquidators shall continue to operate the Company and its properties with all of
the power and authority of the Operating Member and the Management Committee.
The liquidators shall prepare a liquidation plan, which shall be approved by the
Management Committee and shall include the following steps:

 

(a)                    as promptly as possible after dissolution and again after
final winding up, the liquidators shall cause a proper accounting to be made by
a recognized firm of certified public accountants of the Company’s assets,
liabilities, and operations through the last day of the month in which the
dissolution occurs or the final winding up is completed, as applicable;

 

(b)                   the liquidators shall discharge from Company funds all
debts, liabilities and obligations of the Company or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidators may reasonably determine); and

 

(c)                    all remaining assets of the Company shall be distributed
to the Members as follows:

 

33

--------------------------------------------------------------------------------


 

(i)                       each Member shall have the opportunity to submit
sealed bids for the remaining tangible assets, with the highest bidder for the
assets receiving the assets as a liquidation distribution;

 

(ii)                    with respect to remaining Company property, the
liquidators shall sell the Company property to the Member submitting the highest
bid, or, if no such bids are received, may sell any or all Company property to
one or more third Persons and any resulting gain or loss from each sale shall be
computed and allocated to the Members in accordance with the provisions of this
Agreement;

 

(iii)                 with respect to all Company property that has not been
sold, the fair market value of that property shall be determined and the Capital
Accounts of the Members shall be adjusted to reflect the manner in which the
unrealized income, gain, loss, and deduction inherent in property that has not
been reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of Distribution; and

 

(iv)                Company property (including cash) shall be distributed among
the Members in accordance with their respective positive Capital Account
balances (provided, however, that if the Promissory Note is outstanding as of
the Dissolution Event, then such Promissory Note shall be distributed 100% to
EGEL and Distributions of equivalent value shall be made to the other Members in
accordance with their respective positive Capital Account balances); and those
Distributions shall be made by the end of the Fiscal Year during which the
Dissolution Event occurs (or, if later, ninety (90) days after the date of the
Dissolution Event).

 

The Distribution of cash or property to a Member in accordance with the
provisions of this Section 8.2 constitutes a complete return to the Member of
its Capital Contributions and a complete Distribution to the Member of its
Membership Interests and all the Company’s property and constitutes a compromise
to which all Members have consented pursuant to Section 18-502(b) of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.

 

Section 8.3           Certificate of Cancellation. On completion of the
Distribution of Company assets as provided herein, the Management Committee (or
such other Person or Persons as the Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to Section 2.5, and take such other actions as may
be necessary to terminate the existence of the Company. Upon the filing of such
certificate of cancellation, the existence of the Company shall terminate,
except as may be otherwise provided by the Act or other Applicable Law.

 

34

--------------------------------------------------------------------------------


 

Section 8.4                                   Deemed Withdrawal.

 

(a)                    A Member is deemed to have withdrawn from the Company
(such Member being referred to herein as the “Withdrawn Member”) upon the
occurrence of any of the following events:

 

(i)                                it becomes unlawful for the Member to
continue to be a Member; or

 

(ii)                             the Member dissolves, commences liquidation or
winds-up its operations.

 

(b)                   A Withdrawn Member shall comply with the following
requirements in connection with its Withdrawal:

 

(i)                                A Withdrawn Member ceases to have the rights
of a Member immediately and shall not receive any compensation or return of
capital with respect to its Membership Interest or with respect to Capital
Contributions made by it.

 

(ii)                             The Withdrawn Member shall not be entitled to
receive any Distributions from the Company.

 

(iii)                          A Withdrawn Member shall not be entitled to
exercise any voting or consent rights or receive any further information (or
access to information) from the Company.

 

(iv)                         The Withdrawn Member must pay to the Company all
amounts owed to it by such Withdrawn Member.

 

(v)                            The Withdrawn Member shall remain obligated for
all liabilities it may have under this Agreement or otherwise with respect to
the Company that accrue prior to the Withdrawal.

 

(vi)                         The Membership Interest of the Withdrawn Member
shall be allocated among the other Members in proportion to each other Member’s
Membership Interest, or in such other proportion as such other Members may
unanimously agree.

 

ARTICLE 9

 

TAX MATTERS

 

Section 9.1           Tax Partnership. The Members intend for the Company to be
classified as a partnership for United States federal income tax and applicable
state tax purposes. Notwithstanding any provision of the Agreement, this
Article 9 shall govern with respect to federal, state and local income tax
matters. Neither the Company nor any Member may make an election for the Company
to be excluded from the application of the provisions of subchapter K of chapter
1 of subtitle A of the Code or any similar provisions of applicable state law or
to be

 

35

--------------------------------------------------------------------------------


 

classified for federal income tax purposes and applicable state tax purposes as
other than a partnership.

 

Section 9.2           Capital Accounts.  A Capital Account shall be established
and maintained for each Member. Each Member’s Capital Account (a) shall be
increased by (i) the amount of money contributed by that Member to the Company,
(ii) the Book Value of property contributed by that Member to the Company (net
of liabilities secured by the contributed property that the Company is
considered to assume or take subject to under section 752 of the Code) and
(iii) allocations to that Member of Profits and any items of income or gain
allocated to such Member pursuant to the Regulatory Allocations, and (b) shall
be decreased by (i) the amount of money distributed to that Member by the
Company, (ii) the Book Value of property distributed to that Member by the
Company (net of liabilities secured by the distributed property that the Member
is considered to assume or take subject to under section 752 of the Code), and
(iii) allocations to that Member of Losses and any items of loss or deduction
allocated to such Member pursuant to the Regulatory Allocations. The Capital
Accounts shall also be increased or decreased to reflect a revaluation of
Company property pursuant to paragraph (b) of the definition of Book Value. A
Member that has more than one Membership Interest in the Company shall have a
single Capital Account that reflects all such Membership Interests, regardless
of the class of Membership Interests owned and the time or manner in which such
Membership Interests were acquired. On the Transfer of all or part of a
Membership Interest, the Capital Account of the Transferor that is attributable
to the transferred Membership Interest shall carry over to the Transferee in
accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(l).

 

Section 9.3           Regulatory Allocations. The following allocations shall be
made in the following order:

 

(a)                    The Losses allocated to a Member pursuant to Article 4
shall not exceed the maximum amount of Losses that can be so allocated without
causing the Member to have a deficit in its Adjusted Capital Account at the end
of the taxable year. All Losses in excess of the limitation set forth in this
Section 9.3(a) shall be allocated to the Member who does not have an Adjusted
Capital Account Deficit but only to the extent that the Losses does not cause
any Member to have an Adjusted Capital Account Deficit. Nonrecourse Deductions
shall be allocated to the Members in accordance with their Membership Interests.

 

(b)                   Member Nonrecourse Deductions attributable to Member
Nonrecourse Debt shall be allocated to the Members bearing the Economic Risk of
Loss for such Member Nonrecourse Debt as determined under Treasury Regulation
Section 1.704-2(b)(4). If more than one Member bears the Economic Risk of Loss
for such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable
to such Member Nonrecourse Debt shall be allocated among the Members according
to the ratio in which they bear the Economic Risk of Loss. This
Section 9.3(b) is intended to comply with the provisions of Treasury Regulation
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

36

--------------------------------------------------------------------------------


 

(c)                    Notwithstanding any other provision hereof to the
contrary, if there is a net decrease in Minimum Gain for a taxable year (or if
there was a net decrease in Minimum Gain for a prior taxable year and the
Company did not have sufficient amounts of income and gain during prior years to
allocate among the Members under this Section 9.3(c)), items of income and gain
shall be allocated to each Member in an amount equal to such Member’s share of
the net decrease in such Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(g)(2)). This Section 9.3(c) is intended to constitute
a minimum gain chargeback under Treasury Regulation Section 1.704-2(f) and shall
be interpreted consistently therewith.

 

(d)                   Notwithstanding any provision hereof to the contrary
except Section 9.3(c) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain for a taxable year (or if there was a net
decrease in Member Nonrecourse Debt Minimum Gain for a prior taxable year and
the Company did not have sufficient amounts of income and gain during prior
years to allocate among the Members under this Section 9.3(d)), items of income
and gain shall be allocated to each Member in an amount equal to such Member’s
share of the net decrease in Member Nonrecourse Debt Minimum Gain (as determined
pursuant to Treasury Regulation Section 1.704-2(i)(4)). This Section 9.3(d) is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith. The Minimum Gain chargeback shall consist first of Profits from the
disposition of Company assets subject to Nonrecourse Liabilities of the Company
with the remainder of the Minimum Gain chargeback, if any, made up of a pro rata
portion of the Company’s other items of Profits for such year and shall be
determined in accordance with Treasury Regulations sections 1.704-2(f)(6),
1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provisions. If such Profits
from the disposition of Company assets exceed the amount of Minimum Gain
chargeback, a proportionate share of each item of such Profits shall constitute
a part of the Minimum Gain chargeback.

 

(e)                    Notwithstanding any provision hereof to the contrary
except Section 9.3(c) and (d) (dealing with Minimum Gain and Member Nonrecourse
Debt Minimum Gain), a Member who unexpectedly receives an adjustment, allocation
or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) shall be allocated items of income
and gain (consisting of a pro rata portion of each item of income, including
gross income, and gain for the taxable year) in an amount and manner sufficient
to eliminate any deficit balance in such Member’s Adjusted Capital Account as
quickly as possible. This Section 9.3(e) is intended to constitute a qualified
income offset under Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

(f)                      In the event that any Member has a negative Adjusted
Capital Account at the end of any taxable year, such Member shall be allocated
items of Company income and gain in the amount of such deficit as quickly as
possible; provided that an allocation pursuant to this Section 9.3(f) shall be
made only if and to the extent that such Member would have a negative Adjusted
Capital Account after all other allocations provided for in this Article 9 have
been tentatively made as if Section 9.3(e) and this Section 9.3(f) were not in
this Agreement.

 

37

--------------------------------------------------------------------------------


 

(g)                   The Regulatory Allocations are intended to comply with
certain requirements of Treasury Regulations sections 1.704-1 and 1.704-2.
Notwithstanding any other provision of the Agreement and this Article 9 (other
than the Regulatory Allocations), the Regulatory Allocations shall be taken into
account in allocating other Profits and Losses among the Members so that, to the
extent possible, the net amount of such allocations of other Profits and Losses
and the Regulatory Allocations to the Members shall be equal to the net amount
that would have been allocated to the Members if the Regulatory Allocations had
not occurred.

 

(h)                   Profits and Losses of the Company shall not be allocated
in accordance with Article 4 or any paragraph of this Article 9 other than this
Section 9.3(h) if and to the extent that any such allocation would cause the
Company’s allocations not to have substantial economic effect for purposes of
section 704(b)(2) of the Code under the economic effect equivalence test set
forth in Treasury Regulations section 1.704-1(b)(2)(ii)(i), and any such Profits
and Losses shall instead be allocated to and among the Members in the amounts
and in the manner necessary to cause the Company’s allocations to comply with
such economic effect equivalence test. For purposes of this Section 9.3(h) only,
it shall be assumed that no Member is obligated to contribute to the Company any
cash or property to eliminate the deficit balance existing in its Capital
Account upon the liquidation of the Company except to the extent that such
Member is personally liable under law or by contract to satisfy a Company
liability.

 

(i)                     It is intended that the allocations set forth in
Article 4 satisfy the substantial economic effect requirement of section
704(b) of the Code. However, in the event that counsel to the Company or any
Member determines that such requirements are not satisfied, the Operating Member
shall cause this Agreement to be amended in conformity with the provisions of
Section 11.7.

 

(j)                     To the extent an adjustment to the adjusted tax basis of
any Company property pursuant to Section 734 (b) or Section 743 (b) of the Code
is required pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Membership Interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the property) or loss (if the adjustment decreases such basis) and such gain or
loss shall be allocated to the Members in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) if such Section applies, or to the Member to
whom such distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

Section 9.4           Allocations for Income Tax Purposes.

 

(a)                  All items of income, gain, loss and deduction of the
Company for income tax purposes shall be allocated in the same manner as the
corresponding item of Profits and Losses is allocated for book purposes, except
as otherwise provided in this Section 9.4.

 

38

--------------------------------------------------------------------------------


 

(b)                   In accordance with Section 704(c) of the Code and the
applicable Treasury Regulations thereunder, income, gain, loss and deduction
with respect to any property contributed to the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Book Value. In the event the Book Value of any
property is adjusted pursuant to clause (b) or (d) of the definition of Book
Value, subsequent allocations of income, gain, loss and deduction with respect
to such property shall take account of any variation between the adjusted basis
of such property for federal income tax purposes and its Book Value in the same
manner as under Section 704(c) of the Code and the applicable Regulations
thereunder. For purposes of such allocations, the Company shall elect the
remedial allocation method (within the meaning of Treasury Regulation
Section 1.704-3(d)), and in applying the remedial allocation method to
depreciable property, the Company shall compute remedial allocations using the
MACRS class life for such property and (where available) the double declining
balance method of depreciation.

 

(c)                    Any recapture of depreciation or other item of deduction
shall be allocated, in accordance with Treasury Regulation Sections 1.1245-1(e),
to the Members who received the benefit of such deductions (taking into account
the effect of remedial allocations).

 

(d)                   Allocations pursuant to this Section 9.4 are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items or Distributions pursuant to any provision of this
Agreement.

 

Section 9.5           Other Allocations Provisions.

 

(a)                    All items of income, gain, loss, deduction and credit
allocable to an interest in the Company that may have been Transferred shall be
allocated between the Transferor and the Transferee based on the portion of the
calendar year during which each was recognized as the owner of such interest,
without regard to the results of Company operations during any particular
portion of that calendar year and without regard to whether cash distributions
were made to the Transferor or the Transferee during that calendar year;
provided, however, that this allocation must be made in accordance with a method
permissible under Section 706 of the Code and the regulations thereunder.

 

(b)                   The Members’ proportionate shares of the “excess
nonrecourse liabilities” of the Company, within the meaning of Treasury
Regulation Section 1.752-3(a)(3), shall be determined in accordance with their
Membership Interests.

 

Section 9.6           Tax Returns. The Company shall cause to be prepared and
filed all necessary federal, state and local tax returns for the Company,
including making the elections described in Section 9.7. Each Member shall
furnish to the Company all pertinent information in its possession relating to
Company operations that is necessary to enable the Company’s tax returns to be
prepared and filed. The Company shall deliver to each Member a copy of such
federal, state and local income tax returns and such other accounting, tax
information and

 

39

--------------------------------------------------------------------------------


 

schedules (if any) as shall be reasonably necessary for the preparation by each
Member of its income tax returns.

 

Section 9.7           Tax Elections. The Tax Matters Member shall cause the
Company to make the following elections on the appropriate tax returns:

 

(a)                    to adopt the calendar year as the Company’s Fiscal Year;

 

(b)                     to adopt the accrual method of accounting and to keep
the Company’s books and records on the income-tax method;

 

(c)                    if there is a distribution of Company property as
described in Section 734 of the Code or if there is a Transfer of an interest in
the Company as described in Section 743 of the Code, on request by any Member,
to elect, pursuant to Section 754 of the Code, to adjust the basis of Company
properties;

 

(d)                     to elect to amortize the organizational expenses of the
Company over a period of 180 months as permitted by Section 709(b) of the Code;
and

 

(e)                    any other election the Management Committee may deem
appropriate and in the best interests of the Members.

 

Section 9.8           Tax Matters Member.

 

(a)                    The tax matters partner of the Company pursuant to
Section 6231(a)(7) of the Code shall be the Operating Member unless otherwise
designated by the Management Committee. Any such Member who is designated as the
tax matters partner is referred to herein as the “Tax Matters Member”. The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each other Member to become a notice partner within the meaning of
Section 6231(a)(8) of the Code. The Tax Matters Member shall inform each other
Member of all significant matters that may come to its attention in its capacity
as Tax Matters Member by giving notice thereof on or before the fifth (5th)
Business Day after becoming aware thereof and, within that time, shall forward
to each other Member copies of all significant written communications it may
receive in that capacity.

 

(b)                     The Tax Matters Member shall take no action without the
authorization of the Management Committee, other than such action as is
authorized herein or may be required by Applicable Law. Any cost or expense
incurred by the Tax Matters Member in connection with its duties, including the
preparation for or pursuance of administrative or judicial proceedings, shall be
paid by the Company.

 

(c)                    The Tax Matters Member shall not enter into any extension
of the period of limitations for making assessments on behalf of the Members
without first obtaining the consent of the Management Committee. The Tax Matters
Member shall not bind any Member to a settlement agreement without obtaining the
consent of such Member. Any Member that enters into a settlement agreement with
respect to any partnership item (within the meaning of Section 6231(a)(3) of the
Code) shall notify the other Members of

 

40

--------------------------------------------------------------------------------


 

such settlement agreement and its terms within ninety (90) days from the date of
the settlement.

 

(d)                     No Member shall file a request pursuant to Section 6227
of the Code for an administrative adjustment of partnership items for any
taxable year without first notifying the other Members. If the Management
Committee consents to the requested adjustment, the Tax Matters Member shall
file the request for the administrative adjustment on behalf of the Members. If
such consent is not obtained within thirty (30) days from such notice, or within
the period required to timely file the request for administrative adjustment, if
shorter, any Member, including the Tax Matters Member, may file a request for
administrative adjustment on its own behalf. Any Member intending to file a
petition under Sections 6226, 6228 or other sections of the Code with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Member is the Member intending to file such petition on behalf of the Company,
such notice shall be given within a reasonable period of time to allow the other
Members to participate in the choosing of the forum in which such petition will
be filed.

 

(e)                    If any Member intends to file a notice of inconsistent
treatment under Section 6222(b) of the Code, such Member shall give reasonable
notice under the circumstances to the other Members of such intent and the
manner in which the Member’s intended treatment of an item is (or may be)
inconsistent with the treatment of that item by the other Members.

 

Section 9.9           Tax Withholding. Each Member hereby agrees that the
Company shall withhold and remit any applicable United States federal income tax
obligations with respect to such Member’s interest in the Company (the “Tax
Amounts”), and that such Tax Amounts shall be treated as distributions to such
Member for all purposes of this Agreement.

 

ARTICLE 10

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

Section 10.1    Confidential Information.

 

(a)                  “Confidential Information” shall mean all information that
is furnished by any Party (the “Disclosing Party”) to any other Party in
connection with the business of the Company (the “Receiving Party”), whether
written or oral and in whatever form or medium it is provided and shall
specifically include (i) this Agreement and other agreements entered into by the
Company, (ii) all data, records, oral discussions and information exchanged
between the Members and the Committee Members, and (iii) all technical,
financial or environmental information generated by the Company related to its
activities, but shall exclude the information specified in Section 10.1(b).

 

(b)                   The following information shall not be deemed to be
Confidential Information and the provisions of this Article 10 shall not apply
to: (i) information which is or becomes generally available to the public other
than as a result of a disclosure in

 

41

--------------------------------------------------------------------------------


 

violation of this Agreement; (ii) information which becomes available to the
Receiving Party on a non-confidential basis from a source other than a
Disclosing Party if such Receiving Party had no reason to believe that such
source was subject to any prohibition against transmitting the information to
such Receiving Party; and (iii) information independently developed by the
Receiving Party.

 

Section 10.2    Confidentiality Obligations.

 

(a)                  Each Receiving Party shall not disclose any Confidential
Information to any other Person without the consent of all Parties, other than:
(i) to the other Parties; (ii) to an actual or prospective financial advisor,
lender, manager of an underwriting syndicate, legal counsel, consultant,
contractor or subcontractor, in each case with a business need to be informed;
(iii) to an actual or prospective purchaser of all or any portion of the
Membership Interests of such Party or the assets of the Company, or of a direct
or indirect interest in a Member; (iv) to a Governmental Authority or a Person
to which the Disclosing Party or its Affiliate is required by Applicable Law or
the applicable rules of any stock exchange or securities regulatory authority to
disclose the Confidential Information; (v) to a natural gas purchaser, natural
gas supplier, natural gas transporter, consultant, contractor, subcontractor or
legal counsel, in each case with a business need to be informed; and (vi) any
arbitral tribunal or court in connection with a proceeding pursuant to
Section 11.1 or Section 11.3.

 

(b)                   In case of a disclosure of Confidential Information to a
third Person permitted by Section 10.2(a)(ii), Section 10.2(a)(iii) or
Section 10.2(a)(v), the Receiving Party disclosing such information shall ensure
that such third Person has signed an agreement in writing (or in the case of
Section 10.2(a)(ii) and Section 10.2(a)(v) is otherwise bound by an obligation
of confidentiality at least as restrictive as those contained in this Agreement)
to protect the Confidential Information from further disclosure to the same
extent as the Parties are obligated under this Article 10, except in the case of
any such Person which is prevented from entering into such an agreement in
accordance with Applicable Law.

 

Section 10.3    Notice Preceding Compelled Disclosure. If a Party reasonably
believes it or any of its representatives is required by Applicable Law or the
applicable rules of any stock exchange or securities regulatory authority
(whether requested by oral question, interrogatory, request for information or
documents, subpoena, civil investigative demand, similar Applicable Law or legal
process or otherwise) to disclose any Confidential Information, such Party shall
promptly notify the other Parties of such requirement as soon as it becomes
aware that such disclosure is required.

 

Section 10.4    Consultation as to Announcements. Subject to Section 10.2, no
public announcement or press release concerning the Company shall be made by the
Company or any Member without approval by the Management Committee; provided
that this Section 10.4 shall not prohibit any public announcement or press
release required to be made (a) pursuant to Applicable Law, regulations or
policies of any federal, provincial or state governmental agency or similar
agency or any stock exchange or securities regulatory authority, (b) by the
reasonable good faith judgment of the Disclosing Party as a response to any
environmental or other

 

42

--------------------------------------------------------------------------------


 

emergency or (c) by the Operating Member as part of routine operations,
including routine public relations, advertising and marketing activities;
provided, further, that the Party making such announcement shall, to the extent
practicable, consult with the other Parties concerning the timing and content of
such announcement before such announcement is made and shall give a copy thereof
to each of the other Parties at the same time, or as soon as reasonably
practicable after the making of such announcement.

 

Section 10.5    Specific Performance. The Parties recognize and agree that if
any of the provisions of this Article 10 are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury may be caused for which money damages would not be an adequate remedy.
Accordingly, each Party hereby agrees that, in addition to other remedies, the
Parties shall be entitled to seek an injunction restraining any violation or
threatened violation of the provisions of this Article 10 or to seek specific
performance or other equitable relief to enforce the provisions of this
Article 10.

 

Section 10.6    Proprietary Technology.

 

(a)                    “Proprietary Technology” means all of the following
rights, title, or interest in or arising under the laws of the United States,
any state, any other country, or international treaty regime, whether or not
filed, perfected, registered, or recorded, including all renewals thereof:
(i) certificates of invention and other indicia of invention ownership, patents,
patent applications, and patent rights, including any such rights granted upon
any reissue, reexamination, division, extension, provisional, continuation, or
continuation-in-part applications, and equivalent or similar rights anywhere in
the world in inventions and discoveries; (ii) rights associated with works of
authorship and literary property rights, including copyrights, copyright
applications and copyright registrations; (iii) rights relating to confidential
know-how or trade secrets, including ideas, concepts, methods, techniques,
inventions (whether patentable or unpatentable), and other confidential
information; and (iv) any rights analogous to those set forth in the preceding
clauses relating to intangible property.

 

(b)                     No Member shall be required to license or disclose any
Proprietary Technology to the Company or to any other Member or its Affiliates.

 

(c)                    If any Member desires or is willing to make available
Proprietary Technology to the Company, such Member and the Company shall
negotiate and may enter into a license for such Proprietary Technology, and the
Company may use such Proprietary Technology pursuant to the terms of such
license.

 

Section 10.7    Continuing Obligation. The obligations of this Article 10 shall
be continuing and shall survive until the later of (i) five (5) years after the
date of execution of this Agreement or (ii) five (5) years after the termination
of this Agreement, or (iii) with respect to specific information subject to
confidentiality obligations under any separate agreement by which the Company is
bound, such longer period as required pursuant to the terms of such agreement,
and shall be binding on any Member which ceases to be a Member until the
expiration of such period.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.1    Governing Law. This Agreement and the legal relations between
the Parties shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to principles of conflicts of laws that
would direct the application of the laws of another jurisdiction. Each of the
Parties agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in the federal Court for the Western District of
Virginia (the “Chosen Court”) and, solely in connection with claims arising
under this Agreement or the transactions contemplated hereby, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Court, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Court,
and (iii) waives any objection that the chosen Court is an inconvenient forum or
does not have jurisdiction over it. The foregoing consents to jurisdiction shall
not constitute general consents for any purpose except as provided herein and
shall not be deemed to confer rights on any Person other than the Parties.

 

Section 11.2    Notices. All notices, requests, demands, directions and other
communications hereunder shall be in writing and shall be given by personal
delivery or facsimile communication addressed to the Members at the addresses
set forth on Exhibit C and to the Company at the address for notices to the
Operating Member or to such other addresses or facsimile telephone numbers as
may be designated by notice given by any Party to the other Parties. Any notice,
demand, request, direction or other communication given by personal delivery or
facsimile communication shall be conclusively deemed to have been given on the
Business Day of actual delivery or transmittal thereof if given during the
normal business hours of the recipient, and on the next Business Day during
which such normal business hours next occur if not given during such hours on
any day; provided, however, that such delivery and transmittal shall be
effective only upon a confirmation (including automatically-generated
confirmations) of receipt thereof.

 

Section 11.3    Amicable Resolution of Disputes. Upon any dispute arising under
this Agreement or Management Committee deadlock, any Member may, by written
notice to the other Members, request a meeting among senior executives
designated by each Member to attempt to resolve such dispute or deadlock by
negotiation in good faith. If such dispute or deadlock is not resolved among
such senior executives within thirty (30) days, the Members may pursue any
action available to them under Applicable Law or in equity.

 

Section 11.4    Entire Agreement. This Agreement supersedes the Original LLC
Agreement and the Original LLC Agreement shall be of no further force and
effect. This Agreement, the Exhibits attached hereto and the documents to be
delivered hereunder, together with the Contribution Agreement, the schedules and
exhibits attached thereto and the documents to be delivered thereunder or in
connection with a condition to the closing thereof (the “Transaction
Documents”), shall constitute the entire agreement among the Parties pertaining
to the subject matter of the Transaction Documents, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, among the Parties regarding such subject matter.

 

44

--------------------------------------------------------------------------------


 

Section 11.5    Severability. Upon a determination by a court of competent
jurisdiction that any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced, then (i) all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
(ii) the Members shall negotiate in good faith to modify this Agreement to give
effect to the original economic and legal intent of the Members as closely as
possible in an acceptable manner to the end that the transactions contemplated
by the Transaction Documents are fulfilled to the extent possible, and (iii) if
the Members are unable to agree on such modifications to this Agreement and the
economic or legal substance of the transactions contemplated by the Transaction
Documents is affected in any manner materially adverse to a Member, then the
Transaction Documents shall be interpreted to give effect to the original
economic and legal intent of the Members as closely as possible in an acceptable
manner to the end that the transactions contemplated by the Transaction
Documents are fulfilled to the extent possible. If there is a direct conflict
between the provisions of this Agreement and (a) any provision of the
Certificate of Formation or (b) any mandatory provision of the Act (or to the
extent any other statutes are incorporated into the Act, such other statutes),
the applicable provision of the Certificate of Formation, the Act or such other
statutes shall control.

 

Section 11.6    No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon only the Parties and their respective successors
and permitted assigns and no other Person shall be entitled to enforce this
Agreement, rely on any representation, warranty, covenant or agreement contained
herein, receive any rights hereunder or be a third-party beneficiary hereof.

 

Section 11.7    Amendments and Waivers. No amendment, supplement, waiver or
termination of this Agreement shall be binding unless executed in writing by all
Members. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions (whether or not similar) nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

Section 11.8    Expenses of the Members; Taxes. All fees and expenses incurred
by or on behalf of any of the Members in connection with the authorization,
preparation and consummation of this Agreement shall be borne solely by the
Member who incurred such fees or expenses, including all fees and expenses of
agents, representatives, counsel and accountants employed by such Member in
connection with the authorization, preparation, execution and consummation of
this Agreement. Except as otherwise provided herein, each Party shall be solely
responsible for the payment of all Taxes imposed on it.

 

Section 11.9    No Right of Set-Off. No Member shall by virtue of this Agreement
be entitled to offset against any of its financial obligations to the Company
under this Agreement or any obligation owed to it or any of its Affiliates by
any other Member or any of such other Member’s Affiliates.

 

Section 11.10 Relationship of the Members. Nothing in this Agreement shall be
construed to create a partnership (including a limited partnership) or joint
venture for any purposes other than United States federal and state tax purposes
between or among any of the Members or to constitute any Person the guarantor of
the Company’s obligations. The obligations of the Company, each Member under or
in connection with this Agreement,

 

45

--------------------------------------------------------------------------------


 

including each Member’s obligation to make Capital Contributions to the extent
provided herein, shall be the several obligations of each such Party, and not
joint. Each Member shall be jointly and severally liable for the actions,
obligations and liabilities of any other Member who is an Affiliate of such
Member. Without affecting in any manner the obligations under Section 4.2,
nothing herein shall be deemed or construed to make any Member a surety or a
guarantor of the Company or of another Person or liable to meet any obligation
of the Company or of another Person.

 

Section 11.11 Disclaimer of Fiduciary Duties. Each Member and Committee Member
shall be entitled to exercise all voting rights hereunder or under the
Certificate of Formation in respect of its Membership Interest in the sole
interest of such Member, and shall have no fiduciary or similar duties under
this Agreement, the Certificate of Formation or otherwise to the Company or any
other Member with respect to the exercise of such voting rights except as
expressly provided by the Act. The Company and the Members hereby expressly and
irrevocably waives, to the full extent permitted by Applicable Law, all
fiduciary and similar duties under Applicable Law of each other Member with
respect to its exercise or failure to exercise any voting rights hereunder or
under the Certificate of Formation, and, to the extent permitted by Applicable
Law, agrees that it shall not raise any claim or action against any such other
Member based on a breach or alleged breach of any fiduciary or similar duties
under Applicable Law. Except as expressly provided in this Agreement, no
conflict of interest with the Company shall prevent a Member from exercising its
voting, consent or approval rights or its rights to transfer its Membership
Interests under this Agreement.

 

Section 11.12 No Partition. In connection with the winding-up, liquidation and
dissolution of the Company, each Member hereby irrevocably waives any and all
rights that it may have to maintain an action for partition of any of the
property or assets of the Company.

 

Section 11.13 Remedies Cumulative. The remedies specified in this Agreement are
cumulative, and the exercise of any remedy provided hereunder shall not preclude
the exercise of any other remedy provided hereunder or available under
Applicable Law.

 

Section 11.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 11.15 Joint Defense. If the Company and one or more Members are named as
defendants in any third-party claim or cause of action arising out of or
relating to this Agreement, then the Company and such Members will, as
reasonably requested by each Party, cooperate in the joint defense of their
common interests to the extent permitted by Applicable Law and, to the extent
mutually agreeable, enter into an agreement for joint defense of the action
(except as against each other).

 

[Remainder of this page left intentionally blank.]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed and
delivered by their duly authorized representatives as of the date and year first
above written.

 

 

COMPANY:

 

 

 

NORA GATHERING, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

MEMBERS:

 

 

 

EQUITABLE GATHERING EQUITY, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

PINE MOUNTAIN OIL AND GAS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
NORA GATHERING, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS AND INTERPRETATION

 

Section 1. Definitions. In this Agreement and in any other document that
references this Agreement for definitions, the following terms shall have the
meanings assigned or referenced below:

 

“Act” means the Delaware Limited Liability Company Act.

 

“Adjusted Capital Account” shall mean, with respect to any Member, the Capital
Account maintained for such Member, (a) increased by any amounts that such
Member is obligated to restore or is treated as obligated to restore under
Treasury Regulation Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i)(5)), and (b) decreased by any amounts described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) with respect to such
Member.

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning (i) the power to direct the vote of
more than fifty percent (50%) of the voting shares or other securities of such
Person through ownership, pursuant to a written agreement, or otherwise or
(ii) the power to direct the management and policies of a Person through
ownership of voting shares or other securities, pursuant to a written agreement,
or otherwise. For the purposes of this Agreement, the Company shall not be
considered an Affiliate of a Member or such Member’s Affiliates so long as it is
owned equally by each Member taken together with its Affiliates.

 

“Agreement” has the meaning set forth in the preamble.

 

“Alternate Representative” has the meaning set forth in Section 3.1(b).

 

“AMI” has the meaning given to such term in the Operating Agreement.

 

“Annual Budget” has the meaning set forth in Section 3.4(a).

 

“Applicable Law” means all laws, statutes, rules, regulations, ordinances,
orders, requirements and codes of Governmental Authorities.

 

“Approved Affiliate Transactions” means (i) that certain Gas Gathering Agreement
dated as of July 1, 1995, by and between Equitable Resources Exploration, a
division of Equitable Resources Energy Company, Penn Virginia Resources
Corporation, the Olin R. Prather Revocable Trust, John W. Gillespie and R. Hagan
Kohler; (ii) that certain Services Agreement dated as of January 1, 2005, by and
between EPC and EGEL; and (iii) that certain Interconnect Agreement by and
between Kentucky West Virginia Gas Company and EGEL dated as of the date hereof.

 

“Approved Annual Budget” has the meaning set forth in Section 3.4(b).

 

A-1

--------------------------------------------------------------------------------


 

“Book Value” means, with respect to any property, such property’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)       The initial Book Value of any property contributed by a Member to the
Company shall be the fair market value of such property as determined by the
Management Committee;

 

(b)      The Book Values of all properties shall be adjusted to equal their
respective fair market values as determined by the Management Committee in
connection with (i) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis capital
contribution to the Company, (ii) the distribution by the Company to a Member of
more than a de minimis amount of property as consideration for an interest in
the Company, (iii) the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g), (iv) the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity, or by a new Member acting in a Member capacity or in
anticipation of being a Member or (v) any other event to the extent determined
by the Managers to be necessary to properly reflect Book Values in accordance
with the standards set forth in Treasury Regulation
Section 1.704-1(b)(2)(iv)(q); provided that adjustments pursuant to clauses
(i) and (ii) above shall be made only if the Management Committee reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

 

(c)       The Book Value of property distributed to a Member shall be the fair
market value of such property as determined by the Management Committee; and

 

(d)      The Book Value of all properties shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of Profits and Losses; provided, however, Book Value shall not be
adjusted pursuant to this clause (d) to the extent the Management Committee
determines that an adjustment pursuant to clause (b) hereof is necessary or
appropriate in connection with the transaction that would otherwise result in an
adjustment pursuant to this clause (d).

 

If the Book Value of property has been determined or adjusted pursuant to clause
(b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Profits and Losses.

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
permitted to be open for business in Pittsburgh, Pennsylvania or Fort Worth,
Texas.

 

“Capital Account” shall mean the Capital Account established and maintained for
each Member pursuant to Section 9.2.

 

“Capital Contribution” means any contribution in cash, property or as otherwise
provided herein to the capital of the Company by a Member with respect to its
Membership Interest.

 

A-2

--------------------------------------------------------------------------------


 

“Cash Value” means the portion of the total monetary value (expressed in U.S.
dollars) of the consideration being offered by a Proposed Transferee (including
without limitation any cash, other assets, and Tax Savings to a Transferor from
a non-cash deal) that reasonably should be allocated to any First Refusal
Membership Interests that are subject to a proposed Transfer.

 

“Cash Transfer” means any Transfer where the sole consideration (other than the
assumption of obligations and liabilities associated with the transferred
Membership Interests) takes the form of cash, cash equivalents or promissory
notes.

 

“Certificate of Formation” has the meaning set forth in Section 2.1.

 

“Chosen Court” has the meaning set forth in Section 11.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee Member” has the meaning set forth in Section 3.1(b).

 

“Company” has the meaning set forth in the preamble.

 

“Confidential Information” has the meaning set forth in Section 10.1(a).

 

“Connecting Pipeline Facility” has the meaning set forth in Section 3.5(c).

 

“Construction Notice” has the meaning set forth in Section 2.11(b).

 

“Contract Area” has the meaning set forth in the Operating Agreement.

 

“Contract Operating Agreement” has the meaning set forth in Section 3.7.

 

“Contribution Agreement” has the meaning set forth in the preamble.

 

“Curtailment” means any constraint, operational or otherwise outside of the
reasonable control of the Company, on the Gathering System or any pipeline
system interconnected with the Gathering System that limits, in whole or in
part, the amount of gas that Company is able to receive, transport or deliver on
all or part of the Gathering System.

 

“Deemed Tax Transfer” has the meaning set forth in Section 6.7(c).

 

“Defaulted Contribution” means the unpaid amount of any Capital Contribution by
a Defaulting Member, together with any accrued and unpaid interest thereon
calculated as set forth in Section 7.1(a).

 

“Defaulting Member” means a Member as to which a Funding Default has occurred
and is continuing.

 

“Delivery Points” has the meaning in Section 3.3(a)(xxvi).

 

“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with

 

A-3

--------------------------------------------------------------------------------


 

respect to property for such taxable year, except that (A) with respect to any
property the Book Value of which differs from its adjusted tax basis for federal
income tax purposes and which difference is being eliminated by use of the
remedial allocation method pursuant to Treasury Regulation Section 1.704-3(d),
Depreciation for such taxable year shall be the amount of book basis recovered
for such taxable year under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2), and (B) with respect to any other property the Book Value
of which differs from its adjusted tax basis at the beginning of such taxable
year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Value as the federal income tax depreciation, amortization, or
other cost recovery deduction for such taxable year bears to such beginning
adjusted tax basis; provided that if the adjusted tax basis of any property at
the beginning of such taxable year is zero, Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the Management Committee.

 

“Disclosing Party” has the meaning set forth in Section 10.1(a).

 

“Disagreeing Parties” has the meaning set forth in Section 6.5(f).

 

“Disagreement Notice” has the meaning set forth in Section 6.5(f).

 

“Dissolution Event” has the meaning set forth in Section 8.1.

 

“Distribution” means any distribution by the Company by means of any dividend or
other payment of Profits, whether in cash, equity interests or otherwise, any
payment or application of any of its assets to purchase, redeem or otherwise
retire the Membership Interests held by a Member, any distribution by way of
reduction of capital, split-up and liquidation or otherwise in respect of any of
the Membership Interests held by such Member.

 

“Economic Risk of Loss” has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).

 

“EGEL” has the meaning set forth in the recitals.

 

“Electing Non-Affiliated Members” has the meaning set forth in Section 6.5(c).

 

“Encumber” means to pledge, charge, grant a security interest in, encumber or
hypothecate the asset or property in question.

 

“EPC” has the meaning set forth in the recitals.

 

“ET Blue Grass Company” means ET Blue Grass Company, a Delaware corporation.

 

“Existing Agreements” means that certain Gas Gathering Agreement dated as of
July 1, 1995, by and between Equitable Resources Exploration, a division of
Equitable Resources Energy Company, Penn Virginia Resources Corporation, the
Olin R. Prather Revocable Trust, John W. Gillespie and R. Hagan Kohler.

 

“First Priority Gas” has the meaning set forth in Section 2.12.

 

A-4

--------------------------------------------------------------------------------


 

“First Refusal Period” has the meaning set forth in Section 6.5(a).

 

“First Refusal Membership Interests” has the meaning set forth in
Section 6.5(a).

 

“Fiscal Year” means the calendar year ending on December 31, subject to any
shorter initial period ending on December 31 and to any shorter final period, or
such other period as may be determined by approval of the Management Committee.

 

“Fourth Priority Gas” has the meaning in Section 2.12.

 

“Funding Default” means a failure by a Member to make any Capital Contribution
required to be made by it pursuant to the terms of this Agreement within thirty
(30) days following the due date therefor.

 

“Funding Member” has the meaning set forth in Section 7.2(a).

 

“Gathering Agreement” has the meaning set forth in Section 2.12.

 

“Gathering Assets” has the meaning set forth in the preamble.

 

“Gathering System” means the Gathering Assets along with any gathering and
associated assets constructed or acquired by the Company, less any gathering or
associated assets transferred or otherwise disposed of by the Company, that are
owned, controlled and operated at the relevant time by the Company. The Parallel
Pipeline described in Section 3.5 shall not be considered part of the Gathering
System.

 

“Governmental Authority” means any government and/or any political subdivision
thereof, including departments, courts, commissions, boards, bureaus,
ministries, agencies or other instrumentalities.

 

“Governmental Authorizations” means any authorization, consent, approval,
license, ruling, permit, certification, exemption, exoneration or registration
by or with any Governmental Authority.

 

“Initial Report” has the meaning set forth in Section 6.5(f).

 

“LIBOR” means for any month, the rate per annum equal to the London Interbank
Offered. Rate for one month dollar deposits as reported in The Wall Street
Journal as of the first Business Day of the applicable month.

 

“Majority WI Member” has the meaning set forth in Section 3.6.

 

“Management Committee” has the meaning set forth in Section 3.1(b).

 

“Member” means any Person executing this Agreement as of the date of this
Agreement as a Member or hereafter admitted to the Company as a Member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a Member in the Company.

 

“Member Interconnect Agreement” has the meaning set forth in Section 3.5(c).

 

A-5

--------------------------------------------------------------------------------


 

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

 

“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).

 

“Membership Interest” means with respect to any Member, as provided by the Act
and this Agreement, (a) that Member’s status as a Member of the Company;
(b) that Member’s share of the income, gain, loss, deduction and credits of, and
the right to receive distributions from, the Company; (c) all other rights,
benefits and privileges enjoyed by that Member in its capacity as a Member,
including that Member’s rights to vote, consent and approve and otherwise to
participate in the management of the Company, including through the Management
Committee; and (d) all obligations, duties and liabilities imposed on that
Member in its capacity as a Member, including any obligations to make Capital
Contributions. The Membership Interests from time to time held by Members in the
Company are set forth in Exhibit C.

 

“Minimum Gain” shall mean the aggregate gain, if any, that would be realized by
the Company for purposes of computing income or loss with respect to each
Company asset if each Company asset were disposed of by the Company in a taxable
transaction in full satisfaction of all Nonrecourse Liabilities of the Company
secured by such asset. Minimum Gain with respect to each Company asset shall be
further determined in accordance with the rules of Treasury Regulations section
1.704-2(d) and any subsequent rule or regulation governing the determination of
minimum gain. A Member’s share of Minimum Gain at the end of any Company year
shall equal the aggregate Nonrecourse Deductions allocated to such Member (or
its predecessors in interest) up to that time, less such Member’s (and
predecessors’) aggregate share of decreases in Minimum Gain determined in
accordance with Treasury Regulations section 1.704-2(g).

 

“Nonrecourse Deductions” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b).

 

“Nonrecourse Liability” has the meaning assigned to that term in Treasury
Regulation Section 1.752-1(a)(2).

 

“Non-Affiliated Members” has the meaning set forth in Section 6.5(a).

 

“Non-Cash Consideration” has the meaning set forth in Section 6.5(a).

 

“Non-Defaulting Member” has the meaning set forth in Section 7.1(b).

 

“Non-Transferor Members” has the meaning set forth in Section 6.7(a).

 

“Nora-T/Kentucky West Interconnect” has the meaning set forth in Section 3.3(a).

 

“Nora-T Line” means the pipeline depicted on Exhibit F.

 

A-6

--------------------------------------------------------------------------------


 

“Operating Agreement” means that certain Operating Agreement dated of even date
herewith, by and between EPC and PMOG.

 

“Operating Member” has the meaning set forth in Section 3.2(a).

 

“Original LLC Agreement” has the meaning set forth in the recitals.

 

“Parallel Pipeline” has the meaning set forth in Section 3.5(d).

 

“Parties” means each of the Members and the Company.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization, state
enterprise or governmental or any agency or political subdivision thereof.

 

“PMOG” has the meaning set forth in the recitals.

 

“Presenting Member” has the meaning set forth in Section 2.11(b).

 

“Principal Representative” has the meaning set forth in Section 3.1(b).

 

“Profits” or “Losses” means, for each taxable year, an amount equal to the
Company’s taxable income or loss for such taxable year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments (without duplication):

 

(a)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)           Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Profits or Losses shall be subtracted from such
taxable income or loss;

 

(c)           In the event the Book Value of any asset is adjusted pursuant to
clause (b) or clause (c) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Profits or Losses;

 

(d)           Gain or loss resulting from any Disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

A-7

--------------------------------------------------------------------------------


 

(e)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year;

 

(f)            To the extent an adjustment to the adjusted tax basis of any
property pursuant to Section 734(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or an item of loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(g)           Any items that are allocated pursuant to the Regulatory
Allocations shall not be taken into account in computing Profits and Losses, and
the amounts of the items of income, gain, loss or deduction available to be
allocated pursuant to the Regulatory Allocations shall be determined by applying
rules analogous to those set forth in clauses (a) through (f) hereof.

 

“Promissory Note” means that certain note of ET Blue Grass Company, dated as of
the date hereof, payable to the Company.

 

“Proposed Facility” has the meaning set forth in Section 2.11(b).

 

“Proposed Transferee” has the meaning set forth in Section 6.5(a).

 

“Proprietary Technology” has the meaning set forth in Section 10.6(a).

 

“PUHCA” means the Public Utility Holding Company Act of 2005, 16 U.S.C. § 16451,
et seq., as amended from time to time.

 

“Receiving Party” has the meaning set forth in Section 10.1(a).

 

“Redirected Distribution” has the meaning set forth in Section 7.3(b).

 

“Regulatory Allocations” means the allocations set forth in Section 9.3.

 

“Representative” has the meaning set forth in Section 3.1(b).

 

“Second Priority Gas” has the meaning set forth in Section 2.12.

 

“Segmented Segment” has the meaning set forth in Section 3.6.

 

“Tax Amounts” has the meaning set forth in Section 9.9.

 

“Tax Matters Member” has the meaning set forth in Section 9.8(a).

 

“Tax Savings” means the actual reduction in tax liability that has been or will
be realized and that would not have been realized but for the relevant Transfer.

 

A-8

--------------------------------------------------------------------------------


 

“Taxes” means all taxes and similar governmental charges, imposts, levies, fees
and assessments, however denominated (including income taxes, business asset
taxes, franchise taxes, net worth taxes, capital taxes, estimated taxes,
withholding taxes, use taxes, gross or net receipts taxes, sales taxes, transfer
taxes or fees, excise taxes, real and personal property taxes, ad valorem taxes,
value added taxes, payroll related taxes, employment taxes, unemployment
insurance, social security taxes, minimum taxes, and import duties and other
obligations of the same or a similar nature), together with any related
liabilities, penalties, fines, additions to tax or interest, imposed at the
national, state or municipal level.

 

“Technical Termination” has the meaning set forth in Section 6.7(a).

 

“Term” has the meaning set forth in Section 2.6.

 

“Third Priority Gas” has the meaning set forth in Section 2.12.

 

“Transaction Documents” has the meaning set forth in Section 11.4.

 

“Transfer” means to sell, transfer or assign, distribute or otherwise dispose of
the asset or property in question excluding actions to Encumber such asset or
property. Notwithstanding anything to the contrary in the preceding sentence,
“Transfer” shall not include any indirect transfer by change of control, merger,
consolidation or reorganization.

 

“Transfer Notice” has the meaning set forth in Section 6.5(a).

 

“Transfer Price” has the meaning set forth in Section 6.5(a).

 

“Transferee” means a Person who has received Membership Interest by means of a
Transfer.

 

“Transferring Party” has the meaning set forth in Section 6.5(a).

 

“Transferor” has the meaning as set forth in Section 6.2(b)(ii).

 

“Treasury Regulations” shall mean the United States Treasury Regulations
promulgated pursuant to the Code.

 

“Unbalanced Segment” has the meaning set forth in Section 3.6.

 

“U.S. GAAP” means accounting principles generally accepted in the United States,
as in effect from time to time; all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with U.S. GAAP;
and, except as otherwise expressly provided herein, the term “U.S. GAAP” with
respect to any computation required or permitted hereunder shall mean such
accounting principles as are generally accepted at the date of such computation.

 

“Voting Securities” means any shares, capital stock, other securities or equity
interests which ordinarily have voting power for the election of the directors,
managers or other Persons performing similar functions.

 

A-9

--------------------------------------------------------------------------------


 

“Wider Transaction” has the meaning set forth in Section 6.5(d).

 

“Withdrawn Member” has the meaning set forth in Section 8.4(a).

 

Section 2. Interpretation. For all purposes of this Agreement, except as
otherwise expressly-provided herein or unless the context otherwise requires:

 

(a)       the terms defined in this Agreement include the plural as well as the
singular and vice versa;

 

(b)      words importing gender include all genders;

 

(c)       any reference to an “Article,” “Section” or “Exhibit” refers to an
Article or Section of, or Exhibit to, this Agreement;

 

(d)      any reference to this Agreement refers to this Agreement, including all
Exhibits and Schedules hereto, and the words “herein,” “hereof,” “hereto” and
“hereunder” and other words of similar import refer to this Agreement and its
Appendices as a whole and not to any particular Article, Section, Exhibit or
other subdivision; provided, however, that none of the agreements the forms of
which are attached hereto as Exhibits shall be binding on or enforceable against
any Member or its Affiliates unless and until such agreements are duly executed
by all of the respective parties thereto;

 

(e)       references made to “days,” “months” and “years” refer to calendar
days, months and years, respectively;

 

(f)       any time period provided for in this Agreement which expires on a day
which is not a Business Day shall expire on the next succeeding Business Day;

 

(g)      any reference to an agreement in this Agreement means such agreement as
it may be amended and restated from time to time; and

 

(h)      “including” means “including but not limited to.”

 

A-10

--------------------------------------------------------------------------------


 

EXHIBIT B



CERTIFICATE OF FORMATION

 

[See attached.]

 

B-1

--------------------------------------------------------------------------------


 

 

[g142321ko47i001.jpg]

 

 

 

 

 

The First State

 

 

I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION
OF “NORA GATHERING, LLC”, FILED IN THIS OFFICE ON THE TENTH DAY OF APRIL , A.D.
2007, AT 12:30 O’CLOCK P.M.

 

 

 

[SEAL]

/s/ Harriet Smith Windsor

 

Harriet Smith Windsor, Secretary of State

4331718   8100

AUTHENTICATION: 

5581004

 

 

 

070416867

DATE :

 04-10-07

 

1

--------------------------------------------------------------------------------


 

 

State of Delaware

 

Secretary of State

 

Division of Corporations

 

Delivered 01:04 PM 04/10/2007

 

FILED 12:30 PM 04/10/2007

 

SRV 070416867 - 4331719 FILE

 

CERTIFICATE OF FORMATION

 

OF

 

NORA GATHERING, LLC

 

1. The name of the limited liability company is “Nora Gathering, LLC.”

 

2. The address of its registered office in the State of Delaware is Corporation
Trust Center, 1209 Orange Street, in the City of Washington, County of New
Castle, Delaware 19801. The name of its registered agent at such address is The
Corporation Trust Company.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation
of Nora Gathering, LLC this 9th day of April , 2007.

 

 

Equitable Gathering Equity, LLC,

 

the sole member

 

 

 

 

 

/s/ Jean F. Marks

 

By:

 

Name:  Jean F. Marks

 

Title:   Assistant Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT C



SCHEDULE OF OWNERSHIP

 

 

 

Membership Interest

 

Member’s Name and Address

 

(expressed as a percentage)

 

 

 

 

 

Equitable Gathering Equity, LLC

 

225 North Shore Drive
Pittsburgh, Pennsylvania 15212
Attention: Corporate Secretary
Telephone: (412)553-5700
Telecopy: (412)553-7781

 

50

%

 

 

 

 

Pine Mountain Oil and Gas, Inc.

 

777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Chad Stephens
Telephone: (810) 817-1929
Telecopy: (810) 817-1990

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

125 State Route 43
P.O. Box 550
Hartville, OH 44632
Attention: Jeffery A. Bynum
Telephone: (330) 877-6747
Telecopy: (330) 877-2689

 

50

%

 

 

 

 

Total

 

100

%

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D



FORM OF GAS GATHERING AGREEMENT FOR MEMBERS AND AFFILIATES

 

[See attached.]

 

D-1

--------------------------------------------------------------------------------


 

GAS GATHERING AGREEMENT

 

THIS GAS GATHERING AGREEMENT (“Agreement”) is entered into this        of
April , 2007, by and between NORA GATHERING, LLC, a limited liability company
organized under the laws of Delaware (“Gatherer”), and Equitable Energy, LLC, a
limited liability company organized under the laws of Delaware (“Shipper”).

 

WHEREAS, Gatherer owns certain natural gas gathering lines located in the
Commonwealth of Virginia;

 

WHEREAS, Shipper has available certain supplies of natural gas (which natural
gas Shipper has purchased from one or more members of the Gatherer and such
Natural Gas has been produced from wells in which one or more of such members
own a working interest) which it desires to have gathered by Gatherer by use of
Gatherer’s natural gas gathering lines located in the Commonwealth of Virginia;

 

WHEREAS, Shipper has requested that Gatherer provide gathering services for such
natural gas, on behalf of Shipper, by receiving quantities of such natural gas
and redelivering such quantities less the Gas Retention Percentage (as
hereinafter defined) for Shipper’s account; and

 

WHEREAS, Shipper and Gatherer desire to set a gathering fee (with escalator) for
the Shipper’s gas to be gathered pursuant to this Agreement.

 

NOW THEREFORE, in consideration of the premises and covenants contained herein,
Gatherer and Shipper hereby agree as follows.

 

ARTICLE I
DEFINITIONS

 

For the purposes of this Agreement, the following definitions shall be
applicable:

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning (i) the power to direct the vote of
more than fifty percent (50%) of the voting shares or other securities of such
Person through ownership, pursuant to a written agreement, or otherwise or
(ii) the power to direct the management and policies of a Person through
ownership of voting shares or other securities, pursuant to a written agreement,
or otherwise.

 

“Btu” shall mean the amount of heat required to raise the temperature of one
avoirdupois pound of pure water from fifty-eight and five-tenths degrees (58.5)
Fahrenheit to fifty-nine and five-tenths degrees (59.5) Fahrenheit at a constant
pressure of fourteen and seventy-three hundredths (14.73) Psia. Where
appropriate, Btu shall mean the plural of the aforementioned definition.

 

“Chosen Court” has the meaning set forth in Section 13.4.

 

“Commencement Date” shall mean           , 2007.

 

1

--------------------------------------------------------------------------------


 

“Cubic feet” or “cubic foot” shall mean the volume of Natural Gas which occupies
one (1) cubic foot of space at a temperature of sixty degrees (60) Fahrenheit
and an absolute pressure of fourteen and seventy-three hundredths (14.73) pounds
per square inch absolute.

 

“Day” shall mean that period of time beginning at 10:00 a.m. Eastern Prevailing
Time (“EPT”) on each calendar day and ending at 10:00 a.m. EPT on the following
calendar day. “Eastern Prevailing Time” or “EPT” shall mean the prevailing time
(i.e. Standard Time or Daylight Savings Time) on any given day in the Eastern
Time zone.

 

“Dth” or “Dekatherm” shall mean one million Btu.

 

“Dry Gas” shall mean Natural Gas containing no water vapor.

 

“Electric Compression Rate” shall mean the rate per Dth for compression costs
described on Exhibit C.

 

“Electronic Measurement” shall mean that form of measurement consisting of flow
computers or computerized remote terminal units, electronic transducers, and
associated power, data communications and other electronic equipment to
accomplish the measurement of Natural Gas and transfer of data without the use
of charts or other paper recordings.

 

“Equivalent Quality/Quantity” shall mean that quality and quantity of Natural
Gas delivered at the Point(s) of Delivery which is of similar quality and the
thermal equivalent of the quantity of Shipper’s Natural Gas received at the
Point(s) of Receipt, less the Gas Retention Percentage.

 

“GAAP” has the meaning set forth in Section 13.7(b).

 

“Gas” or “Natural Gas” shall mean a mixture of hydrocarbon and nonhydrocarbon
gases, and shall include casinghead gas produced with crude oil, gas produced
from gas wells, including coalbed methane wells, and residue gas resulting from
processing both casinghead gas and gas well gas.

 

“Gas Retention Percentage” shall mean the percentage of Natural Gas per Dth
retained by Gatherer as described on Exhibit C.

 

“Gathering Rate” shall mean the rate per Dth for deliveries off the Gathering
System as described on Exhibit C.

 

“Gathering System” shall mean the pipelines and appurtenant facilities described
on Exhibit D along with any gathering and associated assets constructed or
acquired by Gatherer from time to time less any gathering or associated assets
transferred or otherwise disposed of by Gatherer from time to time.

 

“Governmental Authority” shall mean any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.

 

2

--------------------------------------------------------------------------------


 

“Gross Heating Value” shall mean the number of Btu’s liberated by the complete
combustion of constant pressure of one (1) cubic foot of Dry Gas, at a base
temperature of sixty (60) degrees Fahrenheit and a referenced pressure base of
fourteen and seventy-three hundredths (14.73) Psia, with air of the same
temperature and pressure of the Gas, after products of combustion are cooled to
the initial temperature of the Gas, and after the water of the combustion is
condensed to a liquid state. The Gross Heating Value of the Gas shall be
corrected for the water vapor content of the Gas being delivered; provided,
however that if the water vapor content of the Gas is seven (7) pounds or less
per one million (1,000,000) cubic feet, the Gas shall be deemed to be dry and no
correction will be made.

 

“Mcf” shall mean one thousand (1,000) cubic feet of Gas.

 

“MMBtu” shall mean one million (1,000,000) Btu.

 

“Month” shall mean a period of time beginning at 10:00 a.m. EPT on the first Day
of a calendar month and ending at 10:00 a.m. EPT on the first Day of the
following calendar month.

 

“Natural Gas” has the meaning set forth in the definition of Gas.

 

“Notice” has the meaning set forth in Section 14.1.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.

 

“Point(s) of Delivery” shall mean the point(s) at which Gatherer tenders
delivery of the Natural Gas to Shipper as further described in Section 3.2.

 

“Point(s) of Receipt” shall mean the point(s) at which Shipper tenders and
surrenders control of the Natural Gas to Gatherer as further described in
Section 3.1.

 

“Psia” shall mean pounds per square inch absolute.

 

“Psig” shall mean pounds per square inch gauge.

 

“Unauthorized Gas” shall mean all Natural Gas introduced by Shipper, whether
intentionally or otherwise, into Gatherer’s facilities which is not authorized
by this Agreement.

 

ARTICLE II
SERVICE

 

2.1. Service. Subject to the terms and provisions of this Agreement and all of
the General Terms and Conditions set forth on Exhibit A, Gatherer agrees to
accept and receive from Shipper at the Point(s) of Receipt such quantities of
Natural Gas as may be tendered by Shipper at the Point(s) of Receipt; provided,
however, that Gatherer shall only be obligated to accept on any Day that
quantity of Natural Gas which Gatherer determines, in its sole and reasonable
discretion, it has the capacity to receive and deliver (less the Gas Retention
Percentage). Gatherer shall deliver and Shipper shall accept at the Point(s) of
Delivery, on a Monthly basis, an

 

3

--------------------------------------------------------------------------------


 

Equivalent Quality/Quantity of Natural Gas as the quality and quantity of
Natural Gas received by Gatherer for Shipper at the Point(s) of Receipt for
gathering hereunder. The parties hereto acknowledge that the Natural Gas subject
to this Agreement is Natural Gas that Shipper has purchased from one or more
members of the Gatherer and such Natural Gas has been produced from wells in
which one or more of such members own a working interest.

 

2.2.      Conditions to Service. Gathering services will be provided hereunder
subject to: (i) Gathering System capacity, as reasonably determined by Gatherer;
(ii) availability of downstream or delivery point capacity; (iii) Gatherer’s
terms and conditions for service as set forth herein (including but not limited
to creditworthiness requirements); and (iv) force majeure as set forth in
Article XI. Gatherer shall not be required to perform service hereunder should
Shipper fail to comply in any material respect with any provision of this
Agreement.

 

2.3.     Commingling of Natural Gas. From the time any Natural Gas is received
by Gatherer at the Point(s) of Receipt, Gatherer shall have the right to
commingle such Natural Gas with other Natural Gas in the Gathering System.
Shipper expressly acknowledges and agrees that the Natural Gas it receives at
the Point(s) of Delivery may be different molecules of Natural Gas from those it
is delivered at the Point(s) of Receipt but Gatherer agrees such Natural Gas
that is delivered to Shipper at the Point(s) of Delivery shall be of Equivalent
Quality/Quantity to the Natural Gas received by Gatherer from Shipper at the
Point(s) of Receipt.

 

ARTICLE III
POINT(S) OF RECEIPT AND DELIVERY

 

3.1.     Point(s) of Receipt. The Point(s) of Receipt for all Gas to be gathered
hereunder shall be the inlet flange of each meter set forth on Exhibit B, as
amended from time to time.

 

3.2.     Point(s) of Delivery. The Point(s) of Delivery for all Gas gathered
hereunder shall be the tap and measurement station(s) as set forth on Exhibit B.

 

3.3.     Gatherer’s Facilities. Gatherer shall have no obligation to construct,
modify, improve, alter or relocate any of its facilities to provide service
under this Agreement. Nothing in this Agreement shall prohibit Gatherer in its
sole discretion from abandoning any portion of its facilities, installing
compression, or constructing, maintaining or otherwise undertaking, or not
undertaking, any operations in connection with its facilities.

 

ARTICLE IV
RATES

 

4.1.     Rate. In consideration for services rendered under this Agreement,
Shipper shall pay to Gatherer each Month during the term of this Agreement the
Gathering Rate specified on Exhibit C and any other amounts expressly
contemplated to be paid by Shipper pursuant to this Agreement. Should Gatherer
be assessed a fee by any downstream transporter or incur any other expense (in
each case) attributable to Shipper’s Gas (including any fees associated with
processing the Gas), Shipper shall reimburse Gatherer the full amount of such
fee or expense. Gatherer may elect to invoice Shipper separately for such fee or
expense, or may make an appropriate deduction from the quantity of Gas delivered
to Shipper at the Point(s) of Delivery (being the same quantity of gas deducted
by the downstream transporter for such fee or expense).

 

4

--------------------------------------------------------------------------------


 

4.2.                              Relocation. Gatherer, from time-to-time, may
relocate certain of its facilities due to the activities of third Persons or for
legal or operational necessity and convenience. Gatherer may increase its
rate(s) as a result thereof in accordance with Section 4.3.

 

4.3.                              Adjustment of Rates and Charges. The rates,
charges and fees memorialized pursuant to Exhibit C to this Agreement are
subject to adjustment as set forth on such Exhibit.

 

ARTICLE V
NOMINATION, SCHEDULING AND RECONCILIATION
OF RECEIPTS AND DELIVERIES

 

5.1.                              Shipper shall be responsible for submitting
nominations, where applicable, for the quantity of Natural Gas tendered by
Gatherer to Shipper at the Point(s) of Delivery, to the entity downstream of the
Point(s) of Delivery that will physically receive the Natural Gas at that
point(s). All nominations must be confirmed by Gatherer and the downstream
transporter that will physically receive the Natural Gas before Gatherer will
schedule the service. In the event that Shipper’s nomination requires adjustment
by Gatherer, Gatherer shall advise Shipper of its revised nomination and Shipper
shall adjust its production to the extent necessary to comply with the revised
nomination provided by Gatherer.

 

5.2.                              Where transporters downstream of the
Point(s) of Delivery require Gatherer to submit a predetermined allocation in
order to schedule receipt of gathered volumes into the system(s) of such
transporters, Gatherer will base such predetermined allocations on the actual
measured quantities it has received for deliveries to such transporters. In the
event that Shipper’s predetermined allocation requires adjustment by Gatherer,
Gatherer shall advise Shipper of its revised allocation and Shipper shall adjust
its deliveries to the extent necessary to comply with the revised allocation
provided by Gatherer.

 

5.3.                              Gatherer reserves the right to upwardly or
downwardly adjust Shipper’s nominations to the extent Gatherer determines that
Shipper’s nominations vary materially from Shipper’s actual tenders of Gas.

 

5.4.                              Reserved.

 

5.5.                              Gatherer is not required to schedule any
receipts and/or deliveries of Gas until Shipper has executed this Agreement and
has submitted an accurate and complete nomination for the period of time in
question.

 

5.6.                              Shipper is solely responsible for the accuracy
of its nominations. Gatherer makes no representation or guarantee that Shipper’s
nominations are correct.

 

5.7.                              Subject to the other provisions hereof, the
nomination accepted by Gatherer, as it may have been revised, shall represent
the maximum quantity of Natural Gas eligible for service hereunder by Gatherer
during the period for which the nomination was accepted or until Shipper submits
a new nomination that is accepted by Gatherer. Submission of any new nomination
must be consistent with the provisions of this Article V. If Shipper desires to
increase its nomination during a Month, Shipper shall give Gatherer at least one
(1) Day advance notice unless such notice is waived by Gatherer in its sole
discretion.

 

5

--------------------------------------------------------------------------------


 

5.8.                              On or about the twenty-fifth Day of each
delivery Month, Gatherer will determine actual measured flows into and out of
the Gathering System, and issue an allocation statement to Shipper. To the
extent such allocation statement indicates a discrepancy between Shipper’s
scheduled volumes and Shipper’s actual volumes for such Month, Shipper shall
adjust current and/or future nominations to eliminate such discrepancy and/or
Gatherer shall make the necessary adjustment(s) to eliminate such discrepancy.

 

ARTICLE VI
RECEIPT AND DELIVERY PRESSURES

 

6.1.                              Gatherer’s Operating Pressures. Gatherer shall
not be required to operate the Gathering System at pressures in excess of its
operational preference. In no event will Gatherer operate the Gathering System
at pressures in excess of its maximum allowable operating pressure, as such
pressure may change from time to time: Gatherer shall not be required to install
or be prohibited from installing compression in order to receive, gather or
redeliver Gas.

 

6.2.                              Maximum Allowable Working Pressure.
Notwithstanding any other provisions of this Agreement, Shipper shall never
deliver Gas at a pressure that exceeds the maximum allowable working
pressure(s) as determined solely by Gatherer.

 

6.3.                              Shipper’s Compression. Shipper shall make
deliveries to Gatherer against the prevailing pressures in Gatherer’s Gathering
System. Gatherer shall not be obligated to maintain line pressure or to lower
line pressure by additional compression or otherwise. Except as specifically
permitted under any valid interconnect agreement between Gatherer and an
interconnecting party relating to Shipper’s Gas, Shipper shall not compress such
deliveries, or cause such Gas deliveries to be compressed. Gas compressed
without Gatherer’s authorization shall be deemed Unauthorized Gas and shall be
subject to Section 10.2 of this Agreement.

 

6.4.                              Overpressure Protection. As between Shipper
and Gatherer, Gatherer is completely and solely responsible for the installation
and maintenance of overpressure protection equipment of pipeline(s),
valve(s) and other interconnection equipment.

 

ARTICLE VII
TERM

 

7.1.                              Term. The term of this Agreement shall
commence on the Commencement Date, regardless of when executed, and shall
continue for a term of ten (10) years (the “Initial Term”). Unless either party
provides not less than sixty (60) Days prior written notice to the other party
on or before the expiration of the Initial Term, or if applicable the
anniversary date of the Initial Term, the term of this Agreement shall be
automatically extended for additional one-year periods.

 

7.2.                              Effect of Governmental Action. It is
understood that performance hereunder shall be subject to all rules and
regulations of Governmental Authorities having jurisdiction or control over the
matters related hereto. If at any time during the term hereof any Governmental
Authority shall take any action which is, with respect to or as a result of the
gathering services provided for under this Agreement, designed to subject or
otherwise subjects Gatherer or the Gathering System or any of Gatherer’s related
facilities to any greater or different regulation or

 

6

--------------------------------------------------------------------------------


 

jurisdiction than that existing on the date of initial delivery of Gas
hereunder, then, upon written notice to Shipper, Gatherer may initiate
renegotiations with Shipper to revise the affected provisions of this Agreement
prior to the effective date of such governmental action. Should parties be
unable to reach an agreement within thirty (30) Days of such notice, either
party may terminate this Agreement upon thirty (30) Days written notice.

 

ARTICLE VIII
BILLINGS AND PAYMENTS

 

8.1.                              Billing and Payment. Gatherer shall render to
Shipper on or about the twenty-fifth Day of each Month a statement of the total
quantities of Gas received from Shipper and delivered to Shipper during the
preceding Month, together with a bill for the amount due under this Agreement
for service during such period. Shipper shall pay Gatherer within ten (10) Days
after receipt of Gatherer’s invoice. Shipper shall be deemed to receive the
invoice in accordance with the timelines established in Section 14.3 of this
Agreement for notices. If the payment date falls on a Saturday, Sunday or legal
holiday, payment shall be due and payable on the next business Day. On an annual
basis, Shipper shall have the right to conduct an audit of the cost of service
supporting the rates assessed by Gatherer. Shipper shall provide Gatherer 60
days advanced notice of the audit including a preliminary list of information
requests. The audit will be conducted at Shipper’s Pittsburgh offices, limited
to the most recent twenty-four (24) months of data available and conducted in
accordance with generally accepted auditing practices.

 

8.2.                              Verification of Actual Receipts. If
verification of quantities received is not available at the time the invoice is
issued, adjustments for actual receipts shall be reflected on the next invoice
issued after such confirmation.

 

8.3.                              Failure to Make Timely Payments. Should
Shipper fail to make timely payment of all invoiced amounts, interest shall
accrue on the unpaid amounts and shall be payable immediately. All unpaid
amounts shall accrue interest on a daily basis at the prime rate of interest
published under “Money Rates” by The Wall Street Journal, Eastern edition, plus
two percent (2%), but in no event shall interest due hereunder exceed the
maximum rate permitted by law. If Shipper becomes delinquent by ten (10) Days in
the payment of any invoice, Shipper shall provide adequate assurance of payment
to Gatherer within two (2) business Days of the date of written notice of the
delinquency; provided, however, that Shipper, in good faith, may dispute the
amount of any such invoice or any part thereof and within such two (2) Day
period if it (a) pays to Gatherer such amounts as Shipper concedes to be correct
and (b) provides a standby irrevocable letter of credit, a prepayment, a
security interest in an asset acceptable to the Gatherer or a guaranty by a
creditworthy entity, acceptable to Gatherer in Gatherer’s sole opinion, to
secure payment of the remainder of the invoiced amount. If the parties are
unable to reach an agreement regarding the disputed amount, any resort to legal
process shall be commenced within twenty-four (24) Months after the disputed
amount is claimed to be due or shall thereafter be forever barred.

 

8.4.                              Refund. In the event any overcharge or
undercharge in any form whatsoever shall be found within twenty-four (24) Months
from the date a billing or measurement discrepancy occurs, the appropriate party
shall refund the amount of overcharge or pay the amount of undercharge within
thirty (30) Days after the final determination of the amount overcharged or

 

7

--------------------------------------------------------------------------------


 

undercharged has been made. Any overcharge or undercharge, for which no claim
has been made within twenty-four (24) Months, shall be deemed waived by both
parties.

 

ARTICLE IX
WARRANTIES AND INDEMNIFICATION

 

9.1.                              Warranty of Title. Shipper warrants that it
will, at the time of delivery of Gas to Gatherer under this Agreement and
throughout the period prior to redelivery thereof, have good and merchantable
title to, or good right to deliver and receive, all Gas so delivered by Shipper
at the Point(s) of Receipt and that the Gas shall be free and clear of all
liens, encumbrances or adverse claims of any kind.

 

9.2.                              Warranty of Eligibility for Gathering. Shipper
warrants that it shall have all legal rights and title necessary to deliver all
Gas delivered to Gatherer for gathering hereunder; that it shall comply in all
material respects with all applicable laws, rules, regulations or orders of any
Governmental Authority having jurisdiction and all rules, terms and conditions
of Gatherer set forth herein and that at the time of such deliveries, Shipper
has complied in all material respects with all provisions of this Agreement.

 

9.3.                              Shipper Indemnification. Shipper agrees to
indemnify and hold harmless and provide defense for Gatherer, its officers,
directors, members, Affiliates, agents, employees and contractors against any
liability, loss, cost, or damage whatsoever (including, without limitation,
claims for royalties, taxes, fees or other charges) occurring in connection with
or relating in any way to (i) breach of this Agreement by Shipper; (ii) the
negligence or other tortious act(s) or omission(s) by Shipper, its officers,
directors, members, Affiliates (other than Gatherer), agents, employees or
contractors; (iii) the Natural Gas prior to its delivery to Gatherer at the
Point(s) of Receipt and after its redelivery at the Point(s) of Delivery; and/or
(iv) the Natural Gas to the extent the claim, liability, or damage arises as a
result of the quality of the Natural Gas delivered by Shipper or other condition
of the Natural Gas. Such indemnification shall include, but not be limited to,
all costs and attorneys’ fees, whether or not such liability, loss, cost, or
damage results from any demand, claim, action, cause of action, or suit brought
by Shipper or by any other Person, that is not a party to this Agreement.

 

9.4.                              Liability. Neither Gatherer nor Shipper, nor
their respective officers, directors, partners, members, agents, employees,
Affiliates or successors or assigns shall be liable to the other party or its
officers, directors, agents, employees, Affiliates or successors or assigns for
claims for incidental, special, indirect, punitive or consequential damages of
any nature connected with or resulting from performance or non-performance of
this Agreement, including, without limitation, claims in the nature of lost
revenues, income or profits (other than payments specifically provided for and
properly due under this Agreement) irrespective of whether such claims are based
upon warranty, negligence, strict liability, contract, operation of law or
otherwise.

 

8

--------------------------------------------------------------------------------


 

ARTICLE X
POSSESSION AND CONTROL

 

10.1.                        Possession and Control. As between Shipper and
Gatherer, Shipper shall be deemed to be in control and in possession of the Gas
prior to such Gas being received by Gatherer at the Point(s) of Receipt and
shall be responsible for any damages, losses or injuries caused thereby until
the Gas shall be received by Gatherer at the Point(s) of Receipt except for
injuries or damages which have been occasioned solely and proximately by the
negligence of Gatherer. Gatherer shall be in control and in possession of the
Gas subsequent to such Gas being received by Gatherer at the Point(s) of Receipt
and shall be responsible for any damages, losses or injuries caused thereby
until the same shall have been redelivered to Shipper or its designee at the
Point(s) of Delivery, except for injuries or damages which have been occasioned
by the negligence of Shipper or its designee or by the quality of the Gas or
other condition of the Gas outside of the control of Gatherer, and except as
otherwise set forth herein.

 

10.2.                        Unauthorized Gas. Upon the detection of
Unauthorized Gas on any of Gatherer’s Gathering System, Gatherer may issue
notice of the Unauthorized Gas, directing all responsible parties to either
obtain authority for the introduction of such Gas or to remove it from the
Gathering System within forty-eight (48) hours. Gatherer will make reasonable
efforts to provide direct written or telecopied notice to Shipper of such
Unauthorized Gas delivered by Shipper into the Gathering System. In the event
Shipper fails to either obtain authority for the introduction of such Gas or to
remove it from the Gathering System, Gatherer may, at its sole discretion, avail
itself of any one of the following options:

 

(a)                                  Confiscate the Gas at no cost to Gatherer;

 

(b)                                 Impose a penalty of twenty-five dollars
($25.00) per MMBtu of Unauthorized Gas; or

 

(c)                                  Purchase the Unauthorized Gas at
seventy-five percent (75%) percent of the Spot Market Price per Dekatherm. “Spot
Market Price”, for purposes of this Section, shall mean the price per Dekatherm
reported by Platt’s Inside FERC’s Gas Market Report, under the heading Prices
for Spot Gas Delivered to Pipelines, for the delivery location (i) into which
Shipper’s Gas is delivered or (ii) which is most proximate to the Point(s) of
Delivery, for the first Day of the Month immediately succeeding the Month in
which Gatherer discovers that Shipper has been introducing Unauthorized Gas into
the Gathering System.

 

ARTICLE XI
FORCE MAJEURE

 

11.1.                        If either Gatherer or Shipper is rendered unable,
wholly or in part, by force majeure to perform or comply with any obligation or
condition of this Agreement, such obligation or condition shall be suspended
during the continuance from inception of the inability so caused and such party
shall be relieved of liability and shall suffer no prejudice for failure to
perform the same during such period; provided the obligation to make payments
shall not be suspended and the cause for suspension (other than strikes and
lockouts) shall be remedied so far

 

9

--------------------------------------------------------------------------------


 

as possible with reasonable dispatch. The party suffering any such force majeure
shall give notice and reasonably full particulars to the other party as soon as
reasonably possible upon the occurrence of such event. Settlement of strikes and
lockouts shall be wholly within the discretion of the party having difficulty.
The term “force majeure” shall include, without limitation, the following: acts
of God, the public enemy, fire, freezes, floods, storms, accidents, breakdowns
of pipeline or equipment, planned or unplanned facility repairs, lack of
capacity by any third party pipeline transporter to transport Gas, failures or
freezing of wells, strikes, and any other industrial, civil, or public
disturbance, the inability to obtain materials, supplies, permits or labor, and
any laws, orders, rules, regulations, acts or restraints of any Government
Authority, civil or military, and any other cause, whether of the kind
enumerated or otherwise, not reasonably within the control of the party claiming
force majeure. Notwithstanding any other provision, Gatherer shall not be under
any obligation to repair or replace pipelines, equipment or other facilities.

 

ARTICLE XII
INTERRUPTION OF SERVICE

 

12.1.                        Interruption. Gatherer shall have the right to
interrupt service in whole or in part on all or a portion of its Gathering
System from time to time for reasons of force majeure or when necessary, in
Gatherer’s reasonable judgment, to meet its Gathering System operating
requirements or other service obligations. Partial interruptions shall be
implemented on a pro rata basis based upon actual measured receipt quantities
from prior Months.

 

12.2.                        Interruption Compliance. Gatherer will provide
reasonable notice to Shipper of such interruption orders and Shipper shall
within twenty-four (24) hours, or such lesser time as is required to protect the
integrity of the Gathering System, reduce its tenders or takes in compliance
with the interruption orders. If Shipper fails to reduce its tenders or takes,
in addition to all other remedies, Gatherer may take such action as necessary to
reduce the tenders or takes without further notice to Shipper.

 

12.3.                        Situation Reports and Notices.

 

(a)                                  Gatherer shall provide notice of
interruption to Shipper at a time and in a manner that is reasonably prudent
under then existing conditions, and shall in any event confirm in writing the
notice given if originally provided telephonically.

 

(b)                                 Shipper shall have the responsibility to
inform its suppliers, other transporters and all others involved in the
transaction about any interruption.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1.                        Regulatory Bodies. This Agreement shall be subject
to all applicable federal, state and local laws, rules and regulations of any
Governmental Authority having jurisdiction, subject to Section 7.2 of
Article VII.

 

10

--------------------------------------------------------------------------------


 

13.2.                        Modification. Except as otherwise contemplated by
Section 4.3 of Article IV, any modification of terms or amendment of provisions
of this Agreement shall become effective only by supplemental written agreement
between the parties.

 

13.3.                        Waiver. No waiver by Gatherer of any default of
Shipper under this Agreement shall operate as a waiver of any future default,
whether of a like or different character.

 

13.4.                        Governing Law. This Agreement and the legal
relations between the parties shall be governed by and construed in accordance
with the laws of the State of Virginia without regard to principles of conflicts
of laws that would direct the application of the laws of another jurisdiction.
Each of the parties agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in the Federal Court for the
Western District of Virginia (the “Chosen Court”) and, solely in connection with
claims arising under this Agreement or the transactions contemplated hereby,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Court, and (iii) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over it. The foregoing consents
to jurisdiction shall not constitute general consents for any purpose except as
provided herein and shall not be deemed to confer rights on any Person other
than the parties.

 

13.5.                        Assignment. Any Person which shall succeed by
purchase of all or substantially all the properties of Gatherer or of Shipper,
as the case may be, shall be entitled to the rights and shall be subject to the
obligations of its predecessor in title under this Agreement, subject to the
restriction below. Either party may, without relieving itself of its obligations
under this Agreement, assign any of its rights hereunder to an Affiliate of such
party. Except to an Affiliate, Shipper shall not assign this Agreement or any of
the rights or obligations hereunder without first obtaining the consent thereto
in writing from Gatherer, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

13.6.                        Cancellation of Prior Contracts. When this
Agreement becomes effective, it supersedes and cancels as of the Commencement
Date any contract or other agreement or arrangement held by Shipper for the
gathering or transportation of Gas purchased from any member of Gatherer on the
Gathering System.

 

13.7.                        Creditworthiness of Shipper.

 

(a)                                  Subject to the provisions of paragraphs
(b) and (c) immediately below, Gatherer shall not be required to commence
service or to continue to perform service on behalf of Shipper if Shipper (i) is
or has become insolvent, (ii) has applied for bankruptcy under Chapter 11 of the
Bankruptcy Code or is subject to similar proceedings under state or federal law,
(iii) fails, in Gatherer’s reasonable judgment, to demonstrate minimal
creditworthiness for all or any part of the service requested, based upon
Gatherer’s consideration of available data (including but not limited to
Shipper’s past payment history, financial statements, Shipper’s or its parent
company’s reports filed with the Securities and Exchange

 

11

--------------------------------------------------------------------------------


 

Commission or other public agency, and credit reports) or (iv) is in arrears for
any payments under this Agreement or any other agreement with Gatherer.

 

(b)                                 In connection with an initial request for
service, request for additional service, or any re-evaluation of
creditworthiness, Shipper shall provide to Gatherer (i) a bank reference and at
least two (2) trade references; (ii) confirmation in writing that it is not
operating under any state or federal bankruptcy or receivership laws; (iii) its
most recent audited financial statements; (iv) confirmation in writing that
Shipper is not in default on its indebtedness or payment obligations; and (v) a
list of owners and/or shareholders. In addition, Gatherer may require the
following: (A) audited financial statements; (B) annual reports; (C) a list of
affiliates, parent companies, and subsidiaries; (D) publicly available
information from credit reports of credit and bond rating agencies; (E) private
credit ratings, if obtained by the Shipper; (F) bank references; (G) additional
trade references; (H) a statement of legal composition; (I) a statement of
length of time business has been in operation; (J) most recent filed statements
with the Securities and Exchange Commission (or an equivalent authority) or such
other publicly available information; (K) for public entities, the most recent
publicly available interim financial statements, with an attestation by its
Chief Financial Officer, Controller, or equivalent (CFO) that such statements
constitute a true, correct, and fair representation of financial condition
prepared in accordance with generally accepted accounting principles (“GAAP”) or
equivalent; (L) for non-public entities, including those that are
state-regulated utilities: (i) the most recent available interim financial
statements, with an attestation by its CFO that such statements constitute a
true, correct, and fair representation of financial condition prepared in
accordance with GAAP or equivalent; (ii) an existing sworn filing, including the
most recent available interim financial statements and annual audited financial
reports filed with the respective regulatory authority, showing the Shipper’s
current financial condition; (M) for state-regulated utility and local
distribution companies, documentation from their respective state regulatory
commission (or an equivalent authority) of an authorized Gas supply cost
recovery mechanism which fully recovers both Gas commodity and transportation
capacity costs and is afforded regulatory asset accounting treatment in
accordance with GAAP or equivalent; and (N) such other information as may be
mutually agreed to by the parties.

 

Shipper shall provide notice to Gatherer within two (2) Days if Shipper defaults
on its indebtedness, restates its financials, or is in default of any other
payment obligations.

 

(c)                                  Gatherer may require Shipper to provide
financial data necessary to demonstrate creditworthiness at any time. If Shipper
fails to provide such data within ten (10) Days from the date of the request,
Gatherer may treat Shipper as being uncreditworthy and suspend service until
Shipper provides adequate assurance of payment.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Gatherer may require adequate assurance of
payment at any time Gatherer has grounds for insecurity of payment or
performance hereunder. Shipper may receive or continue to receive service if it
provides adequate assurance of payment for service within two (2) Days after the
date of written demand by Gatherer or such shorter period of time as is
reasonable under the circumstances. Gatherer may immediately suspend service to
any Shipper failing to timely provide adequate assurance of payment and
subsequently terminate this Agreement if adequate assurance of payment is not
provided.

 

(e)                                  The type of adequate assurance required by
Gatherer, in its discretion, may include:

 

(i)                                     a deposit with Gatherer;

 

(ii)                                  advance payment for service, in a
continuing nature, in an amount equal to the cost of performing gathering
service hereunder for a one (1) Month advance period based on the prior Month’s
actual measured receipt quantities hereunder;

 

(iii)                               an irrevocable letter of credit from a
creditworthy financial institution;

 

(iv)                              a guarantee from a creditworthy entity; or

 

(v)                                 any other form of adequate assurance
acceptable to Gatherer.

 

(f)                                    The amount of adequate assurance (other
than prepayments) shall be equal to three (3) Months of performing service
hereunder at the maximum contractual level plus, at Gatherer’s discretion, the
value of Gas associated with Shipper’s highest negative imbalance during the
preceding twelve (12) Months, or, if there has been no negative imbalance, ten
percent (10%) of Shipper’s actual measured receipt quantities under this
Agreement for the preceding twelve (12) Months.

 

(g)                                 Gatherer may at any time re-evaluate the
creditworthiness of Shipper and demand adequate assurance of payment or
additional assurances of payment.

 

(h)                                 In the event of a default in payment of any
amounts due from Shipper or failure to make up a negative imbalance on a timely
basis, Gatherer may liquidate or draw upon the financial assurance in order to
satisfy the Shipper’s obligations and require Shipper to replace the liquidated
or drawn-upon funds in order to continue receiving service.

 

(i)                                     Failure of Gatherer to demand adequate
assurance or financial security or to otherwise suspend performance of this
Agreement or assert any rights hereunder shall not be deemed as a waiver of any
rights hereunder or prevent Gatherer from later asserting it rights whether
related to the same, future or similar circumstances.

 

13

--------------------------------------------------------------------------------


 

13.8.                        No Third Party Beneficiary. It is expressly
understood that there is no third party beneficiary to this Agreement, and that
the provisions of this Agreement do not create enforceable rights in anyone who
is not a party or a successor or assignee of a party hereto.

 

13.9.                        Failure to Comply. If Shipper fails to comply in
any material respect with any provision of this Agreement, Gatherer, upon notice
to Shipper, may refuse to accept Gas from Shipper and/or may refuse to deliver
Gas to Shipper until Shipper has fully complied in all material respects with
the terms of this Agreement.

 

13.10.                  Counterparts. This Agreement may be signed in
counterpart, each of which shall constitute an original and together which shall
constitute one and the same Agreement

 

13.11.                  Entire Agreement. This Agreement along with its
Exhibits, which are attached to and hereby incorporated into and made an
integral part of this Agreement, represents the entire agreement between the
parties hereto, and there are no other written, oral or implied or other
representations, indemnifications or understandings of any kind whatsoever.

 

13.12.                  No Duplicative Activities/Charges. Gatherer and Shipper
acknowledge that Gatherer has interconnect agreement(s) with the seller(s) of
the Gas that Shipper is transporting hereunder. To the extent that any provision
of this Agreement overlaps with the provisions of such interconnect
agreement(s) and Gatherer has required the party to such agreement to perform
some activity or to pay for an expense thereunder, Gatherer shall not require
Shipper to perform the same activity hereunder nor shall Gatherer charge the
same expense to Shipper hereunder.

 

ARTICLE XIV
NOTICES

 

14.1.                        Notices. Any notice, request, statement or
correspondence provided for in this Agreement (“Notice”) shall be in writing and
delivered to the physical addresses shown below or at such other addresses or
numbers as may be hereafter furnished by one party to the other party in
writing.

 

14.2.                        Manner of Delivery. All Notices required hereunder
may be sent by facsimile or mutually acceptable electronic means, a nationally
recognized overnight courier service, first class mail or hand delivered.

 

14.3.                        Receipt of Notices. Notice shall be given when
received on a business Day by the addressee. In the absence of proof of the
actual receipt date, the following presumptions will apply. Notices sent by
facsimile shall be deemed to have been received upon the sending party’s receipt
of its facsimile machine’s confirmation of successful transmission. If the Day
on which such facsimile is received is not a business Day or is after 5:00 p.m.,
on a business Day, then such facsimile shall be deemed to have been received on
the next following business Day. Notice by overnight mail or courier shall be
deemed to have been received on the next business Day after it was sent or such
earlier time as is confirmed by the receiving party. Notice via first class mail
shall be considered delivered five (5) business Days after mailing.

 

14

--------------------------------------------------------------------------------


 

Gatherer:

Nora Gathering, LLC

c/o Equitable Gathering Equity, LLC

225 North Shore Drive

Pittsburgh, Pennsylvania 15212

Attention: TBD

Telephone: 412-395-xxxx

Facsimile: 412-395-xxxx

 

Shipper:

[NAME]

[ADDRESS]

[CITY, STATE & ZIP CODE]

[CONTACT PERSON]

Telephone:

Facsimile:

 

ARTICLE XV
GENERAL TERMS AND CONDITIONS

 

15.1.          General. Should there exist any conflict or discrepancy between
anything contained in the main body of this Agreement and anything contained in
Exhibit A, the General Terms and Conditions, the provisions in the main body of
this Agreement shall at all times and in all cases govern and control.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the Day and
year first above written.

 

EQUITABLE ENERGY, LLC

 

NORA GATHERING, LLC

 

 

 

 

 

By: Equitable Gathering Equity, LLC, its Operating Member

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 

Signature Page to Gas Gathering Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL TERMS AND CONDITIONS

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the
     day of                , 20   , between Nora Gathering, LLC and Equitable
Energy, LLC.

 

ARTICLE I

 

QUALITY OF GAS

 

1.1                                 Specifications.

 

(a)               Subject to Section 1.2 Processing below, all Natural Gas
delivered by Shipper and received by Gatherer hereunder shall at all times
conform to the gas quality and heat content standards established by the
applicable downstream receiver or transporter, and such other gas quality heat
content standards as Gatherer may reasonably impose. In the event that the
downstream receiver or transporter of the Natural Gas is subject to a valid FERC
Gas Tariff, the Natural Gas delivered by Shipper and received by Gatherer shall
at all times conform to the quality provisions of such FERC Gas Tariff, which
provisions are incorporated herein by reference. Shipper shall indemnify
Gatherer and save it harmless from all suits, actions, damages, losses and
expenses (including attorneys’ fees) arising out of the Gas failing to conform
to such quality provisions.

 

(b)              Gatherer will have the right to collect from all Shippers their
pro rata share of the cost of any additional Gas analysis and quality control
equipment which Gatherer determines should be installed at particular
Point(s) of Receipt or Point(s) of Delivery to monitor the quality of Gas
delivered.

 

(c)               Gatherer shall have the right to test any well or Point(s) of
Receipt from which Gas is tendered to Gatherer for service, to ensure that the
Gas produced meets the quality specifications.

 

(d)              Gatherer, in its sole discretion, will have the right to sample
and analyze annually, at Shipper’s expense, Gas received from Shipper.
Subsequent samples during any one year period would be at Shipper’s expense only
if: (i) Gatherer determines that there are significant quantity increases at the
Point(s) of Receipt; (ii) the subsequent Btu analysis results in the recognition
of a heating value different than the recognized value at the Point(s) of
Receipt; and/or (iii) the sample analysis determines that the quality is not
acceptable. In the case of (iii), Shipper will pay for subsequent sampling until
and including such time that a sample reveals the Gas to be acceptable.

 

1

--------------------------------------------------------------------------------


 

1.2                                 Processing.

 

(a)               Gatherer may remove moisture, impurities, helium, natural
gasoline, butane, propane, and any other hydrocarbons except methane from Gas
delivered into its system prior to redelivery of Gas for Shipper in order to
satisfy the quality standards of downstream transporters or quality standards
and provisions as Gatherer may impose. Gatherer may subject, or permit the
subjection of, the Gas to compression, cooling, cleaning and other processes.

 

(b)              If Shipper’s Gas must be processed in order to meet the Gas
quality standards and provisions of the applicable downstream receiver or
transporter and such other quality standards and provisions as Gatherer may
impose, then Shipper must have entered into a separate agreement with the
owner/operator of the applicable processing plant(s) on the system. Absent proof
of such an agreement, Gatherer shall not be obligated to gather Shipper’s Gas.
At Gatherer’s sole option, it may elect to gather Shipper’s Gas and to process
the Gas, at Shipper’s expense, in order to meet the Gas quality standards and
provisions of the applicable downstream receiver or transporter and such other
quality standards and provisions as Gatherer may impose.

 

1.3                                 Nonconforming Gas. As to the Gas which
cannot meet the specifications set out above, Gatherer, in its sole discretion,
shall have the option to:

 

(a)               Refuse to accept delivery of such Gas. In the event Shipper
cannot correct such deficiency within a reasonable time, Gatherer shall have the
right to terminate this Agreement with respect to Point(s) of Receipt of such
nonconforming Gas upon giving Shipper prior written notice; or

 

(b)              Accept delivery of such Gas and elect to process the Gas or
take other actions needed in order for the Gas to meet the specifications set
out above, at Shipper’s sole cost. Gatherer’s acceptance of Gas that does not
conform to the quality specifications stated above shall not constitute a waiver
of such specifications by Gatherer in regard to Gas delivered or redelivered
under this Agreement in the future, nor shall acceptance without an express
written waiver constitute a waiver of any claim for damages resulting from
delivery of Gas not meeting such specifications.

 

ARTICLE II

 

MEASUREMENT AND FACILITIES

 

2.1                                 Facilities. The parties acknowledge that
Gatherer shall install, operate, and maintain facilities to measure the Gas at
the Point(s) of Receipt and Point(s) of Delivery and that all or some of such
facilities may not be in existence as of the date of execution of this
Agreement. If it is necessary to install any facilities in order to receive and
measure Gas to be tendered to Gatherer at the Point(s) of Delivery, then Shipper
agrees to reimburse Gatherer for all its costs of all material, labor, overhead,
and loss of Gas incurred by Gatherer in connection with

 

2

--------------------------------------------------------------------------------


 

the installation of facilities. All such facilities shall be deemed to be the
personal property of Gatherer, whether or not affixed to the realty, and shall
at all times be subject to the absolute control and disposition of Gatherer. At
any time after the termination of this Agreement, Gatherer shall have the right
to remove its facilities. Shipper shall be solely responsible for and shall bear
the full costs of getting the Gas to the Point(s) of Receipt for gathering under
this Agreement.

 

2.2                                 Measurement Equipment. Gatherer shall
designate the type of measuring equipment that shall be utilized and be the
operator of the measurement facilities. Shipper may install, maintain and
operate, at its sole cost and expense, check measuring equipment; provided,
however, that such equipment shall be installed in a manner that will not
interfere with the operation of the other party’s measuring equipment.

 

2.3                                 Orifice Meters. Orifice meters installed at
any measurement site shall be constructed and operated in accordance with
American National Standard Institute (“ANSI”) standards, American Petroleum
Institute (“API”) 2530, American Gas Association (“AGA”) AGA Report No. 3,
Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids, Second
Edition, dated September 1985, and any subsequent modifications and amendments
thereto, and shall include the use of flange connections and, where necessary,
straightening vanes, temperature correcting devices and pulsation dampening
equipment.

 

2.4                                 Positive Displacement Meters. Positive
Displacement Meters installed at any measurement site shall be constructed and
operated in accordance with provisions of AGA Measurement Committee Report No. 6
(AGA Report No. 6) dated January 1971, and any subsequent amendment or revisions
thereof.

 

2.5                                 Turbine Meters. Turbine Meters installed at
any measurement site shall be constructed and operated in accordance with the
provisions of AGA Measurement Committee Report No. 7 (AGA Report No. 7), First
Revision, dated November 1984, and any subsequent modifications and amendments
thereof.

 

2.6                                 Electronics. When and where electronic
equipment and flow computers are used, the Gas may have its volume, mass and/or
energy content determined and computed in accordance with the applicable AGA
Standards including, but not limited to, AGA Report Nos. 3, 5, 6, and 7 and any
subsequent modifications and amendments thereto.

 

2.7                                 Notice. Gatherer shall give reasonable
notice to Shipper in order that Shipper may have representatives present to
observe any installing, reading, cleaning, changing, repairing, inspecting,
testing, calibrating, or adjusting of Gatherer’s measuring equipment used in
measuring or checking the measurement of receipts or deliveries of Gas under
this Agreement. The official charts (recordings) from such measuring equipment
shall remain the property of Gatherer, but upon request Gatherer will make the
records and charts, together with calculations therefrom, available to Shipper
for inspection and verification.

 

2.8                                 Testing and Calibration.

 

(a)                                  Gatherer shall have the right, at any time,
to verify the accuracy of and to adjust and calibrate all recording devices used
in the measurement of Gas

 

3

--------------------------------------------------------------------------------


 

hereunder. Shipper may request a special test be performed as described in
Section 2.9 below.

 

(b)                                 If during any test of the measuring
equipment, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated hourly flow rate through each meter set
in excess of two percent (2%) of the correct flow rate (whether positive or
negative and using the correct flow rate as the percent error equation
denominator), then any previous recording of such equipment shall be corrected
to zero error in computing deliveries for any period during which the error
existed (and which is either known definitely or agreed to by both parties) and
the total flow for the period predetermined in accordance with the provisions of
Section 2.10 below. If the period of error cannot be determined or agreed upon
between the parties, such correction shall be made over a period extending over
the last one-half (1/2) of the time elapsed since the date of the latest test,
not exceeding a correction period of six (6) Months.

 

(c)                                  If, during any test of the measuring
equipment, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated hourly flow rate which does not exceed
two percent (2%) of the adjusted flow rate (as described in part (b) of this
Section), all prior recording shall be considered to be accurate for quantity
determination purposes.

 

(d)                                 All equipment shall, in any case, be
adjusted at the time of the test to record correctly.

 

2.9                                 Special Test. In the event Shipper desires a
special test (a test not scheduled by Gatherer under the provisions of
Section 2.8 above) of any measuring equipment, seventy-two (72) hours advance
notice, in writing, shall be given to Gatherer and both parties shall cooperate
to secure a prompt test of the accuracy of such equipment. If the measuring
equipment tested is found to fall under the provisions of Section 2.8(c) above
or if an inspection of the primary measurement equipment indicates no problems,
Gatherer shall have the right to bill Shipper for the cost of such special test
including any labor, gathering and other costs pertaining to such special test
and Shipper shall pay such costs.

 

2.10                           Measuring Adjustment. If, for any reason, any
measurement equipment is (i) out of adjustment, (ii) out of service, or
(iii) out of repair and the total calculated hourly flow rate through each meter
set is found to be in error by an amount of the magnitude described in
Section 2.8(b) above, the total quantity of Gas delivered shall be determined by
Gatherer in accordance with the first of the following methods which is, in
Gatherer’s sole opinion, feasible:

 

(a)                                  by using the registration of any mutually
agreeable check metering facility, if installed and accurately registering
(subject to testing as described in Section 2.8 above);

 

(b)                                 where parallel multiple meter sets exist, by
calculation using the registration of such parallel meter sets; provided that
they are measuring Gas from upstream and downstream headers in common with the
faulty metering

 

4

--------------------------------------------------------------------------------


 

equipment, are not controlled by separate regulators, and are accurately
registering;

 

(c)                                  by correcting the error by re-reading of
the official charts, or by straightforward application of a correction factor to
the quantities recorded for the period (if the net percentage of error is
ascertainable by calibration, tests or mathematical calculation); or

 

(d)                                 by estimating the quantity, based upon
deliveries made during periods of similar conditions when the meter was
registering accurately.

 

The estimated readings or deliveries so determined shall be used in determining
the quantities of Gas delivered for any known or agreed upon applicable period.
In case the period is not known or agreed upon, such estimated deliveries shall
be used in determining the quantities of Gas delivered hereunder during the
latter half of the period from the date of the immediately preceding test to the
date the measuring equipment has been adjusted to record accurately. The
recordings of the measuring equipment during the first half of said period shall
be considered accurate in computing deliveries.

 

2.11                           Measurement Corrections. If an error is
discovered in the measured quantities, such error shall be adjusted within
thirty (30) Days of the determination thereof; provided, however, that any claim
for adjustment shall be made within twenty-four (24) Months of the production
Month in which the claimed error occurred. Such time limits shall not apply in
the case of a deliberate act of omission or misrepresentation, or mutual mistake
of fact.

 

2.12                           Termination. If Gatherer determines based on
reasonable evidence that Shipper has tampered with the measurement equipment so
as to misrepresent the actual volume of Shipper’s Gas delivered at any Point of
Receipt(s) or Point of Delivery(s), Gatherer has the right to immediately
shut-in such Point of Receipt or Point of Delivery for an indefinite period of
time and may terminate this and any other agreement(s) with Shipper (in each
case) with respect to such Point of Receipt or Point of Delivery.

 

2.13                           Data and Records Retention. Gatherer and Shipper
shall retain and preserve for a period of at least two (2) years all measurement
data, charts, and other similar records.

 

2.14                           Volume and Quality Determination. The measurement
of the quantity and quality of all Gas received and delivered hereunder shall be
conducted in accordance with the following:

 

(a)                                  Unit of Volume. The unit of volume for
measurement shall be one (1) cubic foot of Gas. Such measured volumes, converted
to Mcf, shall be multiplied by their Gross Heating Value per cubic foot and
divided by 1,000 to determine MMBtus received and delivered hereunder.

 

(b)                                 Orifice Meter Volume Computations.
Computations of Gas Volumes from measurement data shall be made in accordance
with ANSI/API2530 (AGA Report No. 3), Orifice Metering of Natural Gas and Other
Related Hydrocarbon Fluids, Second Edition, dated September 1985, and any
subsequent amendments or revisions.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Positive Displacement Meter Volume
Computation. Computation of Gas Volumes from data shall be in accordance with
the AGA Measurement Committee Report No. 6 (AGA Report 6), dated January 1971,
and any subsequent amendments or revisions.

 

(d)                                 Turbine Meter Volume Computations.
Computations of Gas Volumes from data shall be in accordance with AGA
Measurement Committee Report No. 7 (AGA Report 7), First Revisions, dated
November 1984, and any subsequent amendments or revisions.

 

(e)                                  Electronic Devices and Flow Computers
Volume Computations. Computation of Gas Volumes from data or devices shall be in
accordance with AGA Measurement Committee Report Nos. 3, 5, 6, and 7 and any
subsequent amendments or revisions.

 

(f)                                    Assumed Atmospheric Pressure. An assumed
atmospheric pressure of fourteen and seventy-three hundredths (14.73) Psia for
the respective Point(s) of Receipt and Point(s) of Delivery shall be utilized
for measurement and calculation purposes, irrespective of any variation of the
actual atmospheric pressure from the assumed atmospheric pressure.

 

(g)                                 Gross Heating Value. At least yearly, the
Gross Heating Value of the Gas stream at each of the Point(s) of Receipt and
Point(s) of Delivery hereunder shall be determined by using a Cutler-Hammer or
other standard type calorimeter or by calculating the Gross Heating Value from
an in-line chromatograph or a Gas analysis of a spot or continuous Gas sample.
The spot or continuous sample shall be taken at a suitable point on the
facilities to be representative of the Gas being analyzed. Shipper has the right
to request the determination of the Gross Heating Value of the Gas stream at
each of the Point(s) of Receipt applicable to Shipper in accordance with the
above methodology.

 

(h)                                 Other Tests. Other tests to determine water
content, sulfur, and other impurities in the Gas shall be conducted by Gatherer
as necessary and shall be conducted in accordance with standard industry testing
procedures.

 

(i)                                     New Test Methods. If at any time during
the term hereof a new method or technique is developed with respect to Gas
measurement, such new method or technique may be substituted for the method set
forth in this Article when such methods or techniques are in accordance with the
currently accepted standards of the American Gas Association, if mutually agreed
upon by the parties.

 

2.15                           Right of Inspections. Gatherer or Shipper shall
have the right to inspect equipment installed or furnished by the other or third
party operators and the charts and other measurement or testing data of all such
parties at all times during business hours; but the reading, calibration and
adjustment of such equipment and changing of charts shall be done by Gatherer,
unless agreed to otherwise by the parties. Gatherer and Shipper shall preserve
all original test

 

6

--------------------------------------------------------------------------------


 

data, charts and other similar records in such party’s possession for a period
of at least twenty-four (24) Months.

 

2.16                           Uneconomical and Low Volume Point(s) of Receipt
and Delivery; Impossibility of Measurement. If total deliveries of Gas to
Gatherer at a Point of Receipt fall below an average daily quantity of three
(3) Mcf of Gas per day for any ninety (90) consecutive Days at any Point of
Receipt, or total deliveries to Shipper at any Point of Delivery fall below an
average daily quantity of five (5) MMBtu for any thirty (30) consecutive Days,
then Gatherer may, in its ole and reasonable discretion, terminate this
Agreement as it relates such Point of Receipt or Point of Delivery by giving
Shipper notice in writing sixty (60) Days prior to such termination unless:

 

(a)                                  Shipper agrees to reimburse Gatherer for
Gatherer’s expenses associated with the operation or maintenance of such
Point(s) of Receipt or Point(s) of Delivery and the upstream section of,
Gathering System utilized in effectuating deliveries to such Point(s) of
Delivery, or

 

(b)                                 Shipper agrees to assume responsibility for
the operation and maintenance of and measurement at the Point(s) of Receipt or
Point(s) of Delivery, subject to the provisions of a Gas Measurement and
Operation Agreement between Shipper and Gatherer, and subject to compliance with
the provisions of this Agreement regarding measurement.

 

ARTICLE III

 

RETAINAGE CALCULATIONS

 

3.1                                 Gatherer shall retain the actual Natural Gas
compressor fuel, use, shrink and lost and unaccounted for Gas as set forth in
Exhibit C.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NATURE OF SERVICE AND POINT(S) OF RECEIPT AND DELIVERY

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the
    day of                , 20    , between Nora Gathering, LLC and [  ].

 

NATURE OF SERVICE

 

Gathering service under this Agreement will be provided on an interruptible
basis subject to the terms of this Agreement.

 

POINTS OF RECEIPT

 

Meter No.

 

 

 

 

 

725-1819

 

 

728-1825

 

 

728-1826

 

 

728-1827

 

 

725-1832

 

 

725-1836

 

 

728-1838

 

 

728-1839

 

 

728-1840

 

 

728-1843

 

 

728-1846

 

 

728-1853

 

 

728-1862

 

 

728-1866

 

 

728-1867

 

 

728-1875

 

 

728-1905

 

 

728-1910

 

 

728-1938

 

 

728-1988

 

 

725-2018

 

 

728-2021

 

 

725-2025

 

 

725-2028

 

 

725-2104

 

 

728-2119

 

 

728-2147

 

 

725-2213

 

 

725-2297

 

 

725-2377

 

 

728-2480

 

 

728-2483

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-2553

 

 

728-2567

 

 

728-2568

 

 

728-2569

 

 

728-2570

 

 

728-2571

 

 

728-2590

 

 

728-2597

 

 

728-2613

 

 

728-2614

 

 

728-2615

 

 

728-2621

 

 

728-2832

 

 

728-2834

 

 

728-2847

 

 

728-2868

 

 

728-2915

 

 

728-2930

 

 

728-2941

 

 

728-2951

 

 

728-2967

 

 

728-2970

 

 

728-2971

 

 

728-2974

 

 

728-3034

 

 

728-3039

 

 

728-3042

 

 

725-3108

 

 

728-3174

 

 

725-3179

 

 

725-3180

 

 

728-3215

 

 

728-3219

 

 

728-3308

 

 

728-3321

 

 

728-3322

 

 

728-3326

 

 

728-3361

 

 

728-3372

 

 

728-3376

 

 

728-3439

 

 

728-3440

 

 

728-3443

 

 

728-3444

 

 

728-3559

 

 

728-3573

 

 

728-3591

 

 

728-3599

 

 

728-3653

 

 

728-3654

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3670

 

 

728-3709

 

 

728-3721

 

 

728-3730

 

 

728-3887

 

 

728-3968

 

 

728-3969

 

 

728-3972

 

 

728-4104

 

 

725-4145

 

 

728-4247

 

 

728-4248

 

 

728-4254

 

 

728-4257

 

 

728-4263

 

 

728-4275

 

 

728-4342

 

 

728-4359

 

 

728-4364

 

 

728-4367

 

 

728-4368

 

 

728-4372

 

 

728-4375

 

 

728-4482

 

 

728-4483

 

 

728-4484

 

 

728-4485

 

 

728-4492

 

 

728-4493

 

 

728-4494

 

 

728-4495

 

 

728-4496

 

 

728-4497

 

 

728-4498

 

 

728-4500

 

 

728-4501

 

 

728-4502

 

 

728-4503

 

 

728-4504

 

 

728-4505

 

 

728-4506

 

 

728-4507

 

 

728-4508

 

 

728-4509

 

 

728-4510

 

 

728-4512

 

 

728-4513

 

 

728-4514

 

 

728-4515

 

 

728-4516

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-4517

 

 

728-4519

 

 

728-4521

 

 

728-4522

 

 

728-4524

 

 

728-4525

 

 

728-4526

 

 

728-4527

 

 

728-4528

 

 

728-4532

 

 

728-4537

 

 

725-4603

 

 

728-4637

 

 

728-4639

 

 

728-4640

 

 

728-4641

 

 

728-4642

 

 

728-4643

 

 

728-4647

 

 

728-4648

 

 

728-4649

 

 

728-4650

 

 

728-4651

 

 

728-4652

 

 

728-4653

 

 

728-4654

 

 

728-4655

 

 

728-4656

 

 

728-4657

 

 

728-4658

 

 

728-4659

 

 

728-4660

 

 

728-4661

 

 

728-4662

 

 

728-4663

 

 

728-4664

 

 

728-4665

 

 

728-4666

 

 

728-4667

 

 

728-4668

 

 

728-4669

 

 

728-4874

 

 

728-4880

 

 

728-4886

 

 

728-4888

 

 

728-4889

 

 

728-4890

 

 

725-4912

 

 

728-4998

 

 

728-4999

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-5000

 

 

728-5001

 

 

728-5002

 

 

728-5003

 

 

725-5118

 

 

728-5179

 

 

728-5181

 

 

728-5187

 

 

728-5188

 

 

728-5191

 

 

728-5192

 

 

728-5193

 

 

728-5195

 

 

728-5197

 

 

728-5198

 

 

728-5199

 

 

728-5200

 

 

728-5201

 

 

728-5203

 

 

728-5204

 

 

728-5205

 

 

728-5206

 

 

728-5207

 

 

728-5209

 

 

728-5211

 

 

728-5212

 

 

728-5217

 

 

728-5219

 

 

728-5220

 

 

728-5222

 

 

728-5223

 

 

728-5225

 

 

728-5226

 

 

728-5227

 

 

728-5228

 

 

728-5229

 

 

728-5230

 

 

728-5232

 

 

728-5233

 

 

728-5234

 

 

728-5235

 

 

728-5238

 

 

728-5239

 

 

728-5241

 

 

728-5245

 

 

728-5246

 

 

728-5247

 

 

728-5248

 

 

725-5249

 

 

725-5250

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-5254

 

 

725-5256

 

 

725-5257

 

 

725-5368

 

 

725-5370

 

 

728-5371

 

 

725-5372

 

 

029291

 

 

725-5428

 

 

725-5430

 

 

725-5433

 

 

728-5434

 

 

728-5437

 

 

728-5438

 

 

728-5439

 

 

728-5440

 

 

728-5442

 

 

728-5444

 

 

728-5445

 

 

728-5446

 

 

725-5450

 

 

725-5452

 

 

725-5453

 

 

725-5454

 

 

725-5456

 

 

725-5457

 

 

725-5460

 

 

725-5461

 

 

725-5463

 

 

728-5589

 

 

728-5593

 

 

728-5595

 

 

728-5596

 

 

728-5597

 

 

728-5598

 

 

728-5599

 

 

728-5600

 

 

728-5601

 

 

728-5602

 

 

728-5603

 

 

728-5604

 

 

728-5605

 

 

728-5606

 

 

728-5607

 

 

728-5608

 

 

728-5610

 

 

728-5611

 

 

728-5612

 

 

728-5614

 

 

728-5617

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-5618

 

 

728-5619

 

 

728-5620

 

 

728-5621

 

 

728-5622

 

 

728-5625

 

 

728-5626

 

 

728-5627

 

 

728-5628

 

 

728-5629

 

 

728-5631

 

 

728-5632

 

 

728-5634

 

 

728-5635

 

 

728-5636

 

 

728-5637

 

 

728-5638

 

 

728-5639

 

 

728-5640

 

 

728-5641

 

 

728-5642

 

 

728-5643

 

 

728-5644

 

 

728-5645

 

 

728-5646

 

 

728-5647

 

 

728-5648

 

 

728-5651

 

 

728-5652

 

 

725-5653

 

 

725-5654

 

 

725-5655

 

 

725-5656

 

 

725-5657

 

 

725-5659

 

 

728-5660

 

 

728-5661

 

 

728-5667

 

 

728-5668

 

 

728-5669

 

 

728-5670

 

 

728-5671

 

 

728-5672

 

 

728-5673

 

 

728-5674

 

 

728-5676

 

 

728-5677

 

 

728-5678

 

 

728-5679

 

 

728-5680

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-5681

 

 

728-5682

 

 

728-5684

 

 

728-5685

 

 

728-5686

 

 

725-5690

 

 

728-5700

 

 

728-5726

 

 

728-5727

 

 

728-5728

 

 

728-5729

 

 

728-5731

 

 

728-5732

 

 

728-5746

 

 

725-5857

 

 

728-5863

 

 

728-5868

 

 

728-5870

 

 

728-5872

 

 

728-5873

 

 

728-5874

 

 

728-5881

 

 

728-5889

 

 

728-5890

 

 

728-5891

 

 

728-5892

 

 

728-5895

 

 

728-5896

 

 

728-5897

 

 

728-5898

 

 

728-5899

 

 

728-5900

 

 

728-5904

 

 

728-5906

 

 

728-5907

 

 

728-5909

 

 

728-5910

 

 

728-5912

 

 

728-5913

 

 

728-5914

 

 

728-5915

 

 

728-5916

 

 

728-5920

 

 

728-5922

 

 

728-5923

 

 

728-5925

 

 

728-5926

 

 

728-5927

 

 

725-5936

 

 

725-5937

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-5947

 

 

728-5948

 

 

728-5951

 

 

728-5952

 

 

728-5953

 

 

728-5954

 

 

728-5955

 

 

728-5957

 

 

728-5959

 

 

728-5960

 

 

725-5962

 

 

725-5980

 

 

725-5986

 

 

725-6029

 

 

725-6033

 

 

728-6044

 

 

728-6045

 

 

728-6046

 

 

728-6048

 

 

728-6049

 

 

728-6050

 

 

728-6054

 

 

728-6057

 

 

728-6058

 

 

728-6059

 

 

728-6060

 

 

728-6061

 

 

728-6062

 

 

728-6063

 

 

728-6064

 

 

728-6066

 

 

728-6068

 

 

728-6069

 

 

728-6070

 

 

728-6072

 

 

728-6073

 

 

728-6074

 

 

728-6075

 

 

728-6076

 

 

728-6077

 

 

728-6078

 

 

728-6080

 

 

728-6081

 

 

728-6082

 

 

728-6083

 

 

728-6084

 

 

728-6085

 

 

728-6087

 

 

728-6088

 

 

728-6089

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-6091

 

 

725-6098

 

 

725-6099

 

 

725-6101

 

 

725-6102

 

 

725-6103

 

 

725-6107

 

 

728-6108

 

 

725-6122

 

 

725-6128

 

 

825-6134

 

 

728-6145

 

 

728-6146

 

 

728-6159

 

 

728-6160

 

 

728-6161

 

 

728-6167

 

 

728-6168

 

 

728-6170

 

 

728-6178

 

 

728-6179

 

 

728-6180

 

 

728-6181

 

 

728-6190

 

 

728-6207

 

 

728-6209

 

 

728-6210

 

 

725-6212

 

 

728-6214

 

 

728-6215

 

 

728-6218

 

 

728-6220

 

 

728-6222

 

 

728-6225

 

 

728-6248

 

 

728-6255

 

 

728-6257

 

 

728-6259

 

 

728-6264

 

 

728-6265

 

 

728-6302

 

 

728-6303

 

 

728-6305

 

 

728-6306

 

 

728-6307

 

 

728-6310

 

 

728-6311

 

 

728-6313

 

 

728-6314

 

 

728-6316

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-6318

 

 

728-6319

 

 

728-6329

 

 

728-6330

 

 

728-6331

 

 

728-6333

 

 

728-6334

 

 

728-6360

 

 

728-6363

 

 

728-6364

 

 

728-6373

 

 

728-6375

 

 

728-6379

 

 

728-6380

 

 

728-6381

 

 

728-6382

 

 

728-6383

 

 

728-6384

 

 

728-6388

 

 

728-6389

 

 

728-6390

 

 

725-6391

 

 

725-6392

 

 

725-6393

 

 

725-6394

 

 

725-6397

 

 

728-6398

 

 

728-6399

 

 

728-6400

 

 

728-6402

 

 

728-6403

 

 

728-6404

 

 

728-6405

 

 

728-6406

 

 

728-6409

 

 

728-6417

 

 

728-6418

 

 

728-6419

 

 

728-6420

 

 

728-6425

 

 

728-6426

 

 

728-6431

 

 

728-6433

 

 

728-6434

 

 

728-6435

 

 

728-6437

 

 

728-6440

 

 

728-6441

 

 

728-6442

 

 

728-6443

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-6447

 

 

728-6448

 

 

728-6449

 

 

728-6474

 

 

728-6475

 

 

728-6476

 

 

728-6490

 

 

728-6491

 

 

728-6494

 

 

728-6495

 

 

728-6496

 

 

728-6497

 

 

728-6498

 

 

728-6506

 

 

728-6507

 

 

728-6508

 

 

728-6509

 

 

728-6510

 

 

728-6513

 

 

728-6525

 

 

728-6526

 

 

728-6531

 

 

728-6532

 

 

728-6533

 

 

728-6534

 

 

728-6535

 

 

728-6536

 

 

728-6537

 

 

728-6538

 

 

728-6540

 

 

728-6541

 

 

728-6542

 

 

728-6544

 

 

728-6545

 

 

728-6546

 

 

728-6547

 

 

728-6548

 

 

728-6551

 

 

728-6559

 

 

728-6567

 

 

728-6578

 

 

728-6582

 

 

728-6583

 

 

728-6584

 

 

728-6585

 

 

728-6586

 

 

728-6587

 

 

728-6591

 

 

728-6595

 

 

728-6596

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-6598

 

 

728-6599

 

 

728-6600

 

 

728-6603

 

 

728-6604

 

 

728-6605

 

 

728-6610

 

 

728-6612

 

 

728-6613

 

 

728-6614

 

 

728-6615

 

 

728-6616

 

 

728-6617

 

 

728-6618

 

 

728-6619

 

 

728-6622

 

 

728-6623

 

 

728-6624

 

 

728-6626

 

 

728-6627

 

 

728-6628

 

 

728-6638

 

 

728-6641

 

 

728-6642

 

 

728-6644

 

 

728-6647

 

 

728-6648

 

 

728-6649

 

 

728-6651

 

 

728-6662

 

 

728-6664

 

 

728-6665

 

 

728-6666

 

 

728-6667

 

 

728-6678

 

 

728-6682

 

 

728-6689

 

 

728-6692

 

 

728-6693

 

 

728-6694

 

 

728-6696

 

 

728-6697

 

 

728-6698

 

 

728-6702

 

 

725-6720

 

 

725-6721

 

 

725-6722

 

 

725-6725

 

 

725-6727

 

 

725-6732

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-6733

 

 

728-6756

 

 

725-6758

 

 

725-6759

 

 

725-6760

 

 

725-6762

 

 

725-6764

 

 

725-6765

 

 

725-6766

 

 

728-6768

 

 

728-6769

 

 

728-6770

 

 

728-6771

 

 

728-6772

 

 

725-6777

 

 

725-6778

 

 

725-6779

 

 

725-6780

 

 

725-6781

 

 

725-6782

 

 

728-6783

 

 

725-6788

 

 

725-6789

 

 

725-6792

 

 

725-6797

 

 

725-6798

 

 

725-6804

 

 

725-6809

 

 

728-6810

 

 

728-6811

 

 

728-6813

 

 

728-6814

 

 

728-6815

 

 

728-6819

 

 

728-6827

 

 

728-6828

 

 

728-6832

 

 

728-6833

 

 

728-6837

 

 

728-6838

 

 

728-6840

 

 

728-6841

 

 

728-6842

 

 

728-6843

 

 

728-6844

 

 

728-6845

 

 

728-6846

 

 

728-6870

 

 

728-6874

 

 

728-6875

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-6876

 

 

728-6878

 

 

728-6879

 

 

728-6882

 

 

728-6883

 

 

728-6884

 

 

728-6885

 

 

725-6888

 

 

728-6931

 

 

728-6932

 

 

728-6933

 

 

728-6935

 

 

728-6970

 

 

728-6974

 

 

728-6989

 

 

728-6990

 

 

728-6991

 

 

728-6992

 

 

728-6993

 

 

728-6994

 

 

728-7017

 

 

728-6992

 

 

728-7022

 

 

728-7023

 

 

728-7024

 

 

728-7025

 

 

728-7026

 

 

728-7027

 

 

728-7029

 

 

728-7031

 

 

728-7033

 

 

728-7034

 

 

728-7035

 

 

728-7036

 

 

728-7048

 

 

728-7049

 

 

728-7050

 

 

728-7051

 

 

728-7052

 

 

728-7059

 

 

728-7060

 

 

725-7064

 

 

728-7085

 

 

728-7095

 

 

728-7096

 

 

728-7097

 

 

728-7098

 

 

728-7103

 

 

728-7104

 

 

728-7105

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-7106

 

 

728-7109

 

 

728-7114

 

 

728-7214

 

 

728-7264

 

 

728-7266

 

 

728-7272

 

 

728-7273

 

 

728-7274

 

 

728-7276

 

 

728-7277

 

 

728-7278

 

 

728-7279

 

 

728-7280

 

 

728-7286

 

 

728-7287

 

 

728-7288

 

 

728-7292

 

 

728-7293

 

 

728-7294

 

 

728-7295

 

 

728-7296

 

 

725-7301

 

 

728-7304

 

 

725-7725

 

 

728-198

 

 

725-274

 

 

725-278

 

 

728-0285

 

 

728-0289

 

 

725-323

 

 

725-327

 

 

725-329

 

 

725-404

 

 

725-0405

 

 

725-406

 

 

725-423

 

 

725-426

 

 

725-443

 

 

725-0447

 

 

728-448

 

 

725-449

 

 

725-450

 

 

725-451

 

 

725-0459

 

 

725-470

 

 

725-497

 

 

725-504

 

 

725-506

 

 

725-510

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-0511

 

 

725-513

 

 

728-1010

 

 

728-1016

 

 

728-1018

 

 

728-1020

 

 

728-1021

 

 

728-111

 

 

728-1120

 

 

728-1127

 

 

728-1130

 

 

728-1137

 

 

728-1138

 

 

728-1139

 

 

728-1306

 

 

728-1315

 

 

725-1824

 

 

725-1829

 

 

725-1831

 

 

725-1833

 

 

728-1849

 

 

728-1850

 

 

728-1852

 

 

728-1863

 

 

728-1869

 

 

728-1870

 

 

728-1871

 

 

728-1872

 

 

728-1873

 

 

728-1874

 

 

725-1913

 

 

728-1934

 

 

728-1935

 

 

728-1936

 

 

715-1940

 

 

725-1941

 

 

725-1942

 

 

728-1987

 

 

728-1989

 

 

728-1990

 

 

728-1991

 

 

728-1992

 

 

711-1998

 

 

715-1999

 

 

725-2001

 

 

728-2005

 

 

728-2006

 

 

728-2007

 

 

728-2008

 

 

728-2009

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-2010

 

 

728-2011

 

 

728-2012

 

 

728-2014

 

 

728-2015

 

 

711-2016

 

 

728-2020

 

 

728-2024

 

 

725-2026

 

 

725-2027

 

 

725-2031

 

 

725-2032

 

 

711-2033

 

 

728-2112

 

 

728-2113

 

 

728-2114

 

 

728-2115

 

 

728-2116

 

 

728-2117

 

 

728-2118

 

 

728-2120

 

 

728-2121

 

 

716-2135

 

 

725-2135

 

 

728-2145

 

 

728-2146

 

 

728-2148

 

 

728-2149

 

 

728-2150

 

 

728-2151

 

 

728-2199

 

 

728-2200

 

 

728-2201

 

 

728-2203

 

 

728-2206

 

 

728-2207

 

 

728-2208

 

 

728-2220

 

 

711-2266

 

 

728-2274

 

 

728-2275

 

 

728-2276

 

 

728-2277

 

 

728-2279

 

 

728-2280

 

 

728-2286

 

 

725-2372

 

 

725-2374

 

 

725-2375

 

 

710-2376

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

711-2376

 

 

711-2378

 

 

725-2379

 

 

728-2389

 

 

728-2390

 

 

728-2391

 

 

728-2392

 

 

728-2399

 

 

728-2400

 

 

728-2453

 

 

728-2469

 

 

728-2470

 

 

728-2471

 

 

728-2472

 

 

728-2473

 

 

728-2474

 

 

728-2476

 

 

728-2477

 

 

728-2478

 

 

728-2479

 

 

728-2482

 

 

728-2484

 

 

728-2547

 

 

728-2548

 

 

728-2549

 

 

728-2550

 

 

728-2551

 

 

728-2555

 

 

728-2556

 

 

728-2557

 

 

728-2558

 

 

728-2559

 

 

728-2562

 

 

728-2563

 

 

728-2565

 

 

728-2566

 

 

728-2583

 

 

728-2584

 

 

728-2585

 

 

728-2586

 

 

725-2587

 

 

728-2587

 

 

728-2588

 

 

728-2589

 

 

728-2591

 

 

728-2592

 

 

728-2593

 

 

728-2594

 

 

728-2595

 

 

728-2596

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-2598

 

 

728-2599

 

 

728-2600

 

 

728-2601

 

 

728-2602

 

 

728-2623

 

 

828-2627

 

 

828-2628

 

 

711-2703

 

 

711-2706

 

 

711-2823

 

 

711-2824

 

 

728-2831

 

 

728-2835

 

 

828-2837

 

 

828-2838

 

 

825-2839

 

 

728-2843

 

 

728-2844

 

 

728-2845

 

 

728-2846

 

 

728-2863

 

 

728-2869

 

 

728-2870

 

 

728-2926

 

 

728-2927

 

 

728-2928

 

 

728-2929

 

 

728-2931

 

 

728-2938

 

 

728-2939

 

 

728-2940

 

 

728-2942

 

 

728-2965

 

 

728-2966

 

 

728-2968

 

 

728-2975

 

 

728-2976

 

 

728-2977

 

 

728-2978

 

 

728-2979

 

 

725-2980

 

 

728-2990

 

 

828-3006

 

 

728-3035

 

 

728-3036

 

 

728-3037

 

 

728-3038

 

 

728-3040

 

 

728-3041

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3043

 

 

728-3044

 

 

728-3045

 

 

728-3046

 

 

728-3047

 

 

728-3048

 

 

728-3049

 

 

728-3050

 

 

728-3051

 

 

728-3052

 

 

728-3053

 

 

728-3054

 

 

728-3082

 

 

728-3083

 

 

728-3084

 

 

728-3166

 

 

728-3167

 

 

728-3169

 

 

728-3171

 

 

728-3172

 

 

728-3173

 

 

728-3175

 

 

728-3176

 

 

725-3178

 

 

728-3212

 

 

728-3216

 

 

728-3217

 

 

728-3218

 

 

728-3220

 

 

828-3221

 

 

828-3222

 

 

828-3227

 

 

828-3290

 

 

728-3305

 

 

728-3307

 

 

728-3310

 

 

728-3311

 

 

728-3313

 

 

728-3314

 

 

728-3315

 

 

728-3317

 

 

728-3318

 

 

728-3319

 

 

728-3323

 

 

728-3324

 

 

728-3327

 

 

728-3328

 

 

728-3356

 

 

711-3399

 

 

828-3414

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3432

 

 

728-3433

 

 

728-3437

 

 

728-3438

 

 

828-3447

 

 

728-3449

 

 

728-3452

 

 

725-3549

 

 

725-3550

 

 

728-3553

 

 

725-3554

 

 

728-3554

 

 

728-3555

 

 

728-3556

 

 

728-3557

 

 

728-3558

 

 

728-3561

 

 

728-3562

 

 

728-3563

 

 

728-3564

 

 

728-3565

 

 

728-3566

 

 

728-3567

 

 

728-3568

 

 

728-3569

 

 

728-3575

 

 

728-3589

 

 

728-3590

 

 

728-3592

 

 

728-3593

 

 

728-3594

 

 

728-3595

 

 

728-3596

 

 

728-3597

 

 

728-3598

 

 

728-3601

 

 

728-3602

 

 

728-3603

 

 

728-3604

 

 

728-3610

 

 

728-3611

 

 

728-3612

 

 

728-3613

 

 

728-3614

 

 

728-3615

 

 

728-3616

 

 

728-3617

 

 

728-3618

 

 

728-3619

 

 

728-3620

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3621

 

 

728-3622

 

 

728-3623

 

 

825-3625

 

 

728-3626

 

 

728-3628

 

 

728-3629

 

 

728-3630

 

 

728-3631

 

 

728-3632

 

 

728-3633

 

 

728-3634

 

 

728-3635

 

 

728-3636

 

 

728-3637

 

 

728-3640

 

 

728-3646

 

 

728-3649

 

 

728-3650

 

 

728-3651

 

 

728-3652

 

 

728-3655

 

 

728-3662

 

 

728-3663

 

 

728-3666

 

 

728-3667

 

 

728-3668

 

 

728-3671

 

 

728-3672

 

 

728-3673

 

 

728-3674

 

 

728-3675

 

 

728-3678

 

 

728-3682

 

 

728-3683

 

 

725-3685

 

 

728-3703

 

 

728-3704

 

 

728-3705

 

 

728-3706

 

 

728-3707

 

 

728-3710

 

 

728-3711

 

 

728-3712

 

 

728-3713

 

 

728-3714

 

 

728-3715

 

 

728-3716

 

 

728-3718

 

 

728-3719

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3720

 

 

728-3722

 

 

728-3723

 

 

728-3724

 

 

728-3725

 

 

728-3727

 

 

728-3728

 

 

728-3739

 

 

728-3748

 

 

728-3749

 

 

728-3750

 

 

728-3751

 

 

728-3752

 

 

728-3753

 

 

728-3756

 

 

728-3757

 

 

728-3758

 

 

728-3759

 

 

728-3760

 

 

728-3761

 

 

728-3763

 

 

728-3764

 

 

728-3768

 

 

728-3769

 

 

825-3804

 

 

711-3811

 

 

728-3884

 

 

728-3885

 

 

728-3886

 

 

728-3888

 

 

728-3889

 

 

728-3890

 

 

728-3892

 

 

728-3893

 

 

728-3894

 

 

728-3895

 

 

728-3896

 

 

728-3897

 

 

728-3899

 

 

728-3900

 

 

728-3901

 

 

728-3902

 

 

728-3903

 

 

728-386

 

 

725-3953

 

 

728-3956

 

 

728-3957

 

 

728-3958

 

 

728-3959

 

 

728-3960

 

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-3961

 

 

728-3964

 

 

728-3966

 

 

728-3967

 

 

728-3970

 

 

728-3971

 

 

728-3973

 

 

728-3974

 

 

728-3976

 

 

728-3977

 

 

728-3978

 

 

728-3979

 

 

728-4057

 

 

728-4058

 

 

728-4059

 

 

728-4060

 

 

728-4061

 

 

728-4062

 

 

728-4065

 

 

728-4068

 

 

728-4070

 

 

728-4071

 

 

728-4072

 

 

728-4073

 

 

728-4074

 

 

728-4075

 

 

728-4076

 

 

828-4086

 

 

828-4087

 

 

728-4099

 

 

728-4100

 

 

728-4101

 

 

728-4102

 

 

728-4105

 

 

728-4158

 

 

728-4159

 

 

728-4160

 

 

728-4162

 

 

728-4163

 

 

728-4164

 

 

728-4165

 

 

728-4166

 

 

728-4167

 

 

728-4168

 

 

728-4169

 

 

728-4170

 

 

728-4171

 

 

728-4172

 

 

728-4174

 

 

728-4175

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-4176

 

 

728-4250

 

 

728-4251

 

 

728-4252

 

 

728-4253

 

 

728-4255

 

 

728-4256

 

 

728-4258

 

 

728-4259

 

 

728-4260

 

 

728-4261

 

 

728-4262

 

 

728-4264

 

 

728-4265

 

 

728-4266

 

 

728-4267

 

 

728-4268

 

 

728-4269

 

 

728-4270

 

 

728-4271

 

 

728-4272

 

 

728-4273

 

 

728-4277

 

 

728-4279

 

 

728-4280

 

 

728-4281

 

 

728-4282

 

 

728-4283

 

 

728-4356

 

 

728-4360

 

 

728-4361

 

 

728-4362

 

 

728-4363

 

 

728-4369

 

 

728-4370

 

 

728-4371

 

 

728-4373

 

 

728-4374

 

 

728-4376

 

 

728-4377

 

 

728-4441

 

 

728-4488

 

 

728-4499

 

 

728-4511

 

 

728-4523

 

 

728-4533

 

 

728-4602

 

 

725-4738

 

 

725-001

 

 

725-002

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-003

 

 

725-004

 

 

711-005

 

 

711-006

 

 

711-007

 

 

711-008

 

 

725-010

 

 

725-011

 

 

725-012

 

 

725-013

 

 

725-014

 

 

725-015

 

 

711-016

 

 

711-017

 

 

725-018

 

 

728-019

 

 

728-020

 

 

725-021

 

 

725-022

 

 

711-023

 

 

714-024

 

 

711-025

 

 

725-026

 

 

725-027

 

 

725-028

 

 

725-029

 

 

725-030

 

 

711-031

 

 

725-032

 

 

711-033

 

 

711-034

 

 

711-035

 

 

711-036

 

 

711-037

 

 

728-038

 

 

725-039

 

 

728-040

 

 

711-041

 

 

711-042

 

 

711-043

 

 

725-044

 

 

711-045

 

 

728-046

 

 

725-047

 

 

711-048

 

 

711-049

 

 

711-050

 

 

711-051

 

 

725-052

 

 

711-053

 

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

715-054

 

 

725-055

 

 

725-056

 

 

711-057

 

 

711-058

 

 

711-059

 

 

725-060

 

 

711-062

 

 

725-063

 

 

725-064

 

 

725-065

 

 

711-066

 

 

725-067

 

 

725-068

 

 

725-069

 

 

725-070

 

 

711-071

 

 

725-072

 

 

711-073

 

 

725-074

 

 

711-075

 

 

725-076

 

 

725-077

 

 

711-078

 

 

725-079

 

 

725-080

 

 

711-081

 

 

711-082

 

 

725-083

 

 

725-084

 

 

711-086

 

 

711-087

 

 

711-088

 

 

725-089

 

 

725-090

 

 

725-091

 

 

725-092

 

 

725-093

 

 

725-094

 

 

711-095

 

 

710-096

 

 

711-099

 

 

711-100

 

 

711-101

 

 

725-102

 

 

725-103

 

 

725-104

 

 

725-105

 

 

711-106

 

 

725-107

 

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT B

 

711-108

 

 

711-109

 

 

711-110

 

 

725-111

 

 

725-112

 

 

711-113

 

 

714-116

 

 

728-117-1

 

 

714-118

 

 

714-119

 

 

711-120

 

 

725-121

 

 

711-122

 

 

725-123

 

 

725-124

 

 

725-125

 

 

725-126

 

 

725-127

 

 

711-128

 

 

711-129

 

 

725-130

 

 

725-133

 

 

725-134

 

 

725-135

 

 

711-136

 

 

711-137

 

 

725-138

 

 

725-139

 

 

711-140

 

 

725-141

 

 

725-142

 

 

711-144

 

 

711-145

 

 

725-146

 

 

711-147

 

 

725-150

 

 

711-151

 

 

725-152

 

 

711-153

 

 

711-154

 

 

711-155

 

 

725-156

 

 

711-157

 

 

725-158

 

 

710-159

 

 

725-159

 

 

725-160

 

 

710-161

 

 

711-161

 

 

711-162

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT B

 

715-163

 

 

725-165

 

 

711-166

 

 

711-167

 

 

711-168

 

 

711-169

 

 

725-173

 

 

725-174

 

 

725-175

 

 

725-177

 

 

711-178

 

 

711-179

 

 

728-180

 

 

725-181

 

 

725-182

 

 

725-183

 

 

725-184

 

 

725-185

 

 

725-186

 

 

725-187

 

 

725-188

 

 

725-189

 

 

711-190

 

 

710-191

 

 

725-191

 

 

711-192

 

 

711-193

 

 

711-194

 

 

711-195

 

 

725-196

 

 

725-197

 

 

725-199

 

 

711-200

 

 

725-201

 

 

711-202

 

 

711-203

 

 

725-204

 

 

716-206

 

 

725-206

 

 

725-207

 

 

711-208

 

 

725-209

 

 

725-210

 

 

711-211

 

 

725-212

 

 

725-213

 

 

711-214

 

 

725-215

 

 

711-216

 

 

726-217

 

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT B

 

711-218

 

 

711-219

 

 

725-220

 

 

711-221

 

 

725-222

 

 

711-223

 

 

725-224

 

 

711-225

 

 

725-226

 

 

711-227

 

 

715-228

 

 

725-229

 

 

725-232

 

 

711-233

 

 

725-234

 

 

725-235

 

 

725-236

 

 

725-237

 

 

725-238

 

 

711-239

 

 

711-240

 

 

711-242

 

 

725-243

 

 

711-244

 

 

725-245

 

 

725-247

 

 

725-248

 

 

725-250

 

 

728-252

 

 

725-256

 

 

711-257

 

 

725-258

 

 

728-261

 

 

728-263

 

 

711-265

 

 

725-266

 

 

711-267

 

 

725-268

 

 

725-269

 

 

725-270

 

 

725-271

 

 

728-280

 

 

728-283

 

 

715-284

 

 

725-286

 

 

725-287

 

 

725-288

 

 

725-294

 

 

725-300

 

 

725-306

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-308

 

 

725-310

 

 

725-311

 

 

725-312

 

 

728-316

 

 

725-317

 

 

725-318

 

 

711-322

 

 

711-326

 

 

725-328

 

 

725-330

 

 

725-331

 

 

725-332

 

 

725-333

 

 

725-334

 

 

725-335

 

 

725-337

 

 

725-338

 

 

725-341

 

 

725-342

 

 

725-343

 

 

711-344

 

 

725-345

 

 

711-346

 

 

725-347

 

 

711-348

 

 

725-349

 

 

728-50351

 

 

728-352

 

 

725-353

 

 

725-354

 

 

725-355

 

 

725-356

 

 

725-357

 

 

725-358

 

 

710-359

 

 

725-359

 

 

711-360

 

 

725-361

 

 

725-362

 

 

725-366

 

 

725-367

 

 

725-368

 

 

725-369

 

 

725-370

 

 

725-371

 

 

725-373

 

 

725-374

 

 

725-378

 

 

710-380

 

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

711-381

 

 

728-50383

 

 

725-384

 

 

725-385

 

 

714-387

 

 

725-388

 

 

725-390

 

 

725-391

 

 

728-392

 

 

725-393

 

 

725-394

 

 

725-395

 

 

725-396

 

 

725-397

 

 

725-399

 

 

710-401

 

 

728-402

 

 

725-407

 

 

725-408

 

 

725-409

 

 

725-411

 

 

725-413

 

 

716-414

 

 

725-414

 

 

728-416

 

 

725-417

 

 

711-418

 

 

728-419

 

 

725-422

 

 

725-424

 

 

714-428

 

 

711-430

 

 

728-431

 

 

728-432

 

 

725-433

 

 

725-434

 

 

725-435

 

 

728-436

 

 

728-437

 

 

714-442

 

 

725-444

 

 

725-445

 

 

725-446

 

 

728-452

 

 

728-50454

 

 

725-461

 

 

725-462

 

 

725-464

 

 

725-465

 

 

710-466

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT B

 

725-467

 

 

725-468

 

 

725-471

 

 

711-474

 

 

711-475

 

 

725-476

 

 

725-477

 

 

711-478

 

 

725-480

 

 

711-481

 

 

725-484

 

 

711-486

 

 

725-487

 

 

728-488

 

 

725-491

 

 

710-492

 

 

725-492

 

 

725-493

 

 

715-494

 

 

725-495

 

 

725-496

 

 

725-499

 

 

711-501

 

 

715-502

 

 

725-502

 

 

711-503

 

 

725-507

 

 

728-001

 

 

728-002

 

 

728-003

 

 

728-004

 

 

728-005

 

 

728-006

 

 

728-007

 

 

728-008

 

 

728-009

 

 

728-011

 

 

728-012

 

 

728-013

 

 

728-015

 

 

728-51017

 

 

728-019-1

 

 

728-101

 

 

728-102

 

 

728-103

 

 

728-104

 

 

728-105

 

 

728-106

 

 

728-107

 

 

728-108

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT B

 

728-109

 

 

728-110

 

 

728-112

 

 

728-113

 

 

728-114

 

 

728-115

 

 

728-116

 

 

728-117

 

 

728-118

 

 

728-119

 

 

728-121

 

 

728-123

 

 

728-124

 

 

728-126

 

 

728-128

 

 

728-129

 

 

728-131

 

 

728-134

 

 

728-135

 

 

728-136

 

 

728-140

 

 

728-146

 

 

728-147

 

 

728-148

 

 

728-149

 

 

728-150

 

 

728-151

 

 

728-152

 

 

728-153

 

 

728-154

 

 

728-155

 

 

728-156

 

 

728-158

 

 

728-159

 

 

728-160

 

 

728-161

 

 

728-301

 

 

728-302

 

 

728-303

 

 

728-304

 

 

728-305

 

 

728-311

 

 

728-312

 

 

728-313

 

 

728-317

 

 

728-318

 

 

728-2552

 

 

728-3627

 

 

728-3765

 

 

828-3804

 

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT B

 

828-2839

 

 

828-3181

 

 

728-3182

 

 

728-3320

 

 

828-3625

 

 

728-4056

 

 

728-3685

 

 

728-4309

 

 

728-4310

 

 

728-4276

 

 

725-132851

 

 

711-132857

 

 

725-132897

 

 

725-133550

 

 

725-133551

 

 

715-133736

 

 

710-133742

 

 

711-133789

 

 

711-133793

 

 

711-133796

 

 

725-133814

 

 

 

POINTS OF DELIVERY

 

Meter No.

 

 

 

 

 

75-9315

 

East Tennessee (Nora) Dickenson Co

75-9326

 

EAST TENN (NORA) / Dickenson # 3

55M3A

 

Shelby Gap (Nora to KY)

 

36

--------------------------------------------------------------------------------


 

EXHIBIT C


RATES

 

EFFECTIVE DATE:            

 

Attached to and made a part of the Gas Gathering Agreement, dated as of
the       day of                  , 20   , between Nora Gathering, LLC and
Equitable Energy, LLC.

 

GATHERING RATE

 

Rate = $            per Dth received

 

Beginning on the Commencement Date, the gathering rate assessed on each Dth of
Gas received at the Point(s) of Receipt will be updated every calendar quarter
to reflect the actual cost of providing gathering service on the Gathering
System for the preceding twelve-Month period, calculated based upon the factors
set forth below. New rates will be placed into effect on the first Day of the
second Month following the end of the calendar quarter (e.g., 1st quarter rates
will go into effect May 1, based on the cost of service for the twelve Months
ending March 31). The Gathering Rate will be calculated based on the following
factors:

 

Pre-Tax Return of [   ]%

Gross plant adjusted for accumulated depreciation

Operating and maintenance expense (excluding electric compression costs)

General and Administrative Expense

Depreciation

Taxes other than income

 

GAS RETENTION PERCENTAGE

 

The Gas Retention Percentage shall be the actual Natural Gas compressor fuel
use, shrink and lost and unaccounted for Gas incurred by Gatherer to gather and
deliver Shipper’s gas to the Point(s) of Delivery for the Month divided by total
volumes (in Dth) received by Gatherer from Shipper at the Point(s) of Receipt
during the Month.

 

ELECTRIC COMPRESSION RATE ($ per Dth received)

 

Rate = $             Dth received

 

Beginning with the Commencement Date the electric compression rate assessed per
Dth of Natural Gas received into the Gathering System (the “Electric Compression
Rate”) will be updated every calendar year to adjust the rate for historic over
or under recovery of electric compression costs and prospective changes in
electric compression costs. New rates will be placed into effect on February 1
of each year, based on the electric compression costs incurred and rate
recoveries for the previous year ending December 31.

 

1

--------------------------------------------------------------------------------


 

Shipper acknowledges and agrees that this Exhibit C shall be subject to
termination by Gatherer and renegotiation between Gatherer and Shipper if at any
time the Gathering System shall become subject to any regulation (including
without limitation any requirement to open access to the Gathering System) by
any Government Authority that would impose new and/or additional governmental
oversight of the gathering rates. The Gatherer and Shipper acknowledge that the
discounted Gathering Rate set forth herein was negotiated in consideration of
the fact that the Gas will be gathered hereunder being Gas produced by one or
more members of the Gatherer.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D


GATHERING SYSTEM


EFFECTIVE DATE:           

 

Attached to and made a part of the Gas Gathering Agreement, dated as of
the        day of                 , 20   , between Nora Gathering, LLC and
Equitable Energy, LLC.

 

[INSERT DESCRIPTION OF GATHERING SYSTEM]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E


APPROVED ANNUAL BUDGET FOR FISCAL YEAR 2007

 

($MM)

 

2007 CAPEX PROJECTIONS

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

TOTAL

 

Gathering

 

 

 

 

 

 

 

 

 

 

 

Carryover as of 4-5-07

 

—

 

9.90

 

3.71

 

—

 

13.61

 

2007 Capital Budget

 

6.28

 

11.27

 

17.42

 

25.62

 

60.60

 

2007 CAPEX Projection

 

6.28

 

21.17

 

21.13

 

25.62

 

74.21

 

 

2007 CAPITAL BUDGET COMMITMENT PROJECTIONS

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

TOTAL

 

Gathering

 

32.05

 

43.21

 

25.74

 

0.00

 

(101.00

)

2007 Capital Budget Capex Projection

 

 

 

 

 

 

 

 

 

60.60

 

Carryover into 2008

 

 

 

 

 

 

 

 

 

40.40

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F


NORA-T LINE


[See attached.]

 

F-1

--------------------------------------------------------------------------------


 

MAP

 

EXHIBIT F – Nora T-Line

Dickenson and Wise Counties, Virginia

 

--------------------------------------------------------------------------------


 

EXHIBIT G


FORM OF NON-MEMBER INTERCONNECT AGREEMENT

 

[See attached.]

 

G-1

--------------------------------------------------------------------------------


 

INTERCONNECT AGREEMENT


BETWEEN


NORA GATHERING, LLC


AS GATHERER,

 

AND

 

--------------------------------------------------------------------------------

 

AS CUSTOMER,

 

Dated as of               , 20  

 

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

Section 1.1

Definitions

1

 

 

 

ARTICLE 2 PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

2

Section 2.1

Agreement

2

Section 2.2

Base Agreement

2

Section 2.3

Application

2

Section 2.4

Design Specifications

2

Section 2.5

Installation

2

Section 2.6

Activation of Facilities

3

 

 

 

ARTICLE 3 INTERCONNECT FACILITIES

3

Section 3.1

Interconnect Facilities

3

Section 3.2

Debris and Obstructions

3

 

 

 

ARTICLE 4 COMPANY’S FACILITIES

3

Section 4.1

Gatherer’s Facilities

3

 

 

 

ARTICLE 5 INTERCONNECTION OPERATIONS

3

Section 5.1

Commencement of Operation

3

Section 5.2

Gathering Obligations

4

Section 5.3

Environmental Responsibility

4

Section 5.4

Facility Improvements

4

Section 5.5

Shut In

4

Section 5.6

Notice of Maintenance or Repairs

4

Section 5.7

Facilities Abandonment

4

 

 

 

ARTICLE 6 TERM

5

Section 6.1

Term

5

Section 6.2

Low Volume

5

Section 6.3

Disconnection

5

 

 

 

ARTICLE 7 BILLING AND PAYMENT

5

Section 7.1

Quantities Deemed Conclusive

5

Section 7.2

Withholding Payments

5

 

 

 

ARTICLE 8 OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

5

Section 8.1

Gas Quality and Monitoring Costs

5

Section 8.2

Customer Facilities Costs

6

 

 

 

ARTICLE 9 FAILURE TO PERFORM

6

Section 9.1

Suspension

6

Section 9.2

Damages

6

Section 9.3

Indemnity

6

 

i

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

ARTICLE 10 PRESSURE, GAS QUALITY AND HEATING VALUE

7

Section 10.1

Regulation

7

Section 10.2

Compression

7

Section 10.3

Pressure in Gatherer’s System

7

Section 10.4

Gas Quality

7

Section 10.5

Temperature

8

Section 10.6

Monitoring

8

Section 10.7

Gas Taken and Co-mingled

8

 

 

 

ARTICLE 11 MEASUREMENT FACILITIES

8

Section 11.1

Measurement Facilities

8

Section 11.2

Pipeline Safety

8

Section 11.3

Measurement Site Access

8

Section 11.4

Check Measurement

9

Section 11.5

Orifice Meters

9

Section 11.6

Positive Displacement Meters

9

Section 11.7

Turbine Meters

9

Section 11.8

Electronics

9

Section 11.9

Notice

9

Section 11.10

Testing and Calibration

10

Section 11.11

Special Test

10

Section 11.12

Measuring Adjustment

10

Section 11.13

Measurement Corrections

11

Section 11.14

Termination

11

Section 11.15

Data and Records Retention

11

Section 11.16

Volume and Quality Determination

11

Section 11.17

Right of Inspections

12

Section 11.18

Low Volumes for Receipt Points

13

 

 

 

ARTICLE 12 REGULATORY APPROVALS

13

Section 12.1

Initial Regulatory Filing Requirements

13

Section 12.2

Change in Regulation Results in Material Adverse Effect

13

 

 

 

ARTICLE 13 ASSIGNMENT

13

Section 13.1

Assignment of this Agreement

13

 

 

 

ARTICLE 14 NOTICE

14

Section 14.1

Notices

14

Section 14.2

Receipt of Communications

14

 

 

 

ARTICLE 15 MISCELLANEOUS

14

Section 15.1

Choice of Law

14

Section 15.2

Construction of this Agreement

15

Section 15.3

Execution

15

Section 15.4

Captions

15

Section 15.5

Amendments

15

Section 15.6

Severability

15

 

ii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

Section 15.7

Confidentiality

15

Section 15.8

Audits

16

Section 15.9

Waiver

17

Section 15.10

Entire Agreement

17

 

iii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

NORA GATHERING, LLC
INTERCONNECT AGREEMENT

 

THIS INTERCONNECT AGREEMENT (“Agreement”) is entered into this             of
         , 20  , by and between NORA GATHERING, LLC, a Delaware company with an
office located at 225 North Shore Drive, Pittsburgh, Pennsylvania 15212-5861
(hereinafter referred to as “Gatherer”), and       , a       corporation with an
office at       (hereinafter referred to as “Customer”). As used in this
Agreement, Gatherer and Customer are also referred to individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, Gatherer owns and operates certain natural gas gathering lines located
in the State of Virginia;

 

WHEREAS, Customer has available certain supplies of natural gas which it desires
to deliver or have delivered into Gatherer’s system.

 

NOW THEREFORE, in consideration of the premises and covenants contained herein,
Gatherer and Customer hereby agree as follows.

 

ARTICLE 1
DEFINITIONS

 

Section 1.1   Definitions. For the purposes of this Agreement, the following
terms, when capitalized herein, shall have the meanings set forth below:

 

(a)        “Applicable Law” means all laws, statutes, rules, regulations,
ordinances, orders, requirements and codes of Governmental Authorities.

 

(b)        “Authorizations” means any and all approvals, permits, licenses,
franchises, or other authorizations required by any federal, state or local
governmental authority which are necessary for the performance of a Party’s
obligations hereunder.

 

(c)        “Btu” means a British Thermal Unit.

 

(d)        “Construction and Installation Fee” means a fee charged to Customer
to compensate Gatherer for the actual time, labor, tools, materials, equipment
and overhead expenses for the development, design, construction and completion
activities for the facilities contemplated by this Agreement.

 

(e)        “Dekatherm” shall mean one million (1,000,000) Btu’s or one MMBtu.

 

(f)         “Gas” means a mixture of hydrocarbon and nonhydrocarbon gases.

 

(g)        “Governmental Authority” means any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.

 

1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

(h)        “Interconnect” means the point of interconnection between the
pipeline facilities used by Customer and the Gatherer’s system as set forth in
the Appendices attached hereto, as amended from time-to-time.

 

(i)         “Interconnect Facilities” is defined in Section 3.1 of this
Agreement.

 

(j)         “MMBtu” shall mean one million (1,000,000) Btu’s or one Dekatherm.

 

ARTICLE 2
PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

 

Section 2.1   Agreement. This Agreement establishes the general terms and
conditions under which Customer and Gatherer will provide for the proper design,
installation, operation, maintenance and cost responsibility of an Interconnect
for the receipt of Gas into Gatherer’s system. Neither Customer nor Gatherer
shall take action hereunder, including flowing Gas through the Interconnect,
until such time as this Agreement and the required Appendices are fully
executed.

 

Section 2.2   Base Agreement. Customer and Gatherer may utilize this Agreement
as a vehicle for establishing multiple Interconnects between the Gatherer’s
system and Customer’s facilities. The specifications for each individual
Interconnect will be established in a separate appendix (hereinafter “Appendix”
or “Appendices”).

 

Section 2.3   Application. Customer shall provide complete and accurate
information to Gatherer in connection with any request for a proposed
Interconnect, which information shall include, at a minimum, (i) the location of
the proposed Interconnect, (ii) the proposed maximum allowable operating
pressure at the Interconnect, (iii) the desired date for completion of the
Interconnect, (iv) Customer’s estimated maximum, minimum and average volumes of
Gas to be delivered through the Interconnect on a daily basis and (v) Customer’s
estimated maximum, minimum and average delivery/receipt pressures through the
Interconnect.

 

Section 2.4   Design Specifications. Customer shall submit to Gatherer for
Gatherer’s prior approval complete design specifications for the proposed
Interconnect prior to site work or construction of any facilities. Customer
agrees to make those changes to such design and construction plans as Gatherer,
in its reasonable discretion, believes are necessary for the safe and reliable
delivery of Gas into Gatherer’s system. Gatherer shall signify its approval by
returning one set of drawings noted as “APPROVED”. If the proposed Interconnect
request is initially denied but could be approved with modifications to the
design of the Interconnect Facilities, Gatherer shall provide recommendations to
Customer.

 

Section 2.5   Installation. Notwithstanding Gatherer’s approval of the drawings
and design, the scheduling of construction and installation must be coordinated
with Gatherer. No site work and no construction or installation work shall
commence until Customer has satisfied all of its prerequisite obligations under
this Agreement and Gatherer has notified Customer, in writing, that construction
and installation activities may commence.

 

2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

Section 2.6   Activation of Facilities. Activation of the Interconnect shall be
contingent upon readiness of Gatherer’s gas control department as well as
completion of all construction and installation activities as specified and
agreed upon by and between Gatherer and Customer.

 

ARTICLE 3
INTERCONNECT FACILITIES

 

Section 3.1   Interconnect Facilities. The Interconnect facilities shall be
comprised of equipment which includes (i) gas measurement equipment,
(ii) overpressure protection, (iii) certain interconnect piping facilities
including a check valve and an insulated/welded tie-in connection and
(viii) such other facilities as may be required by Gatherer (collectively
“Interconnect Facilities”) at the interconnection between Customer’s facilities
and Gatherer’s system. The Interconnect Facilities shall be designed, installed,
operated, maintained and owned by Gatherer, Customer or Customer’s designee, as
agreed and as set forth in Appendix A. The minimum engineering and technical
specifications for the Interconnect Facilities are further detailed in Appendix
B. All costs associated with the Interconnect Facilities shall be Customer’s
responsibility, unless waived in writing by Gatherer, and any such costs borne
or paid by Gatherer shall be reimbursed by Customer through the Construction and
Installation Fee.

 

Section 3.2   Debris and Obstructions. Customer’s facilities shall be cleared of
all debris, obstructions and contaminants before they are connected to
Gatherer’s system.

 

ARTICLE 4
COMPANY’S FACILITIES

 

Section 4.1   Gatherer’s Facilities. Gatherer shall own, and Gatherer or its
designee shall design, install, operate and maintain, a tap and side valve
connecting Gatherer’s system to the Interconnect Facilities, as more
specifically described in Appendix A. The Interconnect Facilities shall extend
to within three feet (3’) of Gatherer’s line unless otherwise approved by
Gatherer.

 

ARTICLE 5
INTERCONNECTION OPERATIONS

 

Section 5.1   Commencement of Operation. Customer shall notify Gatherer, in
writing, when the Interconnect and Interconnect Facilities are complete, tested
and ready for activation. Unless otherwise instructed by Gatherer, receipts
and/or deliveries of Gas at the Interconnect may commence as soon as all
Authorizations have been granted, the necessary facilities have been completed,
the requisite documents have been submitted, a gathering agreement is in place
and Customer has satisfied the terms and conditions of this Agreement. Gatherer
shall be responsible for the coordination, installation, testing, and physical
fmal tie-in to Gatherer’s system. Gatherer shall develop, coordinate, and
oversee all operations associated with purging the meter set and piping into
service. All such tie-in activities shall be Customer’s financial
responsibility, unless waived by Gatherer, and any such costs borne or paid by
Gatherer shall be reimbursed by Customer through the Construction and
Installation Fee.

 

3

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-                    

Meter Name                     

 

Section 5.2   Gathering Obligations. Gatherer will receive Gas from Customer, or
deliver Gas to Customer, as the case may be, at the Interconnect, provided that
all parties utilizing the Interconnect, including Customer, if applicable, have
entered into valid gathering agreements with Gatherer.

 

Section 5.3   Environmental Responsibility. Each Party represents that no
hazardous substance as that term is defined in the Federal Comprehensive
Environmental Response Compensation Liability Act (CERCLA), petroleum or
petroleum products, “asbestos material” as that term is defined in 40 CFR 61.41
(1987), polychlorinated biphenyls (PCBs), or “solid waste” as that term is
defined in the Federal Resource Conservation Recovery Act (RCRA), will be
leaked, spilled, deposited or otherwise released by either Party on the other
Party’s property. In the event that any of said above referenced materials are
discovered on said property, the discovering Party shall immediately notify the
other Party of the discovery and existence of said materials. In the event of
either Party’s breach of the warranty contained in this section, as between the
Parties hereto the full responsibility for the proper handling, remediation,
treatment, storage or disposal of any such hazardous substance, petroleum or
petroleum product, asbestos material, PCBs or solid waste discovered on said
property, including the handling of such materials in compliance with all
environmental laws including federal, state and local laws, rules and
regulations, shall remain with such Party who is responsible for the leak,
spill, deposit or release, and such Party shall indemnify the other Party for
any loss, cost, injury, damage to persons or property, or fines, penalties or
compliance order issued by any governmental agency relating to pollution or
protection of the environment, including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, waste petroleum, toxic substances and
hazardous substances occurring on said property. This section shall survive the
termination of this Agreement.

 

Section 5.4   Facility Improvements. Gatherer retains the unilateral right to
change the operation of its facilities and/or upgrade its system. Such
operational changes may require the adjustment and/or addition of equipment and
facilities by Customer in order to maintain delivery of Gas volumes. As between
the Parties, the cost of any such adjustment and/or addition of equipment and
facilities requirements will be borne entirely by Customer.

 

Section 5.5   Shut In. Gatherer retains the unilateral right to immediately shut
in or cause Customer to shut in any Interconnect the continued operation of
which, in Gatherer’s sole judgment, threatens the integrity and safe operation
of Gatherer’s system.

 

Section 5.6   Notice of Maintenance or Repairs. Customer shall advise Gatherer
in writing at least fifteen calendar (15) days before taking the Interconnect
Facilities out of service for maintenance or repairs lasting more than seven
calendar (7) days. After Customer has completed all maintenance and repairs,
Customer shall immediately reconnect the Interconnect Facilities to Gatherer’s
system and resume service, subject to ten (10) days’ advance notification to
Gatherer.

 

Section 5.7   Facilities Abandonment. In the event Gatherer should ever abandon,
retire or cease to operate, in whole or in part, facilities used to gather Gas,
Gatherer may, in its sole discretion, and without further obligation, terminate
this Agreement upon not less than sixty (60) days’ prior written notice to
Customer.

 

4

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

ARTICLE 6

TERM

 

Section 6.1   Term. This Agreement shall become effective upon its execution by
both Gatherer and Customer and continue in full force and effect for a period of
one (1) year (“Primary Term”). Unless terminated by written notice given by
either Party at least thirty (30) days prior to the end of the Primary Term or
any subsequent renewal term, this Agreement shall continue after the Primary
Term on a month-to-month basis. The obligations of Customer to indemnify
Gatherer pursuant hereto shall survive the termination or cancellation of this
Agreement and the Appendices.

 

Section 6.2   Low Volume. Gatherer shall have the right to terminate this
Agreement upon sixty (60) days advance written notice to Customer if Gas
attributable to Customer’s account has not flowed for the previous period of
twelve (12) consecutive months, or if Gatherer or its designee has caused the
Interconnect Facilities to be disconnected or removed.

 

Section 6.3   Disconnection. In the event either Party desires to disconnect its
facilities from the other, the initiating Party shall tender not less than sixty
(60) days advance written notice to the other Party of such intent, and upon
such disconnection of facilities, this Agreement shall terminate with respect to
such Interconnect. The Parties agree that such disconnection shall not occur
during the Primary Term, unless mutually agreed by both Parties or mandated by
governmental action. Each Party shall be responsible for all costs of
abandonment and/or removal of their respective facilities. Any disconnection
shall be in accordance with the requirements of any regulatory agency having
jurisdiction.

 

ARTICLE 7

BILLING AND PAYMENT

 

Section 7.1   Quantities Deemed Conclusive. Gatherer’s statement of the total
quantity of Gas received by Customer during any month shall be deemed conclusive
unless Customer forwards an objection to Gatherer in writing within sixty (60)
days after the receipt of Gatherer’s statement.

 

Section 7.2   Withholding Payments. In the event of any adverse claim to or
against the proceeds of this Agreement or any Gas transported under this
Agreement, or any part thereof, or against the proceeds of any other contract
that Gatherer has with Customer, is made by any person, Gatherer may refuse to
receive or deliver Gas under this Agreement; as the case may be, until the
dispute is settled by agreement between Customer and such adverse claimant or by
a final decree of a court of competent jurisdiction.

 

ARTICLE 8

OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

 

Section 8.1   Gas Quality and Monitoring Costs. As between the Parties, Customer
shall be solely responsible for all costs and charges associated with
monitoring, ensuring and maintaining the quality of Gas delivered into
Gatherer’s system and all costs associated with

 

5

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

quality remediation. Gatherer shall have access to facilities and all devices
and shall have the right, but not the obligation, to operate such facilities and
devices.

 

Section 8.2   Customer Facilities Costs. As between the Parties, Customer shall
be solely responsible for all costs and charges associated with monitoring,
ensuring and maintaining the safe and reliable operation of pipeline,
measurement, compression, regulation, dehydration and any other appurtenant
facilities, which are upstream of the Interconnect Facilities. Gatherer reserves
the right to refuse receipts and/or deliveries of Gas through the Interconnect
if Gatherer, in its sole judgment, deems the operation of Customer’s facilities
to be unacceptable.

 

ARTICLE 9
FAILURE TO PERFORM

 

Section 9.1   Suspension. If Customer fails to comply with any of the covenants
contained in this Agreement, Gatherer may refuse to allow Gas to flow through
the Interconnect until, in Gatherer’s sole opinion, Customer is fully complying
with all of the terms and conditions of this Agreement. Gatherer, in its sole
judgment, shall have the right to shut in the Interconnect immediately if any
equipment is not operating properly, an overpressure condition exists, design
limitations are exceeded, or safe operating conditions are compromised.
Furthermore, Gatherer has the right to keep the Interconnect shut in until
Customer makes the necessary provisions to rectify the situation. If the
abnormal conditions repeatedly arise, Gatherer has the right to shut in the
Interconnect indefinitely, and/or terminate this Agreement.

 

Customer shall reimburse Gatherer for any damages caused by Customer failing to
comply with any of the covenants contained in this Agreement, including payments
made by Gatherer to other affected customers in settlement of claims arising out
of such service. To the extent any damages required to be paid hereunder are
liquidated, the Parties acknowledge that the damages are difficult or impossible
to determine, otherwise obtaining an adequate remedy is inconvenient, and the
liquidated damages constitute a reasonable approximation of the harm or loss.

 

If litigation results from any dispute between Customer and Gatherer, Gatherer
may pay any money withheld under this Agreement to a court of competent
jurisdiction without any further liability, or may interplead all claimants,
including Customer. Customer shall reimburse Gatherer for all costs incurred
associated with such litigation, including, but not limited to, attorneys’ fees.

 

Section 9.2   Damages. IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE, EITHER
UNDER THIS ARTICLE X OR UNDER ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, FOR
INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.

 

Section 9.3   Indemnity. Customer agrees to indemnify, hold harmless and provide
a defense for Gatherer, its officers, directors, affiliates, agents, employees
and contractors against any liability, loss, cost or damage whatsoever
(including, without limitation, claims for royalties, taxes, fees or other
charges) occurring in connection with or relating in any way to (i) breach of
this Agreement by Customer; (ii) the negligence or other tortious act(s) or
omission(s) by

 

6

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

Customer, its officers, directors, affiliates, agents, employees or contractors;
(iii) the Gas prior to its delivery to Gatherer at the Interconnect;
(iv) Customer’s title to the Gas or Customer’s right to tender and ship the Gas
through Gatherer’s system; and/or (v) the Gas to the extent the claim,
liability, or damage arises as a result of the quality of the Gas delivered by
Customer or other condition of the Gas. Such indemnification shall include, but
not be limited to, all costs and attorneys’ fees, whether or not such liability,
loss, cost or damage results from any demand, claim, action, cause of action, or
suit brought by Customer or by any person, association or entity, public or
private, that is not a party to this Agreement.

 

ARTICLE 10
PRESSURE, GAS QUALITY AND HEATING VALUE

 

Section 10.1   Regulation. Gatherer may require regulation and shall require
over-pressure protection at the Interconnect(s) under this Agreement. Such
regulation shall ensure pressures compatible with Gatherer’s operating pressures
in Gatherer’s system. Gatherer shall specify and/or approve the type of
regulators to be used and, among other specifications, shall specify pressure
ranges and operating settings. All costs associated with such equipment,
including installation costs, shall be Customer’s responsibility, and any such
costs borne or paid by Gatherer shall be reimbursed by Customer through the
Construction and Installation Fee.

 

Section 10.2   Compression. Customer shall not use any mechanical means or
accessory equipment to pump or compress Gas to aid its delivery into Gatherer’s
system without the express prior written consent of Gatherer. Without limiting
the foregoing, Customers utilizing compression upstream of the Interconnect
meter set shall meet, at a minimum, the following safety criteria:

 

Compressor units must have low-pressure shutdown controls on the suction of the
compressors to preclude drawing air into the system. If Customer desires to
operate the suction system with less than a two (2) psig minimum inlet pressure,
an oxygen sensor shall be installed on the inlet of the suction line so as to
automatically shut down the system when oxygen is detected at levels above two
thousand (2,000) parts per million (0.2%).

 

Section 10.3   Pressure in Gatherer’s System. Gatherer makes no representations
or warranties concerning the pressure which will be maintained in its gathering
system from time-to-time or with respect to any other factors which may affect
the quantity of Gas which Customer may be able to deliver to or receive from
Gatherer’s system. Gatherer reserves the right to upgrade, when necessary,
pipeline operating pressures with no obligation to Customer, other than
providing reasonable notification of such matters.

 

Section 10.4   Gas Quality. All Gas delivered through an Interconnect into
Gatherer’s system shall at all times meet or exceed the quality and heat content
requirements established by the operator of the downstream pipeline system on
which the Gas is ultimately transported. Before Gatherer permits any flow of any
amount of Gas into its system, Customer shall provide Gatherer with a certified
gas analysis from a Gatherer-approved agency denoting that the Gas proposed to
be delivered into Gatherer’s system meets and/or exceeds those requirements.

 

7

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

Section 10.5   Temperature. Gas delivered through an Interconnect into
Gatherer’s system shall not exceed 100°F. Gas having a temperature greater than
100°F may be delivered into Gatherer’s system only upon prior written approval
by Gatherer.

 

Section 10.6   Monitoring. After initial deliveries are received, Gatherer
reserves the right to periodically sample the Gas, or require Customer to
acquire and install continuous, on-line monitoring equipment, at the
Interconnect Facilities in order to validate the Gas quality. If the analysis
indicates that Gatherer’s gas quality specifications are not being met, Gatherer
reserves the right to shut off the deliveries and receipts indefinitely until
Customer makes the necessary provisions to fully comply with the gas quality
requirements and/or take such other action as may be available under this
Agreement.

 

Section 10.7   Gas Taken and Co-mingled. Gatherer shall accept Gas taken and
measured at the Interconnect in accordance with this Agreement. Such Gas shall
be taken in its natural state, except as otherwise provided in this Agreement,
subject to any modification thereof required by this Agreement, at the pressure
of the Gas flowing from Customer’s facilities and discharging into Gatherer’s
system, against the varying pressures from time to time maintained therein.

 

ARTICLE 11

MEASUREMENT FACILITIES

 

Section 11.1   Measurement Facilities. Gas delivered into Gatherer’s system
through the Interconnect shall be measured at a site satisfactory to Gatherer
using measurement equipment designated by Gatherer. The Parties acknowledge that
all or some of the measurement and other appurtenant facilities required by this
Agreement may not be in existence as of the date of execution of this Agreement.
If the facilities required by this Agreement are not in existence as of the date
of execution of this Agreement, the Parties shall work in good faith to install
such facilities within ninety (90) days, or such other period as may be agreed
to by the Parties in writing. The measurement facilities shall be designed,
installed, operated, maintained and owned by (i) Gatherer, (ii) Customer or
(iii) Customer’s designee, as mutually agreed and as set forth in Appendix A.
Regardless of facilities ownership, however, Gatherer shall be the measuring
party and shall read all meters. At any time after the termination of this
Agreement, Gatherer shall have the right to remove its facilities. Customer
shall be solely responsible for and shall bear the full costs of delivering Gas
to the Interconnect.

 

Section 11.2   Pipeline Safety. Customer agrees to operate, maintain, test, and
repair the meter set as a prudent operator in accordance with any and all
applicable state regulatory regulations and requirements, and all other
applicable industry codes and standards, all at Customer’s expense.

 

Section 11.3   Measurement Site Access. Customer shall provide Gatherer with the
necessary rights-of-way, permits, and related surface rights, including the
rights of ingress, egress and regress, necessary for Gatherer to access the
Interconnect Facilities. Customer shall also provide, if required, a
right-of-way necessary for the tie-in of the Interconnect Facilities to
Gatherer’s facilities that is free of all costs and from all claims and
liabilities for damages arising out of installation or the construction of the
facility. Customer and Gatherer must agree

 

8

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

beforehand to the location of the meter set and final tie-in location. The meter
set shall be readily accessible, located in an area that is not susceptible to
vehicular or other damage but as near as practical to the final tie-in point,
and be enclosed within a locked fence or building. All costs associated with
Customer’s obligations under this section shall be Customer’s responsibility,
and any such costs borne or paid by Gatherer shall be reimbursed by Customer
through the Construction and Installation Fee. To the extent that Gatherer is at
any time required to pay for such rights-of-way or incur such costs or claims or
liabilities, then such amounts and related expenses shall be reimbursed by
Customer.

 

Section 11.4   Check Measurement. Customer may install, maintain and operate, at
its sole cost and expense, check measuring equipment; provided, however, that
such equipment shall be installed in a manner that will not interfere with the
operation of the measuring equipment required by this Agreement.

 

Section 11.5   Orifice Meters. Orifice meters installed in such measuring
stations shall be constructed and operated in accordance with American National
Standard Institute (“ANSI”) standards, American Petroleum Institute (“API”)
2530, American Gas Association (“AGA”) AGA Report No. 3, Orifice Metering of
Natural Gas and Other Related Hydrocarbon Fluids, Second Edition, dated
September 1985, and any subsequent modifications and amendments thereto, and
shall include the use of flange connections and, where necessary, straightening
vanes, temperature correcting devices and pulsation dampening equipment.

 

Section 11.6   Positive Displacement Meters. Positive Displacement Meters
installed at the measurement site shall be constructed and operated in
accordance with provisions of AGA Measurement Committee Report No. 6 (AGA Report
No. 6) dated January 1971, and any subsequent amendment or revisions thereof.

 

Section 11.7   Turbine Meters. Turbine Meters installed at the measurement site
shall be constructed and operated in accordance with the provisions of AGA
Measurement Committee Report No. 7 (AGA Report No. 7), First Revision, dated
November 1984, and any subsequent modifications and amendments thereof.

 

Section 11.8   Electronics. When and where electronic equipment and flow
computers are installed at the measurement site, the Gas may have its volume,
mass and/or energy content determined and computed in accordance with the
applicable AGA Standards including, but not limited to, AGA Report Nos. 3, 5, 6,
and 7 and any subsequent modifications and amendments thereto.

 

Section 11.9   Notice. Gatherer shall give reasonable notice to Customer in
order that Customer may have representatives present to observe any installing,
reading, cleaning, changing, repairing, inspecting, testing, calibrating, or
adjusting of the measuring equipment used in measuring or checking the
measurement of receipts or deliveries of Gas under this Agreement. The official
charts (recordings) from such measuring equipment shall be the property of
Gatherer, but upon request Gatherer will make the records and charts, together
with calculations therefrom, available to Customer for inspection and
verification.

 

9

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

Section 11.10   Testing and Calibration:

 

(a)         Gatherer shall have the right, at any time, to verify the accuracy
of and to adjust and calibrate all recording devices used in the measurement of
Gas hereunder. Customer may request a special test be performed as described in
Paragraph 12.11 below.

 

(b)         If during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate through each meter run in excess of two percent (2%)
of the correct flow rate (whether positive or negative and using the correct
flow rate as the percent error equation denominator), then any previous
recording of such equipment shall be corrected to zero error in computing
deliveries for any period during which the error existed (and which is either
known definitely or agreed to by both Parties) and the total flow for the period
predetermined in accordance with the provisions of Paragraph 2.10 below. If the
period of error cannot be determined or agreed upon between the Parties, such
correction shall be made over a period extending over the last one-half (1/2) of
the time elapsed since the date of the latest test, not exceeding a correction
period of six (6) months.

 

(c)         If, during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed two percent (2%) of the
adjusted flow rate (as described in part (b) of this Paragraph), all prior
recording shall be considered to be accurate for quantity determination
purposes.

 

(d)         All equipment shall, in any case, be adjusted at the time of the
test to record correctly.

 

Section 11.11   Special Test. In the event Customer desires a special test (a
test not scheduled by Gatherer under the provisions of Paragraph 12.10 above) of
any measuring equipment, seventy-two (72) hours advance notice, in writing,
shall be given to Gatherer and both Parties shall cooperate to secure a prompt
test of the accuracy of such equipment. If the measuring equipment tested is
found to fall under the provisions of Paragraph 12.10(c) above or if an
inspection of the primary measurement equipment indicates no problems, Gatherer
shall have the right to bill Customer for the cost of such special test,
including the cost of the cost of any labor, gathering and other costs
pertaining to such special test and Customer shall pay such costs.

 

Section 11.12   Measuring Adjustment. If, for any reason, any measurement
equipment is (i) out of adjustment, (ii) out of service, or (iii) out of repair
and the total calculated hourly flow rate through each meter run is found to be
in error by an amount of the magnitude described in Paragraph 12.10(b) above,
the total quantity of Gas delivered shall be determined by Gatherer in
accordance with the first of the following methods which is, in Gatherer’s sole
opinion, feasible:

 

(a)         by using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
described in Paragraph 12.10 above);

 

10

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

(b)         where parallel multiple meter runs exist, by calculation using the
registration of such parallel meter runs; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering;

 

(c)         by correcting the error by re-reading of the official charts, or by
straightforward application of a correction factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

 

(d)         by estimating the quantity, based upon deliveries made during
periods of similar conditions when the meter was registering accurately.

 

The estimated readings or deliveries so determined shall be used in determining
the quantities of Gas delivered for any known or agreed upon applicable period.
In case the period is not known or agreed upon, such estimated deliveries shall
be used in determining the quantities of Gas delivered hereunder during the
latter half of the period from the date of the immediately preceding test to the
date the measuring equipment has been adjusted to record accurately. The
recordings of the measuring equipment during the first half of said period shall
be considered accurate in computing deliveries.

 

Section 11.13   Measurement Corrections. If an error is discovered in the
measured quantities, such error shall be adjusted within thirty (30) days of the
determination thereof; provided, however, that any claim for adjustment shall be
made within twenty-four (24) months of the delivery month in which the claimed
error occurred. Such time limits shall not apply in the case of a deliberate act
of omission or misrepresentation, or mutual mistake of fact.

 

Section 11.14   Termination. If Gatherer determines that Customer has tampered
with the measurement equipment so as to misrepresent the actual volume of Gas
delivered through the Interconnect, Gatherer has the right to immediately shut
in the Interconnect for an indefinite period of time and may terminate this and
any other Agreement(s) with Customer.

 

Section 11.15   Data and Records Retention. Gatherer and Customer shall retain
and preserve for a period of at least two (2) years all measurement data,
charts, and other similar records.

 

Section 11.16   Volume and Quality Determination. The measurement of the
quantity and quality of all Gas received and delivered hereunder shall be
conducted in accordance with the following:

 

(a)         Unit of Volume. The unit of volume for measurement shall be one
(1) cubic foot of gas. Such measured volumes, converted to Mcf, shall be
multiplied by their Gross Heating Value per cubic foot and divided by 1,000 to
determine MMBtus received and delivered hereunder.

 

(b)         Orifice Meter Volume Computations. Computations of Gas Volumes from
measurement data shall be made in accordance with ANSI/API2530 (AGA Report

 

11

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

No. 3), Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids,
 Second Edition, dated September 1985, and any subsequent amendments or
revisions.

 

(c)         Positive Displacement Meter Volume Computation. Computation of Gas
Volumes from data shall be in accordance with the AGA Measurement Committee
Report No. 6 (AGA Report 6), dated January 1971, and any subsequent amendments
or revisions.

 

(d)         Turbine Meter Volume Computations. Computations of Gas Volumes from
data shall be in accordance with AGA Measurement Committee Report No. 7 (AGA
Report 7), First Revisions, dated November 1984, and any subsequent amendments
or revisions.

 

(e)         Electronic Devices and Flow Computers Volume Computations.
Computation of Gas Volumes from data or devices shall be in accordance with AGA
Measurement Committee Report Nos. 3, 5, 6, and 7, and any subsequent amendments
or revisions.

 

(f)          Assumed Atmospheric Pressure. An assumed atmospheric pressure as
defined in Exhibit B for the respective Interconnect shall be utilized for
measurement and calculation purposes, irrespective of any variation of the
actual atmospheric pressure from the assumed atmospheric pressure.

 

(g)         Gross Heating Value. At least yearly, the Gross Heating Value of the
gas stream at each of the Interconnects hereunder shall be determined by using a
Cutler-Hammer or other standard type calorimeter or by calculating the Gross
Heating Value from an in-line chromatograph or a gas analysis of a spot or
continuous gas sample. The spot or continuous sample shall be taken at a
suitable point on the facilities to be representative of the Gas being analyzed.

 

(h)         Other Tests. Other tests to determine water content, sulfur, and
other impurities in the Gas shall be conducted by Gatherer as necessary and
shall be conducted in accordance with standard industry testing procedures.

 

(i)          New Test Methods. If at any time during the term hereof a new
method or technique is developed with respect to gas measurement, such new
method or technique may be substituted for the method set forth in this
Article when such methods or techniques are in accordance with the currently
accepted standards of the American Gas Association, if mutually agreed upon by
the Parties.

 

Section 11.17   Right of Inspections. Gatherer or Customer shall have the right
to inspect equipment installed or furnished by the other or third party
operators and the charts and other measurement or testing data of all such
parties at all times during business hours; but the reading, calibration and
adjustment of such equipment and changing of charts shall be done by Gatherer,
or its designee, unless agreed to otherwise by the parties. Gatherer and
Customer shall preserve all original test data, charts and other similar records
in such party’s possession for a period of at least twenty-four (24) months.

 

12

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

Section 11.18  Low Volumes for Receipt Points.

 

(a)         In the event that Customer does not deliver to Gatherer an average
of three (3) Mcf of Gas per day at each Interconnect into Gatherer’s system,
during any ninety (90) consecutive day period, then Gatherer may, at its sole
discretion, terminate the agreement as it relates to such Interconnect by giving
Customer notice in writing thirty (30) days prior to the effective date of
termination.

 

(b)         In the event that the amount of Gas passing through any Interconnect
is less than the facility minimum design requirements for accurate measurement,
Gatherer has the right to shut-in service from Customer until (i) Customer has
provided adequate Gas supply to meet such design requirements and has proven to
Gatherer that such volumes exist, and/or (ii) the metering and related
facilities have been redesigned and installed for effectively and efficiently
measuring the revised volumes within the accuracy allowed and required by
Gatherer.

 

ARTICLE 12
REGULATORY APPROVALS

 

Section 12.1   Initial Regulatory Filing Requirements. Both Gatherer and
Customer are responsible for identifying and obtaining any governmental and/or
regulatory approvals that may be required for construction and operation of the
facilities contemplated by this Agreement.

 

Section 12.2   Change in Regulation Results in Material Adverse Effect. If any
governmental agency, whether state, federal or local, takes any action or issues
any determination that directly or indirectly results in a material adverse
change to any provision of this Agreement, then the materially adversely
affected Party (hereinafter “Affected Party”) may either:

 

(a)         continue to fulfill its obligations under this Agreement as altered
by the change in regulation; or

 

(b)         shut in the affected Interconnect indefinitely and/or terminate this
Agreement.

 

ARTICLE 13
ASSIGNMENT

 

Section 13.1   Assignment of this Agreement. This Agreement shall be binding
upon and inure to the benefit of the successors, permitted assigns, personal
representatives, and heirs of the respective Parties hereto, and the covenants,
conditions, rights and obligations of this Agreement shall run for the full term
of this Agreement. No assignment of this Agreement, in whole or in part, will be
made without the prior written consent of the non-assigning Party, which consent
will not be unreasonably withheld or delayed; provided, either Party may
transfer its interest to any parent or affiliate by assignment, merger or
otherwise without the prior approval of the other Party. Any purported
assignment made contrary to this Section 13.1 shall be void and of no legal
force or effect. Upon any transfer and assumption, the transferor shall not be
relieved of or discharged from any obligations hereunder.

 

13

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

ARTICLE 14
NOTICE

 

Section 14.1   Notices. All communications, invoices and payments (“Notices”)
required hereunder may be sent by facsimile, a nationally recognized overnight
courier service, hand delivered or via first class mail.

 

Nora Gathering, LLC

Customer

225 North Shore Drive

 

Pittsburgh, Pennsylvania 15212

 

 

 

Attention: [Gas Management Services]

Attention:

Phone: [412-395-3228]

Phone:

Facsimile: [412-395-3311]

Facsimile:

 

Section 14.2   Receipt of Communications. Any notice required or permitted under
this Agreement shall be in writing. Notice shall be deemed to have been received
(i) when transmitted by facsimile (“FAX”) transmission, upon the sending Party’s
receipt of its facsimile’s confirmation thereof, (ii) when sent by overnight
mail or courier, on the next business day after it was sent or such earlier time
as is confirmed by the receiving Party, (iii) when delivered by hand, at the
time it is delivered to an officer or to a responsible employee of the receiving
Party and (iv) when delivered via First Class Mail, two (2) business days after
mailing. Any FAX communication shall be promptly confirmed by mail. Either Party
may change its address, telephone number, or FAX number at any time by promptly
giving notice of such change to the other Party. Either Party may prospectively
modify any notice information specified above by written notice to the other
Party.

 

ARTICLE 15

MISCELLANEOUS

 

Section 15.1   Choice of Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of Virginia without regard to principles of conflicts of laws that would
direct the application of the laws of another jurisdiction. Each of the Parties
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby exclusively in the Federal Court for the Western District of Virginia
(the “Chosen Court”) and, solely in connection with claims arising under this
Agreement or the transactions contemplated hereby, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Court, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Court, and
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over it. The foregoing consents to jurisdiction and
service of process shall not constitute general consents to service of process
for any purpose except as provided herein and shall not be deemed to confer
rights on any Person other than the parties.

 

14

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

Section 15.2     Construction of this Agreement. No presumption shall operate in
favor of or against either Party as a result of any responsibility either Party
may have had for drafting this Agreement.

 

Section 15.3     Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. As used herein, the
singular of any term shall include the plural.

 

Section 15.4     Captions. The article and section captions of this Agreement
are for purposes of reference only and shall not affect the meaning of any
provision of this Agreement.

 

Section 15.5     Amendments. This Agreement may only be amended or modified by
written instrument signed by the duly authorized representatives of Customer and
Gatherer.

 

Section 15.6     Severability. If any provision of this Agreement is held by any
court of competent jurisdiction to be illegal, invalid, unenforceable, or in
conflict with any law of the Commonwealth of Virginia, the validity of the
remaining provisions of this Agreement shall not be affected, and the rights and
obligations of the Parties shall continue in full force and effect to the full
extent permitted by law. If any provision of this Agreement is held invalid,
illegal, unenforceable or in conflict with any Virginia law, the Parties shall
meet promptly and negotiate in good faith a replacement provision to effectuate
the intent of the Parties.

 

Section 15.7     Confidentiality.

 

(a)        “Confidential information” shall mean all information that is
furnished by any Party (the “Disclosing Party”) to any other Party in connection
with the purposes of this Agreement (the “Receiving Party”), whether written or
oral and in whatever form or medium it is provided and shall specifically
include (i) this Agreement, and (ii) all data, records, oral discussions and
information exchanged between the Parties.

 

(b)        The following Information shall not be deemed to be Confidential
Information and the provisions of this Section 15.7 shall not apply to:
(i) information which is or becomes generally available to the public other than
as a result of a disclosure in violation of this Agreement; (ii) information
which becomes available to the Receiving Party on a non-confidential basis from
a source other than a Disclosing Party if such Receiving Party had no reason to
believe that such source was subject to any prohibition against transmitting the
information to such Receiving Party; and (iii) information independently
developed by the Receiving Party.

 

(c)        For a period ending two (2) years after the expiration or termination
of this Agreement, each Receiving Party shall not disclose any Confidential
Information to any other Person without the consent of the Disclosing Party,
other than: (i) to an actual or prospective financial advisor, lender, manager
of an underwriting syndicate, legal counsel, consultant, contractor or
subcontractor, in each case with a business need to be informed; (ii) to an
actual or prospective purchaser of all or any portion of the capital securities
or assets of such Party; (iii) to a Governmental Authority or a Person to which

 

15

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

the Disclosing Party or its Affiliate is required by Applicable Law or the
applicable rules of any stock exchange or securities regulatory authority to
disclose the Confidential Information; and (iv) to a natural gas purchaser,
natural gas supplier, natural gas transporter, consultant, contractor,
subcontractor or legal counsel, in each case with a business need to be
informed.

 

(d)        In case of a disclosure of Confidential Information to a third Person
permitted by this Section 15.7, the Receiving Party disclosing such information
shall ensure that such third Person has signed an agreement in writing or is
otherwise bound by an obligation of confidentiality at least as restrictive as
those contained in this Agreement to protect the Confidential Information from
further disclosure to the same extent as the Parties are obligated under this
Section 15.7, except in the case of any such Person which is prevented from
entering into such an agreement in accordance with Applicable Law or disclosures
permitted by Section 15.7(c)(iii).

 

(e)        If a Party reasonably believes it or any of its representatives is
required by Applicable Law or the applicable rules of any stock exchange or
securities regulatory authority (whether requested by oral question,
interrogatory, request for information or documents, subpoena, civil
investigative demand, similar law or legal process or otherwise) to disclose any
Confidential Information, such Party shall promptly notify the other Parties of
such requirement as soon as it becomes aware that such disclosure is required.

 

(f)         The Parties recognize and agree that if any of the provisions of
this Section 15.7 are not performed in accordance with their specific terms or
are otherwise breached, immediate and irreparable harm or injury may be caused
for which money damages would not be an adequate remedy. Accordingly, each Party
hereby agrees that, in addition to other remedies, the Parties shall be entitled
to seek an injunction restraining any violation or threatened violation of the
provisions of this Section 15.7 or to seek specific performance or other
equitable relief to enforce the provisions of this Section 15.7.

 

Section 15.8     Audits.

 

(a)         Accounting Audits: Gatherer shall have the right to audit Customer’s
accounting records and other documents relating to materials delivered by or on
behalf of Customer for Gatherer’s account for any calendar year within the
twenty-four (24) month period following the end of such calendar year. This
provision shall continue in full force and effect for a period of twenty-four
(24) months from the effective date of cancellation or termination of this
Agreement.

 

(b)         Field Audits: Customer gives Gatherer permission to periodically
come onto Customer’s property in order to audit those facilities used to
deliver/receive Gas hereunder. Permission for ingress/egress includes personnel,
vehicles, and other equipment deemed necessary by Gatherer. Gatherer has
permission to perform all operating and maintenance functions associated with
verifying the integrity and functionality of equipment, piping, and
appurtenances. If, in Gatherer’s judgment,

 

16

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

modifications are necessary in order to assure proper operation of the
equipment, Gatherer has permission to remove and/or replace pipe, fittings, and
equipment at the Gatherer’s discretion and at the expense of the Customer.

 

Section 15.9     Waiver. Any waiver by either Party of performance due by the
other Party under the terms of this Agreement shall not operate as a waiver of
any or all of such Party’s rights with respect to all prior or subsequent
obligations of the other Party.

 

Section 15.10   Entire Agreement. The entire agreement between the Parties shall
include those provisions contained in this agreement and any effective
Appendices (collectively “Agreement”). Each Appendix shall be executed by duly
authorized representatives of Gatherer and Customer to signify acceptance of the
terms and conditions set forth therein. Each duly executed Appendix is hereby
incorporated into and made a part of this Agreement. In the event of a conflict
between the terms of any Appendix and the terms of this Agreement, the terms of
the Appendix shall govern.

 

This Agreement, as amended from time to time, constitutes the entire agreement
between the Parties and supersedes all previous offers, negotiations,
understandings and agreements between the Parties with respect to the subject
matter hereof. There are no agreements, modifications, conditions or
understandings, written or oral, expressed or implied, pertaining to the subject
matter of this Agreement which are not contained in this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Agreement to
be effective as of the day and year first written above.

 

NORA GATHERING, LLC

 

<Customer>

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

18

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

NORA GATHERING, LLC
Interconnect Agreement
Appendix A

 

This Appendix A is a part of the Interconnect Agreement (“Agreement”) made and
entered into on the       day of       , 20    by and between              
(“Customer”) with offices at                   , and Nora Gathering, LLC, a
Pennsylvania limited partnership, with offices at 225 North Shore Drive,
Pittsburgh, Pennsylvania 15212 (“Gatherer”). This Appendix A, in conjunction
with the Agreement, provides for the establishment of a new point of
interconnection on Gatherer’s system at or near          , in            
County,             . As used in this Appendix, Gatherer and Customer are also
referred to individually as a “Party” and collectively as the “Parties”.

 

Section 1           Specifications. Customer shall follow the “Minimum
Engineering & Technical Specifications for Interconnect Facilities” set forth in
Appendix B in designing and installing the proposed Interconnection Facilities.
In addition to the minimum design specification and operating parameters set
forth in Appendix B, the following specifications shall be followed:

 

(a)         Maximum Allowable Operating Pressure (“MAOP”). The Gatherer’s MAOP
at the point of delivery into line No.                            is currently
              psig. Accordingly, all Interconnection Facilities shall be
designed with a                           psig minimum design pressure and
ANSI                        rated fittings.

 

(b)         Interconnect Location:

 

Section 2           Ownership. The Interconnect Facilities shall be owned by
           .

 

Section 3           Operation. The Interconnect Facilities shall be operated
by            .

 

Section 4           Construction and Installation Fee. Customer shall pay
Gatherer a Construction and Installation Fee in the amount of       .

 

19

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Appendix A,
complete with any necessary attachments and as noted above, on this         day
of                        , 20   .

 

NORA GATHERING, LLC

 

<Customer>

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

20

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

NORA GATHERING, LLC
Gathering Interconnect Agreement
Minimum Engineering & Technical Specifications
for Interconnect Facilities

Appendix B

 

ARTICLE 1

DESIGN OF INTERCONNECT FACILITIES

 

Section 1.1      General. Customer shall be responsible for all aspects of the
design and construction of the Interconnect, subject to the terms and conditions
of the Interconnect Agreement, unless specifically noted otherwise by Gatherer.

 

Section 1.2      Materials. All material and equipment furnished for the
Interconnect Facilities shall be new and shall satisfy (i) the generally
accepted industry standards and (ii) the specifications set forth in Appendix A.

 

Section 1.3      Site/Land Acquisition

 

(a)       Customer shall provide, if required, a right of way necessary for the
tie-in of proposed Interconnect facilities to existing Gatherer-owned facilities
that is free of all costs and from all claims and liabilities for damages
arising out of installation or the construction of the facility. Customer shall
provide Gatherer with the necessary rights-of-way, permits, and related surface
rights including the rights of ingress, egress and regress necessary to access
the Interconnect Facilities.

 

(b)      Customer and Gatherer must agree beforehand to the location of the
Interconnection as well as the final tie-in location.

 

(c)       Customer shall satisfy itself as to the character and types of surface
and subsurface materials to be encountered in construction of the Interconnect.

 

(d)      Customer’s right-of-way shall be cleared of all debris and obstructions
before the Interconnect Facilities are tied into the Gatherer’s facilities.

 

(e)       The Interconnect Facilities shall be readily accessible, located in an
area that is not susceptible to vehicular or other damage but as near as
practical to the final tie-in point. Gatherer reserves the right to require that
the Interconnect be enclosed within a locked fence or building.

 

(f)       All costs associated with Customer’s obligations under this section
shall be the Customer’s responsibility.

 

(g)      To the extent that Gatherer is at any time required to pay for such
rights-of-way or such costs or claims or liabilities, then such amounts and
related

 

21

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

expenses shall be incorporated within the Initial Construction and Installation
payment made under this Agreement.

 

Section 1.4      Inlet Filter. Filter/filter-separator facilities installed
upstream of the Interconnect Facilities at receipt interconnects must be
considered and based upon specific gas analysis.

 

Section 1.5      Freeze Prevention. In circumstances where heavier hydrocarbons
and/or water vapor may be present within the gas stream, Customer shall
incorporate freeze protection measures into the design of the Interconnect
Facilities. The method and design of the freeze protection measures shall be
submitted to the Gatherer for approval and no construction shall commence until
such time as Customer receives written approval from Gatherer. If Customer’s
freeze protection measures involve the use of natural gas for fuel, then the tap
for such fuel supply line shall be made (i) upstream of the Interconnect, if the
Interconnect is functioning as a receipt point into Gatherer’s system and/or
(ii) downstream of the Interconnect, if the Interconnect is functioning as a
delivery point from the Gatherer’s system, as the case may be, such that
Customer bears the costs of the fuel. Freeze protection measures which may be
acceptable to Gatherer include the following:

 

(a)       Methanol Injection — should be installed downstream of meters

 

(b)      Catalytic heaters / heat trace - for regulator bodies

 

(c)       Indirect water bath heaters — for large pressure cuts and large flow
volumes

 

(d)      All gas provided and delivered to Gatherer shall have a temperature of
no less than 45o F.

 

Section 1.6      Regulating and Overpressure Protection. Gatherer may require
regulation and shall require over-pressure protection for receipt points under
this Agreement. Such regulation shall deliver pressures suitable to pressures in
Gatherer’s system. Gatherer shall specify and/or approve the type of regulators
to be used and shall specify, pressure ranges, and operating settings.

 

(a)       A pressure-limiting device shall be required whenever a pipeline
system has the possibility of realizing pressures exceeding the Gatherer
facility MAOP.

 

(b)       Overpressure protection devices shall be set such that pressures may
not exceed the maximum allowable operating pressure for the facility into which
Customer is delivering Gas.

 

(c)       Overpressure protection devices must be designed to prevent a single
incident from affecting the operation of the Interconnect.

 

(d)       Monitor regulators, or control valves, when feasible, should be used
for overpressure protection.

 

22

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

(e)       Monitor regulators shall consist of a stand-alone valve operating on a
pneumatic signal taken directly from the pipeline.

 

(f)       The monitor regulator shall fail open, unless specified otherwise by
the Gatherer.

 

(g)      If pilot loaded valves are used, the pilots shall not bleed when they
are not operating. Pilot bleeds should be routed to downstream piping.

 

Section 1.7      Control Valves

 

(a)       Control valves shall be sized using the highest flow rate compounded
with the lowest delivery pressure.

 

(b)      All flow control valves should be installed to fail in the open
position or in the last set positions, as applicable.

 

(c)       Gatherer shall approve the type and brand of control valve.

 

(d)      Downstream taps for pressure control valves shall be noted on detail
drawings, and shall also possess a pressure transducer for stations designed
with telemetry.

 

Section 1.8      Miscellaneous Valves and Piping

 

(a)       Blowdown valves shall be installed to provide for venting of all
sections.

 

(b)      Meter header piping shall be sized for 1.5 times the total combined
area of the total meter runs

 

(c)       Isolation valves will be installed on either side of regulators,
meters, and control valves.

 

(d)      Piping shall be Standard Weight unless approved otherwise by Gatherer

 

Section 1.9      Emergency Valve. The design and installation shall include an
emergency valve (ball valve preferred) located at least twenty-five (25) lineal
feet (point to point) but not to exceed fifty (50) lineal feet from the tie-in
with Gatherer’s pipeline facilities. The emergency valve shall be readily
accessible, easily operated, and sufficiently marked for quick identification.

 

Section 1.10    Gatherer tie-in and tap sizing. Gatherer shall provide for the
sizing and actual installation of tap for tie-in of interconnect to Gatherer
facilities. Customer shall provide data necessary for the sizing of the tap.

 

Section 1.11      Gas Chromatograph. Auxiliary equipment may be required for
measurement of Btu variations. Gatherer’s gas control department shall have the
final decision as to the type of gas analysis required. An on-line
chromatograph, designed for the specific type

 

23

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

of gas and gas content applicable to the Interconnect shall be typically
required. When approved, in writing by Gatherer’s gas control department, a
continuous sampler shall be required as an alternative to the on-line
chromatograph.

 

Section 1.12    Dehydration. Gas received by Gatherer at interconnects shall
contain a maximum water content of no more than seven (7) pounds per MMcf of
gas. Customer shall consider the need for dehydration if water content exceeding
this amount could be realized. Gatherer has final approval on the type of
dehydration proposed by Customer. Gatherer has the right to discontinue and/or
terminate any Agreement whereas water content of gas delivered exceeds this
specified limit.

 

Section 1.13    Dew Point Tester. When deemed necessary by Gatherer, Customer
shall incorporate an on-line dew point tester as part of the Interconnect
Facilities. The unit shall be set such that any gas volumes detecting water
content levels in excess of contractual specifications shall result in the
automated closure of an in-line valve thereby preventing further delivery of gas
into system. Valve shall remain closed until an acceptable water moisture
content of the gas can be provided.

 

Section 1.14    Corrosion Coupon Tap. When specified by Gatherer, Customer shall
provide for an in-line valve tap for installing corrosion coupons.

 

Section 1.15    Check Valve. All interconnects shall be installed with a check
valve of some type so as to assure gas flow in the direction proposed by the
Agreement.

 

ARTICLE 2

INSTALLATION, TESTING, and INSPECTION

 

Section 2.1      Testing

 

(a)       All facilities shall be tested in accordance with specifications
provided by Gatherer. Gatherer shall specify minimum test pressure and test
duration. Tests shall be conducted using a recording chart of which Gatherer
shall receive original or a clear copy of the original test chart.

 

(b)      Gatherer shall not activate the Interconnect until a copy (or original)
of the test chart has been received and approved.

 

Section 2.2        Inspection

 

(a)       Gatherer reserves the right to inspect all facilities during
installation.

 

(b)       Prior to startup of construction, three days notice shall be provided
to Gatherer

 

(c)       All girth welds must be 100% radiographically inspected and approved.

 

24

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

Meter Name _____________

 

(d)                        Customer shall be responsible for all expenses,
including inspection by Gatherer, relative to construction inspections of
facility.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT H



FORM OF MEMBER INTERCONNECT AGREEMENT



[See attached.]

 

H-1

--------------------------------------------------------------------------------


 

MEMBERS INTERCONNECT AGREEMENT

 

BETWEEN

 

NORA GATHERING, LLC

 

AS GATHERER,

 

AND

 

EQUITABLE PRODUCTION COMPANY

 

AS CUSTOMER,

 

Dated as of                      , 2007

 

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

Section 1.1

Definitions

1

 

 

 

ARTICLE 2 PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

3

Section 2.1

Agreement

3

Section 2.2

Base Agreement

3

Section 2.3

Application

3

Section 2.4

Design Specifications

3

Section 2.5

Installation

3

Section 2.6

Activation of Facilities

4

 

 

 

ARTICLE 3 INTERCONNECT FACILITIES

4

Section 3.1

Interconnect Facilities

4

Section 3.2

Debris and Obstructions

4

 

 

 

ARTICLE 4 OWNERSHIP OF INTERCONNECT FACILITIES

4

Section 4.1

Gatherer’s Facilities

4

Section 4.2

Customer’s Facilities

4

 

 

 

ARTICLE 5 INTERCONNECTION OPERATIONS

5

Section 5.1

Commencement of Operation

5

Section 5.2

Gathering Obligations

5

Section 5.3

Environmental Responsibility

5

Section 5.4

Facility Improvements

6

Section 5.5

Shut-In

6

Section 5.6

Notice of Maintenance or Repairs

6

Section 5.7

Facilities Abandonment

6

 

 

 

ARTICLE 6 TERM

6

Section 6.1

Term

6

Section 6.2

Disconnection

6

 

 

 

ARTICLE 7 BILLING AND PAYMENT

7

Section 7.1

Quantities Deemed Conclusive

7

Section 7.2

Remedies for Adverse Claims

7

 

 

 

ARTICLE 8 OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

7

Section 8.1

Gas Quality and Monitoring Costs

7

Section 8.2

Customer Facilities Costs

7

 

 

 

ARTICLE 9 FAILURE TO PERFORM

7

Section 9.1

Suspension

7

Section 9.2

Damages

8

 

i

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Section 9.3

Indemnity

8

 

 

 

ARTICLE 10 PRESSURE, GAS QUALITY AND HEATING VALUE

8

Section 10.1

Regulation

8

Section 10.2

Compression

9

Section 10.3

Pressure in Gatherer’s System

9

Section 10.4

Gas Quality

9

Section 10.5

Temperature

9

Section 10.6

Monitoring

9

Section 10.7

Gas Taken and Co-mingled

10

 

 

 

ARTICLE 11 MEASUREMENT FACILITIES

10

Section 11.1

Measurement Facilities

10

Section 11.2

Pipeline Safety

10

Section 11.3

Measurement Site Access

10

Section 11.4

Check Measurement

11

Section 11.5

Orifice Meters

11

Section 11.6

Positive Displacement Meters

11

Section 11.7

Turbine Meters

11

Section 11.8

Electronics

11

Section 11.9

Notice

11

Section 11.10

Testing and Calibration

12

Section 11.11

Special Test

12

Section 11.12

Measuring Adjustment

12

Section 11.13

Measurement Corrections

13

Section 11.14

Termination

13

Section 11.15

Data and Records Retention

13

Section 11.16

Volume and Quality Determination

13

Section 11.17

Right of Inspections

14

Section 11.18

Low Volumes for Receipt Points

15

 

 

 

ARTICLE 12 REGULATORY APPROVALS

15

Section 12.1

Initial Regulatory Filing Requirements

15

Section 12.2

Change in Regulation Results in Material Adverse Effect

15

 

 

 

ARTICLE 13 ASSIGNMENT

16

Section 13.1

Assignment of this Agreement

16

 

 

 

ARTICLE 14 NOTICE

16

Section 14.1

Notices

16

Section 14.2

Receipt of Communications

16

 

 

 

ARTICLE 15 MISCELLANEOUS

17

Section 15.1

Choice of Law

17

Section 15.2

Construction of this Agreement

17

Section 15.3

Execution

17

 

ii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Section 15.4

Captions

17

Section 15.5

Amendments

17

Section 15.6

Entire Agreement

17

Section 15.7

Severability

18

Section 15.8

Confidentiality

18

Section 15.9

Audits

19

Section 15.10

Waiver

20

Section 15.11

No Third Party Beneficiary

20

 

iii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

NORA GATHERING, LLC
MEMBERS INTERCONNECT AGREEMENT

 

THIS MEMBERS INTERCONNECT AGREEMENT (this “Agreement”) is entered into this
       day of             , 2007, by and between NORA GATHERING, LLC, a Delaware
limited liability company with an office located at 225 North Shore Drive,
Pittsburgh, Pennsylvania 15212-5861 (hereinafter referred to as “Gatherer”), and
EQUITABLE PRODUCTION COMPANY, a Pennsylvania corporation with an office at 225
North Shore Drive, Pittsburgh, Pennsylvania 15212-5861 (hereinafter referred to
as “Customer”). Gatherer and Customer are also referred to herein individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, Gatherer owns and operates certain natural gas gathering lines located
in the Commonwealth of Virginia; and

 

WHEREAS, Customer is a member of Gatherer and has available certain supplies of
natural gas (in which it and/or another member of Gatherer and any co-owners in
any the wells producing such natural gas own an interest within the Nora Field,
as defined in that certain Contribution Agreement dated                  , 2007
among Customer, Equitable Gathering Equity, LLC, Pine Mountain Oil and Gas, Inc.
and Gatherer) which it desires to deliver or have delivered into Gatherer’s
natural gas gathering lines.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Gatherer and Customer hereby
agree as follows.

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                     Definitions.   For the purposes of this
Agreement, the following terms, when capitalized herein, shall have the meanings
set forth below:

 

(a)       “Applicable Law” means all laws, statutes, rules, regulations,
ordinances, orders, requirements and codes of Governmental Authorities.

 

(b)      “Authorizations” means any and all approvals, permits, licenses,
franchises, or other authorizations required by any Governmental Authority which
are necessary for the performance of a Party’s obligations hereunder.

 

(c)       “Btu” means the amount of heat required to raise the temperature of
one avoirdupois pound of pure water from fifty-eight and five-tenths degrees
(58.5) Fahrenheit to fifty-nine and five-tenths degrees (59.5) Fahrenheit at a
constant pressure of fourteen and seventy-three hundredths (14.73) Psia. Where
appropriate, Btu shall mean the plural of the aforementioned definition.

 

1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

(d)      “Construction and Installation Fee” means the actual costs incurred by
Gatherer (including labor, tools, materials, equipment and overhead expenses
incurred by Gatherer) for the development, design, construction and completion
activities for the Interconnect Facilities.

 

(e)       “Custody Transfer Point” means the inlet flange of the meter with
respect to any Interconnect.

 

(f)       “Customer Interconnect Facilities” means each Interconnect Facilities
situated upstream of any Custody Transfer Point.

 

(g)      “Dry Gas” means Gas containing no water vapor.

 

(h)      “Existing Interconnects” means the Interconnects currently existing as
of the date of this Agreement.

 

(i)        “Gas” means a mixture of hydrocarbon and nonhydrocarbon gases, and
shall include casinghead gas produced with crude oil, gas produced from gas
wells, including coalbed methane wells, and residue gas resulting from
processing both casinghead gas and gas well gas.

 

(j)        “Gatherer Interconnect Facilities” means each Interconnect Facilities
situated downstream of the Custody Transfer Point.

 

(k)       “Governmental Authority” means any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.

 

(l)        “Gross Heating Value” means the number of Btu’s liberated by the
complete combustion of constant pressure of one (1) cubic foot of Dry Gas, at a
base temperature of sixty (60) degrees Fahrenheit and a referenced pressure base
of fourteen and seventy-three hundredths (14.73) Psia, with air of the same
temperature and pressure of the Gas, after products of combustion are cooled to
the initial temperature of the Gas, and after the water of the combustion is
condensed to a liquid state. The Gross Heating Value of the Gas shall be
corrected for the water vapor content of the Gas being delivered; provided,
however that if the water vapor content of the Gas is seven (7) pounds or less
per one million (1,000,000) cubic feet, the Gas shall be deemed to be dry and no
correction will be made.

 

(m)      “Interconnect” means each point of interconnection between each Well
and the Gatherer’s natural gas gathering lines as set forth in the Appendices
attached hereto, as amended and/or supplemented from time-to-time.

 

(n)      “Interconnect Facilities” is defined in Section 3.1 of this Agreement.

 

(o)      “Mcf” means one thousand (1,000) cubic feet of Gas.

 

2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

(p)      “MMBtu” means one million (1,000,000) Btu’s.

 

(q)      “Well” means a well in which Customer (and/or a member of Gatherer for
which Customer is marketing Gas) has a working interest.

 

ARTICLE 2
PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

 

Section 2.1                Agreement.   This Agreement establishes the general
terms and conditions under which Customer and Gatherer will provide for (i) the
proper design, installation, operation, maintenance and cost responsibility for
new Interconnects and corresponding Interconnect Facilities and (ii) the proper
operation, maintenance and cost responsibility for Existing Interconnects.

 

Section 2.2                Base Agreement.   Customer and Gatherer may utilize
this Agreement as a vehicle for establishing multiple Interconnects between
Gatherer’s natural gas gathering lines and Customer’s Wells. The specifications
for individual Interconnect Facilities (other than Existing Interconnects) will
be established in a separate appendix (hereinafter “Appendix” or “Appendices”)
in the form attached hereto.

 

Section 2.3                Application.   Customer shall provide complete and
accurate information to Gatherer in connection with any request for a proposed
new Interconnect, which information shall include, at a minimum, (i) the
location of such Interconnect and associated Interconnect Facilities, (ii) the
proposed maximum allowable operating pressure at the Interconnect, (iii) the
desired date for completion of such Interconnect, (iv) Customer’s estimated
maximum, minimum and average volumes of Gas to be delivered through such
Interconnect on a daily basis and (v) Customer’s estimated maximum, minimum and
average delivery/receipt pressures through such Interconnect.

 

Section 2.4                Design Specifications.   (a) Customer shall submit to
Gatherer for Gatherer’s prior approval (which approval shall not be unreasonably
withheld, conditioned or delayed) complete design specifications for each
proposed Customer Interconnect Facilities prior to site work or construction of
any such facilities. Customer agrees to make those changes to such design and
construction plans as Gatherer, in its reasonable discretion, believes are
necessary for the safe and reliable delivery of Gas into Gatherer’s natural gas
gathering lines. Gatherer shall promptly signify its approval by returning one
set of drawings noted as “APPROVED”. If approval of such proposed Customer
Interconnect Facilities is initially denied, the Parties shall meet to discuss
any necessary modifications to the design of such Customer Interconnect
Facilities.

 

(b)                   Gatherer shall submit to Customer complete design
specifications for each proposed Gatherer Interconnect Facilities.

 

Section 2.5                     Installation.   Upon Gatherer’s approval of the
drawings and design for Customer Interconnect Facilities, Customer and Gatherer
shall promptly coordinate the scheduling of construction and installation of
each (a) Customer Interconnect Facilities by

 

3

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Customer and (b) Gatherer Interconnect Facilities by Gatherer. Gatherer shall
have no obligation to commence construction or installation work on any Gatherer
Interconnect Facilities until Customer has satisfied all of its prerequisite
obligations under this Agreement.

 

Section 2.6                     Activation of Facilities.   Activation of each
Interconnect shall be contingent upon readiness of Gatherer’s gas control
department (which shall not unreasonably delay activation of such Interconnect),
as well as completion of all construction and installation activities as
specified and agreed upon by and between Gatherer and Customer. Gatherer shall
notify Customer when such Interconnect is activated. Gatherer acknowledges that
the Existing Interconnects and associated facilities are currently activated for
deliveries of Gas.

 

ARTICLE 3
INTERCONNECT FACILITIES

 

Section 3.1                     Interconnect Facilities.   Each Interconnect
facilities (other than for Existing Interconnects) shall be comprised of
equipment which includes (i) gas measurement equipment, (ii) overpressure
protection, (iii) certain interconnect piping facilities including a check valve
and an insulated/welded tie-in connection and (iv) such other facilities as may
be reasonably required by Gatherer (collectively “Interconnect Facilities”) at
each Interconnect, and shall include the Customer Interconnect Facilities and
the Gatherer Interconnect Facilities. Notwithstanding the foregoing, the
Interconnect Facilities shall not include the pipelines and equipment upstream
of the meter for each Interconnect unless required by Gatherer as part of the
design specifications for the applicable Customer Interconnect Facilities. The
Customer Interconnect Facilities shall be designed, installed, operated,
maintained and owned by Customer, and the Gatherer Interconnect Facilities shall
be designed, installed, operated, maintained and owned by Gatherer, as agreed
and as set forth in Appendix A. The minimum engineering and technical
specifications for each Interconnect Facilities are further detailed in Appendix
B. All costs associated with any Interconnect Facilities shall be Customer’s
responsibility, and any such costs borne or paid by Gatherer shall be reimbursed
by Customer through the Construction and Installation Fee.

 

Section 3.2                     Debris and Obstructions.   Each Customer
Interconnect Facilities shall be cleared of all debris, obstructions and
contaminants before they are connected to any Gatherer Interconnect Facilities.

 

ARTICLE 4
OWNERSHIP OF INTERCONNECT FACILITIES

 

Section 4.1                     Gatherer’s Facilities.   Gatherer shall own, and
Gatherer shall design, install, operate and maintain each Gatherer Interconnect
Facilities, as more specifically described in Appendix A.

 

Section 4.2                     Customer’s Facilities.   Customer shall own (on
its behalf and on behalf of any co-owners in the applicable Well), and Customer
shall design, install, operate and maintain each Customer Interconnect
Facilities, as more specifically described in Appendix A.

 

4

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

ARTICLE 5

INTERCONNECTION OPERATIONS

 

Section 5.1     Commencement of Operation.  Provided that Customer has notified
Gatherer, in writing, that the applicable Customer Interconnect Facilities are
complete, then Gatherer shall notify Customer, in writing, when the associated
Interconnect Facilities are complete, tested and ready for activation. Unless
otherwise instructed by Gatherer, receipts and/or deliveries of Gas at such
Interconnect Facilities may commence as soon as all Authorizations have been
granted, the necessary facilities have been completed, a gathering agreement is
in place with Customer or its purchaser of such Gas and Customer has satisfied
the material terms and conditions of this Agreement. Gatherer shall be
responsible for the coordination, installation, testing, and physical final
tie-in of each Interconnect Facilities to Gatherer’s natural gas gathering
lines. Gatherer shall develop, coordinate, and oversee all operations associated
with purging the meter set and piping into service. All such tie-in activities
shall be Customer’s financial responsibility, and any such costs borne or paid
by Gatherer shall be reimbursed by Customer through the Construction and
Installation Fee.

 

Section 5.2     Gathering Obligations.  Customer will deliver its Gas at the
Custody Transfer Point on each Interconnect to its purchaser of such Gas (or if
Customer is marketing such Gas, to Gatherer) and Gatherer will receive Gas from
such purchaser at such Custody Transfer Point (or if Customer is marketing such
Gas, from Customer), provided that Customer or any party utilizing such
Interconnect on behalf of Customer (including Customer’s purchaser of such Gas),
has entered into a valid gathering agreement with Gatherer. Notwithstanding
anything in this Agreement to the contrary, delivery of Gas by Customer to its
purchaser at the Custody Transfer Point shall not diminish, alleviate or alter
any Customer’s obligations hereunder. If Customer is selling its Gas to its
purchaser at the Custody Transfer Point, Customer agrees that if Gas is
delivered at the Custody Transfer Point and its purchaser fails to nominate
deliveries of such Gas, it shall not claim that Gatherer has converted or stolen
such Gas.

 

Section 5.3     Environmental Responsibility.  Each Party represents that no
hazardous substance as that term is defined in the Federal Comprehensive
Environmental Response Compensation Liability Act (CERCLA), petroleum or
petroleum products, “asbestos material” as that term is defined in 40 CFR 61.41
(1987), polychlorinated biphenyls (PCBs), or “solid waste” as that term is
defined in the Federal Resource Conservation Recovery Act (RCRA), will be
leaked, spilled, deposited or otherwise released by either Party on the other
Party’s property. In the event that any of said above referenced materials are
discovered on said property, the discovering Party shall immediately notify the
other Party of the discovery and existence of said materials. In the event of
either Party’s breach of the warranty contained in this Section, as between the
Parties hereto the full responsibility for the proper handling, remediation,
treatment, storage or disposal of any such hazardous substance, petroleum or
petroleum product, asbestos material, PCBs or solid waste discovered on said
property, including the handling of such materials in compliance with all
environmental laws including federal, state and local laws, rules and
regulations, shall remain with such Party who is responsible for the leak,
spill, deposit or release, and such Party shall indemnify the other Party for
any loss, cost, injury, damage to persons or property, or fines, penalties or
compliance order issued by any Governmental

 

5

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Authority relating to pollution or protection of the environment, including
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, waste
petroleum, toxic substances and hazardous substances occurring on said property.
This Section shall survive the termination of this Agreement.

 

Section 5.4     Facility Improvements.  Gatherer retains the unilateral right to
change the operation of its natural gas gathering lines and/or upgrade its
system. Such operational changes may require the adjustment and/or addition of
equipment and facilities by Customer in order to maintain delivery of Gas
volumes that it desires to deliver at each Custody Transfer Point. As between
the Parties, the cost of any such adjustment and/or addition of equipment and
facilities requirements will be borne entirely by Customer.

 

Section 5.5     Shut-In.  Gatherer retains the unilateral right to immediately
shut-in or cause Customer to shut-in any Interconnect the continued operation of
which, in Gatherer’s sole and reasonable judgment, threatens the integrity and
safe operation of Gatherer’s natural gas gathering lines.

 

Section 5.6     Notice of Maintenance or Repairs.  To the extent possible, each
Party shall advise the other Party in writing at least fifteen (15) calendar
days before taking any of its Interconnect Facilities out of service for
maintenance or repairs lasting more than seven (7) calendar days. After all
maintenance and repairs have been completed, the Party making repairs shall
immediately reconnect such Interconnect Facilities and resume service (subject
to, in the case of maintenance or repairs by Customer to any Customer
Interconnect Facilities, two (2) business days’ advance notification to
Gatherer).

 

Section 5.7     Facilities Abandonment.  In the event Gatherer, in its
reasonable discretion because of operational reasons, surface rights issues or
reasons of third party constraints, should ever abandon, retire or cease to
operate, in whole or in part, its natural gas gathering lines, then Gatherer
may, in its sole and reasonable discretion, and without further obligation,
terminate this Agreement, as it relates to the Interconnects utilizing such
lines, upon not less than sixty (60) calendar days’ prior written notice to
Customer.

 

ARTICLE 6

TERM

 

Section 6.1     Term.  The term of this Agreement shall commence on
                            , 2007 regardless of when executed, and shall
continue for a term of ten (10) years (the “Initial Term”). Unless either Party
provides not less than sixty (60) days prior written notice to the other Party
on or before the expiration of the Initial Term, or if applicable the
anniversary date of the Initial Term, the term of this Agreement shall be
automatically extended for additional one-year periods. The obligations of
Customer to indemnify Gatherer pursuant hereto shall survive the termination or
cancellation of this Agreement and the Appendices.

 

Section 6.2       Disconnection.  In the event either Party desires to
disconnect the Customer Interconnect Facilities from the Gatherer Interconnect
Facilities, the initiating Party

 

6

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

shall tender not less than sixty (60) calendar days advance written notice to
the other Party of such intent, and upon such disconnection of facilities, this
Agreement shall terminate with respect to the Interconnect associated with such
Interconnect Facilities. The Parties agree that such disconnection shall not
occur during the Initial Term, unless mutually agreed by both Parties or
mandated by an action of any Governmental Authority. Each Party shall be
responsible for all costs of abandonment and/or removal of their respective
facilities. Any disconnection shall be in accordance with the requirements of
any Governmental Authority having jurisdiction.

 

ARTICLE 7

BILLING AND PAYMENT

 

Section 7.1     Quantities Deemed Conclusive.  Gatherer’s statement of the total
quantity of Gas received at the Custody Transfer Point from Customer during any
month shall be deemed conclusive unless Customer forwards an objection to
Gatherer in writing within twenty-four (24) months after the receipt of
Gatherer’s statement.

 

Section 7.2     Remedies for Adverse Claims.  In the event of any adverse claim
to any Gas received under this Agreement, or any part thereof, is made by any
person, Gatherer may refuse to receive such Gas under this Agreement until the
dispute is settled by agreement between Customer and such person or by a decree
of a court of competent jurisdiction.

 

ARTICLE 8

OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

 

Section 8.1     Gas Quality and Monitoring Costs.  As between the Parties,
Customer shall be solely responsible for all costs and charges associated with
the installation, operation and maintenance of Customer Interconnect Facilities
required to monitor, ensure and maintain the quality of Gas delivered by
Customer at a Custody Transfer Point and all costs associated with quality
remediation. Gatherer shall have access to facilities and all devices and shall
have the right, but not the obligation, to operate such facilities and devices.

 

Section 8.2     Customer Facilities Costs.  As between the Parties, Customer
shall be solely responsible for all costs and charges associated with
monitoring, ensuring and maintaining the safe and reliable operation of each
Customer Interconnect Facilities. Gatherer reserves the right to refuse receipts
and/or deliveries of Gas through any Interconnect hereunder if Gatherer, in its
sole and reasonable judgment, deems the operation of Customer’s facilities to be
harmful to Gatherer’s natural gas gathering lines.

 

ARTICLE 9
FAILURE TO PERFORM

 

Section 9.1     Suspension.  If Customer fails to materially comply with any of
the covenants contained in this Agreement with respect to any Interconnect,
Gatherer may refuse to allow Gas to flow through such Interconnect until, in
Gatherer’s sole and reasonable opinion, Customer is materially complying with
all of the terms and conditions of this Agreement with respect to such
Interconnect. Gatherer, in its sole judgment, shall have the right to shut-in
any

 

7

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Interconnect immediately if any equipment with respect thereto is not operating
properly, an overpressure condition with respect thereto exists, design
limitations with respect thereto are exceeded, or safe operating conditions with
respect thereto are compromised. Furthermore, Gatherer has the right to keep
such Interconnect shut-in until Customer makes the necessary provisions to
rectify the situation. If the aforementioned conditions repeatedly arise,
Gatherer has the right to shut-in such Interconnect affected thereby
indefinitely, and/or terminate this Agreement with respect to such Interconnect.

 

Customer shall reimburse Gatherer for any damages caused by Customer failing to
comply with any of the covenants contained in this Agreement, including payments
made by Gatherer to other affected customers in settlement of claims arising out
of such service. To the extent any damages required to be paid hereunder are
liquidated, the Parties acknowledge that the damages are difficult or impossible
to determine, otherwise obtaining an adequate remedy is inconvenient, and the
liquidated damages constitute a reasonable approximation of the harm or loss.

 

If any dispute between Customer and Gatherer results in third-party litigation
(i.e. litigation other than between Customer and Gatherer), Gatherer may
interplead all claimants that have an interest in such dispute, including
Customer.

 

Section 9.2     Damages.  IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE, EITHER
UNDER THIS ARTICLE IX OR UNDER ANY OTHER TERM OR PROVISION OF THIS AGREEMENT,
FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.

 

Section 9.3     Indemnity.  Customer agrees to indemnify, hold harmless and
provide a defense for Gatherer, its officers, directors, members, affiliates,
agents, employees and contractors against any liability, loss, cost or damage
whatsoever (including, without limitation, claims for royalties, taxes, fees or
other charges) occurring in connection with or relating in any way to (i) breach
of this Agreement by Customer; (ii) the negligence or other tortious act(s) or
omission(s) by Customer, its officers, directors, affiliates (other than
Gatherer), agents, employees or contractors; (iii) the Gas prior to its delivery
at the Custody Transfer Point; (iv) Customer’s title to the Gas upon delivery at
the Custody Transfer Point; and/or (v) the Gas to the extent the claim,
liability, or damage arises as a result of the quality of the Gas delivered by
Customer or other condition of the Gas. Such indemnification shall include, but
not be limited to, all costs and attorneys’ fees, whether or not such liability,
loss, cost or damage results from any demand, claim, action, cause of action, or
suit brought by Customer or by any person, association or entity, public or
private, that is not a Party to this Agreement.

 

ARTICLE 10
PRESSURE, GAS QUALITY AND HEATING VALUE

 

Section 10.1   Regulation.  Gatherer may require regulation and shall require
over-pressure protection at each Interconnect under this Agreement.  Such
regulation shall ensure pressures compatible with Gatherer’s operating pressures
in Gatherer’s natural gas gathering lines. Gatherer shall specify and/or approve
the type of regulators to be used and, among other

 

8

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

specifications, shall specify pressure ranges and operating settings. All costs
associated with such equipment, including installation costs, shall be
Customer’s responsibility, and any such costs borne or paid by Gatherer shall be
reimbursed by Customer through the Construction and Installation Fee.

 

Section 10.2     Compression.  Customer shall not use any mechanical means or
accessory equipment to pump or compress Gas to aid its delivery at any Custody
Transfer Point without the express prior written consent of Gatherer (which
consent shall not be unreasonably withheld, conditioned or delayed). Without
limiting the foregoing, any compression utilized at, or immediately upstream of,
the Interconnect shall meet, at a minimum, the following safety criteria:

 

Compressor units must have low-pressure shutdown controls on the suction of the
compressors to preclude drawing air into the system. If Customer desires to
operate the suction system with less than a two (2) psig minimum inlet pressure,
an oxygen sensor shall be installed on the inlet of the suction line so as to
automatically shut down the system when oxygen is detected at levels above two
thousand (2,000) parts per million (0.2%).

 

Section 10.3     Pressure in Gatherer’s System.  Gatherer makes no
representations or warranties concerning the pressure which will be maintained
in its natural gas gathering lines from time-to-time or with respect to any
other factors which may affect the quantity of Gas which Customer may be able to
deliver at the Custody Transfer Point. Gatherer reserves the right to upgrade,
when necessary, pipeline operating pressures with no obligation to Customer,
other than providing reasonable notification of such matters.

 

Section 10.4     Gas Quality.  All Gas delivered by Customer at the Custody
Transfer Point shall at all times conform to the gas quality and heat content
requirements established by the applicable downstream receiver or transporter of
such Gas, and such other gas quality and heat content standards as Gatherer may
reasonably impose. In the event that the downstream receiver or transporter of
the Gas is subject to a valid FERC Gas Tariff, the Gas delivered by Customer at
the Custody Transfer Point shall at all times conform to the quality provisions
of such FERC Gas Tariff, which provisions are incorporated herein by reference.
Before Gatherer permits any flow of any amount of Gas into its system,. Customer
shall provide Gatherer with a certified gas analysis from a Gatherer-approved
agency denoting that the Gas proposed to be delivered at the Custody Transfer
Point meets and/or exceeds those requirements.

 

Section 10.5     Temperature.  Gas delivered at the Custody Transfer Point by
Customer shall not exceed one hundred degrees Fahrenheit (100°F). Gas having a
temperature greater than one hundred degrees Fahrenheit (100°F) may be delivered
at the Custody Transfer Point only upon prior written approval (which approval
shall not be unreasonably withheld, conditioned or delayed) by Gatherer.

 

Section 10.6     Monitoring.  After initial deliveries are received, Gatherer
reserves the right to annually sample Customer’s Gas (to the extent not sampled
under the gathering agreement covering such Gas), or, if reasonable, require
Customer to acquire and install continuous, on-line monitoring equipment, at the
applicable Interconnect Facilities in order to

 

9

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

validate the gas quality. If the analysis indicates that Gatherer’s Gas quality
specifications are not being met, Gatherer reserves the right to shut-in
deliveries at such Interconnect Facilities indefinitely until Customer makes the
necessary provisions to fully comply with the gas quality requirements and/or
take such other action as may be available under this Agreement.

 

Section 10.7     Gas Taken and Co-mingled.  Gatherer shall accept Gas taken at
each Custody Transfer Point in accordance with this Agreement. Such Gas shall be
taken in its natural state, except as otherwise provided in this Agreement, at
the pressure of the Gas flowing from Customer’s Interconnect Facilities and
discharging at the Custody Transfer Point, against the varying pressures from
time to time maintained therein. From the time Customer’s Gas is received at the
Custody Transfer Point, Gatherer shall have the right to commingle such Gas with
other Gas in its natural gas gathering lines.

 

ARTICLE 11

MEASUREMENT FACILITIES

 

Section 11.1     Measurement Facilities.  Gas delivered by Customer at the
Custody Transfer Point shall be measured at a site satisfactory to Gatherer
using measurement equipment designated by Gatherer. The Parties acknowledge that
all or some of the measurement and other appurtenant facilities required by this
Agreement may not be in existence as of the date of execution of this Agreement.
If the facilities required by this Agreement are not in existence as of the date
of execution of this Agreement, the Parties shall work in good faith to install
such facilities within ninety (90) calendar days, or such other period as may be
agreed to by the Parties in writing. The measurement facilities shall be
designed, installed, operated, maintained and owned by Gatherer as set forth in
Appendix A, and such measurement facilities shall be a part of the Gatherer
Interconnect Facilities. Gatherer shall be the measuring party and shall read
all meters. At any time after the termination of this Agreement, Gatherer shall
have the right to remove its facilities. Customer shall be solely responsible
for and shall bear the full costs of delivering Gas to the Custody Transfer
Point.

 

Section 11.2     Pipeline Safety.  Gatherer agrees to operate, maintain, test,
and repair the Gatherer Interconnect Facilities as a prudent operator in
accordance with any and all applicable state regulatory regulations and
requirements, and all other applicable industry codes and standards, all at
Customer’s expense.

 

Section 11.3     Measurement Site Access.  Except with respect to lands covered
by that certain Easement Agreement of even date herewith between Pine Mountain
Oil and Gas, Inc. and Gatherer, Customer shall provide Gatherer with the
necessary rights-of-way, permits, and related surface rights, including the
rights of ingress, egress and regress, necessary for Gatherer to construct
operate and maintain each Gatherer Interconnect Facilities, to tie-in such
Interconnect Facilities and to access each Customer Interconnect Facilities, (in
each case) free of all costs and from all claims and liabilities for damages
arising out of the installation or the construction of such facilities. Customer
and Gatherer must agree beforehand to the location of the meter set and final
tie-in location. Customer shall satisfy itself as to the character and types of
surface and subsurface materials to be encountered in construction of each
Interconnect Facilities. Customer’s right-of-way shall be cleared of all debris
and obstructions before the Customer

 

10

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Interconnect Facilities are tied into the Gatherer Interconnect Facilities. The
meter set associated with such Interconnect Facilities shall be readily
accessible, located in an area that is not susceptible to vehicular or other
damage but as near as practical to the final tie-in point, and be enclosed
within a locked fence or building. All costs associated with Customer’s
obligations under this section shall be Customer’s responsibility, and any such
costs borne or paid by Gatherer shall be reimbursed by Customer through the
Construction and Installation Fee. To the extent that Gatherer is at any time
required to pay for such rights-of-way or incur such costs or claims or
liabilities, then such amounts and related expenses shall be reimbursed by
Customer via the Construction and Installation Fee.

 

Section 11.4     Check Measurement.  Customer may install, maintain and operate,
at its sole cost and expense, check measuring equipment in connection with the
Customer Interconnect Facilities; provided, however, that such equipment shall
be installed in a manner that will not interfere with the operation of the
measuring equipment required by this Agreement.

 

Section 11.5     Orifice Meters.  Orifice meters installed at any measurement
site shall be constructed and operated in accordance with American National
Standard Institute (“ANSI”) standards, American Petroleum Institute (“API”)
2530, American Gas Association (“AGA”) AGA Report No. 3, Orifice Metering of
Natural Gas and Other Related Hydrocarbon Fluids, Second Edition, dated
September 1985, and any subsequent modifications and amendments thereto, and
shall include the use of flange connections and, where necessary, straightening
vanes, temperature correcting devices and pulsation dampening equipment.

 

Section 11.6     Positive Displacement Meters.  Positive Displacement Meters
installed at any measurement site shall be constructed and operated in
accordance with provisions of AGA Measurement Committee Report No. 6 (AGA Report
No. 6) dated January 1971, and any subsequent amendment or revisions thereof.

 

Section 11.7     Turbine Meters.  Turbine Meters installed at any measurement
site shall be constructed and operated in accordance with the provisions of AGA
Measurement Committee Report No. 7 (AGA Report No. 7), First Revision, dated
November 1984, and any subsequent modifications and amendments thereof.

 

Section 11.8     Electronics.  When and where electronic equipment and flow
computers are installed at any measurement site, the Gas may have its volume,
mass and/or energy content determined and computed in accordance with the
applicable AGA Standards including, but not limited to, AGA Report Nos. 3, 5, 6,
and 7 and any subsequent modifications and amendments thereto.

 

Section 11.9     Notice.  Gatherer shall give reasonable notice to Customer in
order that Customer may have representatives present to observe any installing,
reading, cleaning, changing, repairing, inspecting, testing, calibrating, or
adjusting of any measuring equipment used in measuring or checking the
measurement of receipts or deliveries of Gas under this Agreement. The official
charts (recordings) from such measuring equipment shall be the property of
Gatherer, but upon request Gatherer will make the records and charts, together
with calculations therefrom, available to Customer for inspection and
verification.

 

11

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

Section 11.10  Testing and Calibration:

 

(a)       Gatherer shall have the right, at any time, to verify the accuracy of
and to adjust and calibrate all recording devices used in the measurement of Gas
hereunder. Customer may request a special test be performed as described in
Section 11.11 below.

 

(b)      If during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate through each meter set in excess of two percent (2%)
of the correct flow rate (whether positive or negative and using the correct
flow rate as the percent error equation denominator), then any previous
recording of such equipment shall be corrected to zero error in computing
deliveries for any period during which the error existed (and which is either
known definitely or agreed to by both Parties) and the total flow for the period
predetermined in accordance with the provisions of Section 11.12 below. If the
period of error cannot be determined or agreed upon between the Parties, such
correction shall be made over a period extending over the last one-half (1/2) of
the time elapsed since the date of the latest test, not exceeding a correction
period of six (6) months.

 

(c)       If, during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed two percent (2%) of the
adjusted flow rate (as described in part (b) of this Section), all prior
recording shall be considered to be accurate for quantity determination
purposes.

 

(d)      All equipment shall, in any case, be adjusted at the time of the test
to record correctly.

 

Section 11.11  Special Test.  In the event Customer desires a special test (a
test not scheduled by Gatherer under the provisions of Section 11.10 above) of
any measuring equipment seventy-two (72) hours advance notice, in writing, shall
be given to Gatherer and both Parties shall cooperate to secure a prompt test of
the accuracy of such equipment. If the measuring equipment tested is found to
fall under the provisions of Section 11.10(c) above or if an inspection of the
primary measurement equipment indicates no problems, Gatherer shall have the
right to bill Customer for the cost of such special test, including the cost of
any labor, gathering and other costs pertaining to such special test, and
Customer shall pay such costs.

 

Section 11.12  Measuring Adjustment.  If, for any reason, any measurement
equipment is (i) out of adjustment, (ii) out of service, or (iii) out of repair
and the total calculated hourly flow rate through each meter set is found to be
in error by an amount of the magnitude described in Section 11.10(b) above, the
total quantity of Gas delivered shall be determined by Gatherer in accordance
with the first of the following methods which is, in Gatherer’s sole and
reasonable opinion, feasible:

 

(a)       by using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
described in Section 11.10 above);

 

12

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

(b)      where parallel multiple meter sets exist, by calculation using the
registration of such parallel meter sets; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering;

 

(c)       by correcting the error by re-reading of the official charts, or by
straightforward application of a correction factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

 

(d)      by estimating the quantity, based upon deliveries made during periods
of similar conditions when the meter was registering accurately.

 

The estimated readings or deliveries so determined shall be used in determining
the quantities of Gas delivered for any known or agreed upon applicable period.
In case the period is not known or agreed upon, such estimated deliveries shall
be used in determining the quantities of Gas delivered hereunder during the
latter half of the period from the date of the immediately preceding test to the
date the measuring equipment has been adjusted to record accurately. The
recordings of the measuring equipment during the first half of said period shall
be considered accurate in computing deliveries.

 

Section 11.13  Measurement Corrections.  If an error is discovered in the
measured quantities, such error shall be adjusted within thirty (30) calendar
days of the determination thereof; provided, however, that any claim for
adjustment shall be made within twenty-four (24) months of the delivery month in
which the claimed error occurred. Such time limits shall not apply in the case
of a deliberate act of omission or misrepresentation, or mutual mistake of fact.

 

Section 11.14  Termination.  If Gatherer determines based on reasonable evidence
that Customer has tampered with the measurement equipment so as to misrepresent
the actual volume of Gas delivered through any Interconnect, Gatherer has the
right to immediately shut-in such Interconnect for an indefinite period of time
and may terminate this and any other agreement(s) with Customer (in each case)
with respect to such Interconnect.

 

Section 11.15  Data and Records Retention.  Gatherer and Customer shall retain
and preserve for a period of at least two (2) years all measurement data,
charts, and other similar records.

 

Section 11.16  Volume and Quality Determination.  The measurement of the
quantity and quality of all Gas received and delivered hereunder shall be
conducted in accordance with the following:

 

(a)       Unit of Volume.  The unit of volume for measurement shall be one (1)
cubic foot of Gas. Such measured volumes, converted to Mcf, shall be multiplied
by their Gross Heating Value per cubic foot and divided by 1,000 to determine
MMBtus received and delivered hereunder.

 

13

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

(b)      Orifice Meter Volume Computations.  Computations of Gas Volumes from
measurement data shall be made in accordance with ANSI/AP12530 (AGA Report
No. 3), Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids,
Second Edition, dated September 1985, and any subsequent amendments or
revisions.

 

(c)       Positive Displacement Meter Volume Computation.  Computation of Gas
Volumes from data shall be in accordance with the AGA Measurement Committee
Report No. 6 (AGA Report 6), dated January 1971, and any subsequent amendments
or revisions.

 

(d)      Turbine Meter Volume Computations.  Computations of Gas Volumes from
data shall be in accordance with AGA Measurement Committee Report No. 7 (AGA
Report 7), First Revisions, dated November 1984, and any subsequent amendments
or revisions.

 

(e)       Electronic Devices and Flow Computers Volume Computations.
 Computation of Gas Volumes from data or devices shall be in accordance with AGA
Measurement Committee Report Nos. 3, 5, 6, and 7, and any subsequent amendments
or revisions.

 

(f)       Assumed Atmospheric Pressure.  An assumed atmospheric pressure of
fourteen and seventy-three hundredths (14.73) Psia for the respective
Interconnect shall be utilized for measurement and calculation purposes,
irrespective of any variation of the actual atmospheric pressure from the
assumed atmospheric pressure.

 

(g)        Gross Heating Value.  At least yearly, the Gross Heating Value of the
Gas stream at each of the Interconnects hereunder shall be determined by using a
Cutler-Hammer or other standard type calorimeter or by calculating the Gross
Heating Value from an in-line chromatograph or a gas analysis of a spot or
continuous Gas sample. The spot or continuous sample shall be taken-at a
suitable point on the facilities to be representative of the Gas being analyzed.
Customer has the right to request the determination of the Gross Heating Value
of the Gas stream at each Custody Transfer Point in accordance with the above
methodology.

 

(h)        Other Tests.  Other tests to determine water content, sulfur, and
other impurities in the Gas shall be conducted by Gatherer as necessary and
shall be conducted in accordance with standard industry testing procedures.

 

(i)         New Test Methods.  If at any time during the term hereof a new
method or technique is developed with respect to gas measurement, such new
method or technique may be substituted for the method set forth in this
Article when such methods or techniques are in accordance with the currently
accepted standards of the American Gas Association, if mutually agreed upon by
the Parties.

 

Section 11.17  Right of Inspections.  Gatherer or Customer shall have the right
to inspect equipment installed or furnished by the other or third party
operators and the charts and other measurement or testing data of all such
parties at all times during business hours; but the

 

14

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

reading, calibration and adjustment of such equipment and changing of charts
shall be done by Gatherer, unless agreed to otherwise by the Parties. Gatherer
and Customer shall preserve all original test data, charts and other similar
records in such Party’s possession for a period of twenty-four (24) months.

 

Section 11.18   Low Volumes for Receipt Points.

 

(a)        In the event that Customer does not deliver an average of three
(3) Mcf of Gas per day for any ninety (90) consecutive days at any Custody
Transfer Point, then Gatherer may, at its sole and reasonable discretion,
terminate this Agreement as it relates to the Interconnect associated with such
Custody Transfer Point by giving Customer notice in writing sixty (60) calendar
days prior to the effective date of termination unless:

 

(i)        Customer agrees to reimburse Gatherer for Gatherer’s expenses
associated with the operation or maintenance of such Interconnect, or

 

(ii)        Customer agrees to assume responsibility for the operation and
maintenance of and measurement at the Interconnect, subject to the provisions of
a Gas Measurement and Operation Agreement between Customer and Gatherer, and
subject to compliance with the provisions of this Agreement regarding
measurement.

 

(b)        In the event that the amount of Gas passing through any Interconnect
is less than the facility minimum design requirements for accurate measurement,
Gatherer has the right to shut-in such Gas from Customer until (i) Customer has
provided adequate Gas supply to meet such design requirements and has proven to
Gatherer that such volumes exist, and/or (ii) the metering and related
facilities have been redesigned and installed for effectively and efficiently
measuring the revised volumes within the accuracy allowed and required by
Gatherer.

 

(c)        Gatherer shall have the right to shut-in any Interconnect upon sixty
(60) calendar days advance written notice to Customer if Customer has not flowed
any Gas through such Interconnect during the previous period of twelve (12)
consecutive months. Furthermore, Gatherer has the right to keep such
Interconnect shut-in indefinitely, disconnect or remove such Interconnect and/or
terminate this Agreement with respect to such Interconnect.

 

ARTICLE 12
REGULATORY APPROVALS

 

Section 12.1        Initial Regulatory Filing Requirements. Both Gatherer and
Customer are responsible for identifying and obtaining any Authorizations that
may be required for construction and operation of each Interconnect Facilities
contemplated by this Agreement.

 

Section 12.2        Change in Regulation Results in Material Adverse Effect.  If
any Governmental Authority, whether state, federal or local, takes any action or
issues any determination that directly or indirectly results in a material
adverse change to any provision of

 

15

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

this Agreement, then the materially adversely affected Party (hereinafter
“Affected Party”) may either:

 

(a)        continue to fulfill its obligations under this Agreement as altered
by the change in regulation; or

 

(b)        shut-in the affected Interconnect indefinitely and/or terminate this
Agreement

 

ARTICLE 13
ASSIGNMENT

 

Section 13.1        Assignment of this Agreement.  This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
respective Parties hereto, and the covenants, conditions, rights and obligations
of this Agreement shall run for the full term of this Agreement. Any person
which shall succeed by purchase of all or substantially all the properties of
Customer or Gatherer, as the case may be, shall be entitled to the rights and
shall be subject to the obligations of its predecessor in title under this
Agreement, subject to the restriction below. Either Party may, without relieving
itself of its obligations under this Agreement, assign any of its rights
hereunder to an Affiliate of such Party. Except to an Affiliate, neither Party
shall assign this Agreement or any of the rights or obligations hereunder
without first obtaining the consent thereto in writing from the other Party,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE 14
NOTICE

 

Section 14.1        Notices.  All communications, invoices and payments
(“Notices”) required hereunder may be sent by facsimile, a nationally recognized
overnight courier service, hand-delivered or via first class mail.

 

Gatherer:

Customer:

 

 

Nora Gathering, LLC
225 North Shore Drive
Pittsburgh, Pennsylvania 15212

Equitable Production Company
225 North Shore Drive
Pittsburgh, Pennsylvania 15212

 

 

Attention: Gas Management Services
Phone: 412-395- 3228
Facsimile: 412-395- 3311

Attention: Corporate Secretary
Phone: (412)553-5700
Facsimile: (412)553-7781

 

Section 14.2        Receipt of Communications.  Any notice required or permitted
under this Agreement shall be in writing. Notice shall be deemed to have been
received (i) when transmitted by facsimile (“FAX”) transmission, upon the
sending Party’s receipt of its facsimile’s confirmation thereof, (ii) when sent
by overnight mail or courier, on the next business day after it was sent or such
earlier time as is confirmed by the receiving Party, (iii) when

 

16

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

delivered by hand, at the time it is delivered to an officer or to a responsible
employee of the receiving Party and (iv) when delivered via First Class Mail,
two (2) business days after mailing. Any FAX communication shall be promptly
confirmed by mail. Either Party may change its address, telephone number, or FAX
number at any time by promptly giving notice of such change to the other Party.
Either Party may prospectively modify any notice information specified above by
written notice to the other Party.

 

ARTICLE 15
MISCELLANEOUS

 

Section 15.1        Choice of Law.  This Agreement and the legal relations
between the Parties shall be governed by and construed in accordance with the
laws of the State of Virginia without regard to principles of conflicts of laws
that would direct the application of the laws of another jurisdiction. Each of
the Parties agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in the Federal Court for the Western District of
Virginia (the “Chosen Court”) and, solely in connection with claims arising
under this Agreement or the transactions- contemplated hereby, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Court, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Court,
and (iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over it. The foregoing consents to jurisdiction shall
not constitute general consents for any purpose except as provided herein and
shall not be deemed to confer rights on any person other than the Parties.

 

Section 15.2        Construction of this Agreement.  No presumption shall
operate in favor of or against either Party as a result of any responsibility
either Party may have had for drafting this Agreement.

 

Section 15.3        Execution.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. As used herein, the
singular of any term shall include the plural.

 

Section 15.4        Captions.  The article and section captions of this
Agreement are for purposes of reference only and shall not affect the meaning of
any provision of this Agreement.

 

Section 15.5        Amendments.  This Agreement may only be amended or modified
by written instrument signed by the duly authorized representatives of Customer
and Gatherer.

 

Section 15.6        Entire Agreement.  This Agreement, the Appendixes attached
hereto, together with that certain Purchase and Sale Agreement, dated as of the
date hereof (the “PSA”), between Equitable Production Company, a Pennsylvania
corporation, and Pine Mountain Oil and Gas, Inc., a Virginia corporation, the
exhibits and schedules attached thereto and the documents to be executed
thereunder or in connection with a condition to the closing thereof (the
“Transaction Documents”), shall constitute the entire agreement among the
Parties and their Affiliates pertaining to the subject matter of the Transaction
Documents, and supersede all prior

 

17

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

agreements, understandings, negotiations and discussions, whether oral or
written, among the Parties and their Affiliates regarding such subject matter.
Each Appendix shall be executed by duly authorized representatives of Gatherer
and Customer to signify acceptance of the terms and conditions set forth
therein. Each duly executed Appendix is hereby incorporated into and made a part
of this Agreement. In the event of a conflict between the terms of any Appendix
and the terms of this Agreement, the terms of the Appendix shall govern.

 

Section 15.7        Severability.  Upon a determination by a court of competent
jurisdiction that any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced, then (i) all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
(ii) the Parties shall negotiate in good faith to modify this Agreement to give
effect to the original economic and legal intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by the Transaction Documents are fulfilled to the extent possible, and (iii) if
the Parties are unable to agree on such modifications to this Agreement and the
economic or legal substance of the transactions contemplated by the Transaction
Documents is affected in any manner materially adverse to any of the Parties,
then the Transaction Documents shall be interpreted to give effect to the
original economic and legal intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by the
Transaction Documents are fulfilled to the extent possible.

 

Section 15.        Confidentiality.

 

(a)        “Confidential Information” shall mean all confidential information
that is furnished by any Party (the “Disclosing Party”) to any other Party in
connection with the purposes of this Agreement (the “Receiving Party”), whether
written or oral and in whatever form or medium it is provided and shall
specifically include (i) this Agreement, and (ii) all data, records, oral
discussions and information exchanged between the Parties.

 

(b)        The following information shall not be deemed to be Confidential
Information and the provisions of this Section 15.8 shall not apply to:
(i) information which is or becomes generally available to the public other than
as a result of a disclosure in violation of this Agreement; (ii) information
which becomes available to the Receiving Party on a non-confidential basis from
a source other than a Disclosing Party if such Receiving Party had no reason to
believe that such source was subject to any prohibition against transmitting the
information to such Receiving Party; and (iii) information independently
developed by the Receiving Party.

 

(c)        For a period ending two (2) years after the expiration or termination
of this Agreement, each Receiving Party shall not disclose any Confidential
Information to any other person without the consent of the Disclosing Party,
other than: (i) to an actual or prospective financial advisor, lender, manager
of an underwriting syndicate, legal counsel, consultant, contractor or
subcontractor, in each case with a business need to be informed; (ii) to an
actual or prospective purchaser of all or any portion of the capital securities
or assets of such Party; (iii) to a Governmental Authority or a person to which
the Disclosing Party or its Affiliate is required by Applicable Law or the
applicable rules

 

18

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

of any stock exchange or securities regulatory authority to disclose the
Confidential Information; and (iv) to a natural gas purchaser, natural gas
supplier, natural gas transporter, consultant, contractor, subcontractor or
legal counsel, in each case with a business need to be informed.

 

(d)        In case of a disclosure of Confidential Information to a third person
permitted by this Section 15.8, the Receiving Party disclosing such information
shall ensure that such third person has signed an agreement in writing or is
otherwise bound by an obligation of confidentiality at least as restrictive as
those contained in this Agreement to protect the Confidential Information from
further disclosure to the same extent as the Parties are obligated under this
Section 15.8, except in the case of any such person which is prevented from
entering into such an agreement in accordance with Applicable Law or disclosures
permitted by Section 15.8(c)(iii).

 

(e)        If a Party reasonably believes it or any of its representatives is
required by Applicable Law or the applicable rules of any stock exchange or
securities regulatory authority (whether requested by oral question,
interrogatory, request for information or documents, subpoena, civil
investigative demand, similar law or legal process or otherwise) to disclose any
Confidential Information, such Party shall promptly notify the other Parties of
such requirement as soon as it becomes aware that such disclosure is required.

 

(f)        The Parties recognize and agree that if any of the provisions of this
Section 15.8 are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury may be caused for
which money damages would not be an adequate remedy. Accordingly, each Party
hereby agrees that, in addition to other remedies, the Parties shall be entitled
to seek an injunction restraining any violation or threatened violation of the
provisions of this Section 15.8 or to seek specific performance or other
equitable relief to enforce the provisions of this Section 15.8.

 

Section 15.9        Audits.

 

(a)        Accounting Audits:  Each of Gatherer and Customer shall have the
right to audit the other Party’s accounting records and other documents relating
to such Party’s rights and obligations under this Agreement during any period of
time within the immediately preceding twenty-four (24) month period. This
provision shall continue in full force and effect for a period of twenty-four
(24) months from the effective date of cancellation or termination of this
Agreement.

 

(b)        Field Audits:  Customer gives Gatherer permission to periodically
come onto Customer’s property in order to audit those facilities used to
deliver/receive Gas hereunder. Permission for ingress/egress includes personnel,
vehicles, and other equipment deemed necessary by Gatherer. Gatherer has
permission to perform all operating and maintenance functions associated with
verifying the integrity and functionality of equipment, piping, and
appurtenances. If, in Gatherer’s judgment,

 

19

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

modifications are necessary in order to assure proper operation of the
equipment, Gatherer has permission to remove and/or replace pipe, fittings, and
equipment at the Gatherer’s discretion and at the expense of the Customer.

 

Section 15.10        Waiver.  Any waiver by either Party of performance due by
the other Party under the terms of this Agreement shall not operate as a waiver
of any or all of such Party’s rights with respect to all prior or subsequent
obligations of the other Party.

 

Section 15.11        No Third Party Beneficiary.  It is expressly understood
that there is no third party beneficiary to this Agreement, and that the
provisions of this Agreement do not create enforceable rights in anyone who is
not a party or a successor or assignee of a party hereto; provided, however,
that Pine Mountain Oil and Gas, Inc. shall be a third party beneficiary of
Customer’s rights hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Agreement to
be effective as of the day and year first written above.

 

NORA GATHERING, LLC

EQUITABLE PRODUCTION COMPANY

 

 

 

 

Signature: 

 

 

Signature: 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

Signature Page to Members Interconnect Agreement

 

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

Appendix A

 

Specifications

 

This Appendix A is a part of the Interconnect Agreement (“Agreement”) made and
entered into on the      day of                     , 20    by and
between                  (“Customer”) with offices at, and Nora Gathering, LLC,
a Delaware limited liability company, with offices at 225 North Shore Drive,
Pittsburgh, Pennsylvania 15212 (“Gatherer”). This Appendix A, in conjunction
with the Agreement, provides for the establishment of a new point of
interconnection on Gatherer’s natural gas gathering lines at or near         ,
in           County,             . As used in this Appendix, Gatherer and
Customer are also referred to individually as a “Party” and collectively as the
“Parties”.

 

Section 1        Specifications.  Customer and Gatherer , shall follow the
“Minimum Engineering & Technical Specifications for Interconnect Facilities” set
forth in Appendix B in designing and installing such Party’s proposed
Interconnect Facilities. In addition to the minimum design specification and
operating parameters set forth in Appendix B, the following specifications shall
be followed:

 

(a)    Maximum Allowable Operating Pressure (“MAOP”).  Gatherer’s MAOP at the
point of delivery into line No.           is currently              psig.
Accordingly, all Interconnect Facilities shall be designed with a         psig
minimum design pressure and ANSI          rated fittings.

 

(b)    Interconnect Location:

 

Section 2      Customer Interconnect Facilities.  The Customer Interconnect
Facilities shall be owned by and operated by Customer.

 

Section 3      Gatherer Interconnect Facilities.  The Gatherer Interconnect
Facilities shall be owned and operated by Gatherer.

 

Section 4        Construction and Installation Fee.  Customer shall pay Gatherer
a Construction and Installation Fee as set forth in this Agreement.

 

A-1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Appendix A,
complete with any necessary attachments and as noted above, on this     day of
               , 20   .

 

NORA GATHERING, LLC

<Customer>

 

 

 

 

Signature: 

 

 

Signature: 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- ______________

 

Appendix B

 

Minimum Engineering & Technical Specifications
for Interconnect Facilities

 

ARTICLE 1
DESIGN OF INTERCONNECT FACILITIES

 

Section 1.1        General.  Customer shall be responsible for all aspects of
the design and construction of each Customer Interconnect Facilities and
Gatherer shall be responsible for all aspects of the design and construction of
each Gatherer Interconnect Facilities (including the meter associated
therewith), in each case, subject to the terms and conditions of this Agreement.

 

Section 1.2        Materials.  All material and equipment furnished for the
Interconnect Facilities shall be new and shall satisfy (i) the generally
accepted industry standards and (ii) the specifications set forth in Appendix A.

 

Section 1.3        Inlet Filter.  Filter/filter-separator facilities installed
upstream of the Custody Transfer Point must be considered and based upon
specific gas analysis.

 

Section 1.4        Freeze Prevention.  In circumstances where heavier
hydrocarbons and/or water vapor may be present within the gas stream, Customer
shall incorporate freeze protection measures into the design of each Customer
Interconnect Facilities. The method and design of the freeze protection measures
shall be submitted to the Gatherer for approval and no construction shall
commence until such time as Customer receives written approval from Gatherer
(which approval shall not be unreasonably withheld, conditioned or delayed). If
Customer’s freeze protection measures involve the use of natural gas for fuel,
then the tap for such fuel supply line shall be made upstream of the Custody
Transfer Point, if the Custody Transfer Point is functioning as a receipt point
into Gatherer’s natural gas gathering lines, such that Customer bears the costs
of the fuel. Freeze protection measures which may be acceptable to Gatherer
include the following:

 

(a)        Methanol Injection – should be installed downstream of meters

 

(b)        Catalytic heaters / heat trace - for regulator bodies

 

(c)        Indirect water bath heaters – for large pressure cuts and large flow
volumes

 

(d)        All Gas provided and delivered to Gatherer shall have a temperature
of no less than 45° F.

 

Section 1.5       Regulating and Overpressure Protection.  Gatherer may require
regulation and shall require over-pressure protection for receipt points under
this Agreement. Such regulation shall deliver pressures suitable to pressures in
Gatherer’s natural gas gathering

 

B-1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

lines. Gatherer shall specify and/or approve the type of regulators to be used
and shall specify, pressure ranges, and operating settings.

 

(a)                A pressure-limiting device shall be required whenever a
pipeline system has the possibility of realizing pressures exceeding the MAOP
for Gatherer’s natural gas gathering lines.

 

(b)                Overpressure protection devices shall be set such that
pressures may not exceed the maximum allowable operating pressure for the
natural gas gathering lines into which Customer is delivering Gas.

 

(c)                Overpressure protection devices must be designed to prevent a
single incident from affecting the operation of the Interconnect Facilities.

 

(d)                Monitor regulators, or control valves, when feasible, should
be used for overpressure protection.

 

(e)                Monitor regulators shall consist of a stand-alone valve
operating on a pneumatic signal taken directly from the pipeline.

 

(f)                The monitor regulator shall fail open, unless specified
otherwise by the Gatherer.

 

(g)                If pilot loaded valves are used, the pilots shall not bleed
when they are not operating. Pilot bleeds should be routed to downstream piping.

 

Section 1.6              Control Valves

 

(a)                Control valves shall be sized using the highest flow rate
compounded with the lowest delivery pressure.

 

(b)                All flow control valves should be installed to fail in the
open position or in the last set positions, as applicable.

 

(c)                Gatherer shall approve the type and brand of control valve.

 

(d)                Downstream taps for pressure control valves shall be noted on
detail drawings, and shall also possess a pressure transducer for stations
designed with telemetry.

 

Section 1.7              Miscellaneous Valves and Piping

 

(a)                Blowdown valves shall be installed to provide for venting of
all sections.

 

(b)                Meter header piping shall be sized for 1.5 times the total
combined area of the total meter sets

 

(c)                Isolation valves will be installed on either side of
regulators, meters, and control valves.

 

B-2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

(d)                Piping shall be Standard Weight unless approved otherwise by
Gatherer

 

Section 1.8              Emergency Valve. The design and installation of the
Customer Interconnect Facilities shall include an emergency valve (ball valve
preferred) located at least twenty-five (25) lineal feet (point to point) but
not to exceed fifty (50) lineal feet from the applicable Custody Transfer Point.
The emergency valve shall be readily accessible, easily operated, and
sufficiently marked for quick identification.

 

Section 1.9              Gatherer tie-in and tap sizing. Gatherer shall provide
for the sizing and actual installation of tap for tie-in of each Interconnect to
Gatherer natural gas gathering lines. Customer shall provide data necessary for
the sizing of the tap.

 

Section 1.10            Gas Chromatograph. Auxiliary equipment may be required
for measurement of Btu variations. Gatherer’s gas control department shall have
the final decision as to the type of Gas analysis required which decision shall
be made on a reasonable and prompt basis. An on-line chromatograph, designed for
the specific type of Gas and Gas content applicable to an Interconnect shall be
typically required. When approved, in writing by Gatherer, a continuous sampler
shall be required as an alternative to the on-line chromatograph.

 

Section 1.11            Dehydration. Gas received by Gatherer at each
Interconnect shall contain a maximum water content of no more than seven
(7) pounds per MMcf of Gas. Customer shall consider the need for dehydration if
water content exceeding this amount could be realized. Gatherer has final
approval on the type of dehydration proposed by Customer. Gatherer has the right
to discontinue and/or terminate any Agreement with respect to any Interconnect
where the water content of Gas delivered exceeds this specified limit.

 

Section 1.12            Dew Point Tester. When deemed necessary by Gatherer in
its reasonable judgment, Customer shall incorporate an on-line dew point tester
as part of the applicable Customer Interconnect Facilities. The unit shall be
set such that any Gas volumes detecting water content levels in excess of
contractual specifications shall result in the automated closure of an in-line
valve thereby preventing further delivery of Gas into system. Valve shall remain
closed until an acceptable water moisture content of the Gas can be provided.

 

Section 1.13            Corrosion Coupon Tap. When specified by Gatherer in its
reasonable judgment, Customer shall provide for an in-line valve tap for
installing corrosion coupons with respect to the applicable Customer
Interconnect Facilities.

 

Section 1.14            Check Valve. All Interconnects shall be installed with a
check valve of some type so as to assure Gas flow in the direction required.

 

ARTICLE 2
INSTALLATION, TESTING, and INSPECTION

 

Section 2.1              Testing

 

(a)                All facilities shall be tested by Gatherer in accordance with
specifications provided by Gatherer to Customer from time-to-time. Gatherer
shall specify

 

B-3

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E- _____________

 

minimum test pressure and test duration. Tests shall be conducted by Gatherer
using a recording chart of which Gatherer shall receive original or a clear copy
of the original test chart.

 

(b)                Gatherer shall not activate the applicable Interconnect until
appropriate testing has been completed in Gatherer’s reasonable judgment.

 

Section 2.2              Inspection

 

(a)                Gatherer reserves the right to inspect all Customer
Interconnect Facilities during installation.

 

(b)                Prior to startup of construction, three (3) calendar days
notice shall be provided to Gatherer

 

(c)                All girth welds must be 100% radiographically inspected and
approved.

 

(d)                Customer shall be responsible for all expenses, including
inspection by Gatherer, relative to construction inspections of all Customer
Interconnect Facilities.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

OPERATING MEMBER COST REIMBURSEMENT

 

I. DEFINITIONS

 

Capitalized terms used herein, but not otherwise defined in this Exhibit shall
have the meanings assigned to such terms in the Agreement to which this
Exhibit is attached.

 

“Company Operations” shall mean all operations necessary or proper to own,
construct, maintain, manage and operate the Gathering System and to engage in
the business of gathering, compressing, transporting and delivering natural gas
and all other necessary and appropriate activities incidental to the foregoing.

 

“Controllable Material” shall mean Material which at the time is so classified
in the Material Classification Manual as most recently recommended by the
Council of Petroleum Accountants Societies.

 

“First Level Supervisors” shall mean those employees whose primary function is
the direct supervision of other employees and/or contract labor directly
employed on the Company Operations in a field operating capacity.

 

“Material” shall mean personal property, equipment or supplies acquired or held
for use for the benefit of the Company.

 

“Personal Expenses” shall mean travel and other reasonable reimbursable expenses
of the Operating Member’s employees.

 

“Technical Employees” shall mean those employees having special and specific
engineering or other professional skills, and whose primary function in the
Company Operations is the handling of specific operating conditions and problems
for the benefit of the Company.

 

II. DIRECT CHARGES

 

The Company shall reimburse the Operating Member for the following items:

 

1.          Ecological and Environmental

 

Costs incurred for the benefit of the Company as a result of governmental or
regulatory requirements to satisfy environmental considerations applicable to
the Company. Such costs may include surveys of an ecological or archaeological
nature and pollution control procedures as required by applicable laws and
regulations.

 

2.          Labor

 

A.         (1)              Salaries and wages of the Operating Member’s field
employees employed in the conduct of Company Operations.

 

(2)             Salaries of First Level Supervisors.

 

(3)             Salaries and wages of Technical Employees employed in the
conduct of Company Operations if such charges are excluded from the overhead
rates.

 

(4)         Salaries and wages of Technical Employees either temporarily or
permanently assigned to and directly employed in the conduct of Company
Operations if such charges are excluded from the overhead rates.

 

B.          The Operating Member’s cost of holiday, vacation, sickness and
disability benefits and other customary allowances paid to employees whose
salaries and wages are chargeable to the Company under Paragraph 2A of this
Section II. Such costs under this Paragraph 2B may be charged on a “when and as
paid basis” or by “percentage

 

1

--------------------------------------------------------------------------------


 

assessment” on the amount of salaries and wages chargeable to the Company under
Paragraph 2A of this Section II. If percentage assessment is used, the rate
shall be based on the Operating Member’s cost experience.

 

C.            Expenditures or contributions made pursuant to assessments imposed
by Governmental Authority which are applicable to the Operating Member’s costs
chargeable to the Company under Paragraphs 2A and 2B of this Section II.

 

D.            Personal Expenses of those employees whose salaries and wages are
chargeable to the Company under Paragraph 2A of this Section II.

 

3.             Employee Benefits

 

The Operating Member’s current costs of established plans for employees’ group
life insurance, hospitalization, pension, retirement, stock purchase, thrift,
bonus, and other benefit plans of a like nature, applicable to the Operating
Member’s labor cost chargeable to the Company under Paragraphs 2A and 2B of this
Section II shall be the Operating Member’s actual cost.

 

4.             Material

 

Material purchased or furnished by the Operating Member for use in the conduct
of Company Operations.

 

5.             Transportation

 

Transportation of employees and Material necessary for the Company Operations.

 

6.             Services

 

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 1.A, 1.B, and 1.C, of
Section III. The cost of professional consultant services and contract services
of technical personnel directly engaged in the conduct of Company Operations if
such charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel not directly
engaged in the conduct of Company Operations shall not be charged to the Company
unless previously approved by the Management Committee.

 

7.             Equipment and Facilities Furnished By the Operating Member

 

A.            Reimbursement for use of equipment and facilities owned by the
Operating Member at rates commensurate with costs of ownership and operation.
Such rates shall include costs of maintenance, repairs, other operating expense,
insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to exceed the Operating Member’s customary rates.

 

B.            In lieu of charges in paragraph 7A above, the Operating Member may
elect to use average commercial rates prevailing in the immediate area of the
Gathering System less 20%. For automotive equipment, the Operating Member may
elect to use rates published by the Petroleum Motor Transport Association.

 

8.             Damages and Losses to Gathering System

 

All costs or expenses necessary for the repair or replacement of Gathering
System made necessary because of damages or losses incurred by fire, flood,
storm, theft, accident, or other cause, except those resulting from the
Operating Member’s gross negligence or willful misconduct. The Operating Member
shall furnish the Management Committee written notice of damages or losses
incurred as soon as practicable after a report thereof has been received by the
Operating Member.

 

2

--------------------------------------------------------------------------------


 

9.             Legal Expense

 

Expense of handling, investigating and settling litigation or claims,
discharging of liens, payment of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the agreement or necessary
to protect or recover property used in the conduct of Company Operations. All
Operating Member internal legal staff expense is considered to be covered by the
overhead provisions of Section III.

 

10.          Taxes

 

All taxes of every kind and nature assessed or levied upon or in connection with
Company Operations, and which taxes have been paid by the Operating Member for
the benefit of the Company.

 

11.          Insurance

 

Net premiums paid for insurance required to be carried for the Company
Operations for the protection of the Company, the Members or the Operating
Member. In the event Company Operations are conducted in a state in which the
Operating Member may act as self-insurer for Worker’s Compensation and/or
Employers Liability under the respective state’s laws, the Operating Member may,
at its election, include the risk under its self-insurance program and in that
event, the Operating Member shall include a charge at the Operating Member’s
cost not to exceed manual rates.

 

12.          Abandonment and Reclamation

 

Costs incurred for abandonment of any part of the Gathering System, including
costs required by governmental or other regulatory authority.

 

13.          Communications

 

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities directly serving
the Gathering System. In the event communication facilities/systems serving the
Gathering System are the Operating Member owned, charges to the Company shall be
made as provided in Paragraph 7 of this Section II.

 

14.          Other Expenditures

 

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II, or in Section III and which is of direct benefit to the Company
and is incurred by the Operating Member in the necessary and proper conduct of
the Company Operations.

 

15.          Rentals

 

Rental, easement, right of way and similar expenses paid by Operating Member for
Company Operations.

 

III. OVERHEAD

 

1.             Overhead - Gathering Operations

 

A.            As compensation for administrative, supervision, office services
and warehousing costs, the Operating Member shall be reimbursed for a gathering
operations fee on a percentage basis in accordance with Section III Paragraph 2.

 

Unless otherwise approved by the Management Committee, such charge shall be in
lieu of costs and expenses of all offices and salaries or wages plus applicable
burdens and expenses of all personnel, except those directly chargeable under
Section II Paragraph 2A. The cost and expense of services from outside sources
in connection with matters of taxation, traffic, accounting or matters before or
involving governmental agencies shall

 

3

--------------------------------------------------------------------------------


 

be considered as included in the overhead rates provided for in Paragraph 2 of
this Section III unless such cost and expense are approved by the Management
Committee as a direct charge to the Company.

 

B.            The salaries, wages and Personal Expenses of Technical Employees
and/or costs of professional consultant services and contract services of
technical personnel either temporarily or permanently assigned to and directly
employed in the conduct of Company Operations shall not be covered by the
overhead rates.

 

2.             Overhead - Percentage Basis

 

The Operating Member shall be reimbursed by the Company for all selling, general
and administrative costs incurred by the Operating Member in connection with its
acting as the Operating Member. The selling, general and administrative cost
incurred by the Operating Member shall be determined by allocating a portion of
the total selling, general and administrative cost incurred by the Operating
Member and charged to the Company. The allocation will be based on the Company’s
throughput as a percentage of total Operating Member throughput. Additionally, a
corporate overhead charge of $0.03 per Dth received will be paid by the Company
to the Operating Member.

 

3.             Catastrophe Overhead

 

To compensate the Operating Member for overhead costs incurred in the event of
expenditures resulting from a single occurrence due to oil spill, blowout,
explosion, fire, storm, hurricane, or other catastrophes as approved by the
Management Committee, which are necessary to restore the Gathering System to the
equivalent condition that existed prior to the event causing the expenditures,
the Operating Member shall charge the Company actual costs incurred by the
Operating Member related to the event.

 

IV.     PRICING OF COMPANY MATERIAL PURCHASES, TRANSFERS AND DISPOSITIONS BY
OPERATING MEMBER

 

The Operating Member is responsible for Company Material and shall make proper
and timely charges and credits for all Material movements affecting the Company
Operations. Operating Member shall provide all Material for use on Company
Operations; however, at Operating Member’s option, such Material may be supplied
by the Operating Member. The Operating Member shall make timely disposition of
idle and/or surplus Material, such disposal being made either through sale to
any Member, division in kind, or sale to outsiders. The Operating Member may
purchase, but shall be under no obligation to purchase, interest of the Members
in surplus condition A or B Material. The disposal of surplus Controllable
Material not purchased by the Operating Member shall be approved by the
Management Committee.

 

1.             Purchases

 

Material purchased shall be charged at the actual price paid by the Operating
Member after deduction of all discounts received. In case of Material found to
be defective or returned to vendor for any reason, credit shall be passed to the
Company when adjustment has been received by the Operating Member.

 

2.             Transfers and Dispositions

 

Material furnished to the Company and Material transferred from the Company or
disposed of by the Operating Member, unless otherwise approved by the Management
Committee, shall be priced on the following basis exclusive of cash discounts:

 

A.            New Material – Defined as Material that has never been used /
installed and which carries a complete manufacturer’s warranty (Condition A).
New Material will be priced at the actual price-in-effect at the time of
delivery as paid by the Operating Member to its distributor (s) or original
equipment manufacturer, plus the cost of transportation of the Material to the
site.

 

4

--------------------------------------------------------------------------------


 

B.          Good Used Material – Defined as Material that has been previously
installed for use, and may have some warranty remaining or may have an expired
warranty. This Material is in sound and serviceable condition and suitable for
reuse without reconditioning (Condition B). Good Used Material will be priced as
follows:

 

(1)             Material moved to Company Operations

 

At seventy-five percent (75%) of current new price, as determined by Paragraph
A.

 

(2)             Material used on and moved from Company Operations

 

(a)                             At seventy-five percent (75%) of current new
price, as determined by Paragraph A, if Material was originally charged to the
Company as New Material or

 

(b)                            At sixty-five percent (65%) of current new price,
as determined by Paragraph A, if Material was originally charged to the Company
as used Material.

 

(3)             Material not used on and moved from Company Operations

 

At seventy-five percent (75%) of current new price as determined by Paragraph A.

 

The cost of reconditioning, if any, shall be absorbed by the transferring
property.

 

C.                               Other Used Material

 

(1)             Condition C

 

Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A. The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.

 

(2)             Condition D

 

Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a market basis commensurate
with its use. The Operating Member may dispose of Condition D Material under
procedures normally used by the Operating Member without prior approval of the
Management Committee.

 

(a)                             Casing, tubing, or drill pipe used as line pipe
shall be priced as Grade A and B seamless line pipe of comparable size and
weight. Used casing, tubing or drill pipe utilized as line pipe shall be priced
at used line pipe market prices.

 

(b)                            Casing, tubing or drill pipe used as higher
pressure service lines than standard line pipe, e.g. power oil lines, shall be
priced under normal market pricing procedures for casing, tubing, or drill pipe.
Upset tubular goods shall be priced on a non-upset basis.

 

(3)             Condition E

 

Junk shall be priced at prevailing market prices. The Operating Member may
dispose of Condition E Material under scrap / surplus procedures normally
utilized by the Operating Member without prior approval of the Management
Committee.

 

5

--------------------------------------------------------------------------------


 

D.            Obsolete Material

 

Material which is serviceable and usable for its original function but condition
and/or value of such Material is not equivalent to that which would justify a
price as provided above may be specially priced as approved by the Management
Committee. Such price should result in the Company being charged with the value
of the service rendered by such Material.

 

3.             Premium Prices

 

Whenever Material is not readily obtainable because of force majeure (i.e. —
Acts of God, national emergencies, strikes or other unusual causes) over which
the Operating Member has no control, the Operating Member may charge the Company
for the required Material at the Operating Member’s actual cost incurred in
providing such Material, in making it suitable for use, and in moving it to the
Company Operations; provided notice in writing is furnished to the Management
Committee of the proposed charge prior to billing the Members for such Material.
Each of the Members shall have the right, by so electing and notifying the
Operating Member within ten days after receiving notice from the Operating
Member, to furnish in kind all or part of his share of such Material suitable
for use and acceptable to the Operating Member.

 

4.      Warranty of Material Furnished By the Operating Member

 

The Operating Member does not warrant the Material furnished. In case of
defective Material, credit shall not be passed to the Company until adjustment
has been received by the Operating Member from the manufacturers or their
agents.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT OF EASEMENT AGREEMENT

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

EASEMENT AGREEMENT

 

BETWEEN

 

PINE MOUNTAIN OIL AND GAS, INC.

 

AS GRANTOR,

 

AND

 

NORA GATHERING, LLC

 

AS GRANTEE,

 

Dated as of                         , 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 GRANT OF EASEMENT

1

 

Section 1.1

Grant

2

 

Section 1.2

Conditions

3

 

Section 1.3

Exceptions and Reservations

4

 

Section 1.4

Covenant

4

 

Section 1.5

No Warranty

4

 

Section 1.6

Notice Obligations

4

 

 

 

 

ARTICLE 2 MISCELLANEOUS

4

 

Section 2.1

Governing Law

4

 

Section 2.2

Notices

5

 

Section 2.3

Assignment

5

 

Section 2.4

Entire Agreement

5

 

Section 2.5

Severability

6

 

Section 2.6

Amendments and Waivers

6

 

Section 2.7

Counterparts

6

 

Section 2.8

Further Assurances

6

 

Section 2.9

Recorded Counterparts

7

 

--------------------------------------------------------------------------------


 

EASEMENT AGREEMENT

 

This Easement Agreement (this “Agreement”), dated as of
                          , 2007, is by and between Pine Mountain Oil and Gas,
Inc., a Virginia corporation (“Grantor”) and Nora Gathering, LLC, a Delaware
limited liability company (“Grantee”). Grantor and Grantee are sometimes
referred to herein, collectively, as the “Parties” and, individually, as a
“Party.”

 

RECITALS

 

WHEREAS, Grantor is the owner of certain mineral interests including oil, gas,
gasoline, coaled methane, hydrocarbons and their constituent elements and all
rights and privileges appurtenant thereto pertaining to the exploration,
production and transportation thereof including but not limited to oil and gas
wells, pipelines, easements and rights of way for access and for constructing,
laying, using and maintaining oil and gas pipelines and surface facilities
necessary or convenient for the exploration, production and transportation of
oil and gas, including coaled methane, over, under, across, through and beyond
the surface real estate located on the acreage identified below located in the
Counties of Buchanan, Dickenson, Russell, and Wise in the Commonwealth of
Virginia, thereby making all other estates in said acreage servient to the oil,
gas and coalbed methane gas estate, which interests were acquired by Grantor in
the conveyances described on Schedule “A” attached hereto (the “Pine Mountain
Deeds”);

 

WHEREAS, Grantor (as assignee to an undivided interest of the lessee’s interest)
and Equitable Production Company, a Pennsylvania corporation (“EPC”), are
parties to that certain Lease Agreement (the “Lease”), dated as of the date
hereof, between Grantor, as lessor, and EPC, which grants certain exclusive and
nonexclusive rights to the lessee thereunder on the Leased Acreage (as such term
is defined in the Lease) and on the Easement Premises (as such term is defined
below); and

 

WHEREAS, Grantor desires to grant, and Grantee desires to accept, an easement as
further described herein on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1

GRANT OF EASEMENT

 

Section 1.1           Grant.  Grantor does hereby grant and convey to Grantee
the following rights and easements (collectively, the “Easement”), subject to
all the conditions, reservations and limitations elsewhere herein:

 

(a) The nonexclusive rights of way and easements from time to time to construct,
operate, inspect, maintain, repair, replace, alter, improve and remove pipelines
and all

 

1

--------------------------------------------------------------------------------


 

appurtenances (including, without limitation, piping, drips, valves, fittings,
taps and side valves, regulators, meters, pumps, compressor stations, station
piping, corrosion control equipment, pipeline markers and other related
equipment) now or hereafter thereto or thereon (hereinafter referred to as the
“Pipeline Facilities”) to the extent the same may be useful or necessary for the
transportation of oil (including without limitation natural crude oil or
petroleum and other hydrocarbons, regardless of gravity, which are produced at
the well in liquid form by ordinary production methods), gas (including without
limitation all natural gas whether hydrocarbon or non-hydrocarbon or any
combination or mixture thereof, including hydrocarbons, hydrogen sulfide,
helium, carbon dioxide, nitrogen, hydrogen and casing head gas and coalbed
methane gas, including without limitation coal seam gas, coalbed gas, methane
gas, gob gas, occluded gas and other naturally occurring gases in or associated
with any coal seam and gas originated or produced from any coal seam), gasoline,
and other associated hydrocarbons and their constituent elements (the
“Hydrocarbons”) produced from the area described on Schedule “E” attached hereto
(the “AMI”) or, if commingled with such Hydrocarbons produced from the AMI,
produced from any other area in the State of Kentucky or Commonwealth of
Virginia (“Off-AMI Hydrocarbons”), in each case through such Pipeline Facilities
on, over, across, under and through the land described in Schedule “B” attached
hereto (hereinafter referred to as the “Easement Premises”); provided, however,
that the requirement that Off-AMI Hydrocarbons be commingled with Hydrocarbons
produced from the AMI shall not apply to those portions of the Pipeline
Facilities that consist of the Nora-T Pipeline described on Schedule G hereto
(the “Nora-T Pipeline”); and

 

(b) The nonexclusive right of ingress and egress over and across the Easement
Premises to construct, operate, inspect, maintain, repair, replace, alter,
improve and remove the Pipeline Facilities as provided herein insofar as such
ingress and egress does not unreasonably interfere with the operations of
Grantor and the rights of lessee(s) under the Lease or others in and to the
Easement Premises or the rights of abutting property owners. Grantee shall have
the right to maintain the Pipeline Facilities below or above ground.

 

Section 1.2           Conditions.  The Easement is granted and accepted for the
following purposes and upon and subject to the following conditions:

 

(a) Grantor reserves the right to fully use and enjoy the Easement Premises in
any manner; provided that any such use and enjoyment shall not unreasonably
prevent or interfere with the Easement or the exercise by Grantee of its rights
hereunder.

 

(b) During operation, construction, inspection, maintenance, repair,
replacement, alteration, improvement or removal of the Pipeline Facilities by
Grantee within the Easement Premises, Grantee shall comply in all material
respects with all applicable federal, state and local laws and regulations. In
emergency situations for the protection of life or property, each Party may
access the Easement Premises as needed without prior approval of the other
Party, but notification to the oilier Party’s designated representative shall be
made as soon as practical for safety and insurance purposes.

 

2

--------------------------------------------------------------------------------


 

(c) Grantee shall pay all damages which it may cause to fences, pipelines,
roadways, machinery, equipment, structures or otherwise on the Easement
Premises, by reason of its operating, maintaining, repairing, replacing,
altering, improving or removing the Pipeline Facilities.

 

(d) Grantee agrees to indemnify, hold harmless and defend Grantor and the
lessee(s) under the Lease, their subsidiaries, affiliates, successors and
assigns other than Grantee (and their respective directors, officers, employees,
agents and representatives) from and against any and all claims, causes of
action, liability, loss, damage or expense of every kind and nature, including,
but not limited to, claims based on theories of strict liability, and including,
but not limited to, reasonable legal, investigation and expert fees, expenses
and reasonable related charges, insofar as related to any operations or
activities of Grantee after the date hereof on the Easement Premises or the
enjoyment or exercise by Grantee of any rights granted or reserved herein,
including, but not limited to, the construction, operation, inspection,
maintenance, repair, replacement, alteration, improvement, removal, use or
existence of the pipelines and facilities on the Easement Premises, save and
except such portion or part of the same that are proximately caused by
negligence, gross negligence, willful misconduct, or breach of the covenants and
agreements hereunder by Grantor (or its directors, officers, employees, agents
or representatives).

 

(e) With respect to each pipeline covered hereby, Grantee’s Easement shall be
twenty-five (25) feet on either side of each such pipeline and such additional
area as may be necessary for maintenance and repairs in proximity to the
Pipeline Facilities.

 

(f) This Easement is expressly subject to and conditioned upon all documents of
record affecting the Easement Premises and binding upon Grantor.

 

(g) The rights granted to Grantee under Section l.1(a) to construct and place
additional Pipeline Facilities over, across, under and through the Easement
Premises shall terminate effective as of the date of the termination of the
Lease (the “Termination Date”); provided, however, that this Section 1.2(g)
shall not affect any of Grantee’s rights or obligations hereunder with respect
to those Pipeline Facilities existing upon the Easement Premises as of such
Termination Date.

 

Section 1.3           Exceptions and Reservations.  There is expressly RESERVED
and EXCEPTED herefrom:

 

(a) All those rights and interests reserved by the grantors in the Pine Mountain
Deeds.

 

(b) The mineral and other interests in those lands covered by the agreements and
conveyances listed on Schedule “C” attached hereto.

 

(c) Those leases identified on Schedule “D” attached hereto.

 

3

--------------------------------------------------------------------------------


 

Section 1.4           Covenant.  The Parties acknowledge that the Pipeline
Facilities are being constructed and used for the transportation of certain gas
and other Hydrocarbons of Grantor and/or the lessee(s) under the Lease and their
respective subsidiaries, affiliates, successors and assigns in accordance with
the priorities set forth in Section 2.12 of that certain Amended and Restated
Limited Liability Company Agreement of even date herewith among Equitable
Gathering Equity, LLC, Grantor and Grantee, as the same may be amended from time
to time.

 

Section 1.5           No Warranty.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, GRANTOR MAKES NO WARRANTY, EXPRESS OR IMPLIED, AND GRANTOR HEREBY
DISCLAIMS ANY SUCH WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION, ANY WARRANTIES OF TITLE, CONDITION, MERCHANTABILITY OR FITNESS FOR
ANY PURPOSE, OR THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE EASEMENT
PREMISES.

 

Section 1.6           Notice Obligations.  In connection with Grantee’s exercise
of its nonexclusive rights hereunder, to the extent that Grantor is required to
do so under the Pine Mountain Deeds and/or the instruments described in Schedule
“F” attached hereto (the “Coal Deeds”), Grantee shall give the other estate
owners on the Easement Premises notice regarding the location and construction
of Pipeline Facilities consistent with the obligations of Grantor under the Pine
Mountain Deeds and/or the Coal Deeds. Grantee shall promptly provide a copy of
any such notice to Grantor. If either Grantor or Grantee receives notice from
any other party to the Pine Mountain Deeds and/or the Coal Deeds in connection
with or relating to the Pipeline Facilities, such receiving party shall promptly
provide a copy of such notice to the other party. If any such notice received by
either party requires any approval or consent relating to the Pipeline
Facilities, then Grantor shall retain the rights to respond to such request for
approval or consent. Grantor shall promptly provide to Grantee a copy of any
response by Grantor to such request for approval or consent.

 

ARTICLE 2
MISCELLANEOUS

 

Section 2.1           Governing Law.  This Agreement and the legal relations
between the Parties shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without regard to principles of conflicts
of laws that would direct the application of the laws of another jurisdiction.
Each of the Parties agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in the Federal Court for the
Western District of Virginia (the “Chosen Court”) and, solely in connection with
claims arising under this Agreement or the transactions contemplated hereby,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Court, and (iii) waives any objection that the chosen Court is an
inconvenient forum or does not have jurisdiction over it. The foregoing consents
to jurisdiction and service of process shall not constitute general consents to
service of process for any purpose except as provided herein and shall not be
deemed to confer rights on any person or entity other than the Parties.

 

4

--------------------------------------------------------------------------------


 

Section 2.2           Notices.  All notices, requests, demands, directions and
other communications hereunder shall be in writing and shall be given by one
Party to the other Party by personal delivery, recognized courier service or
facsimile communication addressed as set forth below or to such other address,
individual or facsimile telephone number as may be designated by notice given by
one Party to the other Party.

 

 

If to Grantor:

225 North Shore Drive

 

 

Pittsburgh, Pennsylvania 15212

 

 

Attention: Corporate Secretary

 

 

Telephone: (412)553-5700

 

 

Telecopy: (412)553-7781

 

 

 

 

If to Grantee:

777 Main Street, Suite 800

 

 

Fort Worth, Texas 76102

 

 

Attention: Chad Stephens

 

 

Telephone: (810) 817-1929

 

 

Telecopy: (810) 817-1990

 

 

 

 

With a copy to:

125 State Route 43

 

 

P.O. Box 550

 

 

Hartville, OH 44632

 

 

Attention: Jeffery A. Bynum

 

 

Telephone: (330) 877-6747

 

 

Telecopy: (330) 877-1629

 

Any notice, request, demand, direction or other communication given by personal
delivery or recognized courier service shall be conclusively deemed to have been
given on the day of actual delivery thereof and, if given by facsimile
communication, on the day of transmittal thereof if given during the normal
business hours of the recipient and on the next day during which such normal
business hours occur if not given during such hours on any day; provided,
however, that such delivery shall be effective only upon a confirmation
(including automatically-generated confirmations) of receipt thereof. The Party
giving any notice, request, demand, direction or other communication by
facsimile communication shall send the original by personal delivery or
recognized courier service following such facsimile communication.

 

Section 2.3           Assignment.  Grantor may assign, otherwise transfer or
delegate to others all or any part of this Agreement without prior approval of
Grantee. Grantee may not assign, otherwise transfer or delegate to others all or
any part of this Agreement without prior written approval of Grantor, which
approval shall not be unreasonably withheld. Any assignment, transfer or
delegation by Grantee in contravention of this Section 2.3 shall be null and
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.

 

Section 2.4           Entire Agreement.  This Agreement and the Schedules
attached hereto, together with the Purchase Agreement, the exhibits and
schedules attached thereto and

 

5

--------------------------------------------------------------------------------


 

the documents to be executed thereunder or in connection with a condition to the
closing thereof (the “Transaction Documents”), shall constitute the entire
agreement between the Parties pertaining to the subject matter of the
Transaction Documents, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, between the Parties
regarding such subject matter.

 

Section 2.5           Severability.  Upon a determination by a court of
competent jurisdiction that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, then (i) all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect, (ii) the Parties shall negotiate in good faith to modify this Agreement
to give effect to the original economic and legal intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated by the Transaction Documents are fulfilled to the extent possible,
and (iii) if the Parties are unable to agree on such modifications to this
Agreement and the economic or legal substance of the transactions contemplated
by the Transaction Documents is affected in any manner materially adverse to a
Party, then the Transaction Documents shall be interpreted to give effect to the
original economic and legal intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by the
Transaction Documents are fulfilled to the extent possible.

 

Section 2.6           Amendments and Waivers.  No amendment, supplement, waiver
or termination of this Agreement shall be binding unless executed in writing by
each Party. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions (whether or not similar)
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

Section 2.7           Counterparts.  This Agreement may be executed in one or
more counterparts, including facsimile counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Section 2.8           Further Assurances.  Each Party agrees to take such
further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Agreement. It is understood and agreed by the Parties that to
the extent a consent, approval and/or waiver is required for the conveyance of a
particular right, title or interest under the express terms of a lease, deed,
easement, grant, license, permit, agreement, contract, license or other
instrument relating to the Easement, then this Agreement shall not be deemed to
have conveyed said right, title or interest to Grantee, if an actual or
attempted assignment thereof would constitute a breach thereof or default
thereunder resulting in termination thereof, until such required consent,
approval and/or waiver is obtained. The Parties shall cooperate in obtaining any
such required consents, approvals and/or waivers, and for any pending period,
the Parties shall cooperate in any reasonable, permitted arrangement to provide
Grantee with all, or the equivalent of all, of the benefits and privileges
associated with said right, title or interest.

 

6

--------------------------------------------------------------------------------


 

Section 2.9           Recorded Counterparts.  A counterpart original of this
Agreement or an appropriate memorandum hereof shall be filed for record in the
Counties of Buchanan, Dickenson, Wise and Russell, Virginia.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

 

 

GRANTEE:

Nora Gathering, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GRANTOR

Pine Mountain Oil and Gas, Inc.

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

Title: 

 

 

SCHEDULES ATTACHED HERETO:

 

Schedule “A”

Pine Mountain Deeds

Schedule “B”

Easement Premises

Schedule “C”

Agreements and Conveyances With Respect to Excepted Interests

Schedule “D”

Leases

Schedule “E”

AMI

Schedule “F”

Coal Deeds

Schedule “G”

Nora-T Pipeline

 

SIGNATURE PAGE TO EASEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

STATE OF PENNSYLVANIA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF                    

§

 

 

Subscribed, sworn to and acknowledged before me on this          day of
                    , 2007, by                       , to me personally known,
who, being by me duly sworn, did say that he is                        of Nora
Gathering, LLC, and that said instrument was signed on behalf of said
corporation.

 

Given under my hand and seal this          day of                           ,
2007.

 

My Commission Expires:                         

 

 

Notary Public, State of Pennsylvania

 

 

 

 

 

Name (Typed or Printed)

 

 

 

 

 

Notary’s Identification Number

 

 

STATE OF PENNSYLVANIA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF             

§

 

 

Subscribed, sworn to and acknowledged before me on this         day of
                            , by                     , to me personally known,
who, being by me duly sworn, did say that he is                            of
Pine Mountain Oil and Gas, Inc., and that said instrument was signed on behalf
of said corporation.

 

Given under my hand and seal this            day of
                            , 2007.

 

My Commission Expires:                     

 

 

Notary Public, State of Pennsylvania

 

 

 

 

 

Name (Typed or Printed)

 

 

 

 

 

Notary’s Identification Number

 

ACKNOWLEDGEMENT PAGE TO EASEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

Pine Mountain Deeds

 

1

Deed and Assignment dated April 1, 1986 by and between THE PITTSTON COMPANY and
PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the Circuit
Court of Buchanan County, Virginia in Deed Book 320 Page 703.

 

 

2

Deed and Assignment dated April 1, 1986 by and between THE PITTSTON COMPANY and
PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the Circuit
Court of Dickenson County, Virginia in Deed Book 235 Page 92.

 

 

3

Deed and Assignment dated April 1, 1986 by and between THE PITTSTON COMPANY and
PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the Circuit
Court of Russell County, Virginia in Deed Book 341 Page 269.

 

 

4

Deed and Assignment dated April 1, 1986 by and between THE PITTSTON COMPANY and
PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the Circuit
Court of Wise County, Virginia in Deed Book 624 Page 429.

 

 

5

Deed dated July 15, 2003 by and between PYXIS RESOURCES COMPANY and PINE
MOUNTAIN OIL AND GAS., INC. of record in the Clerk’s Office of the Circuit Court
of Buchanan County, Virginia in Deed Book 574 Page 672.

 

 

6

Quitclaim Deed dated July 15, 2003 by and between PYXIS RESOURCES COMPANY,
PARAMONT COAL CORPORATION, MOTIVATION COAL COMPANY AND CLINCHFIELD COAL COMPANY
AND PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the
Circuit Court of Buchanan County Virginia in Deed Book 574 Page 669.

 

 

7

Quitclaim Deed dated July 15, 2003 by and between PYXIS RESOURCES COMPANY,
PARAMONT COAL CORPORATION, MOTIVATION COAL COMPANY AND CLINCHFIELD COAL COMPANY
AND PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the
Circuit Court of Dickenson County Virginia in Deed Book 390 Page 92.

 

 

8

Quitclaim Deed dated July 15, 2003 by and between PYXIS RESOURCES COMPANY,
PARAMONT COAL CORPORATION, MOTIVATION COAL COMPANY AND CLINCHFIELD COAL COMPANY
AND PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the
Circuit Court of Russell County Virginia in Deed Book 589 Page 673.

 

 

9

Quitclaim Deed dated July 15, 2003 by and between PYXIS RESOURCES COMPANY,
PARAMONT COAL CORPORATION, MOTIVATION COAL COMPANY AND CLINCHFIELD COAL COMPANY
AND PINE MOUNTAIN OIL AND GAS, INC. of record in the Clerk’s Office of the
Circuit Court of Wise County Virginia as Instrument No. 200303852.

 

End of Schedule “A”

 

1

--------------------------------------------------------------------------------


 

Schedule “B”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as
Grantor, and Nora Gathering, LLC, as Grantee.

 

Easement Premises

 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 1

 

Clinchfield Coal Co.

 

6/4/1906

 

204.14

 

Ervinton

 

Ayers & Aston

 

Dickenson

 

30

 

147

 

 

T 2

 

Horace Hardaway

 

2/20/1915

 

9.99

 

Ervinton

 

William Adkins

 

Dickenson

 

36

 

8

 

 

T 3

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

45.80

 

Ervinton

 

John Adkins

 

Dickenson

 

30

 

190

 

 

T 4

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

72.00

 

Ervinton

 

John Adkins

 

Dickenson

 

30

 

190

 

 

T 5

 

Marion Amburgey

 

12/20/1915

 

34.98

 

Ervinton

 

Marion Amburgey

 

Dickenson

 

36

 

358

 

 

T 6

 

Clinchfield Coal Co.

 

6/4/1906

 

74.17

 

Ervinton

 

Alcy Blair

 

Dickenson

 

30

 

147

 

 

T 7

 

Clinchfield Coal Co.

 

6/4/1906

 

280.00

 

Ervinton

 

G. M. Blair

 

Dickenson

 

30

 

147

 

 

T 8

 

Clinchfield Coal Co.

 

6/4/1906

 

336.00

 

Ervinton

 

J. W. Ball

 

Dickenson

 

30

 

147

 

 

T 9

 

Clinchfield Coal Co.

 

6/4/1906

 

206.00

 

Ervinton

 

T. J. Ball

 

Dickenson

 

30

 

147

 

 

T 10

 

A. Breeding Heirs

 

3/29/1926

 

15.05

 

Ervinton

 

A. Breeding (W. P. Smith)

 

Dickenson

 

55

 

285

 

 

T 11

 

Pioneer Coal Corp.

 

8/25/1949

 

361.00

 

Ervinton

 

Jessee Bean

 

Dickenson

 

97

 

193

 

 

T 12

 

Rosa Breeding & Husband

 

5/20/1924

 

4.35

 

Ervinton

 

Rosa Breeding

 

Dickenson

 

51

 

516

 

 

T 13

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1206.73

 

Ervinton

 

Samuel Bise

 

Dickenson

 

30

 

190

 

 

T 14

 

Virginia Iron Coal & Coke Co.

 

5/1/1913

 

105.89

 

Ervinton

 

M.A. Buchanan

 

Dickenson

 

36

 

25

 

 

T 15

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

338.36

 

Ervinton

 

W. L. Counts

 

Dickenson

 

30

 

190

 

 

T 16

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

427.66

 

Ervinton

 

W. L. Counts

 

Dickenson

 

30

 

190

 

 

T 17

 

Clinchfield Coal Co.

 

6/4/1906

 

571.14

 

Ervinton

 

David Colley

 

Dickenson

 

30

 

147

 

 

T 18

 

Clinchfield Coal Co.

 

6/4/1906

 

797.88

 

Ervinton

 

J. M. Colley

 

Dickenson

 

30

 

147

 

 

T 19

 

James M. Colley

 

6/7/1920

 

50.00

 

Ervinton

 

J. M. Colley

 

Dickenson

 

45

 

396

 

 

T 20

 

Charles Kinser

 

11/7/1938

 

75.81

 

Ervinton

 

L. M. Carico

 

Dickenson

 

72

 

326

 

 

T 21

 

Clinchfield Coal Co.

 

6/4/1906

 

101.74

 

Ervinton

 

Campbell-Carter

 

Dickenson

 

30

 

147

 

 

T 22

 

Clinchfield Coal Co.

 

6/4/1906

 

60.00

 

Ervinton

 

R. E. Chase

 

Dickenson

 

30

 

147

 

 

T 23

 

Clinchfield Coal Co.

 

6/4/1906

 

69.00

 

Ervinton

 

R. E. Chase

 

Dickenson

 

30

 

147

 

 

T 24

 

Clinchfield Coal Co.

 

6/4/1906

 

51.00

 

Ervinton

 

R. E. Chase

 

Dickenson

 

30

 

147

 

 

T 25

 

Clinchfield Coal Co.

 

6/4/1906

 

65.00

 

Ervinton

 

R. E. Chase

 

Dickenson

 

30

 

147

 

 

1

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 26

 

Clinchfield Coal Co.

 

6/4/1906

 

84.36

 

Ervinton

 

J. B. F. Counts

 

Dickenson

 

30

 

147

 

 

T 27

 

Sandy Ridge Coal Co.

 

11/11/1920

 

15.98

 

Ervinton

 

Chafin, Wright & Turner

 

Dickenson

 

47

 

229

 

 

T 28

 

Clinchfield Coal Co.

 

12/16/1935

 

97.41

 

Ervinton

 

Nellie E. Carico

 

Dickenson

 

68

 

501

 

 

T 29

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

199.00

 

Ervinton

 

George Dyer

 

Dickenson

 

30

 

190

 

 

T 30

 

W. M. Ritter Lumber Co.

 

12/28/1923

 

22.00

 

Ervinton

 

George Dyer

 

Dickenson

 

51

 

322

 

 

T 31

 

Ellen W. Duryea

 

1/10/1914

 

45.00

 

Ervinton

 

E. W. Duryea (Jonathan Stanley)

 

Dickenson

 

33

 

431

 

 

T 32

 

Clinchfield Coal Co.

 

6/4/1906

 

184.21

 

Ervinton

 

N. M. Deel

 

Dickenson

 

30

 

147

 

 

T 33

 

Clinchfield Coal Co.

 

6/4/1906

 

39.45

 

Ervinton

 

N. M. Deel

 

Dickenson

 

30

 

147

 

 

T 34

 

S. P. (Pat) Dingus & Wife

 

2/15/1924

 

6.38

 

Ervinton

 

S. P. (Pat) Dingus

 

Dickenson

 

52

 

169

 

 

T 35

 

R. L. Dingus & Wife

 

7/29/1922

 

1.00

 

Ervinton

 

R. L. Dingus

 

Dickenson

 

48

 

459

 

 

T 36

 

S. P. Dinqus, & Wife

 

7/28/1929

 

0.42

 

Ervinton

 

S. P. Dingus (GEO. ELAM)

 

Dickenson

 

60

 

537

 

 

T 37

 

Sandy Ridge Coal Co.

 

11/12/1920

 

400.00

 

Ervinton

 

R. A. Dingus

 

Dickenson

 

47

 

229

 

 

T 38

 

St. Paul National Bank

 

8/26/1942

 

16.00

 

Ervinton

 

R. W. Dickenson

 

Dickenson

 

79

 

356

 

 

T 39

 

Clinchfield Coal Co.

 

6/4/1906

 

1354.00

 

Ervinton

 

Simpson Dyer’s Heirs

 

Dickenson

 

30

 

147

 

 

T 40

 

Holston Corporation

 

9/10/1920

 

77.06

 

Ervinton

 

R. W. Ervin

 

Dickenson

 

49

 

446

 

 

T 41

 

Virginia Iron Coal & Cake Co.

 

5/1/1913

 

1.98

 

Ervinton

 

J. T. Edwards

 

Dickenson

 

36

 

25

 

 

T 42

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

122.12

 

Ervinton

 

D. L. French

 

Dickenson

 

30

 

190

 

 

T 43

 

Clinchfield Coal Co.

 

6/4/1906

 

22.00

 

Ervinton

 

Emaline French

 

Dickenson

 

30

 

147

 

 

T 44

 

Clinchfield Coal Co.

 

6/4/1906

 

47.79

 

Ervinton

 

D. L. French

 

Dickenson

 

30

 

147

 

 

T 45

 

Sandy Ridge Coal Co.

 

11/12/1920

 

66.75

 

Ervinton

 

H. C. Grizzle

 

Dickenson

 

47

 

229

 

 

T 46

 

Open Fork Lumber Co.

 

12/8/1926

 

8.71

 

Ervinton

 

G. T. Grizzle

 

Dickenson

 

56

 

337-373

 

 

T 47

 

Dawson Coal & Coke Co.

 

6/4/1906

 

666.33

 

Ervinton

 

W. T. Goodloe

 

Dickenson

 

30

 

195

 

 

T 48

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

616.00

 

Ervinton

 

Wm. Green

 

Dickenson

 

30

 

190

 

 

T 49

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

280.00

 

Ervinton

 

Wm. Green

 

Dickenson

 

30

 

190

 

 

T 50

 

Thursey C. Hamon

 

8/26/1940

 

4.30

 

Ervinton

 

Thursey C. Hamon

 

Dickenson

 

75

 

472

 

 

2

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 51

 

Open Fork Lumber Co.

 

12/8/1926

 

30.87

 

Ervinton

 

Sarah E. Hamon

 

Dickenson

 

56

 

337

 

 

T 52

 

B. H. Hamon

 

8/26/1940

 

25.38

 

Ervinton

 

B. H. Hamon

 

Dickenson

 

75

 

468

 

 

T 53

 

Open Fork Lumber Co.

 

12/8/1926

 

39.33

 

Ervinton

 

Margaret Hughes

 

Dickenson

 

56

 

337

 

 

T 54

 

Open Fork Lumber Co.

 

12/8/1926

 

18.73

 

Ervinton

 

W. A. Holbrook

 

Dickenson

 

56

 

337

 

 

T 55

 

Clinchfield Coal Co.

 

12/16/1935

 

24.15

 

Ervinton

 

Mathias Hensley

 

Dickenson

 

68

 

501

 

 

T 56

 

Cranes Nest Coal & Coke Co.

 

9/4/1906

 

96.47

 

Ervinton

 

A. W. Hale

 

Dickenson

 

30

 

190

 

 

T 57

 

Clinchfield Coal Co.

 

6/4/1906

 

49.60

 

Ervinton

 

J. P. Harmon

 

Dickenson

 

30

 

190

 

 

T 58

 

Clinchfield Coal Co.

 

6/4/1906

 

94.25

 

Ervinton

 

J. P. Harmon

 

Dickenson

 

30

 

190

 

 

T 59

 

Clinchfield Coal Co.

 

6/4/1906

 

85.88

 

Ervinton

 

J. P. Harmon

 

Dickenson

 

30

 

190

 

 

T 60

 

Clinchfield Coal Co.

 

10/30/1906

 

461.12

 

Ervinton

 

W. E. Harris

 

Dickenson

 

27

 

186

 

 

T 61

 

G. H. Holbrook & Wife

 

12/28/1921

 

18.00

 

Ervinton

 

G. H. Holbrook

 

Dickenson

 

47

 

545

 

 

T 62

 

G. H. Holbrook & Wife

 

12/28/1921

 

6.47

 

Ervinton

 

G. H. Holbrook

 

Dickenson

 

47

 

545

 

 

T 63

 

Sandy Ridge Coal Co.

 

11/12/1920

 

103.00

 

Ervinton

 

Jno. W. Harmon

 

Dickenson

 

47

 

229

 

 

T 64

 

Sandy Ridge Coal Co.

 

11/12/1920

 

135.00

 

Ervinton

 

Jno. W. Harmon

 

Dickenson

 

47

 

229

 

 

T 65

 

Sandy Ridge Coal Co.

 

11/12/1920

 

37.50

 

Ervinton

 

Jas. W. Hay

 

Dickenson

 

47

 

229

 

 

T 66

 

Virginia Iron Coal & Coke Co.

 

5/1/1913

 

31.22

 

Ervinton

 

Jas. W. Hay

 

Dickenson

 

36

 

25

 

 

T 67

 

Sandy Ridge Coal Co.

 

11/12/1920

 

60.79

 

Ervinton

 

Jno. W. Hay

 

Dickenson

 

47

 

229

 

 

T 68

 

Huston J. Kiser & Wife

 

12/15/1923

 

3.72

 

Ervinton

 

Huston Kiser

 

Dickenson

 

52

 

61-62

 

 

T 69

 

M. A. Kiser & Wife

 

4/10/1923

 

6.07

 

Ervinton

 

M. A. Kiser

 

Dickenson

 

67

 

395

 

 

T 70

 

Clinchfield Coal Co.

 

6/4/1906

 

1488.00

 

Ervinton

 

J. M. Kiser

 

Dickenson & Russel

 

30

 

147

 

 

T 71

 

Clinchfield Coal Co.

 

6/4/1906

 

70.00

 

Ervinton

 

Louvicy Kiser

 

Dickenson

 

30

 

147

 

 

T 72

 

K. W. Crabtree & Wife

 

5/11/1953

 

31.95

 

Ervinton

 

W. & R. L. Deel

 

Dickenson

 

106

 

114

 

 

T 73

 

H. Hardaway

 

7/29/1912

 

26.27

 

Ervinton

 

A. H. Kiser

 

Dickenson

 

35

 

260

 

 

T 74

 

Clinchfield Coal Co.

 

6/4/1906

 

539.53

 

Ervinton

 

E. M. Kiser

 

Dickenson

 

30

 

147

 

 

T 75

 

Clinchfield Coal Co.

 

6/4/1906

 

1372.48

 

Ervinton

 

Joseph Kelly

 

Dickenson

 

30

 

147

 

 

T 76

 

Clinchfield Coal Co.

 

6/4/1906

 

142.89

 

Ervinton

 

F. P. Kelly

 

Dickenson

 

30

 

147

 

 

T 77

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

150.00

 

Ervinton

 

Abednego Kiser

 

Dickenson

 

30

 

190

 

 

T 78

 

Lewis Kiser

 

7/5/1933

 

22.50

 

Ervinton

 

J. P. Laforce

 

Dickenson

 

64

 

558

 

 

T 79

 

J. M. & J. W. Harman, H. C. Robst

 

11/8/1917

 

22.50

 

Ervinton

 

J. P. Laforce

 

Dickenson

 

42

 

445

 

 

3

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 80

 

Clinchfield Coal Co.

 

6/4/1906

 

95.30

 

Ervinton

 

H. W. Lambert

 

Dickenson

 

30

 

147

 

 

T 81

 

Clinchfield Coal Co.

 

6/4/1906

 

163.12

 

Ervinton

 

E. J. Long

 

Dickenson

 

30

 

147

 

 

T 82

 

Clinchfield Coal Co.

 

6/4/1906

 

394.56

 

Ervinton

 

Jessee Lee

 

Dickenson

 

30

 

147

 

 

T 83

 

Dawson Coal & Coke Co.

 

6/4/1906

 

40.73

 

Ervinton

 

G. O. Lee

 

Dickenson

 

30

 

195

 

 

T 84

 

Sandy Ridge Coal Co.

 

11/12/1920

 

37.94

 

Ervinton

 

A. H. Moore

 

Dickenson

 

47

 

229

 

 

T 85

 

Sandy Ridge Coal Co.

 

11/12/1920

 

33.00

 

Ervinton

 

Sarah T. McCoy

 

Dickenson

 

47

 

229

 

 

T 86

 

Sandy Ridge Coal Co.

 

11/12/1920

 

5.51

 

Ervinton

 

H. H. Minton

 

Dickenson

 

47

 

229

 

 

T 87

 

Wiley McCoy

 

1/2/1923

 

21.34

 

Ervinton

 

Wiley McCoy

 

Dickenson

 

49

 

320

 

 

T 88

 

James McCoy

 

1/2/1923

 

7.25

 

Ervinton

 

James McCoy

 

Dickenson

 

49

 

319

 

 

T 89

 

Charles Kinser

 

6/2/1937

 

56.64

 

Ervinton

 

R. H. McCoy

 

Dickenson

 

69

 

545

 

 

T 90

 

William McCoy’s Heirs

 

1/2/1923

 

16.98

 

Ervinton

 

William McCoy’s Heirs (correct copy)

 

Dickenson

 

49

 

322

 

 

T 91

 

Open Fork Lumber Co.

 

12/8/1926

 

43.61

 

Ervinton

 

Lucy A. McReynolds

 

Dickenson

 

56

 

337

 

 

T 92

 

A. J. McCoy

 

3/28/1930

 

19.80

 

Ervinton

 

A. J. McCoy

 

Dickenson

 

61

 

220

 

 

T 93

 

Open Fork Lumber Co.

 

12/8/1926

 

71.27

 

Ervinton

 

John M. McCoy

 

Dickenson

 

56

 

337

 

 

T 94

 

C. E. Meade Heirs

 

8/20/1951

 

23.26

 

Ervinton

 

Meade & Smith

 

Dickenson

 

103

 

245

 

 

T 95

 

Sandy Ridge Coal Co.

 

11/12/1920

 

72.50

 

Ervinton

 

John F. McCoy

 

Dickenson

 

47

 

229

 

 

T 96

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

130.54

 

Ervinton

 

Marion McCoy

 

Dickenson

 

30

 

190

 

 

T 97

 

Dawson Coal & Coke Co.

 

6/4/1906

 

61.63

 

Ervinton

 

Joshua Mullins

 

Dickenson

 

30

 

195

 

 

T 98

 

Open Fork Lumber Co.

 

12/8/1926

 

2.02

 

Ervinton

 

B. F. Meece

 

Dickenson

 

56

 

337-373

 

 

T 99

 

Open Fork Lumber Co.

 

12/8/1926

 

0.48

 

Ervinton

 

B. F. Meece

 

Dickenson

 

56

 

337-373

 

 

T 100

 

Sandy Ridge Coal Co.

 

11/12/1920

 

5.15

 

Ervinton

 

B. F. Meece

 

Dickenson

 

47

 

339

 

 

T 101

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

951.73

 

Ervinton

 

Joshua Pressley

 

Dickenson

 

30

 

190

 

 

T 102

 

Dawson Coal & Coke Co.

 

6/4/1906

 

122.00

 

Ervinton

 

W.W. Pressley

 

Dickenson

 

30

 

195

 

 

T 103

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

60.24

 

Ervinton

 

John Page

 

Dickenson

 

30

 

190

 

 

T 104

 

Clinchfield Coal Co.

 

6/4/1906

 

76.96

 

Ervinton

 

R. J. Phillips

 

Dickenson

 

30

 

147

 

 

T 105

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

175.32

 

Ervinton

 

Laban Phillips

 

Dickenson

 

30

 

190

 

 

T 106

 

Russell Powers & Wife

 

8/2/1928

 

20.27

 

Ervinton

 

Russell Powers

 

Dickenson

 

59

 

2

 

 

4

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 107

 

Clinchfield Coal Co.

 

6/4/1906

 

30.00

 

Ervinton

 

C. C. Puckett

 

Dickenson

 

30

 

147

 

 

T 108

 

A. R. Austin & Wife

 

8/17/1920

 

61.00

 

Ervinton

 

F. H. Parkis

 

Dickenson

 

45

 

552

 

 

T 109

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

200.00

 

Ervinton

 

Peter Reedy

 

Dickenson

 

30

 

190

 

 

T 110

 

Clinchfield Coal Co.

 

6/4/1906

 

310.55

 

Ervinton

 

Peter Reedy (Shoffner)

 

Dickenson

 

30

 

147

 

 

T 111

 

Clinchfield Coal Co.

 

6/4/1906

 

143.34

 

Ervinton

 

W. J. Ring (W. A. Stanley)

 

Dickenson

 

30

 

147

 

 

T 112

 

Clinchfield Coal Co.

 

6/4/1906

 

101.08

 

Ervinton

 

J. G. Keer (W. A. Stanley)

 

Dickenson

 

30

 

147

 

 

T 113

 

Clinchfield Coal Co.

 

6/4/1906

 

58.00

 

Ervinton

 

J. T. Ramey (Shoffner)

 

Dickenson

 

30

 

147

 

 

T 114

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

124.04

 

Ervinton

 

Linville Reedy

 

Dickenson

 

30

 

190

 

 

T 115

 

J. T. Wilder

 

5/18/1910

 

1303.00

 

Ervinton

 

Rainwater Ramsey

 

Dickenson

 

31

 

223

 

 

T 116

 

Clinchfield Coal Co.

 

614/1906

 

710.00

 

Ervinton

 

Rainwater Ramsey (Bronson)

 

Dickenson

 

30

 

147

 

 

T 117

 

Sandy Ridge Coal Co.

 

11/12/1920

 

1321.75

 

Ervinton

 

John S. Rose

 

Dickenson

 

47

 

229

 

 

T 118

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

116.77

 

Ervinton

 

Sam W. Rose (Wilson Rose)

 

Dickenson

 

30

 

190

 

 

T 119

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

150.00

 

Ervinton

 

Wilson Rose

 

Dickenson

 

30

 

190

 

 

T 120

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

29.00

 

Ervinton

 

Wilson Rose (Fee)

 

Dickenson

 

30

 

190

 

 

T 121

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1330.00

 

Ervinton

 

Wilson Rose

 

Dickenson

 

30

 

190

 

 

T 122

 

Clinchfield Coal Co.

 

6/4/1906

 

69.42

 

Ervinton

 

Robin Rose, Heirs

 

Dickenson

 

30

 

147

 

 

T 123

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

70.98

 

Ervinton

 

S. G. Rose

 

Dickenson

 

30

 

190

 

 

T 124

 

H. Hardaway

 

7/29/1912

 

35.58

 

Ervinton

 

Jude Rasnake

 

Dickenson

 

35

 

260

 

 

T 125

 

Lillian Rasnake & Husband

 

8/8/1907

 

67.04

 

Ervinton

 

Lillian Rasnake

 

Dickenson

 

38

 

451

 

 

T 126

 

Open Fork Lumber Co.

 

12/8/1926

 

12.30

 

Ervinton

 

Phoebe Rasnick (Elijah)

 

Dickenson

 

56

 

337-373

 

 

5

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 127

 

Clinchfield Coal Co.

 

6/4/1906

 

262.25

 

Ervinton

 

S. H. Richardson

 

Dickenson

 

30

 

147

 

 

T 128

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

107.77

 

Ervinton

 

Rainwater Ramsey

 

Dickenson

 

30

 

190

 

 

T 129

 

Clinchfield Coal Co.

 

6/4/1906

 

641.00

 

Ervinton

 

Jasper Sutherland

 

Dickenson

 

30

 

147

 

 

T 130

 

Clinchfield Coal Co.

 

6/4/1906

 

193.47

 

Ervinton

 

Larkin Stanley

 

Dickenson

 

30

 

147

 

 

T 131

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

312.02

 

Ervinton

 

Larkin Stanley

 

Dickenson

 

30

 

190

 

 

T 132

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

129.00

 

Ervinton

 

Levi Stanley

 

Dickenson

 

30

 

190

 

 

T 133

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

185.53

 

Ervinton

 

Jonathan Stanley

 

Dickenson

 

30

 

190

 

 

T 134

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

635.72

 

Ervinton

 

Lovell Stanley

 

Dickenson

 

30

 

190

 

 

T 135

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

64.44

 

Ervinton

 

Lovell Stanley

 

Dickenson

 

30

 

190

 

 

T 136

 

Dawson Coal & Coke Co.

 

6/4/1906

 

60.26

 

Ervinton

 

A. A. Skeen

 

Dickenson

 

30

 

1190

 

 

T 140

 

H. Hardaway

 

1/25/1911

 

31.77

 

Ervinton

 

C. C. Smith

 

Dickenson

 

48

 

191

 

 

T 141

 

Flourney Smith & Wife

 

11/30/1916

 

29.00

 

Ervinton

 

H. D. Smith

 

Dickenson

 

39

 

81

 

 

T 144

 

Dawson Coal & Coke Co.

 

6/4/1906

 

79.01

 

Ervinton

 

D. E. Smith

 

Dickenson

 

30

 

195

 

 

T 145

 

Sandy Ridge Coal Co.

 

11/12/1920

 

789.42

 

Ervinton

 

David Smith

 

Dickenson

 

47

 

229

 

 

T 146

 

Clinchfield Coal Co.

 

5/6/1915

 

40.00

 

Ervinton

 

Elexious Smith

 

Dickenson

 

38

 

75

 

 

T 151

 

Dawson Coal & Coke Co.

 

6/4/1906

 

152.68

 

Ervinton

 

D. E. Smith

 

Dickenson

 

30

 

195

 

 

T 152

 

Dawson Coal & Coke Co.

 

6/4/1906

 

113.42

 

Ervinton

 

James W. Smith

 

Dickenson

 

30

 

195

 

 

T 153

 

Dawson Coal & Coke Co.

 

6/4/1906

 

6.52

 

Ervinton

 

D. E. Smith

 

Dickenson

 

30

 

195

 

 

T 154

 

Dawson Coal & Coke Co.

 

6/4/1906

 

60.22

 

Ervinton

 

A. A. Skeen

 

Dickenson

 

30

 

195

 

 

T 155

 

Clinchfield Coal Co.

 

6/4/1906

 

42.96

 

Ervinton

 

A. A. Skeen

 

Dickenson

 

30

 

147

 

 

T 156

 

Clinchfield Coal Co.

 

6/4/1906

 

218.00

 

Ervinton

 

Joseph Silcox

 

Dickenson

 

30

 

147

 

 

T 157

 

Clinchfield Coal Co.

 

6/4/1906

 

210.21

 

Ervinton

 

Joseph Silcox

 

Dickenson

 

30

 

147

 

 

T 158

 

Sarah A. Sutherland & Husband

 

6/25/1907

 

30.00

 

Ervinton

 

Sarah A. Sutherland

 

Dickenson

 

28

 

364

 

 

T 161

 

Open Fork Lumber Co.

 

12/8/1926

 

2.04

 

Ervinton

 

Ida J. Smith

 

Dickenson

 

56

 

337-373

 

 

T 163

 

Open Fork Lumber Co.

 

12/8/1926

 

10.83

 

Ervinton

 

M. T. Smith

 

Dickenson

 

56

 

337-373

 

 

T 166

 

A. P. Skeen

 

1/2/1923

 

18.27

 

Ervinton

 

A. P. Skeen

 

Dickenson

 

49

 

324

 

 

T 167

 

A. P. Skeen

 

2/12/1942

 

24.68

 

Ervinton

 

A. P. Skeen

 

Dickenson

 

78

 

527

 

 

T 168

 

Charles Kinser

 

6/2/1937

 

24.68

 

Ervinton

 

Tennessee Skeen

 

Dickenson

 

69

 

545

 

 

T 169

 

Morgan T. Smith

 

8/20/1951

 

23.25

 

Ervinton

 

Smith & Meade

 

Dickenson

 

103

 

176

 

 

6

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 171

 

Dawson Coal & Coke Co.

 

6/4/1906

 

233.85

 

Ervinton

 

Jas. W. Smith et als (Goodloe)

 

Dickenson

 

30

 

195

 

 

T 172

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

110.00

 

Ervinton

 

Elexious Smith

 

Dickenson

 

30

 

190

 

 

T 173

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

228.00

 

Ervinton

 

Squire Smith

 

Dickenson

 

30

 

190

 

 

T 174

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

80.44

 

Ervinton

 

Squire Smith

 

Dickenson

 

30

 

190

 

 

T 175

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

119.47

 

Ervinton

 

Squire Smith

 

Dickenson

 

30

 

190

 

 

T 176

 

Clinchfield Coal Co.

 

6/4/1906

 

121.77

 

Ervinton

 

Noah Smith

 

Dickenson

 

30

 

190

 

 

T 177

 

Dawson Coal & Coke Co.

 

6/4/1906

 

154.07

 

Ervinton

 

J. F. Smith

 

Dickenson

 

30

 

195

 

 

T 178

 

Vadna Salyer

 

5/7/1941

 

29.44

 

Ervinton

 

Vadna Salyer

 

Dickenson

 

77

 

432

 

 

T 179

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

231.00

 

Ervinton

 

G. W. Smith

 

Dickenson

 

30

 

190

 

 

T 180

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

155.56

 

Ervinton

 

W. R. Stallard

 

Dickenson

 

30

 

190

 

 

T 181

 

Dawson Coal & Coke Co.

 

6/4/1906

 

83.45

 

Ervinton

 

F. P. Smith

 

Dickenson

 

30

 

195

 

 

T 182

 

Dawson Coal & Coke Co.

 

6/4/1906

 

42.17

 

Ervinton

 

Elexious Smith

 

Dickenson

 

30

 

195

 

 

T 183

 

Dawson Coal & Coke Co.

 

6/4/1906

 

53.19

 

Ervinton

 

D. W. V. Smith

 

Dickenson

 

30

 

195

 

 

T 184

 

Clinchfield Coal Co.

 

6/4/1906

 

6.23

 

Ervinton

 

J. F. Smith

 

Dickenson

 

30

 

147

 

 

T 185

 

Clinchfield Coal Co.

 

6/4/1906

 

292.00

 

Ervinton

 

Elexious Smith

 

Dickenson

 

30

 

147

 

 

T 186

 

Dawson Coal & Coke Co.

 

6/4/1906

 

327.39

 

Ervinton

 

Noah A. Skeen

 

Dickenson

 

30

 

195

 

 

T 187

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

57.41

 

Ervinton

 

G. W. Smith

 

Dickenson

 

30

 

190

 

 

T 188

 

Dawson Coal & Coke Co.

 

6/4/1906

 

83.64

 

Ervinton

 

M. A. Skeen

 

Dickenson

 

30

 

195

 

 

T 189

 

Clinchfield Coal Co.

 

6/4/1906

 

152.06

 

Ervinton

 

W. W. Pressley-A. M. Phipps

 

Dickenson

 

30

 

147

 

 

T 190

 

C. R. McCoy, spl. Comm.

 

7/2/1930

 

23.03

 

Ervinton

 

L. A. Turner

 

Dickenson

 

61

 

382

 

 

T 191

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

189.95

 

Ervinton

 

D. H. Vance

 

Dickenson

 

30

 

190

 

 

T 192

 

Clinchfield Coal Co.

 

6/4/1906

 

57.00

 

Ervinton

 

Floyd Viars

 

Dickenson

 

30

 

147

 

 

T 193

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

3215.00

 

Ervinton

 

Jessee Wampler

 

Dickenson

 

94

 

463

 

 

T 194

 

Clinchfield Coal Co.

 

6/4/1906

 

77.14

 

Ervinton

 

W. R. Wampler

 

Dickenson

 

44

 

152

 

 

TL 195

 

W. H. P. Baker (Formerly M. R. Duffy)

 

6/15/1952

 

346.46

 

Ervinton

 

R. B. Bise

 

Dickenson

 

104

 

529

 

 

7

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

TL 196

 

T. B. Bise

 

6/30/1952

 

130.00

 

Ervinton

 

Samuel Edwards

 

Dickenson

 

104

 

531

 

 

TL 197

 

Luther A. Carico & Edna Carico

 

7/22/1952

 

5.50

 

Ervinton

 

Samuel Carico

 

Dickenson

 

105

 

327

 

 

TL 198

 

Virgie Carico

 

7/1/1952

 

5.50

 

Ervinton

 

Samuel Carico

 

Dickenson

 

104

 

533

 

 

TL 199

 

Fletcher Childress & Wife

 

4/26/1949

 

26.50

 

Ervinton

 

Noah Smith

 

Dickenson

 

96

 

39

 

 

TL 200

 

Emma Carico Crabtree & Husband

 

7/19/1952

 

5.50

 

Ervinton

 

Samuel Carico

 

Dickenson

 

105

 

25

 

 

TL 201

 

D. A. Deel & Wife

 

7/3/1952

 

184.00

 

Ervinton

 

J. W. Carico

 

Dickenson

 

104

 

537

 

 

TL 202

 

Pearl Carico Edwards (Widow)

 

7/1/1952

 

22.00

 

Ervinton

 

Samuel Carico

 

Dickenson

 

104

 

535

 

 

TL 202

 

Nancy Carico Ellington, Basil A. Carico, Tony M. Carico, Wm. P. Carico, Ruth
Carico Grizzle & Husband, Hazel Carico Bond & Husband

 

7/28/1952

 

23.25

 

Ervinton

 

Samuel Carico

 

Dickenson

 

105

 

247

 

 

TL 203

 

Bettie Yates Hamilton & Husband

 

4/26/1949

 

29.13

 

Ervinton

 

Noah Smith

 

Dickenson

 

96

 

43

 

 

TL 204

 

Ocie B. Hayes & Husband

 

6/4/1952

 

34.00

 

Ervinton

 

A. W. Hale

 

Dickenson

 

104

 

433

 

 

TL 205

 

Clinton Hillman, John Hillman & Wife, Mazilpha H. Edwards & Husband, Etta H
Pierce & Husband, Maude H. Justice & Husband, Vassie H. Angel Husband, Alyce H.
Archibald & Husband, Dorothy M. Greenwood & Husband, Carden A. Hillman & Wife

 

7/15/1952

 

44.00

 

Ervinton

 

J. W. Carico

 

Dickenson

 

105

 

135

 

 

TL 206

 

Hillman & Wife

 

7/15/1952

 

44.00

 

Ervinton

 

J. W. Carrico

 

Dickenson

 

105

 

135

 

 

TL 207

 

Lillie McClain (Widow)

 

5/3/1949

 

43.00

 

Ervinton

 

Noah Smith

 

Dickenson

 

96

 

65

 

 

TL 208

 

Finis E. McCoy & Wife

 

6/4/1952

 

94.97

 

Ervinton

 

A. W. Hale

 

Dickenson

 

104

 

435

 

 

TL 209

 

W. E. McCoy & Wife

 

6/4/1952

 

35.00

 

Ervinton

 

A. W. Hale

 

Dickenson

 

104

 

437

 

 

TL 210

 

Sammel S. Meade & Wife

 

7/8/1952

 

15.00

 

Ervinton

 

Jas. T. Edwards

 

Dickenson

 

104

 

543

 

 

TL 211

 

New York Mining & Manufacturing Company

 

3/30/1950

 

578.75

 

Ervinton

 

Peter Smith

 

Dickenson

 

 

 

 

 

 

TL 212

 

J. D. Nicewonder & Wife

 

4/26/1949

 

16.00

 

Ervinton

 

Noah Smith

 

Dickenson

 

96

 

41

 

 

TL 213

 

Norma Carico Odle & Husband

 

9/5/1952

 

5.50

 

Ervinton

 

Samuel Carico

 

Dickenson

 

105

 

129

 

 

8

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 258

 

Clinchfield Coal Co.

 

6/4/1906

 

453.57

 

Sand Lick

 

T. K. Colley (3 Tracts)

 

Dickenson

 

30

 

147

 

 

T 259

 

Clinchfield Coal Co.

 

6/4/1906

 

163.09

 

Sand Lick

 

Goulsby Counts (FEE)

 

Dickenson

 

30

 

147

 

 

T 260

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

151.77

 

Sand Lick

 

John I. Cochran

 

Dickenson

 

30

 

190

 

 

T 261

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1500.00

 

Sand Lick

 

E. S. Counts

 

Dickenson

 

30

 

190

 

 

T 262

 

Clinchfield Coal Co.

 

6/4/1906

 

75.66

 

Sand Lick

 

E. T. Cochran

 

Dickenson

 

30

 

147

 

 

T 263

 

Clinchfield Coal Co.

 

6/4/1906

 

123.00

 

Sand Lick

 

A. H. Compton

 

Dickenson

 

30

 

147

 

 

T 264

 

Clinchfield Coal Co.

 

6/4/1906

 

107.00

 

Sand Lick

 

Wm. J. Compton

 

Dickenson

 

30

 

147

 

 

T 265

 

Susan D. Counts & Husband

 

10/9/1922

 

51.44

 

Sand Lick

 

Susan D. Counts

 

Dickenson

 

49

 

130

 

 

T 266

 

Clinchfield Coal Co.

 

6/4/1906

 

674.29

 

Sand Lick

 

Campbell-Carter

 

Dickenson

 

30

 

147

 

 

T 267

 

Ellen W. Duryea

 

1/10/1914

 

154.00

 

Sand Lick

 

E. W. Duryea

 

Dickenson

 

33

 

431

 

 

T 268

 

Clinchfield Coal Co.

 

6/4/1906

 

280.15

 

Sand Lick

 

A. Floyd Deal (2 Tracts)

 

Dickenson & Buchannan

 

30

 

147

 

 

T 269

 

Clinchfield Coal Co.

 

6/4/1906

 

192.87

 

Sand Lick

 

Richard Deal

 

Dickenson

 

30

 

147

 

 

T 270

 

Clinchfield Coal Co.

 

6/4/1906

 

47.09

 

Sand Lick

 

Richard Deal

 

Dickenson

 

30

 

147

 

 

T 271

 

Clinchfield Coal Co.

 

6/4/1906

 

108.43

 

Sand Lick

 

R. Deal & Owens (FEE)

 

Dickenson

 

30

 

147

 

 

T 272

 

Clinchfield Coal Co.

 

6/4/1906

 

248.00

 

Sand Lick

 

Lemuel Duty

 

Dickenson & Buchannan

 

30

 

147

 

 

T 273

 

Clinchfield Coal Co.

 

6/4/1906

 

378.00

 

Sand Lick

 

Joel F. Duty

 

Dickenson & Buchannan

 

30

 

147

 

 

T 274

 

Clinchfield Coal Co.

 

6/4/1906

 

203.00

 

Sand Lick

 

Frederick Deel

 

Dickenson & Buchannan

 

30

 

147

 

 

T 275

 

Clinchfield Coal Co.

 

6/4/1906

 

158.00

 

Sand Lick

 

Silas Deel

 

Dickenson

 

30

 

147

 

 

T 276

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

111.79

 

Sand Lick

 

Davis A. Deel

 

Dickenson

 

30

 

190

 

 

T277

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

449.84

 

Sand Lick

 

D. C. Davis

 

Dickenson

 

30

 

190

 

 

T 278

 

E. W. & H. E. Duryea

 

5/10/1915

 

60.61

 

Sand Lick

 

Ellen W. Duryea

 

Dickenson

 

36

 

130

 

 

T 279

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

158.00

 

Sand Lick

 

B. H. Edwards

 

Dickenson

 

30

 

190

 

 

T 280

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

99.90

 

Sand Lick

 

B. H. Edwards

 

Dickenson

 

30

 

190

 

 

T 281

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

81.06

 

Sand Lick

 

J. T. Edwards

 

Dickenson

 

30

 

190

 

 

11

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 282

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

204.77

 

Sand Lick

 

B. H. Edwards

 

Dickenson

 

30

 

190

 

 

T 283

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

274.37

 

Sand Lick

 

B. H. Edwards

 

Dickenson

 

30

 

190

 

 

T 284

 

Clinchfield Coal Co.

 

6/4/1906

 

33.17

 

Sand Lick

 

Brice H. Edwards

 

Dickenson

 

30

 

147

 

 

T 285

 

Clinchfield Coal Co.

 

6/4/1906

 

306.78

 

Sand Lick

 

A. J. Edwards

 

Dickenson

 

30

 

147

 

 

T 286

 

Clinchfield Coal Co.

 

6/4/1906

 

104.20

 

Sand Lick

 

Sol. Fleming

 

Dickenson

 

30

 

147

 

 

T 287

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

46.15

 

Sand Lick

 

I. B. French

 

Dickenson

 

30

 

190

 

 

T 288

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

47.64

 

Sand Lick

 

John Fuller

 

Dickenson

 

30

 

190

 

 

T 289

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

88.51

 

Sand Lick

 

J. W. Farmer

 

Dickenson

 

30

 

190

 

 

T 290

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

67.69

 

Sand Lick

 

Jacob Fuller (FEE)

 

Dickenson

 

30

 

190

 

 

T 291

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

240.08

 

Sand Lick

 

Thomas Fuller

 

Dickenson

 

30

 

190

 

 

T 292

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

120.48

 

Sand Lick

 

Jonas Fuller

 

Dickenson

 

30

 

190

 

 

T 293

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

79.60

 

Sand Lick

 

Geo. H. Fuller

 

Dickenson

 

30

 

190

 

 

T 294

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

276.96

 

Sand Lick

 

William Fleming (FEE)

 

Dickenson

 

30

 

190

 

 

T 295

 

J. W. Flannigan, Jr. & Wife

 

5/5/1928

 

75.00

 

Sand Lick

 

John W. Flannigan

 

Dickenson

 

58

 

564

 

 

T 296

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

149.36

 

Sand Lick

 

W. F. Grizzle

 

Dickenson

 

30

 

190

 

 

T 297

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

82.47

 

Sand Lick

 

W. F. Grizzle

 

Dickenson

 

30

 

190

 

 

T 298

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

190.73

 

Sand Lick

 

Jesse J. Grizzle

 

Dickenson

 

30

 

190

 

 

T 299

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

139.00

 

Sand Lick

 

Jonas B. Grizzle

 

Dickenson

 

30

 

190

 

 

T 300

 

Clinchfield Coal Co.

 

6/4/1906

 

82.05

 

Sand Lick

 

J. C. Hill

 

Dickenson

 

30

 

147

 

 

T 301

 

Clinchfield Coal Co.

 

6/4/1906

 

93.00

 

Sand Lick

 

J. H. Harrison

 

Dickenson

 

30

 

147

 

 

T 302

 

Clinchfield Coal Co.

 

6/4/1906

 

232.00

 

Sand Lick

 

Phoebe Hay

 

Dickenson

 

30

 

147

 

 

T 303

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

199.61

 

Sand Lick

 

John Hay

 

Dickenson

 

30

 

147

 

 

T 304

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

259.23

 

Sand Lick

 

Clark Harrison (FEE)

 

Dickenson

 

30

 

190

 

 

12

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 305

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

101.02

 

Sand Lick

 

Alex Hackney

 

Dickenson

 

30

 

190

 

T 306

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

64.90

 

Sand Lick

 

Albert Hackney

 

Dickenson

 

30

 

190

 

T 307

 

Clinchfield Coal Co.

 

6/4/1906

 

88.33

 

Sand Lick

 

Geo.W. Hackney

 

Dickenson

 

30

 

147

 

T 308

 

Clinchfield Coal Co.

 

6/4/1906

 

14.97

 

Sand Lick

 

Interstate

 

Dickenson

 

30

 

147

 

T 309

 

Clinchfield Coal Co.

 

6/4/1906

 

246.00

 

Sand Lick

 

Ancil Johnson

 

Dickenson

 

30

 

147

 

T 310

 

Dawson Coal & Coke Co.

 

12/16/1935

 

397.80

 

Sand Lick

 

Eliha Kiser

 

Dickenson & Russel

 

68

 

492

 

T 311

 

Clinchfield Coal Co.

 

6/4/1906

 

1895.00

 

Sand Lick

 

John C. Kiser’s Heirs

 

Dickenson

 

30

 

147

 

T 312

 

Shown as T2- 140 Holston Corporation

 

9/10/1920

 

50.83

 

Sand Lick

 

E. C. Kiser

 

Dickenson

 

49

 

446

 

T 313

 

Clinchfield Coal Co.

 

6/4/1906

 

1874.41

 

Sand Lick

 

John Kiser Heirs

 

Dickenson

 

30

 

147

 

T 314

 

Clinchfield Coal Co.

 

6/4/1906

 

83.32

 

Sand Lick

 

Chris. Kiser

 

Dickenson

 

30

 

147

 

T 315

 

Warren W. Laforce

 

6/3/1909

 

76.18

 

Sand Lick

 

Warren W. Laforce

 

Dickenson

 

30

 

296

 

T 316

 

Clinchfield Coal Co.

 

6/4/1906

 

48.81

 

Sand Lick

 

Jacob Lambert (FEE)

 

Dickenson

 

30

 

147

 

T 317

 

Clinchfield Coal Co.

 

6/4/1906

 

30.30

 

Sand Lick

 

I. B. McRevnolds

 

Dickenson

 

30

 

147

 

T 318

 

Clinchfield Coal Co.

 

6/4/1906

 

76.27

 

Sand Lick

 

I. B. McReynolds

 

Dickenson

 

30

 

147

 

T 319

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

98.00

 

Sand Lick

 

I. B. McReynolds

 

Dickenson

 

30

 

190

 

T 320

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

191.44

 

Sand Lick

 

S. T. Newberry

 

Dickenson

 

30

 

190

 

T 321

 

Clinchfield Coal Co.

 

6/4/1906

 

40.00

 

Sand Lick

 

L. D. R. Owens

 

Dickenson

 

30

 

147

 

T 322

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

55.00

 

Sand Lick

 

A. J. O’Quinn

 

Dickenson

 

30

 

190

 

T 323

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

54.00

 

Sand Lick

 

J. W. O’Quinn

 

Dickenson

 

30

 

147

 

T 324

 

Clinchfield Coal Co.

 

6/4/1906

 

160.00

 

Sand Lick

 

L. D. R. Owens

 

Dickenson

 

30

 

147

 

T 325

 

Clinchfield Coal Co.

 

6/4/1906

 

206.19

 

Sand Lick

 

Martin Owens

 

Dickenson

 

30

 

147

 

T 326

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

67.77

 

Sand Lick

 

Almareen Owens

 

Dickenson

 

30

 

190

 

T 327

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

329.72

 

Sand Lick

 

Almareen Owens

 

Dickenson

 

30

 

190

 

 

13

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 328

 

Cranes Nest Coal & Coke Co.

 

12/16/1935

 

282.20

 

Sand Lick

 

Henry Owens (FEE)

 

Dickenson

 

68

 

489

 

T 329

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

38.95

 

Sand Lick

 

G. S. Owens

 

Dickenson

 

30

 

190

 

T 330

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

38.71

 

Sand Lick

 

Jas. M. Owens

 

Dickenson

 

30

 

190

 

T 331

 

Clinchfield Coal Co.

 

6/4/1906

 

5.39

 

Sand Lick

 

Jas. M. Owens

 

Dickenson

 

30

 

147

 

T 332

 

Clinchfield Coal Co.

 

6/4/1906

 

84.10

 

Sand Lick

 

B. F. & David
Owens (2)

 

Dickenson

 

30

 

147

 

T 333

 

Clinchfield Coal Co.

 

6/4/1906

 

194.87

 

Sand Lick

 

Andy & Hardin Owens (FEE)

 

Dickenson

 

30

 

147

 

T 334

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

332.87

 

Sand Lick

 

Hardin Owens

 

Dickenson

 

30

 

190

 

T 335

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

99.54

 

Sand Lick

 

Hardin Owens

 

Dickenson

 

30

 

190

 

T 336

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

304.59

 

Sand Lick

 

Almareen Owens

 

Dickenson

 

30

 

190

 

T 337

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

417.25

 

Sand Lick

 

Almareen Owens

 

Dickenson

 

30

 

190

 

T 338

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

73.88

 

Sand Lick

 

Almareen Owens, Jr.

 

Dickenson

 

30

 

190

 

T 339

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

108.10

 

Sand Lick

 

Almareen Owens, Jr.

 

Dickenson

 

30

 

190

 

T 340

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

115.15

 

Sand Lick

 

Hardin Owens

 

Dickenson

 

30

 

190

 

T 341

 

Clinchfield Coal Co.

 

6/4/1906

 

241.80

 

Sand Lick

 

L. D. R. Owens

 

Dickenson

 

30

 

147

 

T 342

 

Clinchfield Coal Co.

 

6/4/1906

 

76.00

 

Sand Lick

 

C. C. Powers (Fee)

 

Dickenson

 

30

 

147

 

T 343

 

Clinchfield Coal Co.

 

6/4/1906

 

50.00

 

Sand Lick

 

Russel Powers

 

Dickenson

 

30

 

147

 

T 344

 

Clinchfield Coal Co.

 

6/4/1906

 

117.30

 

Sand Lick

 

T. J. Powers (Jeff.)

 

Dickenson

 

30

 

147

 

T 345

 

Clinchfield Coal Co.

 

6/4/1906

 

164.50

 

Sand Lick

 

Arch Powers (F. T. Adams)

 

Dickenson

 

30

 

147

 

T 346

 

Clinchfield Coal Co.

 

6/4/1906

 

336.00

 

Sand Lick

 

T. E. Perry

 

Dickenson

 

30

 

147

 

T 347

 

Clinchfield Coal Co.

 

6/4/1906

 

733.89

 

Sand Lick

 

Jno. W. Robinson

 

Dickenson

 

30

 

147

 

 

14

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 348

 

Clinchfield Coal Co.

 

6/4/1906

 

215.00

 

Sand Lick

 

James Rasnake

 

Dickenson

 

30

 

147

 

T 349

 

Clinchfield Coal Co.

 

6/4/1906

 

388.52

 

Sand Lick

 

James Rasnake

 

Dickenson

 

30

 

147

 

T 350

 

Clinchfield Coal Co.

 

6/4/1906

 

95.00

 

Sand Lick

 

James Rasnake

 

Dickenson

 

30

 

147

 

T 351

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

54.00

 

Sand Lick

 

Wm.Ratliff

 

Dickenson

 

30

 

190

 

T 352

 

Clinchfield Coal Co.

 

6/4/1906

 

91.83

 

Sand Lick

 

E. J. Rasnake

 

Dickenson

 

30

 

147

 

T 353

 

J. T. Wilder

 

5/18/1910

 

167.60

 

Sand Lick

 

W. F. Stanley

 

Dickenson

 

31

 

223

 

T 354

 

Clinchfield Coal Co.

 

6/4/1906

 

76.47

 

Sand Lick

 

James Sykes

 

Dickenson

 

30

 

147

 

T 355

 

Horace Hardaway

 

6/10/1914

 

97.91

 

Sand Lick

 

John A. Sykes (3 Tracts)

 

Dickenson

 

33

 

586

 

T 356

 

Horace Hardaway

 

6/10/1914

 

34.57

 

Sand Lick

 

Alex. Sykes

 

Dickenson

 

33

 

586

 

T 357

 

Clinchfield Coal Co.

 

6/4/1906

 

48.07

 

Sand Lick

 

B. M. Sykes

 

Dickenson

 

30

 

147

 

T 358

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

354.62

 

Sand Lick

 

J. L. Sifers

 

Dickenson

 

30

 

190

 

T 359

 

Clinchfield Coal Co.

 

6/4/1906

 

300.00

 

Sand Lick

 

W. D. Stanley (Wilder)

 

Dickenson

 

30

 

147

 

T 360

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

74.21

 

Sand Lick

 

S. J. Stanley

 

Dickenson

 

30

 

190

 

T 361

 

Clinchfield Coal Co.

 

6/4/1906

 

289.31

 

Sand Lick

 

Geo.W. Sutherland

 

Dickenson

 

30

 

147

 

T 362

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

210.05

 

Sand Lick

 

F. P. Smith (FEE)

 

Dickenson

 

30

 

190

 

T 363

 

Clinchfield Coal Co.

 

6/4/1906

 

364.91

 

Sand Lick

 

D. B. Sutherland

 

Dickenson

 

30

 

147

 

T 364

 

Clinchfield Coal Co.

 

6/4/1906

 

408.23

 

Sand Lick

 

N. B. Sutherland

 

Dickenson

 

30

 

147

 

T 365

 

Clinchfield Coal Co.

 

6/4/1906

 

202.20

 

Sand Lick

 

W. F. sutherland

 

Dickenson

 

30

 

147

 

T 366

 

Clinchfield Coal Co.

 

6/4/1906

 

689.00

 

Sand Lick

 

Samuel B. Sutherland

 

Dickenson

 

30

 

147

 

T 367

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

822.24

 

Sand Lick

 

Newton Sutherland

 

Dickenson

 

30

 

190

 

T 368

 

Clinchfield Coal Co.

 

6/4/1906

 

927.30

 

Sand Lick

 

Joshua W. M. Sutherland

 

Dickenson

 

30

 

147

 

T 369

 

Clinchfield Coal Co.

 

6/4/1906

 

411.43

 

Sand Lick

 

Nancy Sutherland

 

Dickenson

 

30

 

147

 

 

15

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 370

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

382.93

 

Sand Lick

 

R. D. Sutherland

 

Dickenson

 

30

 

190

 

T 372

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

507.64

 

Sand Lick

 

James H. Sutherland

 

Dickenson

 

30

 

190

 

T 373

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

296.56

 

Sand Lick

 

J. C. Sutherland

 

Dickenson

 

30

 

190

 

T 374

 

Clinchfield Coal Co.

 

6/4/1906

 

21.23

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

44

 

152

 

T 375

 

Clinchfield Coal Co.

 

6/4/1906

 

49.50

 

Sand Lick

 

J. C. Smith

 

Dickenson

 

30

 

147

 

T 377

 

Clinchfield Coal Co.

 

6/4/1906

 

388.00

 

Sand Lick

 

W. B. Stras

 

Dickenson

 

30

 

147

 

T 378

 

Clinchfield Coal Co.

 

6/4/1906

 

49.77

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

30

 

147

 

T 379

 

Clinchfield Coal Co.

 

6/4/1906

 

23.00

 

Sand Lick

 

N. B. Sutherland

 

Dickenson

 

30

 

147

 

T 387

 

Clinchfield Coal Co.

 

6/4/1906

 

80.00

 

Sand Lick

 

H. B. & G. H. Sutherland (FEE)

 

Dickenson

 

30

 

147

 

T 388

 

Clinchfield Coal Co.

 

6/4/1906

 

354.00

 

Sand Lick

 

Henry Sutherland (FEE)

 

Dickenson

 

30

 

147

 

T 389

 

Clinchfield Coal Co.

 

6/4/1906

 

76.30

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

30

 

147

 

T 390

 

Clinchfield Coal Co.

 

6/4/1906

 

160.00

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

30

 

147

 

T 392

 

Clinchfield Coal Co.

 

6/4/1906

 

119.00

 

Sand Lick

 

J. H. Sutherland

 

Dickenson

 

30

 

147

 

T 393

 

Clinchfield Coal Co.

 

6/4/1906

 

236.00

 

Sand Lick

 

Chas. C. Sutherland

 

Dickenson

 

30

 

147

 

T 395

 

Clinchfield Coal Co.

 

6/4/1906

 

411.43

 

Sand Lick

 

Nancy Sutherland

 

Dickenson

 

30

 

147

 

T 396

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

382.73

 

Sand Lick

 

R. D. Sutherland

 

Dickenson

 

30

 

190

 

T 401

 

Dawson Coal & Coke Co.

 

6/4/1906

 

96.08

 

Sand Lick

 

A. A. Skeen

 

Dickenson

 

30

 

195

 

T 405

 

Clinchfield Coal Co.

 

6/4/1906

 

225.00

 

Sand Lick

 

H. W. Sutherland

 

Dickenson

 

30

 

147

 

T 406

 

Clinchfield Coal Co.

 

6/4/1906

 

183.00

 

Sand Lick

 

B. Sutherland (FEE)

 

Dickenson

 

30

 

147

 

T 407

 

Clinchfield Coal Co.

 

6/4/1906

 

153.00

 

Sand Lick

 

N. B. Sutherland

 

Dickenson

 

30

 

147

 

T 408

 

Clinchfield Coal Co.

 

6/4/1906

 

382.22

 

Sand Lick

 

E. Sutherland Heirs

 

Dickenson

 

30

 

147

 

T 409

 

Clinchfield Coal Co.

 

6/4/1906

 

430.65

 

Sand Lick

 

J. N. R. Sutherland

 

Dickenson

 

30

 

147

 

 

16

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 411

 

Clinchfield Coal Co.

 

6/4/1906

 

296.00

 

Sand Lick

 

H.W. Sutherland (FEE)

 

Dickenson

 

30

 

147

 

T 413

 

Clinchfield Coal Co.

 

6/4/1906

 

354.00

 

Sand Lick

 

Henry Sutherland (FEE)

 

Dickenson

 

30

 

147

 

T 414

 

Clinchfield Coal Co.

 

6/4/1906

 

76.30

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

30

 

147

 

T 416

 

Clinchfield Coal Co.

 

6/4/1906

 

333.19

 

Sand Lick

 

S. D. Sutherland

 

Dickenson

 

30

 

147

 

T 419

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

56.56

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

190

 

T 420

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

42.60

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

190

 

T 421

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

187.50

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

190

 

T 422

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

229.20

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

190

 

T 423

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

39.74

 

Sand Lick

 

C. R. Turner

 

Dickenson

 

30

 

190

 

T 424

 

Clinchfield Coal Co.

 

6/4/1906

 

46.13

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

147

 

T 425

 

Clinchfield Coal Co.

 

6/4/1906

 

169.03

 

Sand Lick

 

S. J. Turner

 

Dickenson

 

30

 

147

 

T 426

 

Clinchfield Coal Co.

 

6/4/1906

 

54.91

 

Sand Lick

 

J. R. Turner

 

Dickenson

 

30

 

147

 

T 427

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

244.00

 

Sand Lick

 

John L. Tiller

 

Dickenson

 

30

 

190

 

T 428

 

Clinchfield Coal Co.

 

6/4/1906

 

245.00

 

Sand Lick

 

David Tiller, Jr.

 

Dickenson

 

30

 

147

 

T 429

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

77.50

 

Sand Lick

 

S. J. Tiller (FEE)

 

Dickenson

 

30

 

190

 

T 430

 

Clinchfield Coal Co.

 

6/4/1906

 

164.31

 

Sand Lick

 

S. J. Tiller

 

Dickenson

 

30

 

147

 

T 431

 

Clinchfield Coal Co.

 

6/4/1906

 

139.00

 

Sand Lick

 

W. J. Tiller

 

Dickenson

 

30

 

147

 

T 432

 

Clinchfield Coal Co.

 

6/4/1906

 

400.00

 

Sand Lick

 

David Tiller (FEE)

 

Dickenson

 

30

 

147

 

T 433

 

Tarpon Coal & Coke Co.

 

2/20/1915

 

37.06

 

Sand Lick

 

S. S. Viers

 

Dickenson

 

36

 

1

 

T 434

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

184.27

 

Sand Lick

 

Joseph Viers

 

Dickenson

 

30

 

190

 

T 435

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

202.38

 

Sand Lick

 

Larkin Viers (2 Tracts)

 

Dickenson

 

30

 

190

 

T 436

 

Clinchfield Coal Co.

 

6/4/1906

 

126.89

 

Sand Lick

 

Plessant Viers

 

Dickenson

 

30

 

147

 

T 437

 

Clinchfield Coal Co.

 

6/4/1906

 

182.55

 

Sand Lick

 

Floyd Viers & Owens

 

Dickenson

 

30

 

147

 

T 438

 

Clinchfield Coal Co.

 

6/4/1906

 

75.96

 

Sand Lick

 

F. Viers & A. Owens (Skeen)

 

Dickenson

 

30

 

147

 

T 439

 

Clinchfield Coal Co.

 

6/4/1906

 

223.40

 

Sand Lick

 

Lewis Viers

 

Dickenson

 

30

 

147

 

 

17

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 440

 

Clinchfield Coal Co.

 

6/4/1906

 

193.87

 

Sand Lick

 

Henderson Viers

 

Dickenson

 

30

 

147

 

 

T 441

 

Clinchfield Coal Co.

 

6/4/1906

 

185.73

 

Sand Lick

 

Larkin Viers (2 Tracts)

 

Dickenson

 

30

 

147

 

 

T 442

 

Clinchfield Coal Co.

 

6/4/1906

 

133.52

 

Sand Lick

 

Floyd Viers

 

Dickenson

 

30

 

147

 

 

T 443

 

Clinchfield Coal Co.

 

6/4/1906

 

34.04

 

Sand Lick

 

W. L. J. Wright

 

Dickenson

 

30

 

147

 

 

T 444

 

Clinchfield Coal Co.

 

6/4/1906

 

916.84

 

Sand Lick

 

J. W. Wright (Shoffner)

 

Dickenson

 

30

 

147

 

 

T 445

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

386.66

 

Sand Lick

 

W. L. F. Wright

 

Dickenson

 

30

 

190

 

 

T 446

 

Clinchfield Coal Co.

 

6/4/1906

 

132.78

 

Sand Lick

 

C. C. Wood

 

Dickenson

 

30

 

147

 

 

T 447

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

152.87

 

Sand Lick

 

C. A. Willis

 

Dickenson

 

30

 

190

 

 

T 448

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

49.21

 

Sand Lick

 

S. E. Wright

 

Dickenson

 

30

 

190

 

 

T 449

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

94.41

 

Sand Lick

 

Jesse Wampler

 

Dickenson

 

94

 

463

 

 

T 450

 

Clinchfield Coal Co.

 

6/4/1906

 

320.90

 

Sand Lick

 

Jessee Wampler

 

Dickenson

 

44

 

152

 

 

T 451

 

Clinchfield Coal Co.

 

6/4/1906

 

1868.00

 

Sand Lick

 

H. G. Wampler

 

Dickenson

 

44

 

152

 

 

T 452

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

103.39

 

Sand Lick

 

Jeremiah Yates

 

Dickenson

 

30

 

190

 

 

T 453

 

Clinchfield Coal Co.

 

6/4/1906

 

625.93

 

Cleveland

 

William Artrip

 

Russell

 

44

 

152

 

 

T 454

 

Clinchfield Coal Co.

 

6/4/1906

 

193.39

 

Cleveland

 

Samuel Artrip

 

Russell

 

44

 

152

 

 

T 455

 

Clinchfield Coal Co.

 

6/4/1906

 

88.57

 

Cleveland

 

Samuel Artrip

 

Russell

 

44

 

152

 

 

T 456

 

Clinchfield Coal Co.

 

6/4/1906

 

350.21

 

Cleveland

 

Bryant Breeding

 

Russell

 

44

 

152

 

 

T 457

 

Clinchfield Coal Co.

 

6/4/1906

 

35.10

 

Cleveland

 

John Breeding

 

Russell

 

44

 

152

 

 

T 458

 

Clinchfield Coal Co.

 

6/4/1906

 

6.64

 

Cleveland

 

W. R. Baumgardner

 

Russell

 

44

 

152

 

 

T 459

 

Clinchfield Coal Co.

 

6/4/1906

 

314.51

 

Cleveland

 

Breeding Bros.

 

Russell

 

44

 

152

 

 

T 460

 

Clinchfield Coal Co.

 

6/4/1906

 

148.40

 

Cleveland

 

Jas. A. Gilbert

 

Russell

 

44

 

152

 

 

T 461

 

Clinchfield Coal Co.

 

6/4/1906

 

88.55

 

Cleveland

 

Jas. A. Gilbert

 

Russell

 

44

 

152

 

 

T 462

 

Clinchfield Coal Co.

 

6/4/1906

 

442.48

 

Cleveland

 

W. P. Grizzle

 

Russell

 

44

 

152

 

 

T 463

 

Clinchfield Coal Co.

 

6/4/1906

 

1142.51

 

Cleveland

 

Henry Kiser

 

Dickenson & Russel

 

30

 

117

 

 

18

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 464

 

Clinchfield Coal Co.

 

6/4/1906

 

237.28

 

Cleveland

 

J. P. Lockhart

 

Russell

 

44

 

152

 

 

T 465

 

John Laforce & Wife

 

5/15/1909

 

7.31

 

Cleveland

 

John Laforce

 

Russell

 

44

 

502

 

 

T 466

 

Clinchfield Coal Co.

 

6/4/1906

 

235.75

 

Cleveland

 

James Laforce

 

Russell

 

44

 

152

 

 

T 467

 

John Laforce & Wife

 

5/19/1909

 

46.50

 

Cleveland

 

John Laforce

 

Russell

 

44

 

502

 

 

T 468

 

Grant Laforce & Wife

 

10/3/1909

 

44.19

 

Cleveland

 

Polly Laforce

 

Russell

 

45

 

152

 

 

T 469

 

Clinchfield Coal Co.

 

6/4/1906

 

148.00

 

Cleveland

 

Culberson Laforce

 

Russell

 

44

 

152

 

 

T 470

 

Clinchfield Coal Co.

 

6/4/1906

 

86.46

 

Cleveland

 

J. W. Laforce

 

Russell

 

44

 

152

 

 

T 471

 

Clinchfield Coal Co.

 

6/4/1906

 

217.74

 

Cleveland

 

J. P. Lockhart

 

Russell

 

44

 

152

 

 

T 472

 

Clinchfield Coal Co.

 

6/4/1906

 

482.36

 

Cleveland

 

Warren Laforce

 

Russell

 

44

 

152

 

 

T 473

 

Clinchfield Coal Co.

 

6/4/1906

 

248.92

 

Cleveland

 

David Musick

 

Russell

 

44

 

152

 

 

T 474

 

Clinchfield Coal Co.

 

6/4/1906

 

106.33

 

Cleveland

 

Jacob Musick

 

Russell

 

44

 

152

 

 

T 475

 

Clinchfield Coal Co.

 

6/4/1906

 

80.20

 

Cleveland

 

Draton Musick

 

Russell

 

44

 

152

 

 

T 476

 

Clinchfield Coal Co.

 

6/4/1906

 

20.21

 

Cleveland

 

Fielding Musick

 

Russell

 

44

 

152

 

 

T 477

 

Clinchfield Coal Co.

 

6/4/1906

 

43.67

 

Cleveland

 

Fielding Musick

 

Russell

 

44

 

152

 

 

T 478

 

Clinchfield Coal Co.

 

6/4/1906

 

63.58

 

Cleveland

 

Utah Musick

 

Russell

 

44

 

152

 

 

T 479

 

Clinchfield Coal Co.

 

6/4/1906

 

43.00

 

Cleveland

 

Jahial Musick

 

Russell

 

44

 

152

 

 

T 480

 

Clinchfield Coal Co.

 

6/4/1906

 

12.77

 

Cleveland

 

Utah Musick

 

Russell

 

44

 

152

 

 

T 481

 

Clinchfield Coal Co.

 

6/4/1906

 

80.20

 

Cleveland

 

Vesta Musick

 

Russell

 

44

 

152

 

 

T 482

 

Clinchfield Coal Co.

 

6/4/1906

 

1498.70

 

Cleveland

 

Stephen Rasnake

 

Russell

 

44

 

152

 

 

T 483

 

Clinchfield Coal Co.

 

6/4/1906

 

519.46

 

Cleveland

 

Robt. Rasnake

 

Russell

 

44

 

152

 

 

T 484

 

Clinchfield Coal Co.

 

6/4/1906

 

256.00

 

Cleveland

 

John Rasnake

 

Russell

 

44

 

152

 

 

T 485

 

Clinchfield Coal Co.

 

6/4/1906

 

250.53

 

Cleveland

 

N. B. Rasnake

 

Russell

 

44

 

152

 

 

T 486

 

Eliha Sutherland & Wife

 

5/18/1909

 

30.12

 

Cleveland

 

Eliha Sutherland

 

Russell

 

44

 

280

 

 

T 487

 

Clinchfield Coal Co.

 

6/4/1906

 

21.00

 

Cleveland

 

V. R. Sutherland

 

Russell

 

44

 

152

 

 

T 488

 

Clinchfield Coal Co.

 

6/4/1906

 

65.48

 

Cleveland

 

Skeen-Sutherland

 

Russell

 

44

 

152

 

 

19

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 489

 

Clinchfield Coal Co.

 

6/4/1906

 

337.55

 

Cleveland

 

Jasper-Skeen

 

Russell

 

44

 

152

 

 

T 490

 

Clinchfield Coal Co.

 

6/4/1906

 

149.17

 

Cleveland

 

Major Smith

 

Russell

 

44

 

152

 

 

T 491

 

Clinchfield Coal Co.

 

6/4/1906

 

200.00

 

Cleveland

 

Eliha Sutherland

 

Russell

 

44

 

152

 

 

T 492

 

Clinchfield Coal Co.

 

6/4/1906

 

240.00

 

Cleveland

 

Eliha Sutherland

 

Russell & Dickenson

 

44

 

152

 

 

T 493

 

Clinchfield Coal Co.

 

6/4/1906

 

586.00

 

Cleveland

 

Eliha Sutherland

 

Russell

 

44

 

152

 

 

T 494

 

Wilbur L. Moorman & Wife

 

5/31/1907

 

95.60

 

Cleveland

 

Eliha Sutherland

 

Russell

 

42

 

104

 

 

T 495

 

Clinchfield Coal Co.

 

6/4/1906

 

327.93

 

Cleveland

 

John Sutherland

 

Russell

 

44

 

152

 

 

T 496

 

Clinchfield Coal Co. (Eliz. Breeding)

 

6/8/1909

 

240.09

 

Cleveland

 

James Taylor

 

Russell

 

44

 

348

 

 

T 497

 

Mary Artrip Heirs et als

 

9/30/1909

 

7.83

 

Cleveland

 

Samuel Wilbur

 

Russell

 

45

 

151

 

 

T 498

 

Cyndesta Wyatt et als

 

10/8/1909

 

17.35

 

Cleveland

 

Cyndesta Wyatt

 

Russell

 

45

 

136

 

 

T 499

 

Clinchfield Coal Co.

 

6/4/1906

 

527.00

 

New Garden

 

Abram Bowen

 

Russell & Buchannan

 

44

 

152

 

 

T 500

 

Clinchfield Coal Co.

 

6/4/1906

 

635.84

 

New Garden

 

Isaac V. Cook

 

Russell

 

44

 

152

 

 

T 501

 

Clinchfield Coal Co.

 

6/4/1906

 

1167.41

 

New Garden

 

William Crabtree

 

Russell & Buchannan

 

44

 

152

 

 

T 502

 

Clinchfield Coal Co.

 

6/4/1906

 

168.89

 

New Garden

 

William Crabtree

 

Russell & Buchannan

 

44

 

152

 

 

T 503

 

Clinchfield Coal Co.

 

6/4/1906

 

202.33

 

New Garden

 

Jacob Cook

 

Russell & Buchannan

 

44

 

152

 

 

T 504

 

Clinchfield Coal Co.

 

6/4/1906

 

318.26

 

New Garden

 

Jasper Cook

 

Russell & Buchannan

 

44

 

152

 

 

T 505

 

Clinchfield Coal Co.

 

6/4/1906

 

267.86

 

New Garden

 

J. H. Fife

 

Russell

 

44

 

152

 

 

T 506

 

Clinchfield Coal Co.

 

6/4/1906

 

56.98

 

New Garden

 

Peter Goldback

 

Russell

 

44

 

152

 

 

T 507

 

Clinchfield Coal Co.

 

6/4/1906

 

43.20

 

New Garden

 

Joan C. Gilbert

 

Russell

 

44

 

152

 

 

T 508

 

Clinchfield Coal Co.

 

6/4/1906

 

26.46

 

New Garden

 

Jas. A. Gilbert

 

Russell

 

44

 

152

 

 

T 509

 

Clinchfield Coal Co.

 

6/4/1906

 

15.00

 

New Garden

 

J. C. Gilbert

 

Russell

 

44

 

152

 

 

T 510

 

Clinchfield Coal Co.

 

6/4/1906

 

67.81

 

New Garden

 

J. C. Gilbert

 

Russell

 

44

 

152

 

 

T 511

 

Clinchfield Coal Co.

 

6/4/1906

 

97.98

 

New Garden

 

Colbert Musick

 

Russell

 

44

 

152

 

 

T 512

 

Clinchfield Coal Co.

 

6/4/1906

 

409.61

 

New Garden

 

Jacob (Alvin) Musick

 

Russell

 

44

 

152

 

 

T 513

 

Clinchfield Coal Co.

 

6/4/1906

 

164.00

 

New Garden

 

G. W. Musick

 

Russell

 

44

 

152

 

 

T 514

 

J. C. Musick & Wife

 

3/4/1909

 

20.64

 

New Garden

 

J. C. Musick

 

Russell

 

45

 

3

 

 

20

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 515

 

Clinchfield Coal Co.

 

6/4/1906

 

140.58

 

New Garden

 

Alven Musick

 

Russell

 

44

 

152

 

 

T 516

 

Clinchfield Coal Co.

 

6/4/1906

 

82.42

 

New Garden

 

Jonas Rasnake

 

Russell

 

44

 

152

 

 

T 517

 

Clinchfield Coal Co.

 

6/4/1906

 

63.36

 

New Garden

 

J. W. Rasnake

 

Russell & Buchannan

 

44

 

152

 

 

T 518

 

Clinchfield Coal Co.

 

6/4/1906

 

79.60

 

New Garden

 

J. W. Rasnake

 

Russell

 

44

 

152

 

 

T 519

 

Clinchfield Coal Co.

 

6/4/1906

 

82.00

 

New Garden

 

V. R. Sutherland

 

Russell & Buchannan

 

44

 

152

 

 

T 520

 

Clinchfield Coal Co.

 

6/4/1906

 

75.09

 

New Garden

 

V. R. Sutherland

 

Russell & Buchannan

 

44

 

152

 

 

T 521

 

Clinchfield Coal Co.

 

6/4/1906

 

67.07

 

New Garden

 

Geo. A. Warder

 

Russell

 

44

 

152

 

 

T 522

 

Clinchfield Coal Co.

 

6/4/1906

 

12.36

 

Castlewood

 

John Brooks

 

Russell

 

44

 

152

 

 

T 523

 

Clinchfield Coal Co.

 

6/4/1906

 

99.90

 

Castlewood

 

H. F. Couch

 

Russell

 

44

 

152

 

 

T 524

 

Clinchfield Coal Co.

 

6/4/1906

 

43.74

 

Castlewood

 

S. S. Dotson

 

Russell

 

44

 

152

 

 

T 525

 

Dawson Coal & Coke Co.

 

6/4/1906

 

6000.00

 

Castlewood

 

Dawson

 

Russell & Dickenson

 

44

 

2

 

 

T 526

 

Dawson Coal & Coke Co.

 

6/4/1906

 

1052.02

 

Castlewood

 

Dawson (Fields, W. Comm.)

 

Russell

 

44

 

2

 

 

T 527

 

J. H. P. Smith et als

 

9/23/1909

 

50.36

 

Castlewood

 

A. L. Grizzle

 

Russell

 

45

 

122

 

 

T 528

 

Geo. W. Grizzle & Wife

 

6/29/1909

 

65.64

 

Castlewood

 

Geo. Grizzle

 

Russell

 

44

 

410

 

 

T 529

 

T. B. Howard &Wife

 

7/30/1918

 

1.00

 

Castlewood

 

T. B. Howard

 

Russell

 

59

 

527

 

 

T 530

 

Clinchfield Coal Co.

 

6/4/1906

 

103.70

 

Castlewood

 

Laban Holbrook

 

Russell

 

44

 

152

 

 

T 531

 

Henry Powers, et ux. Louise

 

1/11/1921

 

84.73

 

Castlewood

 

J. H. Jessee

 

Russell & Dickenson

 

62

 

88

 

 

T 532

 

Clinchfield Coal Co.

 

6/4/1906

 

119.94

 

Castlewood

 

Allen Kiser

 

Russell

 

44

 

152

 

 

T 533

 

Clinchfield Coal Co.

 

6/4/1906

 

349.49

 

Castlewood

 

Abraham Kiser

 

Russell

 

44

 

152

 

 

T 534

 

Clinchfield Coal Co.

 

6/4/1906

 

216.73

 

Castlewood

 

J. M. Kiser

 

Russell

 

44

 

152

 

 

T 535

 

Clinchfield Coal Co.

 

6/4/1906

 

59.95

 

Castlewood

 

S. Kiser

 

Russell

 

44

 

152

 

 

T 536

 

Clinchfield Coal Co.

 

6/4/1906

 

23.30

 

Castlewood

 

W. S. & M. T. Kiser

 

Russell

 

44

 

152

 

 

T 537

 

Clinchfield Coal Co.

 

6/4/1906

 

91.00

 

Castlewood

 

A. A. Kiser

 

Russell

 

44

 

152

 

 

T 538

 

Clinchfield Coal Co.

 

6/4/1906

 

13.58

 

Castlewood

 

U. S. Kiser

 

Russell

 

44

 

152

 

 

T 539

 

Jas. D. Kiser, Sr. Heirs

 

7/6/1909

 

87.20

 

Castlewood

 

James D. Kiser

 

Russell

 

44

 

471

 

 

T 540

 

Jas. D. Kiser, Sr. Heirs

 

7/6/1909

 

43.92

 

Castlewood

 

James D. Kiser

 

Russell

 

44

 

473

 

 

T 541

 

Clinchfield Coal Co.

 

6/4/1906

 

240.33

 

Castlewood

 

James D. Kiser

 

Russell & Dickenson

 

44

 

152

 

 

T 542

 

Clinchfield Coal Co.

 

6/4/1906

 

120.60

 

Castlewood

 

E. S. Kiser

 

Russell

 

44

 

152

 

 

T 543

 

Clinchfield Coal Co.

 

6/4/1906

 

103.00

 

Castlewood

 

Samuel J. Kiser

 

Russell

 

44

 

152

 

 

21

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 544

 

Clinchfield Coal Co.

 

6/4/1906

 

71.10

 

Castlewood

 

Jno. M. Kiser

 

Russell

 

44

 

152

 

 

T 545

 

Clinchfield Coal Co.

 

6/4/1906

 

104.90

 

Castlewood

 

Gee. C. Kiser

 

Russell

 

44

 

152

 

 

T 546

 

Clinchfield Coal Co.

 

6/4/1906

 

125.00

 

Castlewood

 

Nimrod Kiser

 

Russell

 

44

 

152

 

 

T 547

 

Hiram A. Kiser & Wife & Archie Kiser & Wife

 

8/8/1923

 

29.02

 

Castlewood

 

Hiram A. Kiser

 

Russell

 

67

 

220

 

 

T 548

 

Clinchfield Coal Co.

 

6/4/1906

 

108.34

 

Castlewood

 

William F. Kiser

 

Russell

 

44

 

152

 

 

T 549

 

L. B. Kiser & Wife

 

7/29/1926

 

3.10

 

Castlewood

 

Lowery B. Kiser

 

Russell

 

73

 

511

 

 

T 550

 

E. M. Kiser & Wife

 

12/20/1921

 

140.00

 

Castlewood

 

E. M. Kiser

 

Russell

 

63

 

526-529

 

 

T 551

 

A. B. Kiser & Wife

 

9/12/1923

 

44.65

 

Castlewood

 

A. B. Kiser

 

Russell

 

67

 

391

 

 

T 552

 

E. V. Kiser & Wife

 

3/21/1924

 

5.93

 

Castlewood

 

E. Villio Kiser

 

Russell

 

62

 

593

 

 

T 553

 

Aaron Laforce et als

 

7/7/1910

 

87.06

 

Castlewood

 

Aaron Laforce

 

Russell

 

46

 

406

 

 

T 554

 

John Laforce & Wife

 

5/19/1909

 

88.94

 

Castlewood

 

John Laforce

 

Russell

 

44

 

502

 

 

T 555

 

Clinchfield Coal Co.

 

6/4/1906

 

588.87

 

Castlewood

 

John W. Laforce

 

Russell

 

44

 

152

 

 

T 556

 

Clinchfield Coal Co.

 

6/4/1906

 

457.08

 

Castlewood

 

Joseph Laforce

 

Russell

 

44

 

152

 

 

T 557

 

Clinchfield Coal Co.

 

6/4/1906

 

387.00

 

Castlewood

 

Elijah Laforce

 

Russell

 

44

 

152

 

 

T 558

 

Clinchfield Coal Co.

 

6/4/1906

 

241.06

 

Castlewood

 

E. A. Leonard

 

Russell

 

44

 

152

 

 

T 559

 

Wm. Mercer & Wife

 

5/6/1909

 

29.98

 

Castlewood

 

Wm. Mercer

 

Russell

 

44

 

261

 

 

T 560

 

W. L. Moorman & Wife

 

5/31/1909

 

65.92

 

Castlewood

 

W. L. Moorman

 

Russell

 

42

 

104

 

 

T 561

 

Clinchfield Coal Co.

 

6/4/1906

 

100.00

 

Castlewood

 

S. D. May

 

Russell

 

44

 

152

 

 

T 562

 

Clinchfield Coal Co.

 

6/4/1906

 

355.00

 

Castlewood

 

William Minton

 

Russell

 

44

 

152

 

 

T 563

 

Clinchfield Coal Co.

 

6/4/1906

 

288.23

 

Castlewood

 

William Minton

 

Russell

 

44

 

152

 

 

T 564

 

Clinchfield Coal Co.

 

6/4/1906

 

181.33

 

Castlewood

 

Henry Powers

 

Russell & Dickenson

 

44

 

152

 

 

T 565

 

Clinchfield Coal Co.

 

6/4/1906

 

431.36

 

Castlewood

 

Moncier Sutherland

 

Russell

 

44

 

152

 

 

T 566

 

Dawson Coal & Coke Co.

 

6/4/1906

 

8.09

 

Castlewood

 

D. L. Silcox

 

Russell

 

44

 

2

 

 

T 567

 

John Wolfe & Wife

 

11/1/1923

 

3.38

 

Castlewood

 

John Wolfe

 

Russell

 

67

 

500

 

 

T 568

 

Jas. A. Kiser & Wife

 

9/21/1923

 

47.27

 

Castlewood

 

James A. Kiser

 

Russell

 

67

 

395

 

 

T 569

 

Clinchfield Coal Co.

 

6/4/1906

 

210.00

 

Hurricane

 

Noah G. Ball

 

Buchanan

 

37

 

256

 

 

T 570

 

Clinchfield Coal Co.

 

6/4/1906

 

1075.00

 

Hurricane

 

N. J. Buckell

 

Buchanan

 

37

 

256

 

 

T 571

 

Clinchfield Coal Co.

 

6/4/1906

 

126.00

 

Hurricane

 

John W. Barton

 

Buchanan

 

37

 

256

 

 

22

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 572

 

Clinchfield Coal Co.

 

6/4/1906

 

236.00

 

Hurricane

 

J. W. Barton

 

Buchanan

 

37

 

256

 

 

T 573

 

Clinchfield Coal Co.

 

6/4/1906

 

131.00

 

Hurricane

 

G. W. Barton

 

Buchanan

 

37

 

256

 

 

T 574

 

Clinchfield Coal Co.

 

6/4/1906

 

22.00

 

Hurricane

 

G. W. Barton

 

Buchanan

 

37

 

256

 

 

T 575

 

Clinchfield Coal Co.

 

6/4/1906

 

67.00

 

Hurricane

 

G. W. Barton

 

Buchanan

 

37

 

256

 

 

T 576

 

Clinchfield Coal Co.

 

6/4/1906

 

223.00

 

Hurricane

 

Fielden Combs

 

Buchanan

 

37

 

256

 

 

T 577

 

Clinchfield Coal Co.

 

6/4/1906

 

342.27

 

Hurricane

 

Fielden Combs

 

Buchanan

 

37

 

256

 

 

T 578

 

Clinchfield Coal Co.

 

6/4/1906

 

98.00

 

Hurricane

 

Larkin Combs

 

Buchanan

 

37

 

256

 

 

T 579

 

Clinchfield Coal Co.

 

6/4/1906

 

91.00

 

Hurricane

 

Lafayett Combs

 

Buchanan

 

37

 

256

 

 

T 580

 

Clinchfield Coal Co.

 

6/4/1906

 

87.61

 

Hurricane

 

Fielden Combs

 

Buchanan

 

37

 

256

 

 

T 581

 

Clinchfield Coal Co.

 

6/4/1906

 

147.00

 

Hurricane

 

Stephens Combs

 

Buchanan

 

37

 

256

 

 

T 582

 

Clinchfield Coal Co.

 

6/4/1906

 

69.00

 

Hurricane

 

Mesback Compton

 

Buchanan

 

37

 

256

 

 

T 583

 

Dawson Coal & Coke Co.

 

6/4/1906

 

98.25

 

Hurricane

 

John H. Duty

 

Buchanan

 

37

 

533

 

 

T 584

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

194.00

 

Hurricane

 

Wm. H. Duty

 

Buchanan

 

36

 

546

 

 

T 585

 

Clinchfield Coal Co.

 

6/4/1906

 

70.00

 

Hurricane

 

David F. Deel

 

Buchanan

 

36

 

256

 

 

T 586

 

Clinchfield Coal Co.

 

6/4/1906

 

190.00

 

Hurricane

 

Wm. F. Deel

 

Buchanan

 

37

 

256

 

 

T 587

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

98.00

 

Hurricane

 

H. P. Deel

 

Buchanan

 

37

 

256

 

 

T 588

 

Clinchfield Coal Co.

 

6/4/1906

 

328.00

 

Hurricane

 

Jas. H. Fuller

 

Buchanan

 

37

 

256

 

 

T 589

 

Clinchfield Coal Co.

 

6/4/1906

 

1000.00

 

Hurricane

 

Jas. Ball & Wm. Fuller

 

Buchanan

 

37

 

256

 

 

T 590

 

Clinchfield Coal Co.

 

6/4/1906

 

50.00

 

Hurricane

 

G. B. Fletcher

 

Buchanan

 

37

 

256

 

 

T 591

 

Clinchfield Coal Co.

 

6/4/1906

 

144.00

 

Hurricane

 

W. W. Fletcher

 

Buchanan

 

37

 

256

 

 

T 592

 

Clinchfield Coal Co.

 

6/4/1906

 

60.00

 

Hurricane

 

J. R. Johnson

 

Buchanan

 

37

 

256

 

 

T 593

 

Clinchfield Coal Co.

 

6/4/1906

 

149.00

 

Hurricane

 

W. R. Jackson

 

Buchanan

 

37

 

256

 

 

T 594

 

Clinchfield Coal Co.

 

6/4/1906

 

135.00

 

Hurricane

 

Jas. Jackson

 

Buchanan

 

37

 

256

 

 

T 595

 

Clinchfield Coal Co.

 

6/4/1906

 

100.00

 

Hurricane

 

L. D. Jackson

 

Buchanan

 

37

 

256

 

 

T 596

 

Clinchfield Coal Co.

 

6/4/1906

 

17.45

 

Hurricane

 

Allen James

 

Buchanan

 

37

 

256

 

 

23

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 597

 

Clinchfield Coal Co.

 

6/4/1906

 

225.00

 

Hurricane

 

Jacob R. Lester

 

Buchanan

 

37

 

256

 

 

T 598

 

Clinchfield Coal Co.

 

6/4/1906

 

125.00

 

Hurricane

 

J. R. Lester

 

Buchanan

 

37

 

256

 

 

T 599

 

Clinchfield Coal Co.

 

6/4/1906

 

300.00

 

Hurricane

 

Jacob Lester

 

Buchanan

 

37

 

256

 

 

T 600

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

230.96

 

Hurricane

 

Noah & Elijah Lambert

 

Buchanan

 

36

 

546

 

 

T 601

 

Clinchfield Coal Co.

 

6/4/1906

 

204.00

 

Hurricane

 

J. P. Lambert

 

Buchanan & Dickenson

 

37

 

256

 

 

T 602

 

Clinchfield Coal Co.

 

6/4/1906

 

125.00

 

Hurricane

 

W. A. McFarland

 

Buchanan

 

37

 

256

 

 

T 603

 

Clinchfield Coal Co.

 

6/4/1906

 

350.00

 

Hurricane

 

J. M. & L. L. McFarland

 

Buchanan

 

37

 

256

 

 

T 604

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

80.00

 

Hurricane

 

R. S. W. O’Quinn

 

Buchanan

 

36

 

546

 

 

T 605

 

Clinchfield Coal Co.

 

6/4/1906

 

500.00

 

Hurricane

 

Daniel Puckett

 

Buchanan

 

37

 

256

 

 

T 606

 

Clinchfield Coal Co.

 

6/4/1906

 

559.00

 

Hurricane

 

Joseph Pressley

 

Buchanan

 

37

 

256

 

 

T 607

 

Clinchfield Coal Co.

 

6/4/1906

 

176.00

 

Hurricane

 

Taze Pressley

 

Buchanan

 

37

 

256

 

 

T 608

 

Clinchfield Coal Co.

 

6/4/1906

 

103.00

 

Hurricane

 

Taze Pressley

 

Buchanan

 

37

 

256

 

 

T 609

 

Clinchfield Coal Co.

 

6/4/1906

 

149.00

 

Hurricane

 

John Pressley

 

Buchanan

 

37

 

256

 

 

T 610

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

100.00

 

Hurricane

 

J. W. Rasnake

 

Buchanan

 

36

 

546

 

 

T 611

 

Clinchfield Coal Co.

 

6/4/1906

 

349.33

 

Hurricane

 

Mariah Stinson

 

Buchanan & Dickenson

 

37

 

256

 

 

T 612

 

Clinchfield Coal Co.

 

6/4/1906

 

330.00

 

Hurricane

 

J. M. Stallard

 

Buchanan

 

37

 

256

 

 

T 613

 

Clinchfield Coal Co.

 

6/4/1906

 

134.00

 

Hurricane

 

John W. Stallard

 

Buchanan

 

37

 

256

 

 

T 614

 

Clinchfield Coal Co.

 

6/4/1906

 

60.00

 

Hurricane

 

S. J. Tiller

 

Buchanan

 

37

 

256

 

 

T 615

 

Clinchfield Coal Co.

 

6/4/1906

 

241.49

 

Hurricane

 

A. B. Nicholas et als

 

Buchanan

 

37

 

256

 

 

T 616

 

Clinchfield Coal Co.

 

6/4/1906

 

100.00

 

Hurricane

 

David Tiller, Sr.

 

Buchanan

 

37

 

256

 

 

T 617

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

128.00

 

Hurricane

 

David Tiller

 

Buchanan

 

36

 

546

 

 

T 618

 

Clinchfield Coal Co.

 

6/4/1906

 

118.00

 

Hurricane

 

Geo. W. Tiller

 

Buchanan

 

37

 

256

 

 

T 619

 

Clinchfield Coal Co.

 

6/4/1906

 

40.00

 

Hurricane

 

William Taylor

 

Buchanan

 

37

 

256

 

 

24

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 620

 

Clinchfield Coal Co.

 

6/3/1906

 

50.00

 

Hurricane

 

J. S. Williams

 

Buchanan

 

37

 

256

 

 

T 621

 

Clinchfield Coal Co.

 

6/4/1906

 

72.00

 

Hurricane

 

G. A. Warder

 

Buchanan & Dickenson

 

37

 

256

 

 

T 622

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

41.68

 

Kennedy

 

William Adkins

 

Dickenson

 

30

 

190

 

 

T 623

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

11.01

 

Kennedy

 

Henry.Adking

 

Dickenson

 

30

 

190

 

 

T 624

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

213.00

 

Kennedy

 

W. H. Aston

 

Dickenson

 

30

 

190

 

 

T 625

 

H. Hardaway

 

2/20/1915

 

116.83

 

Kennedy

 

Alley-Hutchinson

 

Dickenson

 

36

 

8

 

 

T 626

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1001.00

 

Kennedy

 

Thomas Bise

 

Dickenson

 

30

 

190

 

 

T 627

 

Ira Boggs et als

 

7/14/1910

 

81.47

 

Kennedy

 

Ira Boggs

 

Dickenson

 

31

 

246

 

 

T 628

 

Bessie Buchanan

 

9/8/1953

 

40.00

 

Kennedy

 

Bessie Buchanan

 

Dickenson

 

106

 

452

 

 

T 629

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

202.00

 

Kennedy

 

D. M. & E. Buchanan

 

Dickenson

 

30

 

190

 

 

T 630

 

Clinchfield Coal Co.

 

6/4/1906

 

261.00

 

Kennedy

 

J. H. Beverly

 

Dickenson

 

30

 

147

 

 

T 631

 

Chas. R. Booher

 

9/16/1953

 

23.73

 

Kennedy

 

Chas. Booher

 

Dickenson

 

106

 

473

 

 

T 632

 

Clinchfield Coal Co.

 

6/4/1906

 

89.87

 

Kennedy

 

William Crabtree

 

Dickenson

 

30

 

147

 

 

T 633

 

Clinchfield Coal Co.

 

6/4/1906

 

38.65

 

Kennedy

 

R. R. Crabtree (S. Mullins)

 

Dickenson

 

30

 

147

 

 

T 634

 

E. H. Cantrell et als

 

4/30/1910

 

151.88

 

Kennedy

 

H. B. Cantrell

 

Dickenson

 

31

 

180

 

 

T 635

 

Clinchfield Coal Co.

 

4/30/1906

 

125.00

 

Kennedy

 

William Cantrell

 

Dickenson

 

30

 

147

 

 

T 636

 

Frank Crabtree

 

9/2/1953

 

129.42

 

Kennedy

 

Frank Crabtree

 

Dickenson

 

106

 

443

 

 

T 637

 

D. M. Crabtree

 

9/2/1953

 

31.06

 

Kennedy

 

D. M. Crabtree

 

Dickenson

 

106

 

457

 

 

T 638

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

106.00

 

Kennedy

 

G. W. Champan

 

Dickenson

 

30

 

190

 

 

T 639

 

Clinchfield Coal Co.

 

6/4/1906

 

36.62

 

Kennedy

 

L. M. Carico

 

Dickenson

 

30

 

147

 

 

T 640

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

157.26

 

Kennedy

 

John A. Davis

 

Dickenson

 

30

 

190

 

 

T 641

 

Noah M. Dotson

 

9/17/1948

 

6.28

 

Kennedy

 

Noah M. Dotson

 

Dickenson

 

94

 

321

 

 

T 642

 

N. M. Dotson Jr.

 

8/13/1953

 

6.00

 

Kennedy

 

N. M. Dotson, Jr.

 

Dickenson

 

106

 

397

 

 

T 643

 

Noah M. Dotson

 

11/12/1946

 

41.30

 

Kennedy

 

Noah M. Dotson

 

Dickenson

 

88

 

252

 

 

25

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 644

 

Clinchfield Coal Co.

 

6/4/1906

 

140.67

 

Kennedy

 

N. M. Dotson

 

Dickenson

 

30

 

147

 

 

T 645

 

Clinchfield Coal Co.

 

6/4/1906

 

27.21

 

Kennedy

 

D. R. Dotson

 

Dickenson

 

30

 

147

 

 

T 646

 

Clinchfield Coal Co.

 

6/4/1906

 

44.52

 

Kennedy

 

D. R. Dotson & J. P. Trivett

 

Dickenson

 

30

 

147

 

 

T 647

 

Clinchfield Coal Co.

 

6/4/1906

 

63.02

 

Kennedy

 

M. S. Dotson

 

Dickenson

 

30

 

147

 

 

T 648

 

Clinchfield Coal Co.

 

6/4/1906

 

526.00

 

Kennedy

 

Stephen C. Gose

 

Dickenson

 

30

 

147

 

 

T 649

 

Clinchfield Coal Co.

 

6/4/1906

 

85.00

 

Kennedy

 

Stephen C. Gose

 

Dickenson

 

30

 

147

 

 

T 650

 

W. A. Hibbitts

 

12/2/1912

 

62.11

 

Kennedy

 

W. A. Hibbitts

 

Dickenson

 

32

 

514

 

 

T 651

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

224.08

 

Kennedy

 

C. R. Hibbitts

 

Dickenson

 

30

 

147

 

 

T 652

 

M. H. Hamilton

 

3/29/1951

 

8.75

 

Kennedy

 

M. H. Hamilton (Henry Mullins)

 

Dickenson

 

102

 

323

 

 

T 653

 

Logan Hibbitts Heirs

 

8/31/1950

 

40.00

 

Kennedy

 

Logan Hibbitts

 

Dickenson

 

104

 

314

 

 

T 654

 

L. E. Hibbitts

 

8/31/1950

 

35.00

 

Kennedy

 

Logan Hibbitts

 

Dickenson

 

104

 

314

 

 

T 655

 

Clinchfield Coal Co.

 

6/4/1906

 

72.10

 

Kennedy

 

Dock Hawkins

 

Dickenson

 

30

 

147

 

 

T 656

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1132.00

 

Kennedy

 

Samuel Hensley

 

Dickenson

 

30

 

190

 

 

T 657

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

181.00

 

Kennedy

 

I. M. Hale

 

Dickenson

 

30

 

190

 

 

T 658

 

clinchfield Coal Co.

 

6/4/1906

 

48.00

 

Kennedy

 

Samuel Keel

 

Dickenson

 

30

 

147

 

 

T 659

 

J. L. Litz

 

2/25/1913

 

4.04

 

Kennedy

 

J. L. Litz

 

Dickenson

 

33

 

105

 

 

T 660

 

J. L. Litz

 

2/25/1913

 

199.49

 

Kennedy

 

J. L. Litz

 

Dickenson

 

33

 

105

 

 

T 661

 

Clinchfield Coal Co.

 

6/4/1906

 

152.42

 

Kennedy

 

R. F. Lambert

 

Dickenson

 

30

 

147

 

 

T 662

 

Isom & W. L. Mullins

 

1/13/1911

 

119.22

 

Kennedy

 

Isom & W. L. Mullins

 

Dickenson

 

20

 

370

 

 

T 663

 

Clinchfield Coal Co.

 

6/4/1906

 

78.32

 

Kennedy

 

Thos. Mullins

 

Dickenson

 

30

 

147

 

 

T 664

 

Clinchfield Coal Co.

 

6/4/1906

 

11.17

 

Kennedy

 

David Mullins

 

Dickenson

 

30

 

147

 

 

T 665

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

699.95

 

Kennedy

 

A. J. Mullins

 

Dickenson

 

30

 

190

 

 

T 666

 

John A. Mullins

 

2/4/1948

 

32.03

 

Kennedy

 

John A. Mullins.

 

Dickenson

 

91

 

555

 

 

26

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 667

 

John Wesley Mullins

 

4/3/1948

 

30.01

 

Kennedy

 

John Wesley Mullins

 

Dickenson

 

93

 

130

 

 

T 668

 

David J. Mullins

 

3/12/1946

 

47.60

 

Kennedy

 

David J. Mullins

 

Dickenson

 

85

 

561

 

 

T 669

 

Clinchfield Coal Co.

 

6/4/1906

 

460.04

 

Kennedy

 

A. B. Nichols-R. H. Powers

 

Dickenson

 

30

 

147

 

 

T 669A

 

Clinchfield Coal Co.

 

 

 

300.10

 

Kennedy

 

R. L. Stanley

 

Dickenson

 

 

 

 

 

 

T 670

 

Clinchfield Coal Co.

 

6/4/1906

 

170.71

 

Kennedy

 

J. A. Odie

 

Dickenson

 

30

 

147

 

 

T 671

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

766.12

 

Kennedy

 

J. A. Odie

 

Dickenson

 

30

 

190

 

 

T 671A

 

J.A. Odie

 

 

 

154.93

 

Lipps

 

R. Marshall

 

Wise

 

 

 

 

 

 

T 672

 

R. E. Baylor, Trustee et als

 

2/3/1928

 

22.40

 

 

 

Phipps, Damron, Trivett 67

 

Dickenson

 

58

 

75

 

 

T 673

 

A. W. Pressley et als.

 

5/21/1921

 

44.60

 

Kennedy

 

Phipps, Damron, Trivett 68

 

Dickenson

 

57

 

576

 

 

T 674

 

R. E. Baylor, Trustee et als

 

2/3/1928

 

4.78

 

Kennedy

 

E. L. Phipps

 

Dickenson

 

58

 

75

 

 

T 675

 

E. L. Phipps

 

10/23/1905

 

22.44

 

Kennedy

 

E. L. Phipps

 

Dickenson

 

25

 

121

 

 

T 676

 

C. Phipps Heirs

 

9/4/1954

 

31.92

 

Kennedy

 

C. Phipps Heirs

 

Dickenson

 

108

 

103

 

 

T 677

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

238.00

 

Kennedy

 

W. J. Ring

 

Dickenson

 

30

 

190

 

 

T 678

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

309.27

 

Kennedy

 

David Short

 

Dickenson

 

30

 

190

 

 

T 679

 

Clinchfield Coal Co.

 

6/4/1906

 

23.00

 

Kennedy

 

Short & Mullins

 

Dickenson

 

30

 

147

 

 

T 680

 

J. H. Stanley

 

6/16/1921

 

24.61

 

Kennedy

 

J. W. Stanley

 

Dickenson

 

47

 

66

 

 

T 681

 

Horace Hardaway

 

2/20/1915

 

104.73

 

Kennedy

 

W. S. Smith

 

Dickenson

 

36

 

8

 

 

T 682

 

Clinchfield Coal Co.

 

6/4/1906

 

20.50

 

Kennedy

 

F. J. Stanley

 

Dickenson

 

30

 

147

 

 

T 683

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

58.00

 

Kennedy

 

H. B. Stallard

 

Dickenson

 

30

 

190

 

 

T 684

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

180.00

 

Kennedy

 

Sarah J. Stallard

 

Dickenson

 

30

 

190

 

 

T 685

 

James Trivett et als

 

9/4/1953

 

58.26

 

Kennedy

 

James Trivett

 

Dickenson

 

106

 

458

 

 

T 686

 

W. B. Trivett

 

4/18/1952

 

23.10

 

Kennedy

 

W. B. Trivett

 

Dickenson

 

104

 

271

 

 

T 687

 

W. B. Trivett

 

4/17/1952

 

43.50

 

Kennedy

 

W. B. Trivett

 

Dickenson

 

106

 

79

 

 

T 688

 

Clinchfield Coal Co.

 

6/4/1906

 

97.70

 

Kennedy

 

G. A. Warder (Stratton)

 

Dickenson

 

30

 

147

 

 

27

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

  T 689

 

Clinchfield Coal Co.

 

6/4/1906

 

191.47

 

Kennedy

 

Noah E. Yates (Shoffner)

 

Dickenson

 

30

 

147

 

 

  T 690

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

60.00

 

Kennedy

 

James T. Edwards

 

Dickenson

 

30

 

190

 

 

  T 691

 

Clinchfield Coal Co.

 

6/4/1906

 

21.25

 

Kennedy

 

James T. Edwards

 

Dickenson

 

30

 

147

 

 

  T 692

 

Clinchfield Coal Co.

 

12/16/1935

 

200.00

 

Kennedy

 

Redwine & Culberson

 

Dickenson

 

68

 

501

 

 

TL 693

 

Oakley Stanley & Wife

 

5/14/1952

 

54.55

 

Kennedy

 

Robert B. Bise

 

Dickenson

 

104

 

383

 

 

  T 694

 

Clinchfield Coal Co.

 

6/4/1906

 

88.76

 

Clintwood

 

John Browning

 

Dickenson

 

30

 

147

 

 

  T 695

 

Clinchfield Coal Co.

 

6/4/1906

 

111.89

 

Clintwood

 

R. C. Baker

 

Dickenson

 

30

 

147

 

 

  T 696

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

99.02

 

Clintwood

 

Jno. Baker

 

Dickenson

 

30

 

190

 

 

  T 697

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

79.04

 

Clintwood

 

F. M. Beverly

 

Dickenson

 

30

 

190

 

 

  T 698

 

Clinchfield Coal Co.

 

6/4/1906

 

69.38

 

Clintwood

 

E. P. Chase

 

Dickenson

 

30

 

147

 

 

  T 699

 

Clinchfield Coal Co.

 

6/4/1906

 

50.00

 

Clintwood

 

J. P. Chase

 

Dickenson

 

30

 

147

 

 

  T 700

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

84.96

 

Clintwood

 

Melvina “Viney” Counts (J.P. Chase?)

 

Dickenson

 

30

 

190

 

 

  T 701

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

75.24

 

Clintwood

 

Martha Colley

 

Dickenson

 

30

 

190

 

 

  T 702

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

169.33

 

Clintwood

 

Jno. W. County

 

Dickenson

 

30

 

190

 

 

  T 703

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

120.77

 

Clintwood

 

W. L. Dennis

 

Dickenson

 

30

 

190

 

 

  T 704

 

Ellen W. Duryea

 

1/10/1914

 

60.43

 

Clintwood

 

E. W. Duryea (N. P. Kelly)

 

Dickenson

 

33

 

431

 

 

  T 705

 

Ellen W. Duryea

 

1/10/1914

 

269.67

 

Clintwood

 

E. W. Duryea (Eliz. Rose)

 

Dickenson

 

33

 

431

 

 

  T 706

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

161.00

 

Clintwood

 

J. K. Damron

 

Dickenson

 

30

 

190

 

 

  T 707

 

Ellen W. Duryea

 

1/10/1914

 

36.00

 

Clintwood

 

E. W. Duryea (M. Hill)

 

Dickenson

 

33

 

431

 

 

  T 708

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

46.68

 

Clintwood

 

R. J. Fleming

 

Dickenson

 

30

 

190

 

 

  T 709

 

Clinchfield Coal Co.

 

6/4/1906

 

117.00

 

Clintwood

 

Solomon Fleming

 

Dickenson

 

30

 

147

 

 

28

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 710

 

Clinchfield Coal Co.

 

6/4/1906

 

45.34

 

Clintwood

 

William Fleming (FEE)

 

Dickenson

 

30

 

147

 

 

T 711

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

85.52

 

Clintwood

 

Robert Fleming

 

Dickenson

 

30

 

190

 

 

T 712

 

Clinchfield Coal Co.

 

6/4/1906

 

60.68

 

Clintwood

 

W. H. Fleming

 

Dickenson

 

30

 

147

 

 

T 713

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

88.67

 

Clintwood

 

Emanuel Fleming

 

Dickenson

 

30

 

190

 

 

T 714

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

208.05

 

Clintwood

 

Caleb Haynes

 

Dickenson

 

94

 

463

 

 

T 715

 

Clinchfield Coal Co.

 

6/4/1906

 

183.84

 

Clintwood

 

G. W. Haynes

 

Dickenson

 

30

 

147

 

 

T 716

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

373.63

 

Clintwood

 

Cornelius Hibbitts

 

Dickenson

 

30

 

147

 

 

T 717

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

69.59

 

Clintwood

 

W. C. Hughes

 

Dickenson

 

30

 

190

 

 

T 718

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

31.68

 

Clintwood

 

W. C. Hughes

 

Dickenson

 

30

 

190

 

 

T 719

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

49.86

 

Clintwood

 

J. H. M. Hill

 

Dickenson

 

30

 

190

 

 

T 720

 

Clinchfield Coal Co.

 

6/4/1906

 

56.87

 

Clintwood

 

Noah Hopson

 

Dickenson

 

30

 

147

 

 

T 721

 

Clinchfield Coal Co.

 

6/4/1906

 

107.00

 

Clintwood

 

Noah Hopson

 

Dickenson

 

30

 

147

 

 

T 722

 

Clinchfield Coal Co.

 

6/4/1906

 

80.00

 

Clintwood

 

J. G. Hylton

 

Dickenson

 

30

 

147

 

 

T 723

 

Clinchfield Coal Co.

 

6/4/1906

 

135.69

 

Clintwood

 

W. E. Harris

 

Dickenson

 

30

 

147

 

 

T 724

 

Clinchfield Coal Co.

 

6/4/1906

 

566.39

 

Clintwood

 

H. T. Keel

 

Dickenson

 

30

 

147

 

 

T 725

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

174.79

 

Clintwood

 

Henry Keel

 

Dickenson

 

30

 

190

 

 

T 726

 

H. T. Keel

 

3/8/1913

 

20.00

 

Clintwood

 

H. T. Keel

 

Dickenson

 

33

 

42

 

 

T 727

 

Clinchfield Coal Co.

 

6/4/1906

 

26.65

 

Clintwood

 

J.G. Kerr

 

Dickenson

 

30

 

147

 

 

T 728

 

J. L. Litz

 

2/25/1913

 

68.50

 

Clintwood

 

J. L. Litz

 

Dickenson

 

33

 

105

 

 

T 729

 

J. L. Litz

 

9/5/1911

 

61.89

 

Clintwood

 

J. L. Litz (FEE)

 

Dickenson

 

31

 

506

 

 

T 730

 

J. L. Litz

 

2/25/1913

 

56.50

 

Clintwood

 

J. L. Litz 1/3 fo 169.5

 

Dickenson

 

33

 

105

 

 

T 731

 

R. V. &  Jno. S. Wolford

 

9/26/1911

 

56.50

 

Clintwood

 

J. L. Litz 1/3 fo 169.5

 

Dickenson

 

32

 

110

 

 

T 732

 

W. E. O’Connor

 

11/25/1911

 

56.50

 

Clintwood

 

J. L. Litz 1/3 fo 169.5

 

Dickenson

 

32

 

110

 

 

T 733

 

J. L. Litz

 

2/25/1913

 

18.55

 

Clintwood

 

J. L. Litz (B. F. Sykes)

 

Dickenson

 

33

 

105

 

 

T 734

 

J. L. Litz

 

2/25/1913

 

138.15

 

Clintwood

 

J. L. Litz (Jas. Fleming)

 

Dickenson

 

33

 

105

 

 

29

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 735

 

J. L. Litz

 

2/25/1913

 

47.46

 

Clintwood

 

J. L. Litz (C. Phipps)

 

Dickenson

 

33

 

105

 

 

T 736

 

J. L. Litz

 

2/25/1913

 

180.73

 

Clintwood

 

J. L. Litz

 

Dickenson

 

33

 

105

 

 

T 737

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

719.00

 

Clintwood

 

William McFall

 

Dickenson

 

30

 

190

 

 

T 738

 

Clinchfield Coal Co.

 

6/4/1906

 

100.00

 

Clintwood

 

G. W. Meade

 

Dickenson

 

30

 

147

 

 

T 739

 

Clinchfield Coal Co.

 

6/4/1906

 

21.91

 

Clintwood

 

Esaw & Louisa Mullins 1/2 int in 43.83 Acres

 

Dickenson

 

30

 

147

 

 

T 740

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

100.58

 

Clintwood

 

David W. Meade

 

Dickenson

 

30

 

190

 

 

T 741

 

Clinchfield Coal Co.

 

6/4/1906

 

36.19

 

Clintwood

 

J. C. Mooney

 

Dickenson

 

30

 

147

 

 

T 742

 

Clinchfield Coal Co.

 

6/4/1906

 

83.71

 

Clintwood

 

John Mullins

 

Dickenson

 

30

 

147

 

 

T 743

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

35.04

 

Clintwood

 

Naomi Mullins

 

Dickenson

 

30

 

190

 

 

T 744

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

60.02

 

Clintwood

 

Andrew Mullins

 

Dickenson

 

30

 

190

 

 

T 745

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

135.73

 

Clintwood

 

M. C. B. Mullins

 

Dickenson

 

30

 

190

 

 

T 746

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

95.25

 

Clintwood

 

Ison Mullins

 

Dickenson

 

30

 

190

 

 

T 747

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

51.16

 

Clintwood

 

I. T. Mullins

 

Dickenson

 

30

 

190

 

 

T 748

 

Clinchfield Coal Co.

 

6/4/1906

 

164.71

 

Clintwood

 

Spencer Mullins

 

Dickenson

 

30

 

147

 

 

T 749

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

65.97

 

Clintwood

 

Jno. Mullins

 

Dickenson

 

30

 

190

 

 

T 750

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

59.93

 

Clintwood

 

Isom Mullins

 

Dickenson

 

30

 

190

 

 

T 751

 

Clinchfield Coal Co.

 

6/4/1906

 

151.52

 

Clintwood

 

Andrew Moore

 

Dickenson

 

30

 

147

 

 

T 752

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

75.68

 

Clintwood

 

Presto Mullins

 

Dickenson

 

30

 

190

 

 

T 753

 

Clinchfield Coal Co.

 

6/4/1906

 

75.75

 

Clintwood

 

Preston Moore

 

Dickenson

 

30

 

147

 

 

T 754

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

189.65

 

Clintwood

 

John Mullins

 

Dickenson

 

30

 

190

 

 

T 755

 

Carl Mullins

 

6/17/1953

 

24.05

 

Clintwood

 

Carl Mullins

 

Dickenson

 

106

 

217

 

 

T 756

 

Morrison Mullins

 

10/21/1953

 

20.95

 

Clintwood

 

Simon P. Mullins

 

Dickenson

 

106

 

575

 

 

T 757

 

Alice Mullins

 

6/23/1953

 

6.17

 

Clintwood

 

Simon Mullins

 

Dickenson

 

106

 

230

 

 

30

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 758

 

Clinchfield Coal Co.

 

6/4/1906

 

150.50

 

Clintwood

 

J. F. Porter

 

Dickenson

 

30

 

147

 

 

T 759

 

Clinchfield Coal Co.

 

6/4/1906

 

28.19

 

Clintwood

 

B. R. Powers

 

Dickenson

 

30

 

147

 

 

T 760

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

88.85

 

Clintwood

 

Matilda Price

 

Dickenson

 

30

 

190

 

 

T 761

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

85.00

 

Clintwood

 

Amos Reed

 

Dickenson

 

30

 

190

 

 

T 762

 

Sylvan Richardson et als

 

1/21/1948

 

36.75

 

Clintwood

 

Sylvan Richardson (M. S. Dotson)

 

Dickenson

 

91

 

507

 

 

T 763

 

Clinchfield Coal Co.

 

6/4/1906

 

35.37

 

Clintwood

 

L. C. Ramey

 

Dickenson

 

30

 

147

 

 

T 764

 

Clinchfield Coal Co.

 

6/4/1906

 

42.24

 

Clintwood

 

M. A. Remines

 

Dickenson

 

30

 

147

 

 

T 765

 

Clinchfield Coal Co.

 

12/16/1935

 

247.00

 

Clintwood

 

W. R. Reedy

 

Dickenson

 

68

 

501

 

 

T 766

 

Clinchfield Coal Co.

 

6/4/1906

 

115.00

 

Clintwood

 

W. Reedy

 

Dickenson

 

30

 

147

 

 

T 767

 

Clinchfield Coal Co.

 

6/4/1906

 

242.41

 

Clintwood

 

W. R. Reedy

 

Dickenson

 

30

 

147

 

 

T 768

 

W. M. Ritter Lumber Co.

 

5/1/1974

 

111.34

 

Clintwood

 

N. F. Ramey

 

Dickenson

 

90

 

76

 

 

T 769

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

312.16

 

Clintwood

 

Elias J. Rose

 

Dickenson

 

30

 

190

 

 

T 770

 

Clinchfield Coal Co.

 

6/4/1906

 

239.00

 

Clintwood

 

Jas. Stanley

 

Dickenson

 

30

 

147

 

 

T 771

 

Cranes Nest Coal & Coke Co.

 

12/16/1935

 

37.77

 

Clintwood

 

Nathan Stanley

 

Dickenson

 

68

 

489

 

 

T 772

 

Clinchfield Coal Co.

 

6/4/1906

 

57.24

 

Clintwood

 

L. A. Smith

 

Dickenson

 

30

 

147

 

 

T 773

 

Clinchfield Coal Co.

 

6/4/1906

 

411.24

 

Clintwood

 

E. A. Smith

 

Dickenson

 

30

 

147

 

 

T 774

 

Clinchfield Coal Co.

 

6/4/1906

 

113.72

 

Clintwood

 

E. A. Smith

 

Dickenson

 

30

 

147

 

 

T 775

 

Clinchfield Coal Co.

 

6/4/1906

 

49.10

 

Clintwood

 

M. J. Shores

 

Dickenson

 

30

 

147

 

 

T 776

 

Clinchfield Coal Co.

 

6/4/1906

 

87.91

 

Clintwood

 

George Stanley

 

Dickenson

 

30

 

147

 

 

T 777

 

Clinchfield Coal Co.

 

6/4/1906

 

107.56

 

Clintwood

 

Joseph Stanley

 

Dickenson

 

30

 

147

 

 

T 778

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

47.00

 

Clintwood

 

Larking Stanley

 

Dickenson

 

30

 

190

 

 

T 779

 

Clinchfield Coal Co.

 

6/4/1906

 

121.28

 

Clintwood

 

J. C. Speer (Bond-Bruce)

 

Dickenson

 

30

 

147

 

 

T 780

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

247.00

 

Clintwood

 

J. P. Vanover

 

Dickenson

 

30

 

190

 

 

T 781

 

Clinchfield Coal Co.

 

6/4/1906

 

288.75

 

Clintwood

 

Allen Vanover

 

Dickenson

 

30

 

147

 

 

T 782

 

Clinchfield Coal Co.

 

6/4/1906

 

107.46

 

Clintwood

 

Eli Vanover

 

Dickenson

 

30

 

147

 

 

T 783

 

Clinchfield Coal Co.

 

6/4/1906

 

54.95

 

Clintwood

 

J. H. Vanover

 

Dickenson

 

30

 

147

 

 

T 784

 

Clinchfield Coal Co.

 

6/4/1906

 

293.35

 

Clintwood

 

Wm. & lra Vanover

 

Dickenson

 

30

 

147

 

 

31

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

  T 785

 

Clinchfield Coal Co.

 

6/4/1906

 

153.51

 

Clintwood

 

Wm. Vanover (W. J. Keel)

 

Dickenson

 

30

 

147

 

 

  T 786

 

Clinchfield Coal Co.

 

6/4/1906

 

51.50

 

Clintwood

 

T. G. Wells-M. B. Swindall

 

Dickenson

 

30

 

147

 

 

  T 787

 

Clinchfield Coal Co.

 

6/4/1906

 

33.32

 

Clintwood

 

G. W. Whitt

 

Dickenson

 

30

 

147

 

 

  T 788

 

Clinchfield Coal Co.

 

6/4/1906

 

36.56

 

Clintwood

 

J. L. Wallen

 

Dickenson

 

30

 

147

 

 

  T 789

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

104.75

 

Clintwood

 

W. B. J. Wright

 

Dickenson

 

30

 

190

 

 

  T 790

 

Burns Willis

 

9/24/1953

 

19.08

 

Clintwood

 

Burns Willis

 

Dickenson

 

106

 

496

 

 

  T 791

 

A. H. Willis

 

9/24/1953

 

13.56

 

Clintwood

 

A. H. Willis

 

Dickenson

 

106

 

493

 

 

  T 792

 

Estel C. Willis

 

9/24/1953

 

17.06

 

Clintwood

 

Estel C. Willis

 

Dickenson

 

106

 

494

 

 

  T 793

 

Clinchfield Coal Co.

 

6/4/1906

 

371.28

 

Clintwood

 

Jacob Yates

 

Dickenson

 

30

 

147

 

 

  T 794

 

Jacob C. Elkins

 

11/5/1954

 

49.00

 

Clintwood

 

Jacob Elkins

 

Dickenson

 

108

 

182

 

 

TL 795

 

Warren Herald Trivitt & Wife

 

1/30/1950

 

244.00

 

Clintwood

 

Isaac Kilgore

 

Dickenson

 

98

 

351

 

 

TL 796

 

W. B. Trivitt & Wife

 

12/30/1949

 

437.25

 

Clintwood

 

7 Various Tracts

 

Dickenson

 

99

 

15

 

 

TL 797

 

Wiley Bums Tribitt & Wife

 

12/30/1949

 

206.39

 

Clintwood

 

Isaac Kilgore

 

Dickenson

 

96

 

337

 

 

TL 798

 

Emary Vanover & Wife

 

1/17/1950

 

75.48

 

Clintwood

 

J. W. Willis

 

Dickenson

 

98

 

321

 

 

TL 799

 

Ethel A. Hughes & Husband

 

2/20/1950

 

43.00

 

Clintwood

 

John Yates

 

Dickenson

 

99

 

115

 

 

  T 800

 

Clinchfield Coal Co.

 

6/4/1906

 

47.08

 

Willis

 

Jno. M. Artrip

 

Dickenson

 

30

 

147

 

 

  T 801

 

Clinchfield Coal Co.

 

6/4/1906

 

122.81

 

Willis

 

James Artrip

 

Dickenson

 

30

 

147

 

 

  T 802

 

Clinchfield Coal Co.

 

6/4/1906

 

50.11

 

Willis

 

Eli Bartley

 

Dickenson

 

30

 

147

 

 

  T 803

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

250.07

 

Willis

 

J. R. Belcher (CC. Woods)

 

Dickenson

 

30

 

190

 

 

  T 804

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

116.45

 

Willis

 

J. R. Belcher

 

Dickenson

 

30

 

190

 

 

  T 805

 

Clinchfield Coal Co.

 

6/4/1906

 

32.93

 

Willis

 

Dreary Bartley

 

Dickenson

 

30

 

147

 

 

  T 806

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

88.00

 

Willis

 

John Cartrel

 

Dickenson

 

30

 

147

 

 

  T 807

 

Clinchfield Coal Co.

 

6/4/1906

 

62.00

 

Willis

 

J. F. Colley

 

Dickenson

 

30

 

147

 

 

  T 808

 

Clinchfield Coal Co.

 

6/4/1906

 

71.00

 

Willis

 

Issac Cochran

 

Dickenson

 

30

 

147

 

 

  T 809

 

Ellen W. Duryea

 

1/10/1914

 

163.74

 

Willis

 

E. W. Duryea

 

Dickenson

 

33

 

431

 

 

  T 810

 

Clinchfield Coal Co.

 

6/4/1906

 

417.34

 

Willis

 

W. N. Davis

 

Dickenson

 

30

 

147

 

 

  T 811

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

90.50

 

Willis

 

J. W. Davis

 

Dickenson

 

30

 

190

 

 

  T 812

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

428.10

 

Willis

 

Eli Davis

 

Dickenson

 

30

 

190

 

 

  T 813

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

273.38

 

Willis

 

James Fleming

 

Dickenson

 

30

 

190

 

 

32

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 814

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

92.57

 

Willis

 

James Fleming

 

Dickenson

 

30

 

190

 

 

T 815

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

92.57

 

Willis

 

James Fleming

 

Dickenson

 

30

 

190

 

 

T 816

 

Clinchfield Coal Co.

 

6/4/1906

 

81.50

 

Willis

 

Jeptha Hill

 

Dickenson

 

30

 

147

 

 

T 817

 

Clinchfield Coal Co.

 

6/4/1906

 

96.46

 

Willis

 

Cain Hill

 

Dickenson

 

30

 

147

 

 

T 818

 

Clinchfield Coal Co.

 

6/4/1906

 

237.61

 

Willis

 

J. C. Kerr

 

Dickenson

 

30

 

147

 

 

T 819

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

22.86

 

Willis

 

C. & J. P. Kilgore

 

Dickenson

 

30

 

190

 

 

T 820

 

Clinchfield Coal Co.

 

6/4/1906

 

66.46

 

Willis

 

Edom Mullins

 

Dickenson

 

30

 

147

 

 

T 821

 

Clinchfield Coal Co.

 

6/4/1906

 

42.24

 

Willis

 

J. P. Mullins

 

Dickenson

 

30

 

147

 

 

T 822

 

Clinchfield Coal Co.

 

6/4/1906

 

121.02

 

Willis

 

Wm. L. Mullins

 

Dickenson

 

30

 

147

 

 

T 823

 

Clinchfield Coal Co.

 

6/4/1906

 

61.74

 

Willis

 

Timothy Mullins

 

Dickenson

 

30

 

147

 

 

T 824

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

54.00

 

Willis

 

Issac Moore

 

Dickenson

 

30

 

190

 

 

T 825

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

7.11

 

Willis

 

Issac Moore

 

Dickenson

 

30

 

190

 

 

T 826

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

25.89

 

Willis

 

Issac Moore

 

Dickenson

 

30

 

190

 

 

T 827

 

Clinchfield Coal Co.

 

6/4/1906

 

157.00

 

Willis

 

Alex Moore

 

Dickenson

 

30

 

147

 

 

T 828

 

Clinchfield Coal Co.

 

6/4/1906

 

203.54

 

Willis

 

Sol. Mullins

 

Dickenson

 

30

 

147

 

 

T 829

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

67.58

 

Willis

 

Sol. Mullins

 

Dickenson

 

30

 

190

 

 

T 830

 

Clinchfield Coal Co.

 

6/4/1906

 

51.52

 

Willis

 

Geo. Mullins

 

Dickenson

 

30

 

147

 

 

T 831

 

Clinchfield Coal Co.

 

6/4/1906

 

49.00

 

Willis

 

Wm. Mullins

 

Dickenson

 

30

 

147

 

 

T 832

 

Clinchfield Coal Co.

 

6/4/1906

 

113.85

 

Willis

 

L. Mullins

 

Dickenson

 

30

 

147

 

 

T 833

 

Clinchfield Coal Co.

 

6/4/1906

 

69.16

 

Willis

 

Wm. F. Mullins

 

Dickenson

 

30

 

147

 

 

T 834

 

Clinchfield Coal Co.

 

6/4/1906

 

12.47

 

Willis

 

G. J. Mullins

 

Dickenson

 

30

 

147

 

 

T 835

 

Clinchfield Coal Co.

 

6/4/1906

 

66.00

 

Willis

 

Dr. Mc. Mullins

 

Dickenson

 

30

 

147

 

 

T 836

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

53.50

 

Willis

 

D. E. Mullins

 

Dickenson

 

30

 

190

 

 

T 837

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

43.00

 

Willis

 

D. E. Mullins

 

Dickenson

 

30

 

190

 

 

T 838

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

62.85

 

Willis

 

D. H. Mullins

 

Dickenson

 

30

 

190

 

 

T 839

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

96.11

 

Willis

 

Spencer Mullins

 

Dickenson

 

30

 

190

 

 

T 840

 

Clinchfield Coal Co.

 

6/4/1906

 

39.00

 

Willis

 

Thomas Mullins

 

Dickenson

 

30

 

147

 

 

T 841

 

Clinchfield Coal Co.

 

6/4/1906

 

44.00

 

Willis

 

Thomas Mullins

 

Dickenson

 

30

 

147

 

 

33

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 842

 

Clinchfield Coal Co.

 

6/4/1906

 

23.29

 

Willis

 

J. B. Newberry

 

Dickenson

 

30

 

147

 

T 843

 

Clinchfield Coal Co.

 

6/4/1906

 

50.47

 

Willis

 

J. B. Newberry

 

Dickenson

 

30

 

147

 

T 844

 

Clinchfield Coal Co.

 

6/4/1906

 

121.66

 

Willis

 

d. P. Newberry

 

Dickenson

 

30

 

147

 

T 845

 

Clinchfield Coal Co.

 

6/4/1906

 

253.67

 

Willis

 

Barbara Owens

 

Dickenson

 

30

 

147

 

T 846

 

Clinchfield Coal Co.

 

6/4/1906

 

37.90

 

Willis

 

Barbara Owens

 

Dickenson

 

30

 

147

 

T 847

 

Clinchfield Coal Co.

 

6/4/1906

 

83.71

 

Willis

 

David Puckett

 

Dickenson

 

30

 

147

 

T 848

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

240.74

 

Willis

 

J. H. Robinson

 

Dickenson

 

30

 

190

 

T 849

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

207.92

 

Willis

 

H. H. Rakes

 

Dickenson

 

30

 

190

 

T 850

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

199.36

 

Willis

 

John G. Rakes

 

Dickenson

 

30

 

190

 

T 851

 

Dominion Coal Co.

 

3/15/1907

 

104.00

 

Willis

 

Thos. C. Rakes

 

Dickenson

 

28

 

200

 

T 852

 

Tarpon Coal & Coke Co.

 

2/20/1915

 

45.41

 

Willis

 

W. A. R. Robinson (J. D. Yates)

 

Dickenson

 

36

 

1

 

T 853

 

Clinchfield Coal Co.

 

12/16/1935

 

112.50

 

Willis

 

Skeen, Trivett & Friend

 

Dickenson

 

68

 

501

 

T 854

 

Clinchfield Coal Co.

 

6/4/1906

 

158.03

 

Willis

 

Wm. M. Sifers

 

Dickenson

 

30

 

147

 

T 855

 

Horace Hardaway

 

6/10/1914

 

128.75

 

Willis

 

B. F. Sykes Heirs

 

Dickenson

 

33

 

586

 

T 856

 

Horace Hardaway

 

6/10/1914

 

21.67

 

Willis

 

Nannie E. Epling

 

Dickenson

 

33

 

586

 

T 857

 

Tarpon Coal & Coke Co.

 

2/20/1915

 

 25.47

 

Willis

 

J. S. Sykes

 

Dickenson

 

36

 

1

 

T 858

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

245.67

 

Willis

 

Andrew Willis

 

Dickenson

 

30

 

190

 

T 859

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

110.17

 

Willis

 

Andrew Willis

 

Dickenson

 

30

 

190

 

T 860

 

Tarpon Coal & Coke Co.

 

2/20/1915

 

1465.00

 

Willis

 

Tarpon Coal & Coke Co.

 

Dickenson

 

36

 

1

 

T 861

 

 

 

 

 

60.70

 

Kennedy

 

J. W. Mullins (S. Mullins)

 

 

 

 

 

 

 

T 862

 

 

 

 

 

59.65

 

Kennedy

 

 

 

Dickenson

 

 

 

 

 

T 863

 

 

 

 

 

63.30

 

Kennedy

 

 

 

Dickenson

 

 

 

 

 

T 864

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

340.07

 

Clintwood

 

Isom Mullins

 

Dickenson

 

30

 

190

 

 

34

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 865

 

Elijah Kiser Heirs, et al

 

9/23/1909

 

94.00

 

Cleveland

 

Elijah Kiser Heirs

 

Russell

 

45

 

155

 

T 866

 

Dawson Coal & Coke Co.

 

12/16/1935

 

172.50

 

Cleveland

 

Daniel Kiser

 

Russell

 

92

 

453

 

T 867

 

 

 

5/18/1909

 

173.96

 

Castlewood

 

Elishu Sutherland

 

Russell

 

 

 

 

 

T 868

 

 

 

4/23/1909

 

2.54

 

Castlewood

 

Mary Luckman

 

Russell

 

 

 

 

 

T 869

 

 

 

6/4/1906

 

99.00

 

Castlewood

 

S. D. May

 

Russell

 

 

 

 

 

T 870

 

 

 

6/4/1906

 

566.41

 

Hurricane

 

Jas. H. Smith

 

Buchanan & Russel

 

 

 

 

 

T 871

 

 

 

6/4/1906

 

273.00

 

Hurricane

 

Isiah Duty

 

Buchanan

 

 

 

 

 

T 872

 

 

 

 

 

52.47

 

 

 

W. H. Johnson

 

Dickenson

 

 

 

 

 

T 873

 

Clinchfield Coal Co.

 

6/4/1906

 

915.64

 

Cleveland

 

W. J. Grizzle

 

Russell

 

44

 

152

 

T 874

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

122.00

 

Gladeville

 

Bevins, J. H. & S. Rose

 

Wise

 

94

 

463

 

T 875

 

Clinchfield Coal Co.

 

12/16/1935

 

248.77

 

Gladeville

 

Horn, John W. (E. G. Willard)

 

Wise

 

219

 

282

 

T 876

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

57.95

 

Gladeville

 

Redwine, B. B.

 

Wise

 

94

 

463

 

T 877

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

113.75

 

Gladeville

 

Redwine, B. B.

 

Wise

 

94

 

463

 

T 878

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

98.11

 

Gladeville

 

Stallard, A. J.

 

Wise

 

94

 

463

 

T 879

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

37.00

 

Gladeville

 

Stallard, A. J.

 

Wise

 

94

 

463

 

T 880

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

87.09

 

Gladeville

 

Stallard, A. J.

 

Wise

 

94

 

463

 

T 881

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

45.50

 

Gladeville

 

Stallard, A. J.

 

Wise

 

94

 

463

 

T 882

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

13.50

 

Gladeville

 

Stallard, A. J.

 

Wise

 

94

 

463

 

T 883

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

106.00

 

Gladeville

 

Stallard, D. A. Sr.

 

Wise

 

94

 

463

 

T 884

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

55.00

 

Gladeville

 

Stallard, D. A. Sr.

 

Wise

 

94

 

463

 

T 885

 

Clinchfield Coal Co.

 

6/4/1906

 

283.00

 

Gladeville

 

Plummer, Henry C.

 

Wise

 

97

 

245

 

T 886

 

Clinchfield Coal Co.

 

6/4/1906

 

165.09

 

Gladeville

 

Powers, D. C.

 

Wise

 

97

 

245

 

T 887

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

185.04

 

Gladeville

 

Powers, W. A.

 

Wise

 

94

 

463

 

T 888

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

597.83

 

Lipps

 

Blackwell, Martha J.

 

Wise

 

94

 

463

 

 

35

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 889

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

115.30

 

Lipps

 

Dunn, Tract

 

Wise & Dickenson

 

94

 

463

 

T 890

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

457.42

 

Lipps

 

Fuller, N. R.

 

Wise

 

94

 

463

 

T 891

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

181.63

 

Lipps

 

Henry, M. E. & W. R.

 

Wise

 

219

 

282

 

T 892

 

V. I. C. & C. Company

 

5/1/1913

 

33.72

 

Lipps

 

Horn, Courtright

 

Wise

 

152

 

230

 

T 893

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

1.74

 

Lipps

 

Hylton, J. G.

 

Wise

 

94

 

463

 

T 894

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

19.97

 

Lipps

 

Hylton, J. G.

 

Wise

 

94

 

463

 

T 895

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

74.93

 

Lipps

 

Kiser, Cummins

 

Wise

 

94

 

463

 

T 896

 

V. I. C. & C. Company

 

5/1/1913

 

11.96

 

Lipps

 

Banner, D. K

 

Wise

 

152

 

282

 

T 897

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

2.52

 

Lipps

 

Dunn, Tract (Ollie J. Funk)

 

Wise

 

94

 

463

 

T 898

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

93.36

 

Lipps

 

Hale, Issac M.

 

Wise & Dickenson

 

94

 

463

 

T 901

 

W. T. Adkins, et al

 

3/24/1919

 

33.79

 

Lipps

 

Adkins, W. T.

 

Wise

 

136

 

412

 

T 903

 

Roberson, C. E., et al

 

10/30/1931

 

58.12

 

Lipps

 

Roberson, E. C.

 

Wise

 

204

 

202

 

T 904

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

24.61

 

Roberson

 

Holdway, H. H.

 

Wise

 

94

 

463

 

T 905

 

Clinchfield Coal Co.

 

6/4/1906

 

433.28

 

Roberson

 

Hudson, William

 

Wise

 

97

 

248

 

T 906

 

Clinchfield Coal Co.

 

6/4/1906

 

176.50

 

Roberson

 

McFall, William

 

Wise & Dickenson

 

97

 

248

 

T 907

 

W. J. & R. L. McLemore, et ux

 

12/20/1910

 

245.55

 

Roberson

 

McLemore, R. L. & W. J.

 

Wise

 

104

 

340

 

T 908

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

189.19

 

Roberson

 

Powers, Jackson

 

Wise

 

94

 

463

 

T 909

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

17.00

 

Roberson

 

Powers, Jackson

 

Wise

 

94

 

463

 

T 910

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

268.39

 

Roberson

 

Baker, Mahala

 

Wise

 

94

 

463

 

T 911

 

Clinchfield Coal Co.

 

6/4/1906

 

141.00

 

Roberson

 

Baker, Richard

 

Wise

 

97

 

245

 

T 912

 

Clinchfield Coal Co.

 

6/4/1906

 

95.50

 

Roberson

 

Baker, Wm. J.

 

Wise

 

97

 

245

 

T 913

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

119.00

 

Roberson

 

Dotson, M. D. L.

 

Wise & Dickenson

 

94

 

463

 

 

36

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 914

 

Clinchfield Coal Co.

 

6/4/1906

 

27.31

 

Roberson

 

(Surf) Hudson, Wm. (Okla Collins)

 

Wise

 

97

 

245

 

T 915

 

Clinchfield Coal Co.

 

6/4/1906

 

278.00

 

Roberson

 

McFall, William

 

Wise

 

97

 

245

 

T 916

 

Clinchfield Coal Co.

 

6/4/1906

 

713.75

 

Roberson

 

McFall, William

 

Wise

 

97

 

245

 

T 917

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

85.00

 

Roberson

 

Mullins, Wilson

 

Wise

 

94

 

463

 

T 918

 

Clinchfield Coal Co.

 

6/4/1906

 

75.70

 

Roberson

 

Whitt, Richard

 

Wise

 

97

 

245

 

T 919

 

Cranes Nest Coal & Coke Co.

 

6/4/1906

 

145.00

 

Roberson

 

Branham, Martin

 

Wise & Dickenson

 

94

 

463

 

T 925

 

Napoleon B. Dotson, et ux

 

6/20/1927

 

74.25

 

Roberson

 

Cantrell, James

 

Wise

 

186

 

34

 

T 926

 

 

 

 

 

20.62

 

Castlewood

 

N. Y. M. & M. Company

 

Russell

 

 

 

 

 

T 927

 

 

 

 

 

54.94

 

 

 

Chs. W. Dickerson

 

Russell

 

 

 

 

 

T 928

 

 

 

 

 

47.99

 

Castlewood

 

N. Y. M. & M. Company

 

Russell

 

 

 

 

 

T 929

 

 

 

 

 

71.57

 

 

 

John Dickerson

 

Russell

 

 

 

 

 

T 930

 

 

 

 

 

61.62

 

 

 

N. K. Rasnake

 

Russell

 

 

 

 

 

T 931

 

 

 

 

 

38.48

 

Cleveland

 

Harmon Kiser Heirs

 

Russell

 

 

 

 

 

T 932

 

 

 

 

 

31.00

 

Cleveland

 

nancy Kiser Counts

 

Russell

 

 

 

 

 

T 933

 

 

 

 

 

34.00

 

Cleveland

 

Sarah Edna Kiser

 

Russell

 

 

 

 

 

T 934

 

 

 

 

 

32.00

 

Cleveland

 

Luther Kiser Heirs

 

Russell

 

 

 

 

 

T 935

 

 

 

 

 

809.00

 

 

 

J. H. Addington

 

Wise

 

 

 

 

 

T 936

 

 

 

 

 

165.42

 

 

 

Emily Boatwright

 

Wise

 

 

 

 

 

T 937

 

 

 

 

 

178.57

 

 

 

Levi Hoback

 

Wise

 

 

 

 

 

T 938

 

 

 

 

 

207.18

 

 

 

Lucinda Horn

 

Wise

 

 

 

 

 

T 939

 

 

 

 

 

102.00

 

 

 

Steve Horn

 

Wise

 

 

 

 

 

T 940

 

 

 

 

 

96.44

 

 

 

Steve Horn

 

Wise

 

 

 

 

 

T 941

 

 

 

 

 

15.07

 

 

 

Steve Horn

 

Wise

 

 

 

 

 

T 942

 

 

 

 

 

100.54

 

 

 

Joseph Addington

 

Wise

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 943

 

 

 

 

 

310.84

 

 

 

Joseph Addington

 

Wise

 

 

 

 

 

T 944

 

 

 

 

 

50.00

 

 

 

?

 

Wise

 

 

 

 

 

T 945

 

 

 

 

 

118.00

 

 

 

R. C. Dale

 

Wise

 

 

 

 

 

T 946

 

 

 

 

 

13.50

 

Gladeville

 

W. H. Gardner

 

Wise

 

 

 

 

 

T 947

 

 

 

 

 

167.75

 

 

 

William H. Gardner

 

Wise

 

 

 

 

 

T 948

 

 

 

 

 

150.00

 

 

 

William H. Gardner

 

Wise

 

 

 

 

 

T 949

 

 

 

 

 

142.00

 

 

 

Jeff Hunsucker

 

Wise

 

 

 

 

 

T 950

 

 

 

 

 

75.00

 

 

 

Frank Kilgore

 

Wise

 

 

 

 

 

T 951

 

 

 

 

 

11.25

 

 

 

I. F. Wampler

 

Wise

 

 

 

 

 

T 952

 

 

 

 

 

23.06

 

 

 

John Adkins, Jr.

 

Wise

 

 

 

 

 

T 953

 

 

 

 

 

0.08

 

Lipps

 

D. K. Banner

 

Wise

 

 

 

 

 

T 954

 

 

 

 

 

80.75

 

Lipps

 

G. W. Ramsey

 

Wise

 

 

 

 

 

T 955

 

 

 

 

 

0.44

 

 

 

Sam’l Horn

 

Wise

 

 

 

 

 

T 956

 

 

 

 

 

29.92

 

 

 

B. W. Alley

 

Wise

 

 

 

 

 

T 957

 

 

 

 

 

48.07

 

 

 

B. W. Alley

 

Wise

 

 

 

 

 

T 958

 

 

 

 

 

14.22

 

 

 

B. W. Alley

 

Wise

 

 

 

 

 

T 959

 

 

 

 

 

255.10

 

 

 

Ellen V. Alley

 

Wise

 

 

 

 

 

T 960

 

 

 

 

 

38.63

 

Lipps

 

John D. Bolling

 

Wise

 

 

 

 

 

T 961

 

 

 

 

 

166.00

 

 

 

Martin Branham

 

Wise

 

 

 

 

 

T 962

 

 

 

 

 

3216.77

 

 

 

J. T. Chase

 

Wise

 

 

 

 

 

T 963

 

 

 

 

 

17.29

 

 

 

Caleb Collins

 

Wise

 

 

 

 

 

T 964

 

 

 

 

 

104.16

 

 

 

D. T. Dotson

 

Wise

 

 

 

 

 

T 965

 

 

 

 

 

97.50

 

 

 

W. P. Dotson

 

Wise

 

 

 

 

 

T 966

 

 

 

 

 

345.76

 

Lipps

 

E. M. Fulton, Com’r

 

Wise

 

 

 

 

 

T 967

 

 

 

 

 

100.00

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 968

 

 

 

 

 

67.57

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 969

 

 

 

 

 

73.11

 

Lipps

 

W. N. & J. R. Hamilton

 

Wise

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T 970

 

 

 

 

 

101.00

 

 

 

D. J. Hubbard

 

Wise

 

 

 

 

 

T 971

 

 

 

 

 

142.50

 

 

 

J. A. Mann

 

Wise

 

 

 

 

 

T 972

 

 

 

 

 

70.50

 

 

 

Levi Perry

 

Wise

 

 

 

 

 

T 973

 

 

 

 

 

78.75

 

 

 

J. H. Roberson

 

Wise

 

 

 

 

 

T 974

 

 

 

 

 

10.75

 

Lipps

 

A. J. Stallard

 

Wise

 

 

 

 

 

T 975

 

 

 

 

 

47.00

 

Lipps

 

T.G. Wells

 

Wise

 

 

 

 

 

T 976

 

 

 

 

 

69.56

 

 

 

B. W. Alley

 

Wise

 

 

 

 

 

T 977

 

 

 

 

 

95.00

 

 

 

B. W. Alley

 

Wise

 

 

 

 

 

T 978

 

 

 

 

 

255.00

 

 

 

Ellen V. Alley

 

Wise

 

 

 

 

 

T 979

 

 

 

 

 

44.31

 

Roberson

 

Ellen V. Alley

 

Wise

 

 

 

 

 

T 980

 

 

 

 

 

0.59

 

Roberson

 

Ellen V. Alley

 

Wise

 

 

 

 

 

T 981

 

 

 

 

 

122.00

 

 

 

C. M. Baker

 

Wise

 

 

 

 

 

T 982

 

 

 

 

 

13.50

 

Roberson

 

S. J. Baker

 

Wise

 

 

 

 

 

T 983

 

 

 

 

 

80.00

 

 

 

Silas Boggs

 

Wise

 

 

 

 

 

T 984

 

 

 

 

 

150.00

 

 

 

Elizabeth Branham

 

Wise

 

 

 

 

 

T 985

 

 

 

 

 

68.00

 

 

 

Martin Carter

 

Wise

 

 

 

 

 

T 986

 

 

 

 

 

22.00

 

 

 

Caleb Collins

 

Wise

 

 

 

 

 

T 987

 

 

 

 

 

44.36

 

 

 

S. J. Collins

 

Wise

 

 

 

 

 

T 988

 

 

 

 

 

36.05

 

Roberson

 

C. C. Cox

 

Wise

 

 

 

 

 

T 989

 

 

 

 

 

84.00

 

 

 

?

 

Wise & Dickenson

 

 

 

 

 

T 990

 

 

 

 

 

990.50

 

 

 

Amanda E. Fulton

 

Wise

 

 

 

 

 

T 991

 

 

 

 

 

51.25

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 992

 

 

 

 

 

40.00

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 993

 

 

 

 

 

46.50

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 994

 

 

 

 

 

38.00

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 995

 

 

 

 

 

69.93

 

 

 

Milburn Gilliam

 

Wise

 

 

 

 

 

T 996

 

 

 

 

 

80.00

 

 

 

R. P. Hamilton

 

Wise

 

 

 

 

 

T 997

 

 

 

 

 

79.00

 

 

 

W. J. Holifield

 

Wise

 

 

 

 

 

T 998

 

 

 

 

 

86.00

 

 

 

D. J. Hubbard

 

Wise

 

 

 

 

 

T 999

 

 

 

 

 

131.00

 

 

 

J. W. Kilgore

 

Wise

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T 1000

 

 

 

 

 

47.00

 

 

 

J. A. Mann

 

Wise

 

 

 

 

 

 

T 1001

 

 

 

 

 

713.75

 

 

 

James McPeak

 

Wise

 

 

 

 

 

 

T 1002

 

 

 

 

 

125.00

 

Roberson

 

James McPeak

 

Wise

 

 

 

 

 

 

T 1003

 

 

 

 

 

118.00

 

Roberson

 

Henry Mullins

 

Wise

 

 

 

 

 

 

T 1004

 

 

 

 

 

54.29

 

 

 

Morgan Mullins

 

Wise

 

 

 

 

 

 

T 1005

 

 

 

 

 

139.00

 

 

 

Riley Mullins

 

Wise

 

 

 

 

 

 

T 1006

 

 

 

 

 

209.00

 

Roberson

 

Riley Mullins

 

Wise

 

 

 

 

 

 

T 1007

 

 

 

 

 

160.00

 

 

 

William Mullins

 

Wise

 

 

 

 

 

 

T 1008

 

 

 

 

 

90.00

 

 

 

J. C. Richman

 

Wise

 

 

 

 

 

 

T 1009

 

 

 

 

 

68.69

 

Roberson

 

J. C. Richmond

 

Wise

 

 

 

 

 

 

T 1010

 

 

 

 

 

110.00

 

Roberson

 

Henry Mullins

 

Wise

 

 

 

 

 

 

T 1011

 

 

 

 

 

37.00

 

 

 

T. M. Roberson

 

Wise

 

 

 

 

 

 

T 1012

 

 

 

 

 

281.00

 

 

 

?

 

Wise

 

 

 

 

 

 

T 1013

 

 

 

 

 

106.59

 

Roberson

 

W. P. Whittaker

 

Wise

 

 

 

 

 

 

T 1014

 

 

 

 

 

34.15

 

 

 

S. E Ramsey

 

Russell

 

 

 

 

 

 

T 1015

 

 

 

 

 

42.30

 

 

 

E. S. Ramsey

 

Russell

 

 

 

 

 

 

T 1016

 

 

 

 

 

42.00

 

 

 

S. E. Ramsey

 

Russell

 

 

 

 

 

 

T 1017

 

 

 

 

 

24.97

 

 

 

S. E. Ramsey

 

Russell

 

 

 

 

 

 

T 1018

 

 

 

 

 

1659.61

 

 

 

J. F. McElhenney

 

Russell

 

 

 

 

 

 

T 1019

 

 

 

 

 

104.06

 

 

 

R. W. Dickerson

 

Russell

 

 

 

 

 

 

T 1020

 

 

 

 

 

98.86

 

 

 

Adam H. Dickenson

 

Russell

 

 

 

 

 

 

T 1021

 

 

 

 

 

118.22

 

 

 

J.D. Harrison tr 8 NYM&M

 

Russell

 

 

 

 

 

 

T2 1

 

 

 

 

 

224.00

 

Jenkins E.

 

W. A. Donaldson (M)

 

Dickenson

 

20

 

1

 

 

40

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T2 2

 

 

 

 

 

58.26

 

Jenkins E.

 

C. S. & Nancy P. Colley (S)
Harris-Cheape (M)

 

Dickenson

 

111

 

50

 

 

T2 3

 

 

 

 

 

27.44

 

 

 

Grant Meade (S)
James Cantrell (M)

 

Wise

 

258

 

545

 

 

T2 4

 

 

 

 

 

53.26

 

Jenkins E.

 

Andrew Mullins Heirs (S)
Emanuel Mullins (M)

 

Dickenson

 

109

 

56

 

 

T2 5

 

 

 

 

 

12.38

 

Jenkins E.

 

Carl Mullins (S)
Emanuel Mullins (M)

 

Dickenson

 

 

 

 

 

 

T2 6

 

 

 

 

 

19.42

 

Jenkins E.

 

Elizabeth Cox (S)
Emanuel Mullins (M)

 

Dickenson

 

110

 

100

 

 

T2 7

 

 

 

 

 

35.60

 

Jenkins E.

 

Reuben Mullins (S)
Emanuel Mullins (M)

 

Dickenson

 

109

 

52

 

 

T2 8

 

 

 

 

 

13.00

 

Jenkins E.

 

Surface Tr. 3 (S)
W. P. Stanley (M)

 

Dickenson

 

 

 

 

 

 

T2 9

 

 

 

 

 

36.58

 

Clintwood

 

M. F. Sneter (M)

 

Dickenson

 

18

 

301

 

 

T2 10

 

 

 

 

 

25.99

 

Clintwood

 

J. B. Baker (M)

 

Dickenson

 

30

 

190

 

 

T2 11

 

 

 

 

 

11.63

 

Clintwood

 

H. H. Branham (M)

 

Dickenson

 

 

 

 

 

 

T2 12

 

 

 

 

 

94.07

 

Clintwood

 

Henry Keel Heirs (S)

 

Dickenson

 

 

 

 

 

 

T2 13

 

 

 

 

 

147.26

 

Clintwood

 

E. A. Smith (S)
E. A. Smith (M)

 

Dickenson

 

 

 

 

 

 

T2 14

 

 

 

 

 

23.68

 

Clintwood

 

A. M. Summerlin

 

Dickenson

 

16

 

170

 

 

T2 15

 

 

 

 

 

32.70

 

Clintwood

 

W. S. Vanover

 

Dickenson

 

20

 

1

 

 

41

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

T2 16

 

 

 

 

 

219.79

 

Clintwood

 

F. A. Stratton (F)

 

Dickenson

 

 

 

 

 

 

T2 17

 

 

 

 

 

50.49

 

Clintwood

 

J. W. Fleming (S)

 

Dickenson

 

24

 

301

 

 

T2 18

 

 

 

 

 

73.21

 

Clintwood

 

F. A. Stratton (S)
F. A. Stratton (M)

 

Dickenson

 

 

 

 

 

 

T2 19

 

 

 

 

 

47.54

 

Clintwood

 

E. A. Reedy (S)
W. A. Stanley (M)

 

Dickenson

 

 

 

 

 

 

T2 20

 

 

 

 

 

14.10

 

Clintwood

 

Surface Tr. 2 (S)
W. P. Stanley (M)

 

Dickenson

 

 

 

 

 

 

T2 21

 

 

 

 

 

79.15

 

Haysi

 

C. A. Willis (S)

 

Dickenson

 

 

 

 

 

 

T2 22

 

 

 

 

 

134.58

 

Haysi

 

Big Sandy Fuel Corp Tract 4

 

Dickenson

 

 

 

 

 

 

T2 23

 

 

 

 

 

38.57

 

Haysi

 

A. A. Skeen (S)
Drewery Puckett (M)

 

Dickenson

 

 

 

 

 

 

T2 24

 

 

 

 

 

17.12

 

Haysi

 

David Atkins (S)
Drewery Puckett (M)

 

Dickenson

 

 

 

 

 

 

T2 25

 

 

 

 

 

48.84

 

Haysi

 

A. A. Skeen (S)
Drewery Puckett (M)

 

Dickenson

 

 

 

 

 

 

T2 26

 

 

 

 

 

9.37

 

Haysi

 

A. A. Skeen (S)
Drewery Puckett (M)

 

Dickenson

 

 

 

 

 

 

T2 27

 

 

 

 

 

11.96

 

Haysi

 

Levi Hall (S)
Drewery Puckett (M)

 

Dickenson

 

 

 

 

 

 

T2 28

 

 

 

 

 

114.23

 

Haysi

 

A. A. Skeen (S)
A. J. Hall (M)

 

Dickenson

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 29

 

 

 

 

 

23.40

 

Haysi

 

A. W. Hay (S)
A. W. Hay (M)

 

Dickenson

 

 

 

 

 

T2 30

 

 

 

 

 

24.13

 

Haysi

 

John Borders (S)
Elihu Owens (M)

 

Dickenson

 

163

 

446

 

T2 31

 

 

 

 

 

15.41

 

Haysi

 

Ida Deel (S)
Elihu Owens (M)

 

Dickenson

 

167

 

356

 

T2 32

 

 

 

 

 

40.95

 

Haysi

 

J. W. Lyle (M)

 

Dickenson

 

19

 

306

 

T2 33

 

 

 

 

 

16.71

 

Haysi

 

R. J. Colley (M)

 

Dickenson

 

21

 

380

 

T2 34

 

 

 

 

 

189.27

 

Haysi

 

A. A. Skeen (M)

 

Dickenson

 

21

 

380

 

T2 35

 

 

 

 

 

49.21

 

Haysi

 

S. E. Wright M)

 

Dickenson

 

20

 

1

 

T2 36

 

 

 

 

 

34.00

 

Haysi

 

B. H. Edwards (S)

 

Dickenson

 

24

 

246

 

T2 37

 

 

 

 

 

19.83

 

Haysi

 

W. A. Harrison (M);
also J. C. Smith, Coms.

 

Dickenson

 

28

 

148

 

T2 38

 

 

 

 

 

58.00

 

Prater

 

Alice Thacker (S)
Big Sandy Fuel Tr. 13 (M)

 

Buchanan & Dickenson

 

184

 

93

 

T2 39

 

 

 

 

 

16.00

 

Prater

 

Bruce Deel (S)
Big Sandy Fuel Tr. 13 (M)

 

Buchanan & Dickenson

 

 

 

 

 

T2 40

 

 

 

 

 

10.00

 

Prater

 

Bruce Deel (S)
Big Sandy Fuel Tr. 13 (M)

 

Buchanan & Dickenson

 

 

 

 

 

T2 41

 

 

 

 

 

54.47

 

Prater

 

Nubum Deel

 

Buchanan

 

 

 

 

 

T2 42

 

 

 

 

 

2053.22

 

Prater

 

A. B. Nichols et al
Big Sandy Fuel (M)

 

Buchanan

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 43

 

 

 

 

 

59.00

 

Prater

 

David A Deel (M)

 

Buchanan

 

 

 

 

 

T2 44

 

 

 

 

 

60.3

 

Prater

 

Lydia M. Ownes [correct copy] (S)
William Ratliff (M)

 

Buchanan

 

 

 

 

 

T2 45

 

 

 

 

 

153.00

 

Prater

 

Por. J. H. Duty (S)

 

Buchanan

 

 

 

 

 

T2 46

 

 

 

 

 

72.00

 

Prater

 

Ingram R. James (M)

 

Buchanan

 

28

 

289

 

T2 47

 

 

 

 

 

300.00

 

Prater

 

Por. Allen James (M)

 

Buchanan

 

28

 

289

 

T2 48

 

 

 

 

 

125.00

 

Prater

 

R. H. Murdock (M)

 

Buchanan

 

28

 

285

 

T2 49

 

 

 

 

 

94.50

 

Prater

 

William Johnson (Ml

 

Buchanan

 

P

 

507

 

T2 50

 

 

 

 

 

36.43

 

Pound

 

William McFall (S)
J. W. Short (M)

 

Dickenson

 

21

 

21

 

T2 51

 

 

 

 

 

86.38

 

Pound

 

Ross Meade (S)
J. P. Hamilton (M)

 

Wise

 

 

 

 

 

T2 52

 

.

 

 

 

50.00

 

Pound

 

G. W. Meade (S)
J. W. Stallard (M)

 

Wise

 

 

 

 

 

T2 53

 

 

 

 

 

75.00

 

Pound

 

Calla McFall (S)
W. N. Hamilton (M)

 

Wise

 

 

 

 

 

T2 54

 

 

 

 

 

60.16

 

Pound

 

S. M. McFall (S)
William McFall (M)

 

Wise

 

 

 

 

 

T2 55

 

 

 

 

 

35.73

 

Pound

 

Newton M. Keith (S)
Levi Cantrell (M)

 

Wise

 

 

 

 

 

T2 56

 

 

 

 

 

9.67

 

Pound

 

John & Hilda Keith (S)
Levi Cantrell (M)

 

Wise

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 57

 

 

 

 

 

57.49

 

Pound

 

Muthus Isom Heirs (S)
William McFall (M)

 

Wise

 

 

 

 

 

T2 58

 

 

 

 

 

59.57

 

Pound

 

Elzie L. Cantrell (S)
Levi Cantrell (M)

 

Wise

 

 

 

 

 

T2 59

 

 

 

 

 

27.47

 

Pound

 

W. H. Mullins (S)
William McFall (M)

 

Wise

 

 

 

 

 

T2 60

 

 

 

 

 

29.50

 

Pound

 

Mattie Mullins (S)
Levi Cantrell (M)

 

Wise

 

 

 

 

 

T2 61

 

 

 

 

 

1.00

 

Pound

 

Letcher Boggs (S)
William McFall (M)

 

Wise

 

 

 

 

 

T2 62

 

 

 

 

 

20.00

 

Pound

 

C. McFall (S)
William McFall (M)

 

Wise

 

 

 

 

 

T2 63

 

 

 

 

 

34.76

 

Pound

 

Webb Cantrell (S)
Levi Cantrell (M)

 

Wise

 

 

 

 

 

T2 64

 

 

 

 

 

36.00

 

Pound

 

R. R. Crabtree (S)
Spencer Mullins (M)

 

Dickenson

 

 

 

 

 

T2 65

 

 

 

 

 

50.00

 

Pound

 

Jonathan Litz (M)

 

Dickenson

 

 

 

 

 

T2 66

 

 

 

 

 

38.00

 

Pound

 

Ivet Baker (S)
R. D. Stallard (M)

 

Wise

 

 

 

 

 

T2 67

 

 

 

 

 

50.85

 

Pound

 

Ida Fleming (S)
R. D. Stallard (M)

 

Wise

 

 

 

 

 

T2 68

 

 

 

 

 

50.92

 

Pound

 

Belford Salyer (S)
R. D. Stallard (M)

 

Wise

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 69

 

 

 

 

 

23.85

 

Pound

 

Dora M. Stallard (S)
R. D. Stallard (M)

 

Wise

 

 

 

 

 

T2 70

 

 

 

 

 

85.09

 

Pound

 

Victor Stallard (S)
R. D. Stallard (M)

 

Wise

 

 

 

 

 

T2 71

 

 

 

 

 

54.14

 

Pound

 

Muncie Stallard (S)
R. D. & Jos. Stallard (M)

 

Wise

 

 

 

 

 

T2 72

 

 

 

 

 

41.00

 

Pound

 

Creed Lane (S)
W. B. Lane (M)

 

Wise

 

 

 

 

 

T2 73

 

 

 

 

 

83.42

 

Pound

 

W. S. Lane (S)
W. B. Lane (M)

 

Wise

 

 

 

 

 

T2 74

 

 

 

 

 

13.75

 

Pound

 

Phipps (S)
W B. Lane (M)

 

Wise

 

 

 

 

 

T2 75

 

 

 

 

 

96.93

 

Pound

 

F. A. Carico (S)
W. V. & R. L. McLemore (M)

 

Wise

 

104

 

344

 

T2 76

 

 

 

 

 

12.75

 

Pound

 

C. F. Lane (S)
W. B. Lane (M)

 

Wise

 

 

 

 

 

T2 77

 

 

 

 

 

59.75

 

Pound

 

E. J. Kilgore (S)
Nancy J. Stanley (M)

 

Wise

 

 

 

 

 

T2 78

 

 

 

 

 

40.25

 

Pound

 

W. R. Robinson (S)
Nancy J. Stanley (M)

 

Dickenson [correct copy]

 

 

 

 

 

T2 79

 

 

 

 

 

10.00

 

Pound

 

J. D. Nicewonder #1 (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 80

 

 

 

 

 

10.00

 

Pound

 

Contracting Enterprises (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

T2 81

 

 

 

 

 

10.00

 

Pound

 

J. D. Nicewonder #2 (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

T2 82

 

 

 

 

 

30.00

 

Pound

 

Big Six #4 (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

T2 83

 

 

 

 

 

30.00

 

Pound

 

Big Six #4 (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

T2 84

 

 

 

 

 

175.00

 

Pound

 

Robert C. Mullins (S)
Wilson & Riley Mullins (S,M)

 

Wise

 

 

 

 

 

T2 85

 

 

 

 

 

69.16

 

Pound

 

Charles C. Elkins (S)
E. S. Baker (M)

 

Wise

 

 

 

 

 

T2 86

 

 

 

 

 

36.19

 

Pound

 

Big Six # 1,2 (S)
John R. Baker (M)

 

Wise

 

 

 

 

 

T2 87

 

 

 

 

 

143.47

 

Pound

 

Cantrell & Gruber (S)
John R. Baker (M)

 

Wise

 

 

 

 

 

T2 88

 

 

 

 

 

40.00

 

Pound

 

D. J. Hubbard (M)

 

Wise

 

 

 

 

 

T2 89

 

 

 

 

 

168.82

 

Pound

 

E. M. Fulton (S)

 

Wise

 

 

 

 

 

T2 90

 

 

 

 

 

35.00

 

Pound

 

James Rose (S)
D. A. Stallard (M)

 

Wise

 

 

 

 

 

T2 91

 

 

 

 

 

124.00

 

Pound

 

Martha J. Adkins (S)
VICC (M)

 

Wise

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 92

 

 

 

 

 

64.73

 

Pound

 

W. A. Powers (F)

 

Wise

 

 

 

 

 

T2 93

 

 

 

 

 

29.00

 

Pound

 

David Culbertson (S)

 

Wise

 

 

 

 

 

T2 94

 

 

 

 

 

53.26

 

Caney Ridge

 

James Trivett (8)
S. S. Hibbits (M)

 

Dickenson

 

 

 

 

 

T2 95

 

 

 

 

 

51.26

 

Caney Ridge

 

J. F. Trivett (M)

 

Dickenson

 

20

 

209

 

T2 96

 

 

 

 

 

37.54

 

Caney Ridge

 

J. M. Lambert (M)

 

Dickenson

 

24

 

1

 

T2 97

 

 

 

 

 

114.96

 

Caney Ridge

 

W. O. Hawkins (S)

 

Dickenson

 

23

 

304

 

T2 98

 

 

 

 

 

88.50

 

Caney Ridge

 

N. J. Buckanan (S)

 

Dickenson

 

33

 

522

 

T2 99

 

 

 

 

 

234.00

 

Caney Ridge

 

J. L. Litz (M)

 

Dickenson

 

33

 

105

 

T2 100

 

 

 

 

 

54.16

 

Caney Ridge

 

J. W. Hale (S)

 

Dickenson

 

26

 

543

 

T2 101

 

 

 

 

 

102.61

 

Caney Ridge

 

J. L. Litz (S)

 

Dickenson

 

33

 

105

 

T2 102

 

 

 

 

 

52.41

 

Caney Ridge

 

S. C. Gose & Cora Mullins (S)
S. C. Gose (M)

 

Dickenson

 

66

 

589

 

T2 103

 

 

 

 

 

133.12

 

Caney Ridge

 

M. E. Mullins (S)

 

Dickenson

 

4

 

182

 

T2 104

 

 

 

 

 

81.76

 

Caney Ridge

 

J. L. Litz (S)
J. L. Litz (M)

 

Dickenson

 

33

 

538

 

T2 105

 

 

 

 

 

1000.00

 

Caney Ridge

 

T. G. Wells (M)

 

Dickenson

 

 

 

 

 

T2 106

 

 

 

 

 

650.00

 

Caney Ridge

 

F. A. Stratton (M)
T. P. Biss (M)

 

Dickenson

 

 

 

 

 

T2 107

 

 

 

 

 

99.48

 

Caney Ridge

 

William Reedy (S,M)

 

Dickenson

 

 

 

 

 

T2 108

 

 

 

 

 

117.62

 

Caney Ridge

 

A. B. Nichols (S)
W. A. Stanley (M)

 

Dickenson

 

3

 

127

 

T2 109

 

 

 

 

 

90.32

 

Caney Ridge

 

F. A. Stratton (S,M)

 

Dickenson

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 110

 

 

 

 

 

27.05

 

Caney Ridge

 

Margret Adkins (S)

 

Dickenson

 

 

 

 

 

T2 111

 

 

 

 

 

14.64

 

Caney Ridge

 

R. Ratliff (S)

 

Dickenson

 

26

 

182

 

T2 112

 

 

 

 

 

77.80

 

Caney Ridge

 

Squire Smith (M)

 

Dickenson

 

20

 

63

 

T2 113

 

 

 

 

 

18.62

 

Caney Ridge

 

S. A. Smith (M)

 

Dickenson

 

50

 

461

 

T2 114

 

 

 

 

 

47.50

 

Caney Ridge

 

Thomas Bise (S)
H. B. Stallard (M)

 

Dickenson

 

 

 

 

 

T2 115

 

 

 

 

 

178.70

 

Caney Ridge

 

Henry Adkins (M)

 

Dickenson

 

 

 

 

 

T2 116

 

 

 

 

 

92.00

 

Caney Ridge

 

H. K. Hillman (M)

 

Dickenson

 

 

 

 

 

T2 117

 

 

 

 

 

96.56

 

Caney Ridge

 

D. A. Deel (S)

 

Dickenson

 

 

 

 

 

T2 118

 

 

 

 

 

117.62

 

Nora

 

A. B. Nichols (S)
W. A. Stanley (M)

 

Dickenson

 

3

 

127

 

T2 119

 

 

 

 

 

43.18

 

Nora

 

Elexius Smith (S)
Elexius Smith (M)

 

Dickenson

 

20

 

1

 

T2 120

 

 

 

 

 

87.86

 

Nora

 

Roland Counts (S)
Elexius Smith (M)

 

Dickenson

 

25

 

88

 

T2 121

 

 

 

 

 

36.50

 

Nora

 

John Eiklor (S)
Elexius Smith (M)

 

Dickenson

 

102

 

131

 

T2 122

 

 

 

 

 

64.65

 

Nora

 

J. C. Rasnick (M)

 

Dickenson

 

30

 

195

 

T2 123

 

 

 

 

 

130.80

 

Nora

 

French-Chase Co. (S)
Hagan & Rasnick (M)

 

Dickenson

 

25

 

543

 

T2 124

 

 

 

 

 

300.00

 

Nora

 

J. B. Trivitt (S)
Jos. H. Rasnick (M)

 

Dickenson

 

22

 

467

 

 

49

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 125

 

 

 

 

 

30.30

 

Nora

 

J. B. Trivitt (S)
C. V. Rasnick (M)

 

Dickenson

 

22

 

467

 

T2 126

 

 

 

 

 

305.20

 

Nora

 

J. B. Trivitt (S)
C. V. Rasnick (M)

 

Dickenson

 

22

 

467

 

T2 127

 

 

 

 

 

613.00

 

Nora

 

Hiram Keith et al (S)
Kemmerer (M)

 

Dickenson

 

25

 

222

 

T2 128

 

 

 

 

 

79.23

 

Nora

 

B. W. Jenkins (S)
Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 129

 

 

 

 

 

90.00

 

Nora

 

Holston Corp. (S)

 

Dickenson

 

211

 

674

 

T2 130

 

 

 

 

 

153.53

 

Nora

 

G. B. Lambert (S)

 

Dickenson

 

152

 

214

 

T2 131

 

 

 

 

 

59.61

 

Nora

 

J. P. LaForce (S)
Henry Kiser (M)

 

Dickenson

 

42

 

445

 

T2 132

 

 

 

 

 

19.00

 

Nora

 

G. B. Lambert (S)
Henry Kiser (M)

 

Dickenson

 

9

 

501

 

T2 133

 

 

 

 

 

14.00

 

Nora

 

Bessie Ellen Leftwich (S)
Henry Kiser (M)

 

Dickenson

 

9

 

501

 

T2 134

 

 

 

 

 

13.50

 

Nora

 

G. B. Lambert (S)
Henry Kiser (M)

 

Dickenson

 

9

 

501

 

T2 135

 

 

 

 

 

106.55

 

Nora

 

G. B. Lambert (S)
Henry Kiser (M)

 

Dickenson

 

142

 

214

 

T2 136

 

 

 

 

 

89.00

 

Nora

 

R. W. & Eliza A. Owens (S)
Kemmerer (M)

 

Dickenson

 

211

 

674

 

 

50

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 137

 

 

 

 

 

90.00

 

Nora

 

H. H. Willard (S)
Phillips/Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 138

 

 

 

 

 

293.16

 

Duty

 

James E. Sutherland (S)

 

Dickenson

 

18

 

292

 

T2 139

 

 

 

 

 

131.75

 

Duty

 

R. D. Sutherland (S)

 

Dickenson

 

24

 

183

 

T2 140

 

 

 

 

 

50.83

 

Duty

 

E. C. Kiser (S)
J. H. Powers (M)

 

Dickenson

 

9

 

152

 

T2 141

 

 

 

 

 

72.00

 

Duty

 

Charles Bowman (S)
Z. T. Sutherland (M)

 

Dickenson

 

184

 

191

 

T2 142

 

 

 

 

 

72.00

 

Duty

 

Hargadene Bowman (S)
Z. T. Sutherland (M)

 

Dickenson

 

189

 

395

 

T2 143

 

 

 

 

 

4.00

 

Duty

 

Fairy Rufus (S)
Z. T. Sutherland (M)

 

Dickenson

 

9

 

138

 

T2 144

 

 

 

 

 

38.41

 

Duty

 

Dewey Kiser Heirs (S)
J. H. Powers (M)

 

Dickenson

 

182

 

37

 

T2 145

 

 

 

 

 

13.00

 

Duty

 

Court Decree (S)
Z. T. Sutherland (M)

 

Dickenson

 

9

 

138

 

T2 146

 

 

 

 

 

103.00

 

Duty

 

Carmel E. Wright (S)
George Johnson (M)

 

Dickenson

 

148

 

623

 

 

51

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 147

 

 

 

 

 

87.00

 

Duty

 

I. B. McReynolds (S)
George Johnson (M)

 

Dickenson

 

148

 

623

 

T2 148

 

 

 

 

 

206.00

 

Duty

 

I. B. McReynolds (M)

 

Dickenson

 

20

 

88

 

T2 149

 

 

 

 

 

300.00

 

Duty

 

David Davenport (M)

 

Buchanan

 

28

 

289

 

T2 150

 

 

 

 

 

55.00

 

Duty

 

Robert Smith (S)
James Owens (M)

 

Dickenson

 

 

 

 

 

T2 151

 

 

 

 

 

47.00

 

Duty

 

Frank Kiser (S)
James Owens (M)

 

Dickenson

 

 

 

 

 

T2 152

 

 

 

 

 

99.75

 

Duty

 

W. J. Rasnick (S)
James Owens(M)

 

Dickenson

 

 

 

 

 

T2 153

 

 

 

 

 

12.00

 

Duty

 

John C. Owens (S)
James Owens (M)

 

not given [Dickenson?]

 

 

 

 

 

T2 154

 

 

 

 

 

26.999

 

Duty

 

Una Penland (S)
James Owens (M)

 

Dickenson

 

 

 

 

 

T2 155

 

 

 

 

 

50.76

 

Duty

 

Maggie Rasnake (S)
James Owens (M)

 

Dickenson

 

 

 

 

 

T2 156

 

 

 

 

 

50.00

 

Duty

 

S. D. Sutherland (S)
James Owens (M)

 

Dickenson

 

 

 

 

 

T2 157

 

 

 

 

 

32.41

 

Duty

 

Melvia & Darrell Mullins (S)
C. C. Powers (M)

 

Dickenson

 

118

 

331

 

 

52

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 158

 

 

 

 

 

57.00

 

Duty

 

Clarence Powers (S) 
C. C. Powers (M)

 

Dickenson

 

118

 

333

 

T2 159

 

 

 

 

 

65.00

 

Duty

 

Charlie Powers (S) 
Russell Powers (M)

 

Dickenson

 

9

 

132

 

T2 160

 

 

 

 

 

27.00

 

Duty

 

Harvey Powers (S) 
Russell Powers (M)

 

Dickenson

 

9

 

132

 

T2 161

 

 

 

 

 

75.94

 

Duty

 

W.W. LaForce (S) 
Russell Powers (M)

 

Dickenson

 

9

 

132

 

T2 162

 

 

 

 

 

48.00

 

Duty

 

W. H. Sheckler (M)

 

Dickenson

 

112

 

242

 

T2 163

 

 

 

 

 

32.00

 

Duty

 

Lon Kiser (M)

 

Dickenson

 

112

 

403

 

T2 164

 

 

 

 

 

91.00

 

Duty

 

Julia Fletcher (S) 
S. J. Tiller (M)

 

Dickenson

 

128

 

592

 

T2 165

 

 

 

 

 

9.00

 

Duty

 

Radford Powers (S) 
S. J. Tiller (M)

 

Dickenson

 

68

 

492

 

T2 166

 

 

 

 

 

53.00

 

Duty

 

Eilane Duty (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 167

 

 

 

 

 

30.60

 

Duty

 

H. M. C. Tiller (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 168

 

 

 

 

 

50.35

 

Duty

 

J. R. Tiller (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 169

 

 

 

 

 

50.15

 

Duty

 

Ellen Barnett (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

 

53

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 170

 

 

 

 

 

49.00

 

Duty

 

James Worley Tiller (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 171

 

 

 

 

 

11.47

 

Duty

 

J. B. Tiller (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 172

 

 

 

 

 

76.71

 

Duty

 

J .B .Tiller (S) 
S. J. Tiller (M)

 

Dickenson

 

119

 

430

 

T2 173

 

 

 

 

 

27.36

 

Duty

 

Rebecca Deel (S) 
S. J. Tiller (M)

 

Dickenson

 

111

 

308

 

T2 174

 

 

 

 

 

63.00

 

Duty

 

Rebecca Rose, Par. Int. (S) 
S. J. Tiller (M)

 

Dickenson

 

68

 

492

 

T2 175

 

 

 

 

 

97.87

 

Duty

 

Walker Honaker (S) 
S. J. Tiller (M)

 

Dickenson

 

110

 

591

 

T2 176

 

 

 

 

 

183.67

 

Duty

 

V. C. Kiser Tr.
No. 1 N. B. Kiser

 

Dickenson

 

149

 

151

 

T2 177

 

 

 

 

 

46.00

 

Duty

 

H. Kiser(S) 
E. L. Kiser (M)

 

Russell

 

192

 

607

 

T2 178

 

 

 

 

 

21.00

 

Duty

 

Tony Kiser (S) 
Henry Kiser (M)

 

Dickenson

 

9

 

501

 

T2 179

 

 

 

 

 

64.69

 

Duty

 

George W. Sutherland

 

Dickenson

 

3

 

457

 

T2 180

 

 

 

 

 

90.00

 

Duty

 

W. S. LaForce (S) 
Kemmerer (M)

 

Dickenson

 

 

 

 

 

T2 181

 

 

 

 

 

65.00

 

Duty

 

Charles W. Musick (M)

 

Russell

 

41

 

1

 

 

54

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 182

 

 

 

 

 

173.73

 

Big A Mtn

 

Taze Pressley, Stuart Land & Cattle, John Worden (M)

 

Buchanan

 

172

 

368

 

T2 183

 

 

 

 

 

139.20

 

Big A Mtn

 

Fielden Combs (M)

 

Buchanan

 

B

 

244

 

T2 184

 

 

 

 

 

39.93

 

Big A Mtn

 

Martha Stevens (S) 
G. W. Cooke (M)

 

Russell

 

208

 

557

 

T2 185

 

 

 

 

 

60.00

 

St. Paul

 

Brooks, Holbrook et al (S) 
Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 186

 

 

 

 

 

45.00

 

St. Paul

 

David Blair (S) 
Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 187

 

 

 

 

 

38.00

 

St. Paul

 

W. R. & J. W. Hale (S) 
Elihu Kiser/Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 188

 

 

 

 

 

140.00

 

St. Paul

 

L. H. Kiser (S) 
Wm. Brooks/Kemmerer (M)

 

Dickenson

 

211

 

674

 

T2 189

 

 

 

 

 

126.67

 

St. Paul

 

E. M. Kiser (S) 
Jos. Kiser/Kemmerer (M)

 

Russell

 

 

 

 

 

T2 190

 

 

 

 

 

59.43

 

Carbo

 

W. F. Kiser (S) 
N.Y. Mining & Mfg. (M)

 

Russell

 

310

 

not given

 

T2 191

 

 

 

 

 

206.00

 

Carbo

 

N. K. Rasnake (S)

 

Russell

 

 

 

 

 

T2 192

 

 

 

 

 

6.00

 

Carbo

 

Sidney W. Sutherland (M)

 

Russell

 

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 193

 

 

 

 

 

19.45

 

Carbo

 

Overton Sutherland (M)

 

Russell

 

131

 

235

 

T2 194

 

 

 

 

 

170.00

 

Carbo

 

Overton Sutherland (F)

 

Russell

 

131

 

235

 

T2 195

 

 

 

 

 

162.41

 

Nora

 

E. S. Counts (F)

 

Dickenson

 

 

 

 

 

T2 196

 

 

 

 

 

110.51

 

Haysi

 

W. L. Counts (F)

 

Dickenson

 

 

 

 

 

T2 197

 

 

 

 

 

28.88

 

Clintwood

 

J. W. Counts (M) 
C. J. Fleming (S)

 

Dickenson

 

 

 

 

 

T2 198

 

 

 

 

 

77.81

 

Clintwood

 

William Large

 

Dickenson

 

78

 

15

 

T2 199

 

 

 

 

 

34.05

 

Clintwood

 

Swinfield Rose

 

Dickenson

 

30

 

190

 

T2 200

 

 

 

 

 

135.00

 

Vansant

 

James Jackson

 

Buchanan

 

28

 

289

 

T2 201

 

 

 

 

 

21.23

 

Duty

 

S. D. Sutherland

 

Dickenson

 

24

 

598

 

T2 202

 

 

 

 

 

88.00

 

Clintwood

 

Jno. Cantrell

 

Dickenson

 

14

 

19

 

T2 203

 

 

 

 

 

204.68

 

Clintwood

 

J. L. Dingus

 

Dickenson

 

25

 

246

 

T2 204

 

 

 

 

 

307.50

 

Clintwood

 

Enoch Moore

 

Dickenson

 

4

 

243

 

T2 205

 

 

 

 

 

204.43

 

Clintwood

 

Jasper Artrip

 

Dickenson

 

47

 

203

 

T2 206

 

 

 

 

 

212.00

 

Haysi

 

Eli Mullins

 

Dickenson

 

30

 

147

 

T2 207

 

 

 

 

 

121.22

 

Haysi

 

Sarah A. Rose

 

Dickenson

 

30

 

190

 

T2 208

 

 

 

 

 

41.00

 

Haysi

 

James P. Mullins

 

Dickenson

 

30

 

190

 

T2 209

 

 

 

 

 

17.50

 

Clintwood

 

James Farmer

 

Dickenson

 

30

 

190

 

T2 210

 

 

 

 

 

49.36

 

Haysi

 

W. H. Coleman

 

Dickenson

 

30

 

190

 

T2 211

 

 

 

 

 

170.00

 

Haysi

 

V. B. Sikes

 

Dickenson

 

30

 

152

 

T2 212

 

 

 

 

 

23.00

 

Clintwood

 

John B. Newberry

 

Dickenson

 

30

 

147

 

T2 213

 

 

 

 

 

25.00

 

Haysi

 

Corbett W. Anderson

 

Dickenson

 

112

 

150

 

T2 214

 

 

 

 

 

209.61

 

Nora

 

W. T. Goodloe

 

Dickenson

 

30

 

195

 

T2 215

 

 

 

 

 

56.00

 

Clintwood

 

French Chase

 

Dickenson

 

26

 

543

 

T2 216

 

 

 

 

 

10.00

 

Clintwood

 

D. Kinney

 

Dickenson

 

26

 

543

 

 

56

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 217

 

 

 

 

 

6.34

 

Haysi

 

Corbitt W. Anderson

 

Dickenson

 

112

 

150

 

T2 218

 

 

 

 

 

6.30

 

Caney Ridge

 

J. Mack Rose

 

Dickenson

 

236

 

94

 

T2 219

 

 

 

 

 

59.17

 

Clintwood

 

Monroe Smith

 

Dickenson

 

30

 

147

 

T2 220

 

 

 

 

 

5.30

 

Haysi

 

Solid Rock Coal Co.

 

Dickenson

 

178

 

550, 552

 

T2 221

 

 

 

 

 

161.00

 

Clintwood

 

James Fleming

 

Dickenson

 

3

 

123

 

T2 222

 

 

 

 

 

178.01

 

Duty

 

Ezekiel Sutherland

 

Dickenson

 

9

 

135

 

T2 223

 

 

 

 

 

9.78

 

Duty

 

G. B. Lambert

 

Dickenson

 

126

 

120

 

T2 224

 

 

 

 

 

393.53

 

Clintwood

 

Hagan-Riner

 

Dickenson

 

24

 

1

 

T2 225

 

 

 

 

 

18.40

 

Clintwood

 

Sol Fleming

 

Dickenson

 

21

 

380

 

T2 226

 

 

 

 

 

49.03

 

Clintwood

 

Sol Fleming

 

Dickenson

 

30

 

190

 

T2 227

 

 

 

 

 

34.09

 

Clintwood

 

Jennie Vanover

 

Dickenson

 

31

 

506

 

T2 228

 

 

 

 

 

72.19

 

Clintwood

 

E. J. Rose

 

Dickenson

 

24

 

1

 

T2 229

 

 

 

 

 

28.50

 

Duty

 

Jessee Lester Heirs

 

Dickenson

 

183

 

447

 

T2 230

 

 

 

 

 

47.11

 

Prater

 

John W. Davis

 

Dickenson

 

24

 

62

 

T2 231

 

 

 

 

 

21.68

 

Nora

 

S. A. Smith

 

Dickenson

 

23

 

487

 

T2 232

 

 

 

 

 

67.43

 

Coeburn

 

N. R. Fuller

 

Wise

 

94

 

463

 

T2 233

 

 

 

 

 

4.33

 

Ervinton

 

J. H. Powers

 

Dickenson

 

 

 

 

 

T2 234

 

 

 

 

 

67.42

 

Ervinton

 

Elexious Smith

 

Dickenson

 

 

 

 

 

T2 235

 

 

 

 

 

130.21

 

Prater

 

LDR Owens

 

Dickenson

 

23

 

322

 

T2 237

 

 

 

 

 

6.46

 

Nora

 

Elihu Kiser

 

Russell

 

 

 

 

 

T2 240

 

 

 

 

 

58.77

 

Kenady

 

John E. Rose

 

Dickenson

 

 

 

 

 

T2 241

 

 

 

 

 

8.58

 

Ervinton

 

Henry Sutherland

 

Dickenson

 

 

 

 

 

T2 242

 

 

 

 

 

58.44

 

Ervinton

 

J. B. Compton

 

Dickenson

 

 

 

 

 

T2 243

 

 

 

 

 

25.67

 

Duty

 

Sherman Wallace

 

Dickenson

 

187

 

452

 

T2 244

 

 

 

 

 

0.55

 

Ervinton

 

Ezekiel Sutherland

 

Dickenson

 

 

 

 

 

T2 245

 

 

 

 

 

4.38

 

Kenady

 

Robert B. Bise

 

Dickenson

 

 

 

 

 

T2 247

 

 

 

 

 

6.60

 

Nora

 

A. M. Phipps

 

Dickenson

 

69

 

365

 

T2 250

 

 

 

 

 

24.60

 

Duty

 

A. A. Skeen

 

Dickenson

 

30

 

147

 

 

57

--------------------------------------------------------------------------------

 


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 251

 

 

 

 

 

127.00

 

Coeburn

 

Addington (Lamplighter)

 

Wise

 

 

 

 

 

T2 252

 

 

 

 

 

121.02

 

Nora

 

John D. Ervin

 

Dickenson

 

125

 

498

 

T2 253

 

 

 

 

 

16.00

 

Duty

 

T. B. Branstetter

 

Dickenson

 

138

 

229

 

T2 253

 

 

 

 

 

16.75

 

 

 

James E. Ballard, et al

 

Dickenson

 

138

 

501

 

T2 253

 

 

 

 

 

0

 

 

 

Lola Ballard Brim

 

Dickenson

 

138

 

524

 

T2 253

 

 

 

 

 

0

 

 

 

Odessa Ballard Martinez

 

Dickenson

 

138

 

534

 

T2 253

 

 

 

 

 

0

 

 

 

Lourie E. B. Cross, et vir

 

Dickenson

 

139

 

129

 

T2 253

 

 

 

 

 

0

 

 

 

Blanche Ballard, et al

 

Dickenson

 

139

 

203

 

T2 253

 

 

 

 

 

0

 

 

 

Ethel B. Batterson, et vir

 

Dickenson

 

139

 

240

 

T2 253

 

 

 

 

 

0

 

 

 

Eugene C. Wise, et ux

 

Dickenson

 

137

 

412

 

T2 253

 

 

 

 

 

0

 

 

 

Maude Wise Flower, et vir

 

Dickenson

 

137

 

461

 

T2 253

 

 

 

 

 

0

 

 

 

Mary A. Wise, et al

 

Dickenson

 

138

 

216

 

T2 253

 

 

 

 

 

0

 

 

 

Gaynell W. Robinette, et vir

 

Dickenson

 

138

 

723

 

T2 253

 

 

 

 

 

0

 

 

 

Herbert L. Wise, at ux

 

Dickenson

 

139

 

283

 

T2 253

 

 

 

 

 

0

 

 

 

Beulah Wise Brown, et vir

 

Dickenson

 

139

 

302

 

T2 253

 

 

 

 

 

0

 

 

 

Mamie Wise Swofford, et vir

 

Dickenson

 

139

 

328

 

T2 253

 

 

 

 

 

0

 

 

 

C. A. Long, Jr.

 

Dickenson

 

137

 

409

 

T2 253

 

 

 

 

 

0

 

Duty

 

Rosie Jesse Tiller

 

Dickenson

 

251

 

786

 

T2 254

 

 

 

 

 

112.5

 

Jenkins East and Clintwood

 

Samuel Baker

 

Dickenson

 

30

 

190

 

T2 255

 

 

 

 

 

10.08

 

Duty

 

Rosie J. Tiller

 

Dickenson

 

251

 

786

 

 

58

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

T2 256

 

 

 

 

 

19.24

 

Caney Ridge

 

Thomas Bise

 

Dickenson

 

349

 

412

 

T2 257

 

 

 

 

 

528

 

Patterson

 

T. R. Watkins

 

Dickenson

 

36

 

546

 

T2 258

 

 

 

 

 

7.7

 

Caney Ridge

 

Vance/Page, et al

 

Dickenson

 

390

 

92

 

T2 259

 

 

 

 

 

38.5

 

Haysi

 

Nelson Edwards

 

Dickenson

 

265

 

378

 

T2 260

 

 

 

 

 

119.24

 

Duty

 

Tolmax, Inc

 

Dickenson

 

299

 

216

 

T2 261

 

 

 

 

 

9.78

 

Prater

 

MTB Owens

 

Dickenson

 

42

 

224

 

T2 262

 

 

 

 

 

37.87

 

Pound

 

Samuel Collins

 

Wise

 

72

 

310

 

T2 263

 

 

 

 

 

7.38

 

Duty

 

Rebecca Tiller Deel

 

Dickenson

 

 

 

 

 

T2 264

 

 

 

 

 

3.93

 

Duty

 

Maggie Lawson

 

Dickenson

 

47

 

229

 

TC 1

 

 

 

 

 

96.84

 

Flat Gap

 

F. M. Chisenhall

 

Wise

 

 

 

 

 

TC 2

 

 

 

 

 

83.00

 

Flat Gap

 

J. J. Stallard

 

Wise

 

 

 

 

 

TC 3

 

 

 

 

 

35.75

 

Fiat Gap

 

J. F. Dotson

 

Wise

 

 

 

 

 

TC 4

 

 

 

 

 

27.12

 

Flat Gap

 

Alfred Maggard

 

Wise

 

 

 

 

 

TC 5

 

 

 

 

 

50.73

 

Flat Gap

 

C. F. Robinette

 

Wise

 

 

 

 

 

TC 6

 

 

 

 

 

50.00

 

Flat Gap

 

A. L. Bolliz

 

Wise

 

 

 

 

 

TC 7

 

 

 

 

 

52.25

 

Flat Gap

 

Eliha Sargeant

 

Wise

 

 

 

 

 

TC 8

 

 

 

 

 

86.66

 

Flat Gap

 

Joseph Bolliz

 

Wise

 

 

 

 

 

TC 9

 

 

 

 

 

30.09

 

Flat Gap

 

W. M. BoIliz

 

Wise

 

 

 

 

 

TC 10

 

 

 

 

 

76.62

 

Flat Gap

 

D. B. Bolliz

 

Wise

 

 

 

 

 

TC 11

 

 

 

 

 

567.09

 

Flat Gap

 

A. N. Hopkins

 

Wise

 

 

 

 

 

TC 12

 

 

 

 

 

130.50

 

Flat Gap

 

J. M. D. Short

 

Wise

 

 

 

 

 

TC 13

 

 

 

 

 

74.00

 

Flat Gap

 

George Countiss

 

Wise

 

 

 

 

 

TC 14

 

 

 

 

 

57.00

 

Flat Gap

 

W. A. Bolling

 

Wise

 

 

 

 

 

TC 15

 

 

 

 

 

52.00

 

Flat Gap

 

Harve Short

 

Wise

 

 

 

 

 

TC 16

 

 

 

 

 

47.00

 

Flat Gap

 

J. D. Collier

 

Wise

 

 

 

 

 

TC 17

 

 

 

 

 

41.29

 

Flat Gap

 

W. R. Gilley

 

Wise

 

 

 

 

 

TC 18

 

 

 

 

 

44.62

 

Wise

 

R. C. Vaughn

 

Wise

 

 

 

 

 

TC 19

 

 

 

 

 

12.34

 

Pound

 

E. C. Harmon

 

Wise

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 20

 

 

 

 

 

98.00

 

Pound

 

James Culberson

 

Wise

 

 

 

 

 

TC 21

 

 

 

 

 

120.14

 

Pound

 

W. R. Wheatley

 

Wise

 

 

 

 

 

TC 22

 

 

 

 

 

78.00

 

Pound

 

Joseph T. Freeman

 

Wise

 

 

 

 

 

TC 23

 

 

 

 

 

73.00

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 24

 

 

 

 

 

69.00

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 25

 

 

 

 

 

63.00

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 26

 

 

 

 

 

54.76

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 27

 

 

 

 

 

85.50

 

Pound

 

John R. Stallard

 

Wise

 

 

 

 

 

TC 28

 

 

 

 

 

20.23

 

Pound

 

Thomas H. Hillman

 

Wise

 

 

 

 

 

TC 29

 

 

 

 

 

14.28

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 30

 

 

 

 

 

63.00

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 31

 

 

 

 

 

34.07

 

Pound

 

Sam Rose

 

Wise

 

 

 

 

 

TC 32

 

 

 

 

 

154.00

 

Pound

 

W. W. Freeman

 

Wise

 

 

 

 

 

TC 33

 

 

 

 

 

101.00

 

Pound

 

L. C. Holdway

 

Wise

 

 

 

 

 

TC 34

 

 

 

 

 

76.00

 

Pound

 

Levi Perry

 

Wise

 

 

 

 

 

TC 35

 

 

 

 

 

49.00

 

Pound

 

Ira Collins

 

Wise

 

 

 

 

 

TC 36

 

 

 

 

 

80.00

 

Pound

 

Nancy Kennedy

 

Wise

 

 

 

 

 

TC 37

 

 

 

 

 

167.64

 

Pound

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 38

 

 

 

 

 

54.75

 

Pound

 

W. M. Adams

 

Dickenson

 

 

 

 

 

TC 39

 

 

 

 

 

295.52

 

Pound

 

M. C. Keith

 

Dickenson

 

 

 

 

 

TC 40

 

 

 

 

 

87.00

 

Pound

 

W. R. Powers

 

Wise

 

 

 

 

 

TC 41

 

 

 

 

 

60.79

 

Pound

 

C. N. Roberson

 

Wise

 

 

 

 

 

TC 42

 

 

 

 

 

69.01

 

Pound

 

C. N. Roberson

 

Wise

 

 

 

 

 

TC 43

 

 

 

 

 

38.33

 

Pound

 

T. G. Wells

 

Wise

 

 

 

 

 

TC 44

 

 

 

 

 

147.00

 

Pound

 

A. J. Stallard

 

Wise

 

 

 

 

 

TC 45

 

 

 

 

 

35.00

 

Pound

 

W. S. Hamilton

 

Wise

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 46

 

 

 

 

 

1.25

 

Pound

 

J. D. Dotson

 

Wise

 

 

 

 

 

TC 47

 

 

 

 

 

235.37

 

Pound

 

E. S. Becker

 

Wise

 

 

 

 

 

TC 48

 

 

 

 

 

91.38

 

Pound

 

Lewis Collins

 

Wise

 

 

 

 

 

TC 49

 

 

 

 

 

80.00

 

Pound

 

Andrew Collins

 

Wise

 

 

 

 

 

TC 50

 

 

 

 

 

122.20

 

Pound

 

Andrew Collins

 

Wise

 

 

 

 

 

TC 51

 

 

 

 

 

238.50

 

Pound

 

A. J. Stallard

 

Wise

 

 

 

 

 

TC 52

 

 

 

 

 

85.00

 

Pound

 

D. J. Hubbard

 

Wise

 

 

 

 

 

TC 53

 

 

 

 

 

73.42

 

Pound

 

W. H. Bond

 

Wise

 

 

 

 

 

TC 54

 

 

 

 

 

81.00

 

Pound

 

Joseph Short

 

Wise

 

 

 

 

 

TC 56

 

 

 

 

 

61.50

 

Pound

 

Andrew Mullins

 

Wise

 

 

 

 

 

TC 57

 

 

 

 

 

221.15

 

Pound

 

W. N. Hamilton

 

Wise

 

 

 

 

 

TC 58

 

 

 

 

 

51.00

 

Pound

 

Riley Hash

 

Wise

 

 

 

 

 

TC 59

 

 

 

 

 

45.00

 

Pound

 

Levi Perry

 

Wise

 

 

 

 

 

TC 60

 

 

 

 

 

56.02

 

Pound

 

Wm. F. Strang

 

Wise

 

 

 

 

 

TC 61

 

 

 

 

 

168.88

 

Pound

 

D. H. Riner

 

Wise

 

 

 

 

 

TC 62

 

 

 

 

 

25.60

 

Pound

 

W. L. Purkey

 

Wise

 

 

 

 

 

TC 63

 

 

 

 

 

198.00

 

Pound

 

John Cantrell

 

Wise

 

 

 

 

 

TC 64

 

 

 

 

 

87.50

 

Pound

 

D. A. Dotson

 

Wise

 

 

 

 

 

TC 65

 

 

 

 

 

27.50

 

Pound

 

S. V. Hill

 

Wise

 

 

 

 

 

TC 66

 

 

 

 

 

33.25

 

Pound

 

S. V. Hill

 

Wise

 

 

 

 

 

TC 67

 

 

 

 

 

69.26

 

Pound

 

H. J. Hill

 

Wise

 

 

 

 

 

TC 68

 

 

 

 

 

135.54

 

Pound

 

William Dotson

 

Wise

 

 

 

 

 

TC 69

 

 

 

 

 

8.00

 

Pound

 

C. H. Baker

 

Wise

 

 

 

 

 

TC 70

 

 

 

 

 

181.00

 

Pound

 

Zachariah Mullins

 

Wise

 

 

 

 

 

TC 71

 

 

 

 

 

122.00

 

Flat Gap

 

J. M. Baker

 

Wise

 

 

 

 

 

TC 72

 

 

 

 

 

49.60

 

Flat Gap

 

John R. Baker

 

Wise

 

 

 

 

 

TC 73

 

 

 

 

 

20.00

 

Flat Gap

 

J. H. Stallard

 

Wise

 

 

 

 

 

TC 74

 

 

 

 

 

70.00

 

Flat Gap

 

C. H. Baker

 

Wise

 

 

 

 

 

TC 75

 

 

 

 

 

15.00

 

Flat Gap

 

R. D. Stallard

 

Wise

 

 

 

 

 

TC 76

 

 

 

 

 

15.00

 

Flat Gap

 

Joseph H. Stallard

 

Wise

 

 

 

 

 

TC 77

 

 

 

 

 

312.33

 

Flat Gap

 

R. L. Phipps

 

Wise

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 78

 

 

 

 

 

100.00

 

Flat Gap

 

C. G. Swindall

 

Wise

 

 

 

 

 

TC 79

 

 

 

 

 

38.00

 

Flat Gap

 

Martha J. Hillman

 

Wise

 

 

 

 

 

TC 80

 

 

 

 

 

68.88

 

Flat Gap

 

John A. Hall

 

Wise

 

 

 

 

 

TC 81

 

 

 

 

 

89.76

 

Flat Gap

 

D. A. Stallard

 

Wise

 

 

 

 

 

TC 82

 

 

 

 

 

145.00

 

Flat Gap

 

Silas Boggs

 

Wise

 

 

 

 

 

TC 83

 

 

 

 

 

115.25

 

Flat Gap

 

Riley Mullins

 

Wise

 

 

 

 

 

TC 84

 

 

 

 

 

43.22

 

Flat Gap

 

Baswell Mullins

 

Wise

 

 

 

 

 

TC 85

 

 

 

 

 

81.00

 

Flat Gap

 

W. W. Nickels

 

Wise

 

 

 

 

 

TC 86

 

 

 

 

 

124.00

 

Flat Gap

 

Thomas B. Dotson

 

Wise

 

 

 

 

 

TC 87

 

 

 

 

 

60.00

 

Flat Gap

 

J. W. Stallard

 

Wise

 

 

 

 

 

TC 88

 

 

 

 

 

108.90

 

Flat Gap

 

O. M. Vicars

 

Wise

 

 

 

 

 

TC 89

 

 

 

 

 

124.50

 

Flat Gap

 

Jas. H. Hamilton

 

Wise

 

 

 

 

 

TC 90

 

 

 

 

 

10.00

 

Flat Gap

 

William McFall

 

Wise

 

 

 

 

 

TC 91

 

 

 

 

 

10.00

 

Jenkins East

 

Jas. Crabtree

 

Dickenson

 

 

 

 

 

TC 92

 

 

 

 

 

122.90

 

Jenkins East

 

Jas. Crabtree & Jas. Stanley

 

Dickenson

 

 

 

 

 

TC 93

 

 

 

 

 

29.95

 

Jenkins East

 

W. P. Stanley

 

Dickenson

 

 

 

 

 

TC 94

 

 

 

 

 

246.92

 

Jenkins East

 

Abraham Mullins

 

Dickenson

 

 

 

 

 

TC 95

 

 

 

 

 

102.00

 

Jenkins East

 

Floyd Stanley

 

Dickenson

 

 

 

 

 

TC 96

 

 

 

 

 

570.00

 

Jenkins East

 

J. Wiley Davis

 

Dickenson

 

 

 

 

 

TC 97

 

 

 

 

 

137.00

 

Jenkins East

 

Osborne Howell

 

Dickenson

 

 

 

 

 

TC 98

 

 

 

 

 

405.00

 

Jenkins East

 

W. M. Thurnbury

 

Dickenson

 

 

 

 

 

TC 99

 

 

 

 

 

100.00

 

Jenkins East

 

Wesley Vanover

 

Dickenson

 

 

 

 

 

TC 100

 

 

 

 

 

129.00

 

Jenkins East

 

A. H. Hill

 

Dickenson

 

 

 

 

 

TC 101

 

 

 

 

 

413.00

 

Jenkins East

 

Solomon Mullins

 

Dickenson

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 


EQUITABLE TRACT NUMBER


 


GRANTOR


 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 102

 

 

 

 

 

113.03

 

Jenkins East

 

Harris Cheape

 

Dickenson

 

 

 

 

 

TC 103

 

 

 

 

 

35.56

 

Jenkins East

 

Jacob Baumgardner

 

Dickenson

 

 

 

 

 

TC 104

 

 

 

 

 

196.00

 

Jenkins East

 

Martin Branham

 

Wise

 

 

 

 

 

TC 105

 

 

 

 

 

110.00

 

Jenkins East

 

M. Gilliam

 

Wise

 

 

 

 

 

TC 106

 

 

 

 

 

44.50

 

Jenkins East

 

J. C. Roberson

 

Wise

 

 

 

 

 

TC 107

 

 

 

 

 

67.00

 

Clintwood

 

Sarah Taylor

 

Dickenson

 

 

 

 

 

TC 108

 

 

 

 

 

72.11

 

Clintwood

 

Wesley Vanover

 

Dickenson

 

 

 

 

 

TC 109

 

 

 

 

 

87.82

 

Clintwood

 

Wm. J. Fleming

 

Dickenson

 

 

 

 

 

TC 110

 

 

 

 

 

9.94

 

Clintwood

 

Wm.  J. Fleming

 

Dickenson

 

 

 

 

 

TC 111

 

 

 

 

 

93.86

 

Clintwood

 

Wm. J. Fleming

 

Dickenson

 

 

 

 

 

TC 112

 

 

 

 

 

28.29

 

Clintwood

 

Columbus Phipps

 

Dickenson

 

 

 

 

 

TC 113

 

 

 

 

 

135.00

 

Clintwood

 

W. V. Vanover

 

Dickenson

 

 

 

 

 

TC 114

 

 

 

 

 

372.30

 

Clintwood

 

Isaac Kilgore

 

Dickenson

 

 

 

 

 

TC 115

 

 

 

 

 

52.26

 

Clintwood

 

Harve Kelley

 

Dickenson

 

 

 

 

 

TC 116

 

 

 

 

 

131.84

 

Clintwood

 

Isaac Mulling

 

Dickenson

 

 

 

 

 

TC 117

 

 

 

 

 

50.00

 

Clintwood

 

Horace Hardway

 

Dickenson

 

 

 

 

 

TC 118

 

 

 

 

 

507.35

 

Clintwood

 

Wilbur Phipps

 

Dickenson

 

 

 

 

 

TC 119

 

 

 

 

 

39.22

 

Clintwood

 

M. F. Senter

 

Dickenson

 

 

 

 

 

TC 120

 

 

 

 

 

77.17

 

Clintwood

 

C. C. & J. P. Kilgore

 

Dickenson

 

 

 

 

 

TC 121

 

 

 

 

 

122.86

 

Clintwood

 

C. C. Kilgore

 

Dickenson

 

 

 

 

 

TC 122

 

 

 

 

 

188.62

 

Clintwood

 

P. P. Haynes

 

Dickenson

 

 

 

 

 

TC 123

 

 

 

 

 

65.72

 

Clintwood

 

C. C. & J. P. Kilgore

 

Dickenson

 

 

 

 

 

TC 124

 

 

 

 

 

9.59

 

Clintwood

 

S. T. Fleming & J. L. Litz

 

Dickenson

 

 

 

 

 

TC 125

 

 

 

 

 

68.47

 

Clintwood

 

L. S. Mullins

 

Dickenson

 

 

 

 

 

TC 126

 

 

 

 

 

43.34

 

Clintwood

 

Geo.W. Stanley

 

Dickenson

 

 

 

 

 

 

63

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 127

 

 

 

 

 

441.53

 

Clintwood

 

M. S. Dotson

 

Dickenson

 

 

 

 

 

TC 128

 

 

 

 

 

34.74

 

Clintwood

 

R. W. Beverly

 

Dickenson

 

 

 

 

 

TC 129

 

 

 

 

 

7.31

 

Clintwood

 

L. C. Ramey

 

Dickenson

 

 

 

 

 

TC 130

 

 

 

 

 

60.00

 

Clintwood

 

Zack Mullins

 

Dickenson

 

 

 

 

 

TC 131

 

 

 

 

 

37.01

 

Clintwood

 

H. L. V. Neel

 

Dickenson

 

 

 

 

 

TC 132

 

 

 

 

 

56.12

 

Clintwood

 

Geo.W. Fleming

 

Dickenson

 

 

 

 

 

TC 133

 

 

 

 

 

119.85

 

Clintwood

 

A. J. Fleming

 

Dickenson

 

 

 

 

 

TC 134

 

 

 

 

 

35.86

 

Clintwood

 

Andrew Mullins

 

Dickenson

 

 

 

 

 

TC 135

 

 

 

 

 

35.88

 

Clintwood

 

Wesley Vanover

 

Dickenson

 

 

 

 

 

TC 136

 

 

 

 

 

70.02

 

Clintwood

 

Wesley Vanover

 

Dickenson

 

 

 

 

 

TC 137

 

 

 

 

 

320.75

 

Clintwood

 

Jno. P. Chase

 

Dickenson

 

 

 

 

 

TC 138

 

 

 

 

 

112.72

 

Clintwood

 

Phil Fleming

 

Dickenson

 

 

 

 

 

TC 139

 

 

 

 

 

104.03

 

Clintwood

 

Lovel Stanley

 

Dickenson

 

 

 

 

 

TC 140

 

 

 

 

 

5.88

 

Clintwood

 

A. Rose

 

Dickenson

 

 

 

 

 

TC 141

 

 

 

 

 

4.15

 

Clintwood

 

A. Rose

 

Dickenson

 

 

 

 

 

TC 142

 

 

 

 

 

97.00

 

Caney Ridge

 

Joseph Stanley

 

Dickenson

 

 

 

 

 

TC 143

 

 

 

 

 

100.00

 

Caney Ridge

 

A. G. Hawkins

 

Dickenson

 

 

 

 

 

TC 144

 

 

 

 

 

60.00

 

Caney Ridge

 

Chas. Turner

 

Dickenson

 

 

 

 

 

TC 145

 

 

 

 

 

59.73

 

Caney Ridge

 

S. S. Hibbitts

 

Dickenson

 

 

 

 

 

TC 146

 

 

 

 

 

200.00

 

Caney Ridge

 

E. H. Dotson

 

Dickenson

 

 

 

 

 

TC 147

 

 

 

 

 

29.11

 

Caney Ridge

 

H. C. Stanley

 

Dickenson

 

 

 

 

 

TC 148

 

 

 

 

 

55.00

 

Caney Ridge

 

Wm. Adams

 

Dickenson

 

 

 

 

 

TC 149

 

 

 

 

 

86.54

 

Caney Ridge

 

Phillip Fleming

 

Dickenson

 

 

 

 

 

TC 150

 

 

 

 

 

22.59

 

Caney Ridge

 

S. C. Gose

 

Dickenson

 

 

 

 

 

TC 151

 

 

 

 

 

412.50

 

Caney Ridge

 

L. M. Powers

 

Dickenson

 

 

 

 

 

TC 152

 

 

 

 

 

258.46

 

Caney Ridge

 

Robert Rose

 

Dickenson

 

 

 

 

 

TC 153

 

 

 

 

 

84.93

 

Caney Ridge

 

Wilson Rose Jr.

 

Dickenson

 

 

 

 

 

TC 154

 

 

 

 

 

131.93

 

Caney Ridge

 

Noah Smith

 

Dickenson

 

 

 

 

 

TC 155

 

 

 

 

 

50.00

 

Caney Ridge

 

Seth Adkins

 

Dickenson

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 156

 

 

 

 

 

469.25

 

Caney Ridge

 

Robert B. Bise

 

Dickenson

 

 

 

 

 

TC 157

 

 

 

 

 

19.24

 

Caney Ridge

 

Thomas Bise

 

Dickenson

 

 

 

 

 

TC 158

 

 

 

 

 

54.84

 

Caney Ridge

 

A. W. Hale

 

Dickenson

 

 

 

 

 

TC 159

 

 

 

 

 

209.65

 

Caney Ridge

 

John E. Rose

 

Dickenson

 

 

 

 

 

TC 160

 

 

 

 

 

97.52

 

Caney Ridge

 

Shrole, Inc.

 

Dickenson

 

 

 

 

 

TC 161

 

 

 

 

 

726.69

 

Caney Ridge

 

Zilpaia Rose

 

Dickenson

 

 

 

 

 

TC 162

 

 

 

 

 

119.00

 

Coeburn

 

Allen W. Powers

 

Wise

 

 

 

 

 

TC 163

 

 

 

 

 

87.30

 

Coeburn

 

Sam’I Hom

 

Wise

 

 

 

 

 

TC 164

 

 

 

 

 

219.10

 

St. Paul

 

H. P. Phillips

 

Dickenson

 

 

 

 

 

TC 165

 

 

 

 

 

284.68

 

St. Paul

 

J. E. Phillips

 

Dickenson

 

 

 

 

 

TC 166

 

 

 

 

 

100.00

 

St. Paul

 

W. P. White

 

Dickenson

 

 

 

 

 

TC 167

 

 

 

 

 

20.11

 

St. Paul

 

J. D. McReynolds

 

Dickenson

 

 

 

 

 

TC 168

 

 

 

 

 

65.00

 

St. Paul

 

Jax. L. McCoy

 

Dickenson

 

 

 

 

 

TC 169

 

 

 

 

 

6.51

 

St. Paul

 

Jno. F. McCoy

 

Dickenson

 

 

 

 

 

TC 170

 

 

 

 

 

150.00

 

St. Paul

 

Wm. McCoy & M. Hughes

 

Dickenson

 

 

 

 

 

TC 171

 

 

 

 

 

83.40

 

St. Paul

 

John M. McCoy

 

Dickenson

 

 

 

 

 

TC 172

 

 

 

 

 

15.00

 

St. Paul

 

W.T. Goodloe

 

Dickenson

 

 

 

 

 

TC 173

 

 

 

 

 

50.00

 

Nora

 

Uriah Hay

 

Dickenson

 

 

 

 

 

TC 174

 

 

 

 

 

32.24

 

Nora

 

Henry kiser

 

Dickenson

 

 

 

 

 

TC 175

 

 

 

 

 

106.00

 

Nora

 

Henry Kiser

 

Dickenson

 

 

 

 

 

TC 176

 

 

 

 

 

90.00

 

Nora

 

Elijah Neece (Lambert’s 905467L)

 

Dickenson

 

 

 

 

 

TC 177

 

 

 

 

 

168.23

 

Nora

 

Elexius Smith

 

Dickenson

 

 

 

 

 

TC 178

 

 

 

 

 

109.85

 

Nora

 

D. L. French

 

Dickenson

 

 

 

 

 

TC 179

 

 

 

 

 

106.00

 

Nora

 

Hagan & Rasnick

 

Dickenson

 

 

 

 

 

TC 180

 

 

 

 

 

426.60

 

Nora

 

Hagan & Rasnick

 

Dickenson

 

 

 

 

 

TC 181

 

 

 

 

 

148.40

 

Haysi

 

John Hay

 

Dickenson

 

 

 

 

 

TC 182

 

 

 

 

 

121.62

 

Haysi

 

C. A. Wiilis

 

Dickenson

 

 

 

 

 

TC 183

 

 

 

 

 

176.30

 

Haysi

 

H. H. Fuller

 

Dickenson

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 184

 

 

 

 

 

75.00

 

Haysi

 

W. L. Counts

 

Dickenson

 

 

 

 

 

TC 185

 

 

 

 

 

20.00

 

Haysi

 

Noah Sykes

 

Dickenson

 

 

 

 

 

TC 186

 

 

 

 

 

137.23

 

Haysi

 

D. E. Mullins

 

Dickenson

 

 

 

 

 

TC 187

 

 

 

 

 

244.34

 

Haysi

 

Johnson, Briggs & Pitts

 

Dickenson

 

 

 

 

 

TC 188

 

 

 

 

 

856.53

 

Haysi

 

Big Sandy Fuel Corp.

 

Dickenson

 

 

 

 

 

TC 189

 

 

 

 

 

164.22

 

Haysi

 

J. B. Turner

 

Dickenson

 

 

 

 

 

TC 190

 

 

 

 

 

141.48

 

Haysi

 

S. J. Turner

 

Dickenson

 

 

 

 

 

TC 191

 

 

 

 

 

109.23

 

Haysi

 

J. R. Gillenwater

 

Dickenson

 

 

 

 

 

TC 192

 

 

 

 

 

126.98

 

Haysi

 

J. H. Duty

 

Dickenson

 

 

 

 

 

TC 193

 

 

 

 

 

102.11

 

Haysi

 

Joshiah Wood

 

Dickenson

 

 

 

 

 

TC 194

 

 

 

 

 

161.79

 

Haysi

 

A. W. Hay

 

Dickenson

 

 

 

 

 

TC 195

 

 

 

 

 

98.77

 

Haysi

 

David Puckett

 

Dickenson

 

 

 

 

 

TC 196

 

 

 

 

 

186.10

 

Haysi

 

Drewery Puckett

 

Dickenson

 

 

 

 

 

TC 197

 

 

 

 

 

510.84

 

Haysi

 

Henry Hall

 

Dickenson

 

 

 

 

 

TC 198

 

 

 

 

 

219.12

 

Haysi

 

Big Sandy Fuel Corp.

 

Dickenson

 

 

 

 

 

TC 199

 

 

 

 

 

292.67

 

Haysi

 

Jonathan S. Willis

 

Dickenson

 

 

 

 

 

TC 200

 

 

 

 

 

194.99

 

Haysi

 

Hamilton Lyle

 

Dickenson

 

 

 

 

 

TC 201

 

 

 

 

 

89.46

 

Haysi

 

Isa  M. Colley

 

Dickenson

 

 

 

 

 

TC 202

 

 

 

 

 

196.10

 

Haysi

 

Elihu Owens

 

Dickenson

 

 

 

 

 

TC 203

 

 

 

 

 

56.38

 

Haysi

 

W. J. Cochran

 

Dickenson

 

 

 

 

 

TC 204

 

 

 

 

 

28.17

 

Haysi

 

J. H. & Tevis Colley

 

Dickenson

 

 

 

 

 

TC 205

 

 

 

 

 

71.40

 

Haysi

 

H. W. Owens

 

Dickenson

 

 

 

 

 

TC 206

 

 

 

 

 

127.79

 

Haysi

 

J. B. F. Counts

 

Dickenson

 

 

 

 

 

TC 207

 

 

 

 

 

278.86

 

Haysi

 

Jacob Fuller

 

Dickenson

 

 

 

 

 

TC 208

 

 

 

 

 

79.80

 

Elkhorn

 

Jackson Tract

 

Dickenson

 

 

 

 

 

TC 209

 

 

 

 

 

70.00

 

Elkhorn

 

J. S. Willis

 

Dickenson

 

 

 

 

 

TC 210

 

 

 

 

 

58.00

 

Elkhorn

 

J. T. Wilder

 

Dickenson

 

 

 

 

 

TC 211

 

 

 

 

 

93.00

 

Elkhorn

 

James H. Sykes

 

Dickenson

 

 

 

 

 

 

66

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 212

 

 

 

 

 

147.18

 

Elkhorn

 

Johnson-Looney

 

Dickenson

 

 

 

 

 

TC 213

 

 

 

 

 

70.80

 

St. Paul

 

S. D. May

 

Russell

 

 

 

 

 

TC 214

 

 

 

 

 

209.02

 

Duly

 

Elihu L. Kiser

 

Russell

 

 

 

 

 

TC 215

 

 

 

 

 

100.00

 

Duly

 

S. J. Tiller

 

Dickenson

 

 

 

 

 

TC 216

 

 

 

 

 

105.18

 

Duly

 

James Owens

 

Russell

 

 

 

 

 

TC 217

 

 

 

 

 

100.00

 

Duty

 

John H. Duty

 

Russell

 

 

 

 

 

TC 218

 

 

 

 

 

165.50

 

Duly

 

Wm. J. Tiller

 

Russell

 

 

 

 

 

TC 219

 

 

 

 

 

975.29

 

Duty

 

J. H. Powers

 

Russell

 

 

 

 

 

TC 220

 

 

 

 

 

24.48

 

Duly

 

Z. T. Sutherland

 

Russell

 

 

 

 

 

TC 221

 

 

 

 

 

279.51

 

Duly

 

Z. T. Sutherland

 

Russell

 

 

 

 

 

TC 222

 

 

 

 

 

1070.81

 

Duly

 

John Duty

 

Dickenson & Buchanan

 

 

 

 

 

TC 223

 

 

 

 

 

163.00

 

Duty

 

John H. Duty

 

Buchanan

 

 

 

 

 

TC 224

 

 

 

 

 

321.00

 

Duly

 

John H. Duty

 

Buchanan

 

 

 

 

 

TC 225

 

 

 

 

 

103.00

 

Duly

 

N. B. Sutherland

 

Dickenson

 

 

 

 

 

TC 226

 

 

 

 

 

382.56

 

Duly

 

J. B. Compton

 

Dickenson

 

 

 

 

 

TC 227

 

 

 

 

 

9.78

 

Prater

 

M. T. B. Owens

 

Dickenson

 

 

 

 

 

TC 228

 

 

 

 

 

200.77

 

Prater

 

J. W. Robinson

 

Dickenson

 

 

 

 

 

TC 229

 

 

 

 

 

76.22

 

Prater

 

J. H. Duty

 

Buchanan

 

 

 

 

 

TC 230

 

 

 

 

 

146.19

 

Prater

 

Big Sandy Fuel Corp.

 

Buchanan

 

 

 

 

 

TC 231

 

 

 

 

 

248.23

 

Prater

 

J. W. Robinson

 

Dickenson

 

 

 

 

 

TC 232

 

 

 

 

 

44.11

 

Prater

 

B. F. Owens

 

Dickenson

 

 

 

 

 

TC 233

 

 

 

 

 

400.00

 

Prater

 

Big Sandy Fuel Corp.

 

Dickenson

 

 

 

 

 

TC 234

 

 

 

 

 

187.00

 

Big A

 

Dwight M. Lowrey

 

Buchanan & Russell

 

 

 

 

 

TC 235

 

 

 

 

 

130.21

 

Big A

 

Simon Street

 

Buchanan

 

 

 

 

 

TC 236

 

 

 

 

 

220.00

 

Big A

 

Cornelius Ball

 

Buchanan

 

 

 

 

 

TC 237

 

 

 

 

 

42.00

 

Big A

 

J. H. Duty

 

Buchanan

 

 

 

 

 

TC 238

 

 

 

 

 

135.00

 

Vansant

 

James Jackson

 

Buchanan

 

 

 

 

 

TC 239

 

 

 

 

 

144.00

 

Vansant

 

W. W. Fletcher

 

Buchanan

 

 

 

 

 

 

67

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

TC 240

 

 

 

 

 

50.00

 

Vansant

 

G. B. Fletcher

 

Buchanan

 

 

 

 

 

TC 241

 

 

 

 

 

106.42

 

Vansant

 

John H. Duty

 

Buchanan

 

 

 

 

 

TC 242

 

 

 

 

 

11.39

 

 

 

R. W. Marshall (from VIC)

 

Wise

 

152

 

281

 

TC 243

 

 

 

 

 

33.00

 

 

 

Charles Musick (VC-2978)

 

Wise

 

 

 

 

 

 

 

 

 

 

 

186.00

 

Flat Gap

 

Jacob Burnley

 

Wise

 

 

 

 

 

 

 

 

 

 

 

90.00

 

Pound

 

Jeff Holifield

 

Wise

 

 

 

 

 

 

 

 

 

 

 

111.00

 

Pound

 

J.C. Richmond

 

Wise

 

 

 

 

 

 

 

 

 

 

 

19.63

 

Pound

 

D.S. Gilliam

 

Wise

 

 

 

 

 

 

 

 

 

 

 

153.80

 

Pound

 

Jeff Sowards

 

Wise

 

 

 

 

 

 

 

 

 

 

 

5.00

 

Pound

 

Ira Collins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

3.65

 

Pound

 

Emiline Collins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

132.59

 

Pound

 

J.W. Stallard

 

Wise

 

 

 

 

 

 

 

 

 

 

 

13.77

 

St. Paul

 

Billy Joe Hale

 

Wise

 

 

 

 

 

 

 

 

 

 

 

9.18

 

St. Paul

 

Billy Joe Hale

 

Wise

 

 

 

 

 

 

 

 

 

 

 

13.80

 

Norton

 

Wm. H. Gardner

 

Wise

 

 

 

 

 

 

 

 

 

 

 

21.93

 

Caney Ridge

 

W.J. Rinq

 

Wise

 

 

 

 

 

 

 

 

 

 

 

85.76

 

Coebum

 

Geo. W. Ramsey

 

Wise

 

 

 

 

 

 

 

 

 

 

 

31.70

 

Coebum

 

E.M. Fulton

 

Wise

 

 

 

 

 

 

 

 

 

 

 

137.60

 

Coeburn

 

Wm. J. Gibson

 

Wise

 

 

 

 

 

 

 

 

 

 

 

9.61

 

Coeburn

 

David A. Meade

 

Wise

 

 

 

 

 

 

 

 

 

 

 

3.28

 

Coeburn

 

Virgil Willis

 

Wise

 

 

 

 

 

 

 

 

 

 

 

14.55

 

Coeburn

 

Virgil Willis

 

Wise

 

 

 

 

 

 

 

 

 

 

 

3.52

 

Coebum

 

Chs. Hughes

 

Wise

 

 

 

 

 

 

 

 

 

 

 

20.14

 

Coeburn

 

Roger Sturgill

 

Wise

 

 

 

 

 

 

 

 

 

 

 

45.00

 

Coebum

 

Thomas Dotson

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.47

 

Coeburn

 

Henry

 

Wise

 

 

 

 

 

 

 

 

 

 

 

4.59

 

Coeburn

 

Meade

 

Wise

 

 

 

 

 

 

 

 

 

 

 

0.99

 

Coeburn

 

Geraldine Stallard

 

Wise

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

 

 

 

 

 

0.55

 

Coeburn

 

J. D. Nicewonder Jr.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

12.40

 

Coeburn

 

J. D. Nicewonder Jr.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

0.57

 

Coeburn

 

Contracting Enterprises RoW

 

Wise

 

 

 

 

 

 

 

 

 

 

 

0.96

 

Coeburn

 

Contracting Enterprises

 

Wise

 

 

 

 

 

 

 

 

 

 

 

12.01

 

Coeburn

 

Thelmore Dingus

 

Wise

 

 

 

 

 

 

 

 

 

 

 

53.66

 

Coeburn

 

John Meade Est.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

33.80

 

Coeburn

 

Edgar Hollyfield

 

Wise

 

 

 

 

 

 

 

 

 

 

 

8.49

 

Coeburn

 

Dora Mullins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

28.48

 

Coeburn

 

Paul E. Vanover

 

Wise

 

 

 

 

 

 

 

 

 

 

 

1.00

 

Coeburn

 

Jimmy D. Elkins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

2.23

 

Coeburn

 

Timothy W. Balthis

 

Wise

 

 

 

 

 

 

 

 

 

 

 

2.95

 

Coeburn

 

Timothy W. Balthis

 

Wise

 

 

 

 

 

 

 

 

 

 

 

11.58

 

Coeburn

 

Lillian Hubbard

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.00

 

Coeburn

 

Cora Slemp

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.00

 

Coeburn

 

Virginia M. Boggs

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.00

 

Coeburn

 

Michael Collins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.00

 

Coeburn

 

Marie Collins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

10.00

 

Coebum

 

Marie Mullins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

3.25

 

Coeburn

 

Carlos B. Bolling

 

Wise

 

 

 

 

 

 

 

 

 

 

 

12.00

 

Coeburn

 

Doug Hartstock

 

Wise

 

 

 

 

 

 

 

 

 

 

 

14.00

 

Coeburn

 

Doug Hartstock

 

Wise

 

 

 

 

 

 

 

 

 

 

 

26.00

 

Coeburn

 

Nora E. Rose et. al.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

45.09

 

Coeburn

 

Martha R. Hubbard

 

Wise

 

 

 

 

 

 

69

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

 

 

 

 

 

 

37.04

 

Coeburn

 

Garland McCarthy

 

Wise

 

 

 

 

 

 

 

 

 

 

 

18.00

 

Coeburn

 

Shirley M. Belcher

 

Wise

 

 

 

 

 

 

 

 

 

 

 

15.43

 

Coeburn

 

David McCarthy

 

Wise

 

 

 

 

 

 

 

 

 

 

 

28.00

 

Coeburn

 

Glen A. Stapleton

 

Wise

 

 

 

 

 

 

 

 

 

 

 

14.55

 

Coeburn

 

Paul Carter et. al.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

12.00

 

Coeburn

 

Ethel Perry Est.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

37.65

 

Coeburn

 

Jerry Strouth

 

Wise

 

 

 

 

 

 

 

 

 

 

 

45.00

 

Coeburn

 

J. H. Blevins

 

Wise

 

 

 

 

 

 

 

 

 

 

 

88.80

 

Coeburn

 

David Culberson

 

Wise

 

 

 

 

 

 

 

 

 

 

 

29.00

 

Coeburn

 

David Culberson

 

Wise

 

 

 

 

 

 

 

 

 

 

 

19.84

 

Wise

 

Paramount Land Co.

 

Wise

 

 

 

 

 

 

 

 

 

 

 

18.55

 

Jenkins West

 

Napoleon Meade

 

Wise

 

 

 

 

 

 

 

 

 

 

 

65.55

 

Jenkins West

 

Albert Lee Edwards

 

Wise

 

 

 

 

 

 

 

 

 

 

 

7.23

 

Jenkins West

 

Winford Stallard

 

Wise

 

 

 

 

 

 

 

 

 

 

 

164.28

 

Jenkins East

 

C. F. Flanary

 

Wise

 

 

 

 

 

W 108

 

 

 

 

 

199.50

 

Jenkins East

 

W. F. Addington

 

Wise

 

 

 

 

 

W 114

 

 

 

 

 

15.94

 

Jenkins East

 

D. W. Austin

 

Wise

 

 

 

 

 

W115

 

 

 

 

 

119.25

 

Jenkins East

 

David W. Austin

 

Wise

 

 

 

 

 

W 116

 

 

 

 

 

40.00

 

Jenkins East

 

Margret Austin

 

Wise

 

 

 

 

 

W 117

 

 

 

 

 

80.00

 

Jenkins East

 

Margaret J. Austin

 

Wise

 

 

 

 

 

W 118

 

 

 

 

 

138.50

 

Jenkins East

 

W. D. Austin

 

Wise

 

 

 

 

 

W 137

 

 

 

 

 

48.00

 

Jenkins East

 

G. W. Branham

 

Wise

 

 

 

 

 

W 138

 

 

 

 

 

139.35

 

Jenkins East

 

John C. Branham et al.

 

Wise

 

 

 

 

 

W 139

 

 

 

 

 

113.95

 

Jenkins East

 

Spencer Branham

 

Wise

 

 

 

 

 

W 140

 

 

 

 

 

104.00

 

Jenkins East

 

Martin Branham

 

Wise

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

Equitable Tract Number

 

Grantor

 

Date of
Acquisition

 

Acreage
Amount

 

District
Location

 

Common
Name of
Tract

 

County

 

Deed
Book

 

Page

 

W141

 

 

 

 

 

223.00

 

Jenkins East

 

Martin Branham

 

Wise

 

 

 

 

 

W 142

 

 

 

 

 

51.50

 

Jenkins East

 

Martin Branham

 

Wise

 

 

 

 

 

W 159

 

 

 

 

 

109.00

 

Jenkins East

 

David Cox

 

Wise

 

 

 

 

 

W 160

 

 

 

 

 

84.00

 

Jenkins East

 

Edmond Cox

 

Wise

 

 

 

 

 

W 166

 

 

 

 

 

72.50

 

Jenkins East

 

David Elison

 

Wise

 

 

 

 

 

W 171

 

 

 

 

 

103.75

 

Jenkins East

 

C. W. Gibson

 

Wise

 

 

 

 

 

W 201

 

 

 

 

 

80.00

 

Jenkins East

 

Joseph McFall

 

Wise

 

 

 

 

 

W207

 

 

 

 

 

125.00

 

Jenkins East

 

James McPeake

 

Wise

 

 

 

 

 

W 231

 

 

 

 

 

48.00

 

Jenkins East

 

J. H. Roberson

 

Wise

 

 

 

 

 

W233

 

 

 

 

 

13.00

 

Jenkins East

 

R. L. Robinson

 

Wise

 

 

 

 

 

W 240

 

 

 

 

 

143.00

 

Jenkins East

 

Jeff Sowards

 

Wise

 

 

 

 

 

W241

 

 

 

 

 

107.50

 

Jenkins East

 

P. J. Sowards

 

Wise

 

 

 

 

 

W 250

 

 

 

 

 

700.00

 

Jenkins East

 

Eli Swindall

 

Wise

 

 

 

 

 

W254

 

 

 

 

 

40.00

 

Jenkins East

 

J. S. “Smith” Whitaker

 

Wise

 

 

 

 

 

W648

 

 

 

 

 

700.00

 

Jenkins East

 

J. D. Lipps

 

Wise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS  

 

246,816.42

 

 

 

 

 

 

 

 

 

 

 

 

End of Schedule “B”

 

71

--------------------------------------------------------------------------------


 

SCHEDULE “C”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

Agreements and Conveyances With Respect to Excepted Interests

 

1.               Lease Agreement dated May 1, 1970 by and between The Pittsion
Company and United Fuel Gas Company of record in the Clerk’s Office of the
Circuit Court of Buchanan County, Virginia in Deed Book 195 Page 198, and in the
Clerk’s Office of the Circuit Court of Dickinson County In Deed Book 145
Page 499.

 

2.               Coalbed Methane Exploration and Development Agreement and Joint
Operating Agreement dated July 29, 2004 by and between Grantor and Columbia
Natural Resources, LLC, a Memorandum of which Agreement is recorded in the
Clerk’s Office of the Circuit Court of Dickenson County, Virginia in Deed Book
414 Page 681 and in the Clerk’s Office of the Circuit Court of Buchanan County,
Virginia in Deed Book 620 Page 673.

 

3.               Lease Agreement dated October 27, 2004 by and between Grantor
and Columbia Natural Resources, LLC covering 848.6 acres which lease is of
record in the Clerk’s Office of the Circuit Court of Buchanan County, Virginia
in Deed Book 605 Page 209 and a Memorandum of Conventional Gas Joint Operating
Agreement by and between Grantor and Columbia Natural Resources, LLC affecting
this lease, of record in the Clerk’s Office of the Circuit Court of Buchanan
County, Virginia in Deed Book 620 Page 670.

 

4.               The M.J. Stiltner Tract containing approximately 109 acres as
described in the records of the Clerk’s Office of the Circuit Court of Buchanan
County, Virginia in Deed Book C Page 388.

 

5.               Amendment and Acreage Agreement dated August 11, 2006 by and
between Grantor, Chesapeake Appalachia, LLC and Equitable Production Company.

 

End of Schedule “C”

 

1

--------------------------------------------------------------------------------


 

SCHEDULE “D”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

Leases

 

Lessor

 

Lessee

 

Lease Date

 

Acres

 

State

 

County

 

Recording Information Instrument Number

 

1

 

Ada Lee Ratliff

 

PMOG

 

10/6/2005

 

203.59

 

Virginia

 

Buchanan

 

05-0003432

 

2

 

Ada Lee Ratliff

 

PMOG

 

10/6/2005

 

201.7

 

Virginia

 

Buchanan

 

05-0003433

 

3

 

Linda R. Yates

 

PMOG

 

10/3/2005

 

201.7

 

Virginia

 

Buchanan

 

05-0003434

 

4

 

Roger Yates, et ux

 

PMOG

 

11/10/2005

 

201.7

 

Virginia

 

Buchanan

 

06-0000015

 

5

 

Linda Gay Belcher, et vir

 

PMOG

 

2/3/2006

 

38

 

Virginia

 

Buchanan

 

06-0000649

 

6

 

Johnny Belcher, et ux

 

PMOG

 

2/3/2006

 

2.25

 

Virginia

 

Buchanan

 

06-0000646

 

7

 

Johnny Belcher, et ux

 

PMOG

 

2/15/2006

 

2.25

 

Virginia

 

Buchanan

 

06-0000789

 

8

 

Seldon Clevinger, et ux

 

PMOG

 

2/22/2006

 

55.4

 

Virginia

 

Buchanan

 

06-0001001

 

9

 

Doris Childress, et vir

 

PMOG

 

2/22/2006

 

55.4

 

Virginia

 

Buchanan

 

06-0000999

 

10

 

Delores Bentley, et vir

 

PMOG

 

2/22/2006

 

55.4

 

Virginia

 

Buchanan

 

06-0000998

 

11

 

Ruby Neil, et vir

 

PMOG

 

2/22/2006

 

55.4

 

Virginia

 

Buchanan

 

06-0001000

 

12

 

Freida Brown, et vir

 

PMOG

 

2/2/2006

 

55.4

 

Virginia

 

Buchanan

 

06-0001422

 

13

 

Roy E. Owens, et ux

 

PMOG

 

3/24/2006

 

12.62

 

Virginia

 

Buchanan

 

06-0001817

 

14

 

Paul R. Owens, et ux

 

PMOG

 

3/24/2006

 

12.26

 

Virginia

 

Buchanan

 

06-0001995

 

 

End of Schedule “D”

 

1

--------------------------------------------------------------------------------


 

SCHEDULE “E”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

AMI

 

1.             AMI (as such term is defined in that certain Operating Agreement,
dated as of the date hereof, between EPC and PMOG).

 

End of Schedule “E”

 

1

--------------------------------------------------------------------------------


 

SCHEDULE “F”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

Conveyances to Which Easement is Subject

 

1.             Deed made and entered into the eleventh (11th) day of December,
2002, by and between PYXIS RESOURCES COMPANY, a Virginia corporation,
CLINCHFIELD COAL COMPANY, a Virginia corporation, PARAMOUNT COAL CORPORATION, a
Delaware corporation, and MOTIVATION COAL COMPANY, a Virginia corporation,
Grantors, and ALPHA LAND AND RESERVES, LLC, a Delaware limited liability
company, Grantee, which deed is of record in the Clerk’s Office of the Circuit
Court of Dickenson County, Virginia as Instrument No. 020002398; in the Wise
County Circuit Court Clerk’s Office, Deed Instrument No. 200205755, Page 000348;
in the Clerk’s Office of the Circuit Court of Buchanan County, Virginia in Deed
Book 559, Page 217; in the Clerk’s Office of the Circuit Court of Russell
County, Virginia in Deed Book 571, Page 0071.

 

2.               Deed made and entered into the eleventh (11th) day of December,
2002, by and between CLINCHFIELD COAL COMPANY, a Virginia corporation, as
Grantor, and DICKENSON-RUSSELL COAL COMPANY, LLC, a Delaware limited liability
company as Grantee which deed is of record in the Clerk’s Office of the Circuit
Court of Dickenson County, Virginia, as Instrument No. 020002397; in the Clerk’s
Office of the Circuit Court of Buchanan County, Virginia in Deed Book 559, Page
165; in the Clerk’s Office of the Circuit Court of Russell County, Virginia in
Deed Book 571, Page 0019; in the Clerk’s Office of the Circuit Court of
Dickenson County, Virginia in Deed Book 381, Page 692.

 

3.               Deed made the eleventh (11th) day of December, 2002, by and
between PYXIS RESOURCES COMPANY, a Virginia corporation, CLINCHFIELD COAL
COMPANY, a Virginia corporation, PARAMOUNT COAL CORPORATION, a Delaware
corporation, and MOTIVATION COAL COMPANY, a Virginia corporation, as Grantors,
and ALPHA LAND AND RESERVES, LLC, a Delaware limited liability company, as
Grantee, which deed is of record in the Clerk’s Office of the Circuit Court of
Wise County, Virginia as Instrument No. 200205754, page 000334.

 

4.               Deed made the eleventh (11th) day of December, 2002, by and
between CLINCHFIELD COAL COMPANY, a Virginia corporation, as Grantor, and
DICKENSON-RUSSELL COAL COMPANY, LLC, a Delaware limited liability company, as
Grantee, which deed is of record in the Clerk’s Office of the Circuit Court of
Dickenson County, Virginia as Instrument No.: 020002395 in Deed Book 381, Page
671; in the Clerk’s Office of the Circuit Court of Buchanan County in Deed Book
559, Page 147; and in the Clerk’s Office of the Circuit Court of Russell County,
Virginia in Deed Book 571; Page 0001.

 

1

--------------------------------------------------------------------------------


 

5.               Deed dated the thirtieth (30th) day of December, 2003, by and
between Pyxis Resources Company, Clinchfield Coal Company and Paramount Coal
Corporation, Grantors and Heartland (sic) (Heartwood) Forestland Fund IV. L.P.
Grantee, which deed is of record in the Clerk’s Office of the Circuit Court of
Buchanan County, Virginia in Deed Book 584 Page 591; and Deed dated the 29th day
of January 2004 by and between Pyxis Resources Company, Clinchfield Coal Company
and Paramount Coal Corporation, Grantors and Heartland (sic) (Heartwood)
Forestland Fund IV, LP., Grantee, which deed is of record in the Clerk’s Office
of the Circuit Court of Buchanan County, Virginia in Deed Book 586 Page 166; and
Deed of Correction dated seventh (7th) day of July 2004 effective as of
January 29, 2004, by and between Pyxis Resources Company, Clinchfield Coal
Company and Paramount Coal Corporation. Grantors and Heartwood Forestland Fund
IV, L.P. Grantee, which deed is of record in the Clerk’s Office of the Circuit
Court of Buchanan County, Virginia in Deed Book 599 Page 30.

 

6.               The Lease.

 

End of Schedule “F”

 

2

--------------------------------------------------------------------------------


 

SCHEDULE “G”

 

Attached to and made a part of that certain Easement Agreement by and between
Pine Mountain Oil and Gas, Inc., as Grantor, and Nora Gathering, LLC, as
Grantee.

 

Nora-T Pipeline

 

[See attached behind this page.]

 

End of Schedule “G”

 

1

--------------------------------------------------------------------------------


 

MAP

 

Schedule G — Nora T-Line
Dickenson and Wise Counties, Virginia

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

US$                                                                  

 

Date:                       ,2007

Name of Maker:

ET Blue Grass Company

Address of Maker:

225 North Shore Drive

 

Pittsburgh, Pennsylvania 15212

State of Incorporation:

Delaware

Certificate of Incorporation Filed With:

Secretary of State of Delaware

Due on:

Demand, or, if demand is not sooner made, December 31, 2008 (such stated date
being the “Outside Maturity Date”)

 

Interest Payable on: Demand, or, if demand is not sooner made the Outside
Maturity Date

 

FOR VALUE RECEIVED, the undersigned, ET Blue Grass Company, a Delaware
corporation (“Maker”), promises to pay on demand, or, if demand is not sooner
made, on the Outside Maturity Date, to the order of NORA GATHERING, LLC, a
Delaware limited liability company (“Payee” which term herein in every instance
shall refer to any owner of this note) the principal sum of
[                          ] DOLLARS (US$[                    ]), together with
interest accrued thereon according to the terms set forth herein, said principal
and interest being payable in lawful money of the United States of America at
the offices of Payee located at 225 North Shore Drive, Pittsburgh, Pennsylvania
15212, or at such other place as Payee may designate hereafter in writing Maker
acknowledges that Payee may from time to time demand partial payment of the
unpaid principal amount hereunder, together with all accrued and unpaid interest
thereon.

 

1

--------------------------------------------------------------------------------


 

Interest on the unpaid principal balance of this note, from the date hereof
until maturity, shall accrue at a rate equal to five and one half percent
(5.50%) per annum (the “Standard Interest Rate”). All interest under this note
shall be calculated on the actual number of days elapsed based on a 365/366 day
year, as applicable.

 

It is agreed and understood between Maker and Payee that this note is for a loan
that is made to an entity for business purposes and, as such, the defense of
usury is not available to the Maker or its successors and assigns pursuant to
Va. Code Ann. §6.1-330.75, the laws of such state governing the enforcement of
this note.

 

All unpaid principal amounts, together with accrued and unpaid interest thereon,
under this note shall reach maturity on demand or, if demand is not sooner made,
on the Outside Maturity Date. All unpaid amounts shall be due when this note
reaches maturity. All amounts paid under this note shall apply first to accrued
and unpaid interest and, after such interest is repaid, to the unpaid principal
amount of this note. Maker may prepay this note in whole or in part at any time
without penalty. Partial prepayment shall not defer the Outside Maturity Date or
modify Payee’s right of demand provided herein, in any way.

 

If any of the following events (the “Events of Default”) shall occur at any
time, then, at Payee’s election, the entire sum of the unpaid principal balance
of this note and accrued and unpaid interest thereupon (such sum being referred
to herein as the “Unpaid Amount”) at once shall mature and become due and
payable upon such occurrence of an Event of Default without notice or
requirement for demand, to the fullest extent permitted by applicable law:

 

(i)         Maker fails to make any payment of principal hereof or interest
thereon within thirty (30) days of the date due or demanded, as the case may be;

 

2

--------------------------------------------------------------------------------


 

(ii)       Maker makes any assignment for the benefit of creditors, if a
petition in bankruptcy, reorganization, insolvency, receivership or the like is
filed by Maker with respect to Maker; or if a petition in bankruptcy,
reorganization, insolvency, receivership or the like is filed by any Person
other than Maker with respect to Maker and same is not dismissed or stayed
within sixty (60) days;

 

(iii)      The dissolution of Maker;

 

(iv)      Maker becomes insolvent, ceases to do business as a going concern, or
transfers or sells all or substantially all of its assets;

 

(v)       Equitable Gathering Equity, LLC (“EGEL”) (or any of its Affiliates
that are Members) becomes a Defaulting Member. The terms “Affiliates”, “Members”
and “Defaulting Member” as used in this note shall have the meanings given to
such terms in that certain Amended and Restated Limited Liability Company
Agreement of Nora Gathering, LLC of even date herewith, among Pine Mountain
Oil & Gas, Inc., EGEL and Payee;

 

(vi)      Maker ceases to be an Affiliate of EGEL; or

 

(vii)     Other than the failure of Maker to make payments of principal or
interest under this note, Maker breaches any of the terms, covenants or
conditions of this note and such breach is not cured within thirty (30) days of
Payee’s notice to Maker of such breach.

 

Upon the occurrence of any Event of Default, interest on the Unpaid Amount shall
accrue at a rate equal to the Standard Interest Rate plus LIBOR until the entire
Unpaid Amount is repaid to Payee. “LIBOR” shall mean, for any month, the rate
per annum equal to the London Interbank Offered Rate for one month dollar
deposits as reported in The Wall Street Journal as of the first Business Day of
the applicable month.

 

3

--------------------------------------------------------------------------------


 

Upon the occurrence of any of the Events of Default, Maker and each surety,
endorser, and guarantor (the “Obligors”) hereby waive all demands for payment,
presentations for payment, notice of dishonor, notices of intention to
accelerate maturity, notices of acceleration of maturity, protests, and notices
of protest, to the extent permitted by applicable law.

 

Notwithstanding any course of dealing between the parties, neither failure nor
delay on the part of Payee to exercise any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
Payee of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

Maker shall not assign or transfer (by merger or otherwise) any of its rights or
obligations under this note to any person or entity, except an Affiliate of
Maker, without prior written consent of Payee (which consent may be withheld in
Payee’s sole discretion). Maker may assign or transfer (by merger or otherwise)
any of its rights or obligations under this note to any Affiliate of Maker
without consent of Payee.

 

If any term or other provision of this note shall be held invalid, illegal or
incapable of being enforced by any applicable law or public policy by a court of
competent jurisdiction, all other conditions and provisions of this note shall
nevertheless remain in full force and effect.

 

Notwithstanding the foregoing and to the extent that it is permitted by
applicable law, Maker, its successors, assigns and all the Obligors hereby
waive, and agree not to set up in defense of the obligations herein, any claim
or reliance upon any invalidity of any provision contained herein regardless of
any such finding by any court of competent jurisdiction and in doing so each
hereby acknowledges that it has had the advice of counsel in the negotiation,
preparation and execution of this obligation and agree to be bound hereby.

 

4

--------------------------------------------------------------------------------


 

Upon a determination by a court of competent jurisdiction that any term or other
provision of this note is invalid, illegal or incapable of being enforced, Maker
and Payee shall negotiate in good faith to modify this note as to give effect to
the original economic and legal intent of the Maker and Payee as closely as
possible in an acceptable manner to the end that the transaction contemplated
hereby is fulfilled to the extent possible.

 

A finding by any court or tribunal that this note is not a negotiable instrument
shall not release, impair or negate the contractual obligations hereunder among
the Obligors and their respective successors and assigns.

 

The rights and remedies of Payee under this note shall be cumulative and not
alternative. Notwithstanding any course of dealing between the parties, no
waiver by Payee of any right or remedy under this note shall be effective unless
in a writing signed by Payee. Neither the failure nor any delay in exercising
any right, power or privilege under this note will operate as a waiver of such
right, power or privilege and no single or partial exercise of any such right,
power or privilege by Payee will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law and notwithstanding
any course of dealing between the parties, (a) no claim or right of Payee
arising out of this note can be discharged by Payee, in whole or in part, by a
waiver or renunciation of the claim or right unless in a writing, signed by
Payee; (b) no waiver that may be given by Payee will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on Maker
will be deemed to be a waiver of any obligation of Maker or of the right of
Payee to take further action without notice or demand as provided in this note.

 

5

--------------------------------------------------------------------------------


 

This note and the legal relations between the Obligors and Payee shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia without regard to principles of conflicts of laws that would direct the
application of the laws of another jurisdiction. Each party agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Note or the transactions contemplated hereby exclusively in the Federal
Court for the Western District of Virginia (the “Chosen Court”) and in
connection with claims arising hereunder hereby, (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Court and (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over it. The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any person or entity other than the parties
hereto.

 

Obligors shall be responsible for the payment of all costs and fees arising or
incurred in the collection and enforcement by Payee or assigns of any and all
obligations due hereunder including reasonable attorneys fees.

 

 

 

ET BLUE GRASS COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

– MAKER –

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PERMITTED ENCUMBRANCES

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GATHERING AGREEMENT

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

GAS GATHERING AGREEMENT

 

THIS GAS GATHERING AGREEMENT (“Agreement”) is entered into this               
of April, 2007, by and between NORA GATHERING, LLC, a limited liability company
organized under the laws of Delaware (“Gatherer”), and Equitable Energy, LLC, a
limited liability company organized under the laws of Delaware (“Shipper”).

 

WHEREAS, Gatherer owns certain natural gas gathering lines located in the
Commonwealth of Virginia;

 

WHEREAS, Shipper has available certain supplies of natural gas (which natural
gas Shipper has purchased from one or more members of the Gatherer and such
Natural Gas has been produced from wells in which one or more of such members
own a working interest) which it desires to have gathered by Gatherer by use of
Gatherer’s natural gas gathering lines located in the Commonwealth of Virginia;

 

WHEREAS, Shipper has requested that Gatherer provide gathering services for such
natural gas, on behalf of Shipper, by receiving quantities of such natural gas
and redelivering such quantities less the Gas Retention Percentage (as
hereinafter defined) for Shipper’s account; and

 

WHEREAS, Shipper and Gatherer desire to set a gathering fee (with escalator) for
the Shipper’s gas to be gathered pursuant to this Agreement.

 

NOW THEREFORE, in consideration of the premises and covenants contained herein,
Gatherer and Shipper hereby agree as follows.

 

ARTICLE I
DEFINITIONS

 

For the purposes of this Agreement, the following definitions shall be
applicable:

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning (i) the power to direct the vote of
more than fifty percent (50%) of the voting shares or other securities of such
Person through ownership, pursuant to a written agreement, or otherwise or
(ii) the power to direct the management and policies of a Person through
ownership of voting shares or other securities, pursuant to a written agreement,
or otherwise.

 

“Btu” shall mean the amount of heat required to raise the temperature of one
avoirdupois pound of pure water from fifty-eight and five-tenths degrees (58.5)
Fahrenheit to fifty-nine and five-tenths degrees (59.5) Fahrenheit at a constant
pressure of fourteen and seventy-three hundredths (14.73) Psia. Where
appropriate, Btu shall mean the plural of the aforementioned definition.

 

“Chosen Court” has the meaning set forth in Section 13.4.

 

“Commencement Date” shall mean                                     , 2007.

 

1

--------------------------------------------------------------------------------


 

“Cubic feet” or “cubic foot” shall mean the volume of Natural Gas which occupies
one (1) cubic foot of space at a temperature of sixty degrees (60) Fahrenheit
and an absolute pressure of fourteen and seventy-three hundredths (14.73) pounds
per square inch absolute.

 

“Day” shall mean that period of time beginning at 10:00 a.m. Eastern Prevailing
Time (“EPT”) on each calendar day and ending at 10:00 a.m. EPT on the following
calendar day. “Eastern Prevailing Time” or “EPT” shall mean the prevailing time
(i.e. Standard Time or Daylight Savings Time) on any given day in the Eastern
Time zone.

 

“Dth” or “Dekatherm” shall mean one million Btu.

 

“Dry Gas” shall mean Natural Gas containing no water vapor.

 

“Electric Compression Rate” shall mean the rate per Dth for compression costs
described on Exhibit C.

 

“Electronic Measurement” shall mean that form of measurement consisting of flow
computers or computerized remote terminal units, electronic transducers, and
associated power, data communications and other electronic equipment to
accomplish the measurement of Natural Gas and transfer of data without the use
of charts or other paper recordings.

 

“Equivalent Quality/Quantity” shall mean that quality and quantity of Natural
Gas delivered at the Point(s) of Delivery which is of similar quality and the
thermal equivalent of the quantity of Shipper’s Natural Gas received at the
Point(s) of Receipt, less the Gas Retention Percentage.

 

“GAAP” has the meaning set forth in Section 13.7(b).

 

“Gas” or “Natural Gas” shall mean a mixture of hydrocarbon and nonhydrocarbon
gases, and shall include casinghead gas produced with crude oil, gas produced
from gas wells, including coalbed methane wells, and residue gas resulting from
processing both casinghead gas and gas well gas.

 

“Gas Retention Percentage” shall mean the percentage of Natural Gas per Dth
retained by Gatherer as described on Exhibit C.

 

“Gathering Rate” shall mean the rate per Dth for deliveries off the Gathering
System as described on Exhibit C.

 

“Gathering System” shall mean the pipelines and appurtenant facilities described
on Exhibit D along with any gathering and associated assets constructed or
acquired by Gatherer from time to time less any gathering or associated assets
transferred or otherwise disposed of by Gatherer from time to time.

 

“Governmental Authority” shall mean any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.

 

2

--------------------------------------------------------------------------------


 

“Gross Heating Value” shall mean the number of Btu’s liberated by the complete
combustion of constant pressure of one (1) cubic foot of Dry Gas, at a base
temperature of sixty (60) degrees Fahrenheit and a referenced pressure base of
fourteen and seventy-three hundredths (14.73) Psia, with air of the same
temperature and pressure of the Gas, after products of combustion are cooled to
the initial temperature of the Gas, and after the water of the combustion is
condensed to a liquid state. The Gross Heating Value of the Gas shall be
corrected for the water vapor content of the Gas being delivered; provided,
however that if the water vapor content of the Gas is seven (7) pounds or less
per one million (1,000,000) cubic feet, the Gas shall be deemed to be dry and no
correction will be made.

 

“Mcf” shall mean one thousand (1,000) cubic feet of Gas.

 

“MMBtu” shall mean one million (1,000,000) Btu.

 

“Month” shall mean a period of time beginning at 10:00 a.m. EPT on the first Day
of a calendar month and ending at 10:00 a.m. EPT on the first Day of the
following calendar month.

 

“Natural Gas” has the meaning set forth in the definition of Gas.

 

“Notice” has the meaning set forth in Section 14.1.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.

 

“Point(s) of Delivery” shall mean the point(s) at which Gatherer tenders
delivery of the Natural Gas to Shipper as further described in Section 3.2.

 

“Point(s) of Receipt” shall mean the point(s) at which Shipper tenders and
surrenders control of the Natural Gas to Gatherer as further described in
Section 3.1.

 

“Psia” shall mean pounds per square inch absolute.

 

“Psig” shall mean pounds per square inch gauge.

 

“Unauthorized Gas” shall mean all Natural Gas introduced by Shipper, whether
intentionally or otherwise, into Gatherer’s facilities which is not authorized
by this Agreement.

 

ARTICLE II
SERVICE

 

2.1. Service. Subject to the terms and provisions of this Agreement and all of
the General Terms and Conditions set forth on Exhibit A, Gatherer agrees to
accept and receive from Shipper at the Point(s) of Receipt such quantities of
Natural Gas as may be tendered by Shipper at the Point(s) of Receipt; provided,
however, that Gatherer shall only be obligated to accept on any Day that
quantity of Natural Gas which Gatherer determines, in its sole and reasonable
discretion, it has the capacity to receive and deliver (less the Gas Retention
Percentage). Gatherer shall deliver and Shipper shall accept at the Point(s) of
Delivery, on a Monthly basis, an

 

3

--------------------------------------------------------------------------------


 

Equivalent Quality/Quantity of Natural Gas as the quality and quantity of
Natural Gas received by Gatherer for Shipper at the Point(s) of Receipt for
gathering hereunder. The parties hereto acknowledge that the Natural Gas subject
to this Agreement is Natural Gas that Shipper has purchased from one or more
members of the Gatherer and such Natural Gas has been produced from wells in
which one or more of such members own a working interest.

 

2.2.      Conditions to Service.  Gathering services will be provided hereunder
subject to: (i) Gathering System capacity, as reasonably determined by Gatherer;
(ii) availability of downstream or delivery point capacity; (iii) Gatherer’s
terms and conditions for service as set forth herein (including but not limited
to creditworthiness requirements); and (iv) force majeure as set forth in
Article XI. Gatherer shall not be required to perform service hereunder should
Shipper fail to comply in any material respect with any provision of this
Agreement.

 

2.3.      Commingling of Natural Gas.  From the time any Natural Gas is received
by Gatherer at the Point(s) of Receipt, Gatherer shall have the right to
commingle such Natural Gas with other Natural Gas in the Gathering System.
Shipper expressly acknowledges and agrees that the Natural Gas it receives at
the Point(s) of Delivery may be different molecules of Natural Gas from those it
is delivered at the Point(s) of Receipt but Gatherer agrees such Natural Gas
that is delivered to Shipper at the Point(s) of Delivery shall be of Equivalent
Quality/Quantity to the Natural Gas received by Gatherer from Shipper at the
Point(s) of Receipt.

 

ARTICLE III
POINT(S) OF RECEIPT AND DELIVERY

 

3.1.      Point(s) of Receipt.  The Point(s) of Receipt for all Gas to be
gathered hereunder shall be the inlet flange of each meter set forth on
Exhibit B, as amended from time to time.

 

3.2.      Point(s) of Delivery.  The Point(s) of Delivery for all Gas gathered
hereunder shall be the tap and measurement station(s) as set forth on Exhibit B.

 

3.3.      Gatherer’s Facilities.  Gatherer shall have no obligation to
construct, modify, improve, alter or relocate any of its facilities to provide
service under this Agreement. Nothing in this Agreement shall prohibit Gatherer
in its sole discretion from abandoning any portion of its facilities, installing
compression, or constructing, maintaining or otherwise undertaking, or not
undertaking, any operations in connection with its facilities.

 

ARTICLE IV
RATES

 

4.1.      Rate.  In consideration for services rendered under this Agreement,
Shipper shall pay to Gatherer each Month during the term of this Agreement the
Gathering Rate specified on Exhibit C and any other amounts expressly
contemplated to be paid by Shipper pursuant to this Agreement. Should Gatherer
be assessed a fee by any downstream transporter or incur any other expense (in
each case) attributable to Shipper’s Gas (including any fees associated with
processing the Gas), Shipper shall reimburse Gatherer the full amount of such
fee or expense. Gatherer may elect to invoice Shipper separately for such fee or
expense, or may make an appropriate deduction from the quantity of Gas delivered
to Shipper at the Point(s) of Delivery (being the same quantity of gas deducted
by the downstream transporter for such fee or expense).

 

4

--------------------------------------------------------------------------------


 

4.2.      Relocation.  Gatherer, from time-to-time, may relocate certain of its
facilities due to the activities of third Persons or for legal or operational
necessity and convenience. Gatherer may increase its rate(s) as a result thereof
in accordance with Section 4.3.

 

4.3.      Adjustment of Rates and Charges. The rates, charges and fees
memorialized pursuant to Exhibit C to this Agreement are subject to adjustment
as set forth on such Exhibit.

 

ARTICLE V
NOMINATION, SCHEDULING AND RECONCILIATION
OF RECEIPTS AND DELIVERIES

 

5.1.      Shipper shall be responsible for submitting nominations, where
applicable, for the quantity of Natural Gas tendered by Gatherer to Shipper at
the Point(s) of Delivery, to the entity downstream of the Point(s) of Delivery
that will physically receive the Natural Gas at that point(s). All nominations
must be confirmed by Gatherer and the downstream transporter that will
physically receive the Natural Gas before Gatherer will schedule the service. In
the event that Shipper’s nomination requires adjustment by Gatherer, Gatherer
shall advise Shipper of its revised nomination and Shipper shall adjust its
production to the extent necessary to comply with the revised nomination
provided by Gatherer.

 

5.2.      Where transporters downstream of the Point(s) of Delivery require
Gatherer to submit a predetermined allocation in order to schedule receipt of
gathered volumes into the system(s) of such transporters, Gatherer will base
such predetermined allocations on the actual measured quantities it has received
for deliveries to such transporters. In the event that Shipper’s predetermined
allocation requires adjustment by Gatherer, Gatherer shall advise Shipper of its
revised allocation and Shipper shall adjust its deliveries to the extent
necessary to comply with the revised allocation provided by Gatherer.

 

5.3.      Gatherer reserves the right to upwardly or downwardly adjust Shipper’s
nominations to the extent Gatherer determines that Shipper’s nominations vary
materially from Shipper’s actual tenders of Gas.

 

5.4.      Reserved.

 

5.5.      Gatherer is not required to schedule any receipts and/or deliveries of
Gas until Shipper has executed this Agreement and has submitted an accurate and
complete nomination for the period of time in question.

 

5.6.      Shipper is solely responsible for the accuracy of its nominations.
Gatherer makes no representation or guarantee that Shipper’s nominations are
correct.

 

5.7.      Subject to the other provisions hereof, the nomination accepted by
Gatherer, as it may have been revised, shall represent the maximum quantity of
Natural Gas eligible for service hereunder by Gatherer during the period for
which the nomination was accepted or until Shipper submits a new nomination that
is accepted by Gatherer. Submission of any new nomination must be consistent
with the provisions of this Article V. If Shipper desires to increase its
nomination during a Month, Shipper shall give Gatherer at least one (1) Day
advance notice unless such notice is waived by Gatherer in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

5.8.      On or about the twenty-fifth Day of each delivery Month, Gatherer will
determine actual measured flows into and out of the Gathering System, and issue
an allocation statement to Shipper. To the extent such allocation statement
indicates a discrepancy between Shipper’s scheduled volumes and Shipper’s actual
volumes for such Month, Shipper shall adjust current and/or future nominations
to eliminate such discrepancy and/or Gatherer shall make the necessary
adjustment(s) to eliminate such discrepancy.

 

ARTICLE VI
RECEIPT AND DELIVERY PRESSURES

 

6.1.      Gatherer’s Operating Pressures. Gatherer shall not be required to
operate the Gathering System at pressures in excess of its operational
preference. In no event will Gatherer operate the Gathering System at pressures
in excess of its maximum allowable operating pressure, as such pressure may
change from time to time. Gatherer shall not be required to install or be
prohibited from installing compression in order to receive, gather or redeliver
Gas.

 

6.2.      Maximum Allowable Working Pressure.  Notwithstanding any other
provisions of this Agreement, Shipper shall never deliver Gas at a pressure that
exceeds the maximum allowable working pressure(s) as determined solely by
Gatherer.

 

6.3.      Shipper’s Compression.  Shipper shall make deliveries to Gatherer
against the prevailing pressures in Gatherer’s Gathering System. Gatherer shall
not be obligated to maintain line pressure or to lower line pressure by
additional compression or otherwise. Except as specifically permitted under any
valid interconnect agreement between Gatherer and an interconnecting party
relating to Shipper’s Gas, Shipper shall not compress such deliveries, or cause
such Gas deliveries to be compressed. Gas compressed without Gatherer’s
authorization shall be deemed Unauthorized Gas and shall be subject to
Section 10.2 of this Agreement.

 

6.4.      Overpressure Protection.  As between Shipper and Gatherer, Gatherer is
completely and solely responsible for the installation and maintenance of
overpressure protection equipment of pipeline(s), valve(s) and other
interconnection equipment.

 

ARTICLE VII
TERM

 

7.1.      Term.  The term of this Agreement shall commence on the Commencement
Date, regardless of when executed, and shall continue for a term of ten
(10) years (the “Initial Term”). Unless either party provides not less than
sixty (60) Days prior written notice to the other party on or before the
expiration of the Initial Term, or if applicable the anniversary date of the
Initial Term, the term of this Agreement shall be automatically extended for
additional one-year periods.

 

7.2.      Effect of Governmental Action.  It is understood that performance
hereunder shall be subject to all rules and regulations of Governmental
Authorities having jurisdiction or control over the matters related hereto. If
at any time during the term hereof any Governmental Authority shall take any
action which is, with respect to or as a result of the gathering services
provided for under this Agreement, designed to subject or otherwise subjects
Gatherer or the Gathering System or any of Gatherer’s related facilities to any
greater or different regulation or

 

6

--------------------------------------------------------------------------------


 

jurisdiction than that existing on the date of initial delivery of Gas
hereunder, then, upon written notice to Shipper, Gatherer may initiate
renegotiations with Shipper to revise the affected provisions of this Agreement
prior to the effective date of such governmental action. Should parties be
unable to reach an agreement within thirty (30) Days of such notice, either
party may terminate this Agreement upon thirty (30) Days written notice.

 

ARTICLE VIII
BILLINGS AND PAYMENTS

 

8.1.      Billing and Payment.  Gatherer shall render to Shipper on or about the
twenty-fifth Day of each Month a statement of the total quantities of Gas
received from Shipper and delivered to Shipper during the preceding Month,
together with a bill for the amount due under this Agreement for service during
such period. Shipper shall pay Gatherer within ten (10) Days after receipt of
Gatherer’s invoice. Shipper shall be deemed to receive the invoice in accordance
with the timelines established in Section 14.3 of this Agreement for notices. If
the payment date falls on a Saturday, Sunday or legal holiday, payment shall be
due and payable on the next business Day. On an annual basis, Shipper shall have
the right to conduct an audit of the cost of service supporting the rates
assessed by Gatherer. Shipper shall provide Gatherer 60 days advanced notice of
the audit including a preliminary list of information requests. The audit will
be conducted at Shipper’s Pittsburgh offices, limited to the most recent
twenty-four (24) months of data available and conducted in accordance with
generally accepted auditing practices.

 

8.2.      Verification of Actual Receipts.  If verification of quantities
received is not available at the time the invoice is issued, adjustments for
actual receipts shall be reflected on the next invoice issued after such
confirmation.

 

8.3.      Failure to Make Timely Payments.  Should Shipper fail to make timely
payment of all invoiced amounts, interest shall accrue on the unpaid amounts and
shall be payable immediately. All unpaid amounts shall accrue interest on a
daily basis at the prime rate of interest published under “Money Rates” by The
Wall Street Journal, Eastern edition, plus two percent (2%), but in no event
shall interest due hereunder exceed the maximum rate permitted by law. If
Shipper becomes delinquent by ten (10) Days in the payment of any invoice,
Shipper shall provide adequate assurance of payment to Gatherer within two
(2) business Days of the date of written notice of the delinquency; provided,
however, that Shipper, in good faith, may dispute the amount of any such invoice
or any part thereof and within such two (2) Day period if it (a) pays to
Gatherer such amounts as Shipper concedes to be correct and (b) provides a
standby irrevocable letter of credit, a prepayment, a security interest in an
asset acceptable to the Gatherer or a guaranty by a creditworthy entity,
acceptable to Gatherer in Gatherer’s sole opinion, to secure payment of the
remainder of the invoiced amount. If the parties are unable to reach an
agreement regarding the disputed amount, any resort to legal process shall be
commenced within twenty-four (24) Months after the disputed amount is claimed to
be due or shall thereafter be forever barred.

 

8.4.      Refund.  In the event any overcharge or undercharge in any form
whatsoever shall be found within twenty-four (24) Months from the date a billing
or measurement discrepancy occurs, the appropriate party shall refund the amount
of overcharge or pay the amount of undercharge within thirty (30) Days after the
final determination of the amount overcharged or

 

7

--------------------------------------------------------------------------------


 

undercharged has been made. Any overcharge or undercharge, for which no claim
has been made within twenty-four (24) Months, shall be deemed waived by both
parties.

 

ARTICLE IX
WARRANTIES AND INDEMNIFICATION

 

9.1.      Warranty of Title.  Shipper warrants that it will, at the time of
delivery of Gas to Gatherer under this Agreement and throughout the period prior
to redelivery thereof, have good and merchantable title to, or good right to
deliver and receive, all Gas so delivered by Shipper at the Point(s) of Receipt
and that the Gas shall be free and clear of all liens, encumbrances or adverse
claims of any kind.

 

9.2.      Warranty of Eligibility for Gathering.  Shipper warrants that it shall
have all legal rights and title necessary to deliver all Gas delivered to
Gatherer for gathering hereunder; that it shall comply in all material respects
with all applicable laws, rules, regulations or orders of any Governmental
Authority having jurisdiction and all rules, terms and conditions of Gatherer
set forth herein and that at the time of such deliveries, Shipper has complied
in all material respects with all provisions of this Agreement.

 

9.3.      Shipper Indemnification.  Shipper agrees to indemnify and hold
harmless and provide defense for Gatherer, its officers, directors, members,
Affiliates, agents, employees and contractors against any liability, loss, cost,
or damage whatsoever (including, without limitation, claims for royalties,
taxes, fees or other charges) occurring in connection with or relating in any
way to (i) breach of this Agreement by Shipper; (ii) the negligence or other
tortious act(s) or omission(s) by Shipper, its officers, directors, members,
Affiliates (other than Gatherer), agents, employees or contractors; (iii) the
Natural Gas prior to its delivery to Gatherer at the Point(s) of Receipt and
after its redelivery at the Point(s) of Delivery; and/or (iv) the Natural Gas to
the extent the claim, liability, or damage arises as a result of the quality of
the Natural Gas delivered by Shipper or other condition of the Natural Gas. Such
indemnification shall include, but not be limited to, all costs and attorneys’
fees, whether or not such liability, loss, cost, or damage results from any
demand, claim, action, cause of action, or suit brought by Shipper or by any
other Person, that is not a party to this Agreement.

 

9.4.      Liability.  Neither Gatherer nor Shipper, nor their respective
officers, directors, partners, members, agents, employees, Affiliates or
successors or assigns shall be liable to the other party or its officers,
directors, agents, employees, Affiliates or successors or assigns for claims for
incidental, special, indirect, punitive or consequential damages of any nature
connected with or resulting from performance or non-performance of this
Agreement, including, without limitation, claims in the nature of lost revenues,
income or profits (other than payments specifically provided for and properly
due under this Agreement) irrespective of whether such claims are based upon
warranty, negligence, strict liability, contract, operation of law or otherwise.

 

8

--------------------------------------------------------------------------------


 

ARTICLE X
POSSESSION AND CONTROL

 

10.1.    Possession and Control.  As between Shipper and Gatherer, Shipper shall
be deemed to be in control and in possession of the Gas prior to such Gas being
received by Gatherer at the Point(s) of Receipt and shall be responsible for any
damages, losses or injuries caused thereby until the Gas shall be received by
Gatherer at the Point(s) of Receipt except for injuries or damages which have
been occasioned solely and proximately by the negligence of Gatherer. Gatherer
shall be in control and in possession of the Gas subsequent to such Gas being
received by Gatherer at the Point(s) of Receipt and shall be responsible for any
damages, losses or injuries caused thereby until the same shall have been
redelivered to Shipper or its designee at the Point(s) of Delivery, except for
injuries or damages which have been occasioned by the negligence of Shipper or
its designee or by the quality of the Gas or other condition of the Gas outside
of the control of Gatherer, and except as otherwise set forth herein.

 

10.2.    Unauthorized Gas.  Upon the detection of Unauthorized Gas on any of
Gatherer’s Gathering System, Gatherer may issue notice of the Unauthorized Gas,
directing all responsible parties to either obtain authority for the
introduction of such Gas or to remove it from the Gathering System within
forty-eight (48) hours. Gatherer will make reasonable efforts to provide direct
written or telecopied notice to Shipper of such Unauthorized Gas delivered by
Shipper into the Gathering System. In the event Shipper fails to either obtain
authority for the introduction of such Gas or to remove it from the Gathering
System, Gatherer may, at its sole discretion, avail itself of anyone of the
following options:

 

(a)       Confiscate the Gas at no cost to Gatherer;

 

(b)       Impose a· penalty of twenty-five dollars ($25.00) per MMBtu of
Unauthorized Gas; or

 

(c)                    Purchase the Unauthorized Gas at seventy-five percent
(75%) percent of the Spot Market Price per Dekatherm. “Spot Market Price”, for
purposes of this Section, shall mean the price per Dekatherm reported by Platt’s
Inside FERC’s Gas Market Report, under the heading Prices for Spot Gas Delivered
to Pipelines, for the delivery location (i) into which Shipper’s Gas is
delivered or (ii) which is most proximate to the Point(s) of Delivery, for the
first Day of the Month immediately succeeding the Month in which Gatherer
discovers that Shipper has been introducing Unauthorized Gas into the Gathering
System.

 

ARTICLE XI
FORCE MAJEURE

 

11.1.    If either Gatherer or Shipper is rendered unable, wholly or in part, by
force majeure to perform or comply with any obligation or condition of this
Agreement, such obligation or condition shall be suspended during the
continuance from inception of the inability so caused and such party shall be
relieved of liability and shall suffer no prejudice for failure to perform the
same during such period; provided the obligation to make payments shall not be
suspended and the cause for suspension (other than strikes and lockouts) shall
be remedied so far

 

9

--------------------------------------------------------------------------------


 

as possible with reasonable dispatch. The party suffering any such force majeure
shall give notice and reasonably full particulars to the other party as soon as
reasonably possible upon the occurrence of such event. Settlement of strikes and
lockouts shall be wholly within the discretion of the party having difficulty.
The term “force majeure” shall include, without limitation, the following: acts
of God, the public enemy, fire, freezes, floods, storms, accidents, breakdowns
of pipeline or equipment, planned or unplanned facility repairs, lack of
capacity by any third party pipeline transporter to transport Gas, failures or
freezing of wells, strikes, and any other industrial, civil, or public
disturbance, the inability to obtain materials, supplies, permits or labor, and
any laws, orders, rules, regulations, acts or restraints of any Government
Authority, civil or military, and any other cause, whether of the kind
enumerated or otherwise, not reasonably within the control of the party claiming
force majeure. Notwithstanding any other provision, Gatherer shall not be under
any obligation to repair or replace pipelines, equipment or other facilities.

 

ARTICLE XII
INTERRUPTION OF SERVICE

 

12.1. Interruption. Gatherer shall have the right to interrupt service in whole
or in part on all or a portion of its Gathering System from time to time for
reasons of force majeure or when necessary, in Gatherer’s reasonable judgment,
to meet its Gathering System operating requirements or other service
obligations. Partial interruptions shall be implemented on a pro rata basis
based upon actual measured receipt quantities from prior Months.

 

12.2. Interruption Compliance. Gatherer will provide reasonable notice to
Shipper of such interruption orders and Shipper shall within twenty-four (24)
hours, or such lesser time as is required to protect the integrity of the
Gathering System, reduce its tenders or takes in compliance with the
interruption orders. If Shipper fails to reduce its tenders or takes, in
addition to all other remedies, Gatherer may take such action as necessary to
reduce the tenders or takes without further notice to Shipper.

 

12.3. Situation Reports and Notices.

 

(a)                    Gatherer shall provide notice of interruption to Shipper
at a time and in a manner that is reasonably prudent under then· existing
conditions, and shall in any event confirm in writing the notice given if
originally provided telephonically.

 

(b)                   Shipper shall have the responsibility to inform its
suppliers, other transporters and all others involved in the transaction about
any interruption.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1. Regulatory Bodies. This Agreement shall be subject to all applicable
federal, state and local laws, rules and regulations of any Governmental
Authority having jurisdiction, subject to Section 7.2 of Article VII.

 

10

--------------------------------------------------------------------------------


 

13.2.    Modification.  Except as otherwise contemplated by Section 4.3 of
Article IV, any modification of terms or amendment of provisions of this
Agreement shall become effective only by supplemental written agreement between
the parties.

 

13.3.    Waiver.  No waiver by Gatherer of any default of Shipper under this
Agreement shall operate as a waiver of any future default, whether of a like or
different character.

 

13.4.    Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of Virginia without regard to principles of conflicts of laws that would
direct the application of the laws of another jurisdiction. Each of the parties
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby exclusively in the Federal Court for the Western District of Virginia
(the “Chosen Court”) and, solely in connection with claims arising under this
Agreement or the transactions contemplated hereby, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Court, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Court, and (iii)
waives any objection that the Chosen Court is an inconvenient forum or does not
have jurisdiction over it. The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any Person other than the parties.

 

13.5.    Assignment.  Any Person which shall succeed by purchase of all or
substantially all the properties of Gatherer or of Shipper, as the case may be,
shall be entitled to the rights and shall be subject to the obligations of its
predecessor in title under this Agreement, subject to the restriction below.
Either party may, without relieving itself of its obligations under this
Agreement, assign any of its rights hereunder to an Affiliate of such party.
Except to an Affiliate, Shipper shall not assign this Agreement or any of the
rights or obligations hereunder without first obtaining the consent thereto in
writing from Gatherer, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

13.6.    Cancellation of Prior Contracts.  When this Agreement becomes
effective, it supersedes and cancels as of the Commencement Date any contract or
other agreement or arrangement held by Shipper for the gathering or
transportation of Gas purchased from any member of Gatherer on the Gathering
System.

 

13.7.    Creditworthiness of Shipper.

 

(a)       Subject to the provisions of paragraphs (b) and (c) immediately below,
Gatherer shall not be required to commence service or to continue to perform
service on behalf of Shipper if Shipper (i) is or has become insolvent, (ii) has
applied for bankruptcy under Chapter 11 of the Bankruptcy Code or is subject to
similar proceedings under state or federal law, (iii) fails, in Gatherer’s
reasonable judgment, to demonstrate minimal creditworthiness for all or any part
of the service requested, based upon Gatherer’s consideration of available data
(including but not limited to Shipper’s past payment history, financial
statements, Shipper’s or its parent company’s reports filed with the Securities
and Exchange

 

11

--------------------------------------------------------------------------------


 

Commission or other public agency, and credit reports) or (iv) is in arrears for
any payments under this Agreement or any other agreement with Gatherer.

 

(b)                   In connection with an initial request for service, request
for additional service, or any re-evaluation of creditworthiness, Shipper shall
provide to Gatherer (i) a bank reference and at least two (2) trade references;
(ii) confirmation in writing that it is not operating under any state or federal
bankruptcy or receivership laws; (iii) its most recent audited financial
statements; (iv) confirmation in writing that Shipper is not in default on its
indebtedness or payment obligations; and (v) a list of owners and/or
shareholders. In addition, Gatherer may require the following: (A) audited
financial statements; (B) annual reports; (C) a list of affiliates, parent
companies, and subsidiaries; (D) publicly available information from credit
reports of credit and bond rating agencies; (E) private credit ratings, if
obtained by the Shipper; (F) bank references; (G) additional trade references;
(H) a statement of legal composition; (I) a statement of length of time business
has been in operation; (J) most recent filed statements with the Securities and
Exchange Commission (or an equivalent authority) or such other publicly
available information; (K) for public entities, the most recent publicly
available interim financial statements, with an attestation by its Chief
Financial Officer, Controller, or equivalent (CFO) that such statements
constitute a true, correct, and fair representation of financial condition
prepared in accordance with generally accepted accounting principles (“GAAP”) or
equivalent; (L) for non-public entities, including those that are
state-regulated utilities: (i) the most recent available interim financial
statements, with an attestation by its CFO that such statements constitute a
true, correct,· and fair representation of financial condition prepared in
accordance with GAAP or equivalent; (ii) an existing sworn filing, including the
most recent available interim financial statements and annual audited financial
reports filed with the respective regulatory authority, showing the Shipper’s
current financial condition; (M) for state-regulated utility and local
distribution companies, documentation from their respective state regulatory
commission (or an equivalent authority) of an authorized Gas supply cost
recovery mechanism which fully recovers both Gas commodity and transportation
capacity costs and is afforded regulatory asset accounting treatment in
accordance with GAAP or equivalent; and (N) such other information as may be
mutually agreed to by the parties.

 

Shipper shall provide notice to Gatherer within two (2) Days if Shipper defaults
on its indebtedness, restates its financials, or is in default of any other
payment obligations.

 

(c)                    Gatherer may require Shipper to provide financial data
necessary to demonstrate creditworthiness at any time. If Shipper fails to
provide such data within ten (10) Days from the date of the request, Gatherer
may treat Shipper as being uncreditworthy and suspend service until Shipper
provides adequate assurance of payment.

 

12

--------------------------------------------------------------------------------


 

(d)                   Gatherer may require adequate assurance of payment at any
time Gatherer has grounds for insecurity of payment or performance hereunder.
Shipper may receive or continue to receive service if it provides adequate
assurance of payment for service within two (2) Days after the date of written
demand by Gatherer or such shorter period of time as is reasonable under the
circumstances. Gatherer may immediately suspend service to any Shipper failing
to timely provide adequate assurance of payment and subsequently terminate this
Agreement if adequate assurance of payment is not provided.

 

(e)                    The type of adequate assurance required by Gatherer, in
its discretion, may include:

 

(i)                        a deposit with Gatherer;

 

(ii)                     advance payment for service, in a continuing nature, in
an amount equal to the cost of performing gathering service hereunder for a one
(1) Month advance period based on the prior Month’s actual measured receipt
quantities hereunder;

 

(iii)                  an irrevocable letter of credit from a creditworthy
financial institution;

 

(iv)                 a guarantee from a creditworthy entity; or

 

(v)                    any other form of adequate assurance acceptable to
Gatherer.

 

(f)                      The amount of adequate assurance (other than
prepayments) shall be equal to three (3) Months of performing service hereunder
at the maximum contractual level plus, at Gatherer’s discretion, the value of
Gas associated with Shipper’s highest negative imbalance during the preceding
twelve (12) Months, or, if there has been no negative imbalance, ten percent
(10%) of Shipper’s actual measured receipt quantities under this Agreement for
the preceding twelve (12) Months.

 

(g)                   Gatherer may at any time re-evaluate the creditworthiness
of Shipper and demand adequate assurance of payment or additional assurances of
payment.

 

(h)                   In the event of a default in payment of any amounts due
from Shipper or failure to make up a negative imbalance on a timely basis,
Gatherer may liquidate or draw upon the financial assurance in order to satisfy
the Shipper’s obligations and require Shipper to replace the liquidated or
drawn-upon funds in order to continue receiving service.

 

(i)                       Failure of Gatherer to demand adequate assurance or
financial security or to otherwise suspend performance of this Agreement or
assert any rights hereunder shall not be deemed as a waiver of any rights
hereunder or prevent Gatherer from later asserting it rights whether related to
the same, future or similar circumstances.

 

13

--------------------------------------------------------------------------------


 

13.8.    No Third Party Beneficiary. It is expressly understood that there is no
third party beneficiary to this Agreement, and that the provisions of this
Agreement do not create enforceable rights in anyone who is not a party or a
successor or assignee of a party hereto.

 

13.9.    Failure to Comply. If Shipper fails to comply in any material respect
with any provision of this Agreement, Gatherer, upon notice to Shipper, may
refuse to accept Gas from Shipper and/or may refuse to deliver Gas to Shipper
until Shipper has fully complied in all material respects with the terms of this
Agreement.

 

13.10.  Counterparts. This Agreement may be signed in counterpart, each of which
shall constitute an original and together which shall constitute one and the
same Agreement.

 

13.11.  Entire Agreement. This Agreement along with its Exhibits, which are
attached to and hereby incorporated into and made an integral part of this
Agreement, represents the entire agreement between the parties hereto, and there
are no other written, oral or implied or other representations, indemnifications
or understandings of any kind whatsoever.

 

13.12.  No Duplicative Activities/Charges. Gatherer and Shipper acknowledge that
Gatherer has interconnect agreement(s) with the seller(s) of the Gas that
Shipper is transporting hereunder. To the extent that any provision of this
Agreement overlaps with the provisions of such interconnect agreement(s) and
Gatherer has required the party to such agreement to perform some activity or to
pay for an expense thereunder, Gatherer shall not require Shipper to perform the
same activity hereunder nor shall Gatherer charge the same expense to Shipper
hereunder.

 

ARTICLE XIV
NOTICES

 

14.1.    Notices. Any notice, request, statement or correspondence provided for
in this Agreement (“Notice”) shall be in writing and delivered to the physical
addresses shown below or at such other addresses or numbers as may be hereafter
furnished by one party to the other party in writing.

 

14.2.    Manner of Delivery. All Notices required hereunder may be sent by
facsimile or mutually acceptable electronic means, a nationally recognized
overnight courier service, first class mail or hand delivered.        .

 

14.3.    Receipt of Notices. Notice shall be given when received on a business
Day by the addressee. In the absence of proof of the actual receipt date, the
following presumptions will apply. Notices sent by facsimile shall be deemed to
have been received upon the sending party’s receipt of its facsimile machine’s
confirmation of successful transmission. If the Day on which such facsimile is
received is not a business Day or is after 5:00 p.m., on a business Day, then
such facsimile shall be deemed to have been received on the next following
business Day. Notice by overnight mail or courier shall be deemed to have been
received on the next business Day after it was sent or such earlier time as is
confirmed by the receiving party. Notice via first class mail shall be
considered delivered five (5) business Days after mailing.

 

14

--------------------------------------------------------------------------------


 

Gatherer:

Nora Gathering, LLC

c/o Equitable Gathering Equity, LLC

225 North Shore Drive

Pittsburgh, Pennsylvania 15212

Attention: TBD

Telephone: 412-395-xxxx

Facsimile: 412-395-xxxx

 

Shipper:

[NAME]

[ADDRESS]

[CITY, STATE & ZIP CODE]

[CONTACT PERSON]

Telephone:

Facsimile:

 

ARTICLE XV
GENERAL TERMS AND CONDITIONS

 

15.1.    General. Should there exist any conflict or discrepancy between
anything contained in the main body of this Agreement and anything contained in
Exhibit A, the General Terms and Conditions, the provisions in the main body of
this Agreement shall at all times and in all cases govern and control.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the Day and
year first above written.

 

EQUITABLE ENERGY, LLC

 

NORA GATHERING, LLC

 

 

 

 

 

By: Equitable Gathering Equity, LLC, its
Operating Member

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

Signature Page to Gas Gathering Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the     
day of           , 20    , between Nora Gathering, LLC and Equitable Energy,
LLC.

 

ARTICLE I

 

QUALITY OF GAS

 

1.1       Specifications.

 

(a)       Subject to Section 1.2 Processing below, all Natural Gas delivered by
Shipper and received by Gatherer hereunder shall at all times conform to the gas
quality and heat content standards established by the applicable downstream
receiver or transporter, and such other gas quality heat content standards as
Gatherer may reasonably impose. In the event that the downstream receiver or
transporter of the Natural Gas is subject to a valid FERC Gas Tariff, the
Natural Gas delivered by Shipper and received by Gatherer shall at all times
conform to the quality provisions of such FERC Gas Tariff, which provisions are
incorporated herein by reference. Shipper shall indemnify Gatherer and save it
harmless from all suits, actions, damages, losses and expenses (including
attorneys’ fees) arising out of the Gas failing to conform to such quality
provisions.

 

(b)       Gatherer will have the right to collect from all Shippers their pro
rata share of the cost of any additional Gas analysis and quality control
equipment which Gatherer determines should be installed at particular
Point(s) of Receipt or Point(s) of Delivery to monitor the quality of Gas
delivered.

 

(c)       Gatherer shall have the right to test any well or Point(s) of Receipt
from which Gas is tendered to Gatherer for service, to ensure that the Gas
produced meets the quality specifications.

 

(d)       Gatherer, in its sole discretion, will have the right to sample and
analyze annually, at Shipper’s expense, Gas received from Shipper. Subsequent
samples during anyone year period would be at Shipper’s expense only if:
(i) Gatherer determines that there are significant quantity increases at the
Point(s) of Receipt; (ii) the subsequent Btu analysis results in the recognition
of a heating value different than the recognized value at the Point(s) of
Receipt; and/or (iii) the sample analysis determines that the quality is not
acceptable. In the case of (iii), Shipper will pay for subsequent sampling until
and including such time that a sample reveals the Gas to be acceptable.

 

1

--------------------------------------------------------------------------------


 

1.2       Processing.

 

(a)       Gatherer may remove moisture, impurities, helium, natural gasoline,
butane, propane, and any other hydrocarbons except methane from Gas delivered
into its system prior to redelivery of Gas for Shipper in order to satisfy the
quality standards of downstream transporters or quality standards and provisions
as Gatherer may impose. Gatherer may subject, or permit the subjection of, the
Gas to compression, cooling, cleaning and other processes.

 

(b)       If Shipper’s Gas must be processed in order to meet the Gas quality
standards and provisions of the applicable downstream receiver or transporter
and such other quality standards and provisions as Gatherer may impose, then
Shipper must have entered into a separate agreement with the owner/operator of
the applicable processing plant(s) on the system. Absent proof of such an
agreement, Gatherer shall not be obligated to gather Shipper’s Gas. At
Gatherer’s sole option, it may elect to gather Shipper’s Gas and to process the
Gas, at Shipper’s expense, in order to meet the Gas quality standards and
provisions of the applicable downstream receiver or transporter and such other
quality standards and provisions as Gatherer may impose.

 

1.3       Nonconforming Gas.  As to the Gas which cannot meet the specifications
set out above, Gatherer, in its sole discretion, shall have the option to:

 

(a)       Refuse to accept delivery of such Gas. In the event Shipper cannot
correct such deficiency within a reasonable time, Gatherer shall have the right
to terminate this Agreement with respect to Point(s) of Receipt of such
nonconforming Gas upon giving Shipper prior written notice; or

 

(b)       Accept delivery of such Gas and elect to process the Gas or take other
actions needed in order for the Gas to meet the specifications set out above, at
Shipper’s sole cost Gatherer’s acceptance of Gas that does not conform to the
quality specifications stated above shall not constitute a waiver of such
specifications by Gatherer in regard to Gas delivered or redelivered under this
Agreement in the future, nor shall acceptance without an express written waiver
constitute a waiver of any claim for damages resulting from delivery of Gas not
meeting such specifications.

 

ARTICLE II

 

MEASUREMENT AND FACILITIES

 

2.1       Facilities.  The parties acknowledge that Gatherer shall install,
operate, and maintain facilities to measure the Gas at the Point(s) of Receipt
and Point(s) of Delivery and that all or some of such facilities may not be in
existence as of the date of execution of this Agreement. If it is necessary to
install any facilities in order to receive and measure Gas to be tendered to
Gatherer at the Point(s) of Delivery, then Shipper agrees to reimburse Gatherer
for all its costs of all material, labor, overhead, and loss of Gas incurred by
Gatherer in connection with

 

2

--------------------------------------------------------------------------------


 

the installation of facilities. All such facilities shall be deemed to be the
personal property of Gatherer, whether or not affixed to the realty, and shall
at all times be subject to the absolute control and disposition of Gatherer. At
any time after the termination of this Agreement, Gatherer shall have the right
to remove its facilities. Shipper shall be solely responsible for and shall bear
the full costs of getting the Gas to the Point(s) of Receipt for gathering under
this Agreement.

 

2.2       Measurement Equipment.  Gatherer shall designate the type of measuring
equipment that shall be utilized and be the operator of the measurement
facilities. Shipper may install, maintain and operate, at its sole cost and
expense, check measuring equipment; provided, however, that such equipment shall
be installed in a manner that will not interfere with the operation of the other
party’s measuring equipment.

 

2.3       Orifice Meters.  Orifice meters installed at·any measurement site
shall be constructed and operated in accordance with American National Standard
Institute (“ANSI”) standards, American Petroleum Institute (“API”) 2530,
American Gas Association (“AGA”) AGA Report No. 3, Orifice Metering of Natural
Gas and Other Related Hydrocarbon Fluids, Second Edition, dated September 1985,
and any subsequent modifications and amendments thereto, and shall include the
use of flange connections and, where necessary, straightening vanes, temperature
correcting devices and pulsation dampening equipment.

 

2.4       Positive Displacement Meters.  Positive Displacement Meters installed
at any measurement site shall be constructed and operated in accordance with
provisions of AGA Measurement Committee Report No. 6 (AGA Report No. 6) dated
January 1971, and any subsequent amendment or revisions thereof.

 

2.5       Turbine Meters.  Turbine Meters installed at any measurement site
shall be constructed and operated in accordance with the provisions of AGA
Measurement Committee Report No. 7 (AGA Report No. 7), First Revision, dated
November 1984, and any subsequent modifications and amendments thereof.

 

2.6       Electronics.  When and where electronic equipment and flow computers
are used, the Gas may have its volume, mass and/or energy content determined and
computed in accordance with the applicable AGA Standards including, but not
limited to, AGA Report Nos. 3,5,6, and 7 and any subsequent modifications and
amendments thereto.

 

2.7       Notice.  Gatherer shall give reasonable notice to Shipper in order
that Shipper may have representatives present to observe any installing,
reading, cleaning, changing, repairing, inspecting, testing, calibrating, or
adjusting of Gatherer’s measuring equipment used in measuring or checking the
measurement of receipts or deliveries of Gas under this Agreement. The official
charts (recordings) from such measuring equipment shall remain the property of
Gatherer, but upon request Gatherer will make the records and charts, together
with calculations therefrom, available to Shipper for inspection and
verification.

 

2.8       Testing and Calibration.

 

(a)       Gatherer shall have the right, at any time, to verify the accuracy of
and to adjust and calibrate all recording devices used in the measurement of Gas

 

3

--------------------------------------------------------------------------------


 

hereunder. Shipper may request a special test be performed as described in
Section 2.9 below.

 

(b)       If during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate through each meter set in excess of two percent (2%)
of the correct flow rate (whether positive or negative and using the correct
flow rate as the percent error equation denominator), then any previous
recording of such equipment shall be corrected to zero error in computing
deliveries for any period during which the error existed (and which is either
known definitely or agreed to by both parties) and the total flow for the period
predetermined in accordance with the provisions of Section 2.10 below. If the
period of error cannot be determined or agreed upon between the parties, such
correction shall be made over a period extending over the last one-half (1/2) of
the time elapsed since the date of the latest test, not exceeding a correction
period of six (6) Months.

 

(c)       If, during any test of the measuring equipment, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed two percent (2%) of the
adjusted flow rate (as described in part (b) of this Section), all prior
recording shall be considered to be accurate for quantity determination
purposes.

 

(d)       All equipment shall, in any case, be adjusted at the time of the test
to record correctly.

 

2.9       Special Test.  In the event Shipper desires a special test (a test not
scheduled by Gatherer under the provisions of Section 2.8 above) of any
measuring equipment, seventy-two (72) hours advance notice, in writing, shall be
given to Gatherer and both parties shall cooperate to secure a prompt test of
the accuracy of such equipment. If the measuring equipment tested is found to
fall under the provisions of Section 2.8(c) above or if an inspection of the
primary measurement equipment indicates no problems, Gatherer shall have the
right to bill Shipper for the cost of such special test including any labor,
gathering and other costs pertaining to such special test and Shipper shall pay
such costs.

 

2.10     Measuring Adjustment.  If, for any reason, any measurement equipment is
(i) out of adjustment, (ii) out of service, or (iii) out of repair and the total
calculated hourly flow rate through each meter set is found to be in error by an
amount of the magnitude described in Section 2.8(b) above, the total quantity of
Gas delivered shall be determined by Gatherer in accordance with the first of
the following methods which is, in Gatherer’s sole opinion, feasible:

 

(a)       by using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
described in Section 2.8 above);

 

(b)       where parallel multiple meter sets exist, by calculation using the
registration of such parallel meter sets; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering

 

4

--------------------------------------------------------------------------------


 

equipment, are not controlled by separate regulators, and are accurately
registering;

 

(c)       by correcting the error by re-reading of the official charts, or by
straightforward application of a correction factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

 

(d)       by estimating the quantity, based upon deliveries made during periods
of similar conditions when the meter was registering accurately.

 

The estimated readings or deliveries so determined shall be used in determining
the quantities of Gas delivered for any known or agreed upon applicable period.
In case the period is not known or agreed upon, such estimated deliveries shall
be used in determining the quantities of Gas delivered hereunder during the
latter half of the period from the date of the immediately preceding test to the
date the measuring equipment has been adjusted to record accurately. The
recordings of the measuring equipment during the first half of said period shall
be considered accurate in computing deliveries.

 

2.11     Measurement Corrections. If an error is discovered in the measured
quantities, such error shall be adjusted within thirty (30) Days of the
determination thereof; provided, however, that any claim for adjustment shall be
made within twenty-four (24) Months of the production Month in which the claimed
error occurred. Such time limits shall not apply in the case of a deliberate act
of omission or misrepresentation, or mutual mistake of fact.

 

2.12     Termination.  If Gatherer determines based on reasonable evidence that
Shipper has tampered with the measurement equipment so as to misrepresent the
actual volume of Shipper’s Gas delivered at any Point of Receipt(s) or Point of
Delivery(s), Gatherer has the right to immediately shut-in such Point of Receipt
or Point of Delivery for an indefinite period of time and may terminate this and
any other agreement(s) with Shipper (in each case) with respect to such Point of
Receipt or Point of Delivery.

 

2.13     Data and Records Retention.  Gatherer and Shipper shall retain and
preserve for a period of at least two (2) years all measurement data, charts,
and other similar records.

 

2.14     Volume and Quality Determination.  The measurement of the quantity and
quality of all Gas received and delivered hereunder shall be conducted in
accordance with the following:

 

(a)       Unit of Volume.  The unit of volume for measurement shall be one
(1) cubic foot of Gas. Such measured volumes, converted to Mcf, shall be
multiplied by their Gross Heating Value per cubic foot and divided by 1,000 to
determine MMBtus received and delivered hereunder.

 

(b)       Orifice Meter Volume Computations.  Computations of Gas Volumes from
measurement data shall be made in accordance with ANSI/API2530 (AGA Report
No. 3), Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids,
Second Edition, dated September 1985, and any subsequent amendments or
revisions.

 

5

--------------------------------------------------------------------------------


 

(c)       Positive Displacement Meter Volume Computation.  Computation of Gas
Volumes from data shall be in accordance with the AGA Measurement Committee
Report No. 6 (AGA Report 9), dated January 1971, and any subsequent amendments
or revisions.

 

(d)       Turbine Meter Volume Computations.  Computations of Gas Volumes from
data shall be in accordance with AGA Measurement Committee Report No. 7 (AGA
Report 7), First Revisions, dated November 1984, and any subsequent amendments
or revisions.

 

(e)       Electronic Devices and Flow Computers Volume Computations.
 Computation of Gas Volumes from data or devices shall be in accordance with AGA
Measurement Committee Report Nos. 3, 5, 6, and 7 and any subsequent amendments
or revisions.

 

(f)        Assumed Atmospheric Pressure.  An assumed atmospheric pressure of
fourteen and seventy-three hundredths (14.73) Psia for the respective
Point(s) of Receipt and Point(s) of Delivery shall be utilized for measurement
and calculation purposes, irrespective of any variation of the actual
atmospheric pressure from the assumed atmospheric pressure.

 

(g)       Gross Heating Value.  At least yearly, the Gross Heating Value of the
Gas stream at each of the Point(s) of Receipt and Point(s) of Delivery hereunder
shall be determined by using a Cutler-Hammer or other standard type calorimeter
or by calculating the Gross Heating Value from an in-line chromatograph or a Gas
analysis of a spot or continuous Gas sample. The spot or continuous sample shall
be taken at a suitable point on the facilities to be representative of the Gas
being analyzed. Shipper has the right to request the determination of the Gross
Heating Value of the Gas stream at each of the Point(s) of Receipt applicable to
Shipper in accordance with the above methodology.

 

(h)       Other Tests.  Other tests to determine water content, sulfur, and
other impurities in the Gas shall be conducted by Gatherer as necessary and
shall be conducted in accordance with standard industry testing procedures.

 

(i)        New Test Methods.  If at any time during the term hereof a new method
or technique is developed with respect to Gas measurement, such new method or
technique may be substituted for the method set forth in this Article when such
methods or techniques are in accordance with the currently accepted standards of
the American Gas Association, if mutually agreed upon by the parties.

 

2.15     Right of Inspections.  Gatherer or Shipper shall have the right to
inspect equipment installed or furnished by the other or third party operators
and the charts and other measurement or testing data of all such parties at all
times during business hours; but the reading, calibration and adjustment of such
equipment and changing of charts shall be done by Gatherer, unless agreed to
otherwise by the parties. Gatherer and Shipper shall preserve all original test

 

6

--------------------------------------------------------------------------------


 

data, charts and other similar records in such party’s possession for a period
of at least twenty-four (24) Months.

 

2.16     Uneconomical and Low Volume Point(s) of Receipt and Delivery;
Impossibility of Measurement.  If total deliveries of Gas to Gatherer at a Point
of Receipt fall below an average daily quantity of three (3) Mcf of Gas per day
for any ninety (90) consecutive Days at any Point of Receipt, or total
deliveries to Shipper at any Point of Delivery fall below an average daily
quantity of five (5) MMBtu for any thirty (30) consecutive Days, then Gatherer
may, in its ole and reasonable discretion, terminate this Agreement as it
relates such Point of Receipt or Point of Delivery by giving Shipper notice in
writing sixty (60) Days prior to such termination unless:

 

(a)       Shipper agrees to reimburse Gatherer for Gatherer’s expenses
associated with the operation or maintenance of such Point(s) of Receipt or
Point(s) of Delivery and the upstream section of Gathering System utilized in
effectuating deliveries to such Point(s) of Delivery, or

 

(b)       Shipper agrees to assume responsibility for the operation and
maintenance of and measurement at the Point(s) of Receipt or Point(s) of
Delivery, subject to the provisions of a Gas Measurement and Operation Agreement
between Shipper and Gatherer, and subject to compliance with the provisions of
this Agreement regarding measurement.

 

ARTICLE III

 

RETAINAGE CALCULATIONS

 

3.1       Gatherer shall retain the actual Natural Gas compressor fuel, use,
shrink and lost and unaccounted for Gas as set forth in Exhibit C.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NATURE OF SERVICE AND POINT(S) OF RECEIPT AND DELIVERY

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the
         day of           , 20    , between Nora Gathering, LLC and [  ].

 

NATURE OF SERVICE

 

Gathering service under this Agreement will be provided on an interruptible
basis subject to the terms of this Agreement.

 

POINTS OF RECEIPT

 

Meter No.

 

 

 

725-1819

 

728-1825

 

728-1826

 

728-1827

 

725-1832

 

725-1836

 

728-1838

 

728-1839

 

728-1840

 

728-1843

 

728-1846

 

728-1853

 

728-1862

 

728-1866

 

728-1867

 

728-1875

 

728-1905

 

728-1910

 

728-1938

 

728-1988

 

725-2018

 

728-2021

 

725-2025

 

725-2028

 

725-2104

 

728-2119

 

728-2147

 

725-2213

 

725-2297

 

725-2377

 

728-2480

 

728-2483

 

 

1

--------------------------------------------------------------------------------


 

728-2553

728-2567

728-2568

728-2569

728-2570

728-2571

728-2590

728-2597

728-2613

728-2614

728-2615

728-2621

728-2832

728-2834

728-2847

728-2868

728-2915

728-2930

728-2941

728-2951

728-2967

728-2970

728-2971

728-2974

728-3034

728-3039

728-3042

725-3108

728-3174

725-3179

725-3180

728-3215

728-3219

728-3308

728-3321

728-3322

728-3326

728-3361

728-3372

728-3376

728-3439

728-3440

728-3443

728-3444

728-3559

728-3573

728-3591

728-3599

728-3653

728-3654

 

2

--------------------------------------------------------------------------------


 

728-3670

728-3709

728-3721

728-3730

728-3887

728-3968

728-3969

728-3972

728-4104

725-4145

728-4247

728-4248

728-4254

728-4257

728-4263

728-4275

728-4342

728-4359

728-4364

728-4367

728-4368

728-4372

728-4375

728-4482

728-4483

728-4484

728-4485

728-4492

728-4493

728-4494

728-4495

728-4496

728-4497

728-4498

728-4500

728-4501

728-4502

728-4503

728-4504

728-4505

728-4506

728-4507

728-4508

728-4509

728-4510

728-4512

728-4513

728-4514

728-4515

728-4516

 

3

--------------------------------------------------------------------------------


 

728-4517

728-4519

728-4521

728-4522

728-4524

728-4525

728-4526

728-4527

728-4528

728-4532

728-4537

725-4603

728-4637

728-4639

728-4640

728-4641

728-4642

728-4643

728-4647

728-4648

728-4649

728-4650

728-4651

728-4652

728-4653

728-4654

728-4655

728-4656

728-4657

728-4658

728-4659

728-4660

728-4661

728-4662

728-4663

728-4664

728-4665

728-4666

728-4667

728-4668

728-4669

728-4874

728-4880

728-4886

728-4888

728-4889

728-4890

725-4912

728-4998

728-4999

 

4

--------------------------------------------------------------------------------


 

728-5000

728-5001

728-5002

728-5003

725-5118

728-5179

728-5181

728-5187

728-5188

728-5191

728-5192

728-5193

728-5195

728-5197

728-5198

728-5199

728-5200

728-5201

728-5203

728-5204

728-5205

728-5206

728-5207

728-5209

728-5211

728-5212

728-5217

728-5219

728-5220

728-5222

728-5223

728-5225

728-5226

728-5227

728-5228

728-5229

728-5230

728-5232

728-5233

728-5234

728-5235

728-5238

728-5239

728-5241

728-5245

728-5246

728-5247

728-5248

725-5249

725-5250

 

5

--------------------------------------------------------------------------------


 

725-5254

725-5256

725-5257

725-5368

725-5370

728-5371

725-5372

029291

725-5428

725-5430

725-5433

728-5434

728-5437

728-5438

728-5439

728-5440

728-5442

728-5444

728-5445

728-5446

725-5450

725-5452

725-5453

725-5454

725-5456

725-5457

725-5460

725-5461

725-5463

728-5589

728-5593

728-5595

728-5596

728-5597

728-5598

728-5599

728-5600

728-5601

728-5602

728-5603

728-5604

728-5605

728-5606

728-5607

728-5608

728-5610

728-5611

728-5612

728-5614

728-5617

 

6

--------------------------------------------------------------------------------


 

728-5618

728-5619

728-5620

728-5621

728-5622

728-5625

728-5626

728-5627

728-5628

728-5629

728-5631

728-5632

728-5634

728-5635

728-5636

728-5637

728-5638

728-5639

728-5640

728-5641

728-5642

728-5643

728-5644

728-5645

728-5646

728-5647

728-5648

728-5651

728-5652

725-5653

725-5654

725-5655

725-5656

725-5657

725-5659

728-5660

728-5661

728-5667

728-5668

728-5669

728-5670

728-5671

728-5672

728-5673

728-5674

728-5676

728-5677

728-5678

728-5679

728-5680

 

7

--------------------------------------------------------------------------------


 

728-5681

728-5682

728-5684

728-5685

728-5686

725-5690

728-5700

728-5726

728-5727

728-5728

728-5729

728-5731

728-5732

728-5746

725-5857

728-5863

728-5868

728-5870

728-5872

728-5873

728-5874

728-5881

728-5889

728-5890

728-5891

728-5892

728-5895

728-5896

728-5897

728-5898

728-5899

728-5900

728-5904

728-5906

728-5907

728-5909

728-5910

728-5912

728-5913

728-5914

728-5915

728-5916

728-5920

728-5922

728-5923

728-5925

728-5926

728-5927

725-5936

725-5937

 

8

--------------------------------------------------------------------------------


 

728-5947

728-5948

728-5951

728-5952

728-5953

728-5954

728-5955

728-5957

728-5959

728-5960

725-5962

725-5980

725-5986

725-6029

725-6033

728-6044

728-6045

728-6046

728-6048

728-6049

728-6050

728-6054

728-6057

728-6058

728-6059

728-6060

728-6061

728-6062

728-6063

728-6064

728-6066

728-6068

728-6069

728-6070

728-6072

728-6073

728-6074

728-6075

728-6076

728-6077

728-6078

728-6080

728-6081

728-6082

728-6083

728-6084

728-6085

728-6087

728-6088

728-6089

 

9

--------------------------------------------------------------------------------


 

728-6091

725-6098

725-6099

725-6101

725-6102

725-6103

725-6107

728-6108

725-6122

725-6128

825-6134

728-6145

728-6146

728-6159

728-6160

728-6161

728-6167

728-6168

728-6170

728-6178

728-6179

728-6180

728-6181

728-6190

728-6207

728-6209

728-6210

725-6212

728-6214

728-6215

728-6218

728-6220

728-6222

728-6225

728-6248

728-6255

728-6257

728-6259

728-6264

728-6265

728-6302

728-6303

728-6305

728-6306

728-6307

728-6310

728-6311

728-6313

728-6314

728-6316

 

10

--------------------------------------------------------------------------------


 

728-6318

728-6319

728-6329

728-6330

728-6331

728-6333

728-6334

728-6360

728-6363

728-6364

728-6373

728-6375

728-6379

728-6380

728-6381

728-6382

728-6383

728-6384

728-6388

728-6389

728-6390

725-6391

725-6392

725-6393

725-6394

725-6397

728-6398

728-6399

728-6400

728-6402

728-6403

728-6404

728-6405

728-6406

728-6409

728-6417

728-6418

728-6419

728-6420

728-6425

728-6426

728-6431

728-6433

728-6434

728-6435

728-6437

728-6440

728-6441

728-6442

728-6443

 

11

--------------------------------------------------------------------------------


 

728-6447

728-6448

728-6449

728-6474

728-6475

728-6476

728-6490

728-6491

728-6494

728-6495

728-6496

728-6497

728-6498

728-6506

728-6507

728-6508

728-6509

728-6510

728-6513

728-6525

728-6526

728-6531

728-6532

728-6533

728-6534

728-6535

728-6536

728-6537

728-6538

728-6540

728-6541

728-6542

728-6544

728-6545

728-6546

728-6547

728-6548

728-6551

728-6559

728-6567

728-6578

728-6582

728-6583

728-6584

728-6585

728-6586

728-6587

728-6591

728-6595

728-6596

 

12

--------------------------------------------------------------------------------


 

728-6598

728-6599

728-6600

728-6603

728-6604

728-6605

728-6610

728-6612

728-6613

728-6614

728-6615

728-6616

728-6617

728-6618

728-6619

728-6622

728-6623

728-6624

728-6626

728-6627

728-6628

728-6638

728-6641

728-6642

728-6644

728-6647

728-6648

728-6649

728-6651

728-6662

728-6664

728-6665

728-6666

728-6667

728-6678

728-6682

728-6689

728-6692

728-6693

728-6694

728-6696

728-6697

728-6698

728-6702

725-6720

725-6721

725-6722

725-6725

725-6727

725-6732

 

13

--------------------------------------------------------------------------------


 

725-6733

728-6756

725-6758

725-6759

725-6760

725-6762

725-6764

725-6765

725-6766

728-6768

728-6769

728-6770

728-6771

728-6772

725-6777

725-6778

725-6779

725-6780

725-6781

725-6782

728-6783

725-6788

725-6789

725-6792

725-6797

725-6798

725-6804

725-6809

728-6810

728-6811

728-6813

728-6814

728-6815

728-6819

728-6827

728-6828

728-6832

728-6833

728-6837

728-6838

728-6840

728-6841

728-6842

728-6843

728-6844

728-6845

728-6846

728-6870

728-6874

728-6875

 

14

--------------------------------------------------------------------------------


 

728-6876

728-6878

728-6879

728-6882

728-6883

728-6884

728-6885

725-6888

728-6931

728-6932

728-6933

728-6935

728-6970

728-6974

728-6989

728-6990

728-6991

728-6992

728-6993

728-6994

728-7017

728-6992

728-7022

728-7023

728-7024

728-7025

728-7026

728-7027

728-7029

728-7031

728-7033

728-7034

728-7035

728-7036

728-7048

728-7049

728-7050

728-7051

728-7052

728-7059

728-7060

725-7064

728-7085

728-7095

728-7096

728-7097

728-7098

728-7103

728-7104

728-7105

 

15

--------------------------------------------------------------------------------


 

728-7106

728-7109

728-7114

728-7214

728-7264

728-7266

728-7272

728-7273

728-7274

728-7276

728-7277

728-7278

728-7279

728-7280

728-7286

728-7287

728-7288

728-7292

728-7293

728-7294

728-7295

728-7296

725-7301

728-7304

725-7725

728-198

725-274

725-278

728-0285

728-0289

725-323

725-327

725-329

725-404

725-0405

725-406

725-423

725-426

725-443

725-0447

728-448

725-449

725-450

725-451

725-0459

725-470

725-497

725-504

725-506

725-510

 

16

--------------------------------------------------------------------------------


 

725-0511

725-513

728-1010

728-1016

728-1018

728-1020

728-1021

728-111

728-1120

728-1127

728-1130

728-1137

728-1138

728-1139

728-1306

728-1315

725-1824

725-1829

725-1831

725-1833

728-1849

728-1850

728-1852

728-1863

728-1869

728-1870

728-1871

728-1872

728-1873

728-1874

725-1913

728-1934

728-1935

728-1936

715-1940

725-1941

725-1942

728-1987

728-1989

728-1990

728-1991

728-1992

711-1998

715-1999

725-2001

728-2005

728-2006

728-2007

728-2008

728-2009

 

17

--------------------------------------------------------------------------------


 

728-2010

728-2011

728-2012

728-2014

728-2015

711-2016

728-2020

728-2024

725-2026

725-2027

725-2031

725-2032

711-2033

728-2112

728-2113

728-2114

728-2115

728-2116

728-2117

728-2118

728-2120

728-2121

716-2135

725-2135

728-2145

728-2146

728-2148

728-2149

728-2150

728-2151

728-2199

728-2200

728-2201

728-2203

728-2206

728-2207

728-2208

728-2220

711-2266

728-2274

728-2275

728-2276

728-2277

728-2279

728-2280

728-2286

725-2372

725-2374

725-2375

710-2376

 

18

--------------------------------------------------------------------------------


 

711-2376

711-2378

725-2379

728-2389

728-2390

728-2391

728-2392

728-2399

728-2400

728-2453

728-2469

728-2470

728-2471

728-2472

728-2473

728-2474

728-2476

728-2477

728-2478

728-2479

728-2482

728-2484

728-2547

728-2548

728-2549

728-2550

728-2551

728-2555

728-2556

728-2557

728-2558

728-2559

728-2562

728-2563

728-2565

728-2566

728-2583

728-2584

728-2585

728-2586

725-2587

728-2587

728-2588

728-2589

728-2591

728-2592

728-2593

728-2594

728-2595

728-2596

 

19

--------------------------------------------------------------------------------


 

728-2598

728-2599

728-2600

728-2601

728-2602

728-2623

828-2627

828-2628

711-2703

711-2706

711-2823

711-2824

728-2831

728-2835

828-2837

828-2838

825-2839

728-2843

728-2844

728-2845

728-2846

728-2863

728-2869

728-2870

728-2926

728-2927

728-2928

728-2929

728-2931

728-2938

728-2939

728-2940

728-2942

728-2965

728-2966

728-2968

728-2975

728-2976

728-2977

728-2978

728-2979

725-2980

728-2990

828-3006

728-3035

728-3036

728-3037

728-3038

728-3040

728-3041

 

20

--------------------------------------------------------------------------------


 

728-3043

728-3044

728-3045

728-3046

728-3047

728-3048

728-3049

728-3050

728-3051

728-3052

728-3053

728-3054

728-3082

728-3083

728-3084

728-3166

728-3167

728-3169

728-3171

728-3172

728-3173

728-3175

728-3176

725-3178

728-3212

728-3216

728-3217

728-3218

728-3220

828-3221

828-3222

828-3227

828-3290

728-3305

728-3307

728-3310

728-3311

728-3313

728-3314

728-3315

728-3317

728-3318

728-3319

728-3323

728-3324

728-3327

728-3328

728-3356

711-3399

828-3414

 

21

--------------------------------------------------------------------------------


 

728-3432

728-3433

728-3437

728-3438

828-3447

728-3449

728-3452

725-3549

725-3550

728-3553

725-3554

728-3554

728-3555

728-3556

728-3557

728-3558

728-3561

728-3562

728-3563

728-3564

728-3565

728-3566

728-3567

728-3568

728-3569

728-3575

728-3589

728-3590

728-3592

728-3593

728-3594

728-3595

728-3596

728-3597

728-3598

728-3601

728-3602

728-3603

728-3604

728-3610

728-3611

728-3612

728-3613

728-3614

728-3615

728-3616

728-3617

728-3618

728-3619

728-3620

 

22

--------------------------------------------------------------------------------


 

728-3621

728-3622

728-3623

825-3625

728-3626

728-3628

728-3629

728-3630

728-3631

728-3632

728-3633

728-3634

728-3635

728-3636

728-3637

728-3640

728-3646

728-3649

728-3650

728-3651

728-3652

728-3655

728-3662

728-3663

728-3666

728-3667

728-3668

728-3671

728-3672

728-3673

728-3674

728-3675

728-3678

728-3682

728-3683

725-3685

728-3703

728-3704

728-3705

728-3706

728-3707

728-3710

728-3711

728-3712

728-3713

728-3714

728-3715

728-3716

728-3718

728-3719

 

23

--------------------------------------------------------------------------------


 

728-3720

728-3722

728-3723

728-3724

728-3725

728-3727

728-3728

728-3739

728-3748

728-3749

728-3750

728-3751

728-3752

728-3753

728-3756

728-3757

728-3758

728-3759

728-3760

728-3761

728-3763

728-3764

728-3768

728-3769

825-3804

711-3811

728-3884

728-3885

728-3886

728-3888

728-3889

728-3890

728-3892

728-3893

728-3894

728-3895

728-3896

728-3897

728-3899

728-3900

728-3901

728-3902

728-3903

728-386

725-3953

728-3956

728-3957

728-3958

728-3959

728-3960

 

24

--------------------------------------------------------------------------------


 

728-3961

728-3964

728-3966

728-3967

728-3970

728-3971

728-3973

728-3974

728-3976

728-3977

728-3978

728-3979

728-4057

728-4058

728-4059

728-4060

728-4061

728-4062

728-4065

728-4068

728-4070

728-4071

728-4072

728-4073

728-4074

728-4075

728-4076

828-4086

828-4087

728-4099

728-4100

728-4101

728-4102

728-4105

728-4158

728-4159

728-4160

728-4162

728-4163

728-4164

728-4165

728-4166

728-4167

728-4168

728-4169

728-4170

728-4171

728-4172

728-4174

728-4175

 

25

--------------------------------------------------------------------------------


 

728-4176

728-4250

728-4251

728-4252

728-4253

728-4255

728-4256

728-4258

728-4259

728-4260

728-4261

728-4262

728-4264

728-4265

728-4266

728-4267

728-4268

728-4269

728-4270

728-4271

728-4272

728-4273

728-4277

728-4279

728-4280

728-4281

728-4282

728-4283

728-4356

728-4360

728-4361

728-4362

728-4363

728-4369

728-4370

728-4371

728-4373

728-4374

728-4376

728-4377

728-4441

728-4488

728-4499

728-4511

728-4523

728-4533

728-4602

725-4738

725-001

725-002

 

26

--------------------------------------------------------------------------------


 

725-003

725-004

711-005

711-006

711-007

711-008

725-010

725-011

725-012

725-013

725-014

725-015

711-016

711-017

725-018

728-019

728-020

725-021

725-022

711-023

714-024

711-025

725-026

725-027

725-028

725-029

725-030

711-031

725-032

711-033

711-034

711-035

711-036

711-037

728-038

725-039

728-040

711-041

711-042

711-043

725-044

711-045

728-046

725-047

711-048

711-049

711-050

711-051

725-052

711-053

 

27

--------------------------------------------------------------------------------


 

715-054

725-055

725-056

711-057

711-058

711-059

725-060

711-062

725-063

725-064

725-065

711-066

725-067

725-068

725-069

725-070

711-071

725-072

711-073

725-074

711-075

725-076

725-077

711-078

725-079

725-080

711-081

711-082

725-083

725-084

711-086

711-087

711-088

725-089

725-090

725-091

725-092

725-093

725-094

711-095

710-096

711-099

711-100

711-101

725-102

725-103

725-104

725-105

711-106

725-107

 

28

--------------------------------------------------------------------------------


 

711-108

711-109

711-110

725-111

725-112

711-113

714-116

728-117-1

714-118

714-119

711-120

725-121

711-122

725-123

725-124

725-125

725-126

725-127

711-128

711-129

725-130

725-133

725-134

725-135

711-136

711-137

725-138

725-139

711-140

725-141

725-142

711-144

711-145

725-146

711-147

725-150

711-151

725-152

711-153

711-154

711-155

725-156

711-157

725-158

710-159

725-159

725-160

710-161

711-161

711-162

 

29

--------------------------------------------------------------------------------


 

715-163

725-165

711-166

711-167

711-168

711-169

725-173

725-174

725-175

725-177

711-178

711-179

728-180

725-181

725-182

725-183

725-184

725-185

725-186

725-187

725-188

725-189

711-190

710-191

725-191

711-192

711-193

711-194

711-195

725-196

725-197

725-199

711-200

725-201

711-202

711-203

725-204

716-206

725-206

725-207

711-208

725-209

725-210

711-211

725-212

725-213

711-214

725-215

711-216

726-217

 

30

--------------------------------------------------------------------------------


 

711-218

711-219

725-220

711-221

725-222

711-223

725-224

711-225

725-226

711-227

715-228

725-229

725-232

711-233

725-234

725-235

725-236

725-237

725-238

711-239

711-240

711-242

725-243

711-244

725-245

725-247

725-248

725-250

728-252

725-256

711-257

725-258

728-261

728-263

711-265

725-266

711-267

725-268

725-269

725-270

725-271

728-280

728-283

715-284

725-286

725-287

725-288

725-294

725-300

725-306

 

31

--------------------------------------------------------------------------------


 

725-308

725-310

725-311

725-312

728-316

725-317

725-318

711-322

711-326

725-328

725-330

725-331

725-332

725-333

725-334

725-335

725-337

725-338

725-341

725-342

725-343

711-344

725-345

711-346

725-347

711-348

725-349

728-50351

728-352

725-353

725-354

725-355

725-356

725-357

725-358

710-359

725-359

711-360

725-361

725-362

725-366

725-367

725-368

725-369

725-370

725-371

725-373

725-374

725-378

710-380

 

32

--------------------------------------------------------------------------------


 

 

711-381

728-50383

725-384

725-385

714-387

725-388

725-390

725-391

728-392

725-393

725-394

725-395

725-396

725-397

725-399

710-401

728-402

725-407

725-408

725-409

725-411

725-413

716-414

725-414

728-416

725-417

711-418

728-419

725-422

725-424

714-428

711-430

728-431

728-432

725-433

725-434

725-435

728-436

728-437

714-442

725-444

725-445

725-446

728-452

728-50454

725-461

725-462

725-464

725-465

710-466

 

33

--------------------------------------------------------------------------------


 

725-467

725-468

725-471

711-474

711-475

725-476

725-477

711-478

725-480

711-481

725-484

711-486

725-487

728-488

725-491

710-492

725-492

725-493

715-494

725-495

725-496

725-499

711-501

715-502

725-502

711-503

725-507

728-001

728-002

728-003

728-004

728-005

728-006·

728-007

728-008

728-009

728-011

728-012

728-013

728-015

728-51017

728-019-1

728-101

728-102

728-103

728-104

728-105

728-106

728-107

728-108

 

34

--------------------------------------------------------------------------------


 

728-109

728-110

728-112

728-113

728-114

728-115

728-116

728-117

728-118

728-119

728-121

728-123

728-124

728-126

728-128

728-129

728-131

728-134

728-135

728-136

728-140

728-146

728-147

728-148

728-149

728-150

728-151

728-152

728-153

728-154

728-155

728-156

728-158

728-159

728-160

728-161

728-301

728-302

728-303

728-304

728-305

728-311

728-312

728-313

728-317

728-318

728-2552

728-3627

728-3765

828-3804

 

35

--------------------------------------------------------------------------------


 

828-2839

828-3181

728-3182

728-3320

828-3625

728-4056

728-3685

728-4309

728-4310

728-4276

725-132851

711-132857

725-132897

725-133550

725-133551

715-133736

710-133742

711-133789

711-133793

711-133796

725-133814

 

POINTS OF DELIVERY

 

Meter No.

 

 

 

 

 

75-9315

 

East Tennessee (Nora) Dickenson Co

75-9326

 

EAST TENN (NORA) / Dickenson # 3

55M3A

 

Shelby Gap (Nora to KY)

 

36

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RATES

 

EFFECTIVE DATE:           

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the     
day of         ,20       , between Nora Gathering, LLC and Equitable Energy,
LLC.

 

GATHERING RATE

 

Rate = $         per Dth received

 

Beginning on the Commencement Date, the gathering rate assessed on each Dth of
Gas received at the Point(s) of Receipt will be updated every calendar quarter
to reflect the actual cost of providing gathering service on the Gathering
System for the preceding twelve-Month period, calculated based upon the factors
set forth below. New rates will be placed into effect on the first Day of the
second Month following the end of the calendar quarter (e.g., 1st quarter rates
will go into effect May 1, based on the cost of service for the twelve Months
ending March 31). The Gathering Rate will be calculated based on the following
factors:

 

Pre-Tax Return of [  ]%
Gross plant adjusted for accumulated depreciation
Operating and maintenance expense (excluding electric compression costs)
General and Administrative Expense
Depreciation
Taxes other than income

 

GAS RETENTION PERCENTAGE

 

The Gas Retention Percentage shall be the actual Natural Gas compressor fuel
use, shrink and lost and unaccounted for Gas incurred by Gatherer to gather and
deliver Shipper’s gas to the Point(s) of Delivery for the Month divided by total
volumes (in Dth) received by Gatherer from Shipper at the Point(s) of Receipt
during the Month.

 

ELECTRIC COMPRESSION RATE ($ per Dth received)

 

Rate = $     Dth received

 

Beginning with the Commencement Date the electric compression rate assessed per
Dth of Natural Gas received into the Gathering System (the “Electric Compression
Rate”) will be updated every calendar year to adjust the rate for historic over
or under recovery of electric compression costs and prospective changes in
electric compression costs. New rates will be placed into effect on February 1
of each year, based on the electric compression costs incurred and rate
recoveries for the previous year ending December 31.

 

1

--------------------------------------------------------------------------------


 

Shipper acknowledges and agrees that this Exhibit C shall be subject to
termination by Gatherer and renegotiation between Gatherer and Shipper if at any
time the Gathering System shall become subject to any regulation (including
without limitation any requirement to open access to the Gathering System) by
any Government Authority that would impose new and/or additional governmental
oversight of the gathering rates. The Gatherer and Shipper acknowledge that the
discounted Gathering Rate set forth herein was negotiated in consideration of
the fact that the Gas will be gathered hereunder being Gas produced by one or
more members of the Gatherer.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 

2

--------------------------------------------------------------------------------


 

EXIHBIT D

 

GATHERING SYSTEM

 

EFFECTIVE DATE:

 

Attached to and made a part of the Gas Gathering Agreement, dated as of the
       day of       , 20    , between Nora Gathering, LLC and Equitable Energy,
LLC.

 

[INSERT DESCRIPTION OF GATHERING SYSTEM]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GAS PURCHASE AGREEMENT

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

Base Contract for Sale and Purchase of Natural Gas

 

This Base Contract is entered into as of the following date:                   ,
2007. The parties to this Base Contract are the following:

 

Equitable Energy, LLC

 

and

 

Equitable Production Company

225 North Shore Drive, 4th Floor, Pittsburgh, PA 15212-5861

 

 

 

225 North Shore Drive, 4th Floor, Pittsburgh, PA 15212-5861

Duns Number:             03-585-8708

 

 

 

Duns Number:

Contract Number:

 

 

 

Contract Number:

U.S. Federal Tax ID Number:  02-0750473

 

 

 

U.S. Federal Tax ID Number:

 

 

 

 

 

Notices:

 

 

 

 

Same as above

 

 

 

Same as above

Attn:                     Contract Administration

 

 

 

Attn:                     Contract Administration

Phone:  412.395.2635           Fax:  412.395.2675

 

 

 

Phone:                                     Fax:

 

 

 

 

 

Confirmations:

 

 

 

 

Same as above

 

 

 

Same as above

Attn:                     Contract Administration

 

 

 

Attn:                     Contract Administration

Phone: 412.395.2635           Fax: 412.395.2675

 

 

 

Phone:                                     Fax:

 

 

 

 

 

Invoices and Payments:

 

 

 

 

Invoices:                      Same as above

 

 

 

 

Attn:                            Dan Massengill

 

 

 

Attn:

Payments:              Per invoice instructions

 

 

 

 

Phone: 412.395.2616           Fax: 412.395.2675

 

 

 

Phone:                                     Fax:

 

 

 

 

 

Wire Transfer or ACH Numbers (if applicable):

 

 

 

 

BANK:         Mellon Bank, NA, Pittsburgh, PA

 

 

 

BANK:

ABA:                                043000261

 

 

 

ABA:

ACCT:                   Per invoice instructions

 

 

 

ACCT:

Other Details:

 

 

 

Other Details:

 

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

 

Section 1.2 Transaction Procedure

 

o Oral (default)
x Written

 

Section 7.2 Payment Date

 

x 25th Day of Month following Month of delivery (default)
o                Day of Month following Month of delivery

Section 2.5 Confirm Deadline

 

x 2 Business Days after receipt (default)
o          Business Days after receipt

 

Section 7.2 Method of Payment

 

x Wire transfer (default)
o Automated Clearinghouse Credit (ACH)
x Check

Section 2.6
Confirming Party

 

o Seller (default)
o Buyer
x          Equitable Energy, LLC

 

Section 7.7 Netting

 

x Netting applies (default)
o Netting does not apply

Section 3.2 Performance Obligation

 

x Cover Standard (default)
o Spot Price Standard

 

Section 10.3.1 Early Termination Damages

 

x Early Termination Damages Apply (default)
o Early Termination Damages Do Not Apply

Note: The following Spot Price Publication applies to both of the immediately
preceding]

 

Section 10.3.2 Other Agreement Setoffs

 

o Other Agreement Setoffs Apply (default)
x Other Agreement Setoffs Do Not Apply

Section 2.26
Spot Price Publication

 

x Gas Daily Midpoint (default) – Average of Louisiana-Onshore South, Tennessee,
La. 800 Leg and Louisiana-Onshore South, Tennessee, La., 500 Leg
o

 

Section 14.5 Choice Of Law

 

 

             Virginia

Section 6 Taxes

 

x Buyer Pays At and After Delivery Point (default)
o Seller Pays Before and At Delivery Point

 

Section 14.10 Confidentiality

 

x Confidentiality applies (default)
o Confidentiality does not apply

 

x Special Provisions Number of sheets attached: Two
o Addendum(s):          None

 

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

 

Equitable Energy. LLC

 

Equitable Production Company

Party Name

 

Party Name

 

Copyright © 2002 North American Energy Standards Board

 

NAESB Standard X.X.X

All Rights Reserved

 

January 28, 2002

Houston 3192285v.7

 

 

 

1

--------------------------------------------------------------------------------


 

 

By

 

 

By

 

Name: Frank R. Kronz, Jr.

 

Name:

Title: Director – Corporate Risk Management

 

Title:

 

General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas

 

SECTION 1.  PURPOSE AND PROCEDURES

 

1.1.   These General Terms and Conditions are intended to facilitate purchase
and sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to
the party receiving Gas and “Seller” refers to the party delivering Gas. The
entire agreement between the parties shall be the Contract as defined in
Section 2.7.

 

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

 

Oral Transaction Procedure:

 

1.2.   The parties will use the following Transaction Confirmation procedure.
Any Gas purchase and sale transaction may be effectuated in an EDI transmission
or telephone conversation with the offer and acceptance constituting the
agreement of the parties. The parties shall be legally bound from the time they
so agree to transaction terms and may each rely thereon. Any such transaction
shall be considered a “writing” and to have been “signed”. Notwithstanding the
foregoing sentence, the parties agree that Confirming Party shall, and the other
party may, confirm a telephonic transaction by sending the other party a
Transaction Confirmation by facsimile, EDI or mutually agreeable electronic
means within three Business Days of a transaction covered by this Section 1.2
(Oral Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

 

Written Transaction Procedure:

 

1.2.   The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall and the
other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

 

1.3.   If a sending party’s Transaction Confirmation is materially different
from the receiving party’s understanding of the agreement referred to in
Section 1.2, such receiving party shall notify the sending party via facsimile,
EDI or mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

 

1.4.   The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

 

SECTION 2. DEFINITIONS

 

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

 

2.1.   “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

 

2

--------------------------------------------------------------------------------


 

2.2.     “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

 

2.3.     “British thermal unit” or “Btu” shall mean the International BTU, which
is also called the Btu (IT).

 

2.4.     “Business Day” shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

 

2.5.     “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time
zone on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

 

2.6.     “Confirming Party” shall mean the party designated in the Base Contract
to prepare and forward Transaction Confirmations to the other party.

 

2.7.     “Contract” shall mean the legally-binding relationship established by
(i) the Base Contract, (ii) any and all binding Transaction Confirmations and
(iii) where the parties have selected the Oral Transaction Procedure in
Section 1.2 of the Base Contract, any and all transactions that the parties have
entered into through an EDI transmission or by telephone, but that have not been
confirmed in a binding Transaction Confirmation.

 

2.8.     “Contract Price” shall mean the amount expressed in U.S. Dollars per
MMBtu to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

 

2.9.     “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

 

2.10.   “Cover Standard”, as referred to in Section 3.2, shall mean that if
there is an unexcused failure to take or deliver any quantity of Gas pursuant to
this Contract, then the performing party shall use commercially reasonable
efforts to (i) if Buyer is the performing party, obtain Gas, (or an alternate
fuel if elected by Buyer and replacement Gas is not available), or (ii) if
Seller is the performing party, sell Gas, in either case, at a price reasonable
for the delivery or production area, as applicable, consistent with: the amount
of notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

 

2.11.   “Credit Support Obligation(s)” shall mean any obligation(s) to provide
or establish credit support for, or on behalf of, a party to this Contract such
as an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

 

2.12.   “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction. .

 

2.13.   “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

 

2.14.   “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

 

2.15.   “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

 

2.16.   “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

 

2.17.   “Firm” shall mean that either party may interrupt its performance
without liability only to the extent that such performance is prevented for
reasons of Force Majeure; provided, however, that during Force Majeure
interruptions, the party invoking Force Majeure may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by the Transporter.

 

2.18.   “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in
a gaseous state consisting primarily of methane.

 

2.19.   “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

 

2.20.   “Interruptible” shall mean that either party may interrupt its
performance at any time for any reason, whether or not caused by an event of
Force Majeure, with no liability, except such interrupting party may be
responsible for any Imbalance Charges as set forth in Section 4.3 related to its
interruption after the nomination is made to the Transporter and until the
change in deliveries and/or receipts is confirmed by Transporter.

 

2.21.   “MMBtu” shall mean one million British thermal units, which is
equivalent to one dekatherm.

 

2.22.   “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

 

2.23.   “Payment Date” shall mean a date, as indicated on the Base Contract, on
or before which payment is due Seller for Gas received by Buyer in the previous
Month.

 

3

--------------------------------------------------------------------------------


 

2.24.   “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

 

2.25.   “Scheduled Gas” shall mean the quantity of Gas confirmed by
Transporter(s) for movement, transportation or management.

 

2.26.   “Spot Price as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes the relevant
Day; and (ii) the price (determined as stated above) for the first Day for which
a price or range of prices is published that next follows the relevant Day.

 

2.27.   “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

 

2.28.   “Termination Option” shall mean the option of either party to terminate
a transaction in the event that the other party fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer for a designated number of days during a period as specified on the
applicable Transaction Confirmation.

 

2.29.   “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

 

SECTION 3.  PERFORMANCE OBLIGATION

 

3.1.   Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

 

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

 

Cover Standard:

 

3.2.   The sole and exclusive remedy of the parties in the event of a breach of
a Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or
(ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller
in the amount equal to the positive difference, if any, between the Contract
Price and the price received by Seller utilizing the Cover Standard for the
resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially,
reasonable efforts to sell the Gas to a third party, and no such replacement or
sale is available, then the sole and exclusive remedy of the performing party
shall be any unfavorable difference between the Contract Price and the Spot
Price, adjusted for such transportation to the applicable Delivery Point,
multiplied by the difference between the Contract Quantity and the quantity
actually delivered by Seller and received by Buyer for such Day(s). Imbalance
Charges shall not be recovered under this Section 3.2, but Seller and/or Buyer
shall be responsible for Imbalance Charges, if any, as provided in Section 4.3.
The amount of such unfavorable difference shall be payable five Business Days
after presentation of the performing party’s invoice, which shall set forth the
basis upon which such amount was calculated.

 

Spot Price Standard:

 

3.2.   The sole and exclusive remedy of the parties in the event of a breach of
a Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller In an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

 

3.3.   Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

 

3.4.   In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.  TRANSPORTATION, NOMINATIONS, AND IMBALANCES

 

4.1.   Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

 

4.2.   The parties shall coordinate their nomination activities, giving
sufficient time to meet the deadlines of the affected Transporter(s). Each party
shall give the other party timely prior Notice, sufficient to meet the
requirements of all Transporter(s) involved in the transaction, of the
quantities of Gas to be delivered and purchased each Day. Should either party
become aware that actual deliveries at the Delivery Point(s) are greater or
lesser than the Scheduled Gas, such party shall promptly notify the other party.

 

4.3.   The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by Seller.
If the Imbalance Charges were incurred as a result of Seller’s delivery of
quantities of Gas greater than or less than the Scheduled Gas, then Seller shall
pay for such Imbalance Charges or reimburse Buyer for such Imbalance Charges
paid by Buyer.

 

SECTION 5.  QUALITY AND MEASUREMENT

 

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

 

SECTION 6.  TAXES

 

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

 

Buyer Pays At and After Delivery Point:

 

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

 

Seller Pays Before and At Delivery Point:

 

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

 

SECTION 7.  BILLING, PAYMENT, AND AUDIT

 

7.1.   Seller shall invoice Buyer for Gas delivered and received in the
preceding Month and for any other applicable charges, providing supporting
documentation acceptable in industry practice to support the amount charged. If
the actual quantity delivered is not known by the billing date, billing will be
prepared based on the quantity of Scheduled Gas. The invoiced quantity will then
be adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

 

7.2.   Buyer shall remit the amount due under Section 7.1 in the manner
specified in the Base Contract, in immediately available funds, on or before the
later of the Payment Date or 10 Days after receipt of the invoice by Buyer,
provided that if the Payment Date is not a Business Day, payment is due on the
next Business Day following that date. In the event any payments are due Buyer
hereunder, payment to Buyer shall be made in accordance with this Section 7.2.

 

7.3.   In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

 

7.4.   If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

 

7.5.   If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

 

7.6.   A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be

 

5

--------------------------------------------------------------------------------


 

conclusively presumed final and accurate and all associated claims for under- or
overpayments shall be deemed waived unless such invoices or billings are
objected to in writing, with adequate explanation and/or documentation, within
two years after the Month of Gas delivery. All retroactive adjustments under
Section 7 shall be paid in full by the party owing payment within 30 Days of
Notice and substantiation of such inaccuracy.

 

7.7.   Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

 

SECTION 8.  TITLE, WARRANTY, AND INDEMNITY

 

8.1.   Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

 

8.2.   Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

 

8.3.   Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

 

8.4.   Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

 

SECTION 9.  NOTICES

 

9.1.   All Transaction Confirmations, invoices, payments and other
communications made pursuant to the Base Contract (“Notices”) shall be made to
the addresses specified in writing by the respective parties from time to time.

 

9.2.   All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

 

9.3.   Notice shall be given when received on a Business Day by the addressee.
In the absence of proof of the actual receipt date, the following presumptions
will apply. Notices sent by facsimile shall be deemed to have been received upon
the sending party’s receipt of its facsimile machine’s confirmation of
successful transmission. If the day on which such facsimile is received is not a
Business Day or is after five p.m. on a Business Day, then such facsimile shall
be deemed to have been received on the next following Business Day. Notice by
overnight mail or courier shall be deemed to have been received on the next
Business Day after it was sent or such earlier time as is confirmed by the
receiving party. Notice via first class mail shall be considered delivered five
Business Days after mailing.

 

SECTION 10.           FINANCIAL RESPONSIBILITY

 

10.1.   If either party (“X”) has reasonable grounds for insecurity regarding
the performance of any obligation under this Contract (whether or not then due)
by the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

 

10.2.   In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under
Section 10.1 within 48 hours but at least one Business Day of a written request
by the other party, or (viii) not have paid any amount due the other party
hereunder on or before the second Business Day following written Notice that
such payment is due; then the other party (the “Non-Defaulting Party”) shall
have the right, at its sole election, to immediately withhold and/or suspend
deliveries or payments upon Notice and/or to terminate and liquidate the
transactions under the Contract, in the manner provided in Section 10.3, in
addition to any and all other remedies available hereunder.

 

10.3.   If an Event of Default has occurred and is continuing, the
Non-Defaulting Party shall have the right, by Notice to the Defaulting Party, to
designate a Day, no earlier than the Day such Notice is given and no later than
20 Days after such Notice is given, as an early

 

6

--------------------------------------------------------------------------------


 

termination date (the “Early Termination Date”) for the liquidation and
termination pursuant to Section 10.3.1 of all transactions under the Contract,
each a “Terminated Transaction”. On the Early Termination Date, all transactions
will terminate, other than those transactions, if any, that may not be
liquidated and terminated under applicable law or that are, in the reasonable
opinion of the Non- Defaulting Party, commercially impracticable to liquidate
and terminate (“Excluded Transactions”), which Excluded Transactions must be
liquidated and terminated as soon thereafter as is reasonably practicable, and
upon termination shall be a Terminated Transaction and be valued consistent with
Section 10.3.1 below. With respect to each Excluded Transaction, its actual
termination date shall be the Early Termination Date for purposes of
Section 10.3.1.

 

The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

 

Early Termination Damages Apply:

 

10.3.1.   As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

 

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

 

Early Termination Damages Do Not Apply:

 

10.3.1.   As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

 

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract

 

Other Agreement Setoffs Apply:

 

10.3.2.   The Non-Defaulting Party shall net or aggregate, as appropriate, any
and all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff
(i) any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

 

Other Agreement Setoffs Do Not Apply:

 

10.3.2.   The Non-Defaulting Party shall net or aggregate, as appropriate, any
and all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff any
Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract.

 

10.3.3.   If any obligation that is to be included in any netting, aggregation
or setoff pursuant to Section 10.3.2 is unascertained, the Non-Defaulting Party
may in good faith estimate that obligation and net, aggregate or setoff, as
applicable, in respect of the estimate, subject to the Non-Defaulting Party
accounting to the Defaulting Party when the obligation is ascertained. Any
amount not

 

7

--------------------------------------------------------------------------------


 

then due which is included in any netting, aggregation or setoff pursuant to
Section 10.3.2 shall be discounted to net present value in a commercially
reasonable manner determined by the Non-Defaulting Party.

 

10.4.   As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the date of payment at a rate equal to the
lower of (i) the then-effective prime rate of interest published under “Money
Rates” by The Wall Street Journal, plus two percent per annum; or (ii) the
maximum applicable lawful interest rate.

 

10.5.   The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

 

10.6.   The Non-Defaulting Party’s remedies under this Section 10 are the sole
and exclusive remedies of the Non-Defaulting Party with respect to the
occurrence of any Early Termination Date. Each party reserves to itself all
other rights, setoffs, counterclaims and other defenses that it is or may be
entitled to arising from the Contract.

 

10.7.   With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

 

SECTION 11.           FORCE MAJEURE

 

11.1.   Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

 

11.2.   Force Majeure shall include, but not be limited to, the following:
(i) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (ii) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (iii) interruption
and/or curtailment of Firm transportation and/or storage by Transporters;
(iv) acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, insurrections or wars; and (v) governmental actions such as
necessity for compliance with any court order, law, statute, ordinance,
regulation; or policy having the effect of law promulgated by a governmental
authority having jurisdiction. Seller and Buyer shall make reasonable efforts to
avoid the adverse impacts of a Force Majeure and to resolve the event or
occurrence once it has occurred in order to resume performance.

 

11.3.   Neither party shall be entitled to the benefit of the provisions of
Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Agreement’ (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in
Section 11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

 

11.4.   Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

 

11.5.   The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

 

11.6.   Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

 

SECTION 12.           TERM

 

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

 

8

--------------------------------------------------------------------------------


 

SECTION 13.           LIMITATIONS

 

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT. UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE
A RESONABLE APPROXIMATIION OF THE HARM OR LOSS.

 

SECTION 14.            MISCELLANEOUS

 

14.1.   This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

 

14.2.   If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

 

14.3.   No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

 

14.4.   This Contract sets forth all understandings between the parties
respecting each transaction subject hereto, and any prior contracts,
understandings and representations, whether oral or written, relating to such
transactions are merged into and superseded by this Contract and any effective
transaction(s). This Contract may be amended only by a writing executed by both
parties.

 

14.5.   The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

 

14.6.   This Contract and all provisions herein will be subject to all
applicable and valid statutes, rules, orders and regulations of any governmental
authority having jurisdiction over the parties, their facilities, or Gas supply,
this Contract or transaction or any provisions thereof.

 

14.7.   There is no third party beneficiary to this Contract

 

14.8.   Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

 

14.9.   The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

 

14.10.   Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract, (iii) to the extent necessary to implement any transaction, or
(iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

 

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

 

14.11   The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

 

9

--------------------------------------------------------------------------------


 

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CURCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 

10

--------------------------------------------------------------------------------


 

 

 

TRANSACTION CONFIRMATION

 

EXHIBIT A

 

 

FOR IMMEDIATE DELIVERY

 

 

 

EQUITABLE

 

Date:

ENERGY LLC

 

 Transaction Confirmation #:

 

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated                                   . The terms of this Transaction
Confirmation are binding on the parties unless otherwise specified in the Base
Contract.

 

SELLER:

 

BUYER:

Equitable Production Company

 

Equitable Energy, LLC

225 North Shore Drive. 4th Floor

 

225 North Shore Drive, 4th Floor

Pittsburgh, PA 152,12-5861

 

Pittsburgh, PA 15212-5861

Attn:

 

Attn:

Phone:

 

Phone:

Fax:

 

Fax:

Base Contract No.

 

Base Contract No.

Transporter:

 

Transporter:

Transporter Contract Number:

 

Transporter Contract Number:

 

Contract Price: Buyer will pay Seller the actual weighted average sales price
received, per MMBtu, for gas sold by Buyer at any point on the pipeline of East
Tennessee Natural Gas Company (“East Tennessee”), or at any other Designated
Points (as hereinafter defined) (collectively with East Tennessee, the
“Downstream Systems”), less:

 

(i)                       the gathering rate(s) incurred by Buyer in delivering
Seller’s gas to the Downstream Systems as provided in that certain Gas Gathering
Agreement of even date herewith between Nora Gathering, LLC (“Nora”) and Buyer
(the “Gas Gathering Agreement”), excluding any penalties or fees that are
incurred by Buyer on account of Buyer’s non-compliance under such agreement
(other than on account of gas failing to meet quality specifications); and,

 

(ii)                    if applicable and attributable to the gas purchased
hereunder, (a) the one hundred percent (100%) load factor reservation charges,
(b) the usage charges and (c) all surcharges, applicable to transportation
service on the Downstream Systems, as such charges and surcharges may change
from time-to-time; and,

 

(iii)                 five cents ($0.05) per MMBtu.

 

The term “Designated Points” shall mean (a) in the event of any Curtailment (as
hereinafter defined), any point of delivery to a third party by Buyer of the gas
purchased hereunder, as such point of delivery is specified by Buyer, and
(b) any point of delivery to a third party by Buyer of the gas purchased
hereunder, as such point of delivery is approved in advance by Seller. The term
“Curtailment” means any constraint, operational or otherwise outside of the
reasonable control of Nora on the gathering system covered by the Gas Gathering
Agreement or any pipeline system interconnected with the such gathering system
that limits, in whole or in part, the amount of gas that Nora is able to
receive, transport or deliver on all or part of such gathering system.

 

In the event that Buyer has idle transportation capacity on any Downstream
System that is not sold or otherwise used and Buyer is responsible for charges
under an approved Downstream Transportation Contract (as hereinafter defined)
for such idle transportation capacity, then Seller shall reimburse Buyer for all
charges actually incurred for such idle transportation capacity on such
Downstream System.

 

At least five (5) days prior to the last business day of each month, prior to
the month of natural gas production, Seller shall nominate a total daily volume
for the upcoming month. Buyer shall manage any imbalances created under this
agreement with Nora and any Downstream System.

 

Delivery Period: This Transaction Confirmation shall become effective on
             2007 (“Effective Date”), regardless of when executed, and remain in
effect for an initial term of ten (10) years (the “Initial Term”). Unless
terminated upon at least sixty (60) days’ advance written notice by either party
prior to the end of the Initial Term, or any extension thereof, this Transaction
Confirmation shall automatically renew for successive additional one-year terms;
provided, however, that this Agreement shall be subject to earlier termination
as of the date the Gas Gathering Agreement expires or is terminated; and
provided, further, that this Transaction Confirmation may be terminated by
Seller with respect to deliveries of gas by Seller on its own behalf, Pine
Mountain Oil and Gas, Inc. (“Pine Mountain”), or both upon at least sixty (60)
days’ advance written notice by Seller to Buyer on any anniversary of the
Effective Date. The obligations to make payment hereunder and the obligation of
either party to indemnify the other pursuant hereto shall survive the
termination of this Agreement.

 

During the term of this Transaction Confirmation, with respect to deliveries of
gas hereunder by Seller, Buyer may request Seller’s approval, on behalf of
Seller and Pine Mountain, for Buyer to (i) enter into transportation capacity
contracts with Downstream

 

11

--------------------------------------------------------------------------------


 

Systems with respect to gas deliveries by Seller hereunder (with respect to such
gas deliveries, the “Downstream Transportation Contracts”); (ii) enter into
fixed-term gas sales arrangements, without regard to whether pricing is fixed or
floating, with respect to gas deliveries by Seller hereunder (with respect to
such gas deliveries, the “Term Gas Sales Contracts”), and (iii) enter into
hedges, swaps and financially settled options with respect to gas deliveries by
Seller hereunder for the sole purpose of unwinding the fixed-price nature of any
corresponding Term Gas Sales Contracts (with respect to such gas deliveries,
collectively “Financial Derivatives”).

 

In the event that Buyer enters into any Term Gas Sales Contracts or Financial
Derivatives with respect to deliveries of gas hereunder that has a term that
expires on or before the next anniversary date of the Effective Date (each, a
“Short-Term Transaction”), Seller shall be deemed, on its behalf and on behalf
of Pine Mountain, to have provided its approval of each of such Short-Term
Transactions.

 

Buyer shall not enter into any Downstream Transportation Contracts (except for
any Downstream Transportation Contract for a term of ninety (90) days or less
and that expires on or before the next anniversary date of the Effective Date if
Buyer enters into such contract because of a Curtailment under an existing
Downstream Transportation Contract, which short term Downstream Transportation
Contract shall be deemed approved by Seller on its own behalf and on behalf of
Pine Mountain) or, to the extent that any such Term Gas Sales Contract or
Financial Derivative has a term that would extend beyond the next anniversary of
the Effective Date, any Term Gas Sales Contracts or Financial Derivatives (each,
a “Subject Transaction”), without receiving prior written approval from Seller,
on its behalf and/or on behalf of Pine Mountain. In the event that Buyer is
considering entering into any Subject Transaction, then Buyer shall provide to
Seller notice of the anticipated terms of such Subject Transaction as soon as is
reasonably practicable. If Buyer thereafter desires to enter into such Subject
Transaction, Buyer shall provide Seller a written summary containing the
commercial terms of the proposed Subject Transaction. Within twenty-four (24)
hours of receiving such summary from Buyer, Seller, on its own behalf and on
behalf of Pine Mountain, shall provide Buyer written acceptance or rejection on
behalf of each of Seller and Pine Mountain of the proposed Subject Transaction.
Seller’s failure to provide a written response to Buyer shall be deemed as
consent for Buyer to enter into the Subject Transaction with respect to both
deliveries of its and Pine Mountain’s gas hereunder. Seller hereby accepts the
existing Subject Transactions set forth on Schedule A to this Transaction
Confirmation.

 

In the event that Seller, on behalf of itself, Pine Mountain or both, terminates
this Transaction Confirmation as to deliveries of its, Pine Mountain’s or both
of such parties’ gas (each party whose gas deliveries have been terminated, a
“terminating party”) and Buyer has entered into Short Term Transactions and/or
Subject Transactions in effect as of the date of such termination with respect
to such gas, then the rights and obligations under any such transactions entered
into by Buyer shall survive termination of the Transaction Confirmation as to
such gas deliveries and shall be managed in the following manner.

 

(A)                In the case of approved Downstream Transportation Contracts,
each terminating party shall be assigned its proportionate share (based upon the
deliveries of gas attributable to such terminating party prior to such
termination) of the transportation capacity held by Buyer. Following such
release or assignment, Buyer shall have no further rights, duties or obligations
with respect to such transportation capacity assigned under such Downstream
Transportation Contracts.

 

(B)                  In the case of approved Term Gas Sales Contracts, Buyer
shall assign to each terminating party its proportionate share (based upon the
deliveries of gas attributable to such terminating party prior to such
termination) of the rights and obligations under such Term Gas Sales Contracts
(such that the rights and obligations under the Term Gas Sales Contracts as to
the such gas deliveries remain in full force and effect until such time as the
Term Gas Sales Contracts expire according to their terms). Following such
assignment, Buyer shall have no further rights, duties or obligations with
respect to the rights and obligations assigned under the Term Gas Sales
Contracts.

 

(C)                  In the case of approved Financial Derivatives, the
terminating party’s proportionate share (based upon the deliveries of gas
attributable to such terminating party prior to such termination) of such
Financial Derivatives shall be financially settled by Buyer, pursuant to their
terms, and the terminating party(ies) shall each remit to Buyer the net payment
obligations due and owing under such Financial Derivatives transaction(s) in
proportion the gas deliveries made by such party(ies) prior to the termination,
including any liquidated damages, interest and payments or credits owing to the
counterparty with which Buyer entered into the Financial Derivatives
transaction(s) on account of such settlement.

 

Performance Obligation and Contract Quantity: Buyer acknowledges that the gas
delivered by Seller hereunder is gas owned by Seller and/or Pine Mountain and
Seller is marketing Pine Mountain’s share of such gas for Pine Mountain pursuant
to Article XVI.J. of that certain Operating Agreement of even date herewith
between Seller and Pine Mountain. Buyer will purchase all of the gas delivered
by Seller at the Delivery Point(s), on a firm basis, less (i) the actual
gathering retainage incurred by Buyer in delivering Seller’s gas to the
Downstream Systems pursuant to the Gas Gathering Agreement, and (ii) the actual
transportation retainage incurred by Buyer associated with transporting Seller’s
gas on the Downstream Systems.

 

12

--------------------------------------------------------------------------------


 

Delivery Point(s): Inlet flange of each meter at each interconnect facility
between Seller’s or Pine Mountain’s wells (now or hereafter existing) and Nora’s
gathering lines, including all those gathering lines located within the Nora
Field in Virginia and including those gathering lines which gather natural gas
owned and delivered by Seller or others in the Nora Field immediately prior the
Effective Date, and any other points as specified by Seller from time to time.

 

Special Conditions: See Special Provisions to the NAESB Base Contract for Sale
and Purchase of Natural Gas.

 

Seller:

 

 

Buyer:

 

By:

 

 

By:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

13

--------------------------------------------------------------------------------


 

Special Provisions to the NAESB Base Contract
for Sale and Purchase of Natural Gas

 

Equitable Energy, LLC and Equitable Production Company (collectively “Parties”)
hereby agree to the following Special Provisions to the NAESB Base Contract for
Sale and Purchase of Natural Gas (including the General Terms and Conditions)
executed by the Parties on May       , 2007. If the terms of these Special
Provisions and the other terms of the Base Contract (including the General Terms
and Conditions) conflict, the terms of these Special Provisions shall govern.
Capitalized terms used in these Special Provisions shall have the meanings
ascribed to them in the Base Contract. Sections referenced in these Special
Provisions refer to the corresponding Sections of the General Terms and
Conditions of the Base Contract, unless stated otherwise.

 

1.                         In Section 2.17 insert “under Section 11.3” after the
words “the party invoking Force Majeure” on the second line and before the words
“may be responsible” on the third line.

 

2.                         Add the following to the end of Section 3.4: “In the
absence of a written agreement to the contrary, a party’s failure to deliver or
receive Gas, unless prevented by Force Majeure, in any one transaction shall
constitute an Event of Default and the Non-Defaulting Party shall have the right
at its sole election to immediately withhold and/or suspend deliveries or
payments upon Notice in the manner provided in Section 10.3 in addition to any
and all other remedies that may be available at law or in equity.”

 

3.                         In Section 7.6, insert “(which right shall not be
exercised by a party more than once within any twelve month period)” after the
words “A party shall have the right” and before the words “at its own expense”
in the first sentence of such Section.

 

4.                         In Section 10.3 insert “except in the case of an
Event of Default described in Section 10.2 (i) through (v), in which case no
Notice shall be required,” after the word “Notice” on the first line.

 

5.                         Section 10 sets forth the entirety of the agreement
of the Parties regarding credit, collateral and adequate assurances, and all
implied rights relating to financial assurances arising from Section 2-609 of
the Uniform Commercial Code or case law applying similar doctrines, are hereby
waived.

 

6.                         In Section 11.1 delete the first sentence in its
entirety and replace with the following: “Except with regard to a party’s
obligation to make payment(s) due under Section 7 and Section 10.4, neither
party shall be liable to the other for failure to perform a Firm obligation, to
the extent such failure was caused by Force Majeure.”

 

7.                        Add the following to the end of Section 11.2: “The
party claiming Force Majeure hereunder shall not be liable for Imbalance
Charges.”

 

8.                         In Section 11.3 insert “hereunder” after the words
“The party claiming Force Majeure” and. before the words “shall not be excused”
in the last sentence.

 

9.                         In Section 14.7 insert “provided, however, that Pine
Mountain Oil and Gas, Inc. shall be a third party beneficiary of all of Seller’s
rights hereunder” at the end of the sentence in this Section .

 

10.                   In Section 14, add as a new Section 14.12 “Buyer warrants
that all gas purchased from Seller will be resold by Buyer into the stream of
commerce to entities that are not related persons (within the meaning of
Section 613A(d)(3) of the Internal Revenue Code) of Seller or Buyer. Buyer
further warranties that it will have no agreements, either express or implied,
with its unrelated purchasers of such gas whereby oil or gas is sold to or made
available for acquisition by any related persons of Seller or Buyer. Buyer
represents that it will have no knowledge or control over what happens to the
gas purchased after resale thereof to the unrelated parties.”

 

14

--------------------------------------------------------------------------------


 

11.                   Upon request by Seller, to the extent that the Buyer has
the right to do so under the Gas Gathering Agreement. Buyer shall exercise, to
the fullest extent permitted, the audit and examination rights of Buyer under
the Gas Gathering Agreement. Buyer shall provide to Seller all information
obtained in connection with the exercise of such audit rights by it.

 

IN WITNESS WHEREOF, the Parties have executed these Special Provisions to
supplement and, where applicable, to modify and supersede the Base Contract by
and between the Parties.

 

 

Equitable Energy, LLC

 

Equitable Production Company

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Frank R. Kronz, Jr.

 

Name:

 

Title:

Director Corporate Risk Management

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

TRANSACTION CONFIRMATION —
EXISTING SHORT TERM AND LONG TERM TRANSACTIONS

 

Transport Agreements*

1.)           3/1/1999 Interruptible Transportation Agreement between Equitable
Energy, LLC and East Tennessee Natural Gas Company

2.)           11/1/2005 Firm Transportation Agreement between Equitable
Production Company and East Tennessee Natural Gas

3.)           11/30/2006 Firm Transportation Agreement between Equitable
Production Company and East Tennessee Natural Gas

4.)           Firm Transportation Agreement between Equitable Production Company
and East Tennessee Natural Gas (Precedent Agreement)

 

Marketing Term Gas Contracts*

1)              Middle TN Natural Gas: 11/1/04-10/31/07; NYMEX Flat; Winter
Volume 7,159/day $7.00/dth/demand; Summer Volume 5,080/day $4.00/dth/demand;
1,000 March triggered @ $7.72; 2,000 March triggered @ $7,512; 2,000
March triggered @ $6,888; 2,000 April triggered @ $6,935

2)              Middle TN Natural Gas: 11/1/07-10/31/10; NYMEX flat; Winter
Volume 7,159/day $6.75/dth/demand; Summer Volume 5,080/day $3.50/dth/demand;
trigger rights

3)              Knoxville Utility Board: 11/1/06-10/31/09; NYMEX +$.235;
5,080/day 2,000 11/1/06-10/31/07 triggered @ $8.13

4)              Powell Clinch: 5/1/06-10/31/08; NYMEX +$.20; 3,000/day; trigger
rights

5)              Sequent Energy: 11/1/05-3/31/08; 5,010/day; Winter Price is
NYMEX +$.28; Summer Price is NYMEX +$.09

6)              Atmos Energy Marketing: 11/1/05-10/31/10; NYMEX + .12;
25,000/day

7)              Jefferson Cocke: 11/1/06-10/31/09; NYMEX + .285; Winter Volume
3,117/day; Summer Volume 1,117/day; trigger rights

8)              Sevier County: 11/1/06-10/31/07; NYMEX + .25; 1,023/day; trigger
rights

9)              Hess Energy EM: 11/1/06-10/31/07; NYMEX + .575; 5,000/day;
Cascade Creek

10)        Virginia Power EM: 4/1/07-10/31/07; NYMEX + .27; 5,000/day; Cascade
Creek

11)        BP Energy: 4/1/07-10/31/07; NYMEX + .28; 5,000/day; Cascade Creek

12)        Hess Energy EM: 4/1/07-10/31/07; NYMEX + .42; 10,000/day; Cascade
Creek

13)        Atmos Energy Marketing: 4/1/07-10/31/07; NYMEX + .06; 10,000/day

14)        Eagle Energy: 4/1/07-10/31/07; NYMEX + .08; 5,000/day

15)        BP Energy: 4/1/07-10/31/07; NYMEX + .35; 5,000/day; Cascade Creek

16)        Sequent Energy: 4/1/07-10/31/07; NYMEX + .14; 5,000/day

17)        Constellation New Energy: 4/1/07-4/30/07; NYMEX + .10; 1,500/day

18)        Eagle Energy: 4/1/07-4/30/07; NYMEX + .07; 4,000/day

 

1

--------------------------------------------------------------------------------


 

Derivatives associated with the term gas contracts above*

1.)           Middle Tennessee (expires 10/31/07; 5,080/day)

2.)           Knoxville Utility Board

3.)           Derivatives (to be executed) associated with triggers related to
term gas contracts above

 

Operational Balancing Agreement* with East Tennessee Natural Gas (Contract
Number 28222)

 

--------------------------------------------------------------------------------

*  As such contracts are proportionally related to the sale of gas production
from the Nora Field.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

NORA-T LINE

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

MAP

Exhibit K - Nora T-Line
Dickenson and Wise Counties, Virginia

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF CHANGE OF CONTROL AGREEMENT

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

Equitable Production Company
Equitable Gathering Equity, LLC
225 North Shore Drive
Pittsburgh, PA 15212-5861

 

, 2007

 

Pine Mountain Oil and Gas, Inc.
777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Chad Stephens

 

Re:      Nora Field Change in Control Agreement

 

Gentlemen:

 

Reference is made to the Operating Agreement (the “Operating Agreement”) dated
of even date herewith, between Equitable Production Company (“EPC”) and Pine
Mountain Oil and Gas, Inc. (“PMOG”) and the Amended and Restated Limited
Liability Company Agreement (the “LLC Agreement”) of Nora Gathering, LLC (the
“Company”), dated of even date herewith. Each of EPC, Equitable Gathering
Equity, LLC, a Delaware limited liability company (“EGEL”) and PMOG are referred
to herein, individually, as a “Party” and, together, as the “Parties.” For the
purposes of clarification, “other Party” refers to PMOG when EPC or EGEL is the
applicable Party and to EPC (in the context of the Operating Agreement) and EGEL
(in the context of the LLC Agreement) when PMOG is the applicable Party.
Capitalized terms used but not defined herein have the respective meanings
assigned to such terms in the Operating Agreement or, if not defined in the
Operating Agreement, in the LLC Agreement.

 

This letter agreement (this “Agreement”) is being entered into in connection
with the closing of the respective transactions under the Operating Agreement,
the LLC Agreement and the other documents executed in connection therewith.
During the term hereof, this Agreement shall govern Transfers by the Parties and
rights of the Parties upon a Change in Control in lieu of Section 6.5 of the LLC
Agreement and Article XVI.G. of the Operating Agreement. For the avoidance of
doubt, any Encumbrance of the Membership Interests of the Parties shall be
governed by the LLC Agreement and any Encumbrance of the Subject Interests (as
defined below) shall be governed by the applicable provision, if any, of the
Operating Agreement.

 

This Agreement will evidence our mutual agreement as follows:

 

1.         Change in Control Transaction. Any Change in Control (as defined in
Section 1.H.) of a Party shall be subject to the following procedure:

 

A.        Once a Party undergoes a Change in Control, the Party subject to the
Change in Control (such Party, together with any of its Affiliates, as

 

1

--------------------------------------------------------------------------------


 

hereinafter defined, that are subject to such Change in Control, the “Acquired
Party”) shall be required to provide written notice (within ten (10) days
following the consummation of such Change in Control) to the other Party (such
Party, a “Non-Acquired Party”) regarding the Change in Control, which must
include the name of the ultimate acquirer and make one of the following
elections (each, a “COC Election”) (a “COC Election Notice”):

 

i.          If PMOG is the Acquired Party, then to elect to either:

 

1.         Offer to relinquish PMOG’s and its Affiliates’ right (if any) to
provide Development Activities with respect to Conventional Wells under the
Contract Operating Agreement and such rights (if any) PMOG and its Affiliates
may then have as Operator under the Operating Agreement and as Operating Member
under the LLC Agreement (such election, an “Operatorship Resignation Election,”
and any notice providing such election, an “Operatorship Resignation Election
Notice”); or

 

2.         Offer (1) a unit price (in U.S. dollars per percent of Membership
Interest) (a “Membership Unit Price”) at which PMOG would be willing to either:
(a) purchase all of the Membership Interests of the Non-Acquired Party or
(b) sell all of PMOG’s Membership Interests to the Non-Acquired Party and its
Affiliates and (2) a unit price (in U.S. dollars per mcf) (an “Offered Unit
Price”) at which PMOG would be willing to either: (a) purchase all of the
interests subject to the Operating Agreement in the Oil and Gas Interests, Oil
and Gas Leases and all associated interests (but excluding any royalty interests
and any mineral fee interests owned by, PMOG in the lands subject to the leases
under the Operating Agreement, and further excluding any pipelines, gathering
systems, processing plants or facilities or any other similar assets used in the
processing and/or transportation of Hydrocarbons beyond the well site to the
extent not governed by the Operating Agreement) (the “Subject Interests” and,
together with the Membership Interests, the “Offered Interests”) of the
Non-Acquired Party and its Affiliates or (b) sell all of PMOG’ s and its
Affiliates’ Subject Interests to the Non-Acquired Party (a “Buy-Sell Election”
and any notice providing such election, a “Buy-Sell Election Notice”); provided,
however, (l)(a) must be offered with (2)(a) and (l)(b) must be offered with
2(b).

 

ii.         If EPC or EGEL is the Acquired Party, then to elect to either:

 

1.         Offer to relinquish such rights as such Person and its Affiliates may
then have as Operator under the Operating Agreement and as Operating Member
under the LLC Agreement and (if applicable) such rights (if any) as such Person
and its Affiliates may then have to provide Development Activities with

 

2

--------------------------------------------------------------------------------


 

respect to Conventional Wells under the Contract Operating Agreement pursuant to
an Operatorship Resignation Election; or

 

2.         Offer (1) a Membership Unit Price at which such Person would be
willing to either: (a) purchase all of the Membership Interests of the
Non-Acquired Party and its Affiliates or (b) sell all of such Person’s and its
Affiliates’ Membership Interests to the Non-Acquired Party and (2) an Offered
Unit Price at which such Person would be willing to either: (a) purchase all of
the Subject Interests of the Non-Acquired Party and its Affiliates or (b) sell
all of such Person’s and its Affiliates’ Subject Interests to the Non-Acquired
Party; provided, however, (l)(a) must be offered with (2)(a) and (l)(b) must be
offered with 2(b). All water disposal wells, and any transfer facility, loadout
facility or other facility associated with such water disposal wells, located on
the Subject Interests or primarily used in connection with the disposal of
produced water from wells included in the Subject Interests (the “Water Wells”)
shall be included in the offer without further consideration.

 

B.        If the Acquired Party makes an Operatorship Resignation Election, the
Non-Acquired Party shall have the right to accept or decline the Operatorship
Resignation Election by notice to the Acquiring Party within thirty (30) days of
the Non-Acquired Party’s receipt of the Operatorship Resignation Election
Notice. If the Non-Acquired Party timely accepts such Operatorship Resignation
Election in accordance with this Section l.B., then following the Non-Acquired
Party’s acceptance:

 

i.          The Parties shall cooperate to cause (1) the Non-Acquired Party to
be designated as Operator under the Operating Agreement, including operator of
record for all Oil and Gas Leases and Oil and Gas Interests under the Operating
Agreement for which the Acquired Party is then designated as operator of record,
and (2) the Non-Acquired Party to be designated as Operating Member under the
LLC Agreement if the Acquired Party is then designated as Operating Member under
such LLC Agreement and vote the Acquired Party’s and its Affiliates’ respective
Membership Interests for the election of the Non-Acquired Party as successor
Operating Member; and

 

ii.         If PMOG is the Acquired Party, the Operating Agreement shall be
deemed to have been amended, effective as of the date of the Non-Acquired
Party’s acceptance of such Operatorship Resignation, to delete Article XVI.C. of
the Operating Agreement, and the Contract Operating Agreement shall be
terminated effective as of such date provided that the provisions of Section 7.3
and Section 7.4 of the Contract Operating Agreement shall survive such
termination.

 

C.        If the Acquired Party makes a Buy-Sell Election, the Non-Acquired
Party shall have the right to elect one (1) of the following options:

 

3

--------------------------------------------------------------------------------


 

i.          Require the Acquired Party (1) to purchase all of the Non-Acquired
Party’s and its Affiliates’ Membership Interests at a price equal to the product
of the Membership Unit Price and the number that is the aggregate percentage
Membership Interests held by such Non-Acquired Party and its Affiliates and
(2) to purchase all of the Non-Acquired Party’s and its Affiliates’ Subject
Interests at a price equal to the product of the Offered Unit Price and the
aggregate total proved reserves then attributable to such Subject Interests,
adjusted to actual ownership and based on the most recent reserve report
prepared in accordance with Section 1.D hereof (the “Reserve Report”);

 

ii.         Require the Acquired Party and its Affiliates (l) to sell all of the
Acquired Party’s and its Affiliates’ Membership Interests at a price that is the
product of the Membership Unit Price and the number equal to the aggregate
percentage Membership Interests held by the Acquired Party and its Affiliates
and (2) to sell all of the Acquired Party’s and its Affiliates’ Subject
Interests at a price equal to the product of the Offered Unit Price and the
aggregate total proved reserves then attributable to such Subject Interests,
adjusted to actual ownership and based on the Reserve Report; or

 

iii.        Elect to waive any Buy-Sell Election and allow the Acquired Party to
maintain its then current operating rights.

 

D.        Upon the occurrence of a Change in Control, the Parties agree that
they will cause a reserve report to be prepared by an independent petroleum
engineering firm mutually selected by the Parties as of January 1 of the year in
which the Change of Control occurs covering the total proved reserves
attributable to the Oil and Gas Interests and Oil and Gas Leases subject to the
Operating Agreement and additionally showing the actual ownership of each of the
Parties and their respective Affiliates with respect thereto. Such reserve
report shall be prepared in a manner that is customary in the oil and gas
industry and as is otherwise agreed to by the Parties.

 

E.         Failure to respond to an Operator Resignation Election Notice within
the applicable thirty (30) day period shall be deemed an election by the
Non-Acquired Party and its Affiliates to reject the Operatorship Resignation
Election that is the subject of such notice. Failure to respond to a Buy-Sell
Election Notice within the applicable thirty (30) day period shall be deemed an
election by the Non-Acquired Party and its Affiliates to waive their right to
buy or sell the applicable interests and allow the Acquired Party and its
Affiliates to maintain their operating rights.

 

F.         The Non-Acquired Party and its Affiliates shall have no right under
this Section 1 to acquire any asset other than the Membership Interests and
Subject Interests of the Acquired Party and its Affiliates and the Water Wells,
nor shall the Non-Acquired Party or its Affiliates be required to acquire any
asset other than the Membership Interests and Subject Interests of the Acquired
Party and its Affiliates and the Water Wells.

 

4

--------------------------------------------------------------------------------


 

G.        The consummation of any purchase and sale of Membership Interests,
Subject Interests and Water Wells as contemplated by this Agreement shall,
unless otherwise agreed to in writing by the Parties, take place at the offices
of the Non-Acquired Party, no later than ninety (90) days following the Buy-Sell
Election Notice. In connection with such purchase and sale, the Parties will
execute and deliver agreements and instruments containing provisions similar to
those contained in that certain Purchase and Sale Agreement dated
April         , 2007 between EPC and PMOG (the “Purchase Agreement”).

 

H.        As used in this Agreement:

 

i.          “Affiliate” means, with respect to any Person, a Person that
directly or indirectly controls, is controlled by or is under common control
with such Person, with control in such context meaning (i) the power to direct
the vote of more than fifty percent (50%) of the voting shares or other
securities of such Person through ownership, pursuant to a written agreement, or
otherwise or (ii) the power to direct the management and policies of a Person
through ownership of voting shares or other securities, pursuant to a written
agreement, or otherwise. For the purposes of this Agreement, the Company shall
not be considered an Affiliate of either Party or such Party’s Affiliates.

 

ii.         “Cash Transfer” means any Transfer where the sole consideration
(other than the assumption of obligations and liabilities associated with the
Transferred Interests) takes the form of cash, cash equivalents or promissory
notes.

 

iii.        “Cash Value” means the portion of the total monetary value
(expressed in U.S. dollars) of the consideration being offered by a proposed
transferee (including without limitation any cash, other assets, and Tax Savings
to a transferor from a non-cash deal) that reasonably should be allocated to any
Transferred Interests that are subject to a proposed Transfer.

 

iv.        “Change in Control” means a Transfer of more than fifty percent (50%)
of the Voting Securities of a Party, or of any Holding Company of such Party, to
any Person that is not an Affiliate of such Party.

 

v.         “Competitor” means any of the following:

 

a.         Any Person that derives fifty percent (50%) or more of its revenues
from activities relating to the exploration for, and development and production
of, Oil and Gas;

 

b.         Any Person that explores for, develops and produces, directly or
indirectly, Oil and Gas in the states of Kentucky, West Virginia, Virginia
and/or Pennsylvania; or

 

5

--------------------------------------------------------------------------------


 

c.         Any Person that is an Affiliate of any Person that is classified as a
“Competitor” pursuant to sub-paragraph (a) or (b) above.

 

vi.        “Encumber” means to pledge, charge, grant a security interest in,
encumber or hypothecate the asset or property in question.

 

vii.       “Holding Company” means, with respect to any Party, any Person that,
directly or indirectly through any subsidiary, owns Voting Securities that
enable it to elect a majority of the directors, managers or Persons performing
similar functions or otherwise gives such Person the sole power to direct the
management and policies of such Party.

 

viii.      “Tax Savings” means the actual reduction in tax liability that has
been or will be realized and that would not have been realized but for the
relevant Transfer.

 

ix.         “Transfer” means to sell, transfer, assign, distribute or otherwise
dispose of the asset or property in question, excluding actions to Encumber such
asset or property. Notwithstanding anything to the contrary in the preceding
sentence, “Transfer” shall not include any indirect transfer by change of
control, merger, consolidation or reorganization.

 

x.          “Voting Securities” means any shares, capital stock, other
securities or equity interests which ordinarily have voting power for the
election of directors, managers or other Persons performing similar functions.

 

I.          The provisions of this Section 1 (other than the definitions in
Section 1.H. used elsewhere in this Agreement) shall terminate and no longer be
applicable:

 

i.                               in the case of any Change in Control in which
the party assuming Control is not a Competitor, with respect to any such Change
in Control occurring after the third anniversary of the date hereof; and

 

ii.                            in the case of any Change in Control in which the
party assuming Control is a Competitor, with respect to any such Change in
Control occurring after the fourth anniversary of the date hereof.

 

J. In no event shall the provisions of Section 1 (other than the definitions in
Section 1.H. used elsewhere in this Agreement) apply, and all such rights set
forth in this Section 1 with respect to a Change in Control will expire and no
longer be applicable, to any Change in Control that occurs after the four
(4) year anniversary of the date hereof.

 

2.         Direct Transfer Transaction. Any Transfer by a Party or any of its
Affiliates of all or a portion of the Subject Interests or the Membership
Interests held by

 

6

--------------------------------------------------------------------------------


 

such Party, other than a Transfer to one or more Affiliates of such Party, shall
be subject to the following procedure.

 

A.        If a Party or any of its Affiliates (collectively, the “Transferring
Party”) enters into an agreement whereby such Transferring Party agrees to
Transfer all or any portion of its Subject Interests or Membership Interests
(together with any interests associated with such Subject Interests or
Membership Interests, the “Transferred Interests”) to a bona fide purchaser,
then such Transferring Party shall give prompt written notice (the “Transfer
Notice”) to the other Party(ies) (the “Non-Transferring Party(ies)”) at least
thirty (30) days prior to the closing of such Transfer (such thirty (30) day
period being referred to herein as the “First Refusal Period”), stating that the
Transferring Party intends to make such a Transfer, identifying the terms and
conditions of such Transfer, including without limitation (i) the name and
address of the prospective purchaser (the “Proposed Transferee”), (ii) the
Transferred Interests, and (iii) (a) if the Transfer is a Cash Transfer, the
price to be paid for the Transferred Interests or (b) if the Transfer is not a
Cash Transfer, the Cash Value of the Transferred Interests, determined by the
Transferring Party in good faith (such U.S. dollar amount as used in subsections
(a) or (b), as applicable, shall be referred to herein as the “Transfer Price”),
which Transfer Notice shall constitute an irrevocable election by the
Transferring Party to sell the Transferred Interests to the Non-Transferring
Party(ies) for the Transfer Price. A copy of the offer and purchase agreement,
if in writing, shall be attached to the Transfer Notice. The Non-Transferring
Party (or, if more than one, the Non-Transferring Parties acting together as a
group) shall have the irrevocable right, by written notice to the Transferring
Party within thirty (30) days of its receipt of the Transfer Notice, to elect
one (1) of the following options:

 

i.          Acquire the Transferred Interests subject to the proposed Transfer
from the Transferring Party on the terms and conditions set forth in the
Transfer Notice;

 

ii.         Waive its rights to acquire the Transferred Interests under
Section 2.A.i. and require that all rights (if any) of the Transferring Party as
Operator under the Operating Agreement, as Contract Operator under the Contract
Operating Agreement and/or as Operating Member under the LLC Agreement (in each
case) with respect to Transferred Interests be transferred to the
Non-Transferring Party(ies) simultaneously with the completion of the Transfer
to the Proposed Transferee in accordance with the terms of Section 2.B.; or

 

iii.        Waive its rights to acquire the Transferred Interests under
Section 2.A.i. and elect to allow the Proposed Transferee to assume such
operating rights (if any) of the Transferring Party.

 

If the Transferred Interests are part of a Wider Transaction, the
Non-Transferring Party(ies) shall only have the right and option to purchase the
Transferred Interests, and shall have no right to purchase any other interests
that may be the subject of the Wider Transaction. Any notice issued by the
Non-Transferring

 

7

--------------------------------------------------------------------------------


 

Party(ies) pursuant to option (i) in the preceding sentence shall be referred to
herein as a “Preferential Purchase Right Notice”, and any notice issued by the
Non-Transferring Party(ies) pursuant to option (ii) in the preceding sentence
shall be referred to herein as an “Operatorship Notice”. If the Non-Transferring
Party(ies) fails or declines to deliver a Preferential Purchase Right Notice or
an Operatorship Notice within the First Refusal Period, then the
Non-Transferring Party(ies) shall be deemed to have made the election under
option (iii) and the Transfer to the Proposed Transferee may be made, subject to
the other provisions of this Section 2, under terms and conditions no more
favorable to the Proposed Transferee than those set forth in the Transfer
Notice, with no effect on operatorship, provided that the Transfer shall be
concluded within ninety (90) days from the date of the expiration of the First
Refusal Period. If the Transfer is not completed within ninety (90) days of the
date of expiration of the First Refusal Period, and the Transferring Party still
desires to effect such Transfer, then the Transferring Party shall be required
to deliver an additional Transfer Notice, and the terms and conditions of this
Section 2 shall apply to such additional Transfer Notice. No Party shall have a
right under this Section 2 to acquire or obtain rights to operate any asset
other than Transferred Interests from the Transferring Party, nor may any Party
be required to acquire or operate any asset other than Transferred Interests
from the Transferring Party.

 

B.        If the Non-Transferring Party(ies) delivers an Operatorship Notice,
then concurrent with the closing of the Transfer:

 

i.          if PMOG (and/or its Affiliates, if applicable) is the
Non-Transferring Party(ies), then:

 

(a)        in the case of a transfer of any Subject Interests, the Parties shall
cooperate to cause PMOG to be designated as Operator, including operator of
record for all Oil and Gas Leases and Oil and Gas Interests subject to the
Operating Agreement for which the Transferring Party is then designated as
operator of record; or

 

(b)       in the case of a transfer of any Membership Interests, the Parties
shall cooperate to cause PMOG to be designated as Operating Member and vote
their respective Membership Interests for the election of PMOG as the successor
Operating Member; or

 

ii.         if EPC or EGEL (and/or its Affiliates, if applicable) is the
Non-Transferring Party(ies), the Operating Agreement shall be deemed to have
been amended, effective as of the closing of such Transfer, to delete
Article XVL.C. of the Operating Agreement, and the Contract Operating Agreement
shall be terminated effective as of such date, provided that the provisions of
Section 7.3 and Section 7.4 of the Contract Operating Agreement shall survive
such termination, and PMOG shall cooperate to the extent of any of PMOG’s rights
that PMOG may then have as Operator under the Operating Agreement and as or as
Operating Member

 

8

--------------------------------------------------------------------------------


 

under the LLC Agreement) to cause and vote PMOG’s interest for EPC or EGEL to be
designated as the Operator, including operator of record or Operating Member
thereof, as applicable.

 

C.        If the Non-Transferring Party (or, if more than one, the
Non-Transferring Parties acting together as a group) elects to purchase the
Transferred Interests by delivering a Preferential Purchase Right Notice, then
the closing of such purchase shall occur no later than ninety (90) days after
(A) if the Transfer contemplated in the Transfer Notice is a Cash Transfer and
is not part of a wider transaction between the Transferring Party and the
Proposed Transferee involving other properties in addition to the Subject
Interests and/or the Membership Interests (the “Wider Transaction”), the date of
such election, (B) if the Transfer contemplated in the Transfer Notice is a Cash
Transfer but is part of the Wider Transaction, the date on which the Wider
Transaction closes, (C) if the Transfer contemplated in the Transfer Notice is
not a Cash Transfer and is not part of the Wider Transaction, the date on which
the Cash Value is deemed final pursuant to the provisions of Section 2.D or
(D) if the Transfer contemplated in the Transfer Notice is not a Cash Transfer
but is part of the Wider Transaction, on the later of (i) the date on which the
Cash Value is deemed final pursuant to the provisions of Section 2.D. and
(ii) the date on which the Wider Transaction closes, (in each case) unless the
Non-Transferring Party (or, if more than one, the Non-Transferring Parties
acting together as a group), and the Transferring Party agree upon a different
time. The closing shall take place at the offices of the Transferring Party,
unless the Non-Transferring Party (or, if more than one, the Non-Transferring
Parties acting together as a group) and the Transferring Party agree upon a
different place. If the contemplated Transfer is part of the Wider Transaction
and the Wider Transaction terminates without completion for any reason, the
Non-Transferring Party(ies)’s rights to acquire the Transferred Interests which
are part of such Wider Transaction shall also terminate.

 

D.        For purposes of Section 2.C., the Cash Value proposed by the
Transferring Party in the Transfer Notice shall be conclusively deemed correct
and final unless the Non-Transferring Party (or, if more than one, the
Non-Transferring Parties acting together as a group) gives notice that it
disagrees with the Transferring Party’s estimate of the Cash Value (the
“Disagreement Notice”) to the Transferring Party within ten (10) days of the
Non-Transferring Party(ies)’s receipt of the Transfer Notice. The Disagreement
Notice shall state (i) the Cash Value as determined by the Transferring Party,
(ii) the Cash Value proposed by the Non-Transferring Party (or, if more than
one, the Non-Transferring Parties acting together as a group), and (iii) any
information supporting the. proposed Cash Value by the Non-Transferring Party
(or, if more than one, the Non-Transferring Parties acting together as a group).
The Transferring Party and the Non-transferring Party(ies) giving the
Disagreement Notice (the “Disagreeing Parties”) shall then have fifteen (15)
days in which to attempt to negotiate an agreement on the Cash Value. If no
agreement has been reached by the end of such fifteen (15) day period, any
Disagreeing Party shall have the right to refer the matter of Cash Value
determination to final and binding arbitration before an expert in accordance
with this Section 2.D. The expert shall be selected unanimously by the
Disagreeing Parties and if the Disagreeing Parties are unable

 

9

--------------------------------------------------------------------------------


 

to agree upon an expert within fifteen (15) days after deciding to refer the
matter of Cash Value determination to an expert, then, upon request of either
Disagreeing Party, the American Arbitration Association shall appoint such
expert. The expert shall not have any economic interest in or economic
relationship with the parties hereto or have been employed by any Party or any
of their Affiliates for at least five (5) years prior to its appointment as an
expert hereunder. The expert, once appointed, shall have no ex parte
communications with the parties hereto concerning the expert determination or
the underlying dispute. All communications between the Disagreeing Parties and
the expert shall be conducted (A) in writing with each Disagreeing Party
receiving a copy of such communications, or (B) at a meeting to which
representatives of all the Disagreeing Parties have been invited and of which
all the Disagreeing Parties have been provided at least seven (7) days notice.
Within thirty (30) days after the expert’s acceptance of its appointment, each
Disagreeing Party shall provide the expert and each other with a report
containing their proposal for the resolution of the matter and the reasons
therefore, accompanied by all relevant supporting information and data (each, an
“Initial Report”). Each Disagreeing Party may also provide the expert and the
other Disagreeing Parties with a response to the Initial Report of the other
Disagreeing Parties within fifteen (15) days of the expert’s receipt of the
Initial Reports. Within sixty (60) days of its receipt of the Initial Reports
and after receipt of additional information or data as may be required by the
expert, the expert shall issue an award selecting the proposal which it finds is
more consistent with the terms of this agreement. In issuing it award, the
expert may not propose alternate positions or award damages, interest or
penalties to any Disagreeing Party with respect to any matter. The expert’s
award shall be final and binding on the Disagreeing Parties and judgment may be
entered upon such award by any court of competent jurisdiction.

 

E.         Once the Cash Value is determined under Section 2.D., subject to
Section 2.C., the Transferring Party shall be obligated to sell and the
Non-Transferring Party(ies) shall be obligated to buy the Transferred Interests
at such Cash Value.

 

F.         Any Transfer by a Transferring Party of its Membership Interests to a
Proposed Transferee in accordance with this Agreement shall be subject to
compliance with the provisions of Article 6 of the LLC Agreement (excluding
Section 6.5).

 

G.        The provisions of this Section 2 shall remain in effect until the
fourth anniversary of the date hereof.

 

3.         Change in COPAS Rates. If the Non-Acquired Party accepts an
Operatorship Resignation Election under Section 1, or the Non-Transferring
Party(ies) delivers an Operatorship Notice under Section 2, in either case in
relation to the Subject Interests, and EPC is the Party relinquishing operating
rights, then, effective as of the closing of the transaction triggering such
rights, Article III.1.A.I. of Exhibit “C” to the Operating Agreement shall be
deemed to have been amended to provide that (i) the overhead rate for producing
wells shall be $175 per well per month, and (ii) such

 

10

--------------------------------------------------------------------------------


 

producing well overhead rate shall not be adjustable for a period of five
(5) years from the date of the closing of such transaction.

 

4.         Exclusions. Notwithstanding anything to the contrary herein, the
Parties agree that any transactions conducted by a Party that are within the
following categories, shall be excluded from the provisions of this Agreement
for all purposes and shall not require the consent of the other Party. Each
Party agrees to provide notification of any such transactions in good faith
promptly upon the consummation of such transactions to the other Party:

 

A.        Transactions with lenders or other financial investors not in the oil
and gas industry for primarily mortgage, structured finance, or tax related
purposes;

 

B.        Transactions relating to financial structure, being those primarily
for the formation of master limited partnerships (MLPs), private equity,
spin/split transactions, royalty trusts, and similar transactions; provided that
the Party involved retains the right to control operations and other decision
making rights; and

 

C.        Any Transfer by a Party of all or a part of its respective interests
in the Company and/or its Subject Interests to an Affiliate; provided that such
Affiliate agrees to be bound by and becomes a “Party” under this Agreement.

 

5.         Governing Law. This Agreement and the legal relations between the
Parties shall be governed by and construed in accordance with the laws of the
State of Virginia without regard to principles of conflicts of laws that would
direct the application of the laws of another jurisdiction. Each of the Parties
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby exclusively in the Federal Court for the Western District of Virginia
(the “Chosen Court”) and, solely in connection with claims arising under this
Agreement or the transactions contemplated hereby, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Court, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Court, and
(iii) waives any objection that the chosen Court is an inconvenient forum or
does not have jurisdiction over it. The foregoing consents to jurisdiction shall
not constitute general consents for any purpose except as provided herein and
shall not be deemed to confer rights on any Person other than the Parties.

 

6.         Notices. All notices, requests, demands, directions and other
communications hereunder shall be in writing’ and shall be given by personal
delivery, international courier or facsimile communication addressed to the
Parties at the respective addresses set forth below or to such other address,
individual or facsimile telephone number as may be designated by notice given by
any Party to the other Party.

 

If to EPC or EGEL:

 

225 North Shore Drive

Pittsburgh, Pennsylvania 15212

Attention: Corporate Secretary

 

11

--------------------------------------------------------------------------------


 

Telephone: (412)553-5700
Telecopy: (412)553-7781

 

If to PMOG:

 

777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention:  Chad Stephens
Telephone: (810) 817-1929
Telecopy: (810) 817-1990

 

With a copy to:

 

125 State Route 43
P.O. Box 550
Hartville, OH 44632
Attention:  Jeffery A. Bynum
Telephone: (330) 877-6747
Telecopy: (330) 877-6129

 

Any notice, demand, request, direction or other communication given by personal
delivery or international courier shall be conclusively deemed to have been
given on the day of actual delivery thereof and, if given by facsimile
communication, on the day of transmittal thereof if given during the normal
business hours of the recipient and on the next day during which such normal
business hours next occur if not given during such hours on any day; provided,
however, that such delivery shall be effective only upon a confirmation
(including automatically-generated confirmations) of receipt thereof. The Party
giving any notice, demand, request, direction or other communication by
facsimile communication shall send the original by personal delivery or
international courier.

 

7.         Amicable Resolution of Disputes. Upon any dispute arising under this
Agreement, any Party may, by written notice to the other Party, request a
meeting among senior executives designated by each Party to attempt to resolve
such dispute or deadlock by negotiation in good faith. In the event such dispute
or deadlock is not resolved among such senior executives within thirty (30)
days, the Parties may pursue any action available to them under Applicable Law
or in equity.

 

8.         Entire Agreement. This Agreement together with the Purchase
Agreement, the exhibits and schedules attached thereto and the documents to be
executed thereunder or in connection with a condition to the closing thereof
(the “Transaction Documents”), shall constitute the entire agreement among the
Parties and their Affiliates pertaining to the subject matter of the Transaction
Documents, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, among the Parties and their Affiliates
regarding such subject matter. To the extent of any conflict or inconsistency
between the terms of this Agreement and the terms of the Transaction Documents,
the terms of this Agreement shall control.

 

9.         Severability. Upon a determination by a court of competent
jurisdiction that any term or other provision of this Agreement is invalid,
illegal or incapable of being

 

12

--------------------------------------------------------------------------------


 

enforced, then (i) all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, (ii) the Parties shall negotiate
in good faith to modify this Agreement to give effect to the original economic
and legal intent of the Parties as closely as possible in an acceptable manner
to the end that the transactions contemplated by the Transaction Documents are
fulfilled to the extent possible, and (iii) if the Parties are unable to agree
on such modifications to this Agreement and the economic or legal substance of
the transactions contemplated by the Transaction Documents is affected in any
manner materially adverse to a Party, then the Transaction Documents shall be
interpreted to give effect to the original economic and legal intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated by the Transaction Documents are fulfilled to the
extent possible.

 

10.       Assignment. No Party shall assign or otherwise transfer all or any
part of this Agreement, except to an Affiliate in a transfer whereby this
Agreement remains binding upon the transferring Party and becomes binding upon
the transferee, nor shall any Party delegate any of its rights or duties
hereunder, without the prior written consent of the other Party and any transfer
or delegation made without such consent shall be void. Subject to the foregoing,
this Agreement shall inure to the benefit of and be binding upon only the
Parties and their respective successors and permitted assigns and no other
Person shall be entitled to enforce this Agreement, rely on any representation,
warranty, covenant or agreement contained herein, receive any rights hereunder
or be a third-party beneficiary hereof.

 

11.       Amendments and Waivers. No amendment, supplement, waiver or
termination of this Agreement shall be binding unless executed in writing by
each Party. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions (whether or not similar)
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

12.       Counterparts. This Agreement may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[The remainder of this page is intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please execute this letter agreement
in the space provided below.

 

 

Sincerely,

 

 

 

EQUITABLE PRODUCTION COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EQUITABLE GATHERING EQUITY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

 

 

as of the date hereof:

 

 

 

PINE MOUNTAIN OIL AND GAS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO NORA FIELD CHANGE IN CONTROL LETTER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF EQUITABLE GUARANTY

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

BY

 

EQT INVESTMENTS, LLC

 

FOR THE BENEFIT OF

 

PINE MOUNTAIN OIL AND GAS, INC.

 

AND

 

NORA GATHERING, LLC

 

Dated as of                                   , 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Capitalized Terms

1

2.

Guaranty

1

3.

Representations and Warranties

1

4.

Obligations Unconditional

2

5.

Independent Obligations

3

6.

Waiver

3

7.

Reinstatement

3

8.

Subrogation

4

9.

Continuing Guaranty

4

10.

Third Parties

4

11.

Successors and Assigns

4

12.

Notices

5

13.

Governing Law

6

14.

Amendments and Waivers

6

15.

Severability

7

16.

Entire Agreement

7

17.

Interpretation and Rules of Construction

7

 

i

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of                 , 2007,
is by EQT Investments, LLC, a Delaware limited liability company (“Equitable”),
for the benefit of Pine Mountain Oil and Gas, Inc., a Virginia corporation
(“PMOG”), and Nora Gathering, LLC, a Delaware limited liability company (the
“Company”).

 

RECITALS

 

WHEREAS, Equitable Gathering Equity, LLC, a Delaware limited liability company
(“EGEL”), ET Blue Grass Company, a Delaware corporation (“ETB”), and Equitable
Energy, LLC, a Delaware limited liability company (“EE”), are wholly-owned
subsidiaries of Equitable.

 

WHEREAS, ETB, EGEL and EE are parties to certain agreements listed on Exhibit A
attached hereto (the “Closing Documents”) which agreements are an integral part
of and necessary to effectuate the undertakings contemplated therein.

 

WHEREAS, Equitable will derive directly or indirectly substantial benefits from
the transactions contemplated by the Closing Documents.

 

WHEREAS, Equitable desires to guarantee the obligations of ETB, EGEL and EE
under the Closing Documents to PMOG and the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration for the undertakings of PMOG and the Company in
the Closing Documents, for which undertakings this Guaranty is a condition, and
other good and valuable consideration, Equitable covenants and agrees with PMOG
and the Company as follows:

 

1.                          Capitalized Terms. All capitalized terms used but
not defined herein shall have the meanings assigned to such terms in that
certain Purchase and Sale Agreement, dated as of April           , 2007 (the
“PSA”), between Equitable Production Company, a Pennsylvania corporation, and
PMOG.

 

2.                          Guaranty. Subject to Section 9 hereof, Equitable
hereby absolutely, irrevocably and unconditionally guarantees to each of PMOG
and the Company, either or both of whom may act hereunder, the full, complete
and timely payment by ETB, EGEL and EE of all of the obligations of ETB, EGEL
and EE under the Closing Documents, for the payment of money (collectively, the
“Guaranteed Obligations”) up to an aggregate total of One Hundred Million
Dollars (US$100,000,000), provided, that Equitable’s liability under this
Guaranty shall be no greater than the liability of ETB, EGEL and EE under the
Closing Documents with respect to the Guaranteed Obligations. This Guaranty is a
guaranty of payment, and not of collection only.

 

3.                          Representations and Warranties. Equitable represents
and warrants to PMOG and the Company that the following are true and correct as
of the date hereof:

 

1

--------------------------------------------------------------------------------


 

(a)                      Equitable is a limited liability company duly
organized, validly existing, and in good standing under the laws of Delaware.

 

(b)                     Equitable has full power and authority (including full
management and operating power and authority and all necessary management and
member approvals) to execute and deliver this Guaranty and to perform its
obligations hereunder. This Guaranty constitutes the valid and legally binding
obligation of Equitable, enforceable against Equitable in accordance with its
terms and conditions.

 

(c)                      Neither the execution and the delivery of this
Guaranty, nor the performance by Equitable of its obligations hereunder, will in
any material respect violate or conflict with any applicable Law to which
Equitable is subject, or any provision of its charter or bylaws or any material
agreement or instrument to which Equitable is a party or by which any of its
properties or assets may be bound. Equitable is not required to give any notice
to, make any filing with or obtain any authorization, consent or approval of,
any Governmental Authority or any other Person to perform its obligations under
this Guaranty.

 

(d)                     ETB, EGEL and EE are wholly-owned subsidiaries of
Equitable.

 

4.                          Obligations Unconditional. Notwithstanding anything
else to the contrary in this Guaranty, to the fullest extent permitted by
applicable Law and subject to Section 9 hereof, the obligations of Equitable
hereunder shall remain in full force and effect without regard to, and shall not
be released, discharged or in any way impaired by any of the following, any of
which may be taken without the consent of, or notice hereunder to, Equitable:

 

(a)                      any amendment, modification, addition, supplement,
extension or acceleration of or to any part of the Closing Documents;

 

(b)                     any-exercise or-non exercise by PMOG or the Company of
any-right or privilege under the Closing Documents;

 

(c)                      any bankruptcy, insolvency, reorganization,
dissolution, liquidation or other similar proceeding relating to ETB, EGEL, EE,
any Affiliate of ETB, EGEL or EE, or Equitable;

 

(d)                     any acceptance of partial performance (including partial
payments) on the Guaranteed Obligations;

 

(e)                      any change in the legal existence (including, but not
limited to, changes in the charter documents), structure or in the direct or
indirect ownership of ETB, EGEL or EE or any change, whether direct or indirect,
in Equitable’s relationship to ETB, EGEL or EE, including, without limitation,
any change by reason of any merger or any sale, transfer, dissolution or other
disposition of any stock of ETB, EGEL, EE, or Equitable; or

 

(f)                        any legal incapacity of ETB, EGEL, or EE.

 

2

--------------------------------------------------------------------------------


 

5.                          Independent Obligations. The obligations of
Equitable hereunder are independent of the obligations of ETB, EGEL and EE and,
to the fullest extent permitted by applicable Law, in the event of any default
hereunder, a separate action or actions may be brought and prosecuted against
Equitable, whether or not ETB, EGEL or EE are joined therein or a separate
action or actions are brought against ETB, EGEL or EE. All remedies of PMOG and
the Company are cumulative and not exclusive of any other rights or remedies
(whether provided by applicable Law or otherwise).

 

6.                          Waiver. Notwithstanding anything else to the
contrary in this Guaranty, Equitable unconditionally waives:

 

(a)                      any demand, protest or notice as the same pertains to
it and to ETB, EGEL and EE;

 

(b)                     any right to require PMOG or the Company to proceed
against ETB, EGEL or EE or to exhaust any security held by PMOG or the Company
or to pursue any other remedy;

 

(c)                      any rights of set-off, recoupment, deduction, cross
claim or counterclaim;

 

(d)                     any defense based upon an election of remedies by PMOG
or the Company, unless the same would excuse performance by ETB, EGEL or EE
under the Closing Documents;

 

(e)                      any duty of PMOG or the Company to advise Equitable of
any information known to PMOG or the Company regarding ETB, EGEL or EE or their
ability to perform under the Closing Documents; and

 

(f)                        any claim of illegality, invalidity or
unenforceability of the Guaranteed Obligations.

 

Provided, however, that Equitable shall be entitled to (i) assert any defenses
(other than defenses arising from bankruptcy or insolvency) that ETB, EGEL or EE
are entitled to assert under the Closing Documents and (ii) to cure any default
in the Guaranteed Obligations under the Closing Documents.

 

7.                          Reinstatement. The obligations of Equitable under
this Guaranty shall be automatically reinstated if and to the extent that for
any reason any payment to PMOG or the Company by or on behalf of ETB, EGEL, EE
or any other Person in respect of the Guaranteed Obligations is rescinded or
must be otherwise restored by PMOG or the Company as holder of any of such
obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Equitable agrees that it will indemnify PMOG
and the Company on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by any such party in connection with such
rescission or restoration, including for any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar applicable Law.

 

3

--------------------------------------------------------------------------------


 

8.                          Subrogation. Equitable agrees that until the earlier
of (i) payment and satisfaction in full of all Guaranteed Obligations or
(ii) termination of this Guaranty pursuant to Section 9, it shall not exercise
any right or remedy arising by reason of any performance by it of its guaranty
contained in Section 2, whether by subrogation or otherwise, against ETB, EGEL
or EE. If any amounts shall be paid by ETB, EGEL or EE to Equitable on account
of such subrogation rights at any time when the Guaranteed Obligations remain
outstanding, such amounts shall be held in trust for the benefit of PMOG and the
Company and shall forthwith be paid to PMOG or the Company to be credited and
applied against the satisfaction of such Guaranteed Obligations.

 

9.                          Continuing Guaranty.

 

(a)                      Subject to Section 9(b), Equitable’s obligations under
Section 2 of this Guaranty constitute a continuing guaranty and shall continue
in full force and effect until the earlier of (i) such time as the Guaranteed
Obligations shall have been fully performed or otherwise extinguished pursuant
to the terms of the Closing Documents, or (ii) the date which is the fifth
anniversary of the date hereof; provided, however, that this Guaranty shall
continue in full force and effect as to the Guaranteed Obligations for which a
specific written notice of a claim under this Guaranty has been delivered to
Equitable on or before such fifth anniversary. Upon the earlier of performance
or extinguishment of the Guaranteed Obligations, this Guaranty and all of
Equitable’s obligations hereunder shall immediately terminate and expire.

 

(b)                     Notwithstanding Section 9(a), with respect to the
Guaranteed Obligations of EE under that certain Gas Gathering Agreement, dated
as of the date hereof, between EE and the Company and that certain Base Contract
for Sale and Purchase of Natural Gas, dated as of the date hereof, between EE
and Equitable Production Company (such Guaranteed Obligations being referred to
herein as the “Gas Guaranteed Obligations”), Equitable’s obligations under
Section 2 of this Guaranty constitute a continuing guaranty and shall continue
in full force and effect until the date which is the tenth anniversary of the
date hereof; provided, however, that this Guaranty shall continue in full force
and effect as to the Gas Guaranteed Obligations for which a specific written
notice of a claim under this Guaranty has been delivered to Equitable on or
before such tenth anniversary. Upon the earlier of performance or extinguishment
of the Gas Guaranteed Obligations, this Guaranty and all of Equitable’s
obligations hereunder shall immediately terminate and expire.

 

10.                    Third Parties. This Guaranty shall not confer upon any
Person other than PMOG and the Company and their successors or assigns any
rights or remedies hereunder, and no Person, other than PMOG and the Company,
their successors or assigns, is entitled to rely on any representation,
warranty, covenant or agreement contained herein.

 

11.                    Successors and Assigns. This Guaranty shall be binding
upon Equitable and its successors and permitted assigns and shall inure to the
benefit of PMOG and the Company and their respective successors and assigns.
Neither the rights nor the obligations of Equitable under this Guaranty shall be
assignable in whole or in part by Equitable without the prior written consent of
PMOG, and any purported assignment in violation hereof shall be null and void;
provided, however, that any Affiliate of Equitable with a net worth of no less
than Two Hundred

 

4

--------------------------------------------------------------------------------


 

Million Dollars (US$200,000,000) (such net worth determined after excluding
other comprehensive income) and a credit rating of BBB or higher or an
equivalent credit rating (as provided by one of the major credit rating
agencies), each as determined as of the most recently ended financial quarter,
may assume Equitable’s obligations hereunder by an instrument in writing
delivered to PMOG, in form and substance reasonably satisfactory to PMOG, and
upon such assumption, Equitable shall be released from its obligations hereunder
accruing from and after the date of such assumption. PMOG may assign the
entirety of its rights under this Guaranty, but the rights of PMOG under this
Guaranty shall not be assignable in part by PMOG without the prior written
consent of Equitable, and any purported assignment in violation hereof shall be
null and void.

 

12.                    Notices. All notices shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, by United
States mail, or telecopy to the appropriate address or number as set forth
below:

 

Notices to Equitable shall be addressed as follows:

 

EQT Investments, LLC
801 West Street, 2nd Floor
Wilmington, DE 19801-1545
Attention: Kenneth J. Kubacki - Vice President
Telephone: (302) 656-5590
Telecopy: (302) 428-1410

 

with a copy to:

 

225 North Shore Drive
Pittsburgh, Pennsylvania 15212
Attention: Corporate Secretary
Telephone: (412) 553-5700
Telecopy: (412)553-7781

 

or at such other address and to the attention of such other Person as Equitable
may designate by written notice to PMOG and the Company.

 

Notices to PMOG shall be addressed to:

 

777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Chad Stephens
Telephone: (810) 817-1929
Telecopy: (810) 817-1990

 

With a copy to:

 

125 State Route 43

 

5

--------------------------------------------------------------------------------


 

P.O. Box 550
Hartville, OH 44632
Attention: Steve Dezenzo
Telephone: (330) 877-6747
Telecopy: (330) 877-6129

 

or at such other address and to the attention of such other Person as PMOG may
designate by written notice to Equitable and the Company.

 

Notices to the Company shall be addressed to:

 

225 North Shore Drive
Pittsburgh, Pennsylvania 15212
Attention: Corporate Secretary
Telephone: (412) 553-5700
Telecopy: (412)553-7781

 

or at such other address arid to the attention of such other Person as the
Company may designate by written notice to Equitable and PMOG.

 

Notice given by overnight delivery or mail shall be effective upon actual
receipt. Notice given by telecopier shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All notices by telecopier shall be confirmed
by the party giving such notice promptly after transmission in writing by
certified mail or overnight delivery to the recipient party.

 

13.                    Governing Law. This Guaranty and the legal relations
between Equitable, PMOG and the Company shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflicts of laws that would direct the application of the laws of
another jurisdiction. Each of Equitable, PMOG and the Company agrees that it
shall bring any action or proceeding in respect of any claim arising out of or
related to this Guaranty or the transactions contemplated hereby exclusively in
the Federal Court for the Western District of Virginia (the “Chosen Court”) and,
solely in connection with claims arising under this Guaranty or the transactions
contemplated hereby, (i) irrevocably submits to the exclusive jurisdiction of
the Chosen Court, (ii) waives any objection to laying venue in any such action
or proceeding in the Chosen Court and (iii) waives any objection that the Chosen
Court is an inconvenient forum or· does not have jurisdiction over it. The
foregoing consents to jurisdiction shall not constitute general consents for any
purpose except as provided herein and shall not be deemed to confer rights on
any person or entity other than Equitable, PMOG and the Company.

 

14.                    Amendments and Waivers. This Guaranty may not be modified
or amended except by an instrument or instruments in writing signed by PMOG, the
Company and Equitable. PMOG and the Company may waive compliance by Equitable
with any term or provision of this Guaranty on the part of Equitable to be
performed or complied with, only by an instrument in writing. Notwithstanding
the foregoing, no failure on the part of PMOG or the Company to

 

6

--------------------------------------------------------------------------------


 

exercise, and no delay on its part in exercising, any right or remedy under this
Guaranty will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise of that
or any other right or remedy.

 

15.                    Severability. Upon a determination by a court of
competent jurisdiction that any term or other provision of this Guaranty is
invalid, illegal or incapable of being enforced, then (i) all other conditions
and provisions of this Guaranty shall nevertheless remain in full force and
effect, (ii) Equitable, PMOG and the Company shall negotiate in good faith to
modify this Guaranty to give effect to the original economic and legal intent of
Equitable, PMOG and the Company as closely as possible in an acceptable manner
to the end that the transactions contemplated by the Transaction Documents (as
defined below) are fulfilled to the extent possible, and (iii) if Equitable,
PMOG and the Company are unable to agree on such modifications to this Guaranty
and the economic or legal substance of the transactions contemplated by the
Transaction Documents (as defined below) is affected in any manner materially
adverse to any of Equitable, PMOG or the Company, then the Transaction Documents
(as defined below) shall be interpreted to give effect to the original economic
and legal intent of Equitable, PMOG and the Company as closely as possible in an
acceptable manner to the end that the transactions contemplated by the
Transaction Documents (as defined below) are fulfilled to the extent possible.

 

16.                    Entire Agreement. This Guaranty, the PSA, the schedules
and exhibits attached to the PSA, and the documents to be delivered under such
PSA or in connection with a condition to the closing of such PSA (the
“Transaction Documents”), shall constitute the entire agreement among Equitable,
PMOG and the Company pertaining to the subject matter of the Transaction
Documents, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, among Equitable, PMOG and the Company
regarding such subject matter.

 

17.                    Interpretation and Rules of Construction. This Guaranty
shall not be construed against any of PMOG, the Company or Equitable, and no
consideration shall be given or presumption made, on the basis of who drafted
this Guaranty or any particular provision hereof or who supplied the form of
Guaranty. In construing this Guaranty:

 

(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

 

(b) the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;

 

(c) a defined term has its defined meaning throughout this Guaranty regardless
of whether it appears before or after the place where it is defined; and

 

(d) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.

 

(remainder of this page intentionally left blank)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Equitable has executed this Guaranty as of the date first
above written.

 

 

 

EQT INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Closing Documents

 

1.                          Contribution Agreement, dated as of April         ,
2007, between EPC, EGEL and PMOG

 

2.                          Conveyance, Assignment and Bill of Sale, dated as of
the date hereof, between EPC, EGEL and the Company

 

3.                          Amended and Restated Limited Liability Company
Agreement of Nora Gathering, LLC, dated as of the date hereof, between EGEL,
PMOG and the Company

 

4.                          Nora Field Change of Control Agreement, dated as of
the date hereof, between EPC, EGEL and PMOG

 

5.                          Gas Gathering Agreement, dated as of the date
hereof, between EE and the Company

 

6.                          Base Contract for Sale and Purchase of Natural Gas,
dated as of the date hereof, between EE and EPC, together with Transaction
Confirmation, dated as of the date hereof, and any other transaction
confirmations thereafter entered into in accordance with such Base Contract for
Sale and Purchase of Natural Gas

 

7.                          Promissory Note, dated as of the date hereof from
ETB, to the Company

 

Exhibit A to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF RANGE GUARANTY

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

BY

 

RANGE RESOURCES CORPORATION

 

FOR THE BENEFIT OF

 

EQUITABLE PRODUCTION COMPANY

 

EQUITABLE GATHERING EQUITY, LLC

 

AND

 

NORA GATHERING, LLC

 

Dated as of               , 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Capitalized Terms

1

2.

Guaranty

1

3.

Representations and Warranties

1

4.

Obligations Unconditional

2

5.

Independent Obligations

2

6.

Waiver

3

7.

Reinstatement

3

8.

Subrogation

3

9.

Continuing Guaranty

4

10.

Third Parties

4

11.

Successors and Assigns

4

12.

Notices

5

13.

Governing Law

6

14.

Amendments and Waivers

6

15.

Severability

6

16.

Entire Agreement

7

17.

Interpretation and Rules of Construction

7

 

i

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of                , 2007, is
by Range Resources Corporation, a Delaware corporation (“Range Resources”), for
the benefit of Equitable Production Company, a Pennsylvania corporation (“EPC’),
Equitable Gathering Equity, LLC, a Delaware limited liability company (“EGEL”),
and Nora Gathering, LLC, a Delaware limited liability company (the “Company”).

 

RECITALS

 

WHEREAS, Pine Mountain Oil and Gas, Inc., a Virginia corporation (“PMOG”), is an
indirect wholly-owned subsidiary of Range Resources.

 

WHEREAS, PMOG is party to certain agreements listed on Exhibit A attached hereto
(the “Closing Documents”) which agreements are, an integral part of and
necessary to effectuate the undertakings contemplated therein.

 

WHEREAS, Range Resources will derive directly or indirectly substantial benefits
from the transactions contemplated by the Closing Documents.

 

WHEREAS, Range Resources desires to guarantee the obligations of PMOG under the
Closing Documents to EPC, EGEL and the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration for the undertakings of EPC, EGEL and the
Company in the Closing Documents, for which undertakings this Guaranty is a
condition, and other good and valuable consideration, Range Resources covenants
and agrees with EPC, EGEL and the Company as follows:

 

1.             Capitalized Terms. All capitalized terms used but not defined
herein shall have the meanings assigned to such terms in that certain Purchase
and Sale Agreement, dated as of April           , 2007 (the “PSA”), between EPC
and PMOG.

 

2.             Guaranty. Subject to Section 9 hereof, Range Resources hereby
absolutely, irrevocably and unconditionally guarantees to each of EPC, EGEL and
the Company, any of whom may act hereunder, the full, complete and timely
payment by PMOG of all of the obligations of PMOG under the Closing Documents,
for the payment of money (collectively, the “Guaranteed Obligations”) up to an
aggregate total of One Hundred Million Dollars (US$l00,000,000), provided, that
Range Resources’ liability under this Guaranty shall be no greater than the
liability of PMOG under the Closing Documents with respect to the Guaranteed
Obligations. This Guaranty is a guaranty of payment, and not of collection only.

 

3.             Representations and Warranties. Range Resources represents and
warrants to EPC, EGEL and the Company that the following are true and correct as
of the date hereof:

 

1

--------------------------------------------------------------------------------


 

(a)           Range Resources is a corporation duly organized, validly existing,
and in good standing under the laws of Delaware.

 

(b)           Range Resources has full power and authority (including full
corporate power and authority and all necessary board of directors approvals) to
execute and deliver this Guaranty and to perform its obligations hereunder. This
Guaranty constitutes the valid and legally binding obligation of Range
Resources, enforceable against Range Resources in accordance with its terms and
conditions.

 

(c)           Neither the execution and the delivery of this Guaranty, nor the
performance by Range Resources of its obligations hereunder, will in any
material respect violate or conflict with any applicable Law to which Range
Resources is subject, or any provision of its charter or bylaws or any material
agreement or instrument to which Range Resources is a party or by which any of
its properties or assets may be bound. Range Resources is not required to give
any notice to, make any filing with or obtain any authorization, consent or
approval of, any Governmental Authority or any other Person to perform its
obligations under this Guaranty.

 

(d)           PMOG is an indirect wholly-owned subsidiary of Range Resources.

 

4.             Obligations Unconditional. Notwithstanding anything else to the
contrary in this Guaranty, to the fullest extent permitted by applicable Law and
subject to Section 9 hereof, the obligations of Range Resources hereunder shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by any of the following, any of which may be
taken without the consent of, or notice hereunder to, Range Resources:

 

(a)           any amendment, modification, addition, supplement, extension or
acceleration of or to any part of the Closing Documents;

 

(b)           any exercise or non- exercise by EPC, EGEL or the Company of any
right or privilege under the Closing Documents;

 

(c)           any bankruptcy, insolvency, reorganization, dissolution,
liquidation or other similar proceeding relating to PMOG, any Affiliate of PMOG,
or Range Resources;

 

(d)           any acceptance of partial performance (including partial payments)
on the Guaranteed Obligations;

 

(e)           any change in the legal existence (including, but not limited to,
changes in the charter documents), structure or in the direct or indirect
ownership of PMOG or any change, whether direct or indirect, in Range Resources’
relationship to PMOG, including, without limitation, any change by reason of any
merger or any sale, transfer, dissolution or other disposition of any stock of
PMOG or Range Resources; or

 

(f)            any legal incapacity of PMOG.

 

5.             Independent Obligations. The obligations of Range Resources
hereunder are independent of the obligations of PMOG and, to the fullest extent
permitted by applicable Law,

 

2

--------------------------------------------------------------------------------


 

in the event of any default hereunder, a separate action or actions may be
brought and prosecuted against Range Resources, whether or not PMOG is joined
therein or a separate action or actions are brought against PMOG. All remedies
of EPC, EGEL and the Company are cumulative and not exclusive of any other
rights or remedies (whether provided by applicable Law or otherwise).

 

6.             Waiver. Notwithstanding anything else to the contrary in this
Guaranty, Range Resources unconditionally waives:

 

(a)           any demand, protest or notice as the same pertains to it and to
PMOG;

 

(b)           any right to require EPC, EGEL or the Company to proceed against
PMOG or to exhaust any security held by EPC, EGEL or the Company or to pursue
any other remedy;

 

(c)           any rights of set-off, recoupment, deduction, cross claim or
counterclaim;

 

(d)           any defense based upon an election of remedies by EPC, EGEL or the
Company, unless the same would excuse performance by PMOG under the Closing
Documents;

 

(e)           any duty of EPC, EGEL or the Company to advise Range Resources of
any information known to EPC, EGEL or the Company regarding PMOG or its ability
to perform under the Closing Documents; and

 

(f)            any claim of illegality, invalidity or unenforceability of the
Guaranteed Obligations.

 

Provided, however, that Range Resources shall be entitled to (i) assert any
defenses (other than defenses arising from bankruptcy or insolvency) that PMOG
is entitled to assert under the Closing Documents and (ii) to cure any default
in the Guaranteed Obligations under the Closing Documents.

 

7.             Reinstatement. The obligations of Range Resources under this
Guaranty shall be automatically reinstated if and to the extent that for any
reason any payment to EPC, EGEL or the Company by or on behalf of PMOG or any
other Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by EPC, EGEL or the Company as holder of any of such
obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Range Resources agrees that it will indemnify
EPC, EGEL and the Company on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by any such party in connection
with such rescission or restoration, including for any such reasonable costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar applicable Law.

 

8.             Subrogation. Range Resources agrees that until the earlier of
(i) payment and satisfaction in full of all Guaranteed Obligations or
(ii) termination of this Guaranty pursuant to Section 9, it shall not exercise
any right or remedy arising by reason of any performance by it of its guaranty
contained in Section 2, whether by subrogation or otherwise, against PMOG. If
any

 

3

--------------------------------------------------------------------------------


 

amounts shall be paid by PMOG to Range Resources on account of such subrogation
rights at any time when the Guaranteed Obligations remain outstanding, such
amounts shall be held in trust for the benefit of EPC, EGEL and the Company and
shall forthwith be paid to EPC, EGEL or the Company to be credited and applied
against the satisfaction of such Guaranteed Obligations.

 

9.             Continuing Guaranty.

 

(a)           Subject to Section 9(b), Range Resources’ obligations under
Section 2 of this Guaranty constitute a continuing guaranty and shall continue
in full force and effect until the earlier of (i) such time as the Guaranteed
Obligations shall have been fully performed or otherwise extinguished pursuant
to the terms of the Closing Documents, or (ii) the date which is the fifth
anniversary of the date hereof; provided, however, that this Guaranty shall
continue in full force and effect as to the Guaranteed Obligations for which a
specific written notice of a claim under this Guaranty has been delivered to
Range Resources on or before such fifth anniversary. Upon the earlier of
performance or extinguishment of the Guaranteed Obligations, this Guaranty and
all of Range Resources’ obligations hereunder shall immediately terminate and
expire.

 

(b)           Notwithstanding Section 9(a), with respect to the Guaranteed
Obligations of PMOG under Article XVI.J. of that certain Operating Agreement of
even date herewith between PMOG and EPC (such Guaranteed Obligations being
referred to herein as the “Gas Guaranteed Obligations”), Range Resources’
obligations under Section 2 of this Guaranty constitute a continuing guaranty
and shall continue in full force and effect until the date which is the tenth
anniversary of the date hereof; provided, however, that this Guaranty shall
continue in full force and effect as to the Gas Guaranteed Obligations for which
a specific written notice of a claim under this Guaranty has been delivered to
Range Resources on or before such tenth anniversary. Upon the earlier of
performance or extinguishment of the Gas Guaranteed Obligations, this Guaranty
and all of Range Resources’ obligations hereunder shall immediately terminate
and expire.

 

10.           Third Parties. This Guaranty shall not confer upon any Person
other than EPC, EGEL and the Company and their successors or assigns any rights
or remedies hereunder, and no Person, other than EPC, EGEL and the Company,
their successors or assigns, is entitled to rely on any representation,
warranty, covenant or agreement contained herein.

 

11.           Successors and Assigns. This Guaranty shall be binding upon Range
Resources and its successors and permitted assigns and shall inure to the
benefit of EPC, EGEL and the Company and their respective successors and
assigns. Neither the rights nor the obligations of Range Resources under this
Guaranty shall be assignable in whole or in part by Range Resources without the
prior written consent of either EPC or EGEL, and any purported assignment in
violation hereof shall be null and void; provided, however, that any Affiliate
of Range Resources with a net worth of no less than Two Hundred Million Dollars
(US$200,000,000) (such net worth determined after excluding other comprehensive
income) and a credit rating of BBB or higher or an equivalent credit rating (as
provided by one of the major credit rating agencies), each as determined as of
the most recently ended financial quarter, may assume Range Resources’
obligations hereunder by an instrument in writing delivered to EPC and EGEL, in
form and substance reasonably satisfactory to EPC and EGEL, and upon such
assumption, Range

 

4

--------------------------------------------------------------------------------


 

Resources shall be released from its obligations hereunder accruing from and
after the date of such assumption. EPC and EGEL may assign the entirety of their
rights under this Guaranty, but the rights of EPC and EGEL under this Guaranty
shall not be assignable in part by EPC or EGEL without the prior written consent
of Range Resources, and any purported assignment in violation hereof shall be
null and void.

 

12.           Notices. All notices shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by United States mail,
or telecopy to the appropriate address or number as set forth below:

 

Notices to Range Resources shall be addressed as follows:

 

777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention:       Chad Stephens
Telephone:      (810) 817-1929
Telecopy  :      (810) 817-1990

 

with a copy to:

 

125 State Route 43
P.O. Box 550
Hartville, OH 44632
Attention:       Steve Dezenzo
Telephone:      (330) 877-6747
Telecopy:        (330) 877-6129

 

or at such other address and to the attention of such other Person as Range
Resources may designate by written notice to EPC, EGEL and the Company.

 

Notices to EPC and EGEL shall be addressed to:

 

225 North Shore Drive
Pittsburgh, Pennsylvania 15212
Attention:       Corporate Secretary
Telephone:      (412)553-5700
Telecopy:        (412)553-7781

 

or at such other address and to the attention of such other Person as EPC or
EGEL may designate by written notice to Range Resources and the Company.

 

Notices to the Company shall be addressed to:

 

225 North Shore Drive
Pittsburgh, Pennsylvania 15212
Attention:       Corporate Secretary

 

5

--------------------------------------------------------------------------------


 

Telephone:      (412) 553-5700
Telecopy:        (412)553-7781

 

or at such other address and to the attention of such other Person as the
Company may designate by written notice to Range Resources, EPC and EGEL.

 

Notice given by overnight delivery or mail shall be effective upon actual
receipt. Notice given by telecopier shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All notices by telecopier shall be confirmed
by the party giving such notice promptly after transmission in writing by
certified mail or overnight delivery to the recipient party.

 

13.           Governing Law. This Guaranty and the legal relations between Range
Resources, EPC, EGEL and the Company shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflicts of laws that would direct the application of the laws of
another jurisdiction. Each of Range Resources, EPG, EGEL and the Company agrees
that it shall bring any action or proceeding in respect of any claim arising out
of or related to this Guaranty or the transactions contemplated hereby
exclusively in the Federal Court for the Western District of Virginia (the
“Chosen Court”) and, solely in connection with claims arising under this
Guaranty or the transactions contemplated hereby, (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Court and (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over it. The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any person or entity other than Range
Resources, EPC, EGEL and the Company.

 

14.           Amendments and Waivers. This Guaranty may not be modified or
amended except by an instrument or instruments in writing signed by EPC, EGEL,
the Company and Range Resources. EPC, EGEL and the Company may waive compliance
by Range Resources with any term or provision of this Guaranty on the part of
Range Resources to be performed or complied with, only by an instrument in
writing. Notwithstanding the foregoing, no failure on the part of EPC, EGEL or
the Company to exercise, and no delay on its part in exercising, any right or
remedy under this Guaranty will operate as a waiver thereof, nor will any single
or partial exercise of any right or remedy preclude any other or further
exercise of that or any other right or remedy.

 

15.           Severability. Upon a determination by a court of competent
jurisdiction that any term or other provision of this Guaranty is invalid,
illegal or incapable of being enforced, then (i) all other conditions and
provisions of this Guaranty shall nevertheless remain in full force and effect,
(ii) Range Resources, EPC, EGEL and the Company shall negotiate in good faith to
modify this Guaranty to give effect to the original economic and legal intent of
Range Resources, EPC, EGEL and the Company as closely as possible in an
acceptable manner to the end that the transactions contemplated by the
Transaction Documents (as defined below) are fulfilled to the extent possible,
and (iii) if Range Resources, EPC, EGEL and the Company are unable to agree on
such modifications to this Guaranty and the economic or legal substance of the
transactions

 

6

--------------------------------------------------------------------------------


 

contemplated by the Transaction Documents (as defined below) is affected in any
manner materially adverse to any of Range Resources, EPC, EGEL or the Company,
then the Transaction Documents (as defined below) shall be interpreted to give
effect to the original economic and legal intent of Range Resources, EPC, EGEL
and the Company as closely as possible in an acceptable manner to the end that
the transactions contemplated by the Transaction Documents (as defined below)
are fulfilled to the extent possible.

 

16.           Entire Agreement. This Guaranty, the PSA, the schedules and
exhibits attached to the PSA, and the documents to be delivered under such PSA
or in connection with a condition to the closing of such PSA (the “Transaction
Documents”), shall constitute the entire agreement among Range Resources, EPC,
EGEL and the Company pertaining to the subject matter of the Transaction
Documents, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, among Range Resources, EPC, EGEL and the
Company regarding such subject matter.

 

17.           Interpretation and Rules of Construction. This Guaranty shall not
be construed against any of EPC, EGEL, the Company or Range Resources, and no
consideration shall be given or presumption made, on the basis of who drafted
this Guaranty or any particular provision hereof or who supplied the form of
Guaranty. In construing this Guaranty:

 

(a)           examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

 

(b)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;

 

(c)           a defined term has its defined meaning throughout this Guaranty
regardless of whether it appears before or after the place where it is defined;
and

 

(d)           the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof.

 

(remainder of this page intentionally left blank)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Range Resources has executed this Guaranty as of the date
first above written.

 

 

 

 

 

RANGE RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

SIGNATURE PAGE TO GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Closing Documents

 

1.         Purchase and Sale Agreement, dated as of April       , 2007, between
EPC and PMOG

 

2.         Conveyance, Assignment and Bill of Sale, dated as of the date hereof,
between EPC and PMOG

 

3.         Contribution Agreement, dated as of April       , 2007, between EPC,
EGEL and PMOG

 

4.         Conveyance, Assignment and Bill of Sale, dated as of the date hereof,
between PMOG and the Company

 

5.         Amended and Restated Limited Liability Company Agreement of Nora
Gathering, LLC, dated as of the date hereof, between EGEL, PMOG and the Company

 

6.         Lease Agreement, dated as of the date hereof, between EPC and PMOG

 

7.         Operating Agreement, dated as of the date hereof, between EPC and
PMOG

 

8.         Contract Operating Agreement, dated as of the date hereof, between
EPC and PMOG

 

9.         Easement Agreement, dated as of the date hereof, between PMOG and the
Company

 

10.       Nora Field Change of Control Agreement, dated as of the date hereof,
between EPC, EGEL and PMOG

 

11.       Termination Agreement, dated as of the date hereof, between PMOG and
EPC

 

12.       Letter Agreement regarding Calculation of the Net Price under the Pine
Mountain Lease, dated as of the date hereof, between PMOG and EPC

 

Exhibit A to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF INTERCONNECT AGREEMENT

 

[Attached behind this page.]

 

--------------------------------------------------------------------------------


 

MEMBERS INTERCONNECT AGREEMENT

 

BETWEEN

 

NORA GATHERING, LLC

 

AS GATHERER,

 

AND

 

EQUITABLE PRODUCTION COMPANY

 

AS CUSTOMER,

 

Dated as of                                       , 2007

 

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

Section 1.1

Definitions

1

 

 

 

ARTICLE 2 PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

3

Section 2.1

Agreement

3

Section 2.2

Base Agreement

3

Section 2.3

Application

3

Section 2.4

Design Specifications

3

Section 2.5

Installation

3

Section 2.6

Activation of Facilities

4

 

 

 

ARTICLE 3 INTERCONNECT FACILITIES

4

Section 3.1

Interconnect Facilities

4

Section 3.2

Debris and Obstructions

4

 

 

 

ARTICLE 4 OWNERSHIP OF INTERCONNECT FACILITIES

4

Section 4.1

Gatherer’s Facilities

4

Section 4.2

Customer’s Facilities

4

 

 

 

ARTICLE 5 INTERCONNECTION OPERATIONS

5

Section 5.1

Commencement of Operation

5

Section 5.2

Gathering Obligations

5

Section 5.3

Environmental Responsibility

5

Section 5.4

Facility Improvements

6

Section 5.5

Shut-In

6

Section 5.6

Notice of Maintenance or Repairs

6

Section 5.7

Facilities Abandonment

6

 

 

 

ARTICLE 6 TERM

6

Section 6.1

Term

6

Section 6.2

Disconnection

6

 

 

 

ARTICLE 7 BILLING AND PAYMENT

7

Section 7.1

Quantities Deemed Conclusive

7

Section 7.2

Remedies for Adverse Claims

7

 

 

 

ARTICLES 8 OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

7

Section 8.1

Gas Quality and Monitoring Costs

7

Section 8.2

Customer Facilities Costs

7

 

 

 

ARTICLE 9 FAILURE TO PERFORM

7

Section 9.1

Suspension

7

Section 9.2

Damages

8

 

i

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

Section 9.3

Indemnity

8

 

 

 

ARTICLE 10 PRESSURE, GAS QUALITY AND HEATING VALUE

8

Section 10.1

Regulation

8

Section 10.2

Compression

9

Section 10.3

Pressure in Gatherer’s System

9

Section 10.4

Gas Quality

9

Section 10.5

Temperature

9

Section 10.6

Monitoring

9

Section 10.7

Gas Taken and Co-mingled

10

 

 

 

ARTICLE 11 MEASUREMENT FACILITIES

10

Section 11.1

Measurement Facilities

10

Section 11.2

Pipeline Safety

10

Section 11.3

Measurement Site Access

10

Section 11.4

Check Measurement

11

Section 11.5

Orifice Meters

11

Section 11.6

Positive Displacement Meters

11

Section 11.7

Turbine Meters

11

Section 11.8

Electronics

11

Section 11.9

Notice

11

Section 11.10

Testing and Calibration

12

Section 11.11

Special Test

12

Section 11.12

Measuring Adjustment

12

Section 11.13

Measurement Corrections

13

Section 11.14

Termination

13

Section 11.15

Data and Records Retention

13

Section 11.16

Volume and Quality Determination

13

Section 11.17

Right of Inspections

14

Section 11.18

Low Volumes for Receipt Points

15

 

 

 

ARTICLE 12 REGULATORY APPROVALS

15

Section 12.1

Initial Regulatory Filing Requirements

15

Section 12.2

Change in Regulation Results in Material Adverse Effect

15

 

 

 

ARTICLE 13 ASSIGNMENT

16

Section 13.1

Assignment of this Agreement

16

 

 

 

ARTICLE 14 NOTICE

16

Section 14.1

Notices

16

Section 14.2

Receipt of Communications

16

 

 

 

ARTICLE 15 MISCELLANEOUS

17

Section 15.1

Choice of Law

17

Section 15.2

Construction of this Agreement

17

Section 15.3

Execution

17

 

ii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

Section 15.4

Captions

17

Section 15.5

Amendments

17

Section 15.6

Entire Agreement

17

Section 15.7

Severability

18

Section 15.8

Confidentiality

18

Section 15.9

Audits

19

Section 15.10

Waiver

20

Section 15.11

No Third Party Beneficiary

20

 

iii

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

NORA GATHERING, LLC
MEMBERS INTERCONNECT AGREEMENT

 

THIS MEMBERS INTERCONNECT AGREEMENT (this “Agreement”) is entered into this     
day of                , 2007, by and between NORA GATHERING, LLC, a Delaware
limited liability company with an office located at 225 North Shore Drive,
Pittsburgh, Pennsylvania 15212-5861 (hereinafter referred to as “Gatherer”), and
EQUITABLE PRODUCTION COMPANY, a Pennsylvania corporation with an office at 225
North Shore Drive, Pittsburgh, Pennsylvania 15212-5861 (hereinafter referred to
as “Customer”). Gatherer and Customer are also referred to herein individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, Gatherer owns and operates certain natural gas gathering lines located
in the Commonwealth of Virginia; and

 

WHEREAS, Customer is a member of Gatherer and has available certain supplies of
natural gas (in which it and/or another member of Gatherer and any co-owners in
any the wells producing such natural gas own an interest within the Nora Field,
as defined in that certain Contribution Agreement dated               , 2007
among Customer, Equitable Gathering Equity, LLC, Pine Mountain Oil and Gas, Inc.
and Gatherer) which it desires to deliver or have delivered into Gatherer’s
natural gas gathering lines.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Gatherer and Customer hereby
agree as follows.

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions. For the purposes of this Agreement, the
following terms, when capitalized herein, shall have the meanings set forth
below:

 

(a)           “Applicable Law” means all laws, statutes, rules, regulations,
ordinances, orders, requirements and codes of Governmental Authorities.

 

(b)           “Authorizations” means any and all approvals, permits, licenses,
franchises, or other authorizations required by any Governmental Authority which
are necessary for the performance of a Party’s obligations hereunder.

 

(c)           “Btu” means the amount of heat required to raise the temperature
of one avoirdupois pound of pure water from fifty-eight and five-tenths degrees
(58.5) Fahrenheit to fifty-nine and five-tenths degrees (59.5) Fahrenheit at a
constant pressure of fourteen and seventy-three hundredths (14.73) Psia. Where
appropriate, Btu shall mean the plural of the aforementioned definition.

 

1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

(d)           “Construction and Installation Fee” means the actual costs
incurred by Gatherer (including labor, tools, materials, equipment and overhead
expenses incurred by Gatherer) for the development, design, construction and
completion activities for the Interconnect Facilities.

 

(e)           “Custody Transfer Point” means the inlet flange of the meter with
respect to any Interconnect.

 

(f)            “Customer Interconnect Facilities” means each Interconnect
Facilities situated upstream of any Custody Transfer Point.

 

(g)           “Dry Gas” means Gas containing no water vapor.

 

(h)           “Existing Interconnects” means the Interconnects currently
existing as of the date of this Agreement.

 

(i)            “Gas” means a mixture of hydrocarbon and nonhydrocarbon gases,
and shall include casinghead gas produced with crude oil, gas produced from gas
wells, including coalbed methane wells, and residue gas resulting from
processing both casinghead gas and gas well gas.

 

(j)            “Gatherer Interconnect Facilities” means each Interconnect
Facilities situated downstream of the Custody Transfer Point.

 

(k)           “Governmental Authority” means any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.

 

(1)           “Gross Heating Value” means the number of Btu’s liberated by the
complete combustion of constant pressure of one (1) cubic foot of Dry Gas, at a
base temperature of sixty (60) degrees Fahrenheit and a referenced pressure base
of fourteen and seventy-three hundredths (14.73) Psia, with air of the same
temperature and pressure of the Gas, after products of combustion are cooled to
the initial temperature of the Gas, and after the water of the combustion is
condensed to a liquid state. The Gross Heating Value of the Gas shall be
corrected for the water vapor content of the Gas being delivered; provided,
however that if the water vapor content of the Gas is seven (7) pounds or less
per one million (1,000,000) cubic feet, the Gas shall be deemed to be dry and no
correction will be made.

 

(m)          “Interconnect” means each point of interconnection between each
Well and the Gatherer’s natural gas gathering lines as set forth in the
Appendices attached hereto, as amended and/or supplemented from time-to-time.

 

(n)           “Interconnect Facilities” is defined in Section 3.1 of this
Agreement.

 

(o)           “Mcf” means one thousand (1,000) cubic feet of Gas.

 

2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

(p)           “MMBtu” means one million (1,000,000) Btu’s.

 

(q)           “Well” means a well in which Customer (and/or a member of Gatherer
for which Customer is marketing Gas) has a working interest.

 

ARTICLE 2
PURPOSE AND PROCEDURES FOR DESIGN, APPROVAL, INSTALLATION AND
ACTIVATION OF FACILITIES

 

Section 2.1                Agreement. This Agreement establishes the general
terms and conditions under which Customer and Gatherer will provide for (i) the
proper design, installation, operation, maintenance and cost responsibility for
new Interconnects and corresponding Interconnect Facilities and (ii) the proper
operation, maintenance and cost responsibility for Existing Interconnects.

 

Section 2.2                Base Agreement. Customer and Gatherer may utilize
this Agreement as a vehicle for establishing multiple Interconnects between
Gatherer’s natural gas gathering lines and Customer’s Wells. The specifications
for individual Interconnect Facilities (other than Existing· Interconnects) will
be established in a separate appendix (hereinafter “Appendix” or “Appendices”)
in the form attached hereto.

 

Section 2.3                Application. Customer shall provide complete and
accurate information to Gatherer in connection with any request for a proposed
new Interconnect, which information shall include, at a minimum, (i) the
location of such Interconnect and associated Interconnect Facilities, (ii) the
proposed maximum allowable operating pressure at the Interconnect, (iii) the
desired date for completion of such Interconnect, (iv) Customer’s estimated
maximum, minimum and average volumes of Gas to be delivered through such
Interconnect on a daily basis and (v) Customer’s estimated maximum, minimum and
average delivery/receipt pressures through such Interconnect.

 

Section 2.4                Design Specifications. (a) Customer shall submit to
Gatherer for Gatherer’s prior approval (which approval shall not be unreasonably
withheld, conditioned or delayed) complete design specifications for each
proposed Customer Interconnect Facilities prior to site work or construction of
any such facilities. Customer agrees to make those changes to such design and
construction plans as Gatherer, in its reasonable discretion, believes are
necessary for the safe and reliable delivery of Gas into Gatherer’s natural gas
gathering lines. Gatherer shall promptly signify its approval by returning one
set of drawings noted as “APPROVED”. If approval of such proposed Customer
Interconnect Facilities is initially denied, the Parties shall meet to discuss
any necessary modifications to the design of such Customer Interconnect
Facilities.

 

(b) Gatherer shall submit to Customer complete design specifications for each
proposed Gatherer Interconnect Facilities.

 

Section 2.5                Installation. Upon Gatherer’s approval of the
drawings and design for Customer Interconnect Facilities, Customer and Gatherer
shall promptly coordinate the scheduling of construction and installation of
each (a) Customer Interconnect Facilities by

 

3

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-              

 

Customer and (b) Gatherer Interconnect Facilities by Gatherer. Gatherer shall
have no obligation to commence construction or installation work on any Gatherer
Interconnect Facilities until Customer has satisfied all of its prerequisite
obligations under this Agreement.

 

Section 2.6            Activation of Facilities. Activation of each Interconnect
shall be contingent upon readiness of Gatherer’s gas control department (which
shall not unreasonably delay activation of such Interconnect), as well as
completion of all construction and installation activities as specified and
agreed upon by and between Gatherer and Customer. Gatherer shall notify Customer
when such Interconnect is activated. Gatherer acknowledges that the Existing
Interconnects and associated facilities are currently activated for deliveries
of Gas.

 

ARTICLE 3
INTERCONNECT FACILITIES

 

Section 3.1            Interconnect Facilities. Each Interconnect facilities
(other than for Existing Interconnects) shall be comprised of equipment which
includes (i) gas measurement equipment, (ii) overpressure protection,
(iii) certain interconnect piping facilities including a check valve and an
insulated/welded tie-in connection and (iv) such other facilities as may be
reasonably required by Gatherer (collectively “Interconnect Facilities”) at each
Interconnect, and shall include the Customer Interconnect Facilities and the
Gatherer Interconnect Facilities. Notwithstanding the foregoing, the
Interconnect Facilities shall not include the pipelines and equipment upstream
of the meter for each Interconnect unless required by Gatherer as part of the
design specifications for the applicable Customer Interconnect Facilities. The
Customer Interconnect Facilities shall be designed, installed, operated,
maintained and owned by Customer, and the Gatherer Interconnect Facilities shall
be designed, installed, operated, maintained and owned by Gatherer, as agreed
and as’ set forth in Appendix A. The minimum engineering and technical
specifications for each Interconnect Facilities are further detailed in Appendix
B. All costs associated with any Interconnect Facilities shall be Customer’s
responsibility, and any such costs borne or paid by Gatherer shall be reimbursed
by Customer. through the Construction and Installation Fee.

 

Section 3.2            Debris and Obstructions. Each Customer Interconnect
Facilities shall be cleared of all debris, obstructions and contaminants before
they are connected to any Gatherer Interconnect Facilities.

 

ARTICLE 4
OWNERSHIP OF INTERCONNECT FACILITIES

 

Section 4.1            Gatherer’s Facilities. Gatherer shall own, and Gatherer
shall design, install, operate and maintain each Gatherer Interconnect
Facilities, as more specifically described in Appendix A.

 

Section 4.2            Customer’s Facilities. Customer shall own (on its behalf
and on behalf’ of any co-owners in the applicable Well), and Customer shall
design, install, operate and maintain each Customer Interconnect Facilities, as
more specifically described in Appendix A.

 

4

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

ARTICLE 5
INTERCONNECTION OPERATIONS

 

Section 5.1        Commencement of Operation. Provided that Customer has
notified Gatherer, in writing, that the applicable Customer Interconnect
Facilities are complete, then Gatherer shall notify Customer, in writing, when
the associated Interconnect Facilities are complete, tested and ready for
activation. Unless otherwise instructed by Gatherer, receipts and/or deliveries
of Gas at such Interconnect Facilities may commence as soon as all
Authorizations have been granted, the necessary facilities have been completed,
a gathering agreement is in place with Customer or its purchaser of such Gas and
Customer has satisfied the material terms and conditions of this Agreement.
Gatherer shall be responsible for the coordination, installation, testing, and
physical final tie-in of each Interconnect Facilities to Gatherer’s natural gas
gathering lines. Gatherer shall develop, coordinate, and oversee all operations
associated with purging the meter set and piping into service. All such tie-in
activities shall be Customer’s financial responsibility, and any such costs
borne or paid by Gatherer shall be reimbursed by Customer through the
Construction and Installation Fee.

 

Section 5.2        Gathering Obligations. Customer will deliver its Gas at the
Custody Transfer Point on each lnterconnect to its purchaser of such Gas (or if
Customer is marketing such Gas, to Gatherer) and Gatherer will receive Gas from
such purchaser at such Custody Transfer Point (or if Customer is marketing such
Gas, from Customer), provided that Customer or any party utilizing such
Interconnect on behalf of Customer (including Customer’s purchaser of such Gas),
has entered into a valid gathering agreement with Gatherer. Notwithstanding
anything in this Agreement to the contrary, delivery of Gas by Customer to its
purchaser at the Custody Transfer Point shall not diminish, alleviate or alter
any Customer’s obligations hereunder. If Customer is selling its Gas to its
purchaser at the Custody Transfer Point, Customer agrees that if Gas is
delivered at the Custody Transfer Point and its purchaser fails to nominate
deliveries of such Gas, it shall not claim that Gatherer has converted or stolen
such Gas.

 

Section 5.3        Environmental Responsibility. Each Party represents that no
hazardous substance as that term is defined in the Federal Comprehensive
Environmental Response Compensation Liability Act (CERCLA), petroleum or
petroleum products, “asbestos material” as that term is defined in 40 CFR
61.41(1987), polychlorinated biphenyls (PCBs), or “solid waste” as that term is
defined in the Federal Resource Conservation Recovery Act (RCRA), will be
leaked, spilled, deposited or otherwise released by either Party on the other
Party’s property. In the event that any of said above referenced materials are
discovered on said property, the discovering Party shall immediately notify the
other Party of the discovery and existence of said materials. In the event of
either Party’s breach of the warranty contained in this Section, as between the
Parties hereto the full responsibility for the proper handling, remediation,
treatment, storage or disposal of any such hazardous substance, petroleum or
petroleum product, asbestos material, PCBs or solid waste discovered on said
property, including the handling of such materials in compliance with all
environmental laws including federal, state and local laws, rules and
regulations, shall remain with such Party who is responsible for the leak,
spill, deposit or release, and such Party shall indemnify the other Party for
any loss, cost, injury, damage to persons or property, or fines, penalties or
compliance order issued by any Governmental

 

5

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

Authority relating to pollution or protection of the environment, including
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, waste
petroleum, toxic substances and hazardous substances occurring on said property.
This Section shall survive the termination of this Agreement.

 

Section 5.4        Facility Improvements. Gatherer retains the unilateral right
to change the operation of its natural gas gathering lines and/or upgrade its
system. Such operational changes may require the adjustment and/or addition of
equipment and facilities by Customer in order to maintain delivery of Gas
volumes that it desires to deliver at each Custody Transfer Point. As between
the Parties, the cost of any such adjustment and/or addition of equipment and
facilities requirements will be borne entirely by Customer.

 

Section 5.5        Shut-In. Gatherer retains the unilateral right to immediately
shut-in or cause Customer to shut-in any Interconnect the continued operation of
which, in Gatherer’s sole and reasonable judgment, threatens the integrity and
safe operation of Gatherer’s natural gas gathering lines.

 

Section 5.6        Notice of Maintenance or Repairs. To the extent possible,
each Party shall advise the other Party in writing at least fifteen (15)
calendar days before taking any of its Interconnect Facilities out of service
for maintenance or repairs lasting more than seven (7) calendar days. After all
maintenance and repairs have been completed, the Party making repairs shall
immediately reconnect such Interconnect Facilities and resume service (subject
to, in the case of maintenance or repairs by Customer to any Customer
Interconnect Facilities, two (2) business days’ advance notification to
Gatherer).

 

Section 5.7        Facilities. Abandonment. In the event Gatherer, in its
reasonable discretion because of operational reasons, surface rights issues or
reasons of third party constraints, should ever abandon, retire or cease to
operate, in whole or in part, its natural gas gathering lines, then Gatherer
may, in its sale and reasonable discretion, and without further obligation,
terminate this Agreement, as it relates -to the Interconnects utilizing such
lines, upon not less than sixty (60) calendar days’ prior written notice to
Customer.

 

ARTICLE 6
TERM

 

Section 6.1        Term. The term of this Agreement shall commence on
                    , 2007 regardless of when executed, and shall continue for a
term of ten (10) years (the “Initial Term”). Unless either Party provides not
less than sixty (60) days prior written notice to the other Party on or before
the expiration of the Initial Term, or if applicable the anniversary date of the
Initial Term, the term of this Agreement shall be automatically extended for
additional one-year periods. The obligations of Customer to indemnify Gatherer
pursuant hereto shall survive the termination or cancellation of this Agreement
and the Appendices.

 

Section 6.2        Disconnection. In the event either Party desires to
disconnect the Customer Interconnect Facilities from the Gatherer Interconnect
Facilities, the initiating Party

 

6

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

shall tender not less than sixty (60) calendar days advance written notice to
the other Party of such intent, and upon such disconnection of facilities, this
Agreement shall terminate with respect to the Interconnect associated with such
Interconnect Facilities. The Parties agree that such disconnection shall not
occur during the Initial Term, unless mutually agreed by both Parties or
mandated by an action of any Governmental Authority. Each Party shall be
responsible for all costs of abandonment and/or removal of their respective
facilities. Any disconnection shall be in accordance with the requirements of
any Governmental Authority having jurisdiction.

 

ARTICLE 7

BILLING AND PAYMENT

 

Section 7.1        Quantities Deemed Conclusive. Gatherer’s statement of the
total quantity of Gas received at the Custody Transfer Point from Customer
during any month shall be deemed conclusive unless Customer forwards an
objection to Gatherer in writing within twenty-four (24) months after the
receipt of Gatherer’s statement.

 

Section 7.2        Remedies for Adverse Claims. In the event of any adverse
claim to any Gas received under this Agreement, or any part thereof, is made by
any person, Gatherer may refuse to receive such Gas under this Agreement until
the dispute is settled by agreement between Customer and such person or by a
decree of a court of competent jurisdiction.

 

ARTICLE 8

OPERATIONAL COSTS TO BE BORNE BY CUSTOMER

 

Section 8.1        Gas Quality and Monitoring Costs. As between the Parties,
Customer shall be solely responsible for all costs and charges associated with
the installation, operation and maintenance of Customer Interconnect Facilities
required to monitor, ensure and maintain the quality of Gas delivered by
Customer at a Custody Transfer Point and all costs associated with quality
remediation. Gatherer shall have access to facilities and all devices and shall
have the right, but not the obligation, to operate such facilities and devices.

 

Section 8.2        Customer Facilities Costs. As between the Parties, Customer
shall be solely responsible for all costs and charges associated with
monitoring, ensuring and maintaining the safe and reliable operation of each
Customer Interconnect Facilities. Gatherer reserves the right to refuse receipts
and/or deliveries of Gas through any Interconnect hereunder if Gatherer, in its
sole and reasonable judgment, deems the operation of Customer’s facilities to be
harmful to Gatherer’s natural gas gathering lines.

 

ARTICLE 9

FAILURE TO PERFORM

 

Section 9.1        Suspension. If Customer fails to materially comply with any
of the covenants contained in this Agreement with respect to any Interconnect,
Gatherer may refuse to allow Gas to flow through such Interconnect until, in
Gatherer’s sole and reasonable opinion, Customer is materially complying with
all of the terms and conditions of this Agreement with respect to such
Interconnect. Gatherer, in its sole judgment, shall have the right to shut-in
any

 

7

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

Interconnect immediately if any equipment with respect thereto is not operating
properly, an overpressure condition with respect thereto exists, design
limitations with respect thereto are exceeded, or safe operating conditions with
respect thereto are compromised. Furthermore, Gatherer has the right to keep
such Interconnect shut-in until Customer makes the necessary provisions to
rectify the situation. If the aforementioned conditions repeatedly arise,
Gatherer has the right to shut-in such Interconnect affected thereby
indefinitely, and/or terminate this Agreement with respect to such Interconnect.

 

Customer shall reimburse Gatherer for any damages caused by Customer failing to
comply with any of the covenants contained in this Agreement, including payments
made by Gatherer to other affected customers in settlement of claims arising out
of such service. To the extent any damages required to be paid hereunder are
liquidated, the Parties acknowledge that the damages are difficult or impossible
to determine, otherwise obtaining an adequate remedy is inconvenient, and the
liquidated damages constitute a reasonable approximation of the harm or loss.

 

If any dispute between Customer and Gatherer results in third-party litigation
(i.e. litigation other than between Customer and Gatherer), Gatherer may
interplead all claimants that have an interest in such dispute, including
Customer.

 

Section 9.2        Damages. IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE, EITHER
UNDER THIS ARTICLE IX OR UNDER ANY OTHER TERM OR PROVISION OF THIS AGREEMENT,
FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.

 

Section 9.3        Indemnity. Customer agrees to indemnify, hold harmless and
provide a defense for Gatherer, its officers, directors, members, affiliates,
agents, employees and contractors against any liability, loss, cost or damage
whatsoever (including, without limitation, claims for royalties, taxes, fees or
other charges) occurring in connection with or relating in any way to (i) breach
of this Agreement by Customer; (ii) the negligence or other tortious act(s) or
omission(s) by Customer, its officers, directors, affiliates (other than
Gatherer), agents, employees or contractors; (iii) the Gas prior to its delivery
at the Custody Transfer Point; (iv) Customer’s title to the Gas upon delivery at
the Custody Transfer Point; and/or (v) the Gas to the extent the claim,
liability, or damage arises as a result of the quality of the Gas delivered by
Customer or other condition of the Gas. Such indemnification shall include, but
not be limited to, all costs and attorneys’ fees, whether or not such liability,
loss, cost or damage results from any demand, claim, action, cause of action, or
suit brought by Customer or by any person, association or entity, public or
private, that is not a Party to this Agreement.

 

ARTICLE 10

PRESSURE, GAS QUALITY AND REATING VALUE

 

Section 10.1      Regulation. Gatherer may require regulation and shall require
over-pressure protection at each Interconnect under this Agreement. Such
regulation shall ensure pressures compatible with Gatherer’s operating pressures
in Gatherer’s natural gas gathering lines. Gatherer shall specify and/or approve
the type of regulators to be used and, among other

 

8

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

specifications, shall specify pressure ranges and operating settings. All costs
associated with such equipment, including installation costs, shall be
Customer’s responsibility, and any such costs borne or paid by Gatherer shall be
reimbursed by Customer through the Construction and Installation Fee.

 

Section 10.2      Compression. Customer shall not use any mechanical means or
accessory equipment to pump or compress Gas to aid its delivery at any Custody
Transfer Point without the express prior written consent of Gatherer (which
consent shall not be unreasonably withheld, conditioned or delayed). Without
limiting the foregoing, any compression utilized at, or immediately upstream of,
the Interconnect shall meet, at a minimum, the following safety criteria:

 

Compressor units must have low-pressure shutdown controls on the suction of the
compressors to preclude drawing air into the system. If Customer desires to
operate the suction system with less than a two (2) psig minimum inlet pressure,
an oxygen sensor shall be installed on the inlet of the suction line so as to
automatically shut down the system when oxygen is detected at levels above two
thousand (2,000) parts per million (0.2%).

 

Section 10.3      Pressure in Gatherer’s System. Gatherer makes no
representations or warranties concerning the pressure which will be maintained
in its natural gas gathering lines from time-to-time or with respect to any
other factors which may affect the quantity of Gas which Customer may be able to
deliver at the Custody Transfer Point. Gatherer reserves the right to upgrade,
when necessary, pipeline operating pressures with no obligation to Customer,
other than providing reasonable notification of such matters.

 

Section 10.4      Gas Quality. All Gas delivered by Customer at the Custody
Transfer Point shall at all times conform to the gas quality and heat content
requirements established by the applicable downstream receiver or transporter of
such Gas, and such other gas quality and heat content standards as Gatherer may
reasonably impose. In the event that the downstream receiver or transporter of
the Gas is subject· toad valid FERC Gas Tariff, the Gas delivered by Customer at
the Custody Transfer Point shall at all times conform to the quality provisions
of such FERC Gas Tariff, which provisions are incorporated herein by reference.
Before Gatherer permits any flow of any amount of Gas into its system, Customer
shall provide Gatherer with a certified gas analysis from a Gatherer-approved
agency denoting that the Gas proposed to be delivered at the Custody Transfer
Point meets and/or exceeds those requirements.

 

Section 10.5      Temperature. Gas delivered at the Custody Transfer Point by
Customer shall not exceed one hundred degrees Fahrenheit (100°F). Gas having a
temperature greater than one hundred degrees Fahrenheit (l00°F) may be delivered
at the Custody Transfer Point only upon prior written approval (which approval
shall not be unreasonably withheld, conditioned or delayed) by Gatherer.

 

Section 10.6      Monitoring. After initial deliveries are received, Gatherer
reserves the right to annually sample Customer’s Gas (to the extent not sampled
under the gathering agreement covering such Gas), or, if reasonable, require
Customer to acquire and install continuous, on-line monitoring equipment, at the
applicable Interconnect Facilities in order to

 

9

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

validate the gas quality. If the analysis indicates that Gatherer’s Gas quality
specifications are not being met, Gatherer reserves the right to shut-in
deliveries at such Interconnect Facilities indefinitely until Customer makes the
necessary provisions to fully comply with the gas quality requirements and/or
take such other action as may be available under this Agreement.

 

Section 10.7      Gas Taken and Co-mingled. Gatherer shall accept Gas taken at
each Custody Transfer Point in accordance with this Agreement. Such Gas shall be
taken in its natural state, except as otherwise provided in this Agreement, at
the pressure of the Gas flowing from Customer’s Interconnect Facilities and
discharging at the Custody Transfer Point, against the varying pressures from
time to time maintained therein. From the time Customer’s Gas is received at the
Custody Transfer Point, Gatherer shall have the right to commingle such Gas with
other Gas in its natural gas gathering lines.

 

ARTICLE 11

MEASUREMENT FACILITIES

 

Section 11.1      Measurement Facilities. Gas delivered by Customer at the
Custody Transfer Point shall be measured at a site satisfactory to Gatherer
using measurement equipment designated by Gatherer. The Parties acknowledge that
all or some of the measurement and other appurtenant facilities required by this
Agreement may not be in existence as of the date of execution of this Agreement.
If the facilities required by this Agreement are not in existence as of the date
of execution of this Agreement, the Parties shall work in good faith to install
such facilities within ninety (90) calendar days, or such other period as may be
agreed to by the Parties in writing. The measurement facilities shall be
designed, installed, operated, maintained and owned by Gatherer as set forth in
Appendix A, and such measurement facilities shall be a part of the Gatherer
Interconnect Facilities. Gatherer shall be the measuring party and shall read
all meters. At any time after the termination of this Agreement, Gatherer shall
have the right to remove its facilities. Customer shall be solely responsible
for and shall bear the full costs of delivering Gas to the Custody Transfer
Point.

 

Section 11.2      Pipeline Safety. Gatherer agrees to operate, maintain, test,
and repair the Gatherer Interconnect Facilities as a prudent operator in
accordance with any and all applicable state regulatory regulations and
requirements, and all other applicable industry codes and standards, all at
Customer’s expense.

 

Section 11.3 Measurement Site Access. Except with respect to lands covered by
that certain Easement Agreement of even date herewith between Pine Mountain Oil
and Gas, Inc. and Gatherer, Customer shall provide Gatherer with the necessary
rights-of-way, permits, and related surface rights, including the rights of
ingress, egress and regress, necessary for Gatherer to construct operate and
maintain each Gatherer Interconnect Facilities, to tie-in such Interconnect
Facilities and to access each Customer Interconnect Facilities, (in each case)
free of all costs and from all claims and liabilities for damages arising out of
the installation or the construction ·of such facilities. Customer and Gatherer
must agree beforehand to the location of the meter set and final tie-in
location. Customer shall satisfy itself as to the character and types of surface
and subsurface materials to be encountered in construction of each Interconnect
Facilities. Customer’s right-of-way shall be cleared of all debris and
obstructions before the Customer

 

10

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

Interconnect Facilities are tied into the Gatherer Interconnect Facilities. The
meter set associated with such Interconnect Facilities shall be readily
accessible, located in an area that is not susceptible to vehicular or other
damage but as near as practical to the final tie-in point, and be enclosed
within a locked fence or building. All costs associated with Customer’s
obligations under of this section shall be Customer’s responsibility, and any
such costs borne or paid by Gatherer shall be reimbursed by Customer through the
Construction and Installation Fee. To the extent that Gatherer is at any time
required to pay for such rights-of-way or incur such costs or claims or
liabilities, then such amounts and related expenses shall be reimbursed by
Customer via the Construction and Installation Fee.

 

Section 11.4      Check Measurement. Customer may install, maintain and operate,
at its sole cost and expense, check measuring equipment in connection with the
Customer Interconnect Facilities; provided, however, that such equipment shall
be installed in a manner that will not interfere with the operation of the
measuring equipment required by this Agreement.

 

Section 11.5      Orifice Meters. Orifice meters installed at any measurement
site shall be constructed and operated in accordance with American National
Standard Institute (“ANSI”) standards, American Petroleum Institute (“API”)
2530, American Gas Association (“AGA”) AGA Report No. 3, Orifice Metering of
Natural Gas and Other Related Hydrocarbon Fluids, Second Edition, dated
September 1985, and any subsequent modifications and amendments thereto, and
shall include the use of flange connections and, where necessary, straightening
vanes, temperature correcting devices and pulsation dampening equipment.

 

Section 11.6      Positive Displacement Meters. Positive Displacement Meters
installed at any measurement site shall be constructed and operated in
accordance with provisions of AGA Measurement Committee Report No. 6 (AGA Report
No. 6) dated January 1971, and any subsequent amendment or revisions thereof.

 

Section 11.7      Turbine Meters. Turbine Meters installed at any measurement
site shall be constructed and operated in accordance with the provisions of AGA
Measurement Committee Report No. 7 (AGA Report No. 7), First Revision, dated
November 1984, and any subsequent modifications and amendments thereof.

 

Section 11.8      Electronics. When and where electronic equipment and flow
computers are installed at any measurement site, the Gas may have its volume,
mass and/or energy content determined and computed in accordance with the
applicable AGA Standards including, but not limited to, AGA Report Nos. 3, 5, 6,
and 7 and any subsequent modifications and amendments thereto.

 

Section 11.9      Notice. Gatherer shall give reasonable notice to Customer in
order that Customer may have representatives present to observe any installing,
reading, cleaning, changing, repairing, inspecting, testing, calibrating, or
adjusting of any measuring equipment used in measuring or checking the
measurement of receipts or deliveries of Gas under this Agreement. The official
charts (recordings) from such measuring equipment shall be the property of
Gatherer, but upon request Gatherer will make the records and charts, together
with calculations therefrom, available to Customer for inspection and
verification.

 

11

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

Section 11.10          Testing and Calibration:

 

(a)                                     Gatherer shall have the right, at any
time, to verify the accuracy of and to adjust and calibrate all recording
devices used in the measurement of Gas hereunder. Customer may request a special
test be performed as described in Section 11.11 below.

 

(b)                                    If during any test of the measuring
equipment, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated hourly flow rate through each meter set
in excess of two percent (2%) of the correct flow rate (whether positive or
negative and using the correct flow rate as the percent error equation
denominator), then any previous recording of such equipment shall be corrected
to zero error in computing deliveries for any period during which the error
existed (and which is either known definitely or agreed to by both Parties) and
the total flow for the period predetermined in accordance with the provisions of
Section 11.12 below. If the period of error cannot be determined or agreed upon
between the Parties, such correction shall be made over a period extending over
the last one-half (1/2) of the time elapsed since the date of the latest test,
not exceeding a correction period of six (6) months.

 

(c)                                     If, during any test of the measuring
equipment, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated hourly flow rate which does not exceed
two percent (2%) of the adjusted flow rate (as described in part (b) of this
Section), all prior recording shall be considered to be accurate for quantity
determination purposes.

 

(d)                                    All equipment shall, in any case, be
adjusted at the time of the test to record correctly.

 

Section 11.11          Special Test. In the event Customer desires a special
test (a test not scheduled by Gatherer under the provisions of Section 11.10
above) of any measuring equipment, seventy-two (72) hours advance notice, in
writing, shall be given to Gatherer and both Parties shall cooperate to secure a
prompt test of the accuracy of such equipment. If the measuring equipment tested
is found to fall under the provisions of Section 11.1 (c) above or if an
inspection of the primary measurement equipment indicates no problems, Gatherer
shall have the right to bill Customer for the cost of such special test,
including the cost of any labor, gathering and other costs pertaining to such
special test, and Customer shall pay such costs.

 

Section 11.12          Measuring Adjustment. If, for any reason, any measurement
equipment is (i) out of adjustment, (ii) out of service, or (iii) out of repair
and the total calculated hourly flow rate through each meter set is found to be
in error by an amount of the magnitude described in Section 11.1 (b) above, the
total quantity of Gas delivered shall be determined by Gatherer in accordance
with the first of the following methods which is, in Gatherer’s sale and
reasonable opinion, feasible:

 

(a)                                     by using the registration of any
mutually agreeable check metering facility, if installed and accurately
registering (subject to testing as described in Section 11.10 above);

 

12

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

(b)                                    where parallel multiple meter sets exist,
by calculation using the registration of such parallel meter sets; provided that
they are measuring Gas from upstream and downstream headers in common with the
faulty metering equipment, are not controlled by separate regulators, and are
accurately registering;

 

(c)                                     by correcting the error by re-reading of
the official charts, or by straightforward application of a correction factor to
the quantities recorded for the period (if the net percentage of error is
ascertainable by calibration, tests or mathematical calculation); or

 

(d)                                    by estimating the quantity, based upon
deliveries made during periods of similar conditions when the meter was
registering accurately.

 

The estimated readings or deliveries so determined shall be used in determining
the quantities of Gas delivered for any known or agreed upon applicable period.
In case the period is not known or agreed upon, such estimated deliveries shall
be used in determining the quantities of Gas delivered hereunder during the
latter half of the period from the date of the immediately preceding test to the
date the measuring equipment has been adjusted to record accurately. The
recordings of the measuring equipment during the first half of said period shall
be considered accurate in computing deliveries.

 

Section 11.13          Measurement Corrections. If an error is discovered in the
measured quantities, such error shall be adjusted within thirty (30) calendar
days of the determination thereof; provided, however, that any claim for
adjustment shall be made within twenty-four (24) months of the delivery month in
which the claimed error occurred. Such time limits shall not apply in the case
of a deliberate act of omission or misrepresentation, or mutual mistake of fact.

 

Section 11.14          Termination. If Gatherer determines based on reasonable
evidence that Customer has tampered with the measurement equipment so as to
misrepresent the actual volume of Gas delivered through any Interconnect,
Gatherer has the right to immediately shut-in such Interconnect for an
indefinite period of time and may terminate this and any other agreement(s) with
Customer (in each case) with respect to such Interconnect.

 

Section 11.15          Data and Records Retention. Gatherer and Customer shall
retain and preserve for a period of at least two (2) years all measurement data,
charts, and other similar records.

 

Section 11.16          Volume and Quality Determination. The measurement of the
quantity and quality of all Gas received and delivered hereunder shall be
conducted in accordance with the following:

 

(a)                                     Unit of Volume. The unit of volume for
measurement shall be one (1) cubic foot of Gas. Such measured volumes, converted
to Mcf, shall be multiplied by their Gross Heating Value per cubic foot and
divided by 1,000 to determine MMBtus received and delivered hereunder.

 

13

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

(b)                                    Orifice Meter Volume Computations.
Computations of Gas Volumes from measurement data shall be made in accordance
with ANSI/API2530 (AGA Report No. 3), Orifice Metering of Natural Gas and Other
Related Hydrocarbon Fluids, Second Edition, dated September 1985, and any
subsequent amendments or revisions.

 

(c)                                     Positive Displacement Meter Volume
Computation. Computation of Gas Volumes from data shall be in accordance with
the AGA Measurement Committee Report No. 6 (AGA Report 6), dated January 1971,
and any subsequent amendments or revisions.

 

(d)                                    Turbine Meter Volume Computations.
Computations of Gas Volumes from data shall be in accordance with AGA
Measurement Committee Report No. 7 (AGA Report 7), First Revisions, dated
November 1984, and any subsequent amendments or revisions.

 

(e)                                     Electronic Devices and Flow Computers
Volume Computations. Computation of Gas Volumes from data or devices shall be in
accordance with AGA Measurement Committee Report Nos. 3, 5, 6, and 7, and any
subsequent amendments or revisions.

 

(f)                                       Assumed Atmospheric Pressure. An
assumed atmospheric pressure of fourteen and seventy-three hundredths (14.73)
Psia for the respective Interconnect shall be utilized for measurement and
calculation purposes, irrespective of any variation of the actual atmospheric
pressure from the assumed atmospheric pressure.

 

(g)                                    Gross Heating Value. At least yearly, the
Gross Heating Value of the Gas stream at each of the Interconnects hereunder
shall be determined by using a Cutler-Hammer or other standard type calorimeter
or by calculating the Gross Heating Value from an in-line chromatograph or a gas
analysis of a spot or continuous Gas sample. The spot or continuous sample shall
be taken at a suitable point on the facilities to be representative of the Gas
being analyzed. Customer has the right to request the determination of the Gross
Heating Value of the Gas stream at each Custody Transfer Point in accordance
with the above methodology.

 

(h)                                    Other Tests. Other tests to determine
water content, sulfur, and other impurities in the Gas shall be conducted by
Gatherer as necessary and shall be conducted in accordance with standard
industry testing procedures.

 

(i)                                        New Test Methods. If at any time
during the term hereof a new method or technique is developed with respect to
gas measurement, such new method or technique may be substituted for the method
set forth in this Article when such methods or techniques are in accordance with
the currently accepted standards of the American Gas Association, if mutually
agreed upon by the Parties.

 

Section 11.17             Right of Inspections. Gatherer or Customer shall have
the right to inspect equipment installed or furnished by the other or third
party operators and the charts and other measurement or testing data of all such
parties at all times during business hours; but the

 

14

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

reading, calibration and adjustment of such equipment and changing of charts
shall be done by Gatherer, unless agreed to otherwise by the Parties. Gatherer
and Customer shall preserve all original test data, charts and other similar
records in such Party’s possession for a period of twenty-four (24) months.

 

Section 11.18   Low Volumes for Receipt Points.

 

(a)            In the event that Customer does not deliver an average of three
(3) Mcf of Gas per day for any ninety (90) consecutive days at any Custody
Transfer Point, then Gatherer may, at its sole and reasonable discretion,
terminate this Agreement as it relates to the Interconnect associated with such
Custody Transfer Point by giving Customer notice in writing sixty (60) calendar
days prior to the effective date of termination unless:

 

(i)             Customer agrees to reimburse Gatherer for Gatherer’s expenses
associated with the operation or maintenance of such Interconnect, or

 

(ii)            Customer agrees to assume responsibility for the operation and
maintenance of and measurement at the Interconnect, subject to the provisions of
a Gas Measurement and Operation Agreement between Customer and Gatherer, and
subject to compliance with the provisions of this Agreement regarding
measurement.

 

(b)            In the event that the amount of Gas passing through any
Interconnect is less than the facility minimum design requirements for accurate
measurement, Gatherer has the right to shut-in such Gas from Customer until
(i) Customer has provided adequate Gas supply to meet such design requirements
and has proven to Gatherer that such volumes exist, and/or (ii) the metering and
related facilities have been redesigned and installed for effectively and
efficiently measuring the revised volumes within the accuracy allowed and
required by Gatherer.

 

(c)            Gatherer shall have the right to shut-in any Interconnect upon
sixty (60) calendar days advance written notice to Customer if Customer has not
flowed any Gas through such Interconnect during the previous period of twelve
(12) consecutive months. Furthermore, Gatherer has the right to keep such
Interconnect shut-in indefinitely, disconnect or remove such Interconnect and/or
terminate this Agreement with respect to such Interconnect.

 

ARTICLE 12

REGULATORY APPROVALS

 

Section 12.1      Initial Regulatory Filing Requirements. Both Gatherer and
Customer are responsible for identifying and obtaining any Authorizations that
may be required for construction and operation of each Interconnect Facilities
contemplated by this Agreement.

 

Section 12.2      Change in Regulation Results in Material Adverse Effect. If
any Governmental Authority, whether state, federal or local, takes any action or
issues any determination that directly or indirectly results in a material
adverse change to any provision of

 

15

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

this Agreement, then the materially adversely affected Party (hereinafter
“Affected Party”) may either:

 

(a)            continue to fulfill its obligations under this Agreement as
altered by the change in regulation; or

 

(b)            shut-in the affected Interconnect indefinitely and/or terminate
this Agreement.

 

ARTICLE 13
ASSIGNMENT

 

Section 13.1      Assignment of this Agreement. This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the respective
Parties hereto, and the covenants, conditions, rights and obligations of this
Agreement shall run for the full term of this Agreement. Any person which shall
succeed by purchase of all or substantially all the properties of Customer or
Gatherer, as the case may be, shall be entitled to the rights and shall be
subject to the obligations of its predecessor in title under this Agreement,
subject to the restriction below. Either Party may, Without relieving itself of
its obligations under this Agreement, assign any of its rights hereunder to an
Affiliate of such Party. Except to an Affiliate, neither Party shall assign this
Agreement or any of the rights or obligations hereunder without first obtaining
the consent thereto in writing from the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

ARTICLE 14
NOTICE

 

Section 14.1      Notices. All communications, invoices and payments (“Notices”)
required hereunder may be sent by facsimile, a nationally recognized overnight
courier service, hand delivered or via first class mail.

 

Gatherer:

Customer:

 

 

Nora Gathering, LLC

Equitable Production Company

225 North Shore Drive

225 North Shore Drive

Pittsburgh, Pennsylvania 15212

Pittsburgh, Pennsylvania 15212

 

 

Attention: Gas Management Services

Attention: Corporate Secretary

Phone:412-395-3228

Phone: (412)553-5700

Facsimile: 412-395-3311

Facsimile: (412)553-7781

 

Section 14.2      Receipt of Communications. Any notice required or permitted
under this Agreement shall be in writing. Notice shall be deemed to have been
received (i) when transmitted by facsimile (“FAX”) transmission, upon the
sending Party’s receipt of its facsimile’s confirmation thereof, (ii) when sent
by overnight mail or courier, on the next business day after it was sent or such
earlier time as is confirmed by the receiving Party, (iii) when

 

16

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

delivered by hand, at the time it is delivered to an officer or to a responsible
employee of the receiving Party and (iv) when delivered via First Class Mail,
two (2) business days after mailing. Any FAX communication shall be promptly
confirmed by mail. Either Party may change its address, telephone number, or FAX
number at any time by promptly giving notice of such change to the other Party.
Either Party may prospectively modify any notice information specified above by
written notice to the other Party.

 

ARTICLE 15
MISCELLANEOUS

 

Section 15.1      Choice of Law. This Agreement and the legal relations between
the Parties shall be governed by and construed in accordance with the laws of
the State of Virginia without regard to principles of conflicts of laws that
would direct the application of the laws of another jurisdiction. Each of the
Parties agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in the Federal Court for the Western District of
Virginia (the “Chosen Court”) and, solely in connection with claims arising
under this Agreement or the transactions contemplated hereby, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Court, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Court,
and (iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over it. The foregoing consents to jurisdiction shall
not constitute general consents for any purpose except as provided herein and
shall not be deemed to confer rights on any person other than the Parties.

 

Section 15.2      Construction of this Agreement. No presumption shall operate
in favor of or against either Party as a result of any responsibility either
Party may have had for drafting this Agreement.

 

Section 15.3      Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. As used herein, the
singular of any term shall include the plural.

 

Section 15.4      Captions. The article and section captions of this Agreement
are for purposes of reference only and shall not affect the meaning of any
provision of this Agreement.

 

Section 15.5      Amendments. This Agreement may only be amended or modified by
written instrument signed by the duly authorized representatives of Customer and
Gatherer.

 

Section 15.6      Entire Agreement. This Agreement, the Appendixes attached
hereto, together with that certain Purchase and Sale Agreement, dated as of the
date hereof (the “PSA”), between Equitable Production Company, a Pennsylvania
corporation, and Pine Mountain Oil and Gas, Inc., a Virginia corporation, the
exhibits and schedules attached thereto and the documents to be executed
thereunder or in connection with a condition to the closing thereof (the
“Transaction Documents”), shall constitute the entire agreement among the
Parties and their Affiliates pertaining to the subject matter of the Transaction
Documents, and supersede all prior

 

17

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

agreements, understandings, negotiations and discussions, whether oral or
written, among the Parties and their Affiliates regarding such subject matter.
Each Appendix shall be executed by duly authorized representatives of Gatherer
and Customer to signify acceptance of the terms and conditions set forth
therein. Each duly executed Appendix is hereby incorporated into and made a part
of this Agreement. In the event of a conflict between the terms of any Appendix
and the terms of this Agreement, the terms of the Appendix shall govern.

 

Section 15.7      Severability. Upon a determination by a court of competent
jurisdiction that any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced, then (i) all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
(ii) the Parties shall negotiate in good faith to modify this Agreement to give
effect to the original economic and legal intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by the Transaction Documents are fulfilled to the extent possible, and (iii) if
the Parties are unable to agree on such modifications to this Agreement and the
economic or legal substance of the transactions contemplated by the Transaction
Documents is affected in any manner materially adverse to any of the Parties,
then the Transaction Documents shall be interpreted to give effect to the
original economic and legal intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by the
Transaction Documents are fulfilled to the extent possible.

 

Section 15.8      Confidentiality.

 

(a)            “Confidential Information” shall mean all confidential
information that is furnished by any Patty (the “Disclosing Party”) to any other
Party in connection with the purposes of this Agreement (the “Receiving Party”),
whether written or oral and in whatever form or medium it is provided and shall
specifically include (i) this Agreement, and (ii) all data, records, oral
discussions and information exchanged between the Parties.

 

(b)            The following information shall not· be deemed to be Confidential
Information and the provisions of this Section 15.8 shall not apply to:
(i) information which is or becomes generally available to the public other than
as a result of a disclosure in violation of this Agreement; (ii) information
which becomes available to the Receiving Party on a non-confidential basis from
a source other than a Disclosing Party if such Receiving Party had no reason to
believe that such source was subject to any prohibition against transmitting the
information to such Receiving Party; and (iii) information independently
developed by the Receiving Party.

 

(c)            For a period ending two (2) years after the expiration or
termination of this Agreement, each Receiving Party shall not disclose any
Confidential Information to any other person without the consent of the
Disclosing Party, other than: (i) to an actual or prospective financial advisor,
lender, manager of an’ underwriting syndicate, legal counsel, consultant,
contractor or subcontractor, in each case with a business need to be informed;
(ii) to an actual or prospective purchaser of all or any portion of the capital
securities or assets of such Party; (iii) to a Governmental Authority or a
person to which the Disclosing Party or its Affiliate is required by Applicable
Law or the applicable rules

 

18

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

of any stock exchange or securities regulatory authority to disclose the
Confidential Information; and (iv) to a natural gas purchaser, natural gas
supplier, natural gas transporter, consultant, contractor, subcontractor or
legal counsel, in each case with a business need to be informed.

 

(d)            In case of a disclosure of Confidential Information to a third
person permitted by this Section 15.8, the Receiving Party disclosing such
information shall ensure that such third person has signed an agreement in
writing or is otherwise bound by an obligation of confidentiality at least as
restrictive as those contained in this Agreement to protect the Confidential
Information from further disclosure to the same extent as the Parties are
obligated under this Section 15.8, except in the case of any such person which
is prevented from entering into such an agreement in accordance with Applicable
Law or disclosures permitted by Section 15.8(c)(iii).

 

(e)            If a Party reasonably believes it or any of its representatives
is required by Applicable Law or the applicable rules of any stock exchange or
securities regulatory authority (whether requested by oral question,
interrogatory, request for information or documents, subpoena, civil
investigative demand, similar law or legal process or otherwise) to disclose any
Confidential Information, such Party shall promptly notify the other Parties of
such requirement as soon as it becomes aware that such disclosure is required.

 

(f)             The Parties recognize and agree that if any of the provisions of
this Section 15.8 are not performed in accordance with their specific terms or
are otherwise breached, immediate and irreparable harm or injury may be caused
for which money damages would not be an adequate remedy. Accordingly, each Party
hereby agrees that, in addition to other remedies, the Parties shall be entitled
to seek an injunction restraining any violation or threatened violation of the
provisions of this Section 15.8, or to seek specific performance or other
equitable relief to enforce the provisions of this Section 15.8.

 

Section 15.9     Audits.

 

(a)            Accounting Audits: Each of Gatherer and Customer shall have the
right to audit the other Party’s accounting records and other documents relating
to such Party’s rights and obligations under this Agreement during any period
·of time within the immediately preceding twenty-four (24) month period. This
provision shall continue in full force and effect for a period of twenty-four
(24) months from the effective date of cancellation or termination of this
Agreement.

 

(b)            Field Audits: Customer gives Gatherer permission to periodically
come onto Customer’s property in order to audit those facilities used to
deliver/receive Gas hereunder. Permission for ingress/egress includes personnel,
vehicles, and other equipment deemed necessary by Gatherer. Gatherer has
permission to perform all operating and maintenance functions associated with
verifying the integrity and functionality of equipment, piping, and
appurtenances. If, in Gatherer’s judgment,

 

19

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

modifications are necessary in order to assure proper operation of the
equipment, Gatherer has permission to remove and/or replace pipe, fittings, and
equipment at the Gatherer’s discretion and at the expense of the Customer.

 

Section 15.10   Waiver. Any waiver by either Party of performance due by the
other Party under the terms of this Agreement shall not operate as a waiver of
any or all of such Party’s rights with respect to all prior or subsequent
obligations of the other Party.

 

Section 15.11   No Third Party Beneficiary. It is expressly understood that
there is no third party beneficiary to this Agreement, and that the provisions
of this Agreement do not create enforceable rights in anyone who is not a party
or a successor or assignee of a party hereto; provided, however, that Pine
Mountain Oil and Gas, Inc. shall be a third party beneficiary of Customer’s
rights hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Agreement to
be effective as of the day and year first written above.

 

NORA GATHERING, LLC

EQUITABLE PRODUCTION COMPANY

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Signature Page to Members Interconnect Agreement

 

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

Appendix A

 

Specifications

 

This Appendix A is a part of the Interconnect Agreement (“Agreement”) made and
entered into on the                day of                           , 20        
by and between                                              (“Customer”) with
offices at                                       , and Nora Gathering, LLC, a
Delaware limited liability company, with offices at 225 North Shore Drive,
Pittsburgh, Pennsylvania 15212 (“Gatherer”). This Appendix A, in conjunction
with the Agreement, provides for the establishment of a new point of
interconnection on Gatherer’s natural gas gathering lines at or near
                , in                  County,                       . As used in
this Appendix, Gatherer and Customer are also referred to individually as a
“Party” and collectively as the “Parties”.

 

Section 1            Specifications. Customer and Gatherer shall follow the
“Minimum Engineering & Technical Specifications for Interconnect Facilities” set
forth in Appendix B in designing and installing such Party’s proposed
Interconnect Facilities. In addition to the minimum design specification and
operating parameters set forth in Appendix B, the following specifications shall
be followed:

 

(a)            Maximum Allowable Operating Pressure (“MAOP”). Gatherer’s MAOP at
the point of delivery into line No.                is currently               
psig. Accordingly, all Interconnect Facilities shall be designed with a
                   psig minimum design pressure and ANSI
                           rated fittings.

 

(b)            Interconnect Location:

 

Section 2            Customer Interconnect Facilities. The Customer Interconnect
Facilities shall be owned by and operated by Customer.

 

Section 3            Gatherer Interconnect Facilities. The Gatherer Interconnect
Facilities shall be owned and operated by Gatherer.

 

Section 4            Construction and Installation Fee. Customer shall pay
Gatherer a Construction and Installation Fee as set forth in this Agreement.

 

A-1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

IN WITNESS WHEREOF, Gatherer and Customer have duly executed this Appendix A,
complete with any necessary attachments and as noted above, on this      day of
              , 20   ,

 

NORA GATHERING, LLC

 

<Customer>

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

 

Appendix B

 

Minimum Engineering & Technical Specifications
for Interconnect Facilities

 

ARTICLE 1
DESIGN OF INTERCONNECT FACILITIES

 

Section 1.1    General. Customer shall be responsible for all aspects of the
design and construction of each Customer Interconnect Facilities and Gatherer
shall be responsible for all aspects of the design and construction of each
Gatherer Interconnect Facilities (including the meter associated therewith), in
each case, subject to the terms and conditions of this Agreement.

 

Section 1.2    Materials. All material and equipment furnished for the
Interconnect Facilities shall be new and shall satisfy (i) the generally
accepted industry standards and (ii) the specifications set forth in Appendix A.

 

Section 1.3    Inlet Filter. Filter/filter-separator facilities installed
upstream of the Custody Transfer Point must be considered and based upon
specific gas analysis.

 

Section 1.4    Freeze Prevention. In circumstances where heavier hydrocarbons
and/or water vapor may be present within the gas stream, Customer shall
incorporate freeze protection measures into the design of each Customer
Interconnect Facilities. The method and design of the freeze protection measures
shall be submitted to the Gatherer for approval and no construction shall
commence until such time as Customer receives written approval from Gatherer
(which approval shall not be unreasonably withheld, conditioned or delayed). If
Customer’s freeze protection measures involve the use of natural gas for fuel,
then the tap for such fuel supply line shall be made upstream of the Custody
Transfer Point, if the Custody Transfer Point is functioning as a receipt point
into Gatherer’s natural gas gathering lines, such that Customer bears the costs
of the fuel. Freeze protection measures which may be acceptable to Gatherer
include the following:

 

(a)       Methanol Injection - should be installed downstream of meters

 

(b)       Catalytic heaters / heat trace - for regulator bodies

 

(c)       Indirect water bath heaters - for large pressure cuts and large flow
volumes

 

(d)       All Gas provided and delivered to Gatherer shall have a temperature of
no less than 45o F.

 

Section 1.5    Regulating and Overpressure Protection. Gatherer may require
regulation and shall require over-pressure protection for receipt points under
this Agreement. Such regulation shall deliver pressures suitable to pressures in
Gatherer’s natural gas gathering

 

B-1

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

lines, Gatherer shall specify and/or approve the type of regulators to be used
and shall specify, pressure ranges, and operating settings.

 

(a)       A pressure-limiting device shall be required whenever a pipeline
system has the possibility of realizing pressures exceeding the MAOP for
Gatherer’s natural gas gathering lines.

 

(b)       Overpressure protection devices shall be set such that pressures may
not exceed the maximum allowable operating pressure for the natural gas
gathering lines into which Customer is delivering Gas.

 

(c)       Overpressure protection devices must be designed to prevent a single
incident from affecting the operation of the Interconnect Facilities.

 

(d)       Monitor regulators, or control valves, when feasible, should be used
for overpressure protection.

 

(e)       Monitor regulators shall consist of a stand-alone valve operating on a
pneumatic signal taken directly from the pipeline.

 

(f)        The monitor regulator shall fail open, unless specified otherwise by
the Gatherer.

 

(g)       If pilot loaded valves are used, the pilots shall not bleed when they
are not operating. Pilot bleeds should be routed to downstream piping.

 

Section 1.6    Control Valves

 

(a)       Control valves shall be sized using the highest flow rate compounded
with the lowest delivery pressure.

 

(b)       All flow control valves should be installed to fail in the open
position or in the last set positions, as applicable.

 

(c)       Gatherer shall approve the type and brand of control valve.

 

(d)       Downstream taps for pressure control valves shall be noted on detail
drawings, and shall also possess a pressure transducer for stations designed
with telemetry.

 

Section 1.7    Miscellaneous Valves and Piping

 

(a)       Blowdown valves shall be installed to provide for venting of all
sections.

 

(b)       Meter header piping shall be sized for 1.5 times the total combined
area of the total meter sets

 

(c)       Isolation valves will be installed on either side of regulators,
meters, and control valves.

 

B-2

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

(d)       Piping shall be Standard Weight unless approved otherwise by Gatherer

 

Section 1.8    Emergency Valve. The design and installation of the Customer
Interconnect Facilities shall include an emergency valve (ball valve preferred)
located at least twenty-five (25) lineal feet (point to point) but not to exceed
fifty (50) lineal feet from the applicable Custody Transfer Point. The emergency
valve shall be readily accessible, easily operated, and sufficiently marked for
quick identification.

 

Section 1.9    Gatherer tie-in and tap sizing. Gatherer shall provide for the
sizing and actual installation of tap for tie-in of each Interconnect to
Gatherer natural gas gathering lines. Customer shall provide data necessary for
the sizing of the tap.

 

Section 1.10  Gas Chromatograph. Auxiliary equipment may be required for
measurement of Btu variations. Gatherer’s gas control department shall have the
final decision as to the type of Gas analysis required which decision shall be
made on a reasonable and prompt basis. An on-line chromatograph, designed for
the specific type of Gas and Gas content applicable to an Interconnect shall be
typically required. When approved, in writing by Gatherer, a continuous sampler
shall be required as an alternative to the on-line chromatograph.

 

Section 1.11  Dehydration. Gas received by Gatherer at each Interconnect shall
contain a maximum water content of no more than seven (7) pounds per MMcf of
Gas. Customer shall consider the need for dehydration if water content exceeding
this amount could be realized. Gatherer has final approval on the type of
dehydration proposed by Customer. Gatherer has the right to discontinue and/or
terminate any Agreement with respect to any Interconnect where the water content
of Gas delivered exceeds this specified limit.

 

Section 1.12  Dew Point Tester. When deemed necessary by Gatherer in its
reasonable judgment, Customer shall incorporate an on-line dew point tester as
part of the applicable Customer Interconnect Facilities. The unit shall be set
such that any Gas volumes detecting water content levels in excess of
contractual specifications shall result in the automated closure of an in-line
valve thereby preventing further delivery of Gas into system. Valve shall remain
closed until an acceptable water moisture content of the Gas can be provided.

 

Section 1.13  Corrosion Coupon Tap. When specified by Gatherer in its reasonable
judgment, Customer shall provide for an in-line valve tap for installing
corrosion coupons with respect to the applicable Customer Interconnect
Facilities.

 

Section 1.14  Check Valve. All Interconnects shall be installed with a check
valve of some type so as to assure Gas flow in the direction required.

 

ARTICLE 2
INSTALLATION, TESTING, and INSPECTION

 

Section 2.1    Testing

 

(a)       All facilities shall be tested by Gatherer in accordance with
specifications provided by Gatherer to Customer from time-to-time. Gatherer
shall specify

 

B-3

--------------------------------------------------------------------------------


 

Interconnect Agreement Number E-

 

 

 

minimum test pressure and test duration. Tests shall be conducted by Gatherer
using a recording chart of which Gatherer shall receive original or a clear copy
of the original test chart.

 

(b)       Gatherer shall not activate the applicable Interconnect until
appropriate testing has been completed in Gatherer’s reasonable judgment.

 

Section 2.2    Inspection

 

(a)       Gatherer reserves the right to inspect all Customer Interconnect
Facilities during installation.

 

(b)       Prior to startup of construction, three (3) calendar days notice shall
be provided to Gatherer

 

(c)       All girth welds must be 100% radiographically inspected and approved.

 

(d)       Customer shall be responsible for all expenses, including inspection
by Gatherer, relative to construction inspections of all Customer Interconnect
Facilities.

 

B-4

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(d)

 

CONFLICTS (EPC)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.3(d)

 

CONFLICTS (EGEL)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5
CONSENTS, APPROVALS OR WAIVERS (EPC and EGEL)

 

Document
No.

 

Document
Type

 

Parties

 

Document Date

 

County

 

Consent to Assign
Required?

 

Notice Only
Required?

 



223000.01

 

Lease

 

Virginia Iron, Coal & Coke Co.

 

6/6/1986

 

Wise
Dickenson
Russell

 

Yes

 

N/A

 


223010.01
223010.02

 

Lease

 

VICC Land Co.

 

7/23/1981

 

Wise
Dickenson
Russell

 

Yes

 

N/A

 




241490.01

 

Lease

 

The Pittston Company

 

7/25/1972

 

Wise
Dickenson
Buchanan
Russell

 

Yes

 

N/A

 


241492.01

 

Lease

 

Shrole, Inc.

 

4/19/1973

 

Wise
Dickenson

 

Yes

 

N/A

 


241493.01

 

Lease

 

Steinman Development Company

 

6/15/1973

 

Wise
Dickenson

 

Yes

 

N/A

 

241561.01

 

Lease

 

The Brown Trust

 

3/17/1975

 

Dickenson

 

Yes

 

N/A

 

241588.01

 

Lease

 

VICC Land Co.

 

4/28/1981

 

Dickenson

 

Yes

 

N/A

 

 

 

 

241640.01

 

Lease

 

The Pittston Company

 

1/1/1986

 

Buchanan
Dickenson
Russell
Wise

 

Yes

 

N/A

 

 

242787.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

6/1/1989

 

Dickenson

 

No

 

Yes

 

 

242788.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

6/1/1989

 

Dickenson

 

No

 

Yes

 

 

242790.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

6/1/1989

 

Dickenson

 

No

 

Yes

 

 

242792.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

6/1/1989

 

Dickenson

 

No

 

Yes

 

 

242793.01

 

Lease

 

United Stales, Department of the Interior, Bureau of Land Management

 

6/1/1989

 

Dickenson

 

No

 

Yes

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.5
CONSENTS, APPROVALS OR WAIVERS (EPC and EGEL)

 

Document
No.

 

Document
Type

 

Parties

 

Document Date

 

County

 

Consent to Assign
Required?

 

Notice Only
Required?

 

242940.01

 

Lease

 

Lambert Land, LLC

 

1/5/2005

 

Dickenson

 

Yes

 

N/A

 

244064.01

 

Lease

 

Steinman Development Company

 

10/14/1991

 

Dickenson

 

Yes

 

N/A

 

244432.39

 

Lease

 

Ransome Breeding, Married

 

10/15/1996

 

Buchanan

 

Yes

 

N/A

 

245078.03

 

Lease

 

John W. Pobst, et ux.

 

3/11/1997

 

Buchanan

 

Yes

 

N/A

 

245078.04

 

Lease

 

Nancy Catherine Pobst Hooper, Single

 

3/11/1997

 

Buchanan

 

Yes

 

N/A

 

 

245078.05

 

Lease

 

Virginia Lee Linwick and Phillip Gregory Linwick, Wife and Husband

 

3/11/1997

 

Buchanan

 

Yes

 

N/A

 

245078.06

 

Lease

 

Richard K. Pobst, et ux.

 

3/11/1997

 

Buchanan

 

Yes

 

N/A

 

 

245085.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

8/1/1995

 

Dickenson

 

No

 

Yes

 

245486.01

 

Lease

 

Lambert Land, LLC

 

10/29/2001

 

Dickenson

 

Yes

 

N/A

 

 

245646.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

9/23/1999

 

Dickenson

 

No

 

Yes

 

 

245733.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

2/1/2000

 

Dickenson

 

No

 

Yes

 

 

245734.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

2/1/2000

 

Dickenson

 

No

 

Yes

 

 

245735.01

 

Lease

 

United States Department of the Interior, Bureau of Land Management

 

2/1/2000

 

Dickenson

 

No

 

Yes

 

801721.00

 

ROW

 

W. M. Ritler Lumber Company

 

7/15/1960

 

Buchanan

 

Yes

 

N/A

 

801956.00

 

ROW

 

Norfolk and Western Railway Company

 

7/2/1952

 

Buchanan

 

Yes

 

N/A

 

807247.00

 

ROW

 

Georgia-Pacific Corporation

 

6/16/1993

 

Buchanan

 

Yes

 

N/A

 

 

 

904578.00

 

Lease

 

Coastal Coal Company, LLC .

 

4/23/2002

 

Wise Dickenson Russell Scott

 

Yes

 

N/A

 

904914.00

 

ROW

 

Eula Jackson, et al.

 

4/28/2003

 

Buchanan

 

Yes

 

N/A

 

905073.00

 

Lease

 

Lambert Land, LLC

 

9/7/2003

 

Buchanan

 

Yes

 

N/A

 

905075.00

 

Lease

 

Lambert Land, LLC

 

9/7/2003

 

Buchanan

 

Yes

 

N/A

 

905467.00

 

Lease

 

Lambert Land, LLC

 

2/23/2004

 

Dickenson

 

Yes

 

N/A

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.5
CONSENTS, APPROVALS OR WAIVERS (EPC and EGEL)

 

Document
No.

 

Document
Type

 

Parties

 

Document Date

 

County

 

Consent to Assign
Required?

 

Notice Only
Required?

 

906216.00

 

Lease

 

Lambert Land, LLC

 

8/24/2005

 

Dickenson

 

Yes

 

N/A

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4.6A

 

LITIGATION

 

I. LITIGATION

 

1.         Jesse Fraley v. Benjamin Isaac Kose and EPC, Dickenson Circuit Court,
VA, Case No. CL06000149-00. Filed 10/10/06.

 

Auto Accident — Plaintiff filed suit against EPC and its employee, Kose, seeking
damages for personal injuries alleged as a result of an automobile accident on
March 29, 2005. EPC filed third party complaint against Plaintiffs employer
seeking indemnity.

 

2.         See the matters described on Schedule 4.7 (it being agreed by the
Parties that the indemnification for this item under Section 11.1(b)(iv) of the
Agreement shall only be applicable to Damages relating to any period of time
prior to the Effective Time).

 

II. CLAIMS/POTENTIAL CLAIMS

 

1.         Unknown — 10/27/06 — Potential Claim

 

Auto accident - occurred in the vicinity of access road that leads to Well
No. 536475. No EPC personnel or equipment were involved in the accident. Well
No. 536475.

 

2.         Estate of Bill Mason — Accident occurred 11/06/06 — Potential Claim

 

Single vehicle auto accident — employee fatality.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.6B

 

LITIGATION

 

I. LITIGATION

 

1.                         Pine Mountain Oil & Gas, Inc. v. EPC, U.S. Dist. Ct,
W.D. of VA, Case No. 1:05-cv-00095. Filed 10/11/05.

 

Contract Dispute – Plaintiff is seeking damages and injunctive relief for an
alleged breach of Gas Gathering Agreement.

 

2.                         EPC v. Buford Deel, Dickenson Circuit Court, VA.
Filed 9/28/06.

 

Temporary Injunction — EPC requested a temporary injunction enjoining the
defendant from interfering with EPC’s development of a well, associated pipeline
and access road. Well V-536101 has been drilled and turned into line. Defendants
have filed counterclaim questioning EPC’s rights on the property.

 

3.                         EPC v. Jackie Michael Fleming & Myra Fleming,
Dickenson Circuit Court, VA. Filed 9/28/06.

 

Temporary Injunction — EPC requested a temporary injunction enjoining the
defendants from interfering with EPC’s development of a well, associated
pipeline and access road. Well V-536101 has been drilled and turned into line.
Defendants have filed counterclaim questioning extent of EPC’s rights on the
property.

 

4.                         Melvin Jack Long v. EPC, Dickenson Circuit Court, VA,
Case No. CL06000171-00. Filed 10/16/06.

 

Property Damage – Claimant is seeking property damage alleged to have occurred
in connection with Well No. 536078.

 

5.                         EPC v. Ervin Fuller, Dickenson Circuit Court, VA,
Case No. CL07-015. Filed 1/29/07.

 

Temporary Injunction — EPC requested a temporary injunction to enjoining the
defendant from interfering with EPC’s operations including development and
maintenance of wells, roads and

 

1

--------------------------------------------------------------------------------


 

pipelines. Wells impacted include 550285, 537018, 537023 and 537024.

 

6.                         See the matters described on Schedule 4.7.

 

7.                         Proceeding in front of Virginia Gas and Oil Board
resulting from application in April 2007 for field rule modifications relating
to the Ramsey Ridge and Frying Pan areas.

 

II. CLAIMS/POTENTIAL CLAIMS

 

1.                         Keith Edwards – 2006

 

Surface damage claim – Claimant is seeking damages for operations activity
related to well and pipeline construction. Well No. P-176.

 

2.                         Gladwell Bowman – 12/4/06

 

Access issue – Claimant alleges that EPC’s construction of two well sites and
related access roads is blocking access to a family cemetery and to other family
lands. Claimant has contacted Virginia Attorney General’s Office. Well Nos.
503308 and 535612.

 

3.                         Ervin Fuller – 2006

 

Surface damage claim – Claimant is seeking surface damages for EPC operational
activities. Multiple wells. Potential counterclaim in EPC v. Ervin Fuller — Item
I.A.5 above.

 

4.                         Alpha Natural Resources/Paramont Coal Company — 2006

 

Pipeline relocation/well shut in issues - Claimants are demanding relocation,
abandonment or shutting in of certain pipelines, wells and other facilities, at
the sole expense of the gas estate, to accommodate Claimant’s coal mining
operations. Multiple facilities.

 

Facilities include but are not limited to:

 

Pipeline Relocations for Line Nos. BF — 29, VC 53559, BF 25, P 137, VC 3626, VC
2476, BF 49, V-505249

 

Powerline Relocations for Well Nos. VC 2939, VC 3575, VC 535599

 

Plugging and abandonment of Well Nos. VC 2548, PC 308

 

5.                         Alpha Natural Resources/ Maxxim Shared Services –
2006

 

Conditional approvals/denials of pipeline/well locations – Claimants are
asserting the right to approve well and pipeline locations on the condition that

 

2

--------------------------------------------------------------------------------


 

the oil and gas estate be required to bear any costs associated with relocation,
abandonment or shutting in of facilities to accommodate coal operations.
Claimants are also asserting the right to deny locations. Multiple facilities.

 

6.                         Potential proceeding in front of Virginia Gas and Oil
Board for field rule modifications relating to increased well density in the
Ramsey Ridge Extension and Sourwood areas.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4.7

 

TAXES AND ASSESSMENTS

 

Equitable Production Company (EPC) has filed administrative refund claims for
tax years 2003 through 2005 in Wise County, Virginia, for property taxes on
gathering assets. EPC has not received a formal response on its claim from Wise
County; however, EPC filed an Application for Correction of Erroneous Assessment
of Property Tax for such matter in the Circuit Court of Wise County on March 1,
2007.

 

In connection with the claims above, Equitable Gathering Equity, LLC (EGEL) has
also contested in good faith the assessment for 2006 and has only remitted the
portion of tax assessed by Wise County that it believes it owes under the
statute. EGEL disagrees with the assessments for years 2006 — present and will
request a refund through administrative or other legal means within the
statutory time limitation period.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.9

 

COMPLIANCE WITH LAWS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.10

 

CONTRACTS

 

Seller is not aware of any defaults except as disclosed on Schedule 4.6A and
4.6B.

 

Affiliate Agreements

 

1.)                     01/01/05 Pipeline Agreement between EPC and EGEL

2.)                     01/01/05 Services Agreement between EPC to EGEL

3.)                     01/01/05 Gas Gathering Agreement between EGEL and EE

4.)                     Existing gathering interconnect arrangement with
Kentucky West Virginia Gathering Company

5.)                     01/01/95 Gas Gathering Agreement by Nora System Operator
with EPC and other Roaring Fork System Suppliers

6.)                     06/01/06 Gas Purchase Agreement between EPC and Pine
Mountain 100% wells

7.)                     Gas Purchase Agreement between EPC and Appalachian
Energy (covering gas produced from lands covered by that certain Operating
Agreement dated February 15, 1990 between Edwards & Harding Petroleum Company,
(predecessor to Appalachian Energy) and Equitable Resources Exploration, a
division of Equitable Resources Energy Company, covering the EH-18 Well Unit)

 

Transport Agreements*

 

1.)                     3/1/1999 Interruptible Transportation Agreement between
Equitable Energy, LLC and East Tennessee Natural Gas Company

2.)                     11/1/2005 Firm Transportation Agreement between
Equitable Production Company and East Tennessee Natural Gas

3.)                     11/30/2006 Firm Transportation Agreement between
Equitable Production Company and East Tennessee Natural Gas

4.)                     Firm Transportation Agreement between Equitable
Production Company and East Tennessee Natural Gas (Precedent Agreement)

 

Marketing Term Gas Contracts*

 

1)                        Middle TN Natural Gas: 11/1/04-10/31/07; NYMEX Flat;
Winter Volume 7,159/day $7.00/dth/demand; Summer Volume 5,080/day
$4.00/dth/demand; 1,000 March triggered @ $7.72; 2,000 March triggered @ $7.512;
2,000 March triggered@ $6.888; 2,000 April triggered @ $6.935

2)                        Middle TN Natural Gas: 11/1/07-10/31/10; NYMEX flat;
Winter Volume 7,159/day $6.75/dth/demand; Summer Volume 5,080/day
$3.50/dth/demand; trigger rights

3)                        Knoxville Utility Board: 11/1/06-10/31/09; NYMEX
+$.235; 5,080/day 2,000 11/1/06-10/31/07 triggered @ $8.13

4)                        Powell Clinch: 5/1/06-10/31/08; NYMEX +$.20;
3,000/day; trigger rights

 

1

--------------------------------------------------------------------------------


 

 

5)                        Sequent Energy: 11/1/05-3/31/08; 5,010/day; Winter
Price is NYMEX +$.28; Summer Price is NYMEX +$.09

6)                        Atrnos Energy Marketing: 11/1/05-10/31/10; NYMEX +.12;
25,000/day

7)                        Jefferson Cocke: 11/1/06-10/31/09; NYMEX +.285; Winter
Volume 3,117/day; Summer Volume 1,117/day; trigger rights

8)                        Sevier County: 11/1/06-10/31/07; NYMEX +.25;
1,023/day; trigger rights

9)                        Hess Energy EM: 11/1/06-10/31/07; NYMEX +.575;
5,000/day; Cascade Creek

10)                  Virginia Power EM: 4/1/07-10/31/07; NYMEX +.27; 5,000/day;
Cascade Creek

11)                  BP Energy: 4/1/07-10/31/07; NYMEX +.28; 5,000/day; Cascade
Creek

12)                  Hess Energy EM: 4/1/07-10/31/07; NYMEX+.42; 10,000/day;
Cascade Creek

13)                  Atrnos Energy Marketing: 4/1/07-10/31/07; NYMEX +.06;
10,000/day

14)                  Eagle Energy: 4/1/07-10/31/07; NYMEX +.08; 5,000/day

15)                  BP Energy: 411/07-10/31/07; NYMEX +.35; 5,000/day; Cascade
Creek

16)                  Sequent Energy: 4/1/07-10/31/07; NYMEX +.14; 5,000/day

17)                  Constellation New Energy: 4/1/07-4/30/07; NYMEX +.10;
1,500/day

18)                  Eagle Energy: 4/1/07-4/30/07; NYMEX +.07; 4,000/day

 

Derivatives associated with the term gas contracts above*

 

1.)                     Middle Tennessee (expires 10/31/07; 5,080/day)

2.)                     Knoxville Utility Board

3.)                     Derivatives (to be executed) associated with triggers
related to term gas contracts above

 

Operational Balancing Agreement* with East Tennessee Natural Gas (Contract
Number 28222)

 

Applicable Purchase Orders issued to third party vendors for capital items shown
on Schedule 4.13 of the Contribution Agreement.

 

--------------------------------------------------------------------------------

* As such contracts are proportionally related to the sale of gas production
from the Nora Field.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

PERMITS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.12

 

OUTSTANDING CAPITAL COMMITMENTS

 

($MM)

 

2007 CAPEX PROJECTIONS

 

Gathering

 

Q1

 

Q2

 

Q3

 

Q4

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

Carryover as of 4-5-07

 

—

 

9.90

 

3.71

 

 

 

13.61

 

2007 Capital Budget

 

6.28

 

11.27

 

17.42

 

25.62

 

60.60

 

2007 CAPEX Projection

 

6.28

 

21.17

 

21.13

 

25.62

 

74.21

 

 

2007 CAPITAL BUDGET COMMITMENT PROJECTIONS

 

Gathering

 

Q1

 

Q2

 

Q3

 

Q4

 

TOTAL

 

 

 

32.05

 

43.21

 

25.74

 

0.00

 

101.00

 

2007 Capital Budget Capex Projection

 

 

 

 

 

 

 

 

 

60.60

 

Carryover into 2008

 

 

 

 

 

 

 

 

 

40.40

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

ABANDONMENT

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

CONDITION OF EQUIPMENT, ETC.

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

CERTAIN EVENTS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.10

 

OPERATION OF ASSETS

 

None

 

--------------------------------------------------------------------------------